Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 1 of 819 PageID 1907
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 2 of 819 PageID 1908
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 3 of 819 PageID 1909




                     Exhibit 1




                       001
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 4 of 819 PageID 1910




                       002
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 5 of 819 PageID 1911




                       003
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 6 of 819 PageID 1912




                       004
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 7 of 819 PageID 1913




                       005
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 8 of 819 PageID 1914




                       006
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 9 of 819 PageID 1915




                       007
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 10 of 819 PageID 1916




                        008
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 11 of 819 PageID 1917




                        009
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 12 of 819 PageID 1918




                        010
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 13 of 819 PageID 1919




                        011
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 14 of 819 PageID 1920




                        012
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 15 of 819 PageID 1921




                        013
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 16 of 819 PageID 1922




                        014
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 17 of 819 PageID 1923




                        015
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 18 of 819 PageID 1924




                        016
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 19 of 819 PageID 1925




                        017
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 20 of 819 PageID 1926




                        018
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 21 of 819 PageID 1927




                     Exhibit 2




                        019
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 22 of 819 PageID 1928




RealPage
LeasingDesk
Screening
Policies &
Procedures
This document contains the current policies and procedures relating to the
LeasingDesk Screening Product and interactions with consumers.




CONFIDENTIAL
                                          CONFIDENTIAL                       REALPAGE/JONES 000238
                                020
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                                                     Page 23 of 819 PageID 1929




Table of Contents
General Introduction .................................................................................................................................... 1
The Role of the Product Support Team ........................................................................................................ 1
The Role of the Screening Operations Team ................................................................................................ 2
The Role of the Manager of the Screening Operations Team ...................................................................... 2
The Role of the Consumer Dispute Team ..................................................................................................... 2
The Role of the Legal Team ........................................................................................................................... 2
Review and Update of Manual ..................................................................................................................... 3
Initial Documentation of a Consumer Inquiry .............................................................................................. 5
   Creating and Locating Salesforce contacts ............................................................................................... 5
   Assigning an Action Plan ........................................................................................................................... 8
   If a Third Party is Calling on Behalf of a Consumer ................................................................................. 10
   Creating the Consumer Electronic Folder ............................................................................................... 11
   Classification of Consumer Inquiry – Consumer Dispute E-Mail Inbox................................................... 12
   Closing the Case in Salesforce ................................................................................................................. 15
   Adding Count to the Daily Production Log.............................................................................................. 16
   Moving E-mail Items for Completed Requests ....................................................................................... 16
Consumer Query Regarding Appearance of RealPage on Consumer Report ............................................. 17
   A “Who is RealPage” General Query Defined ......................................................................................... 17
   Responding To A “Who is RealPage” Query ........................................................................................... 17
   If A Third Party is Calling on Behalf of a Consumer................................................................................. 18
   Creating and Sending the Who Is RealPage General Query Response Letter ........................................ 18
   Closing the “Who is RealPage” General Query in Salesforce.................................................................. 20
Request for Disclosure of Consumer File .................................................................................................... 21
   Initial Contact from Consumer ................................................................................................................ 21
   If A Third Party is Calling on Behalf of a Consumer................................................................................. 21
   Sending Instructions for Obtaining the File to the Consumer ................................................................ 21
   Consumer Identity Verification Process.................................................................................................. 23
   Creating a Copy of the Consumer File .................................................................................................... 24
   Delivering a Copy of the Consumer File to the Consumer ...................................................................... 39



CONFIDENTIAL
                                                              CONFIDENTIAL                                      REALPAGE/JONES 000239
                                                021
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                                                     Page 24 of 819 PageID 1930

   Close the Case in Salesforce.................................................................................................................... 41
Consumer Disputes ..................................................................................................................................... 42
General Process for all Consumer Disputes ................................................................................................ 42
   Request for Consumer Dispute Form by US Mail or Fax......................................................................... 43
       If A Third Party is Calling on Behalf of a Consumer............................................................................. 44
       Receipt of Consumer Dispute Form .................................................................................................... 44
       Timing of Response for All Consumer Disputes .................................................................................. 47
   Consumer Disputes regarding TeleCheck Information ........................................................................... 47
Consumer Dispute regarding Credit Report ............................................................................................... 51
   Retrieving Disputed Items from the Consumer’s Report Copy............................................................... 52
   If Dispute involves information from CSC/Equifax ................................................................................. 56
   If Dispute involves information from Experian ....................................................................................... 61
   Close the Case in Salesforce.................................................................................................................... 68
   If Dispute involves information from TransUnion .................................................................................. 68
Consumer Dispute regarding Criminal Report ............................................................................................ 69
   Retrieving Disputed Items from the Consumer Report .......................................................................... 69
   Enter the Criminal Dispute in Test Director ............................................................................................ 74
   Investigation of the Dispute by Consumer Dispute Team ...................................................................... 77
   Communicating the Reinvestigation Results to the Consumer .............................................................. 81
   Suppression of Records and/or Changes to Information in RealPage Database .................................... 82
   Closing the Case in Salesforce ................................................................................................................. 82
Consumer Dispute involving Eviction Filings & Judgments Report ............................................................ 83
   Retrieving Items in Dispute from the Consumer’s Report ...................................................................... 83
   Enter the Eviction Filings & Judgments Dispute in Test Director............................................................ 88
   Investigation of the Dispute by Consumer Dispute Team ...................................................................... 89
   Communicating the Reinvestigation Results to the Consumer .............................................................. 93
   Suppression of Records and/or Changes to Information in RealPage Database .................................... 93
   Closing the Case in Salesforce ................................................................................................................. 94
Consumer Dispute involving Rental History ............................................................................................... 95
Request by Consumer to Provide Copy of Updated File ........................................................................... 100
Adding a Consumer Statement to a Consumer File .................................................................................. 109
   Request for Statement of Disagreement Form by US Mail or Fax ........................................................ 109



CONFIDENTIAL
                                                              CONFIDENTIAL                                     REALPAGE/JONES 000240
                                                022
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                                                       Page 25 of 819 PageID 1931

   Receipt of Statement of Disagreement Form ....................................................................................... 111
   Enter the Statement of Disagreement Request in Test Director .......................................................... 112
   Adding the Statement to the Consumer’s File - Consumer Dispute Team ........................................... 113
   Closing the Case in Salesforce ............................................................................................................... 113
Adding a Fraud Alert to a Consumer File .................................................................................................. 117
Consumer Services Line ............................................................................................................................ 118
Consumer Support Website ...................................................................................................................... 120
Authorization for Disclosure Form ............................................................................................................ 131
Consumer Request for Disclosure of Consumer File Instructions ............................................................ 133
Request for Disclosure of Consumer File Form ........................................................................................ 134
Incomplete Information Notice Letter ...................................................................................................... 136
Report Copy Transmittal Letter ................................................................................................................ 137
Report Copy Response Matrix .................................................................................................................. 148
CONSUMER DISPUTE FORM...................................................................................................................... 150
Incomplete Information Letter – Dispute ................................................................................................. 151
Template for TD Consumer Dispute Escalation ........................................................................................ 152
Telecheck Notice Letter ............................................................................................................................ 153
TeleCheck Non-Response Letter ............................................................................................................... 154
Equifax/CSC Non-Response Letter ............................................................................................................ 155
Experian Non-Response Letter ................................................................................................................. 156
TransUnion Non-Response Letter ............................................................................................................. 157
Reinvestigation Results Letter .................................................................................................................. 158
Rental History Dispute Notice Letter to Property/PMC............................................................................ 168
Updated File & Inquiry Report Transmittal Letter .................................................................................... 169
Statement of Disagreement Transmittal Letter and Form ....................................................................... 182
Statement of Disagreement Form ............................................................................................................ 183
Statement of Disagreement Closing Letter............................................................................................... 184
Revision Guide .......................................................................................................................................... 185




CONFIDENTIAL
                                                               CONFIDENTIAL                                      REALPAGE/JONES 000241
                                                 023
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                      Page 26 of 819 PageID 1932

General Introduction
As part of its service to RealPage customers (primarily multi-family apartment communities), RealPage
provides tenant applicant screening services. Applicant Screening refers to a collection of products and
services sold by RealPage intended for use by RealPage customers for the purpose of making leasing
decisions in the course of the RealPage customer’s business operations. This designation spans all
RealPage platforms and service offerings; including “Legacy” screening, OneSite Screening and Domin-8
screening. Legacy screening is a service conducted by RealPage for small property management
companies that do not use a computer based management system. The management company sends in
the screening request by fax and reports are then run on the consumer at the RealPage offices and
returned to the Customer by fax. Domin-8 screening is a screening service offered by RealPage’s Domin-
8 business unit and generated through the Domin-8 product lines.

This manual is designed to provide guidance to the Product Support team, Screening Operations Team
and the Consumer Dispute Team in dealing with consumer inquiries.

It is the goal of LeasingDesk Screening to provide a service to RealPage customers that allows them to
make leasing decisions that are in the best interests of its apartment community. It is also the goal of
LeasingDesk Screening to provide consumer reports that are accurate and complete.

All members of the Product Support Team, Screening Operations Team and Consumer Dispute Team
should be aware that every consumer is different and may require different handling and treatment,
depending on the situation. While these policies are designed to guide the Product Support Team,
Screening Operations Team and Consumer Dispute Team in the handling of consumers, it should not
replace good judgment and discretion. If you have a consumer with a unique situation, one that is not
covered by the procedures in this manual or one you have not encountered before, please escalate the
consumer to the Manager of the Screening Operations Team or to the legal department, if necessary.
Any contact from an attorney, or any other governmental agency or representative on behalf of a
consumer should be immediately reported to the RealPage legal department by submitting an urgent
Legal Support Request using the Sharepoint site.

RealPage and LeasingDesk are committed to following all state and federal laws that are applicable to
LeasingDesk. The policies and procedures set forth in this manual are intended to assist LeasingDesk
with its compliance efforts.


The Role of the Product Support Team
The role of the Product Support call center is to handle all initial consumer inquiries coming to RealPage
through the Consumer Services Line or through RealPage general product support. Product Support will
attempt to answer consumers’ questions regarding why RealPage has appeared on their consumer
credit report and can provide forms to the consumer for requesting a copy of their RealPage consumer
file or submitting a dispute. Product Support will also escalate to the Screening Operations Team any




CONFIDENTIAL                                        1

                                           CONFIDENTIAL                      REALPAGE/JONES 000242
                                 024
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 27 of 819 PageID 1933




                     Exhibit 3




                        025
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 28 of 819 PageID 1934




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO


              DIANE D. JONES and               :
              JAMES ARNOLD, individually       :
              and on behalf of                 :
              themselves and all others        :
              similarly situated,              :
                                               :
                                 Plaintiffs,   :
                                               :
              v.                               :   Case No. 1:19-cv-501-JG
                                               :
              REALPAGE, INC., d/b/a            :
              LeasingDesk SCREENING,           :
                                               :
                                 Defendant.    :


                    VIDEOTAPED AND ORAL DEPOSITION OF PAVITHRA RAMESH,
              produced as a witness at the instance of the Plaintiffs,
              and duly sworn, was taken in the above-styled and
              -numbered cause on August 9, 2019, from 11:05 a.m. to
              3:49 p.m., before Christine Simons, CSR in and for the
              State of Texas, reported by machine shorthand, at
              RealPage, Inc., 2201 Lakeside Boulevard, Richardson,
              Texas, 75082, pursuant to the Federal Rules of Civil
              Procedure.




                             SUMMIT COURT REPORTING, INC.
                     Certified Court Reporters and Videographers
                            1500 Walnut Street, Suite 1610
                           Philadelphia, Pennsylvania 19102
                    424 Fleming Pike, Hammonton, New Jersey 08037
                   (215) 985-2400 * (609) 567-3315 * (800) 447-8648
                               www.summitreporting.com




                        026
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 29 of 819 PageID 1935
                                                                                 Page 2
                                        PAVITHRA RAMESH


         1                            A P P E A R A N C E S
         2

         3    FOR THE PLAINTIFFS:
         4          By: John Soumilas, Esq. (via videoconference)
                    FRANCIS & MAILMAN, P.C.
         5          1600 Market Street
                    Suite 2510
         6          Philadelphia, Pennsylvania 19103
                    Phone: (215) 735-8600
         7          E-mail: jsoumilas@consumerlawfirm.com
         8          By: Lauren KW Brennan, Esq. (via videoconference)
                    FRANCIS & MAILMAN, P.C.
         9          1600 Market Street
                    Suite 2510
        10          Philadelphia, Pennsylvania 19103
                    Phone: (215) 735-8600
        11          E-mail: lbrennan@consumerlawfirm.com
        12          By: Edward Kroub, Esq. (via telephone)
                    COHEN & MIZRAHI LLP
        13          300 Cadman Plaza West
                    12th Floor
        14          Brooklyn, New York 11201
                    Phone: (929) 575-4175
        15          E-mail: edward@cml.legal
        16    FOR THE DEFENDANT:
        17          By: Ronald I. Raether, Jr., Esq.
                    TROUTMAN SANDERS, LLP
        18          5 Park Plaza
                    Suite 1400
        19          Irvine, California 92614
                    Phone: (949) 622-2722
        20          E-mail: ron.raether@troutman.com
        21          By: Jessica R. Lohr, Esq.
                    TROUTMAN SANDERS, LLP
        22          11682 El Camino Real
                    Suite 400
        23          San Diego, California 92130
                    Phone: (858) 509-6044
        24          E-mail: jessica.lohr@troutman.com
        25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        027
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 30 of 819 PageID 1936
                                                                                 Page 3
                                        PAVITHRA RAMESH


         1          By: Martin Thornthwaite, Esq.
                    VP, ASSOCIATE GENERAL COUNSEL, REALPAGE, INC.
         2          2201 Lakeside Boulevard
                    Richardson, Texas 75082
         3          Phone: (877) 325-7243 E-mail:
                    martin.thornthwaite@realpage.com
         4
              ALSO PRESENT:
         5
                    Chase Huddleston, Videographer
         6

         7

         8

         9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        028
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 31 of 819 PageID 1937
                                                                                 Page 4
                                        PAVITHRA RAMESH


         1                                     INDEX
         2    WITNESS                                                           PAGE
         3    PAVITHRA RAMESH
         4    EXAMINATION
         5          By Mr. Soumilas                                                    6
         6

         7

         8
                                             EXHIBITS
         9
              NO.         DESCRIPTION                                             PAGE
        10
               1 - Plaintiff Diane D. Jones' Revised                                   7
        11         Notice of Deposition
        12     2 - Plaintiff's Revised Notice of Deposition                            9
                   Pursuant to Fed. R. CIV. P.30(b)(1)
        13
               3 - Screening Detail Report                                         21
        14
               4 - Criminal Search Logic                                           41
        15
               5 - Examples Sheet                                                  84
        16
               6 - Defendant's Objections and Responses to                         98
        17         Plaintiff Jones' First Set of
                   Interrogatories
        18

        19

        20

        21

        22

        23

        24

        25




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        029
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 32 of 819 PageID 1938
                                                                                 Page 5
                                        PAVITHRA RAMESH


         1                     THE VIDEOGRAPHER:        We are now on the record

         2    for the video deposition of Pavithra Ramesh.               The time

         3    is 11:05 on August 9th, 2019, in the matter of Diane D.

         4    Jones, et al versus RealPage, Inc., et al, Civil Action

         5    No. 1:19-cv-501-JG, being held in the United States

         6    District Court for the Northern District of Ohio.

         7                     The court reporter is Christine Simons, and

         8    the videographer is Chase Huddleston.

         9                     Today's deposition is being held at

        10    RealPage, Inc., in Richardson, Texas.

        11                     Will counsel please state their appearance

        12    for the record.

        13                     MR. SOUMILAS:       For the plaintiff, Diane D.

        14    Jones, this is John Soumilas.          My colleague Lauren

        15    Brennan is also participating in this deposition today.

        16    We are both located in Philadelphia and are

        17    participating remotely via video connection.

        18                     MR. KROUB:      This is Edward Kroub, also

        19    representing the plaintiff, from Cohen and Mizrahi.                 I

        20    am also participating via telephone.

        21                     MR. RAETHER:      Ronald Raether and

        22    Jessica Lohr of Troutman Sanders on behalf of defendant,

        23    RealPage, Inc.

        24                     MR. THORNTHWAITE:        Martin Thornthwaite for

        25    RealPage, Inc.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        030
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 33 of 819 PageID 1939
                                                                                 Page 6
                                        PAVITHRA RAMESH


         1                     MR. SOUMILAS:       And before we swear the

         2    witness, just one correction for the record.               This is a

         3    Rule 30(b)(6) deposition of RealPage, Inc., not of the

         4    witness, Ms. Ramesh, individually.

         5                     Swear in the witness.

         6                             PAVITHRA RAMESH,

         7    after having been first duly sworn, was examined and

         8    testified on her oath as follows:

         9                                EXAMINATION

        10    BY MR. SOUMILAS:

        11          Q.   Would you please state your full name for the

        12    record, please.

        13          A.   Could you repeat the question, please?              Sorry.

        14                     MR. RAETHER:      John, we're having connection

        15    problems, so I don't know if you heard the witness.

        16                     MR. SOUMILAS:       I did not hear the witness.

        17    We'll do take two, as they say in Hollywood, and try

        18    again.

        19          Q.   Good morning.      Would you please state your

        20    complete name for the record.

        21          A.   Good morning.      My name is Pavithra Ramesh.

        22          Q.   Ms. Ramesh, my name is John Soumilas.             I'm an

        23    attorney for Diane D. Jones who has brought a lawsuit in

        24    the United States District Court for the Northern

        25    District of Ohio in Cleveland against RealPage, Inc.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         031
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 34 of 819 PageID 1940
                                                                                 Page 7
                                        PAVITHRA RAMESH


         1                      I'm here today to take a deposition of a
         2    corporate representative of the defendant, RealPage,
         3    Inc., pursuant to Ms. Jones' revised notice of
         4    deposition --
         5                      MR. SOUMILAS:      -- which I'll ask the court
         6    reporter now to mark as Ramesh 1 for purposes of today's
         7    proceedings.
         8                      THE REPORTER:      Can we go off the record?
         9    Can we go off the record?
        10                      MR. RAETHER:      Yes.
        11                      THE VIDEOGRAPHER:        We are now off the
        12    record.    The time is 11:09 a.m.
        13                      (Discussion held off the record.)
        14                      (Exhibit No. 1 marked.)
        15                      THE VIDEOGRAPHER:        We are now back on the
        16    record.    The time is 11:10 a.m.
        17          Q.   (BY MR. SOUMILAS)        And Ms. Ramesh, do you now
        18    have in front of you the document that we've marked as
        19    Ramesh 1 for purposes of these proceedings?
        20          A.   I do.
        21          Q.   And do you understand that this is a notice of
        22    deposition in which we asked RealPage to designate one
        23    or more people to testify on the 18 subject matters
        24    listed in this notice?
        25          A.   I do.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         032
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 35 of 819 PageID 1941
                                                                                 Page 8
                                        PAVITHRA RAMESH


         1          Q.    And do you understand that the company has
         2    designated you to testify about several of those
         3    categories listed in the notice?
         4          A.    I do.
         5                      MR. SOUMILAS:       And just to make this
         6    efficient, Counsel, could we stipulate that the
         7    defendant has designated Ms. Ramesh for topics 1, 2, 3,
         8    4, 5, 6, 7, 8, 10, 12, 13, 14, and 16A and B?
         9                      MR. RAETHER:       Yes.
        10                      THE WITNESS:       I think I have a different
        11    set of documents.
        12          Q.    Now, Ms. Ramesh, you --
        13                      MR. RAETHER:       Hold on, John -- John, hold
        14    on.   You marked the interrogatory responses.                We have
        15    the wrong document marked.
        16                      MR. SOUMILAS:       Let's go back to the
        17    plaintiff Diane D. Jones' revised notice of deposition,
        18    that's what we're referring to.
        19                      THE REPORTER:       Sorry about that.
        20                      THE WITNESS:       Thank you.      Now I do.
        21          Q.    All right.     So just to clarify the record, now
        22    that we have the correct notice of deposition in front
        23    of you, Ms. Ramesh, are you aware that you are
        24    testifying on behalf of RealPage, Inc., in this case on
        25    those topics within this notice that we just stipulated



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         033
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 36 of 819 PageID 1942
                                                                                 Page 9
                                        PAVITHRA RAMESH


         1    with your lawyer the company has designated you to speak
         2    on?
         3          A.   Yes.
         4          Q.   All right.
         5                      MR. SOUMILAS:      I would also like to mark a
         6    second deposition notice for purposes of today's
         7    proceedings.      This is a 30(b)(1) deposition notice, and
         8    let's call that Ramesh 2, please.
         9          Q.   Let me know when you have that in front of you.
        10                      (Exhibit No. 2 marked.)
        11                      THE REPORTER:      I have it marked.
        12          Q.   All right.      So Ramesh 2 should be a three-page
        13    document called Plaintiff's Revised Notice of Deposition
        14    Pursuant to Fed. R. Civ. P. 30(b)(1).              Do you have that
        15    in front of you, ma'am?
        16          A.   I do.
        17          Q.   And have you seen this before?
        18          A.   Yes, yesterday.
        19          Q.   This document asks for RealPage to designate
        20    someone to speak on RealPage's search and/or query
        21    capabilities regarding consumer report data, and also
        22    the person who queried any databases to answer the
        23    plaintiff's discovery in this case, the subject of a
        24    court order.      Do you see that?
        25          A.   Yes, I do.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         034
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 37 of 819 PageID 1943
                                                                                Page 10
                                        PAVITHRA RAMESH


         1          Q.   And are you also prepared today to testify in
         2    that capacity?
         3          A.   Yes, I am.
         4          Q.   All right.      So Ms. Ramesh, all of your
         5    testimony today, that is, as someone speaking on behalf
         6    of RealPage on those designated subject areas where
         7    you've been permitted to testify on behalf of the
         8    company, you've done that before in your life, correct?
         9          A.   Yes, I have.
        10          Q.   And how many times?
        11          A.   Once.
        12          Q.   Was that in the Jackson versus RealPage case,
        13    which was a case in Tennessee?
        14          A.   Yes.
        15          Q.   In preparing for today, have you had the
        16    opportunity to review your testimony from the Jackson
        17    versus RealPage case?
        18          A.   No, I haven't.
        19          Q.   Have you ever reviewed your testimony -- the
        20    testimony that you gave in the Jackson versus RealPage
        21    case?
        22          A.   Yes, I did.
        23          Q.   Did you have the chance to make any corrections
        24    to that testimony?
        25          A.   There was one minor correction, but nothing



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         035
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 38 of 819 PageID 1944
                                                                                Page 11
                                        PAVITHRA RAMESH


         1    major.
         2          Q.   Other than that minor typographical-type
         3    correction, was that testimony that you gave in the
         4    Jackson versus RealPage accurate?
         5          A.   Yes, it was.
         6          Q.   Okay.    Now in preparing to give testimony today
         7    in this case, could you tell us what you did to prepare?
         8          A.   I reviewed the screening reports of Ms. Jones
         9    and Mr. Arnold, and then walked through what I was
        10    expected to answer in the deposition today.
        11          Q.   Other than the lawyers who are in the room with
        12    you today, did you meet with anyone in order to prepare
        13    to give testimony today?
        14          A.   No.
        15          Q.   And other than the documents that you've
        16    identified already, did you review any other documents
        17    to prepare you to testify today?
        18          A.   No, I did not.
        19          Q.   I take it you presently work for RealPage,
        20    correct?
        21          A.   I do, yeah.
        22          Q.   What's your title, ma'am?
        23          A.   I am a senior product manager for screening.
        24          Q.   I'm sorry, did you say project manager?
        25          A.   Product manager.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         036
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 39 of 819 PageID 1945
                                                                                Page 12
                                        PAVITHRA RAMESH


         1          Q.    How long have you had the product manager
         2    position?
         3          A.    From March of 2018.
         4          Q.    And how long have you worked for RealPage
         5    overall?
         6          A.    For three years, started in July 2016.
         7          Q.    What was your -- positions did you hold with
         8    RealPage before product manager?
         9          A.    I was a data scientist for RealPage.
        10          Q.    Any other position?
        11          A.    No.
        12          Q.    Would you please explain your basic duties and
        13    responsibilities as a data scientist?
        14          A.    As a data scientist, I worked on any algorithm
        15    that the screening product used, it included criminal
        16    matching logic, and then the financial scoring
        17    algorithm.       I also did an ad hoc analysis for clients
        18    when they came with questions, specific to their
        19    business and their requirements.
        20          Q.    And since you've been a project manager, what
        21    type of duties and responsibilities have you had for
        22    RealPage?
        23                      MR. RAETHER:       Objection to form.
        24          A.    Product manager, and since I've been a product
        25    manager --



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         037
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 40 of 819 PageID 1946
                                                                                Page 13
                                        PAVITHRA RAMESH


         1          Q.   I'm sorry -- I'm sorry, I made a mistake there
         2    inadvertently.      Is it product manager?
         3          A.   Yes.
         4          Q.   Okay.    I'm sorry.
         5          A.   No problem.
         6          Q.   Please finish your answer.
         7          A.   As the product manager, I oversee the team that
         8    works with consuming the data -- criminal data from our
         9    vendors, criminal and landlord/tenant data from our
        10    vendors.
        11                      I also work to keep the data science
        12    roadmap going, understand where we can make
        13    improvements.      I work with clients to get their feedback
        14    on the product, work with marketing operations to ensure
        15    that we have internal tools.
        16          Q.   Ms. Ramesh, presently do you have people who
        17    report to you?
        18          A.   I do.
        19          Q.   How many?
        20          A.   Two of them, direct reports.
        21          Q.   What do the direct reports do?
        22          A.   Could you repeat that question?             Sorry.
        23          Q.   Yes, what do your direct reports do for you?
        24          A.   Oh, both of them are involved in consuming the
        25    data that we get from our vendors in terms of criminal



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         038
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 41 of 819 PageID 1947
                                                                                Page 14
                                        PAVITHRA RAMESH


         1    and landlord/tenant data information, so they are

         2    involved in taking it, standardizing it in a way that we

         3    can consume the data for -- to provide screening

         4    reports, monitor it for completeness -- and what I mean

         5    completeness, to ensure that the data is most

         6    up-to-date -- push it to production, and if there's any

         7    changes that's required to be made in the data as a part

         8    of the dispute process, they also handle that part.

         9          Q.   Who are those two people who work for you, what

        10    are their names?

        11          A.   Megan Hartman and Robert Gonzalez.

        12          Q.   Do you report to anyone yourself?

        13          A.   Do -- can you say that, again?           Sorry, the

        14    connection is pretty bad.

        15          Q.   Okay.    I'm sensing some of that on my end as

        16    well.

        17                     I'm trying to figure out whether you have a

        18    direct supervisor.

        19          A.   I do.    He's the director of product, and he

        20    oversees all product management for screening.

        21          Q.   And who is that?

        22          A.   Manjit Sohal.

        23          Q.   Could you try that one more time because I

        24    didn't hear it?

        25          A.   Manjit Sohal, that's his name.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         039
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 42 of 819 PageID 1948
                                                                                Page 15
                                        PAVITHRA RAMESH


         1          Q.   Could you help us with the spelling?
         2          A.   Sure.    M-A-N-J-I-T, Manjit, Sohal, S-O-H-A-L.
         3          Q.   Prior to working for RealPage, could you
         4    summarize for us your work experience?
         5          A.   For sure.      Prior to working for RealPage, I was
         6    initially a research associate at UT Dallas for two
         7    semesters, and then I was a consultant with Hewlett
         8    Packard Enterprise for about a year, and then I joined
         9    RealPage as a data scientist.
        10          Q.   Again, in summary form, could you tell us what
        11    your educational background is, ma'am?
        12          A.   Absolutely.      I have a bachelor's from India in
        13    biotechnology and a master's in operations research with
        14    a minor in statistics from the Ohio State University.
        15          Q.   I want to next turn our attention to some of
        16    the topics for which you are designated to testify today
        17    on behalf of RealPage, and let's start with No. 1 in the
        18    Revised Notice of Deposition under Rule 30(b)(6).                 It
        19    asks for someone to testify about RealPage's process for
        20    gathering public record information.             Do you see that?
        21          A.   Yes, I do.
        22          Q.   And how are you familiar with that process?
        23          A.   So my -- the team, Megan and Rob, are the ones
        24    responsible for gathering this information from our
        25    vendors, and because I oversee them, I have a close



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         040
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 43 of 819 PageID 1949
                                                                                Page 16
                                        PAVITHRA RAMESH


         1    understanding of what their process is and what
         2    RealPage's process is.
         3          Q.   All right.      So you've mentioned the word
         4    "vendors" multiple times, who do you mean when you use
         5    that term?
         6          A.   For criminal bulk data, we use Genuine Data
         7    Services, and we also have out-of-network searches with
         8    backgroundchecks.com, and for landlord/tenant data, we
         9    have LexisNexis.
        10          Q.   So these are private companies that sell
        11    information about public records to RealPage?
        12          A.   I don't know if they're private, but yes, they
        13    are companies that sell public records, criminal and
        14    landlord/tenant, to RealPage.
        15          Q.   And am I correct that the basic part of the
        16    business is that RealPage investigates and does
        17    background reports on tenant applicants and tries to
        18    determine whether any of those applicants have a
        19    criminal background or some eviction-type record with --
        20    with a prior landlord?
        21                      MR. RAETHER:      Objection, vague and
        22    ambiguous.
        23          A.   We provide a comprehensive screening report
        24    based on the property's criteria, so criminal and
        25    landlord/tenant could be included if the property wants



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         041
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 44 of 819 PageID 1950
                                                                                Page 17
                                        PAVITHRA RAMESH


         1    it.   We also do rental history and credit checks, so it
         2    depends on what the property has said and asked for.
         3          Q.   Okay.    That's helpful.
         4                      With respect to Genuine Data Services, you
         5    said that RealPage acquires bulk criminal data is I
         6    believe what you called it; is that correct?
         7          A.   That is correct, yes.
         8          Q.   Could you pinpoint what bulk criminal data is?
         9          A.   For sure.      So Genuine Data Services gathers
        10    public records information across different
        11    jurisdictions and provides it to us in a regular
        12    cadence, it provides updates to us in a regular cadence
        13    as a file, which we then maintain in our severs, SQL
        14    severs, which is what we call bulk data.               It makes
        15    searching easier and instantaneous.
        16          Q.   And am I correct that Genuine Data Services
        17    focuses on criminal records?
        18          A.   Yes.
        19          Q.   What does backgroundchecks.com focus on?
        20          A.   They also focus on criminal records, but they
        21    focus on county-level criminal records, things that we
        22    cannot get in the bulk data, either because it's not
        23    readily available or there's reasons why the
        24    jurisdiction cannot provide it to the bulk.                So in those
        25    cases, they send a court runner to gather the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         042
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 45 of 819 PageID 1951
                                                                                Page 18
                                        PAVITHRA RAMESH


         1    information and send it back to us.
         2          Q.   And I take it -- you said LexisNexis focuses on
         3    landlord/tenant activities such as your rent and whether
         4    you've been evicted and things like that?
         5          A.   LexisNexis gives us landlord/tenant court
         6    records, so if an eviction was filed, dismissed,
         7    discharged, we would have information from LexisNexis.
         8          Q.   All right.      Are you familiar in this case with
         9    where the records for the plaintiff, Diane Jones, came
        10    from?
        11          A.   You mean, which vendor it came from?
        12          Q.   Yes, which vendor provided the records that
        13    made their way onto a background report for the
        14    plaintiff, Diane Jones.
        15          A.   Yes, I am familiar with it.
        16          Q.   And have you reviewed the particular
        17    transaction involving Ms. Jones?
        18          A.   Yes.
        19          Q.   Have you seen the report prepared about her and
        20    delivered to a potential landlord about her?
        21          A.   Yes, I did review the report.
        22          Q.   Now, for how long has RealPage used vendors to
        23    gather criminal public record information?
        24          A.   I don't know the exact number of years or the
        25    exact answer.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         043
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 46 of 819 PageID 1952
                                                                                Page 19
                                        PAVITHRA RAMESH


         1          Q.   As long as you've been with the company,
         2    vendors were the source?
         3          A.   Yes, that's correct.
         4          Q.   And do you know of a time prior to when you
         5    joined where RealPage went to government agencies
         6    directly for criminal records information as opposed to
         7    using a vendor?
         8          A.   Not that I know of.
         9          Q.   Do you have any responsibility for deciding
        10    whether a vendor should be used to gather criminal
        11    records data as opposed to getting data directly from
        12    the government offices or courthouses?
        13          A.   No, I do not.
        14          Q.   Do you know the reason behind RealPage's
        15    decision to use a vendor to gather this information
        16    about criminal records as opposed to getting it directly
        17    itself?
        18          A.   The reason that I do know is the data landscape
        19    keeps changing, and it's hard to keep up with the
        20    different jurisdictions and their way of reporting, and
        21    so we use a vendor who can get us that information, keep
        22    up with the compliance changes and the changing
        23    landscape, and give us the data on a regular cadence.
        24          Q.   Have you ever seen any type of an analysis at
        25    RealPage as to what it would cost it to keep up with



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         044
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 47 of 819 PageID 1953
                                                                                Page 20
                                        PAVITHRA RAMESH


         1    getting the data itself directly from the government and
         2    courthouses?
         3          A.   No, I have not.
         4          Q.   By that I mean the criminal records data.
         5          A.   No.    I have not.
         6          Q.   (Inaudible.)
         7                      THE REPORTER:      Could you start over?
         8                      MR. SOUMILAS:      Yes.
         9          Q.   Are you aware whether there is a contract
        10    between Genuine Data Services and RealPage which governs
        11    the pricing for criminal records information that
        12    RealPage buys from Genuine Data Services?
        13          A.   There is a contract.
        14          Q.   Is it a separate contract with Genuine Data
        15    Services and a separate one from backgroundchecks.com,
        16    or is it one and the same contract?
        17          A.   I don't know the answer to that.
        18          Q.   Do you know how much on the average RealPage
        19    pays Genuine Data Services per bulk record that it
        20    acquires from that vendor?
        21          A.   No, I do not.
        22          Q.   When you reference a bulk record, do you know
        23    whether Genuine Data Services is delivering the complete
        24    court record for that particular crime to RealPage as
        25    part of the --



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         045
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 48 of 819 PageID 1954
                                                                                Page 21
                                        PAVITHRA RAMESH


         1                       THE REPORTER:     I didn't hear the end of the

         2    question.        Could you restate that?

         3                       MR. SOUMILAS:     Yes.

         4          Q.   As part of the contractual relationship between

         5    Genuine Data Services and RealPage, do you know whether

         6    Genuine Data Services is required to go out and acquire

         7    the complete court record for any crime to deliver it as

         8    part of these bulk deliveries of data to RealPage?

         9          A.   Yes, they are.

        10          Q.   So let's just make sure I understand your

        11    testimony in that regard, and to help with that, I want

        12    to show you a document, which we'll mark as Ramesh 3 for

        13    purposes of today's proceedings.            It has Bates numbers

        14    RealPage Jones 1 through 3.

        15                       (Exhibit No. 3 marked.)

        16                       THE REPORTER:     I have it marked.

        17          Q.   Okay.     Ms. Ramesh, have you seen this document

        18    before?

        19          A.   I have.

        20          Q.   What is it?

        21          A.   Say that again?       Sorry.

        22          Q.   What is it?

        23          A.   Yesterday.

        24          Q.   I'm sorry.     So what is this document, could you

        25    identify it for the record, please?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         046
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 49 of 819 PageID 1955
                                                                                Page 22
                                        PAVITHRA RAMESH


         1          A.   This is a screening report for Diane D. Jones

         2    that was run on the 15th of August, 2017.

         3          Q.   And if you look at the last page of this

         4    report, it appears that this was a report delivered from

         5    RealPage to a landlord called Marietta Road 7302 59?

         6          A.   Yes.    I see that.

         7          Q.   And also on that third page of the report,

         8    there is some criminal history that is listed there for

         9    the plaintiff, Ms. Jones, correct?

        10          A.   Correct.

        11          Q.   All right.     Looking about midway down on the

        12    page under source and vendor information, are you in

        13    that column?

        14          A.   Yes, sir.

        15          Q.   (Inaudible) is the vendor for this particular

        16    record, correct?

        17                      THE REPORTER:      Could you restate that -- or

        18    say it again?      It cut out.

        19                      MR. SOUMILAS:      Yes, I'm sorry, there's a

        20    lot of background noise.         I don't know how to control

        21    that.

        22          Q.   But the question is whether Genuine Data

        23    Services is the vendor for this criminal record that

        24    appears on Ms. Jones' August 2017 report?

        25          A.   Yes, that is correct.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         047
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 50 of 819 PageID 1956
                                                                                Page 23
                                        PAVITHRA RAMESH


         1          Q.   And that is because RealPage, you know, daily
         2    uses Genuine Data Services to acquire bulk criminal data
         3    you said?
         4          A.   That is correct, yes.
         5          Q.   (Inaudible.)
         6          A.   Sorry, could you repeat that?
         7          Q.   I'm sorry?
         8          A.   Could you repeat -- could you repeat that,
         9    please?
        10          Q.   (Inaudible) as the vendor source for this
        11    information?
        12                      THE REPORTER:      The first part cut out
        13    again.
        14          Q.   I'm sorry, I'll try again.           Is there anything
        15    unusual about the fact that we see Genuine Data Services
        16    as the vendor source for this information?
        17          A.   No, nothing unusual.
        18          Q.   And then it tells us that Genuine Data Services
        19    is pulling records from something called GADOCSPL.                  Do
        20    you see that on the left side of that same line?
        21          A.   Yes, I do.
        22          Q.   Do you know what that is?
        23          A.   It is -- it's a jurisdictional code that
        24    Genuine Data Services uses to tell us where the -- which
        25    jurisdiction they're pulling that information from.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         048
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 51 of 819 PageID 1957
                                                                                Page 24
                                        PAVITHRA RAMESH


         1          Q.   Okay.    Do you know specifically what
         2    jurisdiction this is for this particular record?
         3          A.   There's the source right next to the code,
         4    which is Georgia Correction supplemental, so this is a
         5    Georgia Department of Corrections supplemental source.
         6          Q.   Okay.    So going back to my question of a few
         7    minutes ago, regularly does Genuine Data Services go to
         8    the court and obtain the complete record -- court record
         9    for the crime, or does it go to the Department of
        10    Corrections and obtain some information from the
        11    supplemental database there?
        12          A.   I don't know their exact means of collecting
        13    records.
        14          Q.   Okay.    Do you know specifically whether Genuine
        15    Data Services will go to the court where the conviction
        16    occurred and obtain any court records from the court, as
        17    opposed to the Department of Corrections?
        18          A.   Again, I don't know what their method of
        19    collection is.
        20          Q.   Do you know whether the Department of
        21    Corrections' records from Georgia are available for free
        22    online?
        23          A.   I don't know.
        24          Q.   Looking at the data above the source and vendor
        25    information, would this be the actual bulk data that



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         049
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 52 of 819 PageID 1958
                                                                                Page 25
                                        PAVITHRA RAMESH


         1    Genuine Data Service would have delivered to RealPage
         2    concerning this criminal offense?
         3          A.   Yes.
         4          Q.   And is what's displayed in the report all of
         5    the data that Genuine Data Services delivers to RealPage
         6    about a crime, or does RealPage hold any of the data
         7    back before reporting it?
         8          A.   There -- there could be instances where
         9    there's -- I'm not sure about Georgia Corrections
        10    supplemental, but there could be instances where we get
        11    tattoo information or scar information and so we don't
        12    display any of that.        But in the offense table,
        13    everything that we get, if we get it, will be displayed
        14    in those columns.
        15          Q.   Okay.    Is the way Genuine Data Services
        16    collected information about the criminal records that we
        17    see on the Jones report, which we have here marked as
        18    Ramesh 3, the typical way in which criminal records
        19    information is collected?
        20                      MR. RAETHER:      Objection, form.
        21          A.   Could you repeat that question for me or
        22    restate it?
        23          Q.   Is there -- is the information that we see in
        24    Ramesh 3 about the criminal records information the
        25    typical way in which RealPage obtains criminal record



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         050
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 53 of 819 PageID 1959
                                                                                Page 26
                                        PAVITHRA RAMESH


         1    information from Genuine Data Services?
         2                      MR. RAETHER:      Objection to form.
         3          A.   No, the way we see it is not the way RealPage
         4    obtains it.
         5          Q.   I'm sorry, you said the way you see it is not
         6    the way RealPage updates it?
         7          A.   The way we see it in the report is not the way
         8    we get that information from GDC, or Genuine Data
         9    Services.
        10          Q.   Is it in a different format?
        11          A.   Yes.    It's all in bulk data, it's in multiple
        12    tables stored in our SQL servers.
        13          Q.   Do you have any reason to believe that in the
        14    case of Diane Jones that the data was delivered in any
        15    different way other than the usual bulk data way?
        16          A.   No, no reason to believe that.
        17          Q.   Was it conformed to fit the report in any
        18    different way other than the usual way in which that
        19    bulk data is conformed to be displayed on a background
        20    report?
        21          A.   No, no difference.
        22          Q.   Okay.    So the way this particular record from
        23    Genuine Data Services made its way to be displayed on
        24    Ms. Jones' report is the usual process of how criminal
        25    records are obtained by RealPage and then displayed on a



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         051
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 54 of 819 PageID 1960
                                                                                Page 27
                                        PAVITHRA RAMESH


         1    particular consumer's report.           Would you agree with
         2    that?
         3          A.   It follows -- yes, it does follow the process.
         4          Q.   The usual process, correct?
         5          A.   I don't know what you mean by "usual process,"
         6    but it follows the process where we update the data into
         7    our -- into our servers and then there's the whole
         8    pulling the data specific for this consumer, so
         9    there's -- it depends on -- it depends on the input
        10    and -- at that point of time.
        11          Q.   Okay.    Let me clarify that because it's
        12    important.       What I mean by the "usual process" is that
        13    what you would expect the process to be was followed in
        14    the case of Ms. Jones; would you agree with that?
        15          A.   Yes, that I agree.
        16          Q.   And we don't see anything in the Jones report
        17    to suggest that some part of the usual process broke
        18    down and half of the data is missing or it's not
        19    conformed in a normal way, it appears how it would
        20    normally appear if the process is followed?
        21          A.   Yes, that is correct.
        22          Q.   (Inaudible.)
        23                      THE REPORTER:      Could you start over?
        24          Q.   And the normal process was followed in the case
        25    of Ms. Jones, correct?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         052
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 55 of 819 PageID 1961
                                                                                Page 28
                                        PAVITHRA RAMESH


         1                      MR. RAETHER:      Objection, form.
         2          A.   Yes, the same system was used to pull this
         3    report.
         4          Q.   What is the name of that system?
         5          A.   It's our LeasingDesk screening.
         6          Q.   I'm sorry, could you say that one more time?                  I
         7    couldn't hear it.
         8          A.   Sure, it's our screening application system.
         9          Q.   Does the screening application system have a
        10    name internally?
        11          A.   LeasingDesk.
        12          Q.   Okay.    So then we can agree that Ms. Jones'
        13    report that we see here as Ramesh 3 was generated
        14    through the screening desk -- I'm sorry, the LeasingDesk
        15    screening application system as any report would be
        16    prepared, correct?
        17          A.   That is correct, yes.
        18          Q.   The criminal data came from Genuine Data
        19    Services like it would usually come for any particular
        20    criminal record, correct?
        21          A.   That is correct.
        22          Q.   And you're not aware what specifically Genuine
        23    Data Services did to acquire this data, correct?
        24          A.   That is correct.
        25          Q.   And you're not aware whether they went online



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         053
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 56 of 819 PageID 1962
                                                                                Page 29
                                         PAVITHRA RAMESH


         1    somewhere or they paid for it or they got it for free or
         2    they sent a runner to a courthouse or how exactly they
         3    got it, correct?
         4          A.   Yeah, I don't have that information.
         5          Q.   And you don't know whether they got all of the
         6    data publicly available for this crime either, do you?
         7          A.   Could you repeat that again?            Sorry.
         8          Q.   Are you aware if Genuine Data Services got all
         9    of the publicly available information for this criminal
        10    offense and delivered it to RealPage?
        11          A.   That -- do I know that?          Is that the question?
        12          Q.   Yes.
        13          A.   No.
        14          Q.   Yes.    Okay.    Well, let me back up.          Other than
        15    the information from the Georgia Department of
        16    Corrections Genuine Data Services delivered to you about
        17    this criminal offense, was there any other government
        18    source for criminal information here?
        19                      MR. RAETHER:      Objection to form.
        20          A.   No.
        21          Q.   Let me see if I can clarify that.             If we look
        22    at Ms. Jones' report at page 3, right above Genuine Data
        23    Services, do you see that it has some information about
        24    the offense at issue?
        25          A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         054
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 57 of 819 PageID 1963
                                                                                Page 30
                                        PAVITHRA RAMESH


         1          Q.    It says that -- a narcotics-related offense,
         2    correct?
         3          A.    Yes.
         4          Q.    And it says that it's from the Fulton County
         5    court; do you see that?
         6          A.    I do see that, yes.
         7          Q.    Did RealPage receive any information from the
         8    Fulton County court about the narcotics offense that
         9    made its way onto the Jones report?
        10          A.    No, we did not.
        11                       THE REPORTER:      The first couple words of
        12    that question didn't come through.
        13                       MR. SOUMILAS:      So that sounds important.
        14    I'll repeat it.
        15          Q.    I want to know whether RealPage received any
        16    information from the Fulton County court concerning the
        17    narcotics offense that we see displayed on the third
        18    page of Ms. Jones' report?
        19          A.    Not directly from Fulton County, no.
        20          Q.    Okay.    And through Genuine Data Services, did
        21    RealPage receive any information from Fulton County
        22    concerning the narcotics crime that's on page 3 of the
        23    Jones report?
        24          A.    Not that I know of.
        25          Q.    Have you ever seen information from Fulton



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         055
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 58 of 819 PageID 1964
                                                                                Page 31
                                        PAVITHRA RAMESH


         1    County concerning this particular crime?
         2          A.   Not -- not particular to this crime, no.
         3          Q.   Do you know whether the Fulton County records
         4    for this particular crime include a Social Security
         5    number for the offender?
         6          A.   I do not know that.
         7          Q.   Do you know whether the records from Fulton
         8    County include a complete date of birth for the
         9    offender?
        10          A.   I don't know that either.
        11          Q.   Do you know whether the records from Fulton
        12    County include information about the name of the
        13    offender or her address?
        14          A.   I don't know that.
        15          Q.   And had RealPage, either through Genuine Data
        16    Services or any other source, obtained Social Security
        17    information for this offense, would it be listed on page
        18    3 under the SSN section of the report on the top?
        19          A.   I don't know that.
        20          Q.   Okay.    What is that section, the SSN section,
        21    which is blank in this report?
        22          A.   It is the SSN information, but I -- in my time
        23    here, I've never seen an SSN report -- I mean, I've
        24    never seen SSNs being reported.
        25          Q.   Okay.    And does Genuine Data Services typically



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         056
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 59 of 819 PageID 1965
                                                                                Page 32
                                         PAVITHRA RAMESH


         1    not provide any Social Security number information about
         2    crimes that it sells to RealPage in bulk form?
         3          A.       Yes, that is correct.     We do not get Social
         4    Security numbers from Genuine Data Services.
         5          Q.       And in your time in working for the company and
         6    doing analytics, you've never seen a report that
         7    actually includes a Social Security number on a crime,
         8    correct?
         9          A.       Correct, not that I can recall.
        10          Q.       Now, next to that Social Security number column
        11    is a date of birth column.           Do you see that?
        12          A.       I do.
        13          Q.       (Inaudible) in the report --
        14                         THE REPORTER:   Could you start over?
        15          Q.       -- it says, 1/1 followed by a bunch of Xs
        16    through 12/31 followed by a bunch of Xs.               What does that
        17    mean?
        18                         THE REPORTER:   The first couple words of
        19    your question cut out.
        20                         MR. SOUMILAS:   Oh, okay.      I'll try it
        21    again.
                    REDACT
        22




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             057
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 60 of 819 PageID 1966
                                                                                Page 33
                                        PAVITHRA RAMESH


         1    REDACTED




        20          Q.   All right.      So -- and again, you don't know
        21    whether the Fulton County court, which prosecuted this
        22    particular crime, has the complete month, day, and year
        23    date of birth available on its records, correct?
        24          A.   Yes, I don't know that.
        25          Q.   If you had gotten the complete date of birth



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         058
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 61 of 819 PageID 1967
                                                                                Page 34
                                          PAVITHRA RAMESH


         1    for the criminal offender, would that be listed here in
         2    the date field of the report?
         3          A.       Yes, if we had an exact date of birth, then the
         4    birth date for the offender and the alias would have
         5    just that exact date of birth.
         6          Q.       All right.   So then the way this report is
         7    formatted tells us that in receiving bulk data about
         8    this crime from Genuine Data Services, RealPage, number
         9    one, received no Social Security number, correct?
        10          A.       Correct.
        11          Q.       And that is entirely typical, you would expect
        12    that for information coming from Genuine Data Services,
        13    correct?
        14          A.       Correct.
        15                         MR. RAETHER:   Objection to form.
                    REDACT
        16




        20          A.       Correct.
        21          Q.       And, again, this -- you would consider that to
        22    be typical for this type of data coming from Genuine
        23    Data Services to you?
        24                         MR. RAETHER:   Objection, vague and
        25    ambiguous.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             059
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 62 of 819 PageID 1968
                                                                                Page 35
                                        PAVITHRA RAMESH


         1          A.   It depends on the jurisdiction.             Again, like I
         2    said, some jurisdictions only provide year of birth,
         3    some only give us the age, some give exact date of
         4    birth, so it depends on the jurisdiction, and they're
         5    changing constantly.
         6          Q.   Do you know why with respect to Georgia
         7    records, for example, why Genuine Data Services may have
         8    chosen to use records from the Department of
         9    Corrections, which only provide a year of birth, as
        10    opposed to court records from Fulton County, which
        11    provide the complete date of birth?
        12                      MR. RAETHER:      Objection to form.
        13          A.   So Genuine Data Services provided this, but
        14    they also provide other jurisdictions, so I'm not clear
        15    on your question.
        16          Q.   My question is focused on this particular
        17    jurisdiction and this particular record.
        18          A.   Okay.
        19          Q.   Do you know why they would have used the
        20    Department of Corrections, which does not have a full
        21    date of birth, when another government source has the
        22    full date of birth for the exact same crime?
        23                      MR. RAETHER:      Objection to form.
        24          A.   No.
        25          Q.   And you told me you have not seen any records



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         060
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 63 of 819 PageID 1969
                                                                                Page 36
                                        PAVITHRA RAMESH


         1    from the Georgia Department of Corrections, correct?
         2          A.   I have not seen any records from the -- can you
         3    repeat that, please?        Sorry.
         4          Q.   Yeah.    Let me clarify this because it's
         5    important.       You told me that there's a bulk feed that
         6    comes from Genuine Data Services to RealPage, correct?
         7          A.   Yes, that is correct.
         8          Q.   (Inaudible.)
         9                      THE REPORTER:      Could you start over?
        10          Q.   (Inaudible) to Genuine Data Services --
        11                      The source of that information for this
        12    crime is the Department of Corrections, according to
        13    Genuine Data Services, and not the Fulton County court,
        14    correct?
        15          A.   Correct.
        16          Q.   But you have not seen either Department of
        17    Corrections records or Fulton County records for this
        18    crime; is that also correct?
        19          A.   That is correct.        I've only seen what's in this
        20    report.
        21          Q.   You've only seen the bulk data that was
        22    delivered to you by Genuine Data Services?
        23          A.   That is correct.
        24          Q.   Okay.    And at least as far as you're
        25    familiar -- I'll withdraw that question.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         061
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 64 of 819 PageID 1970
                                                                                Page 37
                                        PAVITHRA RAMESH


         1                      Now, I take it, this bulk data that
         2    RealPage acquires is called bulk data because it
         3    includes a lot of criminal records at the same time?
         4          A.   That is correct.
         5          Q.   Could you give us a sense of the volume, how
         6    much bulk data comes in on a daily basis?
         7          A.   It's not on a daily basis, it's on a regular
         8    cadence, and every time we get a bulk data update from
         9    GenuineDataServices.com -- I'm sorry, Genuine Data
        10    Services, the update could be for different
        11    jurisdictions.
        12                      So, for example, we don't get all of it at
        13    the same time every day or every three days.                As Genuine
        14    Data Services gets updates from those jurisdictions,
        15    they provide the updates back to us.
        16          Q.   When you say "on a regular cadence," how
        17    frequently is that?
        18          A.   It could be anywhere from three to five days,
        19    every three to five days.
        20          Q.   Okay.    And once the data is received, where is
        21    it stored?
        22          A.   Once the data is received, it is first stored
        23    in a staff environment or a staging environment -- it's
        24    stored in a staging environment, and it's normalized or
        25    standardized to ensure that we can report on it, and



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         062
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 65 of 819 PageID 1971
                                                                                Page 38
                                        PAVITHRA RAMESH


         1    then it's pushed to a production environment.
         2          Q.   Okay.    Backtracking for a moment to the date of
         3    birth field that might come with this bulk data, do you
         4    keep track internally as to how frequently Genuine Data
         5    Services delivers a complete date of birth as opposed to
         6    just a year for the criminal offense?
         7          A.   Yes, we do.
         8          Q.   And have you personally reviewed this data?
         9          A.   Not anytime soon -- or not anytime earlier.
        10          Q.   (Inaudible) what percentage of records --
        11                      THE REPORTER:      Could you start that over?
        12          Q.   -- Genuine Data Services delivers you get a
        13    complete date of birth?
        14                      THE REPORTER:      The first part of the
        15    question cut out.
        16          Q.   The question is whether you know, sitting here
        17    today, in what percentage of cases where Genuine Data
        18    Services delivers criminal data to RealPage it also
        19    delivers a complete date of birth for a criminal
        20    offense?
        21          A.   No, I do not know that.
        22          Q.   Are you aware that the Department of
        23    Corrections in most states typically does not include a
        24    full date of birth?
        25          A.   No, I do not know that.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         063
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 66 of 819 PageID 1972
                                                                                Page 39
                                         PAVITHRA RAMESH


                    REDACT
         1




        13          A.       We could get that just for the date of birth --
        14    date of -- date range.
        15          Q.       How would you go about determining that?
        16          A.       We would have to look at all the reports and
        17    all the jurisdictions that were reported in each report,
        18    and then backtrack it to see if the jurisdictions report
        19    an exact date of birth or not.
        20          Q.       This would be some type of a computer search
        21    that would result in that finding?
        22          A.       Yes, it would have to be.
        23          Q.       Okay.   All right.   Let's move along to another
        24    category in the 30(b)(6) notice, that's Ramesh 1, and if
        25    you look at No. 4, it talks about testimony concerning



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             064
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 67 of 819 PageID 1973
                                                                                Page 40
                                          PAVITHRA RAMESH


         1    RealPage's policies and procedures for placing criminal
         2    record information on the reports it prepares itself
         3    about consumers.        Do you see that?
         4          A.       Yes, I do.
         5          Q.       Now moving on from the phase of simply
         6    gathering criminal data to actually matching particular
         7    records of crimes to particular tenant applicants that
         8    were the subject of one of these screening reports,
         9    okay?
        10          A.       Okay.
        11          Q.       And do you know how that process occurs at
        12    RealPage?
        13          A.       Yes, I do.
        14          Q.       And how did you become familiar with that?
        15          A.       One of my very first projects as a data
        16    scientist was to evaluate our matching logic, and so I
        17    became very familiar with the process.              I was also
        18    involved in an enhancement, so again, I'm very familiar
        19    with the matching logic.
                    REDACT
        20




        25                         MR. SOUMILAS:   Would you please mark that



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             065
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 68 of 819 PageID 1974
                                                                                Page 41
                                         PAVITHRA RAMESH


         1    as Ramesh 4.
         2                         (Exhibit No. 4 marked.)
         3                         THE REPORTER:   I have it marked.
                    REDACT
         4




        15                         THE WITNESS:    It's September 2017 --
        16                         MR. RAETHER:    I don't know if we have
        17    any -- I don't know, we can check.             I don't know what
        18    you want me to explain, but --
        19                         MR. SOUMILAS:   Well, I want you to explain
        20    whether you produced it and I don't see it, or whether
        21    you haven't produced it.         It seems kind of relevant to
        22    this questioning.
        23                         MR. RAETHER:    I'll check.
        24                         MR. SOUMILAS:   All right.      Well, why don't
        25    we take a short break and go off the record right now



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             066
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 69 of 819 PageID 1975
                                                                                Page 42
                                         PAVITHRA RAMESH


         1    and try to get to the bottom of this enhanced logic
         2    issue.
         3                         THE VIDEOGRAPHER:     We are now off the
         4    record.        The time is 12:11 p.m.
         5                         (Recess taken from 12:11 to 12:22)
         6                         THE VIDEOGRAPHER:     We are now back on the
         7    record.        The time is 12:22 p.m.
                    REDACT
         8




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             067
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 70 of 819 PageID 1976
                                                                                Page 43
                                        PAVITHRA RAMESH


                    REDACT
         1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             068
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 71 of 819 PageID 1977
                                                                                Page 44
                                        PAVITHRA RAMESH


                    REDACT
         1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             069
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 72 of 819 PageID 1978
                                                                                 Page 45
                                         PAVITHRA RAMESH


              REDACTED
         1




                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         070
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 73 of 819 PageID 1979
                                                                                Page 46
                                        PAVITHRA RAMESH


                    REDACT
         1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             071
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 74 of 819 PageID 1980
                                                                                Page 47
                                        PAVITHRA RAMESH


         1    REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        072
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 75 of 819 PageID 1981
                                                                                Page 48
                                        PAVITHRA RAMESH


                    REDACT
         1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             073
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 76 of 819 PageID 1982
                                                                                Page 49
                                        PAVITHRA RAMESH


                    REDACT
         1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             074
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 77 of 819 PageID 1983
                                                                                Page 50
                                        PAVITHRA RAMESH


         1    REDACTED




        13          Q.   Why did it come to be that it would go into
        14    place at that time?
        15          A.   So we -- the project was going on for a while,
        16    and we were able to wrap up and finally get to a model,
        17    which was -- which made sense and, you know, work with
        18    our software engineers.         It's a process to get it -- put
        19    it in place, and September 2017 was the -- was the month
        20    and the year.
        21          Q.   How long was it in development, the project?
        22          A.   It -- as far as I know, it started before I
        23    joined RealPage.
        24          Q.   Do you know why it started?
        25          A.   We are always looking for ways to improve our



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         075
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 78 of 819 PageID 1984
                                                                                Page 51
                                        PAVITHRA RAMESH


         1    matching logic, make fine tunes to it, ensure that we
         2    are using the best resources that's available to us in
         3    terms of data, in terms of technology, and with --
         4    again, like I mentioned, the changing data landscape,
         5    it's so dynamic, the project started as a way to see
         6    if -- you know, what's the next thing that we can do.
         7          Q.       Was there any particular reason why it started?
         8          A.       Not that I know of.     Like I said, it started
         9    before I did.
        10          Q.       And who ordered it?
        11          A.       I don't know that either.
        12          Q.       Who were you reporting to when you were working
        13    on it?
        14          A.       Rich Hughes.
        15          Q.       And what is Mr. Hughes?
        16          A.       He's the SVP of data science.
                    REDACT
        17




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             076
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 79 of 819 PageID 1985
                                                                                Page 52
                                        PAVITHRA RAMESH


         1    REDACTED




         6          Q.   Who did the programming itself for this
         7    enhancement?
         8          A.   Wesley Elsberry and me, together.
         9          Q.   Who was in charge of this project?
        10          A.   I'm not sure I understand the question.
        11          Q.   Was there a person responsible to see the final
        12    implementation of this enhancement?
        13          A.   There were multiple people working on it, but
        14    predominantly the project leads was Wesley and me.
        15          Q.   Has the enhancement actually worked?
        16          A.   We think so, yes.
        17          Q.   And how do you gauge that, do you have any
        18    statistics to measure it?
        19          A.   We do use the disputes data, we track how many
        20    disputes we've received, and also off the disputes that
        21    are received, how many of them are removed from the
        22    consumer's report and how many are not.
        23          Q.   And how has that data shifted, if at all, after
        24    the implementation of the enhancement?
        25          A.   I don't have exact numbers right now, but we



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         077
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 80 of 819 PageID 1986
                                                                                Page 53
                                        PAVITHRA RAMESH


         1    did see a decrease in these non-match disputes, and off
         2    the disputes, we also have found that we are not
         3    removing records as much as we used to.
         4          Q.       How big of a decrease in non-match disputes,
         5    was it ten percent, 50 percent?
         6          A.       Again, I don't have exact numbers, but I would
         7    say close to 40 to 50 percent.
         8          Q.       Do you know how or what percentage of reports
         9    the enhancement applies to?
        10          A.       I don't understand.
                    REDACT
        11



        13          A.       I don't know that information.
        14          Q.       What's the total number of reports that
        15    RealPage sells in any given year?
        16          A.       I don't have that number either.
        17          Q.       When you talked about bulk data being purchased
        18    from Genuine Data Services earlier and you said that
        19    it's done on a regular cadence, how many records are
        20    delivered per such regular cadence?
        21          A.       I don't have a number, and I don't think I can
        22    get to a number either because --
        23          Q.       Why is that -- why is that?
        24          A.       Because with every cadence, it's different
        25    jurisdictions, it's -- so with -- depending on the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             078
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 81 of 819 PageID 1987
                                                                                Page 54
                                         PAVITHRA RAMESH


         1    combination of the jurisdictions that they provide
         2    updates to, the numbers could vary.
         3          Q.       Do you keep track of how much bulk data Genuine
         4    Data Services sells to you?
         5          A.       We keep track of the jurisdictions, the number
         6    of jurisdictions they provide us, yes.
         7          Q.       Okay.
         8                         MR. SOUMILAS:   Why don't we take a break
         9    here.      I know you all need to take a lunch break, so
        10    we'll go off the record, and then we'll resume -- or
        11    we'll talk about what the appropriate time is.
        12                         THE VIDEOGRAPHER:     We are now off the
        13    record.        The time is 12:52 p.m.
        14                         (Recess taken from 12:52 to 1:36)
        15                         THE VIDEOGRAPHER:     We are now back on the
        16    record.        The time is 1:36 p.m.
                    REDACT
        17




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             079
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 82 of 819 PageID 1988
                                                                                 Page 55
                                        PAVITHRA RAMESH


         1    REDACTED




         8          Q.   So you've mentioned this a couple times, you
         9    said the right threshold between not underreporting
        10    criminal records but not overreporting non-matching
        11    criminal records, correct?
        12          A.   Yes.
        13          Q.   And you said that the enhancement reduced the
        14    number of non-match records being reported by as much as
        15    40 to 50 percent?
        16          A.   Yes, that is correct.
        17          Q.   Did it increase -- or did it result, I should
        18    say, in the underreporting of certain crimes?
        19          A.   We have not had any evidence of that.              So
        20    unless someone tells us we've not reported this offense
        21    of mine, we have no way of knowing, and we don't have
        22    any such evidence.
        23          Q.   So then how would you measure whether you're
        24    underreporting criminal offenses, if you don't have any
        25    measure or any objective evidence?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         080
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 83 of 819 PageID 1989
                                                                                Page 56
                                        PAVITHRA RAMESH


         1          A.   So when we set the threshold, it was based on
         2    historical evidence, right, because in the past, we did
         3    report -- we did report and we did get disputes and we
         4    knew what the result was, or we did not get disputes.
         5    We were able to set a threshold.
         6                      Going forward, the only way of knowing
         7    whether we missed -- or underreporting a record is if a
         8    client finds it and tells us, or if an applicant owns up
         9    to not having a record.
        10          Q.   Okay.    But how about looking backwards, how
        11    would you know from historical data whether you're under
        12    view -- or underreporting certain records?
        13          A.   There is no way of knowing.
        14          Q.   Okay.    So when you just testified about finding
        15    the right threshold or the right balance between not
        16    underreporting criminal records but not overreporting
        17    non-matches, what data are you looking at to come up
        18    with that balance?
        19          A.   Yeah.    So we do have dispute data where not --
        20    where a significant portion of them, we -- the results
        21    of the investigation is that we're going to leave the
        22    record back on the file.
        23                     REDACTED
        24    them or most of them to not be reported to begin with,
        25    then that's underreporting.          Because after



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         081
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 84 of 819 PageID 1990
                                                                                Page 57
                                        PAVITHRA RAMESH


         1    investigations, we could not say that it's a non-match,
         2    it still remains on file.
         3                      So the underreporting and overreporting
         4    that I am talking about is based on historical data of
         5    everything that we have reported and disputes that came
         6    out of it and the results of the disputes.
         7          Q.   All right.      So your entire universe of data is
         8    the dispute data.       You are not measuring accuracy with
         9    any other barometer; is that right?
        10          A.   Presence or absence of disputes and what
        11    happened with the dispute data, yes, correct.
        12          Q.   And you're assuming that if the record is
        13    removed, then it's a non-match and it shouldn't have
        14    been there in the first place, correct?
        15          A.   We are assuming -- the record, yes.
        16          Q.   Do you know what percentage of records
        17    historically have been removed following a non-match
        18    dispute?
        19          A.   I don't know the exact numbers.
        20          Q.   And for purposes of this balance, you're also
        21    assuming that if a record is disputed and it stays on,
        22    that it should have been there in the first place?
        23          A.   That is correct, yes.
        24          Q.   Okay.    That doesn't seem to have anything to do
        25    with underreporting of data because it wouldn't have



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         082
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 85 of 819 PageID 1991
                                                                                Page 58
                                         PAVITHRA RAMESH


         1    been underreporting, it was reported.              So that's what
         2    I'm trying to figure out is what data are you looking to
         3    figure out whether crimes are underreported?
         4                         MR. RAETHER:   Objection to form, asked and
         5    answered.
                    REDACT
         6




        16          Q.       Do you have any data to gauge accuracy for the
        17    population which has not disputed, the population of
        18    tenant applicants?
        19          A.       No.
        20          Q.       Okay.   So you just don't know one way or the
        21    other whether those reports tend to include accurate
        22    criminal records associated to that applicant, or not
        23    so?
        24          A.       We don't have any data because we've not heard
        25    from the consumer, so...



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             083
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 86 of 819 PageID 1992
                                                                                Page 59
                                         PAVITHRA RAMESH


         1          Q.       But independently on your own, you haven't done
         2    some type of a -- you know, a survey or a sampling of
         3    records to determine whether they are actually criminal
         4    records for crimes committed by the people who are
         5    applying for apartments?
         6          A.       There is no way to do that kind of analysis
         7    because we have the data that we used to -- that the
         8    system uses to match on and report on.              We don't have
         9    any more data.        Having a human review it is only going
        10    to cause some bias, right, without additional data or
        11    without the consumer or the client dispute, where we can
        12    assess it on a case-by-case basis, it's not possible to
        13    do a widespread analysis.
        14          Q.       You would agree with me that if you had more
        15    complete data concerning the perpetrators of the crime,
        16    including their complete date of birth or Social
        17    Security number, that that type of an analysis would be
        18    possible?
        19                         MR. RAETHER:   Objection, vague and
        20    ambiguous.
        21          A.       I'm not sure if I can answer that with
        22    certainty.
                    REDACT
        23




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             084
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 87 of 819 PageID 1993
                                                                                Page 60
                                         PAVITHRA RAMESH


                    REDACT
         1




        18          Q.       Do you know how the enhancement has affected --
        19    strike that.
        20                         Among the population of tenant applicants
        21    who have disputed a criminal record as a non-match, but
        22    the record has nevertheless stayed on, on their file, do
        23    you know what percentage of those people actually
        24    committed the crimes which are associated with their
        25    report?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             085
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 88 of 819 PageID 1994
                                                                                Page 61
                                         PAVITHRA RAMESH


         1                         MR. RAETHER:   Objection to form.
         2          A.       No.
                    REDACT
         3




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             086
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 89 of 819 PageID 1995
                                                                                Page 62
                                        PAVITHRA RAMESH


         1    REDACTED




        15                      MR. RAETHER:      Objection, form.
        16          A.   No, the purpose is we are constantly improving
        17    our matching logic.        We are constantly evaluating the
        18    changing landscape of the data that we do get, that we
        19    can get from consumers, that we do get from the
        20    jurisdictions, and everything that we can do to make
        21    sure that we are staying current, the matching logic
        22    works, and we are updating it.
        23          Q.   To what end?
        24          A.   To provide maximum possible accurate data.
        25          Q.   Right, that's what I was saying, that you're



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         087
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 90 of 819 PageID 1996
                                                                                Page 63
                                        PAVITHRA RAMESH


         1    using this logic to try to get a correct match between a
         2    criminal record and a tenant applicant who's applying
         3    for an apartment, correct?
         4          A.   Yes.
         5          Q.   And you felt that the logic needed some type of
         6    an enhancement, that's why you rolled this enhancement
         7    out in September 2017; otherwise, you wouldn't have done
         8    it.   Is that correct?
         9          A.   I was part of the project.           Again, I don't know
        10    what the basis of starting this project was.                It's not
        11    so much --
        12          Q.   Okay.
        13          A.   -- it's about ensuring that we're keeping up
        14    with the technology and we're keeping up with the
        15    changing landscape and making sure that our system
        16    continues to stay dynamic.
        17          Q.   Well, that's what I'm trying to figure out.
        18    I'm trying to figure whether the enhancement is an
        19    enhancement that's designed to assure accuracy in the
        20    matching, or whether it's an enhancement to keep up with
        21    new technology or new software or to become, you know,
        22    compatible with how the data is coming in, the
        23    formatting and so forth.         Could you answer that?
        24          A.   So the enhancement is to ensure that we are
        25    consistently continuing to report records with maximum



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         088
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 91 of 819 PageID 1997
                                                                                Page 64
                                        PAVITHRA RAMESH


         1    possible accuracy.        To say improving in accuracy, to
         2    your point, if we don't have disputes from consumers, we
         3    don't know whether -- you know, whether the record
         4    belongs to them or not.         We take that it does because
         5    they've not disputed it.
         6                      But also to your point, not everyone who
         7    disputes it -- not everyone who disputes it do not have
         8    the record matched to them.          There's a significant
         9    portion where even after the dispute, after the
        10    investigations, we do rule it and say it should still
        11    stay on your report.
        12                      So your definition of accuracy, I'm -- I
        13    think that's where I'm trying to clear that this is to
        14    keep up with technology and also to ensure that we
        15    are -- to keep up with the changing landscape of data,
        16    and obviously to ensure that we are reporting with
        17    maximum possible accuracy.
        18          Q.   Do you think that the enhancement has improved
        19    the accuracy of the matching of criminal records to
        20    tenant applicants?
        21          A.   Based on the disputes and the results of the
        22    disputes data, yes.
        23          Q.   All right.      Because that is your only measure
        24    that you have to judge whether there's any differences,
        25    how the dispute data is looking, before and after,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         089
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 92 of 819 PageID 1998
                                                                                Page 65
                                        PAVITHRA RAMESH


         1    correct?
         2           A.   Yes.    The number of disputes and also what the
         3    result of the disputes were.
         4           Q.   Right.    So that is the population we're looking
         5    at, we don't know what's going on with the population
         6    that's not disputing just simply because we don't have
         7    any data on it; do you agree with that?
         8           A.   Correct.    Yes.
         9           Q.   But on the population for which we do have
        10    data, I think you're telling me that this enhancement is
        11    reducing the number of disputes of non-matches very
        12    significantly, by as much as 40 to 50 percent, correct?
        13           A.   Correct.    Yes.
        14           Q.   And that is by scoring this matching logic to a
        15    point where, you know, you said, you're -- to achieve
        16    the correct balance, but it is basically ferreting out
        17    those records which would have been considered a match
        18    in the past but now are scoring too low?
        19                       MR. RAETHER:     Objection, form.
        20           A.   Yes, that is correct.
        21           Q.   Okay.    Therefore, would you agree with me that
        22    it's the matching logic that's causing the non-matches?
        23           A.   But this enhancement is part of the matching
        24    logic, so there's -- I'm not able to separate those two
        25    out.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          090
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 93 of 819 PageID 1999
                                                                                Page 66
                                          PAVITHRA RAMESH


         1          Q.       Well, why not?   Let's take it a step at a time.
         2    You first consider a set of rules in relating a criminal
         3    record to a tenant applicant, correct?
         4          A.       Yes --
         5          Q.       All right.
         6          A.       -- several rules.
         7          Q.       I'm sorry?
         8          A.       Several rules.   Sorry, go ahead.
         9          Q.       What did you say, several what?
        10          A.       Several rules that go into the matching logic,
        11    I wasn't -- go ahead, sorry.
                    REDACT
        12




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             091
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 94 of 819 PageID 2000
                                                                                Page 67
                                        PAVITHRA RAMESH


         1    REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        092
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 95 of 819 PageID 2001
                                                                                Page 68
                                        PAVITHRA RAMESH


         1    REDACTED




         7          Q.   All right.      Now along with that, I'd like you
         8    to take a look at Ramesh 3, which is the screening
         9    report that was prepared in this case in August 2017 for
        10    the plaintiff, Diane Jones.          Do you have that as well?
        11          A.   Yes, I do.
        12          Q.   All right.      So I want to see if I can walk you
        13    through the process of matching.            Let's start, I guess,
        14    where the beginning would be, where you're getting an
        15    inquiry from a client that there's a tenant applicant
        16    and they're looking to screen them; would that be
        17    correct?
        18          A.   Yes, that is correct.
        19          Q.   Are your tenant applicants allowed to access
        20    some computer system to make that request for a -- for a
        21    screening report?
        22          A.   Yes.
        23          Q.   Okay.    And in this case, it looks that it's --
        24    Marietta Road is the landlord that's making the request,
        25    correct?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         093
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 96 of 819 PageID 2002
                                                                                Page 69
                                        PAVITHRA RAMESH


         1          A.   That is correct, yes.         That's the property.
         2          Q.   Now as part of the usual process of how a
         3    request like this will be made, I take it the landlord
         4    will need to identify the tenant, correct?
         5          A.   You would expect so, yes.
         6          Q.   In fact, there are certain fields that
         7    landlords need to fill in, in order to make a request
         8    for a background report on a tenant -- potential tenant?
         9          A.   Correct.
        10          Q.   All right.      So in this case, when we look at
        11    Ramesh 3, and we see certain information at the top,
        12    such as Diane D. Jones with a University Heights, Ohio,
        13    address; do you see that?
        14          A.   Yes, I do.
        15          Q.   Would that be supplied by the landlord to
        16    RealPage in connection with a request for a report?
        17          A.   It is supplied by the applicant to the landlord
        18    and to RealPage.
        19          Q.   Okay.    That's a good point.         So the tenant
        20    applicant would obviously have access to their
        21    information, they'll give it to the landlord, and when
        22    the landlord wants a RealPage screening report, they'll
        23    put it in the system?
        24          A.   Correct.
        25          Q.   Okay.    And then we see a date of birth for the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         094
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 97 of 819 PageID 2003
                                                                                Page 70
                                        PAVITHRA RAMESH


         1    applicant.       That's usually required to get one of these
         2    reports?
         3          A.   Yes.
         4          Q.   And is it date, month, and year that's
         5    required?
         6          A.   That is correct.
         7          Q.   And then we have a Social Security number for
         8    the applicant.      Here, again, it's partially masked, I
         9    guess for security purposes, but it looks like it was
        10    provided for Ms. Jones, correct?
        11          A.   Yes.
        12          Q.   And, again, this is a required field where the
        13    tenant would provide the information to the landlord,
        14    the landlord would need to plug it into the system to
        15    make the request for a screening report?
        16          A.   Social Security numbers are not required.
        17    They're encouraged to enter it, but they're not
        18    required.
        19          Q.   Okay.    So there's a field for it, but if the
        20    landlord doesn't fill it in, it's not going to stop them
        21    from getting a report?
        22          A.   Right.
        23          Q.   What's the minimum information that's
        24    required -- what are the required fields that the
        25    landlord must fill out in order for the process to go



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         095
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 98 of 819 PageID 2004
                                                                                Page 71
                                        PAVITHRA RAMESH


         1    forward?
         2          A.   The name, date of birth, and at least one
         3    current address.
         4          Q.   Okay.    And the Social Security number, if they
         5    have it, there's a field for it, right?
         6          A.   Yes.
         7          Q.   Okay.    Do you encourage landlords to provide
         8    Social Security numbers?
         9          A.   Yes.    We don't discourage them from not
        10    providing it.
        11          Q.   If RealPage wanted to add an additional field
        12    to landlords to provide information about the applicant,
        13    could it do that?
        14          A.   Depends on what information.
        15          Q.   Well, I mean -- so that's a good point.               I'm
        16    just asking from a technical point of view, if you
        17    wanted to add an additional field to say, would you
        18    please give us your driver's license number, would you
        19    be able to add that to the computer system?
        20          A.   Yeah, we can add additional fields.
        21          Q.   Okay.    Are the basic fields available now,
        22    name, address, date of birth, and if available, Social
        23    Security number?
        24          A.   We have some other fields, like gender.
        25          Q.   Gender, okay.       I see that.      Anything else?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         096
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 99 of 819 PageID 2005
                                                                                Page 72
                                        PAVITHRA RAMESH


         1          A.   We have a field for driver's license or a state
         2    ID, and month and rent -- monthly rent and income, but
         3    none of them are required.
         4          Q.   Okay.    In the case of Jones, do we know whether
         5    there was a field for a driver's license?
         6          A.   I do not know that.
         7          Q.   Where would it be?        I don't even see a field on
         8    this report.
         9          A.   It would be in the application, not in the
        10    screening report.
        11          Q.   Oh, got it.      Okay.
        12                      At any rate, would you agree with me that
        13    it is RealPage that sets the fields that landlords are
        14    required or encouraged to fill in, as the case may be,
        15    in order for them to make a request for a screening
        16    report?
        17          A.   So RealPage does provide the software, but
        18    landlords can -- like Social Security, landlords can
        19    elect to not require Social Security numbers, or require
        20    it.
        21                      For RealPage, name, address, and date of
        22    birth is required.        Everything else is based on the
        23    landlord to provide or not.
        24          Q.   Okay.    Let me just clarify this point because
        25    it might end up being an important one, I'm not sure,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         097
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 100 of 819 PageID 2006
                                                                                Page 73
                                        PAVITHRA RAMESH


          1   but I think we've all done things online these days
          2   where you go and fill out some information on a website
          3   and some of the fields are required and some of the
          4   fields are optional.        You've seen that, right?
          5         A.   Yes.
          6         Q.   And then if you don't fill out data on the
          7   required fields, the computer doesn't let you get on to
          8   the next page, but if you leave an optional field blank,
          9   you can move on to the next page.            Do you know what I'm
         10   talking about?
         11         A.   Yes.
         12         Q.   My question is, does RealPage get to control
         13   which fields are the required ones and which ones are
         14   the optional ones?
         15         A.   It's not a yes or no answer.            Like, example,
         16   Social Security, a property can say that I do not want
         17   Social Security from my applicants, which means we
         18   cannot make it a required field.            The only fields that
         19   RealPage requires to run any kind of screen is name,
         20   address, and date of birth.
         21         Q.   Okay.
         22         A.   So it is customizable to a certain degree.
         23         Q.   Okay.    So you take into consideration the
         24   wishes of your customers as to what type of data might
         25   be readily available to them or provided easily by



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         098
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 101 of 819 PageID 2007
                                                                                Page 74
                                         PAVITHRA RAMESH


          1   tenant applicants, things like that?
          2         A.       Yes.
          3         Q.       And then you set the parameters of what it is
          4   that you're going to require and what you're going to
          5   make optional in the input field?
          6         A.       Correct, yes.
          7         Q.       Got it.   But if you wanted to make Social
          8   Security number required, nothing technologically
          9   prevents you from doing that?
         10         A.       It doesn't technologically prevent us from
         11   doing it, but again, there are properties, or clients,
         12   who do not want to use Social Security numbers, and it
         13   would mean that we cannot use it.
         14         Q.       Got it.   Okay.   So it's a business decision?
         15         A.       Right.
         16         Q.       Same for driver's license number, that -- it's
         17   a business decision not to require it, but if it's
         18   available, you'll take it?
         19         A.       Right, exactly.
                    REDACT
         20




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             099
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 102 of 819 PageID 2008
                                                                                Page 75
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        100
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 103 of 819 PageID 2009
                                                                                Page 76
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        101
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 104 of 819 PageID 2010
                                                                                Page 77
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             102
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 105 of 819 PageID 2011
                                                                                Page 78
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        103
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 106 of 819 PageID 2012
                                                                                Page 79
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        104
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 107 of 819 PageID 2013
                                                                                Page 80
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        105
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 108 of 819 PageID 2014
                                                                                Page 81
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             106
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 109 of 819 PageID 2015
                                                                                Page 82
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        107
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 110 of 819 PageID 2016
                                                                                Page 83
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        108
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 111 of 819 PageID 2017
                                                                                Page 84
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        109
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 112 of 819 PageID 2018
                                                                                Page 85
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             110
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 113 of 819 PageID 2019
                                                                                Page 86
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        111
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 114 of 819 PageID 2020
                                                                                Page 87
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             112
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 115 of 819 PageID 2021
                                                                                Page 88
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        113
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 116 of 819 PageID 2022
                                                                                Page 89
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        114
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 117 of 819 PageID 2023
                                                                                Page 90
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             115
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 118 of 819 PageID 2024
                                                                                Page 91
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        116
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 119 of 819 PageID 2025
                                                                                Page 92
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             117
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 120 of 819 PageID 2026
                                                                                Page 93
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        118
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 121 of 819 PageID 2027
                                                                                Page 94
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        119
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 122 of 819 PageID 2028
                                                                                Page 95
                                        PAVITHRA RAMESH


                    REDACT
          1




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             120
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 123 of 819 PageID 2029
                                                                                Page 96
                                        PAVITHRA RAMESH


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        121
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 124 of 819 PageID 2030
                                                                                Page 97
                                        PAVITHRA RAMESH


          1   REDACTED




          8         Q.   Have you looked into whether requiring an exact
          9   character-for-character name match and an exact date of
         10   birth match -- month, date, and year -- might affect the
         11   sales of your reports?
         12         A.   We've haven't looked at it from an analytical
         13   perspective.
         14         Q.   Have you looked at it from some other
         15   perspective?
         16         A.   We have -- we know from our disputes that there
         17   are some disputes that we -- after the investigation, we
         18   say -- we leave the record on the report.               So those were
         19   not exact character-for-character matches on first names
         20   and exact date of birth matches.
         21                     So we know from empirical evidence --
         22   not empir- -- from hearsay evidence that it is going to
         23   cause us to lose, you know, underreport, going back to
         24   the underreporting and overreporting balance, but we
         25   don't have exact numbers to justify or give you an



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         122
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 125 of 819 PageID 2031
                                                                                Page 98
                                        PAVITHRA RAMESH


          1   analytical view as to what that would mean.
          2         Q.   Have you had a chance to see the defendant's
          3   First Supplemental Objections and Responses to Plaintiff
          4   Diane Jones's Interrogatories in this case?
          5         A.   I'm not sure.
          6         Q.   Let me show them to you and then see if you can
          7   answer the question.
          8                      MR. SOUMILAS:     And then we'll mark this as
          9   Ramesh 6.        It's about an 11-page document, it reads,
         10   Defendant's Objections and Responses to Plaintiff Diane
         11   Jones' -- Plaintiff Jones' First Set of Interrogatories,
         12   and the heading says, First Supplemental Objections and
         13   Responses.
         14                      (Exhibit No. 6 marked.)
         15                      THE REPORTER:     I have it marked.
         16                      MR. SOUMILAS:     Okay.     Thank you.
         17         Q.   Before we turn to that document, Ms. Ramesh,
         18   let me just stay a moment longer about the comment you
         19   just made about this balance between underreporting
         20   crimes and overreporting non-matches.
         21                      Are you aware of any instances where
         22   RealPage's customers have come back and said you failed
         23   to report this crime about someone and ended up giving
         24   them an apartment and then something bad happened?
         25         A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         123
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 126 of 819 PageID 2032
                                                                                Page 99
                                        PAVITHRA RAMESH


          1         Q.   Okay.    How many of those instances?
          2         A.   I don't have the number.
          3         Q.   How did you become aware of them?
          4         A.   Again, hearsay, they typically reach out to
          5   our -- their account managers, their customer success
          6   representatives, and then it gets quickly escalated
          7   through the ranks of RealPage.
          8         Q.   You're saying that this is how it would happen
          9   typically?
         10         A.   Yes.
         11         Q.   I'm asking about any one example that you are
         12   familiar with, how did it come to your attention?
         13         A.   Same way.      Clients would reach out to account
         14   managers, or their customer success representatives, who
         15   would bring the question to us, and we would then
         16   research it to see did we not report it because of a
         17   state compliance issue, or did we, you know, not report
         18   it?   And then based on that, I know that we have not
         19   reported something that we should have.
         20         Q.   When is the last time you dealt with a
         21   situation like that?
         22         A.   I -- I don't have the date off the top of my
         23   head.
         24         Q.   What could you tell us about it, who was the
         25   client involved, what happened?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         124
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 127 of 819 PageID 2033
                                                                               Page 100
                                        PAVITHRA RAMESH


          1         A.   I don't -- I don't have too many details of it
          2   without -- without going through it -- I mean, I can't
          3   recollect much.
          4         Q.   When you say "go through it, is there some
          5   record of instances like this where a client is telling
          6   RealPage that they underreported a crime?
          7         A.   There's -- there's an e-mail chain somewhere.
          8         Q.   Okay.    Are all these instances maintained in a
          9   database or in a place where we could find them?
         10         A.   No, they're not.
         11         Q.   How many of these instances occur over the
         12   course of a year total?
         13         A.   I don't know that.
         14         Q.   When is the last time you were personally
         15   involved in one of those situations, a month ago, three
         16   months ago, a year ago, what was it?
         17         A.   It's -- it's hard to give you an exact time
         18   frame because, like I said, there are instances where
         19   the response is we could not have reported this because
         20   of a compliance issue.         You know, the State does not
         21   allow us to report more than seven years, five years,
         22   whatever the compliance is.          So it's hard for me to
         23   recollect exactly when we should have reported something
         24   and we didn't for reasons outside of the compliance.
         25         Q.   Okay.    So you're saying certain states make it



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         125
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 128 of 819 PageID 2034
                                                                               Page 101
                                        PAVITHRA RAMESH


          1   unlawful to report certain old criminal offenses, for
          2   example, right?
          3         A.   Yes.
          4         Q.   Or ones that have been sealed or expunged,
          5   correct?
          6         A.   Correct.
          7         Q.   Okay.    So no business in your shoes would be
          8   permitted to make that reporting?
          9         A.   Correct.
         10         Q.   It's legally not permitted, you're saying.                I'm
         11   asking for something else, where it is legally permitted
         12   to report a criminal, but you just missed it --
         13         A.   I --
         14         Q.   You missed it, you shouldn't have missed it,
         15   and then the client was upset, and said, how come you
         16   didn't catch that Diane Jones had a criminal history?
         17   Do you keep those situations tracked somehow?
         18         A.   Not that I know of.
         19         Q.   Have you personally ever dealt with one?
         20         A.   Not personally, no.
         21         Q.   And how many would you say over the course of a
         22   year, situations like that, occur companywide?
         23         A.   I don't know the number.
         24         Q.   Okay.    Is it fair to say that you simply don't
         25   have any consistent or reliable data on your degree of



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         126
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 129 of 819 PageID 2035
                                                                               Page 102
                                        PAVITHRA RAMESH


          1   underreporting of lawful crimes that you could report?
          2         A.    Yes.   I mean, we have data when our clients
          3   come and tell us, but there's not -- I don't know what
          4   you mean by "consistent data source."
          5         Q.    Well, I'll tell you what I mean, you seem to
          6   keep data when consumers come to you and say you
          7   mismatched me with a criminal record and it's not mine.
          8   And then you investigate it and you keep a record as to
          9   whether you said you removed the record or whether you
         10   keep it on, correct?
         11         A.    Correct, it's our disputes process.
         12         Q.    I'm wondering whether you have a similar
         13   disputes process, or other similar process, for clients
         14   of yours who are saying you've -- you've missed
         15   something, you didn't tell me that someone had a
         16   criminal history?
         17         A.    Not that I know of.
         18         Q.    All right.     Looking at Ramesh 6, which is the
         19   supplemental interrogatories, I want to direct your
         20   attention to page 5.
         21                      MR. RAETHER:      Sorry, you're looking -- go
         22   ahead.
         23         Q.    So it's page 5, interrogatory 6, please.                Do
         24   you have that in front of you?
         25         A.    Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         127
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 130 of 819 PageID 2036
                                                                               Page 103
                                        PAVITHRA RAMESH


          1         Q.   That's a question asked by Ms. Jones of
          2   RealPage, and it says, quote, state the total number of
          3   consumers with an address in the United States and its
          4   territories about whom you sold a report for each
          5   calendar year between March 6, 2014, and the present,
          6   which included one or more items of criminal record
          7   information for which the first and last name of the
          8   individual who was the subject of the report was not a
          9   character-for-character match to either the name of the
         10   offender or any of the alias names listed on the
         11   criminal record.
         12                     Do you see that?
         13         A.   Yes.
         14         Q.   Did you participate in some way in trying to
         15   determine whether there was an answer to that question?
         16         A.   Yes.
         17         Q.   And if you look on the next page, after a set
         18   of objections, it says, subject to and without waiving
         19   its objections, RealPage responds as follows, none.                  Do
         20   you see that?
         21         A.   Yes.
         22         Q.   And did you have something to do with coming up
         23   with the answer, "none," in response to interrogatory
         24   No. 6?
         25         A.   I was part of the team, yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         128
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 131 of 819 PageID 2037
                                                                               Page 104
                                        PAVITHRA RAMESH


          1         Q.   Okay.    It was a team working on it.            Who else
          2   was on the team?
          3         A.   No, I meant the lawyers and me.             I meant, the
          4   lawyers as the team.
          5         Q.   Oh, okay.      So the lawyers were working on this
          6   because it's a law case, and then from a technical point
          7   of view to search the database, it was you and you
          8   alone?
          9         A.   I had to -- there were other questions where I
         10   had to ask whether it was possible or not, but -- and
         11   I -- the answer was no, so I had to get confirmation.
         12         Q.   Okay.    Tell me what you did to answer this
         13   question, "none."
         14         A.   So this is pretty straightforward since we
         15   always require the last name to be a
         16   character-for-character match.           So there would have been
         17   no matches where the last name was not a
         18   character-for-character match with either the offender
         19   or the alias names listed in the report.
         20         Q.   Okay.    But the question asks for situations
         21   where the first and last name are not a
         22   character-for-character match.           So it's not just one or
         23   the other, it's both.        Did you look into that?
         24         A.   Well, the question says, first and last name of
         25   the individual was not a character-for-character match.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         129
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 132 of 819 PageID 2038
                                                                               Page 105
                                        PAVITHRA RAMESH


          1   We always require a character-for-character match for
          2   the last name.      So irrespective of how the first name
          3   and every other name and every other matching criteria
          4   triggered, the answer is none because the last name
          5   always has to be a character-for-character match.
          6         Q.   Looking back to Ramesh 3, which is the report
          7   that RealPage prepared for Ms. Jones in August of 2017,
          8   you told me that the criminal record on page 3 matched
          9   Ms. Jones because of the name Tina Jones as an alias and
         10   a year of birth being the same, correct?
         11         A.   Yes.
         12         Q.   Okay.    Well, you would agree with me that the
         13   name "Tina" does not match character-for-character with
         14   the name "Diane," wouldn't you?
         15         A.   In isolation, yes.
         16         Q.   Okay.    So that's what we're looking for, we're
         17   looking for situations like this where the first name
         18   and the last name of the individual who is subject of
         19   the report, in this case Diane Jones, was not a
         20   character-for-character match to either the name of the
         21   offender -- and the name of the offender here is Toni
         22   Taylor, correct?
         23         A.   Correct.
         24                     MR. RAETHER:       Objection to form.
         25         Q.   That's not a character-for-character match;



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         130
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 133 of 819 PageID 2039
                                                                               Page 106
                                        PAVITHRA RAMESH


          1   would you agree?
          2         A.   It's not a match to the offender, yes.
          3         Q.   And it's not a character-for-character match to
          4   the name Tina Jones either, is it?
          5         A.   So I think -- the last name is a
          6   character-for-character match.           The question says, where
          7   first and last names are not a character-for-character
          8   match.     So in this instance, the last name is a
          9   character-for-character match, so that would not come
         10   under this.
         11         Q.   Okay.    So I don't think that's what the
         12   question asks, but let me elaborate.             I think you're
         13   making the point that the last name Jones matches to the
         14   name Jones character-for-character, correct?
         15         A.   Yes.
         16         Q.   Okay.    But the first name, Diane, does not
         17   match character-for-character with either Toni or Toni
         18   Taylor or Tina or Tina Jones, or frankly, any of the
         19   first names of this offender or any of her aliases,
         20   correct?
         21         A.   Yes.
         22         Q.   Okay.    So if I wanted to answer that question,
         23   which is how many situations are there just like the
         24   plaintiff, Diane Jones', where we have some variation in
         25   the first name, where the -- the name is not a



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         131
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 134 of 819 PageID 2040
                                                                               Page 107
                                        PAVITHRA RAMESH


          1   character-for-character match to either the alias or the
          2   name of the offender, how do we go about deriving that?
          3         A.   I would have to confirm if we do have logging
          4   and see how to get that information.             I would -- I -- I
          5   can't confirm that right now.
          6         Q.   Where is the data on credit reports like
          7   Ms. Jones' housed, what type of a database?
          8                     MR. RAETHER:       Objection to form.
          9         A.   The reports are stored in databases, in SQL
         10   server databases, in an XML format.
         11         Q.   Okay.    Do you know where, specifically, we were
         12   able to get a copy of this report that was produced
         13   about Ms. Jones and which now we've marked as Ramesh 3?
         14         A.   That specific report copy comes from the
         15   application, the screen -- the screening application,
         16   the LeasingDesk screening application, which is used to
         17   run a screen.      We also have historical reports in that
         18   application where you can click a button and get the
         19   report.
         20         Q.   Okay.    Would you agree with me that every time
         21   there's an application where a report is delivered to a
         22   landlord that RealPage would keep a copy of that report?
         23         A.   Yes.
         24         Q.   And those reports should look in format similar
         25   to the one we have here as Ramesh 3 for Ms. Jones,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         132
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 135 of 819 PageID 2041
                                                                               Page 108
                                        PAVITHRA RAMESH


          1   correct?
          2         A.   Yes.
          3         Q.   What's the format that you said that the
          4   reports are in?
          5         A.   The raw data is in SQL servers.             The report
          6   itself is generated from the data.
          7         Q.   Okay.    You said some type of a format a moment
          8   ago, I thought you said XMF?
          9         A.   Oh, XML format.
         10         Q.   XML, okay.      That's what it is.
         11                     And how many years back are these reports
         12   maintained?
         13         A.   I don't know the answer to that.
         14         Q.   Okay.    Is there any information that you have
         15   that could tell us that reports are purged after a
         16   certain number of years?
         17         A.   Clients could request to remove their reports,
         18   but, again, I'm not sure of how many years.
         19         Q.   Did you make any effort to search for the thing
         20   that we're discussing here today about a situation where
         21   the first and the last name together are not a match
         22   character-for-character between the offender and the
         23   applicant?
         24         A.   So the answer is still none because the last
         25   names always have to be a character-for-character match.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         133
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 136 of 819 PageID 2042
                                                                               Page 109
                                        PAVITHRA RAMESH


          1   I think your question is just focused on first names
          2   alone, but when we look at first names and last names of
          3   the individual, then there's never a time when both of
          4   them are not a character-for-character match because one
          5   always has to be a character-for-character match.
          6         Q.   Okay.    So we're going to disagree about this
          7   because if just the last name is a
          8   character-for-character match, it simply does not mean
          9   that both the first name and the last name are?
         10         A.   Correct.     But the question is -- the question
         11   is not for which the first and the last name of the
         12   individual is a character-for-character match.                The
         13   question is for which the first and the last name of the
         14   individual was not a character-for-character match.                  So
         15   both the first name and the last name not being -- both
         16   of them not being a character-for-character match would
         17   never happen is my point.
         18         Q.   Okay.    So as I said, I think we're going to
         19   disagree about what the question asks for --
         20         A.   Okay.
         21         Q.   -- but why don't we get beyond that
         22   disagreement by narrowing the question to instances in
         23   which the last name is a match, because it has to be you
         24   said, right?
         25         A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         134
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 137 of 819 PageID 2043
                                                                               Page 110
                                        PAVITHRA RAMESH


          1         Q.   But the first name is not a
          2   character-for-character match, so all we're focusing on
          3   is on the first name.        Now did you make any effort to
          4   locate situations like that?
          5         A.   No, I did not.
          6         Q.   And are you able to make such an effort?
          7         A.   I cannot confirm if I'm able to or not.
          8         Q.   Okay.    Have you, as a researcher, done any
          9   searches in the past concerning names of credit
         10   applicants?
         11         A.   I'm not sure I follow the question.
         12         Q.   Have you done any type of a research project in
         13   another context where you were asked to consider a
         14   search that included the first name of tenant
         15   applicants?
         16         A.   Again, what do you mean by "search of the first
         17   name of the tenant applicants"?
         18         Q.   I'm sorry, it's a broad question intentionally
         19   because I don't know what you do in your day-to-day
         20   activities as a researcher.          But you said at the
         21   beginning that you research all sorts of matters for
         22   RealPage, so I'm wondering whether you had an occasion
         23   where part of your research needed you to pull out data
         24   that would be searching names, first names?
         25         A.   No.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         135
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 138 of 819 PageID 2044
                                                                               Page 111
                                        PAVITHRA RAMESH


          1         Q.   Are you -- is RealPage not capable of searching
          2   its servers for the data in XML format to determine
          3   whether the names of applicants -- the first names of
          4   applicants match the first names of offenders?
          5         A.   I would have to confirm that.
          6         Q.   Okay.     You're not saying yes, you're not saying
          7   no, you just don't know sitting here today?
          8         A.   Yes, that is correct.
          9         Q.   And you didn't make any efforts leading up to
         10   today to find that out?
         11         A.   Yes.
         12         Q.   Okay.     So I'll take you back to Ramesh 2,
         13   right, which is the 30(b)(1) deposition notice for the
         14   person familiar with RealPage's search and query
         15   capabilities regarding consumer data.
         16         A.   Um-hmm.
         17         Q.   What did you do prepare to give testimony on
         18   that subject today?
         19         A.   Can I reference 6 where -- where for all the
         20   queries that was requested, we attempted to see if we
         21   can query the database or not, and except for question
         22   No. 6, every other response was we cannot query the
         23   database.        We just -- we cannot query the database to
         24   give the exact information that was asked, so that's the
         25   preparation that went into the person who queried any



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         136
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 139 of 819 PageID 2045
                                                                               Page 112
                                        PAVITHRA RAMESH


          1   databases.
          2         Q.   Okay.    So your preparation to talk about the
          3   query capabilities was focused on efforts that you made
          4   to answer other interrogatory questions?
          5         A.   Yes.
          6         Q.   Other than No. 6?
          7                     Like which ones, for example?
          8         A.   No. 5 and No. 7.
          9         Q.   Okay.    So let's focus on No. 5 first.            This
         10   asks for the total number of consumers in the United
         11   States or territories during a certain time frame who
         12   meet a certain profile, and it's, one, one or more items
         13   of criminal record information; two, the first name of
         14   the offender as listed on the criminal record was not a
         15   character-for-character match to the first name of the
         16   individual who is the subject of the report; and three,
         17   the last name of the offender as listed in the criminal
         18   record was not a character-for-character match to the
         19   last name of the individual who was the subject of the
         20   report.
         21                     You're saying that you actually did some
         22   searches to answer that question?
         23         A.   No, I could not do searches to answer the
         24   question.
         25         Q.   And -- so what you're saying is that you didn't



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         137
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 140 of 819 PageID 2046
                                                                               Page 113
                                        PAVITHRA RAMESH


          1   do any searches, but you deduced that because, according
          2   to your search logic the last name must always match,
          3   that you're not going to be able to satisfy anybody who
          4   is in category -- who has the third condition?
          5         A.   So, yes, if the match was to an offender name,
          6   then there would not be anyone in that category because
          7   of number three, and if the match --
          8         Q.   Okay.
          9         A.   -- happened to an alias name, I don't know
         10   which alias name it's matched to, and there are
         11   instances when the alias name, last name, is the exact
         12   same last name as an offender, and that's why we cannot
         13   conduct this analysis.
         14         Q.   Okay.    So I guess that's what I'm trying to get
         15   at.   Is the answer that we cannot conduct the analysis,
         16   or we tried several searches and it just doesn't work,
         17   or we were -- we got results that are not conforming or
         18   overinclusive or underinclusive or whatever it was?
         19         A.   No, we cannot conduct the analysis because we
         20   don't know which alias name we matched to.
         21         Q.   Okay.    Is that also the case for No. 7, why the
         22   answer is that you can't come up with an answer to that?
         23         A.   Yes.
         24         Q.   Okay.    So all of your answers to the
         25   interrogatories are not based on empirical searches of



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         138
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 141 of 819 PageID 2047
                                                                               Page 114
                                        PAVITHRA RAMESH


          1   the database, it's on your understanding of the logic
          2   and how we're basically asking for an impossibility as
          3   you read the questions?
          4                     MR. RAETHER:       Objection, form.
          5         A.   It's not based on my understanding of the
          6   logic, but it's based on what data there is to query and
          7   get the answer.       If we don't have data, we cannot get to
          8   the answer.
          9         Q.   So separate and apart from your understanding
         10   of queryable data, did you do anything to be prepared to
         11   answer today questions about the query capabilities
         12   regarding consumer report data?
         13         A.   No.
         14         Q.   So if I were simply to ask you an open-ended
         15   question, what are the query capabilities that you have
         16   available to you, could you answer that?
         17         A.   Yes.    I can tell you which record matched to
         18   which applicant, but I cannot tell you whether it was
         19   the offender name or the alias name that matched.                 I can
         20   tell you -- without the name that matched, we do have
         21   logging, you know, which talks about which states the
         22   offender's information came from, the -- the -- how the
         23   date of birth matched, how the names matched, but I
         24   don't have the names that did match.             That sort of goes
         25   back to the issue.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         139
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 142 of 819 PageID 2048
                                                                               Page 115
                                        PAVITHRA RAMESH


          1         Q.   Is your database searchable according to the
          2   various fields that show up on these reports?
          3         A.   What do you mean by that?           Could you explain
          4   that?
          5         Q.   In other words, what I mean is that -- so let's
          6   look at the Diane Jones report, which is Ramesh 3, page
          7   3.
          8         A.   Um-hmm.
          9         Q.   And there's various categories.             So the very
         10   first one is jurisdictional code, and we went over it,
         11   it was the Georgia Department of Corrections.                Do you
         12   see that?
         13         A.   Yes.
         14         Q.   Are you able to search your database for data
         15   that has a jurisdictional code, Georgia Department of
         16   Corrections, in that field?
         17         A.   Yes.
         18         Q.   Okay.    And how about -- you know, we talked
         19   about date of birth and how in this report it has that
         20   one-year range from January 1 through December 31; do
         21   you recall that?
         22         A.   Yes.
         23         Q.   Are you able to search your database for
         24   reports where that field is filled out in the same way?
         25         A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         140
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 143 of 819 PageID 2049
                                                                               Page 116
                                        PAVITHRA RAMESH


          1         Q.   Okay.    Are you able to search by the name
          2   field?
          3         A.   If you give me a specific name, do you want --
          4         Q.   Yeah.
          5         A.   Yeah, yes.
          6         Q.   Okay.    So if I were to say search for
          7   Toni Taylor, would you be able to do that?
          8         A.   Off -- off all the reports that we've generated
          9   that has an offender named Toni Taylor?
         10         Q.   Yes.
         11         A.   Yes.
         12         Q.   Okay.    And what if it was just the last name
         13   Taylor, could you search for that?
         14         A.   Yes.
         15         Q.   Okay.    Are you able to search your database for
         16   two fields at the same time?           So we've talked about each
         17   one of these individually, but could you say, I want the
         18   name field for the applicant to be Jones, and I want the
         19   name field for the offender to also be Jones?
         20         A.   Yes.
         21         Q.   Okay.    So we could just get a printout for all
         22   the Jones applicants and all the Jones offenders, and
         23   then compare whether the first names are the same or
         24   not, right?
         25         A.   Yes, but then we -- I'll let you finish your



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         141
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 144 of 819 PageID 2050
                                                                               Page 117
                                        PAVITHRA RAMESH


          1   question.
          2         Q.   No, you can answer the question fully.               That's
          3   what I'm trying to get at.
          4         A.   So we -- if the name that matched to the
          5   applicant is the offender's name, then yes, but
          6   sometimes it's the alias name that matched, and we don't
          7   know which of the alias names matched.              So that's where
          8   we run into the issue of, if it matched on an alias
          9   name -- first name of an alias name, but the alias's
         10   last name and the offender's last name are the same,
         11   it's hard to figure out systematically whether it
         12   matched on an alias name or it matched on an offender
         13   name.
         14         Q.   How would that be of any consequence, what
         15   difference does that make?
         16         A.   Because the question says, where the last name
         17   of the offender as listed on the criminal record was not
         18   a character-for-character match to the last name of the
         19   individual.       It could have matched to an alias name, but
         20   the alias last name and the offender last name could be
         21   the same, which means that it's hard to answer this
         22   question.        It muddies the waters a little bit.
         23                      THE VIDEOGRAPHER:       Counsel, sorry to
         24   interrupt --
         25         Q.   So I don't want to have this disagreement, I



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         142
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 145 of 819 PageID 2051
                                                                               Page 118
                                        PAVITHRA RAMESH


          1   just want to focus on the query capabilities of your
          2   system, regardless of question No. 6 and how you're
          3   reading it versus how we read it.
          4                     THE VIDEOGRAPHER:        Counsel, sorry to
          5   interrupt you, we've got about five minutes left on this
          6   disk, and we'll need to take a break to change it.
          7                     MR. SOUMILAS:      Thank you.      I got it.
          8         Q.   I guess what I'm wondering is, if we are able
          9   to search, on the one hand, the name of the applicant,
         10   Jones, and a second variable, the name of the offender,
         11   whether that name is in the offender information field
         12   or the alias information field, is that -- is that three
         13   variables or is that two variables?
         14         A.   I don't know.       I think that's sort of what I'm
         15   trying to get at too.        Since we don't know which name --
         16   forget the last name.        Since we don't know which name,
         17   whether it was the offender name or the alias name that
         18   it matched on --
         19         Q.   Right.
         20         A.   -- it's hard to get -- it's hard to get this
         21   information where we -- we can list all of the applicant
         22   names and all the offender names, but without the alias
         23   names, we wouldn't be doing it -- you know, giving the
         24   -- doing it justice, you'd be muddying the waters.                  And
         25   since we don't know which name, whether it matched on



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         143
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 146 of 819 PageID 2052
                                                                               Page 119
                                        PAVITHRA RAMESH


          1   the offender name or the alias name, and if it matched
          2   on the alias name, which of the alias names it matched
          3   on, it's hard to get to this data.
          4         Q.   Okay.    Now if I simply wanted to get a copy of
          5   all of the reports sold by RealPage last month, every
          6   single one of them, and I'll do the analysis to figure
          7   out which ones match and which ones don't, are you able
          8   to just, you know, give me a list of every single report
          9   that was sold over a period of time?
         10         A.   By "report," do you mean reports like this, or
         11   raw data?
         12         Q.   Yeah, just like this.         Reports like this, just
         13   like Diane Jones', but I want every single one for --
         14   whether it's a week or a month or six months or a year,
         15   whatever the time period is.
         16         A.   It wouldn't be a query.          We would have to go
         17   into the application and manually pull the reports.
         18         Q.   And are you capable of doing that?
         19         A.   Yes.
         20         Q.   Okay.
         21                     MR. SOUMILAS:      Let's go off the record to
         22   change the tape.
         23                     THE VIDEOGRAPHER:        We are now off the
         24   record.    The time is 3:13 p.m.
         25                     (Recess taken from 3:13 to 3:23.)



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         144
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 147 of 819 PageID 2053
                                                                               Page 120
                                        PAVITHRA RAMESH


          1                      THE VIDEOGRAPHER:      We are now back on the

          2   record.     The time is 3:23 p.m.

          3          Q.   (BY MR. SOUMILAS)      All right.      Ms. Ramesh, you

          4   were just testifying before we took a break that the

          5   company's able to, I think you said, manually pull all

          6   of the reports over a period of time that --

          7                      THE REPORTER:     Could you -- pull all of the

          8   reports over a period of time that?

          9          Q.   That are in the format of Ramesh 3?

         10          A.   Yes.   It's an extremely manual process, but

         11   yes.

         12          Q.   Is there some nonmanual process, such as a

         13   computer-generated process, which would pull the same

         14   data in a raw format?

         15          A.   Yes.

         16          Q.   And how would that work?

         17          A.   So like I mentioned, all of this data in the

         18   report is stored as XMLs in specific site databases.

         19   It's not straightforward, but we could parse through

         20   tens of thousands of site databases to get all of that

         21   XML back, and then parse the XMLs to -- into a raw data

         22   format.

         23          Q.   Now, in terms of the search capabilities,

         24   when -- what database or databases are you referring to

         25   in terms of that you're familiar of how they could be



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          145
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 148 of 819 PageID 2054
                                                                               Page 121
                                        PAVITHRA RAMESH


          1   queried or searched?
          2         A.       What do you mean by that?
          3         Q.       Well, I think you said that you prepared to
          4   testify about RealPage's search and query capabilities
          5   regarding consumer report data.            If you were to do those
          6   searches yourself, what -- where would you be doing it
          7   and in what databases?
          8         A.       I cannot do the searches myself, but -- I don't
          9   have the access to touch production databases, but we
         10   would have to query production data for each particular
         11   property that's located in different servers, pull them
         12   all back into a single location, and then parse through
         13   the XMLs to get the report.
         14         Q.       Do you know what particular property would
         15   house the Jones report data that we see in Ramesh 3?
         16         A.       The Marietta Road property site database would
         17   have this -- this report.
                    REDACT
         18




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             146
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 149 of 819 PageID 2055
                                                                               Page 122
                                        PAVITHRA RAMESH


          1   REDACTED




         22         Q.   So I understand this is not something that's
         23   maintained as part of your day-to-day operations, but
         24   let's assume you just got a project from your boss,
         25   like, could you find that out?           How would you go about



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         147
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 150 of 819 PageID 2056
                                                                               Page 123
                                        PAVITHRA RAMESH


          1   answering our question?
          2         A.   It would have to be a manual process.              We --
          3   get all of these XMLs that I just spoke about that are
          4   there on site databases, parse through them, and then
          5   parse through the names and -- and -- and guess.
          6         Q.   When you say "manual process," you mean have a
          7   person actually put eyeballs on one report at a time?
          8         A.   So some of it -- the pulling of the XML
          9   reports -- I mean, XML data and parsing it can be done
         10   systematically, but then to put eyes on -- yes, we would
         11   require a person to actually put eyes on it, and double
         12   metaphones is not something that a human can calculate
         13   or understand in their mind, so it would require
         14   additional ways to figure it out.
         15         Q.   Okay.    So pulling the reports in XML could be
         16   done in an automated fashion; is that right?
         17         A.   It's not straightforward, it's going to take a
         18   long time, but yes, it can be done.
         19         Q.   How long a time?
         20         A.   I don't know.       I don't write queries to pull
         21   XMLs.
         22         Q.   But it would be a computer query.             Would you
         23   pull all of the tenant screening reports from this date
         24   to that date and the computer does that, correct?
         25         A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         148
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 151 of 819 PageID 2057
                                                                               Page 124
                                         PAVITHRA RAMESH


                    REDACT
          1




         11         A.       This is where I struggle.       It goes back to, we
         12   don't log which name, so we would have to search both
         13   offender and alias names, I guess.             I'm not sure of the
         14   answer.
         15         Q.       Well, it seems to me, I think you said earlier
         16   that you could search, well, say the name Jones, when
         17   we're using last names, right?           Is that right, ma'am?
         18         A.       Yes.
         19         Q.       So if you have this pool of data and then you
         20   could search for, let's say -- could you search for a
         21   match between the first name of the applicant and the
         22   first name of the offender?
         23         A.       Of the offender, yes, we could search for that.
         24         Q.       Okay.   And then if we get rid of all of those
         25   that matched character-for-character, wouldn't, by



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             149
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 152 of 819 PageID 2058
                                                                               Page 125
                                        PAVITHRA RAMESH


          1   definition, all the rest of them not match
          2   character-by -- character-for-character?
          3         A.   For first names alone, yes, but again, I
          4   think -- the question also included last names, which is
          5   what -- which is why the answer was we are not able to
          6   get to it.
          7         Q.   Okay.    Have you looked at any of the non-match
          8   dispute data in preparing to give testimony today?
          9         A.   No.
         10         Q.   Okay.    Are you aware, sitting here today, what
         11   the volume of non-match disputes has been in recent
         12   years at RealPage?
         13         A.   Not off the top of my head, no.
         14         Q.   Have you seen any type of a document that
         15   identifies whether the number of non-match disputes has
         16   increased or decreased after the enhancement?
         17         A.   Three months after the enhancement, we did do
         18   an analysis, but nothing after that.
         19         Q.   Okay.    So in the -- I guess it's been about two
         20   years -- since the enhancement, there was an analysis
         21   done one time?
         22         A.   Yes.
         23         Q.   Were you part of that analysis?
         24         A.   Yes.
         25         Q.   What type of data did it consider?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         150
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 153 of 819 PageID 2059
                                                                               Page 126
                                        PAVITHRA RAMESH


          1         A.   It considered how many non-match disputes --
          2   disputes that are classified under the non-match
          3   category came in, and also what the results of the
          4   disputes was, which is why I was able to tell you that
          5   the disputes have gone down.
          6         Q.   How long of a period did it look at for the
          7   number of disputes and the number of removals of
          8   records?
          9         A.   I believe it went back a year, if not more.                   So
         10   we had year-over-year dispute information.
         11         Q.   I thought you said this was done three months
         12   after the enhancement procedure was implemented?
         13         A.   Correct, so three -- we went back from -- at
         14   the time of the analysis so we could see how much --
         15   what was the volume of disputes prior to the enhancement
         16   and what was the volume of disputes post enhancement.
         17   We could also see what the volume of the disputes last
         18   year so that we account for seasonality.
         19         Q.   Okay.    So did you compare, for example, the
         20   three months of disputes after the enhancement to the
         21   three months of disputes for the year previous for those
         22   same three months?
         23         A.   Yes, year over year, that's what I meant.
         24         Q.   And you noticed a decrease in disputes?
         25         A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         151
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 154 of 819 PageID 2060
                                                                               Page 127
                                        PAVITHRA RAMESH


          1         Q.   And did you also notice any change in the
          2   removals?
          3         A.   Yes.
          4         Q.   What was that change?
          5         A.   I can -- I don't have the exact numbers, but
          6   the previous year of the non-match disputes, several of
          7   them would be removed from their file.              We continued to
          8   remove records from the file, but it wasn't as high as
          9   it was three months -- I mean, last year.
         10                     After the enhancement went -- went -- got
         11   in place, the number of disputes came down, and also the
         12   way we ended the dispute after the investigation was
         13   also a little different.         We did not -- there were more
         14   case -- instances where we said we are not -- the record
         15   must stay on the consumer's report.
         16         Q.   Was this analysis or study kept somewhere?
         17         A.   Yes.
         18         Q.   Is -- so there's still a record of it --
         19         A.   Yes.
         20         Q.   -- if somebody wanted to review it?
         21                     And it has not been repeated in the last
         22   two years?
         23         A.   No.
         24         Q.   Did the analysis have a opinion as to what
         25   caused the decrease in the number of disputes?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         152
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 155 of 819 PageID 2061
                                                                               Page 128
                                        PAVITHRA RAMESH


          1         A.       No.
          2         Q.       Did you consider other factors that might have
          3   contributed to the lowering of disputes, other than the
          4   enhancement?
          5         A.       I'm not sure I follow your question.
          6         Q.       I'm going to try to explain.        It seems to me,
          7   according to your testimony, we know that the number of
          8   disputes decreased --
          9         A.       Yes.
         10         Q.       -- following the enhancement.        Did this
         11   analysis consider whether there were other factors
         12   contributing to the lowering of disputes?
         13         A.       Not specifically, no, but since this lowering
         14   of disputes tremendously followed -- followed
         15   immediately after the enhancement was put in, and we
         16   also considered the seasonality of the disputes because
         17   of the seasonality of screening applications, which is
         18   why we went year over year, but we still saw a
         19   tremendous decrease, so it was not seasonality.
                    REDACT
         20




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             153
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 156 of 819 PageID 2062
                                                                               Page 129
                                        PAVITHRA RAMESH


                    REDACT
          1




         23         Q.       So when you do things, as you said, to improve

         24   the quality of your product, do you keep some record of

         25   that, or, you know, is it just off your memory that



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             154
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 157 of 819 PageID 2063
                                                                               Page 130
                                        PAVITHRA RAMESH


          1   you're going here?
          2         A.   It's not -- it's not very well written out, but
          3   it's not just off my memory.           We do have, you know,
          4   e-mails that we send out to inform others, we do have --
          5   in cases where -- things like jurisdiction, we are
          6   dropping a jurisdiction or we don't want to match on a
          7   jurisdiction, we do have a record in our database where
          8   we -- we make a note that this jurisdiction is not being
          9   reported on anymore because of whatever the reason is.
         10   It's not in one single place, it's in various places.
         11         Q.   Okay.
         12                     MR. SOUMILAS:      Let's go off the record.
         13                     THE VIDEOGRAPHER:        We are now off the
         14   record.    The time is 3:42 p.m.
         15                     (Recess taken from 3:42 to 3:44)
         16                     THE VIDEOGRAPHER:        We are now back on the
         17   record.    The time is 3:44 p.m.
         18         Q.   (BY MR. SOUMILAS)         Going back to the Jones
         19   report from August 2017 that we marked as Ramesh 3,
         20   ma'am.
         21         A.   Yes.
         22         Q.   You told me you've familiarized yourself with
         23   the circumstances in which this report was generated.
         24         A.   Yes.
         25         Q.   And it did include this criminal record from



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         155
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 158 of 819 PageID 2064
                                                                               Page 131
                                        PAVITHRA RAMESH


          1   Georgia for narcotics on page 3, correct?
          2         A.   Yes.
          3         Q.   And was this record properly attributed to the
          4   plaintiff, Ms. Jones, in your judgment and experience?
          5         A.   Our system worked, and all the rules that got
          6   triggered were triggered, and with all of the
          7   information, inputs that we have and all of the
          8   information that we do have from the jurisdiction, we
          9   returned a result.        I don't know if I can add any
         10   personal opinion to it.
         11         Q.   Okay.    I'm not asking for your personal
         12   opinion, I'm asking whether according to your
         13   understanding of the systems and processes in place,
         14   this is the output that you would expect that happened?
         15         A.   Again, given all of the inputs and the fact
         16   that Georgia does not have a year -- does not have an
         17   exact date of birth, then yes, this is the process that
         18   we would expect.
         19         Q.   Okay.    Well, the records that you obtained from
         20   Genuine Data Services from the Georgia Department of
         21   Corrections didn't have a complete date of birth, that's
         22   what you mean, right?
         23         A.   Yes, that's what I mean.
         24         Q.   Okay.    In your judgment and experience, is
         25   this -- is this record on Ms. Jones' report accurate, or



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         156
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 159 of 819 PageID 2065
                                                                               Page 132
                                        PAVITHRA RAMESH


          1   is it a non-match?
          2         A.   I don't think I have any more information than
          3   what's already here to make that decision.
          4         Q.   Sitting here today as a corporate
          5   representative for RealPage, could you tell me whether
          6   the plaintiff, Ms. Jones, committed these narcotics
          7   crimes in Georgia that were listed on page 3 of her
          8   report?
          9         A.   Again, I -- I cannot.         I don't have -- I don't
         10   know -- I don't have any more information than what's
         11   already in this report, and based on how the rules get
         12   triggered and just the dynamics of the matching logic,
         13   this is what was returned, and so I'm not sure how I can
         14   add a personal opinion to it.
         15         Q.   No, it's not a personal opinion, it's -- you're
         16   speaking for the company, I think your answer is you
         17   don't know whether she committed these crimes or not?
         18         A.   Yes.
         19         Q.   But you do know that the systems worked the way
         20   they were designed to result in this record matching to
         21   her background in August of 2017 when she was applying
         22   for an apartment?
         23         A.   Yes, that is correct.
         24                     MR. SOUMILAS:      Okay.     Let's go off the
         25   record.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         157
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 160 of 819 PageID 2066
                                                                               Page 133
                                        PAVITHRA RAMESH


          1                     THE VIDEOGRAPHER:        We are now off the
          2   record.    The time is 3:47 p.m.
          3                     (Recess taken from 3:47 to 3:48)
          4                     THE VIDEOGRAPHER:        We are now back on the
          5   record.    The time is 3:48 p.m.
          6         Q.   (BY MR. SOUMILAS)         All right.     Ms. Ramesh, I
          7   don't have any further questions for you.               Thank you
          8   very much for your time today.
          9         A.   Thank you.
         10                     MR. RAETHER:       I don't have any questions.
         11   The witness would reserve the right to read and sign.
         12                     We'll maintain this transcript, subject to
         13   the confidentiality agreement and the terms, in terms of
         14   designating.      Understanding that Mr. Soumilas has a
         15   deadline coming up with the Court, we'll work with
         16   Mr. Soumilas to make those designations in time for him
         17   to meet those obligations.
         18                     MR. SOUMILAS:      Okay.     That sounds
         19   reasonable.      We'll have the exhibits attached to this
         20   one, as the one from this morning, and I need to make
         21   some arrangements to get, at least, a rough draft right
         22   away, and I need a copy by Monday.
         23                     THE REPORTER:      Yes, we can do that.
         24                     (Discussion held off the record.)
         25                     THE VIDEOGRAPHER:        We are now off the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         158
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 161 of 819 PageID 2067
                                                                               Page 134
                                        PAVITHRA RAMESH


          1    record.    The time is 3:49 p.m.
          2                      (Deposition concluded at 3:49 p.m.)
          3

          4

          5

          6

          7

          8

          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         159
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 162 of 819 PageID 2068
                                                                               Page 135
                                         PAVITHRA RAMESH


          1   STATE OF TEXAS         )
          2         I, Christine Simons, Certified Shorthand Reporter
          3   in and for the State of Texas, hereby certify to the
          4   following:
          5         That the witness, PAVITHRA RAMESH, was duly sworn
          6   and that the transcript of the oral deposition is a true
          7   record of the testimony given by the witness and the
          8   statements of counsel;
          9         That review and signature was reserved;
         10         I further certify that I am neither counsel for,
         11   related to, nor employed by any of the parties or
         12   attorneys in the action in which this proceeding was
         13   taken, and further that I am not financially or
         14   otherwise interested in the outcome of the action.
         15         Certified to by me this 12th day of August, 2019.
         16

         17

         18                                /s/Christine Simons
                                         Christine Simons, Texas CSR 11181
         19                              Expiration Date: 7/31/2021
                                         Summit Court Reporting, Inc.
         20                              1500 Walnut Street, Suite 1610
                                         Philadelphia, Pennsylvania 19102
         21                              (215)985-2400
         22

         23

         24

         25




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        160
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 163 of 819 PageID 2069
                                                                               Page 136
                                        PAVITHRA RAMESH


          1                     INSTRUCTIONS TO THE WITNESS
          2                          Read your deposition over carefully
          3      It is your right to read your deposition and make
          4      changes in form or substance.              You should assign a
          5      reason in the appropriate column on the errata
          6      sheet for any change made.
          7                          After making any changes in form or
          8      substance which have been noted on the following
          9      errata sheet along with the reason for any change,
         10      sign your name on the errata sheet and date it.
         11                          Then sign your deposition at the
         12      end of your testimony in the space provided.                    You
         13      are signing it subject to the changes you have
         14      made in the errata sheet, which will be attached
         15      to the deposition before filing.               You must sign it
         16      in front of a witness.            Have the witness sign in
         17      the space provided.          The witness need not be a
         18      notary public.        Any competent adult may witness
         19      your signature.
         20                          Return the original errata sheet to
         21      your counsel promptly.            Court rules require filing
         22      within thirty days after you receive the
         23      deposition.
         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        161
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 164 of 819 PageID 2070
                                                                               Page 137
                                        PAVITHRA RAMESH


          1                                ERRATA SHEET
          2      Attach to Deposition of: Pavithra Ramesh
                 Taken on: August 9, 2019
          3      In the matter of: Jones, et al. v. Realpage, Inc.,
                                    et al.
          4      PAGE         LINE NO.      CHANGE          REASON
          5      ___________________________________________________
          6      ___________________________________________________
          7      ___________________________________________________
          8      ___________________________________________________
          9      ___________________________________________________
         10      ___________________________________________________
         11      ___________________________________________________
         12      ___________________________________________________
         13      ___________________________________________________
         14      ___________________________________________________
         15      ___________________________________________________
         16      ___________________________________________________
         17      ___________________________________________________
         18      ___________________________________________________
         19      ___________________________________________________
         20      ___________________________________________________
         21      ___________________________________________________
         22      ___________________________________________________
         23      ___________________________________________________
         24      ___________________________________________________
         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        162
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 165 of 819 PageID 2071




                        163
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 166 of 819 PageID 2072
                                             PAVITHRA RAMESH


           A             87:16 88:8            13:6 18:25 20:17      82:20 87:8 107:15   August 1:14 5:3
 a.m 1:14 7:12,16      agencies 19:5           44:2 49:9 50:4,5      107:15,16,18,21       22:2,24 68:9 87:4
 able 49:8 50:16       agent 47:11             59:21 63:23 73:15     119:17 122:17         88:6 94:15,15
   56:5 65:24 67:9     ago 24:7 41:6           78:16,17 79:5       applications            95:25 96:5,7,8,8
   71:19 79:10 91:1      100:15,16,16          85:19 86:25 98:7      128:17                105:7 130:19
   92:10 107:12          108:8                 103:15,23 104:11    applied 43:11           132:21 135:15
   110:6,7 113:3       agree 27:1,14,15        104:12 105:4        applies 53:9,11         137:2 138:6
   115:14,23 116:1,7     28:12 39:1 59:14      106:22 108:13,24    apply 87:4            automated 122:8
   116:15 118:8          61:3 65:7,21          112:4,22,23         applying 59:5 63:2      123:16
   119:7 120:5 125:5     66:12,25 67:11        113:15,22,22          132:21              available 17:23
   126:4                 72:12 77:18           114:7,8,11,16       appreciate 78:13        24:21 29:6,9
 above-styled 1:13       105:12 106:1          117:2,21 124:14       95:1                  33:23 51:2 71:21
 absence 46:17           107:20                125:5 132:16        appropriate 54:11       71:22 73:25 74:18
   57:10 129:10        agreement 133:13      answered 58:5           136:5                 114:16
 Absolutely 15:12      ahead 60:8 66:8,11    answering 123:1       areas 10:6            average 20:18
 access 68:19 69:20      81:3 86:4 102:22    answers 113:24        Arnold 1:3 11:9       aware 8:23 20:9
   121:9               al 5:4,4 137:3,3        138:8               arrangements            28:22,25 29:8
 account 46:15 99:5    Albert 84:17,17       anybody 113:3           133:21                38:22 90:19 98:21
   99:13 126:18          85:4                anymore 129:17        asked 7:22 17:2         99:3 125:10
 accuracy 57:8         algorithm 12:14,17      130:9                 58:4 103:1 110:13
   58:16 62:13 63:19     46:23 47:3,14,19    anytime 38:9,9          111:24                      B
   64:1,1,12,17,19       48:4,8 53:12        apart 114:9           asking 71:16 88:13    B 8:8
   96:14,20              62:10 66:15 83:17   apartment 63:3          99:11 101:11        bachelor's 15:12
 accurate 11:4 45:2      90:24,25 91:3         74:24 98:24           114:2 131:11,12     back 7:15 8:16 18:1
   58:21 62:24         alias 33:16 34:4        132:22              asks 9:19 15:19         24:6 25:7 29:14
   131:25                81:6,13,13 83:6     apartments 59:5         104:20 106:12         37:15 42:6 49:6
 accurately 91:16        84:18 87:16 89:13   apologies 49:20         109:19 112:10         54:15 56:22 88:14
 achieve 65:15           89:21 103:10        appear 27:20 49:24    assess 59:12            92:8 97:23 98:22
 acknowledge 138:5       104:19 105:9          50:1                assign 136:4            105:6 108:11
 acquire 21:6 23:2       107:1 113:9,10,11   appearance 5:11       associate 3:1 15:6      111:12 114:25
   28:23                 113:20 114:19       appearing 49:14         47:7 66:14            120:1,21 121:12
 acquired 39:4           117:6,7,8,9,12,19   appears 22:4,24       associated 58:22        124:11 126:9,13
   74:23                 117:20 118:12,17      27:19                 60:24                 130:16,18 133:4
 acquires 17:5 20:20     118:22 119:1,2,2    applicant 56:8        assume 85:9 86:18     background 15:11
   37:2                  124:13 129:18,19      58:22 63:2 66:3       86:23 95:24           16:17,19 18:13
 action 5:4 135:12       129:21                67:16 68:15 69:17     122:24                22:20 26:19 69:8
   135:14              alias's 117:9           69:20 70:1,8        assuming 57:12,15       132:21
 actively 50:7         aliases 106:19          71:12 74:24 75:15     57:21 85:1 87:1,4   backgroundchec...
 activities 18:3       alike 80:15             76:2,10,14 77:22      87:5,7                16:8 17:19 20:15
   110:20              allow 100:21            78:21 79:2,8,19     assumptions 87:9      backtrack 39:18
 actual 24:25          allowed 68:19           84:14 87:18 88:18     87:20,22 89:17      Backtracking 38:2
 ad 12:17              ambiguous 16:22         89:9 108:23         assure 63:19          backwards 56:10
 add 71:11,17,19,20      34:25 59:20           114:18 116:18       Attach 137:2          bad 14:14 98:24
   131:9 132:14        analysis 12:17          117:5 118:9,21      attached 133:19       balance 46:24,24
 additional 59:10        19:24 51:24 52:5      121:22 124:21         136:14                56:15,18 57:20
   71:11,17,20 84:22     59:6,13,17 91:2     applicant's 54:22     attempted 54:25         65:16 67:25 97:24
   123:14                93:19 113:13,15     applicants 16:17,18     111:20                98:19
 address 31:13           113:19 119:6          40:7 47:25 58:18    attended 93:12,15     barometer 57:9
   69:13 71:3,22         125:18,20,23          60:20 61:13 64:20   attention 15:15       based 16:24 43:22
   72:21 73:20 75:24     126:14 127:16,24      66:14,22 68:19        74:20 99:12           44:12,13,16 56:1
   76:2 77:9,13          128:11                73:17 74:1 91:17      102:20                57:4 64:21 66:17
   103:3               analytical 97:12        92:5,25 110:10,15   attorney 6:23           67:1 72:22 78:6
 adult 136:18            98:1                  110:17 111:3,4      attorneys 135:12        79:25 83:16 87:19
 affect 97:10          analytics 32:6          116:22              attributed 131:3        87:25 88:5 97:1
 aforegoing 138:6      and/or 9:20           application 28:8,9    audit 91:15,24          99:18 113:25
 age 35:3 75:9 87:12   answer 9:22 11:10       28:15 72:9 81:17      96:13,19              114:5,6 132:11


                                                                                                     Page 139
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               164
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 167 of 819 PageID 2073
                                              PAVITHRA RAMESH

 basic 12:12 16:15      blocked 49:24         capacity 10:2            78:23 79:1,6          88:15
   71:21                  51:19               carefully 136:2          92:19 96:16 97:9    combine 44:14 80:1
 basically 33:8         born 84:4             case 1:7 8:24 9:23       97:19 103:9           89:22 129:7
   65:16 114:2          borrow 84:10            10:12,13,17,21         104:16,18,22,25     combined 43:16,22
 basis 37:6,7 59:12     boss 122:24             11:7 18:8 26:14        105:1,5,13,20,25      44:13
   63:10 91:8           bottom 42:1             27:14,24 33:15         106:3,6,7,9,14,17   combines 80:2
 Bates 21:13 40:23      Boulevard 1:17 3:2      40:22 58:14 62:4       107:1 108:22,25     combining 129:9
 beginning 33:11        break 41:25 42:9        67:19 68:9,23          109:4,5,8,12,14     come 28:19 30:12
   68:14 110:21           48:24 54:8,9          69:10 72:4,14          109:16 110:2          38:3 50:13 56:17
 begins 84:3              118:6 120:4           80:25 81:4 82:1        112:15,18 117:18      93:23 98:22 99:12
 behalf 1:4 5:22 8:24   Brennan 2:8 5:15        92:8 98:4 104:6        122:13 124:25         101:15 102:3,6
   10:5,7 15:17         bring 99:15             105:19 113:21          125:2                 106:9 113:22
 believe 17:6 26:13     brings 83:10            127:14               characterization      comes 36:6 37:6
   26:16 82:3 126:9     broad 110:18          case-by-case 59:12       47:20                 46:18 77:16
 belong 47:1,2          broke 27:17             91:8                 charge 52:9             107:14
 belonging 67:15        Brooklyn 2:14         cases 17:25 38:17      Chase 3:5 5:8         coming 34:12,22
 belongs 64:4           brought 6:23            67:16 122:18         check 41:17,23          63:22 103:22
 benefits 91:24         bulk 16:6 17:5,8,14     130:5                  47:20                 133:15
 best 51:2                17:22,24 20:19,22   catch 101:16           checks 17:1           comment 98:18
 better 46:24             21:8 23:2 24:25     categories 8:3         chosen 35:8           committed 59:4
 beyond 109:21            26:11,15,19 32:2      115:9                Christine 1:15 5:7      60:24 132:6,17
 bias 59:10               34:7 36:5,21 37:1   category 39:24           135:2,18            common 79:20
 big 53:4                 37:2,6,8 38:3         113:4,6 126:3        circumstances         companies 16:10
 biotechnology            53:17 54:3          cause 1:14 59:10         130:23                16:13
   15:13                bullet 88:15 94:1       89:10 92:16 97:23    Civ 4:12 9:14         company 8:1 9:1
 birth 31:8 32:11,22    bunch 32:15,16,23     caused 67:17 82:6      Civil 1:18 5:4          10:8 19:1 32:5
   33:1,2,6,10,13,16      32:24 33:5,5          127:25               clarify 8:21 27:11      45:6 92:21 132:16
   33:18,23,25 34:3     business 12:19        causes 61:6 67:2         29:21 36:4 72:24    company's 120:5
   34:4,5,17,19 35:2      16:16 74:14,17      causing 65:22          classified 126:2      companywide
   35:4,9,11,21,22        93:9,10 95:15       certain 47:10,14       clear 35:14 64:13       101:22
   38:3,5,13,19,24        101:7                 55:18 56:12 69:6     clearly 75:11         compare 116:23
   39:2,4,7,11,12,13    button 107:18           69:11 73:22 81:7     Cleveland 6:25          126:19
   39:19 43:12 46:21    buys 20:12              100:25 101:1         click 107:18          compatible 63:22
   59:16 69:25 71:2                             108:16 112:11,12     client 33:3 56:8      competent 136:18
   71:22 72:22 73:20             C            certainty 59:22          59:11 68:15 99:25   complete 6:20
   75:6,9,9,19 76:11    C 2:1                 Certified 1:22 135:2     100:5 101:15          20:23 21:7 24:8
   76:17 77:17 78:8     cadence 17:12,12        135:15               clients 12:17 13:13     31:8 33:22,25
   79:23 80:7 81:19       19:23 37:8,16       certify 135:3,10         74:11 99:13 102:2     35:11 38:5,13,19
   82:17 83:3 84:15       53:19,20,24         chain 100:7              102:13 108:17         39:4 59:15,16
   85:10 86:22,22       Cadman 2:13           chance 10:23 98:2      close 15:25 53:7        131:21
   87:10,12,17 88:9     calculate 123:12      change 60:4,15         closer 45:4,13        completeness 14:4
   88:17,18 89:3,5,7    calendar 103:5          86:22 118:6          code 23:23 24:3         14:5
   89:9,13,21 94:3      California 2:19,23      119:22 127:1,4         46:9,10 48:19       complex 46:22 58:8
   94:12,21 95:5,16     call 9:8 17:14          136:6,9 137:4          115:10,15           compliance 19:22
   95:21,25 96:4,22     called 9:13 17:6      changed 89:7           coding 46:10            99:17 100:20,22
   96:25 97:10,20         22:5 23:19 37:2     changes 14:7 19:22     Cohen 2:12 5:19         100:24
   105:10 114:23          40:24 41:6 47:4       136:4,7,13 138:9     colleague 5:14        component 95:5
   115:19 121:19          62:9 80:17          changing 19:19,22      collected 25:16,19      97:3 122:10
   129:11 131:17,21     calls 45:6              35:5 46:15 51:4      collecting 24:12      components 78:14
 birthday 94:15         Camino 2:22             62:18 63:15 64:15    collection 24:19        78:15 80:13 95:3
 births 77:24           capabilities 9:21     character 93:7         column 22:13 32:10      95:4 97:7
 bit 54:18 68:2           111:15 112:3        character-by 125:2       32:11,22 136:5      comprehensive
   117:22                 114:11,15 118:1     character-by-cha...    columns 25:14           16:23
 blank 31:21 73:8         120:23 121:4,21       124:10               combination 44:23     computer 39:20
   88:21 96:10          capable 111:1         character-for-cha...     54:1                  46:4 68:20 71:19
 block 49:14              119:18                77:21 78:6,10,20     combinations            73:7 91:2 123:22


                                                                                                     Page 140
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 165
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 168 of 819 PageID 2074
                                              PAVITHRA RAMESH

   123:24 124:8        consumer 9:21            65:13,16,20 66:3    created 42:19 83:24              D
 computer-genera...      27:8 47:8,11           66:18,24 67:21      credit 17:1 107:6      D 1:3 4:10 5:3,13
   120:13                58:25 59:11 67:5       68:17,18,25 69:1      110:9                  6:23 8:17 22:1
 computerized            67:15 84:24            69:4,9,24 70:6,10   crime 20:24 21:7         69:12 83:7
   124:4                 111:15 114:12          74:6 76:11,25         24:9 25:6 29:6       D-A-N-A 90:12
 concerning 25:2         121:5                  77:8,10 80:10         30:22 31:1,2,4       d/b/a 1:8
   30:16,22 31:1       consumer's 27:1          82:19 93:10 94:18     32:7 33:22 34:8      daily 23:1 37:6,7
   39:5,25 59:15         44:25 45:9,21          101:5,6,9 102:10      34:17 35:22 36:12    Dallas 15:6
   110:9                 49:15,24 50:1          102:11 105:10,22      36:18 59:15 77:23    Dana 90:12
 conclude 45:2           52:22 86:11,12         105:23 106:14,20      78:23 82:17 98:23    data 9:21 12:9,13
   82:24                 127:15                 108:1 109:10          100:6                  12:14 13:8,8,9,11
 concluded 134:2       consumers 40:3           111:8 122:7         crimes 32:2 39:10        13:25 14:1,3,5,7
 condition 88:25         62:19 64:2 102:6       123:24 126:13         40:7 55:18 58:3        15:9 16:6,6,8 17:4
   113:4                 103:3 112:10           131:1 132:23          59:4 60:24 81:7        17:5,8,9,14,16,22
 conditions 85:1       consuming 13:8,24        138:7                 98:20 102:1 132:7      19:11,11,18,23
   86:21               contain 89:5           correction 6:2          132:17                 20:1,4,10,12,14
 conduct 113:13,15     contains 88:18 89:3      10:25 11:3 24:4     criminal 4:14 12:15      20:19,23 21:5,6,8
   113:19                96:4                 corrections 10:23       13:8,9,25 16:6,13      22:22 23:2,2,15
 conducted 91:14       context 110:13           24:5,10,17 25:9       16:19,24 17:5,8        23:18,24 24:7,15
 conferences 93:13     continue 49:19           29:16 33:2 35:9       17:17,20,21 18:23      24:24,25 25:1,5,5
 confidentiality         58:9                   35:20 36:1,12,17      19:6,10,16 20:4        25:6,15 26:1,8,11
   133:13              continued 127:7          38:23 115:11,16       20:11 22:8,23          26:14,15,19,23
 confirm 79:10         continues 63:16          131:21                23:2 25:2,16,18        27:6,8,18 28:18
   107:3,5 110:7       continuing 63:25       Corrections' 24:21      25:24,25 26:24         28:18,23,23 29:6
   111:5               contract 20:9,13,14    correctly 44:5          28:18,20 29:9,17       29:8,16,22 30:20
 confirmation            20:16                  47:19                 29:18 34:1 37:3        31:15,25 32:4
   104:11              contractual 21:4       cost 19:25              38:6,18,19 39:5        34:7,8,12,22,23
 confirmed 45:10       contributed 128:3      counsel 3:1 5:11        40:1,6,24 41:4,12      35:7,13 36:6,10
 conformed 26:17       contributing             8:6 41:14 117:23      42:9 43:8 44:3         36:13,21,22 37:1
   26:19 27:19           128:12                 118:4 135:8,10        45:11 47:15,24         37:2,6,8,9,14,20
 conforming 113:17     control 22:20 47:19      136:21                49:14 51:18 54:21      37:22 38:3,4,8,12
 connection 5:17         48:3,7 73:12         County 30:4,8,16        55:10,11,24 56:16      38:17,18 39:7
   6:14 14:14 69:16    convert 49:22            30:19,21 31:1,3,8     58:22 59:3 60:21       40:6,15 46:16,17
 consequence           converted 44:19          31:12 33:21 35:10     61:12 63:2 64:19       46:18 51:3,4,16
   117:14              conviction 24:15         36:13,17              66:2,14,22 67:14       52:19,23 53:17,18
 consider 34:21        copy 61:21,22          county-level 17:21      74:22 75:14 76:9       54:3,4 56:11,17
   66:2 79:18 80:9       107:12,14,22         couple 30:11 32:18      79:21 82:6 83:1        56:19 57:4,7,8,11
   80:13 84:19 85:23     119:4 133:22           55:8                  84:16 87:8 88:17       57:25 58:2,16,24
   110:13 125:25       corporate 7:2 132:4    course 100:12           89:2,4,5,8 91:16       59:7,9,10,15
   128:2,11            correct 8:22 10:8        101:21                93:17 96:4 101:1       62:18,24 63:22
 consideration           11:20 16:15 17:6     court 1:1,22,22 5:6     101:12,16 102:7        64:15,22,25 65:7
   73:23 85:16           17:7,16 19:3 22:9      5:7 6:24 7:5 9:24     102:16 103:6,11        65:10 66:17 67:23
 considered 65:17        22:10,16,25 23:4       17:25 18:5 20:24      105:8 112:13,14        73:6,24 74:24
   77:19 81:22 83:9      27:4,21,25 28:16       21:7 24:8,8,15,16     112:17 117:17          75:8 77:4 82:22
   83:18 90:8,12,17      28:17,20,21,23,24      24:16 30:5,8,16       122:17 130:25          82:23 88:1 101:25
   90:23 91:11 122:4     29:3 30:2 32:3,8,9     33:21 35:10 36:13   criteria 16:24 105:3     102:2,4,6 107:6
   126:1 128:16          33:13,17,23 34:9       84:10 133:15          122:12                 108:5,6 110:23
 considers 83:13         34:10,13,14,19,20      135:19 136:21       crux 61:24 62:1          111:2,15 114:6,7
 consistent 52:2         36:1,6,7,14,15,18    courthouse 29:2       CSR 1:15 135:18          114:10,12 115:14
   101:25 102:4          36:19,23 37:4        courthouses 19:12     current 62:21 71:3       119:3,11 120:14
 consistently 63:25      42:12,13 44:7,8        20:2                customer 99:5,14         120:17,21 121:5
 constant 61:19          45:11 47:20,25       cover 96:2            customers 73:24          121:10,15 123:9
 constantly 35:5         48:1 50:10 54:23     cracks 92:12            98:22                  124:19 125:8,25
   62:16,17 129:13       55:11,16 57:11,14    create 76:20 81:5     customizable 73:22       129:14,16,17
 consultant 15:7         57:23 61:16 62:14      89:16 93:23 97:5    cut 22:18 23:12          131:20
 consume 14:3            63:1,3,8 65:1,8,12     97:6                  32:19 38:15          database 24:11


                                                                                                      Page 141
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                166
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 169 of 819 PageID 2075
                                             PAVITHRA RAMESH

   100:9 104:7 107:7     128:19              deteriorate 96:15        60:11 64:9,25        dynamics 132:12
   111:21,23,23        decreased 125:16        96:21                  125:8 126:10
   114:1 115:1,14,23     128:8               determine 16:18          127:12                         E
   116:15 120:24       deduced 113:1           44:10 54:21 59:3     disputed 57:21         E 2:1,1
   121:16 130:7        defendant 1:9 2:16      86:10 91:16            58:17 60:10,21       e-mail 2:7,11,15,20
 databases 9:22          5:22 7:2 8:7          103:15 111:2           64:5 93:17             2:24 3:3 42:18
   107:9,10 112:1      defendant's 4:16        124:1                disputes 44:24           100:7
   120:18,20,24          98:2,10             determining 39:15        45:18,20,25 46:1     e-mails 130:4
   121:7,9 123:4       define 78:15 96:1     detriments 91:24         46:2 52:19,20,20     earlier 38:9 53:18
 date 31:8 32:11,22    defined 95:4          development 50:21        53:1,2,4 56:3,4        81:25 94:2 121:19
   33:1,6,7,10,15,19   definition 64:12      Diane 1:3 4:10 5:3       57:5,6,10 58:12        124:15
   33:23,25 34:2,3,4     67:1 125:1            5:13 6:23 8:17         59:25 60:3,5,14      easier 17:15 86:17
   34:5,16,18 35:3     degree 44:10 73:22      18:9,14 22:1           64:2,7,7,21,22       easily 73:25
   35:11,21,22 38:2      101:25                26:14 68:10 69:12      65:2,3,11 97:16      easy 49:22
   38:5,13,19,24       deliver 21:7            81:18,23 82:14,18      97:17 102:11,13      educational 15:11
   39:2,4,6,8,11,11    delivered 18:20         82:25 83:5,13,18       125:11,15 126:1,2    Edward 2:12 5:18
   39:12,13,14,14,19     22:4 25:1 26:14       98:4,10 101:16         126:4,5,7,15,16      edward@cml.legal
   43:12 46:21 59:16     29:10,16 36:22        105:14,19 106:16       126:17,20,21,24        2:15
   69:25 70:4 71:2       53:20 67:12           106:24 115:6           127:6,11,25 128:3    effect 54:19
   71:22 72:21 73:20     107:21                119:13 122:5           128:8,12,14,16       efficient 8:6
   75:6,9,18 76:10     deliveries 21:8       Diego 2:23             disputing 65:6         effort 108:19 110:3
   76:17 77:17,24      delivering 20:23      difference 26:21       District 1:1,1 5:6,6     110:6
   78:8 79:23 80:7     delivers 25:5 38:5      117:15                 6:24,25              efforts 111:9 112:3
   81:19,20 84:15        38:12,18,19         differences 64:24      document 7:18          either 17:22 29:6
   85:10 86:22 87:10   Department 24:5,9     different 8:10 17:10     8:15 9:13,19           31:10,15 36:16
   87:12,17 88:9,10      24:17,20 29:15        19:20 26:10,15,18      21:12,17,24 40:21      51:11 53:16,22
   88:18,19 89:3,5,7     33:1 35:8,20 36:1     37:10 44:6,8           40:23 42:15 61:25      62:5 75:8 103:9
   89:13,21 94:15,21     36:12,16 38:22        53:24 86:9 92:5,5      83:23 84:2,6           104:18 105:20
   95:20,25 96:4,5       115:11,15 131:20      92:7,11,12 121:11      92:23 94:10 98:9       106:4,17 107:1
   96:22,22,25 97:9    depending 53:25         127:13                 98:17 125:14         El 2:22
   97:10,20 99:22      depends 17:2 27:9     direct 13:20,21,23     documentation          elaborate 106:12
   114:23 115:19         27:9 35:1,4 71:14     14:18 102:19           46:6                 elect 72:19
   123:23,24 129:11      79:4 80:5,7 94:19   directly 19:6,11,16    documents 8:11         eliminate 85:18
   131:17,21 135:19    deposition 1:11         20:1 30:19             11:15,16 93:6        Elsberry 52:8
   136:10 138:19         4:11,12 5:2,9,15    director 14:19         doing 32:6 74:9,11     empir- 97:22
 dated 138:6             6:3 7:1,4,22 8:17   disagree 109:6,19        118:23,24 119:18     empirical 97:21
 dates 88:17 94:12       8:22 9:6,7,13       disagreement             121:6                  113:25
   121:19                11:10 15:18 83:24     109:22 117:25        double 80:18,19,23     employed 135:11
 David 90:7              111:13 134:2        discharged 18:7          81:5,9,11,18,22      enables 56:23
 day 33:7,10,22          135:6 136:2,3,11    discourage 71:9          82:15 83:16,18,21    encourage 71:7
   37:13 94:3 135:15     136:15,23 137:2     discovery 9:23           90:4,8,12,17,24      encouraged 70:17
 day-to-day 110:19     derive 48:17          discussing 108:20        91:15,19,22,24         72:14
   122:23              deriving 91:11          121:19                 92:2,7,9,13 93:14    ended 98:23 127:12
 days 37:13,18,19        107:2               Discussion 7:13          93:16,20,22          ends 67:15
   73:1 136:22         DESCRIPTION 4:9         133:24                 121:23 122:1,5,10    engineers 50:18
 deadline 133:15       designate 7:22 9:19   disk 118:6               122:16,19,21         enhanced 42:1
 dealt 99:20 101:19    designated 8:2,7      dismissed 18:6           123:11 124:2,6,9     enhancement
 December 33:9           9:1 10:6 15:16      display 25:12 47:10    draft 133:21             40:18 41:11,11,14
   34:18 39:3 42:24    designating 133:14      47:12 48:3,9,13      driver's 71:18 72:1      42:11,14,17,20,22
   115:20              designations            54:22 84:24 86:11      72:5 74:16 76:4        43:7,13 44:17
 decided 62:8            133:16                86:11                drop 54:23               45:3,23 46:3,7
 deciding 19:9         designed 63:19        displayed 25:4,13      dropping 130:6           47:21 49:13 50:8
 decision 19:15          92:21 132:20          26:19,23,25 30:17    duly 1:13 6:7 135:5      52:7,12,15,24
   74:14,17 132:3      desk 28:14            dispute 14:8 45:8      duties 12:12,21          53:9 54:18,25
 decrease 53:1,4       Detail 4:13             45:15,19 56:19       dynamic 51:5 61:20       55:13 58:10 60:15
   126:24 127:25       details 100:1           57:8,11,18 59:11       63:16                  60:18 61:3 62:8


                                                                                                     Page 142
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               167
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 170 of 819 PageID 2076
                                              PAVITHRA RAMESH

   63:6,6,18,19,20        111:24 113:11       February 89:8             57:14,22 61:6         79:9 85:5,24 87:2
   63:24 64:18 65:10      127:5 131:17        Fed 4:12 9:14             66:2 75:3 76:16       88:4 89:11,19
   65:23 66:21 67:3     exactly 29:2 48:25    Federal 1:18              77:21,22 78:9,21      91:18 105:24
   67:7,19,20,22          74:19 100:23        feed 36:5                 78:22 79:3,7,18       107:8 114:4 136:4
   68:4 85:18 86:6,7    EXAMINATION 4:4       feedback 13:13            79:19,20 80:4,5,6     136:7
   86:9,15,18,24          6:9                 felt 63:5                 80:14,22 82:14      format 26:10
   87:23 89:17          examined 6:7          female 82:21 83:3         83:4,5 84:13          107:10,24 108:3,7
   125:16,17,20         example 35:7 37:12    ferreting 65:16           85:17 88:21 90:11     108:9 111:2 120:9
   126:12,15,16,20        73:15 80:9,22,24    field 33:16 34:2          90:13 94:20 96:9      120:14,22
   127:10 128:4,10        81:9 84:3,13 85:6      38:3 39:2 70:12        96:16 97:2,19       formatted 34:7
   128:15,21              87:5 88:2,25           70:19 71:5,11,17       98:3,11,12 103:7    formatting 63:23
 enhancements             89:15,23 90:6,11       72:1,5,7 73:8,18       104:21,24 105:2     forth 63:23 85:25
   128:21                 95:24 99:11 101:2      74:5 76:24 77:1,3      105:17 106:7,16       89:18
 ensure 13:14 14:5        112:7 126:19           115:16,24 116:2        106:19,25 108:21    forward 56:6 71:1
   37:25 51:1 58:12     examples 4:15            116:18,19 118:11       109:1,2,9,11,13       90:6
   63:24 64:14,16         83:25 84:3 87:22       118:12                 109:15 110:1,3,14   found 53:2 129:18
   92:8,10 96:11        exclude 122:11        fields 69:6 70:24         110:16,24 111:3,4   four 83:2 89:23
   129:8                excuse 42:18 87:17       71:20,21,24 72:13      112:9,13,15         frame 100:18
 ensuring 63:13         Exhibit 7:14 9:10        73:3,4,7,13,18         115:10 116:23         112:11
 enter 70:17              21:15 41:2 84:7        75:1 76:7,24           117:9 124:10,21     Francis 2:4,8 84:17
 Enterprise 15:8          98:14                  115:2 116:16           124:22 125:3          85:4
 entire 57:7            exhibits 4:8 133:19      121:18                 129:11              frankly 106:18
 entirely 34:11 89:12   existing 44:3         fifth 81:13,14         fit 26:17              free 24:21 29:1
 environment 37:23      expand 33:18          figure 14:17 48:18     five 37:18,19 48:21    frequently 37:17
   37:23,24 38:1        expect 27:13 34:11       55:6 58:2,3 63:17      81:14 90:6 95:6       38:4
 equated 122:16           69:5 131:14,18         63:18 85:16 88:13      100:21 118:5        front 7:18 8:22 9:9
 equates 82:13          expected 11:10           90:20 117:11        Fleming 1:24             9:15 44:4 102:24
 equation 83:4          experience 15:4          119:6 123:14        Floor 2:13               136:16
 equivalent 83:4,14       131:4,24            figuring 90:16         focus 17:19,20,21      full 6:11 35:20,22
 errata 136:5,9,10      Expiration 135:19     file 17:13 45:1,21        77:15 112:9 118:1     38:24 88:18 89:3
   136:14,20 137:1      explain 12:12 32:23      56:22 57:2 60:11    focused 35:16            89:5 95:20 96:1,4
   138:10                 41:14,18,19 43:4       60:22 86:12 127:7      91:19,22 93:21,22   fully 117:2
 escalated 99:6           43:21 115:3 128:6      127:8                  109:1 112:3         Fulton 30:4,8,16,19
 Esq 2:4,8,12,17,21     explained 46:8        filed 18:6             focuses 17:17 18:2       30:21,25 31:3,7
   3:1                  explains 95:15        filing 136:15,21       focusing 75:11           31:11 33:21 35:10
 et 5:4,4 137:3,3       explanation 83:12     fill 69:7 70:20,25        89:23 110:2           36:13,17
 evaluate 40:16         expunged 101:4           72:14 73:2,6        follow 27:3 32:24      functioning 84:1
 evaluating 62:17       extremely 120:10      filled 115:24             61:5,8 110:11       further 133:7
 event 92:16            eyeballs 123:7        filtered 47:15,17         128:5                 135:10,13
 evicted 18:4           eyes 123:10,11           49:17               follow-me 94:22
 eviction 18:6                                final 43:16,18,21,23      96:11 129:10                 G
 eviction-type 16:19              F              52:11               followed 27:13,20      GADOCSPL 23:19
 evidence 55:19,22      fact 23:15 66:19      finally 50:16             27:24 32:15,16,24   gather 17:25 18:23
   55:25 56:2 97:21       69:6 82:16 131:15   financial 12:16           33:5 128:14,14        19:10,15
   97:22                factor 85:15          financially 135:13     following 57:17        gathering 15:20,24
 exact 18:24,25         factors 128:2,11      find 100:9 111:10         128:10 135:4          40:6
   24:12 33:1 34:3,5    failed 98:22             122:25                 136:8               gathers 17:9
   34:16 35:3,22        fair 101:24           finding 39:21 56:14    follows 6:8 27:3,6     gauge 45:24 52:17
   39:6,12,19 46:21     familiar 15:22 18:8      122:18                 103:19                58:16 66:16
   52:25 53:6 57:19       18:15 36:25 40:14   finds 56:8             forget 118:16          GDC 26:8
   76:2,18 77:11,12       40:17,18 79:12      fine 51:1              form 12:23 15:10       gender 71:24,25
   78:9 81:15 82:11       80:20 99:12         finish 13:6 44:2          25:20 26:2 28:1       76:15,15,23 78:2
   87:14 88:20,20,21      111:14 120:25          116:25                 29:19 32:2 34:15      78:3 82:19 83:3
   95:9 96:9,9,10,21    familiarized 130:22   first 4:17 6:7 23:12      35:12,23 48:6         84:22 85:1 87:6
   96:25 97:8,9,19      far 36:24 50:22          30:11 32:18 37:22      58:4 61:1 62:15       87:24 88:11 89:18
   97:20,25 100:17      fashion 123:16           38:14 40:15 43:11      65:19 76:12 78:24     94:25 96:12 97:1


                                                                                                      Page 143
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                168
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 171 of 819 PageID 2077
                                             PAVITHRA RAMESH

 GENERAL 3:1             119:16,21 122:18    hear 6:16 14:24   improvements              83:7 84:15,22
 generated 28:13         122:25 130:12         21:1 28:7         13:13                   103:7 107:4
   108:6 116:8           132:24              heard 6:15 58:24  improving 61:18           108:14 111:24
   130:23              goes 83:17 92:8       hearsay 97:22 99:4  62:16 64:1 128:22       112:13 114:22
 Genuine 16:6 17:4       96:11 114:24        Heights 69:12     inadvertently 13:2        118:11,12,21
   17:9,16 20:10,12      124:11              held 5:5,9 7:13   Inaudible 20:6            126:10 131:7,8
   20:14,19,23 21:5    going 13:12 24:6        133:24            22:15 23:5,10           132:2,10
   21:6 22:22 23:2       45:15,16 48:2,20    help 15:1 21:11     27:22 32:13 36:8     initial 83:7
   23:15,18,24 24:7      49:14 50:15 51:19     81:10 84:1        36:10 38:10 48:10    initially 15:6
   24:14 25:1,5,15       56:6,21 58:8 59:9   helpful 17:3      include 31:4,8,12      input 27:9 74:5
   26:1,8,23 28:18       65:5 70:20 74:4,4   Hewlett 15:7        38:23 39:10 58:21       84:14
   28:22 29:8,16,22      81:2 83:23 85:13    high 61:17 80:21    86:6,7 130:25        inputs 131:7,15
   30:20 31:15,25        86:22,23 90:22        83:15 127:8     included 12:15         inquiry 68:15
   32:4 34:8,12,22       97:22,23 100:2      higher 55:1         16:25 103:6          instance 1:12 39:4
   35:7,13 36:6,10       109:6,18 113:3      highlights 129:22   110:14 125:4            61:7 78:20 85:17
   36:13,22 37:9,13      123:17 124:4        historical 44:16  includes 32:7 37:3        106:8
   38:4,12,17 39:7       128:6 130:1,18        45:24 46:1 56:2   67:14 122:10         instances 25:8,10
   46:17 53:18 54:3    Gonzalez 14:11          56:11 57:4 66:17including 59:16           77:6 80:8,11,12
   74:24 75:8 131:20   good 6:19,21 67:10      92:23 107:17    income 72:2               80:16 92:4 98:21
 GenuineDataSer...       69:19 71:15         historically 44:23incomplete 85:7           99:1 100:5,8,11
   37:9                Google 93:5             45:5,14,20 57:17  87:2                    100:18 109:22
 Geoffrey 84:3,15      gotten 33:25 45:18    history 17:1 22:8 inconsistencies           113:11 127:14
   85:3 87:9,15        government 19:5         46:23 92:22       129:19               instantaneous
 George 84:18 87:10      19:12 20:1 29:17      101:16 102:16   incorrect 82:2            17:15
   87:15                 35:21               hoc 12:17         increase 55:17         INSTRUCTIONS
 Georgia 24:4,5,21     governs 20:10         hold 8:13,13 12:7 increased 125:16          136:1
   25:9 29:15 33:1     group 124:2             25:6            independently 59:1     intentional 88:16
   35:6 36:1 81:7      guess 68:13 70:9      Hollywood 6:17    INDEX 4:1                 94:11
   82:7 115:11,15        113:14 118:8        house 121:15      India 15:12            intentionally
   131:1,16,20 132:7     123:5 124:13        housed 107:7      indicated 34:17           110:18
 getting 19:11,16        125:19              Huddleston 3:5 5:8indication 45:5        interested 135:14
   20:1 68:14 70:21                          Hughes 51:14,15   individual 78:15       internal 13:15
 Gina 90:4                      H            human 59:9 123:12   103:8 104:25         internally 28:10
 give 11:6,13 19:23    half 27:18            hypothetical 85:8   105:18 109:3,12         38:4
   35:3,3 37:5 43:16   Hammonton 1:24          87:3              109:14 112:16,19     interrogatories
   43:20,21 69:21      hand 52:3 76:9                            117:19                  4:17 98:4,11
   71:18 80:22,24        118:9                       I         individually 1:3 6:4      102:19 113:25
   81:16 97:25         handle 14:8 46:18   ID 72:2               116:17               interrogatory 8:14
   100:17 111:17,24    handy 84:9          identified 11:16    inform 130:4              102:23 103:23
   116:3 119:8 125:8   happen 99:8 109:17 identifies 125:15    information 14:1          112:4
 given 33:10 53:15     happened 57:11      identify 21:25 69:4   15:20,24 16:11       interrupt 117:24
   131:15 135:7          98:24 99:25 113:9   81:11               17:10 18:1,7,23         118:5
   138:8                 131:14            immediately 128:15    19:6,15,21 20:11     investigate 102:8
 gives 18:5 44:15      happens 97:2        implementation        22:12 23:11,16,25    investigates 16:16
   48:8                hard 19:19 78:12      52:12,24 92:17      24:10,25 25:11,11    investigation 56:21
 giving 98:23 118:23     84:20 85:12 86:13   128:20              25:16,19,23,24          97:17 127:12
 go 7:8,9 8:16 21:6      86:14 97:3 100:17 implemented 43:1      26:1,8 29:4,9,15     investigations 57:1
   24:7,9,15 39:15       100:22 117:11,21    43:2 126:12         29:18,23 30:7,16        64:10
   41:25 43:10 49:2      118:20,20 119:3   important 27:12       30:21,25 31:12,17    involved 13:24 14:2
   50:13 54:10 60:8      121:25 122:19       30:13 36:5 72:25    31:22 32:1 33:4         40:18 41:10 50:11
   66:8,10,11 70:25      124:7               86:10               34:12 36:11 40:2        99:25 100:15
   73:2 77:25 78:7     Hartman 14:11       impossibility 114:2   43:9 44:13,16        involving 18:17
   81:3 83:25 84:23    head 48:14 91:2,5   improve 50:25         47:8 53:13 69:11     irrespective 88:11
   86:4 88:14 91:20      92:15 99:23         62:13 96:15,21      69:21 70:13,23          105:2
   92:12 97:4 100:4      125:13              128:25 129:1,23     71:12,14 73:2        Irvine 2:19
   102:21 107:2        heading 98:12       improved 64:18        76:6 79:2 82:21      isolate 124:6


                                                                                                 Page 144
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               169
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 172 of 819 PageID 2078
                                              PAVITHRA RAMESH

 isolation 78:12       July 12:6                90:3,3,5,7,10,11       28:5,11,14 39:9       47:21,23 51:1
    94:19 95:2 97:4    June 84:4,15             90:15,21 91:3,5,6      107:16                58:7 61:6,10,17
    105:15             jurisdiction 17:24       91:13 92:1,15,18    leave 45:21 56:21        61:19,22 62:1,7,9
 issue 29:24 42:2        23:25 24:2 33:14       92:20,24 93:12         73:8 97:18            62:13,17,21 63:1
    87:24,25 99:17       33:18 35:1,4,17        94:7,8,14 95:14     led 92:17                63:5 65:14,22,24
    100:20 114:25        81:21 129:15,16        95:24 96:11 97:16   left 23:20 118:5         66:10,13,21 67:2
    117:8                130:5,6,7,8 131:8      97:21,23 99:17,18   legally 101:10,11        67:6,7,8,17 68:3
 items 103:6 112:12    jurisdictional 23:23     100:13,20 101:18    let's 8:16 9:8 15:17     75:11,12,16 76:9
                         115:10,15              101:23 102:3,17        21:10 39:23 49:2      77:3,19 78:13,19
           J           jurisdictions 17:11      107:11 108:13          54:18 66:1 68:2       80:9,13,17,18,19
 Jackson 10:12,16        19:20 32:25 35:2       110:19 111:7           68:13 75:3 85:15      80:23 81:5,9,23
   10:20 11:4 89:10      35:14 37:11,14         113:9,20 114:21        88:14 95:24 112:9     82:5,13,15,24
 Jamal 80:10 89:10       39:17,18 53:25         115:18 117:7           115:5 119:21          83:13,16 84:1,19
 James 1:3 80:9          54:1,5,6 62:20         118:14,15,16,23        122:24 124:20         84:21 85:2,20,23
 Jane 90:4               129:14,20              118:25 119:8           130:12 132:24         86:5,6,8,10,16,19
 January 33:9 34:18    justice 118:24           121:14 122:14       letter 124:10            86:24 87:5,25
   39:3 115:20         justify 87:18 97:25      123:20 128:7        letter-for-letter        88:3,15 89:16
 Jersey 1:24                                    129:14,25 130:3        82:12                 90:14,22 91:12,15
 Jessica 2:21 5:22              K               131:9 132:10,17     letters 79:19,20         91:25 92:3,13,17
 jessica.lohr@tro...   keep 13:11 19:19         132:19                 80:5                  92:21 93:14,20,25
   2:24                  19:21,25 38:4        knowing 55:21 56:6    level 61:17 80:21        94:7,22 95:1 96:2
 John 2:4 5:14 6:14      54:3,5 63:20           56:13                  83:15                 96:11 113:2 114:1
   6:22 8:13,13          64:14,15 101:17      Kroub 2:12 5:18,18    LexisNexis 16:9          114:6 121:23
 joined 15:8 19:5        102:6,8,10 107:22    KW 2:8                   18:2,5,7              122:6,10,16,18
   50:23                 129:24                                     license 71:18 72:1       128:23,24 129:10
 Jones 1:3 5:4,14      keeping 63:13,14                L               72:5 74:16 76:5       132:12
   6:23 11:8 18:9,14   keeps 19:19            lack 83:6 87:6        life 10:8              Lohr 2:21 5:22
   18:17 21:14 22:1    kept 127:16            Lakeside 1:17 3:2     likelihood 45:14       long 12:1,4 18:22
   22:9 25:17 26:14    kind 41:21 59:6        landlord 16:20           66:16 92:24 95:10     19:1 48:20 50:21
   27:14,16,25 30:9      73:19                  18:20 22:5 48:3     line 23:20 137:4         61:25 91:3 92:13
   30:23 68:10 69:12   knew 56:4                68:24 69:3,15,17    list 90:16,19 91:11      123:18,19 126:6
   70:10 72:4 81:4     know 6:15 9:9            69:21,22 70:13,14      118:21 119:8        longer 92:21 98:18
   81:12,14,16 82:8      16:12 18:24 19:4       70:20,25 72:23      listed 7:24 8:3 22:8   look 22:3 29:21
   82:10,11,18,25        19:8,14,18 20:17       77:2 107:22            31:17 34:1 41:12      39:16,25 48:19
   83:3,8 101:16         20:18,22 21:5        landlord/tenant          61:17 103:10          68:8 69:10 78:4
   103:1 105:7,9,9       22:20 23:1,22          13:9 14:1 16:8,14      104:19 112:14,17      78:12 81:13 84:13
   105:19 106:4,13       24:1,12,14,18,20       16:25 18:3,5           117:17 132:7          87:21 94:19
   106:14,18 107:13      24:23 27:5 29:5      landlords 69:7 71:7   literature 95:13         103:17 104:23
   107:25 115:6          29:11 30:15,24         71:12 72:13,18,18   little 54:18 68:2        107:24 109:2
   116:18,19,22,22       31:3,6,7,10,11,14      93:1                   117:22 127:13         115:6 126:6
   118:10 121:15         31:19 33:20,24       landscape 19:18,23    lived 76:2,14 78:1,7   looked 91:20 97:5,8
   122:3,4,5 124:16      35:6,19 38:16,21       46:16 51:4 62:18       84:21 94:23           97:12,14 125:7
   130:18 131:4          38:25 40:11 41:16      63:15 64:15         LLP 2:12,17,21           129:18
   132:6 137:3           41:17,17 43:12,21    Lauren 2:8 5:14       locate 110:4           looking 22:11 24:24
 Jones' 4:10,17 7:3      46:16 48:14,25       law 104:6             located 5:16 121:11      50:25 56:10,17
   8:17 22:24 26:24      50:4,17,22,24        lawful 102:1          location 121:12          58:2 64:25 65:4
   28:12 29:22 30:18     51:6,8,11 53:8,13    lawsuit 6:23          log 122:19,20            68:16 78:18 81:10
   98:11,11 106:24       54:9 56:11 57:16     lawyer 9:1               124:12                86:14 102:18,21
   107:7 119:13          57:19 58:8,20        lawyers 11:11         logging 107:3            105:6,16,17
   122:16 131:25         59:2 60:18,23          104:3,4,5              114:21                122:15 124:4
 Jones's 98:4            62:2,3,5 63:9,21     lbrennan@consu...     logic 4:14 12:16         129:8
 Jr 2:17                 64:3,3 65:5,15         2:11                   40:16,19,21,24      looks 43:15 68:23
 jsoumilas@cons...       72:4,6 73:9 81:5     leading 111:9            41:4,6,11,12,14       70:9
   2:7                   83:17,20,22 84:22    leads 48:4 52:14         42:1,10,11 43:8     lose 97:23
 judge 64:24             85:12,13 86:7,7      leasing 47:11            44:4,6,6,9,10,18    lot 22:20 37:3 43:9
 judgment 131:4,24       89:8,15,24 90:1,2    LeasingDesk 1:8          45:3,4,22 46:14       77:25


                                                                                                     Page 145
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                170
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 173 of 819 PageID 2079
                                            PAVITHRA RAMESH

 low 45:14 48:4        match 43:17 47:24     40:6,16,19,21        mentioned 16:3        88:18 94:3 96:22
   65:18                59:8 61:10,12,17     41:6 42:11 44:6       41:10 49:20 51:4     97:10 100:15
 lower 48:8 53:12       61:22 62:1,7,9,13    45:3,22 46:14         55:8 83:2 91:21      119:5,14
   55:2 59:25           63:1 65:17 66:20     47:21,23 51:1         120:17              monthly 72:2
 lowering 128:3,12      74:22 75:1,4,14      58:7 61:5,19         mentions 94:10       months 100:16
   128:13               75:16,18,21,24       62:17,21 63:20       metaphone 80:17       119:14 125:17
 lunch 54:9             76:1,3,4,8,16,17     64:19 65:14,22,23     80:18,19,23 81:5     126:11,20,21,22
                        76:18,19,20 77:6     66:10,13,20 67:2      81:9,11,18,22        127:9
          M             77:7,8,9,16,19,21    67:5,7,8,17 68:3      82:15 83:16,19,21   morning 6:19,21
 M-A-N-J-I-T 15:2       78:2,3,6,8,10,11     68:13 75:11,12,15     90:4,8,13,17,24      133:20
 ma'am 9:15 11:22       78:20 79:7,15,18     77:3,19 78:13,19      91:15,20,22,25      move 39:23 73:9
  15:11 124:17          80:3,4,6,10,14,23    82:1,5,24 83:13       92:2,7,10,13        moved 60:12
  130:20                81:6,11,15,16,18     84:19 85:20,23        93:14,16,20,22      moving 40:5 90:6
 machine 1:16           81:19,23 82:14,22    86:5,6,8,9,16 87:4    121:23 122:1,5,10   muddies 117:22
 machine-learning       82:25 83:5,8,9,11    87:25 88:3,15         122:16,20,21        muddying 118:24
  43:14                 83:14,19 84:19,24    89:16 90:14,22        124:3               multiple 16:4 26:11
 MAILMAN 2:4,8          85:3,17,23 86:25     91:16,21 92:2,17     metaphones            52:13 78:14
 maintain 17:13         87:9,15,15,19        105:3 129:20          123:12 124:6,9
  133:12                88:3,5,10,16,19      132:12,20            method 24:18                  N
 maintained 100:8       88:20,21,21,22      matter 5:3 137:3      middle 43:11 46:19   N 2:1
  108:12 122:23         89:10,16,22,24      matters 7:23           76:16 78:9 79:23    name 6:11,20,21,22
 major 11:1             90:1,4,8,13,17,23    110:21                80:3,4,4,6 81:15      14:25 28:4,10
 making 61:18 63:15     91:1,10 92:19       maximum 62:24          81:17 83:6,7,9        31:12 43:11,12
  68:24 106:13          93:6,23 94:3,11      63:25 64:17           87:6,7 88:1,21        71:2,22 72:21
  136:7                 96:7,9,9,16,22      mean 14:4 16:4         94:20 96:10,10        73:19 75:4,16
 management 14:20       97:2,5,6,9,10        18:11 20:4 27:5       97:2 129:11           76:10,16,17,17
 manager 11:23,24       103:9 104:16,18      27:12 31:23 32:17    midway 22:11           77:16,18,21,22,22
  11:25 12:1,8,20       104:22,25 105:1,5    41:9 43:19 44:21     mind 87:22 123:13      77:22 78:5,9,9,19
  12:24,25 13:2,7       105:13,20,25         45:17 51:17,23       mine 55:21 102:7       78:21,21,22,22
 managers 99:5,14       106:2,3,6,8,9,17     53:11 60:9,12        minimally 76:8         79:1,1,3,7,7,18,19
 manages 67:22          107:1 108:21,25      71:15 74:13 79:24    minimum 70:23          79:23 80:3,3,4,9
 Manjit 14:22,25        109:4,5,8,12,14      94:22 98:1 100:2      75:1 76:19            81:6,12,15,15,17
  15:2                  109:16,23 110:2      102:2,4,5 109:8      minor 10:25 11:2       82:1,10,11,14,14
 manual 120:10          111:4 112:15,18      110:16 115:3,5        15:14                 83:3,5,5,6,10,13
  121:25 123:2,6        113:2,5,7 114:24     119:10 121:2         minus 88:19 94:2       83:14 87:6,14
 manually 119:17        117:18 119:7         123:6,9 127:9         95:6,6,20             88:20,21,22 90:3
  120:5                 121:21,22 122:5,9    131:22,23            minutes 24:7 48:21     90:4,7,8,12,13
 March 12:3 103:5       124:3,10,21 125:1   means 24:12 33:6,9     118:5                 92:6,25,25 94:20
 Marietta 22:5 68:24    129:17 130:6         44:22 45:13 47:7     mismatched 102:7       94:20 96:9,10,10
  121:16               matched 64:8 85:2     47:14 51:20 73:17    missed 56:7 101:12     96:17 97:2,9
 mark 7:6 9:5 21:12     88:11 93:18 94:20    77:16 95:24           101:14,14 102:14      103:7,9 104:15,17
  40:25 84:5 98:8       94:21,21 105:8       117:21               missing 27:18 47:1     104:21,24 105:2,2
 marked 7:14,18         113:10,20 114:17    meant 32:23 43:2      misspell 92:25         105:3,4,9,13,14
  8:14,15 9:10,11       114:19,20,23,23      104:3,3 126:23       misstate 95:10         105:17,18,20,21
  21:15,16 25:17        117:4,6,7,8,12,12   measure 52:18         mistake 13:1           106:4,5,8,13,14
  41:2,3,5 42:10        117:19 118:18,25     55:23,25 64:23       misuse 92:25           106:16,25,25
  61:10 68:5 84:7,8     119:1,2 122:20      measuring 57:8        Mizrahi 2:12 5:19      107:2 108:21
  98:14,15 107:13       124:25              meet 11:12 112:12     model 43:14 50:16      109:7,9,9,11,13
  130:19               matches 45:18         133:17               moment 38:2 41:6       109:15,15,23
 Market 2:5,9           67:24 79:22,23      Megan 14:11 15:23      89:23 94:2 98:18      110:1,3,14,17
 marketing 13:14        80:7 81:13,17       memo 42:19             108:7                 112:13,15,17,19
 Martin 3:1 5:24        82:11 83:21 91:11   memorialized          Monday 133:22          113:2,5,9,10,11
 martin.thornthwa...    93:7 94:22 96:25     42:17                monitor 14:4           113:11,12,20
  3:3                   97:1,19,20 104:17   memorized 42:17       monitoring 129:13      114:19,19,20
 masked 70:8            106:13 122:12       memory 129:25         month 33:22 50:19      116:1,3,12,18,19
 master's 15:13        matching 12:16        130:3                 70:4 72:2 88:10       117:4,5,6,9,9,9,10


                                                                                                  Page 146
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               171
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 174 of 819 PageID 2080
                                            PAVITHRA RAMESH

   117:10,12,13,16     non-matches 45:6       61:1 62:15 65:19      14:15 17:3 21:17      73:1
   117:18,19,20,20      56:17 61:4,6          76:12 78:24 79:9      24:1,6,14 25:15     open 93:5
   118:9,10,11,15,16    62:14 65:11,22        85:5,7,24 86:3        26:22 27:11 28:12   open-ended 114:14
   118:16,17,17,25      67:2,23 98:20         87:2 88:4 89:11       29:14 30:20 31:20   operations 13:14
   119:1,1,2 122:3     non-matching           89:19 91:18           31:25 32:20 33:8      15:13 122:23
   122:12,17 124:10     55:10                 105:24 107:8          35:18 36:24 37:20   opinion 127:24
   124:12,16,21,22     nonmanual 120:12       114:4                 38:2 39:23 40:9       131:10,12 132:14
   129:11,11 136:10    normal 27:19,24      objections 4:16         40:10 42:22 43:3      132:15
 named 116:9           normalized 37:24       98:3,10,12 103:18     44:5 45:22 46:3     opportunity 10:16
 names 14:10 43:12     normally 27:20         103:19                47:13,18 48:20      opposed 19:6,11
   46:19 77:24 78:5    Northern 1:1 5:6     objective 55:25         49:1 54:7 56:10       19:16 24:17 35:10
   79:15 80:4,6,14      6:24                obligations 133:17      56:14 57:24 58:20     38:5 39:11 92:18
   80:22 81:14 87:7    notary 136:18        obtain 24:8,10,16       61:9,21,25 63:12      94:16 95:6 96:23
   88:1,11 89:13,21    notation 39:3        obtained 26:25          65:21 66:12,25      optimal 52:4
   90:17,18,25 91:9    note 130:8             31:16 131:19          67:10 68:23 69:19   optional 73:4,8,14
   91:11 92:3,6,10     noted 136:8 138:10   obtains 25:25 26:4      69:25 70:19 71:4      74:5 75:4 76:23
   92:19 97:1,2,19     notice 4:11,12 7:3   obviously 64:16         71:7,21,25 72:4       77:1
   103:10 104:19        7:21,24 8:3,17,22     69:20                 72:11,24 73:21,23   oral 1:11 135:6
   106:7,19 108:25      8:25 9:6,7,13       occasion 110:22         74:14 76:7,21       order 9:24 11:12
   109:1,2,2 110:9      15:18 39:24         occur 100:11            77:1,17 78:13         69:7 70:25 72:15
   110:24,24 111:3,3    111:13 127:1          101:22                79:5,11,14 80:2,8     74:22 75:14 88:16
   111:4 114:23,24     noticed 126:24       occurred 24:16          80:12,19 81:10,22     124:1
   116:23 117:7        number 18:24 31:5    occurs 40:11            82:4,8,9,23 83:12   ordered 51:10
   118:22,22,23         32:1,7,10 34:8,9    offender 31:5,9,13      83:20,23 84:1,9     origin 94:6
   119:2 121:19         48:14,17 49:10        33:6 34:1,4 47:8      85:15 86:17,18      original 136:20
   122:20 123:5         51:23,24,25,25        79:2,8 82:20          87:21 88:12 89:15   origins 94:12
   124:13,17 125:3,4    52:4 53:14,16,21      87:16 89:13           89:23 90:6 93:4     out-of-network
   129:10,18,19,21      53:22 54:5 55:2       103:10 104:18         93:25 96:7,13         16:7
 narcotics 30:8,17      55:14 59:17,24        105:21,21 106:2       98:16 99:1 100:8    outcome 135:14
   30:22 81:7 82:17     61:4 62:14 65:2       106:19 107:2          100:25 101:7,24     output 43:23
   131:1 132:6          65:11 67:23 70:7      108:22 112:14,17      104:1,5,12,20         131:14
 narcotics-related      71:4,18,23 74:8       113:5,12 114:19       105:12,16 106:11    outside 100:24
   30:1                 74:16 75:22 76:5      116:9,19 117:12       106:16,22 107:11    overall 12:5 67:23
 narrowing 109:22       77:12 81:14 86:25     117:17,20 118:10      107:20 108:7,10     overinclusive
 need 43:11 54:9        88:2,2,25 89:15       118:11,17,22          108:14 109:6,18       113:18
   69:4,7 70:14         95:7 99:2 101:23      119:1 124:13,22       109:20 110:8        overreport 52:2
   77:20 95:15 118:6    103:2 108:16          124:23                111:6,12 112:2,9    overreporting
   133:20,22 136:17     112:10 113:7        offender's 89:21        113:8,14,21,24        46:24 52:1 55:10
 needed 63:5 110:23     125:15 126:7,7        114:22 117:5,10       115:18 116:1,6,12     56:16 57:3 68:1
 neither 135:10         127:11,25 128:7     offenders 111:4         116:15,21 119:4       92:9 97:24 98:20
 never 31:23,24 32:6   numbered 1:14          116:22                119:20 123:15       oversee 13:7 15:25
   61:19 78:1 109:3    numbers 21:13        offense 25:2,12         124:1,24 125:7,10   oversees 14:20
   109:17               32:4 52:25 53:6       29:10,17,24 30:1      125:19 126:19       owns 56:8
 nevertheless 60:22     54:2 57:19 70:16      30:8,17 31:17         129:6 130:11
 new 1:24 2:14          71:8 72:19 74:12      38:6,20 39:5          131:11,19,24                  P
   43:23 44:6 63:21     97:25 127:5           55:20                 132:24 133:18       P 2:1,1 9:14
   63:21               numerical 48:12      offenses 55:24        old 84:17 101:1       P.30(b)(1) 4:12
 noise 22:20            54:20                 101:1               once 10:11 37:20      P.C 2:4,8
 non-match 45:10                            offices 19:12           37:22               p.m 1:15 42:4,7
   45:15,20,24 48:5             O           oh 13:24 32:20 43:2   one-year 95:16          49:4,7 54:13,16
   53:1,4 55:14 57:1   oath 6:8               72:11 75:13 77:7      115:20                119:24 120:2
   57:13,17 59:25      Objection 12:23        89:4 104:5 108:9    ones 15:23 45:7         130:14,17 133:2,5
   60:14,21 66:17        16:21 25:20 26:2     129:1                 54:23 73:13,13,14     134:1,2
   67:17 93:24 125:7     28:1 29:19 34:15   Ohio 1:1 5:6 6:25       101:4 112:7 119:7   Packard 15:8
   125:11,15 126:1,2     34:24 35:12,23       15:14 69:12           119:7 124:2         page 4:2,9 22:3,7
   127:6 132:1           48:6 58:4 59:19    okay 11:6 13:4        online 24:22 28:25      22:12 29:22 30:18


                                                                                                  Page 147
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               172
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 175 of 819 PageID 2081
                                               PAVITHRA RAMESH

   30:22 31:17 73:8      119:15 120:6,8        plug 70:14            previous 76:1           17:24 32:1 35:2,9
   73:9 79:14 83:1       126:6                 plugging 91:9           126:21 127:6          35:11,14 37:15
   94:1 102:20,23      permitted 10:7          plus 88:19 94:2       previously 76:14        54:1,6 62:24
   103:17 105:8          101:8,10,11             95:5,6,19           pricing 20:11           70:13 71:7,12
   115:6 131:1 132:7   perpetrator 77:23       point 27:10 49:20     printout 116:21         72:17,23 81:16
   137:4 138:1           78:23 79:21 81:7        64:2,6 65:15        prior 15:3,5 16:20      89:9,22
 paid 29:1               82:16                   67:10 69:19 71:15     19:4 126:15         provided 18:12
 Pamela 81:22 82:1     perpetrators 59:15        71:16 72:24 78:12   private 16:10,12        35:13 70:10 73:25
 paper 93:13           person 9:22 52:11         82:22 85:8,9 86:5   problem 13:5            87:24 88:1 136:12
 parameters 74:3         78:1 84:18,21           104:6 106:13        problems 6:15           136:17
 Park 2:18               111:14,25 123:7         109:17              procedure 1:19        provides 17:11,12
 parse 120:19,21         123:11                points 82:23 129:17     126:12              providing 71:10
   121:12,24 123:4,5   personal 131:10,11      policies 40:1         procedures 40:1       public 15:20 16:11
 parsing 123:9           132:14,15             policy 79:11,12       proceeding 135:12       16:13 17:10 18:23
 part 14:7,8 16:15     personally 38:8         pool 124:19           proceedings 7:7,19      136:18
   20:25 21:4,8          100:14 101:19,20      population 58:17        9:7 21:13           publicly 29:6,9
   23:12 27:17 38:14   perspective 97:13         58:17 60:20 65:4    process 14:8 15:19    pull 28:2 110:23
   41:7,8 45:7 63:9      97:15                   65:5,9 93:17          15:22 16:1,2          119:17 120:5,7,13
   65:23 67:4 69:2     phase 40:5 67:6         portion 56:20 64:9      26:24 27:3,4,5,6      121:11 123:20,23
   90:21 93:25 94:6    Philadelphia 1:23       position 12:2,10        27:12,13,17,20,24   pulling 23:19,25
   96:2,3 103:25         2:6,10 5:16           positions 12:7          40:11,17 50:18        27:8 123:8,15
   110:23 122:23         135:20                possibilities 96:1      68:13 69:2 70:25    purchased 53:17
   125:23              Phone 2:6,10,14,19      possible 59:12,18       102:11,13,13        purged 108:15
 partially 70:8          2:23 3:3                62:24 64:1,17         120:10,12,13        purpose 46:12
 participate 103:14    piece 86:15               104:10                123:2,6 131:17        62:12,16 94:9,10
 participating 5:15    PII 33:3                post 126:16           processes 131:13      purposes 7:6,19
   5:17,20             Pike 1:24               potential 18:20       produced 1:12           9:6 21:13 47:4
 particular 18:16      pin 82:4                  69:8                  40:22 41:20,21        57:20 70:9 83:24
   20:24 22:15 24:2    pinpoint 17:8           Potentially 60:1        107:12              pursuant 1:18 4:12
   26:22 27:1 28:19    place 42:22 50:8,14     precise 78:22         product 11:23,25        7:3 9:14
   31:1,2,4 33:22        50:19 57:14,22        precisely 76:22         12:1,8,15,24,24     push 14:6 59:24
   34:17 35:16,17        58:10 61:15 66:20     predominantly           13:2,7,14 14:19     pushed 38:1
   40:6,7 47:24 51:7     68:3 87:23 91:4         52:14                 14:20 129:24        put 50:18 66:15
   61:12 92:16           92:14 100:9           preparation 111:25    production 14:6         69:23 83:10 123:7
   121:10,14             127:11 130:10           112:2                 38:1 46:11 47:6       123:10,11 128:15
 parties 135:11          131:13                prepare 11:7,12,17      121:9,10
 patterns 45:24 46:1   placed 82:7               48:15 111:17        profile 112:12                 Q
 Pavithra 1:11 4:3     places 130:10           prepared 10:1         program 46:3          quality 47:19 48:3,7
   5:2 6:6,21 135:5    placing 40:1              18:19 28:16 68:9    programmed 91:6        129:24
   137:2 138:17        plaintiff 4:10,17         105:7 114:10        programming 52:6      queried 9:22
 pays 20:19              5:13,19 8:17 18:9       121:3               project 11:24 12:20    111:25 121:1
 pen 84:9                18:14 22:9 68:10      prepares 40:2           50:15,21 51:5       queries 111:20
 Pennsylvania 1:23       81:4 82:18,25         preparing 10:15         52:9,14 63:9,10      123:20
   2:6,10 135:20         98:3,10,11 106:24       11:6 125:8            110:12 122:24       query 9:20 111:14
 people 7:23 13:16       131:4 132:6           presence 46:17        projects 40:15         111:21,22,23
   14:9 52:13 59:4     plaintiff's 4:12 9:13     57:10 83:7 129:10   promptly 136:21        112:3 114:6,11,15
   60:23 92:20 94:23     9:23                  present 3:4 77:5,7    properly 131:3         118:1 119:16
   124:4               Plaintiffs 1:6,12 2:3     103:5               properties 74:11       121:4,10 123:22
 percent 51:21 53:5    play 76:19              presentation 95:14    property 16:25 17:2   queryable 114:10
   53:5,7 55:15 60:3   Plaza 2:13,18           presented 93:14         69:1 73:16 121:11   question 6:13
   60:5 61:5 65:12     please 5:11 6:11,12     presently 11:19         121:14,16            13:22 21:2 22:22
 percentage 38:10        6:13,19 9:8 12:12       13:16               property's 16:24       24:6 25:21 29:11
   38:17 43:16,18        13:6 21:25 23:9       presume 60:4          propounded 138:9       30:12 32:19 35:15
   50:2 53:8,11          32:22 36:3 40:25      pretty 14:14 104:14   prosecuted 33:21       35:16 36:25 38:15
   57:16 60:23           71:18 84:5 95:22      prevent 74:10         prove 128:24           38:16 43:6 49:9
 period 62:3 119:9       102:23                prevents 74:9         provide 14:3 16:23     52:10 61:8 73:12


                                                                                                      Page 148
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                173
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 176 of 819 PageID 2082
                                               PAVITHRA RAMESH

  75:10 78:18 79:5      range 33:7,19 34:18      130:9 136:5,9         25:16,18,24 26:25   removing 53:3
  85:19 90:7 98:7         39:8,11,14 44:17       137:4                 31:3,7,11 33:23     rent 18:3 72:2,2
  99:15 103:1,15          81:20 87:17,18       reasonable 133:19       35:7,8,10,25 36:2   rental 17:1
  104:13,20,24            96:1,24 115:20       reasons 17:23           36:17,17 37:3       repeat 6:13 13:22
  106:6,12,22 109:1     ranks 99:7               100:24                38:10 40:7 47:2       23:6,8,8 25:21
  109:10,10,13,19       rate 72:12             recall 32:9 62:10       47:24 48:2 53:3       29:7 30:14 36:3
  109:22 110:11,18      rates 96:20              115:21 129:5          53:19 55:10,11,14     48:11 95:22
  111:21 112:22,24      raw 108:5 119:11       receive 30:7,21         56:12,16 57:16      repeated 127:21
  114:15 117:1,2,16       120:14,21              46:16 136:22          58:22 59:3,4        rephrase 43:6
  117:22 118:2          reach 99:4,13          received 30:15 34:9     60:10 61:12 63:25   report 4:13 9:21
  123:1 125:4 128:5     read 114:3 118:3         37:20,22 52:20,21     64:19 65:17 66:14     13:17 14:12 16:23
 questioning 41:22        133:11 136:2,3       receiving 34:7          66:22 91:17 93:18     18:13,19,21 22:1
 questions 12:18          138:6                Recess 42:5 49:5        126:8 127:8           22:4,4,7,24 25:4
  74:21 78:16 88:13     readily 17:23 73:25      54:14 119:25          131:19                25:17 26:7,17,20
  104:9 112:4 114:3     reading 118:3            130:15 133:3        redacted 33:3           26:24 27:1,16
  114:11 133:7,10       reads 98:9             recognize 40:22       reduce 59:24 60:5       28:3,13,15 29:22
  138:9                 Real 2:22              recollect 100:3,23      60:14 62:13 67:22     30:9,18,23 31:18
 quickly 99:6           really 44:15           record 5:1,12 6:2     reduced 55:13           31:21,23 32:6,13
 quote 103:2            RealPage 1:8,17          6:12,20 7:8,9,12    reduces 61:4 67:3       34:2,6 36:20
                          3:1 5:4,10,23,25       7:13,16 8:21          67:24                 37:25 39:2,17,18
           R              6:3,25 7:2,22 8:24     15:20 16:19 18:23   reducing 60:3           45:9 47:16 49:15
 R 2:1,21 4:12 9:14       9:19 10:6,12,17        20:19,22,24 21:7      65:11                 49:17,24 50:1
 Raether 2:17 5:21        10:20 11:4,19          21:25 22:16,23      reference 20:22         52:22 54:22 56:3
   5:21 6:14 7:10 8:9     12:4,8,9,22 15:3,5     24:2,8,8 25:25        111:19                56:3 58:9 59:8
   8:13 12:23 16:21       15:9,17 16:11,14       26:22 28:20 35:17   referenced 40:20        60:25 63:25 64:11
   25:20 26:2 28:1        16:16 17:5 18:22       40:2 41:25 42:4,7   referring 8:18          67:11 68:9,21
   29:19 34:15,24         19:5,25 20:10,12       44:25 45:11,16,21     120:24                69:8,16,22 70:15
   35:12,23 41:16,23      20:18,24 21:5,8        46:25 47:15 49:2    reflected 42:14         70:21 72:8,10,16
   48:6 58:4 59:19        21:14 22:5 23:1        49:3,7,14 51:18     regard 21:11            82:8 83:2 97:18
   60:8 61:1 62:15        25:1,5,6,25 26:3,6     54:10,13,16,22      regarding 9:21          98:23 99:16,17
   65:19 76:12 78:24      26:25 29:10 30:7       56:7,9,22 57:12       111:15 114:12         100:21 101:1,12
   79:9 85:5,7,24         30:15,21 31:15         57:15,21 58:13        121:5                 102:1 103:4,8
   86:3 87:2 88:4         32:2 34:8 36:6         60:21,22 63:2       regardless 118:2        104:19 105:6,19
   89:11,19 91:18         37:2 38:18 39:5        64:3,8 66:3 67:14   regular 17:11,12        107:12,14,19,21
   102:21 105:24          40:12 50:23 53:15      74:22 75:15 76:9      19:23 37:7,16         107:22 108:5
   107:8 114:4            62:1 67:12 69:16       76:13 79:21 82:7      53:19,20              112:16,20 114:12
   133:10                 69:18,22 71:11         83:1 84:16 86:11    regularly 24:7          115:6,19 119:8,10
 Ramesh 1:11 4:3          72:13,17,21 73:12      87:8 88:17,22       related 93:20           120:18 121:5,13
   5:2 6:4,6,21,22        73:19 75:16,18,21      89:2,4,5,8 96:4       135:11                121:15,17 123:7
   7:6,17,19 8:7,12       75:24 76:4 77:16       97:18 100:5 102:7   relating 66:2           127:15 130:19,23
   8:23 9:8,12 10:4       77:20 79:6,17,18       102:8,9 103:6,11    relationship 21:4       131:25 132:8,11
   13:16 21:12,17         85:2 91:4,14 92:2      105:8 112:13,14     relevant 41:21        reported 1:16 31:24
   25:18,24 28:13         93:3,18 99:7           112:18 114:17       reliable 101:25         39:17 55:14,20
   39:24 41:1,4,5         100:6 103:2,19         117:17 119:21,24    remain 58:12            56:24 57:5 58:1,6
   42:8,10,15 49:8        105:7 107:22           120:2 121:22        remains 57:2            58:13 99:19
   54:17 61:10,25         110:22 111:1           122:17 127:14,18    remember 41:13          100:19,23 130:9
   68:5,8 69:11           119:5 121:20           129:24 130:7,12     remotely 5:17         reporter 5:7 7:6,8
   74:21 79:12 81:10      125:12 132:5           130:14,17,25        removal 45:11           8:19 9:11 20:7
   82:6 84:6,9 86:1       137:3                  131:3,25 132:20     removals 126:7          21:1,16 22:17
   88:14 98:9,17        RealPage's 9:20          132:25 133:2,5,24     127:2                 23:12 27:23 30:11
   102:18 105:6           15:19 16:2 19:14       134:1 135:7         remove 66:22            32:14,18 36:9
   107:13,25 111:12       40:1 75:12 78:19     records 16:11,13        108:17 127:8          38:11,14 41:3
   115:6 120:3,9          84:19 98:22            17:10,17,20,21      removed 44:25           48:11 84:8,10
   121:15 130:19          111:14 121:4           18:6,9,12 19:6,11     45:8,9,16 47:15       98:15 120:7
   133:6 135:5 137:2    reason 19:14,18          19:16 20:4,11         52:21 57:13,17        133:23 135:2
   138:17                 26:13,16 51:7          23:19 24:13,16,21     102:9 127:7         Reporters 1:22


                                                                                                     Page 149
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 174
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 177 of 819 PageID 2083
                                             PAVITHRA RAMESH

 reporting 1:22        reserved 135:9          70:22 71:5 73:4        124:1                  113:1,16,25 121:6
   19:20 25:7 46:25    resources 51:2          74:15,19,20 76:24    says 30:1,4 32:15        121:8
   51:12 60:10 64:16   respect 17:4 35:6       77:9,15,15,25          91:10 94:14 96:3     searching 17:15
   67:25 101:8           79:2 83:9 122:3       85:19 94:17,24         98:12 103:2,18         39:9 110:24 111:1
   129:19 135:19         128:22                101:2 102:18           104:24 106:6           121:18 124:9
 reports 11:8 13:20    responds 103:19         107:5 109:24           117:16               seasonality 126:18
   13:21,23 14:4       response 100:19         111:13 116:24        scale 44:9,21,22         128:16,17,19
   16:17 39:10,16        103:23 111:22         118:19 120:3           46:13 49:25          second 9:6 88:14
   40:2,8 50:2 51:18   responses 4:16          122:6 123:16         scaled 50:2              94:1 118:10
   53:8,12,14 58:21      8:14 98:3,10,13       124:17,17 129:9      scar 25:11             secondly 34:16
   70:2 97:11 107:6    responsibilities        131:22 133:6,11      Scholar 93:6             75:6 77:17
   107:9,17,24 108:4     12:13,21              133:21 136:3         science 13:11          section 31:18,20,20
   108:11,15,17        responsibility 19:9   Road 22:5 68:24          51:16                security 31:4,16
   115:2,24 116:8      responsible 15:24       121:16               scientist 12:9,13,14     32:1,4,7,10 34:9
   119:5,10,12,17        52:11               roadmap 13:12            15:9 40:16             59:17 70:7,9,16
   120:6,8 121:21      rest 87:21 125:1      Rob 15:23              score 43:16,20,21        71:4,8,23 72:18
   122:11 123:9,15     restate 21:2 22:17    Robert 14:11             43:25 44:15,15,18      72:19 73:16,17
   123:23                25:22               rolled 63:6 86:24        45:23 46:8 47:9        74:8,12 75:22
 representative 7:2    result 39:21 45:15    ron.raether@trou...      47:10,12,14 48:5     see 9:24 15:20 22:6
   132:5                 55:17 56:4 60:10      2:20                   48:8 49:21 62:9        23:15,20 25:17,23
 representatives         65:3 121:23 131:9   Ronald 2:17 5:21         85:13                  26:3,5,7 27:16
   99:6,14               132:20              room 11:11             scores 44:9,12           28:13 29:21,23
 representing 5:19     resulted 44:24        rough 133:21           scoring 12:16 45:3       30:5,6,17 32:11
 request 68:20,24        45:10 82:24         rule 6:3 15:18 64:10     45:4,13 46:13,22       33:4,8,15 39:2,18
   69:3,7,16 70:15     results 46:2 56:20      87:6 88:23,25          47:3,13,18 48:4        40:3,22 41:20
   72:15 74:25           57:6 64:21 113:17   rules 1:18 43:11,14      53:12 62:9,12          43:9 46:23 51:5
   108:17                126:3 128:22,24       43:15,22 44:12,14      65:14,18 66:15,23      52:11 53:1 68:12
 requested 111:20        128:25                44:23 47:9 61:11     screen 68:16 73:19       69:11,13,25 71:25
 require 72:19,19      resume 54:10            66:2,6,8,10,13,16      107:15,17              72:7 78:15 79:15
   74:4,17 75:8,16     Return 136:20           67:6 78:10 79:4      screening 1:8 4:13       82:4,7 83:1,25
   75:18,21,24,25      returned 131:9          80:1 85:25 88:14       11:8,23 12:15          88:23 94:4 98:2,6
   76:1,4,13,15 78:3     132:13                91:20 93:23 97:4       14:3,20 16:23          99:16 103:12,20
   78:19,25 79:6,17    review 10:16 11:16      97:6 129:7 131:5       22:1 28:5,8,9,14       107:4 111:20
   95:9 96:15,21,25      18:21 59:9 121:25     132:11 136:21          28:15 40:8 68:8        115:12 121:15
   104:15 105:1          127:20 135:9        run 22:2 47:6 73:19      68:21 69:22 70:15      126:14,17
   123:11,13 124:4     reviewed 10:19          85:10 107:17           72:10,15 82:8        seeing 41:13 91:9
   136:21                11:8 18:16 38:8       117:8                  93:8,9 95:15,17      seen 9:17 18:19
 required 14:7 21:6    revised 4:10,12 7:3   runner 17:25 29:2        96:14 107:15,16        19:24 21:17 30:25
   70:1,5,12,16,18       8:17 9:13 15:18     runs 46:11               123:23 128:17          31:23,24 32:6
   70:24,24 72:3,14    Rich 51:14                                   sealed 101:4             35:25 36:2,16,19
   72:22 73:3,7,13     Richardson 1:17                S             search 4:14 9:20         36:21 61:22,23
   73:18 74:8 75:1,3     3:2 5:10            S 2:1                    39:20 40:24 41:4       73:4 93:1,4 95:14
   75:4,7 76:7,8,24    rid 124:24            S-O-H-A-L 15:2           41:12 42:9 43:8        125:14
   77:3,5,10,14 78:8   right 8:21 9:4,12     s/Christine 135:18       44:4 81:23 104:7     sell 16:10,13
   79:24 84:23           10:4 16:3 18:8      sales 97:11              108:19 110:14,16     sells 32:2 53:15
 requirements            22:11 24:3 29:22    sampling 59:2            111:14 113:2           54:4
   12:19                 33:16,20 34:6       San 2:23                 115:14,23 116:1,6    semesters 15:7
 requires 73:19          39:23 40:20 41:24   Sanders 2:17,21          116:13,15 118:9      seminars 93:12
 requiring 97:8          41:25 42:8 45:19      5:22                   120:23 121:4,20      send 17:25 18:1
 research 15:6,13        46:12 48:24 52:25   satisfy 89:1,2 113:3     121:21 122:9           47:8 130:4
   47:4 96:20 99:16      54:17 55:6,9 56:2   saw 128:18               124:12,16,20,20      senior 11:23
   110:12,21,23          56:15,15 57:7,9     saying 47:13 61:9        124:23 128:23,24     sense 37:5 46:23
 researcher 110:8        58:11 59:10 60:13     62:25 86:8 94:16     searchable 115:1         50:17
   110:20                62:25 64:23 65:4      99:8 100:25          searched 121:1         sensing 14:15
 researches 92:24        66:5,15,19 67:7       101:10 102:14        searches 16:7          sent 29:2
 reserve 133:11          68:2,7,12 69:10       111:6,6 112:21,25      110:9 112:22,23      separate 20:14,15


                                                                                                     Page 150
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               175
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 178 of 819 PageID 2084
                                              PAVITHRA RAMESH

   65:24 67:9 114:9       107:24                81:2 87:17 92:11       38:11 68:13          suggest 27:17
 September 41:15        similarly 1:5           96:5 102:21          started 12:6 50:22     Suite 1:23 2:5,9,18
   42:23,24,25 43:2     Simons 1:15 5:7         110:18 117:23          50:24 51:5,7,8         2:22 135:20
   50:9,19 54:19          135:2,18,18           118:4 122:4            81:8                 summarize 15:4
   55:3,4 58:7,9        simply 40:5 45:23     sort 114:24 118:14     starting 63:10         summary 15:10
   61:15,16 63:7          47:4 65:6 66:22     sorts 110:21           state 1:16 5:11 6:11   Summit 1:22
 server 107:10            67:22 80:14         Soumilas 2:4 4:5         6:19 15:14 72:1        135:19
 servers 26:12 27:7       101:24 109:8          5:13,14 6:1,10,16      75:25 76:14 78:1     supervisor 14:18
   108:5 111:2            114:14 119:4          6:22 7:5,17 8:5,16     78:7 84:21 85:1      supplemental 24:4
   121:11                 124:9                 9:5 20:8 21:3          87:6,25 94:22          24:5,11 25:10
 Service 25:1           single 67:16 119:6      22:19 30:13 32:20      99:17 100:20           98:3,12 102:19
 Services 16:7 17:4       119:8,13 121:12       40:25 41:13,19,24      103:2 135:1,3        supplied 69:15,17
   17:9,16 20:10,12       130:10                42:8 49:2,8 54:8     statements 135:8       supposed 46:7,7
   20:15,19,23 21:5     sir 22:14               54:17 84:5 98:8      states 1:1 5:5 6:24    sure 15:2,5 17:9
   21:6 22:23 23:2      site 120:18,20          98:16 118:7            38:23 76:1 100:25      21:10 25:9 28:8
   23:15,18,24 24:7       121:16 123:4          119:21 120:3           103:3 112:11           32:25 48:23 52:10
   24:15 25:5,15        sits 44:3               130:12,18 132:24       114:21                 59:21 60:17 61:8
   26:1,9,23 28:19      sitting 38:16 83:20     133:6,14,16,18       statistics 15:14         62:21 63:15 72:25
   28:23 29:8,16,23       111:7 125:10        sound 80:14 92:6         52:18                  76:22 81:12 84:11
   30:20 31:16,25         132:4                 92:11                stay 49:19 60:11         89:12,20 94:12
   32:4 34:8,12,23      situated 1:5          sounds 30:13 47:19       63:16 64:11 86:23      95:2 98:5 108:18
   35:7,13 36:6,10      situation 94:13         62:7 83:17 133:18      98:18 127:15           110:11 122:2,14
   36:13,22 37:10,14      99:21 108:20        source 19:2 22:12      stayed 60:22 88:11       124:13 128:5
   38:5,12,18 39:7      situations 100:15       23:10,16 24:3,5      staying 62:21            132:13
   46:17 53:18 54:4       101:17,22 104:20      24:24 29:18 31:16    stays 57:21            survey 59:2
   74:24 75:8 131:20      105:17 106:23         35:21 36:11 93:5     step 66:1              SVP 51:16
 sessions 93:15           110:4 122:9,15        102:4                stipulate 8:6          swear 6:1,5
 set 4:17 8:11 56:1,5   six 84:2 90:11        space 136:12,17        stipulated 8:25        sworn 1:13 6:7
   61:11 66:2 74:3        119:14              speak 9:1,20           stop 70:20               135:5
   85:25 98:11          slight 88:17 94:11    speaking 10:5          stopped 129:20         system 28:2,4,8,9
   103:17               Smith 84:3,15,18        132:16               stored 26:12 37:21       28:15 39:10 46:22
 sets 72:13               85:3 87:9,10,14     specific 12:18 27:8      37:22,24 107:9         59:8 63:15 68:20
 seven 100:21             87:14                 55:5 79:22,23          120:18                 69:23 70:14 71:19
 severs 17:13,14        Social 31:4,16 32:1     85:8 93:7,15 97:7    straight 92:18           77:25 91:9 118:2
 sheet 4:15 84:14         32:3,7,10 34:9        107:14 116:3         straightforward          131:5
   136:6,9,10,14,20       59:16 70:7,16         120:18 121:18          104:14 120:19        systematically
   137:1 138:10           71:4,8,22 72:18     specifically 24:1,14     123:17                 117:11 123:10
 shifted 52:23            72:19 73:16,17        28:22 91:19,22       street 1:23 2:5,9      systems 131:13
 shoes 101:7              74:7,12 75:21         93:21 96:3 107:11      77:12,12 135:20        132:19
 short 41:25            soft 79:14 87:15        122:1 128:13         strike 60:19
 shorthand 1:16         software 50:18        spelled 92:6,12        string-for-string                T
   135:2                  63:21 72:17         spelling 15:1 92:5       93:7                 T-A-F-T 90:9
 show 21:12 40:21       Sohal 14:22,25 15:2   spend 54:18            struggle 124:11        table 25:12
   83:23 98:6 115:2     sold 103:4 119:5,9    spoke 46:20 52:2       struggling 67:4        tables 26:12
 showed 42:9            somebody 81:25          123:3                  85:21                Taft 90:8
 side 23:20               127:20              SQL 17:13 26:12        study 91:23 96:14      take 6:17 7:1 11:19
 sign 133:11 136:10     someplace 93:4          107:9 108:5            96:19 127:16           18:2 37:1 41:25
   136:11,15,16         soon 38:9             SSN 31:18,20,22,23     subject 7:23 9:23        42:22 48:20,24
 signature 135:9        sorry 6:13 8:19       SSNs 31:24               10:6 40:8 103:8        54:8,9 64:4 66:1
   136:19 138:1,17        11:24 13:1,1,4,22   staff 37:23              103:18 105:18          66:20 68:8 69:3
 significant 56:20        14:13 21:21,24      staging 37:23,24         111:18 112:16,19       73:23 74:18 85:15
   64:8                   22:19 23:6,7,14     stale 129:16             133:12 136:13          111:12 118:6
 significantly 65:12      26:5 28:6,14 29:7   standardized 37:25     submit 77:2              123:17
 signing 136:13           36:3 37:9 42:24     standardizing 14:2     substance 136:4,8      taken 1:13 42:5
 similar 74:21 90:6       44:1,2 66:7,8,11    start 15:17 20:7       success 44:10,15         49:5 54:14 119:25
   92:6 102:12,13         75:10,13 79:17        27:23 32:14 36:9       99:5,14                130:15 133:3


                                                                                                      Page 151
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                176
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                       Page 179 of 819 PageID 2085
                                               PAVITHRA RAMESH

   135:13 137:2          133:13,13             thresh 54:20               66:15 69:11 91:5      73:24 91:14,23
 talk 49:22 54:11      territories 103:4       threshold 47:10            92:15 99:22           93:19 96:13,19
   68:2 75:3 88:15       112:11                   48:9,12 51:17           125:13                107:7 108:7
   93:6 97:3 112:2     test 54:25 55:4            54:21 55:6,9 56:1    topics 8:7,25 15:16      110:12 125:14,25
   122:1               testified 6:8 56:14        56:5,15,23 59:23     total 53:14 100:12     types 45:18
 talked 53:17 94:1     testify 7:23 8:2 10:1      60:2,4,15               103:2 112:10        typical 25:18,25
   96:24 115:18          10:7 11:17 15:16      thresholds 55:1,5       touch 121:9              34:11,22
   116:16                15:19 48:15 121:4     tie 76:21 97:6          track 38:4 52:19       typically 31:25
 talking 57:4 58:15    testifying 8:24         time 5:2 7:12,16           54:3,5                38:23 99:4,9
   73:10 82:6 94:13      120:4                    14:23 19:4 27:10     tracked 101:17         typographical-type
   95:19               testimony 10:5,16          28:6 31:22 32:5      tracking 50:6            11:2
 talks 39:25 79:14       10:19,20,24 11:3         37:3,8,13 39:1       tradeoff 51:25
   93:25 114:21          11:6,13 21:11            42:4,7 47:7 49:4,7   transaction 18:17               U
 tape 119:22             39:25 111:17             50:14 54:11,13,16    transcript 133:12      Um-hmm 49:12
 tattoo 25:11            125:8 128:7 135:7        54:18 62:3 66:1         135:6 138:6          67:13 111:16
 Taylor 105:22           136:12                   67:11 85:8,9,20      transcription 138:8     115:8
   106:18 116:7,9,13   testing 91:8               86:13 87:17,18       tremendous 128:19      underinclusive
 team 13:7 15:23       Texas 1:16,18 3:2          99:20 100:14,17      tremendously            113:18
   103:25 104:1,2,4      5:10 135:1,3,18          107:20 109:3            128:14              underneath 33:16
 technical 71:16       Thank 8:20 84:12           112:11 116:16        tried 113:16           underreport 52:3
   104:6                 98:16 118:7 133:7        119:9,15,24 120:2    tries 16:17 46:23       97:23
 technique 55:6          133:9                    120:6,8 123:7,18     triggered 43:15        underreported 58:3
 technologically       thing 41:5,5 51:6          123:19 125:21           47:9 78:11 79:4      100:6
   74:8,10               108:19                   126:14 130:14,17        105:4 131:6,6       underreporting
 technology 51:3       things 17:21 18:4          133:2,5,8,16            132:12               47:1 52:1 55:9,18
   63:14,21 64:14        43:10 73:1 74:1          134:1                Troutman 2:17,21        55:24 56:7,12,16
 telephone 2:12          76:19 77:25 78:7      times 10:10 16:4           5:22                 56:25 57:3,25
   5:20                  121:20 129:12,23         55:8                 true 67:24 135:6        58:1,14 60:12,13
 tell 11:7 15:10         130:5                 Tina 81:17 82:14           138:7                68:1 92:8 97:24
   23:24 78:25 84:20   think 8:10 48:4            83:5,14,18 105:9     try 6:17 14:23 23:14    98:19 102:1
   85:22 99:24 102:3     52:16 53:21 64:13        105:13 106:4,18         32:20 42:1 62:8     understand 7:21
   102:5,15 104:12       64:18 65:10 66:12        106:18 122:4,4          63:1 86:17 128:6     8:1 13:12 21:10
   108:15 114:17,18      66:19 67:10 68:4      tinker 59:23            trying 14:17 58:2       52:10 53:10 76:22
   114:20 126:4          73:1 86:5 89:4        title 11:22                62:6 63:17,18        84:1 95:23 122:2
   132:5                 106:5,11,12 109:1     today 5:15 7:1 10:1        64:13 78:14 85:16    122:22 123:13
 telling 65:10 100:5     109:18 118:14            10:5,15 11:6,10         88:13 90:20 95:23   understanding
 tells 23:18 34:7        120:5 121:3 122:3        11:12,13,17 15:16       103:14 113:14        16:1 44:5 47:18
   55:20 56:8            124:8,15 125:4           38:17 48:15 84:17       117:3 118:15         80:21 83:15 95:3
 ten 53:5 95:7           132:2,16                 85:9,10,21 86:6      tunes 51:1              114:1,5,9 131:13
 tenant 16:17 40:7     third 22:7 30:17           86:14,18,23 96:24    turn 15:15 98:17        133:14
   47:24 58:18 60:20     83:1 113:4               108:20 111:7,10      turning 74:20          unintentional 88:16
   61:12 63:2 64:20    thirty 136:22              111:18 114:11        tweaking 128:22         94:11
   66:3,14 67:15       Thornthwaite 3:1           125:8,10 132:4       tweaks 61:18           United 1:1 5:5 6:24
   68:15,19 69:4,8,8     5:24,24                  133:8                two 6:17 13:20 14:9     103:3 112:10
   69:19 70:13 74:1    thought 76:22           today's 5:9 7:6 9:6        15:6 65:24 67:9     universe 57:7
   76:10 78:21 79:19     108:8 126:11             21:13 94:14             76:7 80:14,22       University 15:14
   91:17 92:24 93:8    thousands 120:20        told 35:25 36:5            85:23 88:2,3 89:1    69:12
   93:9 95:15,16       three 12:6 37:13,18        66:19 76:23 105:8       90:25 112:13        unlawful 101:1
   96:14 110:14,17       37:19 79:19,20           122:3 130:22            116:16 118:13       unusual 23:15,17
   123:23                80:5 89:15 100:15     Toni 90:13 105:21          125:19 127:22       up-to-date 14:6
 tend 58:21              112:16 113:7             106:17,17 116:7,9    two-page 84:2          update 27:6 37:8,10
 Tennessee 10:13         118:12 125:17            122:4                two-thirds 51:18       updated 129:14
 tens 120:20             126:11,13,20,21       tons 43:10              two-year 96:24         updates 17:12 26:6
 term 16:5               126:22 127:9          tools 13:15             type 12:21 19:24        37:14,15 54:2
 terms 13:25 51:3,3    three-page 9:12         top 31:18 43:13            34:22 39:11,20       129:16
   120:23,25 121:18      40:23                    44:3 46:13 48:14        59:2,17 63:5        updating 62:22


                                                                                                        Page 152
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                177
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 180 of 819 PageID 2086
                                             PAVITHRA RAMESH

 upset 101:15           VP 3:1                118:5 129:18,20       120:21 123:8,9,15       5:5
 use 16:4,6 19:15,21                         website 73:2          XMLs 120:18,21         1:36 54:14,16
   35:8 48:7 52:19                W          week 119:14            121:13,25 123:3       10 8:8
   74:12,13 92:2,5,5    waiving 103:18       went 19:5 28:25        123:21                100 44:10,20 45:13
   92:6,9               walk 68:12            50:8 54:19 111:25    Xs 32:15,16,23,24        49:18,22
 user 67:5,8,12         walked 11:9           115:10 126:9,13       33:5,5                11-page 98:9
 uses 23:2,24 59:8      Walnut 1:23 135:20    127:10,10 128:18                            11:05 1:14 5:3
 usual 26:15,18,24      want 15:15 21:11     Wesley 52:8,14                 Y             11:09 7:12
   27:4,5,12,17 69:2     30:15 40:21 41:18   West 2:13             yeah 11:21 29:4        11:10 7:16
 usually 28:19 70:1      41:19 68:12 73:16   whatnot 94:25           36:4 56:19 71:20     11181 135:18
 UT 15:6                 74:12,21 76:22      why's 87:13             116:4,5 119:12       11201 2:14
 utility 93:14           77:15 78:4 83:24    widespread 59:13        129:2,21             11682 2:22
                         95:2 102:19 116:3   wishes 73:24          year 15:8 33:2,7,11    12 8:8
            V            116:17,18 117:25    withdraw 36:25          33:11,12,13,17,22    12/31 32:16,24 33:5
 v 1:7 137:3             118:1 119:13        witness 1:12 4:2        35:2,9 38:6 50:20    12:11 42:4,5
 vague 16:21 34:24       130:6                6:2,4,5,15,16 8:10     53:15 70:4 75:9      12:22 42:5,7
   59:19                wanted 71:11,17       8:20 41:15 84:12       81:21 82:17,18       12:32 49:4,5
 variable 118:10         74:7 106:22 119:4    133:11 135:5,7         83:3 86:22 87:15     12:44 49:5,7
 variables 118:13,13     127:20               136:1,16,16,17,18      87:19 88:9,19,20     12:52 54:13,14
 variances 88:17        wants 16:25 69:22    WITNESSED               89:9 94:3 95:5,6,9   12th 2:13 135:15
   94:11                wasn't 66:11 87:24    138:21                 95:10,11,16,19,20    13 8:8
 variation 95:16         127:8               wondering 102:12        96:22,23 97:10       14 8:8
   106:24               waters 117:22         110:22 118:8           100:12,16 101:22     1400 2:18
 variations 96:23        118:24               122:8                  103:5 105:10         1500 1:23 135:20
 varied 58:8            way 14:2 18:13       word 16:3 48:7          119:14 126:9,18      15th 22:2
 various 115:2,9         19:20 25:15,18,25   words 30:11 32:18       126:21,23,23         1600 2:5,9
   130:10                26:3,3,5,6,7,7,15    115:5                  127:6,9 128:18,18    1610 1:23 135:20
 vary 54:2               26:15,18,18,22,23   work 11:19 13:11        131:16               16A 8:8
 vendor 18:11,12         27:19 30:9 34:6      13:13,14 14:9        year-over-year         18 7:23
   19:7,10,15,21         43:4 49:18,22        15:4 46:7 50:17        126:10               19 96:5
   20:20 22:12,15,23     51:5 52:2,3 55:21    95:1 113:16          years 12:6 18:24       19102 1:23 135:20
   23:10,16 24:24        56:6,13 58:20        120:16 133:15          62:8 84:17 95:6,7    19103 2:6,10
 vendors 13:9,10,25      59:6 90:16 91:10    worked 12:4,14          100:21,21 108:11     1970 84:4,16
   15:25 16:4 18:22      99:13 103:14         42:12 52:15 131:5      108:16,18 125:12     1974 96:8
   19:2 74:23            115:24 122:9         132:19                 125:20 127:22        1975 94:16 95:25
 versus 5:4 10:12,17     124:4,8 127:12      working 15:3,5        yesterday 9:18           96:7
   10:20 11:4 54:22      129:9 132:19         32:5 42:20 51:12       21:23                1976 96:8
   118:3                ways 50:25 123:14     52:13 95:4 104:1     York 2:14              1999 89:8
 video 5:2,17           we'll 6:17 21:12      104:5                younger 94:16          1st 33:9 34:18 39:3
 videoconference         54:10,10,11 94:15   works 13:8 62:22                               84:4,15
   2:4,8                 98:8 118:6 133:12   wouldn't 57:25 63:7            Z
 videographer 3:5        133:15,19            105:14 118:23        zero 44:19,19,21,22              2
   5:1,8 7:11,15 42:3   we're 6:14 8:18       119:16 124:25          45:4 49:21,22,23     2 4:12 8:7 9:8,10,12
   42:6 49:3,6 54:12     56:21 61:18,18      wrap 50:16              49:25 60:15            111:12
   54:15 117:23          63:13,14 65:4       write 123:20                                 2014 62:3 103:5
   118:4 119:23          78:18 86:23 94:13   writing 42:18 129:4            0             2016 12:6
   120:1 130:13,16       95:19 105:16,16     written 46:9 130:2    08037 1:24             2017 22:2,24 41:15
   133:1,4,25            108:20 109:6,18     wrong 8:15                                     42:23,25 43:2
 Videographers           110:2 114:2         wrote 43:3                      1              50:9,19 54:20
   1:22                  124:17 129:8        www.summitrep...      1 4:10 7:6,14,19 8:7     55:3,4 58:7,9
 VIDEOTAPED 1:11        we've 7:18 44:16      1:25                   15:17 21:14 39:24      61:15,16 63:7
 view 33:3 56:12         45:17 52:20 54:19                           44:9 84:3 89:8         68:9 88:6 105:7
   71:16 98:1 104:7      55:20 58:24 61:10           X               115:20                 130:19 132:21
 visibility 95:8,12      73:1 82:5 93:22     XMF 108:8             1-1 33:4               2017's 87:4
 volume 37:5 125:11      96:24 97:12         XML 107:10 108:9      1/1 32:15,23           2018 12:3
   126:15,16,17          107:13 116:8,16      108:10 111:2         1:19-cv-501-JG 1:7     2019 1:14 5:3


                                                                                                     Page 153
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 178
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 181 of 819 PageID 2087
                                               PAVITHRA RAMESH

   135:15 137:2           60:3 61:5 65:12
   138:7                509-6044 2:23
 21 4:13                567-3315 1:24
 215 1:24 2:6,10        575-4175 2:14
 215)985-2400           59 22:5
   135:21
 2201 1:17 3:2                    6
 2510 2:5,9             6 4:5,16 8:8 98:9,14
                          102:18,23 103:5
           3              103:24 111:19,22
 3 4:13 8:7 21:12,14      112:6 118:2
   21:15 25:18,24       609 1:24
   28:13 29:22 30:22    622-2722 2:19
   31:18 68:8 69:11
   79:14 81:10 94:1               7
   105:6,8 107:13,25    7 4:10 8:8 112:8
   115:6,7 120:9          113:21
   121:15 130:19        7/31/2021 135:19
   131:1 132:7          7302 22:5
 3:13 119:24,25         735-8600 2:6,10
 3:23 119:25 120:2      74 49:10,11,13,16
 3:42 130:14,15           49:18,22,23,25
 3:44 130:15,17           50:3 51:17,21,21
 3:47 133:2,3             53:12 54:23 55:1
 3:48 133:3,5             56:23 58:11,14
 3:49 1:15 134:1,2        59:23 66:23 85:14
 30(b)(1) 9:7,14          94:17
   111:13               75 96:6
 30(b)(6) 6:3 15:18     75082 1:18 3:2
   39:24                76 94:16
 300 2:13
 31 39:3 115:20                    8
 31st 33:9 34:18        8 8:8
 325-7243 3:3           800 1:24
                        84 4:15
           4            858 2:23
 4 4:14 8:8 39:25       877 3:3
   41:1,2,5 42:10,15
   61:10,25 68:5                  9
   74:21 79:12 82:6     9 1:14 4:12 94:15
   86:1 88:14             137:2 138:6
 40 53:7 55:15 60:3     90 60:5
   61:5 65:12           92130 2:23
 400 2:22               92614 2:19
 41 4:14                929 2:14
 424 1:24               949 2:19
 447-8648 1:24          98 4:16
 48 84:17 85:11         985-2400 1:24
 485 40:23              9th 5:3 94:15 95:25
 487 40:24                96:5,7,8,8

           5
 5 2:18 4:15 8:8 84:6
   84:7 102:20,23
   112:8,9
 50 53:5,7 55:15


                                                                                          Page 154
                                     SUMMIT COURT REPORTING, INC.
                   215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                   179
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 182 of 819 PageID 2088




                 Exhibit 4



                        180
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 183 of 819 PageID 2089




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000188
                        181
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 184 of 819 PageID 2090




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000189
                        182
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 185 of 819 PageID 2091




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000190
                        183
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 186 of 819 PageID 2092




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000191
                        184
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 187 of 819 PageID 2093




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000192
                        185
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 188 of 819 PageID 2094




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000193
                        186
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 189 of 819 PageID 2095




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000194
                        187
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 190 of 819 PageID 2096




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000195
                        188
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 191 of 819 PageID 2097




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000196
                        189
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 192 of 819 PageID 2098




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000197
                        190
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 193 of 819 PageID 2099




    CONFIDENTIAL


                               CONFIDENTIAL             REALPAGE/JONES 000198
                        191
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 194 of 819 PageID 2100
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 195 of 819 PageID 2101




                      Exhibit 5




                        193
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 196 of 819 PageID 2102
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 197 of 819 PageID 2103
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 198 of 819 PageID 2104




                        196
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 199 of 819 PageID 2105




                      Exhibit 6




                        197
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 200 of 819 PageID 2106




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO


 DIANE D. JONES and JAMES ARNOLD,

                         Plaintiffs,                   Case No. 1:19-cv-501-JG

                                                       DEFENDANT’S OBJECTIONS AND
                                                       RESPONSES TO PLAINTIFF JONES’
                                                       FIRST SET OF INTERROGATORIES

         v.
                                                       District Court Judge James S. Gwin
 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,                                            Magistrate Judge William H. Baughman

                         Defendant.

    DEFENDANT’S FIRST SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
           PLAINTIFF JONES’ FIRST SET OF INTERROGATORIES

       Pursuant to Fed. R. Civ. P. 26 and 33, Defendant RealPage, Inc. d/b/a LeasingDesk

Screening, (“RealPage” or “Defendant”) objects and responds to Plaintiff Diane D. Jones’

(“Plaintiff”) First Set of Interrogatories as follows:

                                 PRELIMINARY STATEMENT

       Defendant has not yet completed its investigation of the facts relating to this action, has

not yet completed its discovery, and has not yet completed its preparation for trial. Consequently,

the following responses are provided without prejudice to Defendant’s right to introduce, at the

time of trial or other proceedings, subsequently discovered information relating to the proof of

presently known material facts and to introduce all information, whenever discovered, relating to




                                                   1

                                198
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 201 of 819 PageID 2107



the proof of subsequently discovered material facts. However, Defendant does not assume any

duty of ongoing amendment to these responses.

                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

        RealPage objects to the definition of “Defendant/You/Your” insofar as it includes any

“agency, subsidiary(ies), parent corporation(s) and/or any of its branches, departments, employees,

agents, contractual affiliates, or others connected by legal relationship, in the broadest sense.” This

definition is vague, ambiguous, and woefully overly broad and unduly burdensome, given that it

would encompass third parties or entities, whose information and/or documents are not within

RealPage’s possession, custody, or control, or whose information has no relevance or bearing on

the claims or defenses at issue in this matter.

                            RESPONSES TO INTERROGATORIES

        1.     Identify all entities, public or private, from which you have obtained any of the

criminal record information that you sell about consumers, from March 6, 2014 to the present.

        ANSWER: RealPage objects to this Interrogatory as vague, ambiguous, and overbroad,

including because it is not limited to the specific claims or the tenant screening reports at issue in

this action.

        Subject to and without waiving any objections, RealPage obtains criminal record

information from publicly available sources. The criminal record information contained in the

relevant tenant screening reports was obtained from the Maryland Department of Corrections, the

Nevada Department of Corrections, and the Georgia Corrections Supplemental. This information

was accurately retrieved by a reputable vendor, Genuine Data Services, LLC, and thereafter

provided to RealPage.




                                                  2

                                199
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 202 of 819 PageID 2108



        2.      Identify the entity or entities, public or private, from which you obtained the

criminal record information appearing on the consumer report you sold about Plaintiff Jones on or

about August 28, 2017.

        ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, including with

respect to the phrase “consumer report you sold.”

        Subject to and without waiving any objections, RealPage obtains criminal record

information from publicly available sources. The criminal record information contained in the

relevant tenant screening report was obtained from the Georgia Corrections Supplemental. This

information was accurately retrieved by a reputable vendor, Genuine Data Services, LLC and

thereafter provided to RealPage.



        3.      How much did you charge for the consumer report that you sold about Plaintiff

Jones to Interstate Realty Management/Marietta Road?

        ANSWER: RealPage objects to the Interrogatory as not relevant because the amount

RealPage charges for consumer reports has no bearing on the claims or defenses asserted in this

action. RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, commercial or proprietary information.

        SUPPLEMENTAL ANSWER: Subject to and without waiving its objections, RealPage

states that the Marietta Road Apartment Complex pays $12 per background screening report that

it generates from RealPage’s software.




                                                   3

                                200
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 203 of 819 PageID 2109



       4.        State the cost to you of obtaining the Fulton County, Georgia criminal record

information appearing on the consumer report you sold about Plaintiff Jones on or about

August 28, 2017.

       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “cost” and “criminal record information.” RealPage objects

to the Interrogatory as not relevant because the cost of obtaining public record information has no

bearing on the claims or defenses in this case. RealPage objects to this Interrogatory on the basis

that it calls for trade secret, confidential business, financial, commercial or proprietary

information.

       Subject to and without waiving its objections, RealPage responds that it does not pay

Genuine Data Services, LLC on a per-record basis. Therefore, it is unable to respond to this

Interrogatory.

       SUPPLEMENTAL ANSWER: Subject to and without waiving its objections, RealPage

directs Plaintiffs to its contract with Genuine Data Services, LLC, which outlines the pricing terms

for criminal records.



       5.        State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2014 and the

present which included (i) one or more items of criminal record information, for which (ii) the first

Name of the offender as listed on the criminal record was not a character-for-character match to

the first name of the individual who was the subject of the report, and (iii) the last Name of the

offender as listed on the criminal record was not a character-for-character match to the last name

of the individual who was the subject of the report.




                                                 4

                                201
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 204 of 819 PageID 2110



       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “consumers,” “report,” “criminal record information,” and

“subject of the report.” RealPage objects to this Interrogatory on the grounds that it is premature,

overly broad, unduly burdensome, and irrelevant to the claims and defenses as they currently exist.

Plaintiff’s purported class has not been certified and, thus, the requested information is overbroad

and irrelevant. Moreover, RealPage objects to this Interrogatory to the extent it seeks disclosure

of private information of third parties who are not parties to this action, and may not even be

members of a class, should a class be certified. RealPage objects to this Interrogatory on the basis

that it calls for trade secret, confidential business, financial, commercial or proprietary

information.

       Subject to and without waiving its objections, RealPage responds that it cannot identify the

information requested from its records.



       6.      State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2014 and the

present which included one or more items of criminal record information, for which the first and

last name of the individual who was the subject of the report was not a character for character

match to either the Name of the offender or any of the alias names list on the criminal record.

       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “consumers,” “report,” “criminal record information,” “subject

of the report,” “offender,” and “names list on the criminal record.” RealPage objects to this

Interrogatory on the grounds that it is premature, overly broad, unduly burdensome, and irrelevant

to the claims and defenses as they currently exist. Plaintiff’s purported class has not been certified




                                                  5

                                202
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 205 of 819 PageID 2111



and, thus, the requested information is overbroad and irrelevant. Moreover, RealPage objects to

this Interrogatory to the extent it seeks disclosure of private information of third parties who are

not parties to this action, and may not even be members of a class, should a class be certified.

RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, commercial or proprietary information.

       Subject to and without waiving its objections, RealPage responds as follows: none.



       7.      State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2014 and the

present which included (i) one or more items of criminal record information, for which (ii) the first

Name of the offender as listed on the criminal record was not a character-for-character match to

the first name of the individual who was the subject of the report, (iii) the last Name of the offender

as listed on the criminal record was not a character-for-character match to the last name of the

individual who was the subject of the report, and (iv) the criminal record you placed on the report

represented the offender's date of birth as “1/1/XXXX - 12/31/XXXX” because you did not possess

the offender's month and day of birth.

       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “consumers,” “report,” “criminal record information,” “subject

of the report,” and “offender.” RealPage objects to this Interrogatory on the grounds that it is

premature, overly broad, unduly burdensome, and irrelevant to the claims and defenses as they

currently exist.   Plaintiff’s purported class has not been certified and, thus, the requested

information is overbroad and irrelevant. Moreover, RealPage objects to this Interrogatory to the

extent it seeks disclosure of private information of third parties who are not parties to this action,




                                                  6

                                203
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 206 of 819 PageID 2112



and may not even be members of a class, should a class be certified. RealPage objects to this

Interrogatory on the basis that it calls for trade secret, confidential business, financial, commercial

or proprietary information.

       Subject to and without waiving its objections, RealPage responds that it cannot identify the

information requested from its records.



       8.      State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2014 and the

present which included one or more items of criminal record information, for which none of the

characters of the first and last Name of the offender on the criminal record, when taken in order,

matched to the first and last name of the individual who was the subject of the report, as shown in

Attachment A hereto.

       ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “consumers,” “report,” “criminal record information,” “subject

of the report,” and “offender.” RealPage objects to this Interrogatory on the grounds that it is

premature, overly broad, unduly burdensome, and irrelevant to the claims and defenses as they

currently exist.   Plaintiff’s purported class has not been certified and, thus, the requested

information is overbroad and irrelevant. Moreover, RealPage objects to this Interrogatory to the

extent it seeks disclosure of private information of third parties who are not parties to this action,

and may not even be members of a class, should a class be certified. RealPage objects to this

Interrogatory on the basis that it calls for trade secret, confidential business, financial, commercial

or proprietary information.




                                                  7

                                204
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 207 of 819 PageID 2113



       Subject to and without waiving its objections, RealPage responds that it cannot identify the

information requested from its records.



       9.      Of the consumers comprising your response to Interrogatory No. 8, state the total

number of consumers for whom (i) there was an exact match between the last name of the

individual who was the subject of the report and an alias last name contained on the criminal

record, but (ii) one or zero characters of the first name of the same alias contained on the criminal

record, when taken in order as shown in Attachment A hereto, matched the first name of the

individual who was the subject of the report.

       ANSWER: RealPage incorporates its objections to Interrogatory No. 8. RealPage objects

to this Interrogatory as vague and ambiguous, specifically with respect to the undefined terms

“consumers,” “individual,” “subject of the report,” and “alias last name contained on the criminal

record.” RealPage objects to this Interrogatory on the grounds that it is premature, overly broad,

unduly burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s

purported class has not been certified and, thus, the requested information is overbroad and

irrelevant. Moreover, RealPage objects to this Interrogatory to the extent it seeks disclosure of

private information of third parties who are not parties to this action, and may not even be members

of a class, should a class be certified. RealPage objects to this Interrogatory on the basis that it

calls for trade secret, confidential business, financial, commercial or proprietary information.

       Subject to and without waiving its objections, RealPage responds that it cannot identify the

information requested from its records.




                                                 8

                               205
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 208 of 819 PageID 2114



        10.     In instances where you relied on an alias name to match a criminal record to

consumers who were the subject of the report, state the total number of consumers for whom (i)

there was an exact match between the last name of the individual who was the subject of the report

and an alias last name contained on the criminal record, but (ii) one or zero of the characters of the

first name of the same alias contained on the criminal record, when taken in order as shown in

Attachment A hereto, matched the first name of the individual who was the subject of the report.

        ANSWER: RealPage objects to this Interrogatory as vague and ambiguous, specifically

with respect to the undefined terms “alias name,” “criminal record,” “consumers,” “report,”

“individual,” “subject of the report,” and “alias last name contained on the criminal record.”

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.

Moreover, RealPage objects to this Interrogatory to the extent it seeks disclosure of private

information of third parties who are not parties to this action, and may not even be members of a

class, should a class be certified. RealPage objects to this Interrogatory on the basis that it calls

for trade secret, confidential business, financial, commercial or proprietary information.

        Subject to and without waiving its objections, RealPage responds that it cannot identify the

information requested from its records.



        11.     Identify any changes you have made to any of your practices or procedures for

selling reports to clients and/or subscribers, or for providing information to/consumers, since the

filing of this lawsuit.




                                                  9

                                206
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                Page 209 of 819 PageID 2115



       ANSWER: RealPage objects to this Request as vague and ambiguous, specifically with

respect to the undefined terms “changes,” “practices or procedures,” “selling reports,” and “clients

and/or subscribers.” RealPage objects to this Request for “all” documents as not proportional to

the needs of the case, considering the factors enumerated in Fed. R. Civ. P. 26(b)(1). RealPage

objects to this Request as not relevant and woefully overly broad, including as to time. RealPage

also objects to this Request to the extent that it seeks information that constitutes confidential

business, financial, commercial, and proprietary information, including trade secrets, absent the

entry of a protective order. RealPage objects to providing the requested documentation on the

basis that any such changes would constitute subsequent remedial measures not implicated by

Plaintiffs’ screening reports, including with respect to any changes made “since the filing of this

lawsuit.”

 Dated:     August 5, 2019                        By:/s/ Timothy St. George
                                                      Ronald I. Raether, Jr.
                                                      Troutman Sanders LLP
                                                      5 Park Plaza, Suite 1400
                                                      Irvine, CA 92614
                                                      Tel: (949) 622-2700
                                                      Fax: (949) 622-2739

                                                       Timothy St. George (pro hac vice)
                                                       Troutman Sanders LLP
                                                       1001 Haxall Point
                                                       Richmond, Virginia 23219
                                                       Telephone: (804) 697-1200
                                                       Facsimile: (804) 698-1339

                                                       Attorneys for Defendant
                                                       RealPage, Inc.




                                                10

                               207
Case 3:19-cv-02087-B Document 129 Filed 05/29/20               Page 210 of 819 PageID 2116



                               CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by electronic mail on

this the 5th day of August 2019:

 John Soumilas, Esq.                               Daniel Cohen, Esq.
 James A. Francis, Esq.                            Edward Y. Kroub, Esq.
 Lauren KW Brennan, Esq.                           Cohen & Mizrahi LLP
 Francis & Mailman                                 300 Cadman Plaza West, 12th Floor
 Land Title Building, 19th Floor                   Brooklyn, NY 11201
 100 South Broad Street                            Email: dan@cml.legal
 Philadelphia, PA 19110                                   edward@cml.legal
 Email: jfrancis@consumerlawfirm.com
        jsoumilas@consumerlawfirm.com              Stephen M. Bosak, Esq.
        lbrennan@consumerlawfirm.com               Matthew A. Dooley, Esq.
                                                   O'Toole McLaughlin Dooley & Pecora
                                                   5455 Detroit Road
                                                   Sheffield Village, OH 44054
                                                   Email: sbosak@omdplaw.com
                                                          mdooley@omdplaw.com



                                                    /s/ Jessica R. Lohr
                                                    Jessica R. Lohr

                                                    Attorney for Defendant, RealPage, Inc. d/b/a
                                                    Leasing Desk




                                              11

                              208
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 211 of 819 PageID 2117




                      Exhibit 7




                        209
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 212 of 819 PageID 2118
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 213 of 819 PageID 2119
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 214 of 819 PageID 2120
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 215 of 819 PageID 2121




                      Exhibit 8




                        213
012314526                                77ÿ9 ÿ  ÿÿ ÿ77ÿÿÿÿ
            Case 3:19-cv-02087-B Document 129 Filed 05/29/20            Page 216 of 819 PageID 2122
  "#ÿ$ ÿÿÿ% ÿ& ! '( ÿ ) ÿÿ %ÿ 
*+,-.ÿ/+01)2ÿ/*3
9ÿ3.ÿ5555264665
6 !2ÿ$ÿ 7ÿ$ ÿÿ ÿ%"8"


9:063+1ÿ-6)39/3*
;<=>ÿ2632
?@AB>ÿC1+D
EBFGB?>ÿ-,+1-
HBIEHJ>ÿ57557
KBIEHJ>ÿ555
B;BÿA<M<?>ÿC)N*
H@I?ÿA<M<?>ÿC1+D

6+)62ÿ,+)D62ÿ/+//6
ÿ

3*+)-)+/3*ÿ-/+316
O@P<?ÿ<QQBFRB>ÿ/:-/ÿC0ÿ/+D3*9
O<RJÿ?BABFJÿIFRJIJSJI<F>ÿN+6:3*9/*ÿ6/+/-ÿ9)36*
O@TÿU<RRI=MBÿ?BMB@RBÿG@JB>ÿ5V1531266W
  3 ÿ) "ÿ3  ÿ
@AJS@Mÿ?BMB@RBÿG@JB>ÿ5V1531266Wÿ
AS??BFJÿRJ@JSR>ÿ3*+/3X-ÿ

D*N*ÿ+13+6-6
@YZY@Yÿ[+D6*2/3*+
@YZY@Yÿ[*-629+,-1+
@YZY@Yÿ[*-62/3*+
@YZY@Yÿ6,3/:26+*)+
@YZY@Yÿ6,3/:2/3*+
@YZY@Yÿ6,3/:2/*3
@YZY@Yÿ/+01)29+,-1+
@YZY@Yÿ/+01)2/*3
@YZY@Yÿ/+01)2/*3ÿ-X-//-
@YZY@Yÿ/+01)2/*3ÿ0
@YZY@Yÿ/+01)2/*3ÿ0X-//-

 191 1 !    214                                                               214
012314526                              77ÿ9 ÿ  ÿÿ ÿ77ÿÿÿÿ
"#$#"#ÿ%&'()*+(',-(
            Case 3:19-cv-02087-B Document 129 Filed 05/29/20          Page 217 of 819 PageID 2123
"#$#"#ÿ%&'()*)(./(
"#$#"#ÿ0(%12.)*%.2
)%(%,ÿÿ9,/92(ÿÿ3//,.%ÿ),.%,.,)
(),ÿ.4ÿ545666ÿ
7889:;9<ÿ%&,%ÿ=>ÿ%(12.9
?7:@A?BA7:ÿ?7D:BE<ÿ3-%.ÿ3.%>ÿ
?FAG9ÿ?7GGABÿH"B9<ÿ2514612665
;9:B9:?9ÿI9:JBK<ÿ5ÿ>,(/)*ÿ20ÿ'.%&)*ÿ5ÿ(>)ÿ
(),ÿ.4ÿ545666ÿ
7889:;9<ÿ)1ÿ.(/%2)ÿ+2(%,)
?7:@A?BA7:ÿ?7D:BE<ÿ3-%.ÿ3.%>ÿ
?FAG9ÿ?7GGABÿH"B9<ÿ.1(
;9:B9:?9ÿI9:JBK<ÿ5ÿ>,(/)*ÿ65ÿ'.%&)*ÿ5ÿ(>)ÿ
)%(%,ÿÿ9,/92(ÿÿ+/2/ÿ),.%,.,)
)%(%,ÿÿ9,/92(ÿÿ2.(/,/(%2.ÿ&2)%/>
A:?"F?9F"BA7:ÿL9JA:<ÿ5214M12666ÿ
A:?"F?9F"BA7:ÿ9:H<ÿ5N1531266Mÿ
A:?"F?9F"BA7:ÿL9JA:<ÿ501541260Mÿ
A:?"F?9F"BA7:ÿ9:H<ÿ5M14N12603ÿ
A:?"F?9F"BA7:ÿL9JA:<ÿ2412512605ÿ
A:?"F?9F"BA7:ÿ9:H<ÿ2515212606ÿ




 191 1 !     215                                                            414
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 218 of 819 PageID 2124




                      Exhibit 9




                        216
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 219 of 819 PageID 2125




                        217
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 220 of 819 PageID 2126




                                                          FULTON_COUNTY_0002
                        218
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 221 of 819 PageID 2127




                        219
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 222 of 819 PageID 2128




                                                          FULTON_COUNTY_0004
                        220
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 223 of 819 PageID 2129




                        221
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 224 of 819 PageID 2130




                                                          FULTON_COUNTY_0006
                        222
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 225 of 819 PageID 2131




                        223
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 226 of 819 PageID 2132




                                                          FULTON_COUNTY_0008
                        224
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 227 of 819 PageID 2133




                        225
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 228 of 819 PageID 2134




                                                          FULTON_COUNTY_0010
                        226
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 229 of 819 PageID 2135




                        227
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 230 of 819 PageID 2136




                                                          FULTON_COUNTY_0012
                        228
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 231 of 819 PageID 2137




                        229
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 232 of 819 PageID 2138




                                                          FULTON_COUNTY_0014
                        230
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 233 of 819 PageID 2139




         231
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 234 of 819 PageID 2140




                        232
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 235 of 819 PageID 2141




                                                          FULTON_COUNTY_0017
                        233
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 236 of 819 PageID 2142




                        234
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 237 of 819 PageID 2143




                        235
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 238 of 819 PageID 2144




                                                          FULTON_COUNTY_0020
                        236
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 239 of 819 PageID 2145




                        237
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 240 of 819 PageID 2146




                        238
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 241 of 819 PageID 2147




                                                          FULTON_COUNTY_0023
                        239
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 242 of 819 PageID 2148




                        240
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 243 of 819 PageID 2149




                        241
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 244 of 819 PageID 2150




                                                          FULTON_COUNTY_0026
                        242
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 245 of 819 PageID 2151




                        243
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 246 of 819 PageID 2152




                                                          FULTON_COUNTY_0028
                        244
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 247 of 819 PageID 2153




                        245
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 248 of 819 PageID 2154




                        246
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 249 of 819 PageID 2155




                                                          FULTON_COUNTY_0031
                        247
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 250 of 819 PageID 2156




                        248
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 251 of 819 PageID 2157




                                                          FULTON_COUNTY_0033
                        249
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 252 of 819 PageID 2158




                        250
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 253 of 819 PageID 2159




                                                          FULTON_COUNTY_0035
                        251
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 254 of 819 PageID 2160




                        252
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 255 of 819 PageID 2161




                        253
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 256 of 819 PageID 2162




                                                          FULTON_COUNTY_0038
                        254
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 257 of 819 PageID 2163




                                                          FULTON_COUNTY_0039
                        255
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 258 of 819 PageID 2164




                                                          FULTON_COUNTY_0040
                        256
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 259 of 819 PageID 2165




                                                          FULTON_COUNTY_0041
                        257
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 260 of 819 PageID 2166




                                                          FULTON_COUNTY_0042
                        258
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 261 of 819 PageID 2167




                                                          FULTON_COUNTY_0043
                        259
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 262 of 819 PageID 2168




                        260
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 263 of 819 PageID 2169




                                                          FULTON_COUNTY_0045
                        261
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 264 of 819 PageID 2170




                                                          FULTON_COUNTY_0046
                        262
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 265 of 819 PageID 2171




                                                          FULTON_COUNTY_0047
                        263
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 266 of 819 PageID 2172




                                                          FULTON_COUNTY_0048
                        264
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 267 of 819 PageID 2173




                                                          FULTON_COUNTY_0049
                        265
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 268 of 819 PageID 2174




                                                          FULTON_COUNTY_0050
                        266
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 269 of 819 PageID 2175




                                                          FULTON_COUNTY_0051
                        267
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 270 of 819 PageID 2176




                                                          FULTON_COUNTY_0052
                        268
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 271 of 819 PageID 2177




                                                          FULTON_COUNTY_0053
                        269
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 272 of 819 PageID 2178




                                                          FULTON_COUNTY_0054
                        270
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 273 of 819 PageID 2179




                                                          FULTON_COUNTY_0055
                        271
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 274 of 819 PageID 2180




                                                          FULTON_COUNTY_0056
                        272
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 275 of 819 PageID 2181




                                                          FULTON_COUNTY_0057
                        273
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 276 of 819 PageID 2182




                                                          FULTON_COUNTY_0058
                        274
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 277 of 819 PageID 2183




                                                          FULTON_COUNTY_0059
                        275
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 278 of 819 PageID 2184




                        276
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 279 of 819 PageID 2185




                   Exhibit 10
                     Proposed to Be Redacted Entirely




                        277
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 280 of 819 PageID 2186




              Exhibit 11



                        281
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 281 of 819 PageID 2187




                        282
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 282 of 819 PageID 2188




                        283
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 283 of 819 PageID 2189




                        284
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 284 of 819 PageID 2190




                        285
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 285 of 819 PageID 2191




                        286
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 286 of 819 PageID 2192




                        287
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 287 of 819 PageID 2193




                        288
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 288 of 819 PageID 2194




                        289
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 289 of 819 PageID 2195




                        290
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 290 of 819 PageID 2196




                        291
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 291 of 819 PageID 2197




                        292
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 292 of 819 PageID 2198




                        293
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 293 of 819 PageID 2199




                        294
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 294 of 819 PageID 2200




                        295
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 295 of 819 PageID 2201




                        296
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 296 of 819 PageID 2202




                        297
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 297 of 819 PageID 2203




                        298
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 298 of 819 PageID 2204




                        299
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 299 of 819 PageID 2205




              Exhibit 12



                        300
Case 3:19-cv-02087-B Document 129 Filed 05/29/20       Page 300 of 819 PageID 2206




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO


              DIANE D. JONES and                   :
              JAMES ARNOLD, individually           :
              and on behalf of                     :
              themselves and all others            :
              similarly situated,                  :
                                                   :
                                 Plaintiffs,       :
                                                   :
              v.                                   :    Case No. 1:19-cv-501-JG
                                                   :
              REALPAGE, INC., d/b/a                :
              LEASINGDESK SCREENING,               :
                                                   :
                                 Defendant.        :


                    VIDEOTAPED AND ORAL DEPOSITION OF BECKY BOYST,
              produced as a witness at the instance of the Plaintiffs,
              and duly sworn, was taken in the above-styled and
              -numbered cause on August 9, 2019, from 9:10 a.m. to
              10:48 a.m., before Christine Simons, CSR in and for the
              State of Texas, reported by machine shorthand, at
              RealPage, Inc., 2201 Lakeside Boulevard, Richardson,
              Texas, 75082, pursuant to the Federal Rules of Civil
              Procedure.




                             SUMMIT COURT REPORTING, INC.
                     Certified Court Reporters and Videographers
                            1500 Walnut Street, Suite 1610
                           Philadelphia, Pennsylvania 19102
                    424 Fleming Pike, Hammonton, New Jersey 08037
                   (215) 985-2400 * (609) 567-3315 * (800) 447-8648
                               www.summitreporting.com




                        301
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 301 of 819 PageID 2207
                                                                                 Page 2
                                          BECKY BOYST


          1                           A P P E A R A N C E S
          2

          3   FOR THE PLAINTIFFS:
          4          By: John Soumilas, Esq. (via videoconference)
                     FRANCIS & MAILMAN, P.C.
          5          1600 Market Street
                     Suite 2510
          6          Philadelphia, Pennsylvania 19103
                     Phone: (215) 735-8600
          7          E-mail: jsoumilas@consumerlawfirm.com
          8          By: Lauren KW Brennan, Esq. (via videoconference)
                     FRANCIS & MAILMAN, P.C.
          9          1600 Market Street
                     Suite 2510
         10          Philadelphia, Pennsylvania 19103
                     Phone: (215) 735-8600
         11          E-mail: lbrennan@consumerlawfirm.com
         12          By: Edward Kroub, Esq. (via telephone)
                     COHEN & MIZRAHI LLP
         13          300 Cadman Plaza West
                     12th Floor
         14          Brooklyn, New York 11201
                     Phone: (929) 575-4175
         15          E-mail: edward@cml.legal
         16   FOR THE DEFENDANT:
         17          By: Ronald I. Raether, Jr., Esq.
                     TROUTMAN SANDERS, LLP
         18          5 Park Plaza
                     Suite 1400
         19          Irvine, California 92614
                     Phone: (949) 622-2722
         20          E-mail: ron.raether@troutman.com
         21          By: Jessica R. Lohr, Esq.
                     TROUTMAN SANDERS, LLP
         22          11682 El Camino Real
                     Suite 400
         23          San Diego, California 92130
                     Phone: (858) 509-6044
         24          E-mail: jessica.lohr@troutman.com
         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        302
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 302 of 819 PageID 2208
                                                                                 Page 3
                                          BECKY BOYST


          1          By: Martin Thornthwaite, Esq.
                     VP, ASSOCIATE GENERAL COUNSEL, REALPAGE, INC.
          2          2201 Lakeside Boulevard
                     Richardson, Texas 75082
          3          Phone: (877) 325-7243 E-mail:
                     martin.thornthwaite@realpage.com
          4
               ALSO PRESENT:
          5
                     Chase Huddleston, Videographer
          6

          7

          8

          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        303
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 303 of 819 PageID 2209
                                                                                 Page 4
                                          BECKY BOYST


          1                                    INDEX
          2   WITNESS                                                           PAGE
          3   BECKY BOYST
          4   EXAMINATION
          5         By Mr. Soumilas                                                    6
          6

          7

          8
                                             EXHIBITS
          9
              NO.         DESCRIPTION                                             PAGE
         10
                1 - Plaintiff Diane D. Jones Revised                                   7
         11         Notice of Deposition
         12     2 - RealPage LeasingDesk Screening Policy &                            14
                    Procedures
         13
                3 - Defendant's Objections and Responses to                            18
         14         Plaintiff Arnold's First Set of
                    Interrogatories
         15
                4 - App Group ID 59 Activity Log                                       23
         16
                5 - Diane D. Jones Consumer Dispute Form                               34
         17
                6 - September 11, 2017, Letter to Diane D.                             47
         18         Jones
         19

         20

         21

         22

         23

         24

         25




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        304
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 304 of 819 PageID 2210
                                                                                 Page 5
                                          BECKY BOYST


          1                    THE VIDEOGRAPHER:        We are now on the record

          2   for the video deposition of Becky Boyst.              The date is

          3   August 9th, 2019.       The time is 9:10 a.m.         In the matter

          4   of Diane D. Jones and James Arnold versus RealPage,

          5   Inc., et al, being held in the United States District

          6   Court for the Northern District of Ohio, Case No.

          7   1:19-cv-501-JG.

          8                    This deposition is taking place at

          9   RealPage, Inc., in Richardson, Texas.

         10                    My name is Chase Huddleston, I'm the legal

         11   video specialist.       The court reporter today is Christine

         12   Simons.

         13                    Would counsel please state their appearance

         14   for the record.

         15                    MR. SOUMILAS:       For the plaintiff, Diane D.

         16   Jones, John Soumilas.        My colleague, Lauren Brennan, is

         17   here with me today in Philadelphia.            We are

         18   participating via video link.

         19                    MR. RAETHER:      Ronald Raether and Jessica

         20   Lohr, Troutman Sanders, for defendant, RealPage, Inc.

         21                    MR. THORNTHWAITE:        Martin Thornthwaite for

         22   RealPage, Inc.

         23                    MR. SOUMILAS:       One correction point before

         24   we swear in the witness.         This is a Rule 30(b)(6)

         25   deposition in part, at least, a 30(b)(6) deposition of



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        305
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 305 of 819 PageID 2211
                                                                                 Page 6
                                          BECKY BOYST


          1   the defendant, RealPage.         It is not a deposition of
          2   Ms. Boyst in her personal capacity.
          3                               BECKY BOYST,
          4   after having been first duly sworn, was examined and
          5   testified on her oath as follows:
          6                               EXAMINATION
          7   BY MR. SOUMILAS:
          8          Q.   Would you please state your complete name for
          9   the record, ma'am.
         10          A.   Rebecca Ann Boyst.
         11          Q.   Ms. Boyst, we met off the record just a moment
         12   ago.   My name is John Soumilas.           I am an attorney for
         13   Diane D. Jones, who has brought a lawsuit against
         14   RealPage in the United States District Court for the
         15   Northern District of Ohio in Cleveland.
         16                     I am here today to take your deposition
         17   pursuant to a notice of deposition by Ms. Jones which
         18   asked for RealPage to identify one or more corporate
         19   representatives to testify on certain topics.                So we did
         20   not ask for you by name, but the company has designated
         21   you to testify on three topics here today.               Do you
         22   understand that?
         23          A.   I do.
         24          Q.   And have you seen that revised notice of
         25   deposition that lists the topics?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          306
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 306 of 819 PageID 2212
                                                                                 Page 7
                                          BECKY BOYST


          1         A.   I have.
          2         Q.   Let me show it to you again and mark it for the
          3   record for purposes of today's proceedings as Boyst 1,
          4   please.
          5                     THE REPORTER:      I will mark it now.
          6                     (Exhibit No. 1 marked.)
          7         Q.   And Ms. Boyst, it's my understanding that you
          8   are designated today by RealPage, Inc., to testify under
          9   this notice of deposition as to Topic 9, which are
         10   RealPage's policies and procedures for determining that
         11   a criminal record is a, quote, non-match, end quote, to
         12   the individual who is the subject of the report.                 Are
         13   you prepared to testify on that topic?
         14         A.   Yes, sir.
         15         Q.   Also, as to Topic 15, which states RealPage's
         16   policies and procedures for ensuring that after
         17   RealPage -- RealPage revises a consumer report about an
         18   individual to remove a criminal record after
         19   investigation, that the criminal record is not included
         20   on subsequent reports about that same individual.                 Do
         21   you see that?
         22         A.   I do see it.
         23         Q.   And are you prepared to testify on that topic?
         24         A.   Correct.
         25         Q.   And, finally, as to Topic 16C of this notice,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         307
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 307 of 819 PageID 2213
                                                                                 Page 8
                                          BECKY BOYST


          1   which reads, RealPage's interactions with plaintiffs,
          2   including but not limited to -- and I'm going back down
          3   to C, RealPage's communications with plaintiffs related
          4   to their requests for their files, including but not
          5   limited to RealPage's responses.            Do you see that?
          6         A.   I do see that.
          7         Q.   And are you prepared to testify on that third
          8   topic as well?
          9         A.   Yes, sir.
         10         Q.   Now, Ms. Boyst, have you previously given any
         11   testimony as a corporate representative on behalf of
         12   RealPage in the manner you're giving testimony today?
         13         A.   I have not.
         14         Q.   Have you ever given any testimony under oath in
         15   your life in any capacity?
         16         A.   I have not.
         17         Q.   Today's proceeding is a formal one, and
         18   although we are in separate conference rooms, you in
         19   Texas and me in Pennsylvania, we are creating a record
         20   for the Court, and you have taken an oath that requires
         21   you to tell the whole truth, just like -- just like we
         22   were -- as if we were in court today in front of a judge
         23   and jury.        Do you understand that?
         24         A.   I do, sir.
         25         Q.   All right.      Ms. Boyst, let's just begin with



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         308
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 308 of 819 PageID 2214
                                                                                 Page 9
                                          BECKY BOYST


          1   some basic background information.             Do I take it that
          2   you work for RealPage, Inc., in some capacity?
          3         A.   I do, sir.
          4         Q.   Do you have a title?
          5         A.   I'm sorry?
          6         Q.   Do you have a title?
          7         A.   I am the operations manager.
          8         Q.   How long have you been operations manager at
          9   RealPage?
         10         A.   A little over a year.
         11         Q.   How long have you worked for RealPage overall
         12   in your career?
         13         A.   I joined in July of 2012.
         14         Q.   And in summary form, could you tell us what are
         15   the other positions you had at RealPage before you
         16   became the operations manager?
         17         A.   Yes, sir.      I was a supervisor before -- in the
         18   operations area before I became a manager.
         19         Q.   What are your basic day-to-day responsibilities
         20   in the operations area, either as a supervisor, or most
         21   recently, as a manager?
         22         A.   We process disputes or requests for consumers
         23   where there is a discrepancy or in -- in the information
         24   that the consumer believes is accurate versus what is on
         25   the screening report, or when they want a copy of a



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         309
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 309 of 819 PageID 2215
                                                                                Page 10
                                          BECKY BOYST


          1   screening report.
          2         Q.   And are you familiar with the policies and
          3   procedures at RealPage for answering those types of
          4   requests for consumers?
          5         A.   Yes, sir.
          6         Q.   And I take it, you are specifically familiar
          7   with the type of dispute that is characterized as a
          8   non-match at RealPage?
          9         A.   I am.
         10         Q.   And you're familiar with the policies and
         11   procedures for investigating non-matches and dealing
         12   with those type of situations?
         13         A.   I am generically familiar, I am not in-detail
         14   familiar with the investigation process.
         15         Q.   Do you have people reporting to you, Ms. Boyst,
         16   as the operations manager?
         17         A.   I do.
         18         Q.   How many?
         19         A.   I have about ten people reporting to me.
         20         Q.   And are those folks also engaged in assisting
         21   consumers who have disputes about their background
         22   reports or who wish to see them and see what is being
         23   reported about them?
         24         A.   Yes, sir.
         25         Q.   Also, in summary form, Ms. Boyst, would you



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         310
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 310 of 819 PageID 2216
                                                                                Page 11
                                          BECKY BOYST


          1   tell us what your educational background is?                Let's
          2   start with high school.
          3         A.   I graduated from high school in Greensboro,
          4   North Carolina.       I attended college and graduated from
          5   college in North Carolina.
          6         Q.   And would you just please tell us what you
          7   studied in college and when you graduated?
          8         A.   Oh, Lord.      I can't even remember when I
          9   graduated.       I can tell you it took me ten years to get
         10   through, but I can't tell you when I graduated.
         11         Q.   Did you have a major, ma'am, or a concentration
         12   in your studies?
         13         A.   History.
         14         Q.   What was the name of the college?
         15         A.   University of North Carolina at Greensboro.
         16         Q.   And since graduating with a history degree from
         17   UNC Greensboro, have you attended any other
         18   college-level or university-level schooling?
         19         A.   I have not.
         20         Q.   Where is your office presently, ma'am?
         21         A.   It is in Richardson in the RealPage corporate
         22   headquarters.
         23         Q.   And have you worked at the Richardson, Texas,
         24   RealPage headquarters since you joined the company in
         25   2012?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         311
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 311 of 819 PageID 2217
                                                                                Page 12
                                          BECKY BOYST


          1         A.   I have.

          2         Q.   In preparing to give testimony today in this

          3   case, did you have a chance to review the interactions

          4   that RealPage had with Diane Jones, my client?

          5         A.   I did.

          6         Q.   And you reviewed both requests for information

          7   for her file and also her dispute about some information

          8   in her file?

          9         A.   That is correct.

         10         Q.   Are you familiar with the policies and

         11   procedures that RealPage would have followed in dealing

         12   with Ms. Jones in that -- with those interactions?

         13         A.   That's correct.

         14         Q.   Okay.    And how about Mr. James Arnold, did you

         15   review interactions between RealPage and him as well?

         16         A.   I did.

         17         Q.   (Inaudible.)

         18                     THE REPORTER:      Can you repeat the question?

         19   It broke up.

         20         Q.   Yes.    With respect to Mr. Arnold, did you also

         21   review any requests he made of RealPage to see his file

         22   and also any disputes he may have made with RealPage

         23   about his file?

         24         A.   I did.

         25         Q.   All right.     So we'll get right into the areas,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         312
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 312 of 819 PageID 2218
                                                                                Page 13
                                          BECKY BOYST


          1   Ms. Boyst, where you are designated to testify, and
          2   let's begin with the policies and procedures related to
          3   non-match situations.        When is the first time at
          4   RealPage you heard the term "non-match"?
          5         A.   I would say 2013, '14.
          6         Q.   And in what context?
          7         A.   The context is the record doesn't match the
          8   applicant.
          9         Q.   So am I correct that at RealPage a non-match is
         10   a situation where the criminal record showing on a
         11   tenant applicant's report does not belong to them?
         12         A.   It is -- that is correct.
         13         Q.   All right.      And, in fact, RealPage has a
         14   policies and procedure manual that discusses how to deal
         15   with non-match situations, correct?
         16         A.   That is correct.
         17         Q.   All right.      Let me show you a portion of that
         18   manual, which I would like to mark as Boyst 2 for
         19   purposes of today.
         20                     MR. SOUMILAS:      And to the court reporter,
         21   this is a document that reads on the first page,
         22   RealPage LeasingDesk Screening Policies and Procedures.
         23   It begins at page 538 and goes through 541 and then it
         24   picks up again at 610 and goes to 623.              Please let me
         25   know when we have Boyst 2 marked for the record.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         313
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 313 of 819 PageID 2219
                                                                                Page 14
                                          BECKY BOYST


          1                     (Exhibit No. 2 marked.)
          2                     THE REPORTER:      I have it marked.
          3                     MR. SOUMILAS:      Thank you.
          4         Q.   Ms. Boyst, do you recognize the contents of the
          5   document that I put in front of you as Boyst 2?
          6         A.   I do.
          7         Q.   And just to create the record of what we're
          8   doing here is that I have a cover page and the table of
          9   contents for what appears to be the RealPage LeasingDesk
         10   Screening Policies and Procedures.             Do you agree with
         11   that?
         12         A.   Yes, I do.
         13         Q.   Have these policies and procedures been in
         14   place for as long as you've been with the company from
         15   2012 to the present?
         16         A.   Could you ask that question again, please?
         17         Q.   When is the first time you became familiar with
         18   this policies and procedures handbook in your time at
         19   RealPage?
         20         A.   There was a handbook in 2012.
         21         Q.   Okay.    And is what we have with us today the
         22   present version of the handbook?
         23         A.   Just one minute, sir.
         24         Q.   Okay.
         25         A.   It is the present version.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         314
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 314 of 819 PageID 2220
                                                                                Page 15
                                          BECKY BOYST


          1         Q.   All right.     Now, I want to show you in the

          2   Table of Contents, there's a section of the handbook

          3   that says, consumer disputes.          Do you see that?

          4         A.   Correct.

          5         Q.   And then beginning on page 69 of the handbook,

          6   there is a section called Consumer Dispute Regarding

          7   Criminal Report.      Do you see that?

          8         A.   I do.

          9         Q.   And -- (inaudible).

         10                    THE REPORTER:       Can you start that question?

         11   The question broke up.

         12                    MR. SOUMILAS:       I'm sorry, I'll try that

         13   again.

         14         Q.   Do you agree with me, Ms. Boyst, that at pages

         15   69 through 82 of this manual, we see the company

         16   policies and procedures regarding consumer disputes

         17   regarding criminal reports?

         18         A.   That is correct.

         19         Q.   And have those policies and procedures about

         20   disputes of criminal reports been in place since you

         21   were handling consumer disputes in the 2013 and 2014

         22   timeframe?

         23         A.   Yes, there are policies and procedures in

         24   place.

         25         Q.   And you told me that from that time period,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         315
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 315 of 819 PageID 2221
                                                                                Page 16
                                           BECKY BOYST


          1   2013 to 2014, you had become familiar with a concept of
          2   a non-match at RealPage, correct?
          3         A.       That is correct.
          4         Q.       All right.   Now, the other part of this exhibit
          5   includes those pages from the manual, pages 69 through
          6   82, which have to do with consumer disputes regarding
          7   criminal reports, correct?
          8         A.       Yes, sir.
          9         Q.       And in several instances within that section,
         10   the concept of the non-match is -- is discussed,
         11   correct?
         12         A.       Correct.
                    REDACT
         13




         21                        Do you see that?
         22         A.       I do.
         23         Q.       Now, in the time you have been in operations,
         24   am I correct that on occasion these type of disputes
         25   about non-matches are made by consumers to RealPage,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             316
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 316 of 819 PageID 2222
                                                                                Page 17
                                          BECKY BOYST


          1   correct?
          2          A.   That is correct.
          3          Q.   And are you familiar, Ms. Boyst, with whether
          4   the company tracks the number of these disputes made by
          5   consumers about situations that we are calling a
          6   non-match?
          7          A.   We do track based on when a consumer states
          8   that they have a non-match dispute.
          9          Q.   Okay.    And could you -- would you be able to
         10   search some record to tell us from year to year how many
         11   non-match disputes RealPage receives from consumers?
         12          A.   We can do that.
         13          Q.   What computer or what record would you search
         14   to be able to answer the question about the number of
         15   non-match disputes by year?
         16          A.   That would be the count of non-match disputes
         17   received by the consumer that we show in our tracking
         18   log.
         19          Q.   I'm sorry, did you say the tracking log, ma'am?
         20          A.   Correct.
         21          Q.   Is the tracking log something within a computer
         22   system at RealPage?
         23          A.   It is.
         24          Q.   Is it part of the Salesforce system?
         25          A.   It is.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          317
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 317 of 819 PageID 2223
                                                                                Page 18
                                          BECKY BOYST


          1         Q.   And in preparing to give testimony today, did
          2   you review any information as to how many non-match
          3   disputes have been tracked in the tracking log in recent
          4   years?
          5         A.   We did review that, yes, sir.
          6         Q.   And do you have information today, ma'am, about
          7   the number of non-match disputes received by RealPage,
          8   say, this year in 2019?
          9         A.   I don't remember that number right off the top
         10   of my head.
         11         Q.   Okay.    But you would be able to retrieve it if
         12   you wanted to?
         13         A.   Yes, sir.
         14         Q.   Okay.    I want to show you another document that
         15   was produced in this case as part of the case.                It is --
         16   it's called Defendant's Objections and Responses to
         17   Plaintiff Arnold's First Set of Interrogatories.
         18                     MR. SOUMILAS:      Would you please locate
         19   that, Ms. Reporter, and mark it as Boyst 3 for purposes
         20   of today.
         21                     THE REPORTER:      Yes.
         22                     (Exhibit No. 3 marked.)
         23                     THE REPORTER:      I have it marked.
         24                     MR. SOUMILAS:      Please let me know when you
         25   have a chance to review that.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         318
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 318 of 819 PageID 2224
                                                                                Page 19
                                          BECKY BOYST


          1                     THE REPORTER:      I have it marked now.
          2                     MR. SOUMILAS:      Okay.     Thank you.
          3         Q.   Ms. Boyst, have you seen this document before
          4   just now?
          5         A.   One minute, sir.        Yes, sir.
          6         Q.   I didn't hear that, you said you have reviewed
          7   them before?
          8         A.   I have seen it, yes.
          9         Q.   And when was that?
         10         A.   In the last day or two.
         11         Q.   I'm going to direct your attention to page 5 of
         12   that document.      There's a supplemental answer there at
         13   the top that says, without -- subject to and without
         14   waiving its objections, RealPage states that it received
         15   17,104 criminal non-match disputes from consumers during
         16   the requested time period.           And if you look at the
         17   question, the requested time period asks for March 6th,
         18   2014, to the present.        Do you see that?
         19         A.   I do see it.
         20         Q.   Is that -- are you able to tell us based on
         21   your position as a general manager whether this
         22   information about the non-match disputes appears to be
         23   correct to you?
         24         A.   It does appear to be correct.
         25         Q.   All right.      And if we wanted to change that



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         319
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 319 of 819 PageID 2225
                                                                                Page 20
                                          BECKY BOYST


          1   time period, let's say, from March 2017 through the
          2   present, we would be able to derive at the number for
          3   that time period by just looking at the tracking log
          4   within the Salesforce system?
          5         A.   We would be able to do that, sir.
          6         Q.   And just sticking with this document a little
          7   bit longer, if you'd please look at page 6 of it and the
          8   supplemental answers on that page, it appears to say
          9   that of the 17,104 consumer criminal non-match disputes,
         10   RealPage removed records in 11,232 of the cases.
         11                     Do you see that?
         12         A.   I see that.
         13         Q.   And would I be correct in inferring that if
         14   RealPage is removing the criminal records from the
         15   consumer's file, that means that it's a confirmed case
         16   of a non-match and that the criminal record really does
         17   not match the consumer?
         18                     MR. RAETHER:       Objection, vague and
         19   ambiguous.
         20         Q.   You can answer it.        You can answer the
         21   question, ma'am.       Go ahead.
         22                     MR. RAETHER:       You can answer.
         23         A.   Can you restate that question, please?
         24         Q.   Sure.    And before I restate the question, let
         25   me just tell you that the rules of a deposition are a



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         320
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 320 of 819 PageID 2226
                                                                                Page 21
                                          BECKY BOYST


          1   little bit different from the rules of court.                So if you
          2   hear an objection, you still have to answer my questions
          3   unless your lawyer specifically tells you not to answer,
          4   and I don't hear him telling you not to answer.
          5                     Okay.    So here's my question again:           Given
          6   that in 11,232 cases of the 17,104 disputes, RealPage
          7   removed the records from the disputing consumer's file,
          8   do you think it's correct that the reason RealPage
          9   removed the records is because the records didn't match
         10   the consumer in the first place?
         11                     MR. RAETHER:       Objection, vague and
         12   ambiguous.
         13                     You can answer.
         14         A.   I would say that would be logical.
         15         Q.   Right.     Because if the record were to actually
         16   match the consumer, you wouldn't remove it from the
         17   file, correct?
         18                     MR. RAETHER:       Objection to form.
         19         A.   Yes.
         20         Q.   But the fact that RealPage is removing the
         21   record indicates that it doesn't match, and therefore,
         22   it's a confirmed case of a non-match.              Would you agree
         23   with that?
         24                     MR. RAETHER:       Objection to form.
         25         A.   Again, yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         321
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 321 of 819 PageID 2227
                                                                                Page 22
                                           BECKY BOYST


          1         Q.       And that is, in fact, the policy at RealPage,
          2   is it not, that when we have a confirmed non-match, the
          3   non-matching criminal record should be removed from that
          4   consumer's file, isn't it?
          5         A.       That is correct.
                    REDACT
          6




          9                        MR. RAETHER:    Objection, vague and
         10   ambiguous.
         11         A.       That is correct in our policy.
         12         Q.       I'm sorry, did you say that is correct in our
         13   policy?
         14         A.       That is correct, in our policy we remove those.
         15         Q.       Right.   And so that has been the case for as
         16   long as you've been there, when we have a criminal
         17   record not matching to a consumer, then it's got to be
         18   removed from that consumer's file?
         19         A.       That is correct.
         20         Q.       Would you agree?
         21                        All right.   And now are you familiar with
         22   the type of things that cause a criminal record to be
         23   associated with a consumer's file in the first instance,
         24   which causes the non-match?
         25         A.       I'm not aware of the matching logic.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             322
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 322 of 819 PageID 2228
                                                                                Page 23
                                          BECKY BOYST


          1         Q.   All right.      Well, we'll take that up with one
          2   of your accountants.
          3                     What you do know is that when there is a
          4   dispute and you're able to determine that the record is
          5   non-matching, you remove it, correct?
          6         A.   That is correct.
          7         Q.   Am I also correct, Ms. Boyst, that in those
          8   instances your team would indicate that within the
          9   computer system that we have a case of a non-match?
         10         A.   That is correct.
         11         Q.   All right.      I want to show you another document
         12   that we're going to call Boyst 4 for purposes of today.
         13   It's a one-page document, and it has Bates number 56 on
         14   it.   Please let me know when you have that.
         15                     THE REPORTER:      What does the front of the
         16   document look like?
         17                     MR. SOUMILAS:      It's an activity log.          It
         18   says, app group ID 59 on the top left.
         19                     (Exhibit No. 4 marked.)
         20                     THE REPORTER:      I have it marked.
         21                     MR. SOUMILAS:      Thank you.
         22         Q.   Now Ms. Boyst, have you seen this document in
         23   preparing to give testimony today?
         24         A.   I am not sure without looking at all of the
         25   documents, but...



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         323
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 323 of 819 PageID 2229
                                                                                Page 24
                                          BECKY BOYST


          1         Q.   Okay.    Are you generally familiar with this
          2   type of an activity log?
          3         A.   I am.
          4         Q.   Where does this activity log come from within
          5   your systems?
          6         A.   It is a part of the software that the client
          7   uses when they process screening applications.
          8         Q.   All right.      So this is situations where -- when
          9   you say "the client," you mean landlords want to go
         10   through the system to process a tenant's application?
         11         A.   That is correct.
         12         Q.   And is the activity log supposed to list all
         13   the activity that happens in connection with that type
         14   of a tenant application?
         15         A.   It lists only the activity notes that are
         16   put -- the activity log only shows the notes that are
         17   put in.
         18         Q.   All right.      Are you familiar -- are you able to
         19   read logs like this?        Have you seen them before in your
         20   day-to-day work?
         21         A.   Yes, sir.
         22         Q.   And does this particular log tell us that on
         23   August 15, 2017, an application was submitted by a Diane
         24   Jones?
         25         A.   It does.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         324
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 324 of 819 PageID 2230
                                                                                Page 25
                                          BECKY BOYST


          1         Q.   All right.      And it looks like six days later on
          2   August 21st, there's a note that there was offender
          3   information viewed.        Do you see that?
          4         A.   I do.
          5         Q.   Does that mean that some type of a criminal
          6   record came back for Ms. Jones?
          7         A.   Yes, sir.
          8         Q.   And it was viewed by the landlord?
          9         A.   That is correct.
         10         Q.   All right.      And then it says on the same day,
         11   August 21, that a denial letter was printed for
         12   Diane Jones.      What does that mean?
         13                     MR. RAETHER:       Objection.     I think it's a
         14   different date, John.        You said the same day, it's the
         15   28th and the 21st.
         16                     MR. SOUMILAS:      So I'm sorry, maybe I'm
         17   reading it incorrectly.
         18         Q.   I see it as August 21st, 2017, denial letter
         19   was printed for Diane Jones; is that correct?
         20         A.   That is correct.
         21         Q.   Okay.    And that was the same date that the
         22   offender information was viewed by the landlord;
         23   correct?
         24         A.   That is correct.
         25         Q.   Okay.    And would you just explain for the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         325
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 325 of 819 PageID 2231
                                                                                Page 26
                                          BECKY BOYST


          1   record what it means that a denial letter was printed
          2   for, in this case, Ms. Jones?
          3         A.   It means an adverse action letter was printed
          4   for the consumer.
          5         Q.   Okay.    And is that part of something that's
          6   built into the system when a landlord wishes to take
          7   adverse action against a consumer that a letter will be
          8   generated?
          9         A.   Yes, a letter will be generated.
         10         Q.   Okay.    And it's called a denial letter, you're
         11   being denied the apartment, is that what's going on
         12   here?
         13         A.   That's the way it's labeled here, yes.
         14         Q.   All right.      And then a few days later on
         15   August 29th, we see that there is a dispute being
         16   generated for Ms. Jones, correct?
         17         A.   That is correct.
         18         Q.   So let's focus on that line.            It says, consumer
         19   dispute non-match.        Do you see that?
         20         A.   I do.
         21         Q.   So now does that mean that someone at RealPage
         22   has categorized Ms. Jones' dispute as one of these
         23   situations that we've been calling a non-match situation
         24   today?
         25         A.   That means the consumer submitted a dispute



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         326
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 326 of 819 PageID 2232
                                                                                Page 27
                                          BECKY BOYST


          1   where she said the records do not belong to her.
          2         Q.   Okay.    And I guess what I'm trying to figure
          3   out is, when we see the entry here in the activity log,
          4   consumer disputes non-match, is that something that
          5   someone at RealPage enters, or did Ms. Jones actually
          6   use the words "non-match"?
          7         A.   It is part of the form that she submitted, and
          8   it is the section of that form where she responded.
          9         Q.   Okay.    So if there is a form submitted that
         10   checks off the section that says, criminal record
         11   doesn't belong to me, the system will know to categorize
         12   that type of a dispute as a non-match?
         13         A.   That is correct.
         14         Q.   All right.      Got you.     And then it continues, we
         15   have determined that the something, and then it cuts
         16   off; do you see that?
         17         A.   I do.
         18         Q.   Do you know why that's cut off?
         19         A.   That is a wrapped field.
         20         Q.   Okay.    Are you able to see the complete field?
         21         A.   I am not at this point.
         22         Q.   You are not.
         23                     In preparing to give testimony today, do
         24   you know what was determined with respect to Ms. Jones
         25   in connection with her non-match dispute?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         327
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 327 of 819 PageID 2233
                                                                                Page 28
                                          BECKY BOYST


          1         A.   It -- yes, we removed the record.
          2         Q.   Okay.    So it was determined that the record
          3   didn't match her?
          4         A.   That's correct.
          5         Q.   Do you know why it was determined that the
          6   criminal record did not match Ms. Jones?
          7         A.   I do not know.
          8         Q.   Okay.    And then on the same day, August 29th,
          9   2017, we see the entry, reversed final decision,
         10   internal override.        Do you see that?
         11         A.   I do.
         12         Q.   Is that an indication to you that it was
         13   determined that in Ms. Jones' case, the criminal record
         14   was a non-match and therefore should be removed from her
         15   file?
         16         A.   That is correct.
         17         Q.   All right.      And then if you continue looking
         18   down the log, it looks like Ms. Jones' application is
         19   resubmitted.      Is that what's going on?
         20         A.   It's rescored, yes, sir.
         21         Q.   And then by October 11, 2017, the application
         22   is approved by the landlord; is that what's going on
         23   there?
         24         A.   That is correct.
         25         Q.   Okay.    So now that the criminal history was



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         328
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 328 of 819 PageID 2234
                                                                                Page 29
                                          BECKY BOYST


          1   removed from her file, the application went from a
          2   denied to an approved.         Would you agree with that
          3   statement?
          4         A.   That is correct.
          5         Q.   Okay.    And when you were testifying a little
          6   while ago about the 17,000 disputes of a non-match in
          7   connection with Boyst 3, do you know where that data
          8   comes from?
          9         A.   I do.    It comes from the Salesforce system.
         10         Q.   Okay.    And that is a different system than the
         11   activity log that we see here, correct?
         12         A.   I'm sorry, can you ask that question one more
         13   time?
         14         Q.   Yes.    Is the Salesforce system -- is the
         15   Salesforce system, which was used to derive the number
         16   of 17,000-plus non-match disputes, a different computer
         17   system than the computer system that generated Boyst 4,
         18   the activity log?
         19         A.   That is correct.
         20         Q.   Do you know whether in the -- and I'm sorry,
         21   what did you call the system from which the activity log
         22   is generated?
         23         A.   It is the software system that the clients use.
         24         Q.   Got it.     In connection with the software system
         25   used by clients, if a consumer is disputing a non-match,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         329
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 329 of 819 PageID 2235
                                                                                Page 30
                                          BECKY BOYST


          1   is it supposed to show up in the same fashion as we see
          2   it for Ms. Jones on August 29th, 2017?
          3                     MR. RAETHER:       Objection to form.
          4         A.   Yeah, I'm not sure exactly what you're asking
          5   me.
          6         Q.   I'm asking you whether the way the system works
          7   is that, for every case of a disputed non-match, there's
          8   supposed to be an entry in the activity log that says,
          9   consumer disputes non-match, just like we see for
         10   Ms. Jones dated August 29, 2017?
         11         A.   That's correct.
         12         Q.   And in every case where the criminal record is
         13   removed, is the software system for clients supposed to
         14   have the entry, reverse final decision, just like we see
         15   for Ms. Jones?
         16         A.   I'm not really sure.
         17         Q.   Okay.    Now the Salesforce system that you
         18   testified about earlier, would that system categorize
         19   non-match disputes like Ms. Jones' in a particular way?
         20         A.   Only as the non-match category where the
         21   consumer submitted it.
         22         Q.   Okay.    So there's a non-match category within
         23   Salesforce where we could search for non-match disputes?
         24         A.   If the consumer submitted it that way and
         25   identified it, it will show it as a non-match in



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         330
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 330 of 819 PageID 2236
                                                                                Page 31
                                             BECKY BOYST


          1   Salesforce.
          2         Q.       And -- (inaudible).
          3                         THE REPORTER:   The beginning of that broke
          4   up.   The beginning of the question broke up.               Can you
          5   repeat it?           The beginning of the question broke up.
          6         Q.       What I said is, presumably, if we were to look
          7   within the Salesforce system for non-match disputes in
          8   August of 2017, we should be able to locate Ms. Jones'
          9   dispute of a non-match, correct?
         10         A.       That is correct.
         11         Q.       Would the Salesforce system also tell us the
         12   categories when the non-match was confirmed and the
         13   record was removed?
         14         A.       No.
                    REDACT
         15




         22         A.       That would be by a report that's run from
         23   Salesforce.
         24         Q.       Okay.    So what report would tell us the number
         25   of removals?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             331
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 331 of 819 PageID 2237
                                                                                Page 32
                                          BECKY BOYST


          1         A.   It would be the same report that we use to pull
          2   the overall numbers.
          3         Q.   Got it.     Okay.    So that data, about both
          4   disputes and removals, is available within Salesforce as
          5   well, correct?
          6         A.   It is.
          7         Q.   Okay.    Now other than the software system for
          8   clients, about which you testified in connection with
          9   Boyst 4, and the Salesforce system that you testified in
         10   connection with Boyst 3, are you aware of any other
         11   computer system at RealPage which would track the number
         12   of non-match disputes and removals?
         13         A.   I am not.
         14         Q.   All right.      Am I correct that at RealPage
         15   non-match situations are always tracked in connection
         16   with consumer disputes?
         17         A.   Correct.
         18         Q.   Are you aware of any type of a survey or any
         19   type of a study that searched for non-matches, even in
         20   cases where a consumer did not dispute directly with
         21   RealPage?
         22         A.   No, I am not.
         23         Q.   In your seven years at the company, are you
         24   ever aware of a scenario where the company just audited
         25   500 of its reports or a thousand of its reports or some



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         332
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 332 of 819 PageID 2238
                                                                                Page 33
                                          BECKY BOYST


          1   other number, independent of consumer disputes, to look

          2   for non-matches?

          3          A.   I am not.

          4          Q.   Okay.   Do you know whether anyone within

          5   operations ever considered doing that type of a audit

          6   for non-matches?

          7          A.   I do not know, sir.

          8          Q.   Now with respect to the number of confirmed

          9   non-matches that we have, if we wanted to get the name

         10   and address of the tenant applicant, that information

         11   would also be within the Salesforce system, correct?

         12          A.   If it was provided to us, correct.

         13          Q.   Okay.   And are you familiar with the policies

         14   and procedures about what type of information is

         15   generally required in terms of a name and address for an

         16   application to get started?

         17          A.   On the application-submitted side, no, I am

         18   not.

         19          Q.   Okay.   Now with respect to Ms. Jones, am I

         20   correct that she didn't submit a dispute -- a dispute

         21   form?

         22          A.   Can you repeat that, please?

         23          Q.   Yeah, let me see if a document would help.

         24                     MR. SOUMILAS:      Let's please mark as Boyst 5

         25   the form, consumer dispute, that's at Bates 41 and 42.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          333
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 333 of 819 PageID 2239
                                                                                Page 34
                                          BECKY BOYST


          1         Q.   Let me know when you have that in front of you,
          2   ma'am.
          3                     (Exhibit No. 5 marked.)
          4                     THE REPORTER:      I have marked it.
          5         Q.   Have you seen Boyst 5 in preparing to give
          6   testimony today, Ms. Boyst?
          7         A.   I have seen this form, yes.
          8         Q.   Okay.    And does it appear to be in the format
          9   you use at RealPage for processing consumer disputes?
         10         A.   It is.
         11         Q.   How does a consumer get access to a form like
         12   this in order to lodge a dispute?
         13         A.   A consumer can file a dispute in several ways.
         14   One of them is through the web portal, the other one is
         15   to call us and provide us with a statement that says
         16   they want to dispute an action on their report.
         17         Q.   Okay.    And would -- would either of those
         18   situations result in the creation of a form consumer
         19   dispute, whether it's through the portal or through the
         20   phone?
         21         A.   It would.
         22         Q.   And for this particular dispute of Ms. Jones,
         23   do you know whether it was generated through the web
         24   portal or through a phone conversation?
         25         A.   I can't recall without looking at the case.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         334
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 334 of 819 PageID 2240
                                                                                Page 35
                                          BECKY BOYST


          1         Q.   Okay.    If you look at the second page of the

          2   document, ma'am, there's some language written at the

          3   top, it says, if you are disputing a criminal charge,

          4   please provide the specific cases you wish to dispute as

          5   well as the reasons, and then underneath that section,

          6   it says, consumer is disputing non-match records stating

          7   that she has never lived in Georgia.            Do you see that?

          8         A.   I do see it.

          9         Q.   (Inaudible.)

         10                    THE REPORTER:       Mr. --

         11                    MR. RAETHER:      I don't think you can talk

         12   over each --

         13                    THE REPORTER:       You broke up, can you repeat

         14   the question?

         15                    MR. SOUMILAS:       Yes, I'm sorry.

         16         Q.   Given that entry on the second page, could you

         17   tell, Ms. Boyst, whether this was a dispute through the

         18   web portal or through the phone?

         19         A.   It was through the phone.

         20         Q.   Okay.    And then a -- an operator at RealPage

         21   would have used this language of consumer is disputing

         22   non-match records, correct?

         23         A.   That is correct.

         24         Q.   Because that's internal lingo, the operator

         25   would know that type of a dispute.            It's unlikely that



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         335
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 335 of 819 PageID 2241
                                                                                Page 36
                                          BECKY BOYST


          1   Ms. Jones would use the word "non-match," correct?
          2                     MR. RAETHER:       Objection, form, calls for
          3   speculation.
          4         A.   I would --
          5         Q.   Yeah, let me try it again.           How would you
          6   know -- why do you say that it was through a call and
          7   that the operator would have used this language?
          8         A.   Because it says, stating that she has never
          9   lived in Georgia.
         10         Q.   Okay.    Are there situations where a consumer
         11   calls about some type of a criminal dispute, but the
         12   operator handling the call decides not to label it as a
         13   non-match?
         14         A.   There are.
         15         Q.   So it could happen where, in the judgment of
         16   the operator, the dispute is of some different nature,
         17   not a non-match nature?
         18         A.   I would not say that, no.
         19         Q.   Are there any situations that you've been aware
         20   of in your years at the company where an operator made a
         21   mistake in characterizing a dispute?
         22         A.   Honestly, I do not recall.
         23         Q.   You do agree that in this case the dispute was
         24   properly characterized for Ms. Jones as a non-match,
         25   correct?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         336
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 336 of 819 PageID 2242
                                                                                Page 37
                                          BECKY BOYST


          1         A.   That is correct.

          2         Q.   Do you agree that it was a non-match situation

          3   in this case --

          4         A.   It is.

          5         Q.   -- of Ms. Jones?

          6         A.   It is.

          7                    MR. RAETHER:      You just need to wait for the

          8   question, especially given the telephone

          9   communication --

         10                    THE WITNESS:      Okay.     I'm sorry.

         11                    MR. RAETHER:      -- issues we're having.

         12                    Hey, John, when you get to a good point,

         13   can we have a break?        We've been going about an hour.

         14                    MR. SOUMILAS:       So this is a good point.

         15   How about, do you want a break now?

         16                    MR. RAETHER:      Let's do maybe five minutes.

         17                    MR. SOUMILAS:       That's fine.      I'm going to

         18   put the phone on mute but keep the connection going.

         19                    THE VIDEOGRAPHER:        We are now off the

         20   record.    The time is 10:09 a.m.

         21                    (Recess taken from 10:09 to 10:25 a.m.)

         22                    THE VIDEOGRAPHER:        We are now back on the

         23   record.    The time is 10:25 a.m.

         24         Q.   (BY MR. SOUMILAS)       Ms. Boyst, let's spend a few

         25   more minutes with a dispute form that we've marked as



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         337
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 337 of 819 PageID 2243
                                                                                Page 38
                                          BECKY BOYST


          1   Boyst 5.     Do you have still have that in front of you?
          2         A.   I do.
          3         Q.   Okay.    (Inaudible) dispute form was generated
          4   as a result of a telephone call because of the
          5   description that we see on the second page about the
          6   nature of the dispute, correct?
          7                     THE REPORTER:      The beginning of the
          8   question broke up.
          9         Q.   Let me try again.         With respect to the dispute
         10   form that we have as Boyst 5, you said that we know that
         11   was generated as a result of a telephone call because of
         12   how the dispute is characterized on the second page,
         13   correct?
         14         A.   Correct.
         15         Q.   That characterization was made by a RealPage
         16   employee who took Ms. Jones' call?
         17         A.   Could you repeat that question, please?
         18         Q.   Yes.    Would you agree with me that the
         19   characterization that we see on page 2 of Boyst 5 would
         20   have been made by a RealPage employee?
         21         A.   Correct.
         22         Q.   Now, if the dispute was generated through a web
         23   portal, would the language that we see on page 2 be the
         24   consumer's actual words that they typed into the web
         25   portal?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         338
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 338 of 819 PageID 2244
                                                                                Page 39
                                          BECKY BOYST


          1         A.   They would be the consumer's words, yes.
          2         Q.   Okay.    What I'm trying to do is understand how
          3   the dispute form and the words used, either by the
          4   consumer herself or by the agent at RealPage taking the
          5   call, translates to some entry into the Salesforce
          6   system which characterizes the dispute as, quote, a
          7   non-match.
          8         A.   And your question is?
          9         Q.   My question is, is it a person at RealPage that
         10   enters the dispute into the system as a non-match?
         11         A.   The -- if it is a web system, it is auto sent
         12   and characterized as a non-match.
         13         Q.   And if it's a telephone call?
         14         A.   If it's a telephone call and the consumer says
         15   the record does not belong to them, it is entered as a
         16   non-match.
         17         Q.   By a RealPage employee?
         18         A.   Correct.
         19         Q.   Yeah.    So those are the two scenarios in which
         20   we would see a characterization of a non-match within
         21   Salesforce, either an auto-generated one through the web
         22   portal or a manually generated one through a RealPage
         23   employee --
         24         A.   That's correct.
         25         Q.   -- correct?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         339
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 339 of 819 PageID 2245
                                                                                Page 40
                                          BECKY BOYST


          1                     Now going back to Boyst 3 for a moment and
          2   look at page 6 again, where we have that statistical
          3   information about the number of non-match disputes and
          4   the number of removals; do you recall that?
          5         A.   I do.
          6         Q.   And at least according to my calculator, it
          7   looks like about two-thirds -- in two-thirds of the
          8   cases, the criminal record is removed.              Does that look
          9   about right to you?
         10         A.   Yes.
         11         Q.   In the remaining one-third of the cases where
         12   the criminal record is not removed, could you confirm
         13   for us today that in those cases the tenant applicant
         14   actually committed the crime?
         15         A.   I cannot.
         16         Q.   Okay.    Is the fact that a record is not removed
         17   following a non-match dispute an indication that the
         18   disputing consumer is actually the criminal?
         19         A.   No, sir.
         20         Q.   Is the fact that a record is not removed simply
         21   an indication that, according to RealPage's matching
         22   criteria, there's enough personal identifiers matching
         23   between the criminal record and the consumer who is
         24   applying for an apartment?
         25                     MR. RAETHER:       Objection, lack of



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         340
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 340 of 819 PageID 2246
                                                                                Page 41
                                          BECKY BOYST


          1   foundation, calls for speculation.
          2         A.   Can you restate that, please?
          3         Q.   Yes.    What does it mean when, in about a third
          4   of the cases, the record is not removed, what does that
          5   indicate to you?
          6         A.   It indicates that some portion of that record
          7   was accurate.
          8         Q.   Some portion of the record was accurate?
          9         A.   Correct.
         10         Q.   So that means that some part of the criminal
         11   record has information on it that's the same as the
         12   tenant applicant?
         13         A.   That would be correct.
         14         Q.   But not all of the information matches,
         15   correct?
         16         A.   I don't know that.
         17         Q.   How come you don't know the answer to that?
         18         A.   Because I don't remember all of that.
         19         Q.   Okay.    You're certainly not here today to
         20   testify that for the one-third or so of the records that
         21   stay on that that means that those people committed
         22   crimes, it just means that some part of the criminal
         23   record has some information that matches?
         24                     MR. RAETHER:       Objection to form.
         25         Q.   Is that your testimony?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         341
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 341 of 819 PageID 2247
                                                                                Page 42
                                          BECKY BOYST


          1         A.    Can you say that, again, please?
          2         Q.    Yeah.    By saying only that some part of the
          3   criminal record matches, that's not the same thing as
          4   saying that those people actually committed the crimes?
          5         A.    I don't know the answer to that.
          6         Q.    Okay.    Has RealPage ever conducted any type of
          7   an audit or a study to determine what percentage of the
          8   non-match disputes which result in the record not being
          9   removed are situations where the applicant actually
         10   committed a crime and has that criminal record about
         11   them?
         12         A.    I do not know.
         13         Q.    Have you ever heard of any type of an audit or
         14   a study to look at what's going on with the non-match
         15   situations where the record is not removed?
         16         A.    I have not.
         17         Q.    Okay.    I take it if the criminal record is not
         18   removed, then it just stays on that person's file at
         19   RealPage, correct?
         20                     MR. RAETHER:       Objection to form.
         21         A.    I would not that say.
         22         Q.    Okay.    So what happens in situations of a
         23   dispute of a non-match where RealPage does not remove
         24   the criminal record?
         25         A.    I don't know the answer to that.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         342
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 342 of 819 PageID 2248
                                                                                Page 43
                                          BECKY BOYST


          1         Q.   Do you know what happens in situations where
          2   there's a dispute of a non-match and then RealPage
          3   decides to remove a criminal record, like it did with
          4   Ms. Jones?
          5         A.   I'm not sure what you're asking me.
          6         Q.   I'm asking you what happens to that record, is
          7   there some procedure in place as to how to deal with
          8   that record appearing on that applicant's report in the
          9   future?
         10         A.   There is.
         11         Q.   Okay.    Could you tell me what happens, what's
         12   the procedure?
         13         A.   In a conversation with another colleague, I
         14   understand those records that are removed are put into a
         15   table and any subsequent data is run against that table,
         16   if the record is there, it is automatically removed.
         17         Q.   Okay.    You said you learned this by speaking
         18   with a colleague?
         19         A.   That is correct.
         20         Q.   Who was that?
         21         A.   I'm sorry?
         22         Q.   What's the name of the person you spoke with?
         23         A.   I don't remember.
         24         Q.   (Inaudible.)
         25                     THE REPORTER:      Could you repeat the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         343
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 343 of 819 PageID 2249
                                                                                Page 44
                                          BECKY BOYST


          1   question?
          2                     MR. SOUMILAS:      Yes.
          3         Q.   When did you speak with this colleague?
          4         A.   Yesterday.
          5         Q.   All right.      Is it somebody who you generally
          6   interact with at RealPage, or is it somebody that you've
          7   never seen before?
          8         A.   I do not generally interact with that person.
          9         Q.   Okay.    Other than speaking with this colleague
         10   yesterday, whose name you don't remember, did you do
         11   anything else to prepare to testify about Area 15 of the
         12   Notice of Deposition, which calls for testimony on the
         13   policies and procedures for ensuring that after RealPage
         14   revises a consumer report about an individual to remove
         15   a criminal record after area investigation, that the
         16   criminal record is not included on subsequent reports
         17   about that same individual?
         18         A.   I did not.
         19         Q.   Do you, in your line of work, regularly work
         20   with this table that you just mentioned?
         21         A.   I do not.
         22         Q.   Do you know whether there's some way of
         23   searching within Salesforce for situations where a
         24   record was removed after a non-match dispute, but then
         25   there was a -- a report down the road that included it?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         344
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 344 of 819 PageID 2250
                                                                                Page 45
                                          BECKY BOYST


          1          A.   I'm not aware of a report like that.
          2          Q.   Did you even look into that to see if it was
          3   possible?
          4          A.   I did not.
          5          Q.   All right.     As far as you could tell concerning
          6   your -- RealPage's interactions with Ms. Jones, were her
          7   interactions with your part of the business that deals
          8   with the disclosures and disputes typical?
          9                     MR. RAETHER:       Objection, vague and
         10   ambiguous.
         11          Q.   Do you understand the question?
         12          A.   Can you repeat it in a different way, please?
         13          Q.   Was there anything unusual about how Ms. Jones
         14   communicated with RealPage about her background report?
         15          A.   It was not.
         16          Q.   Was there anything unusual about how Ms. Jones'
         17   dispute was processed as a non-matching dispute?
         18          A.   No, sir.
         19          Q.   Was there anything unusual about how RealPage
         20   decided to remove the criminal records after it
         21   confirmed that it was a non-match?
         22          A.   Can you restate that?        The first part of it cut
         23   out.
         24          Q.   Was there anything unusual about the part of
         25   the process where RealPage decided that it was going to



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          345
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 345 of 819 PageID 2251
                                                                                Page 46
                                          BECKY BOYST


          1   remove a non-matching criminal record?
          2         A.   I don't know the answer to that because I
          3   didn't do that investigation.
          4         Q.   All right.      Is there any part of Ms. Jones'
          5   interactions with RealPage that you considered to have
          6   been abnormal or not standard operating procedure?
          7         A.   No, sir.
          8         Q.   With respect to her requests for a copy of her
          9   file, do you know whether Ms. Jones requested that
         10   RealPage mail to her a copy of her file?
         11         A.   I do not know.
         12         Q.   Okay.    But that's your department that would
         13   handle that type of a request, correct?
         14         A.   That is correct.
         15         Q.   Okay.    If a consumer were to make a request for
         16   their file, how would your department usually provide
         17   that file to the consumer?
         18                     MR. RAETHER:       Objection to form.
         19                     Go ahead.
         20         A.   The consumer asks us -- determines how they
         21   want to receive the file.
         22         Q.   Okay.    And could that be by e-mail or by
         23   regular mail?
         24         A.   Could what be by e-mail or regular mail?
         25         Q.   Could the file be delivered to the consumer



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         346
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 346 of 819 PageID 2252
                                                                                Page 47
                                          BECKY BOYST


          1   either by e-mail or regular mail?
          2         A.   Yes, it can.
          3         Q.   Any other way besides those two forms of
          4   communication?
          5         A.   Those are the two forms of communication.
          6         Q.   Do you know whether RealPage mailed to
          7   Ms. Jones information about her background report to a
          8   University Heights, Ohio, address where she lived?
          9         A.   I don't recall.
         10         Q.   Do you know whether, after her dispute,
         11   RealPage communicated with Ms. Jones via mail to her
         12   University Heights, Ohio, address where she lived?
         13         A.   I do not know, sir.
         14         Q.   Let me show you one more document, which we'll
         15   mark as Boyst 6 for purposes of today.              It's Bates
         16   number 46 through 49.
         17                     (Exhibit No. 6 marked.)
         18                     THE REPORTER:      I have it marked.
         19                     MR. SOUMILAS:      Okay.
         20         Q.   And is this a type of document that you've seen
         21   before in your day-to-day work with RealPage?
         22         A.   It is.
         23         Q.   And what is this document?
         24         A.   It is a request for a file copy.
         25         Q.   Okay.    And it appears to be mailed to a



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         347
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 347 of 819 PageID 2253
                                                                                Page 48
                                          BECKY BOYST


          1   Diane D. Jones at a University Heights, Ohio, address,

          2   correct?

          3         A.   That's what I'm reading.

          4         Q.   And this would be one of the typical ways in

          5   which RealPage communicates with consumers who want

          6   information from your department?

          7         A.   That is correct.

          8         Q.   All right.

          9                    MR. SOUMILAS:       Why don't we go off the

         10   record for a moment, please.          I think I'm just about

         11   done.

         12                    THE VIDEOGRAPHER:        We are now off the

         13   record.    The time is 10:44 a.m.

         14                    (Recess taken from 10:44 to 10:46.)

         15                    THE VIDEOGRAPHER:        We are now back on the

         16   record.    The time is 10:46 a.m.

         17                    MR. SOUMILAS:       Ms. Boyst, I don't have

         18   anything further for you.         Thank you very much for your

         19   time this morning.

         20                    THE VIDEOGRAPHER:        We are now off the

         21   record --

         22                    MR. RAETHER:      Hold on, hold on.        So I don't

         23   have any questions.       The witness would like to read and

         24   sign.

         25                    I think there's a protective order in



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         348
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 348 of 819 PageID 2254
                                                                                Page 49
                                          BECKY BOYST


          1   place, John, that prescribes the procedure for

          2   designating confidentiality, and we'll follow that

          3   process outlined in the protective order.

          4                     MR. SOUMILAS:      So there is no protective

          5   order in this case, but there is a confidentiality

          6   agreement, and if it does provide any procedure for

          7   marking things confidential, please let us know very

          8   promptly.       As you know, we have a filing deadline within

          9   a week, so we need to know how to deal with that early

         10   part of next week.

         11                     My only request is that the exhibits, which

         12   we marked as Boyst 1 through 6, be made part of the

         13   transcript and attached to it.           Thank you.

         14                     MR. RAETHER:     My apologies for misspeaking.

         15   It's a confidentiality agreement, and we'll work with

         16   you, John, to help you meet the Court's deadline.

         17                     MR. SOUMILAS:      Okay.    Thank you.     So are we

         18   prepared to go off the record for this witness?

         19                     MR. RAETHER:     Yes.

         20                     THE VIDEOGRAPHER:       We are now off the

         21   record.    The time is 10:48 a.m.

         22                     (Deposition concluded at 10:48 a.m.)

         23

         24

         25




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        349
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 349 of 819 PageID 2255
                                                                                Page 50
                                          BECKY BOYST


          1   STATE OF TEXAS          )
          2          I, Christine Simons, Certified Shorthand Reporter
          3   in and for the State of Texas, hereby certify to the
          4   following:
          5          That the witness, BECKY BOYST, was duly sworn and
          6   that the transcript of the oral deposition is a true
          7   record of the testimony given by the witness and the
          8   statements of counsel;
          9          That review and signature was reserved;
         10          I further certify that I am neither counsel for,
         11   related to, nor employed by any of the parties or
         12   attorneys in the action in which this proceeding was
         13   taken, and further that I am not financially or
         14   otherwise interested in the outcome of the action.
         15          Certified to by me this 12th day of August, 2019.
         16

         17

         18                                 /s/Christine Simons
                                          Christine Simons, Texas CSR 11181
         19                               Expiration Date: 7/31/2021
                                          Summit Court Reporting, Inc.
         20                               1500 Walnut Street, Suite 1610
                                          Philadelphia, Pennsylvania 19102
         21                               (215)985-2400
         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        350
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 350 of 819 PageID 2256
                                                                                Page 51
                                          BECKY BOYST


          1                     INSTRUCTIONS TO THE WITNESS
          2                          Read your deposition over carefully
          3      It is your right to read your deposition and make
          4      changes in form or substance.              You should assign a
          5      reason in the appropriate column on the errata
          6      sheet for any change made.
          7                          After making any changes in form or
          8      substance which have been noted on the following
          9      errata sheet along with the reason for any change,
         10      sign your name on the errata sheet and date it.
         11                          Then sign your deposition at the
         12      end of your testimony in the space provided.                    You
         13      are signing it subject to the changes you have
         14      made in the errata sheet, which will be attached
         15      to the deposition before filing.               You must sign it
         16      in front of a witness.            Have the witness sign in
         17      the space provided.          The witness need not be a
         18      notary public.        Any competent adult may witness
         19      your signature.
         20                          Return the original errata sheet to
         21      your counsel promptly.            Court rules require filing
         22      within thirty days after you receive the
         23      deposition.
         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        351
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 351 of 819 PageID 2257
                                                                                Page 52
                                          BECKY BOYST


          1                                ERRATA SHEET
          2      Attach to Deposition of: Becky Boyst
                 Taken on: August 9, 2019
          3      In the matter of: Jones, et al. v. Realpage, Inc.,
                                    et al.
          4      PAGE         LINE NO.      CHANGE          REASON
          5      ___________________________________________________
          6      ___________________________________________________
          7      ___________________________________________________
          8      ___________________________________________________
          9      ___________________________________________________
         10      ___________________________________________________
         11      ___________________________________________________
         12      ___________________________________________________
         13      ___________________________________________________
         14      ___________________________________________________
         15      ___________________________________________________
         16      ___________________________________________________
         17      ___________________________________________________
         18      ___________________________________________________
         19      ___________________________________________________
         20      ___________________________________________________
         21      ___________________________________________________
         22      ___________________________________________________
         23      ___________________________________________________
         24      ___________________________________________________
         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        352
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 352 of 819 PageID 2258
                                                                                Page 53
                                          BECKY BOYST


          1                               SIGNATURE PAGE
          2

          3                                    - - -
          4

          5                            I hereby acknowledge that I have
          6      read the aforegoing transcript, dated August 9,
          7      2019, and the same is a true and correct
          8      transcription of the answers given by me to the
          9      questions propounded, except for the changes, if
         10      any, noted on the Errata Sheet.
         11

         12                                    - - -
         13

         14

         15

         16

         17      SIGNATURE:          _______________________
                                         Becky Boyst
         18

         19      DATE:               _______________________
         20

         21      WITNESSED BY:       _______________________
         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         353
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 353 of 819 PageID 2259
                                               BECKY BOYST


           A             42:9                  47:7                capacity 6:2 8:15     committed 40:14
 a.m 1:14,15 5:3       applicant's 13:11     based 17:7 19:20        9:2                   41:21 42:4,10
   37:20,21,23 48:13     43:8                basic 9:1,19          career 9:12           communicated
   48:16 49:21,22      application 24:10     Bates 16:14 23:13     carefully 51:2          45:14 47:11
 able 17:9,14 18:11      24:14,23 28:18,21     33:25 47:15         Carolina 11:4,5,15    communicates
   19:20 20:2,5 23:4     29:1 33:16          Becky 1:11 4:3 5:2    case 1:7 5:6 12:3       48:5
   24:18 27:20 31:8    application-sub...      6:3 50:5 52:2         18:15,15 20:15      communication
   31:20                 33:17                 53:17                 21:22 22:7,15         37:9 47:4,5
 abnormal 46:6         applications 24:7     beginning 15:5          23:9 26:2 28:13     communications
 above-styled 1:13     applying 40:24          31:3,4,5 38:7         30:7,12 34:25         8:3
 access 34:11          appropriate 51:5      begins 13:23            36:23 37:3 49:5     company 6:20
 accountants 23:2      approved 28:22        behalf 1:4 8:11       cases 20:10 21:6        11:24 14:14 15:15
 accurate 9:24 41:7      29:2                believes 9:24           31:19 32:20 35:4      17:4 32:23,24
   41:8                area 9:18,20 44:11    belong 13:11 16:20      40:8,11,13 41:4       36:20
 acknowledge 53:5        44:15                 27:1,11 39:15       categories 31:12      competent 51:18
 action 26:3,7 34:16   areas 12:25           bit 20:7 21:1         categorize 27:11      complete 6:8 27:20
   50:12,14            Arnold 1:3 5:4        bottom 16:15            30:18               computer 17:13,21
 activity 4:15 23:17     12:14,20            Boulevard 1:17 3:2    categorized 26:22       23:9 29:16,17
   24:2,4,12,13,15     Arnold's 4:14 18:17   Boyst 1:11 4:3 5:2    category 30:20,22       32:11
   24:16 27:3 29:11    asked 6:18              6:2,3,10,11 7:3,7   cause 1:14 22:22      concentration
   29:18,21 30:8       asking 30:4,6 43:5      8:10,25 10:15,25    causes 22:24            11:11
 actual 38:24            43:6                  13:1,18,25 14:4,5   certain 6:19          concept 16:1,10
 address 33:10,15      asks 19:17 46:20        15:14 17:3 18:19    certainly 41:19       concerning 45:5
   47:8,12 48:1        assign 51:4             19:3 23:7,12,22     Certified 1:22 50:2   concluded 49:22
 adult 51:18           assisting 10:20         29:7,17 31:15         50:15               conducted 42:6
 adverse 26:3,7        ASSOCIATE 3:1           32:9,10 33:24       certify 50:3,10       conference 8:18
 aforegoing 53:6       associated 22:23        34:5,6 35:17        chance 12:3 18:25     confidential 49:7
 agent 39:4            Attach 52:2             37:24 38:1,10,19    change 19:25 51:6     confidentiality 49:2
 ago 6:12 29:6         attached 49:13          40:1 47:15 48:17      51:9 52:4             49:5,15
 agree 14:10 15:14       51:14                 49:12 50:5 52:2     changes 51:4,7,13     confirm 40:12
   21:22 22:20 29:2    attended 11:4,17        53:17                 53:9                confirmed 20:15
   36:23 37:2 38:18    attention 19:11       break 37:13,15        characterization        21:22 22:2 31:12
 agreement 49:6,15     attorney 6:12         Brennan 2:8 5:16        38:15,19 39:20        33:8 45:21
 ahead 20:21 46:19     attorneys 50:12       broke 12:19 15:11     characterized 10:7    connection 24:13
 al 5:5 52:3,3         audit 33:5 42:7,13      31:3,4,5 35:13        36:24 38:12 39:12     27:25 29:7,24
 ambiguous 20:19       audited 32:24           38:8                characterizes 39:6      32:8,10,15 37:18
   21:12 22:10 45:10   August 1:14 5:3       Brooklyn 2:14         characterizing        considered 33:5
 Ann 6:10                24:23 25:2,11,18    brought 6:13            36:21                 46:5
 answer 17:14 19:12      26:15 28:8 30:2     built 26:6            charge 35:3           consumer 4:16
   20:20,20,22 21:2      30:10 31:8 50:15    business 45:7         Chase 3:5 5:10          7:17 9:24 15:3,6
   21:3,4,13 41:17       52:2 53:6                                 checks 27:10            15:16,21 16:6,19
   42:5,25 46:2        auto 39:11                      C           Christine 1:15 5:11     16:20 17:7,17
 answering 10:3        auto-generated        C 2:1 8:3               50:2,18               20:9,17 21:10,16
 answers 20:8 31:16      39:21               Cadman 2:13           Civil 1:18              22:17 26:4,7,18
   31:17 53:8          automatically         calculator 40:6       Cleveland 6:15          26:25 27:4 29:25
 apartment 26:11         43:16               California 2:19,23    client 12:4 24:6,9      30:9,21,24 31:18
   40:24               available 32:4        call 23:12 29:21      clients 29:23,25        32:16,20 33:1,25
 apologies 49:14       aware 22:25 32:10       34:15 36:6,12         30:13 32:8            34:9,11,13,18
 app 4:15 23:18          32:18,24 36:19        38:4,11,16 39:5     COHEN 2:12              35:6,21 36:10
 appear 19:24 34:8       45:1                  39:13,14            colleague 5:16          39:4,14 40:18,23
 appearance 5:13                             called 15:6 18:16       43:13,18 44:3,9       44:14 46:15,17,20
 appearing 43:8                 B              26:10               college 11:4,5,7,14     46:25
 appears 14:9 19:22    back 8:2 25:6 31:15   calling 17:5 26:23    college-level 11:18   consumer's 20:15
   20:8 47:25            37:22 40:1 48:15    calls 36:2,11 41:1    column 51:5             21:7 22:4,18,23
 applicant 13:8        background 9:1          44:12               come 24:4 41:17         38:24 39:1
   33:10 40:13 41:12     10:21 11:1 45:14    Camino 2:22           comes 29:8,9          consumers 9:22


                                                                                                     Page 54
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               354
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 354 of 819 PageID 2260
                                                BECKY BOYST

   10:4,21 16:25         30:12 31:18 35:3     designating 49:2        35:2 47:14,20,23      fashion 30:1
   17:5,11 19:15         36:11 40:8,12,18     determine 16:17        documents 23:25        Federal 1:18
   48:5                  40:23 41:10,22         23:4 31:20 42:7      doing 14:8 33:5        field 27:19,20
 contents 14:4,9         42:3,10,17,24        determined 27:15       duly 1:13 6:4 50:5     figure 27:2
   15:2                  43:3 44:15,16          27:24 28:2,5,13                             file 12:7,8,21,23
 context 13:6,7          45:20 46:1           determines 46:20                 E               20:15 21:7,17
 continue 28:17        criteria 40:22         determining 7:10       E 2:1,1                   22:4,18,23 28:15
 continues 27:14       CSR 1:15 50:18         Diane 1:3 4:10,16      e-mail 2:7,11,15,20       29:1 34:13 42:18
 conversation 34:24    cut 27:18 45:22          4:17 5:4,15 6:13       2:24 3:3 46:22,24       46:9,10,16,17,21
   43:13               cuts 27:15               12:4 24:23 25:12       47:1                    46:25 47:24
 copy 9:25 46:8,10                              25:19 48:1           earlier 30:18          files 8:4
   47:24                         D            Diego 2:23             early 49:9             filing 49:8 51:15,21
 corporate 6:18 8:11   D 1:3 4:10,16,17 5:4   different 21:1 25:14   educational 11:1       final 28:9 30:14
   11:21                 5:15 6:13 48:1         29:10,16 36:16       Edward 2:12            finally 7:25
 correct 7:24 12:9     d/b/a 1:8                45:12                edward@cml.legal       financially 50:13
   12:13 13:9,12,15    data 22:6 29:7 32:3    direct 19:11             2:15                 fine 37:17
   13:16 15:4,18         43:15                directly 32:20         either 9:20 34:17      first 4:14 6:4 13:3
   16:2,3,7,11,12,24   date 5:2 25:14,21      disclosures 45:8         39:3,21 47:1            13:21 14:17 18:17
   17:1,2,20 19:23       50:19 51:10 53:19    discrepancy 9:23       El 2:22                   21:10 22:23 45:22
   19:24 20:13 21:8    dated 30:10 53:6       discussed 16:10        employed 50:11         five 37:16
   21:17 22:5,8,11     day 19:10 25:10,14     discusses 13:14        employee 38:16,20      Fleming 1:24
   22:12,14,19 23:5      28:8 50:15           displayed 16:17          39:17,23             Floor 2:13
   23:6,7,10 24:11     day-to-day 9:19        dispute 4:16 10:7      engaged 10:20          focus 26:18
   25:9,19,20,23,24      24:20 47:21            12:7 15:6 16:19      ensuring 7:16          folks 10:20
   26:16,17 27:13      days 25:1 26:14          17:8 23:4 26:15        44:13                follow 49:2
   28:4,16,24 29:4       51:22                  26:19,22,25 27:12    entered 39:15          followed 12:11
   29:11,19 30:11      deadline 49:8,16         27:25 31:9 32:20     enters 27:5 39:10      following 40:17
   31:9,10 32:5,14     deal 13:14 43:7          33:20,20,25 34:12    entry 27:3 28:9 30:8      50:4 51:8
   32:17 33:11,12,20     49:9                   34:13,16,19,22         30:14 35:16 39:5     follows 6:5
   35:22,23 36:1,25    dealing 10:11 12:11      35:4,17,25 36:11     errata 51:5,9,10,14    form 4:16 9:14
   37:1 38:6,13,14     deals 45:7               36:16,21,23 37:25      51:20 52:1 53:10        10:25 21:18,24
   38:21 39:18,24,25   decided 45:20,25         38:3,6,9,12,22       especially 37:8           27:7,8,9 30:3
   41:9,13,15 42:19    decides 36:12 43:3       39:3,6,10 40:17      Esq 2:4,8,12,17,21        33:21,25 34:7,11
   43:19 46:13,14      decision 28:9 30:14      42:23 43:2 44:24       3:1                     34:18 36:2 37:25
   48:2,7 53:7         defendant 1:9 2:16       45:17,17 47:10       et 5:5 52:3,3             38:3,10 39:3
 correction 5:23         5:20 6:1             disputed 30:7          exactly 30:4              41:24 42:20 46:18
 counsel 3:1 5:13      Defendant's 4:13       disputes 9:22 10:21    EXAMINATION 4:4           51:4,7
   50:8,10 51:21         18:16                  12:22 15:3,16,20       6:6                  formal 8:17
 count 17:16           degree 11:16             15:21 16:6,24        examined 6:4           format 34:8
 court 1:1,22,22 5:6   delivered 46:25          17:4,11,15,16        example 16:13          forms 47:3,5
   5:11 6:14 8:20,22   denial 25:11,18          18:3,7 19:15,22      exhibit 7:6 14:1       foundation 41:1
   13:20 21:1 50:19      26:1,10                20:9 21:6 27:4         16:4 18:22 23:19     FRANCIS 2:4,8
   51:21               denied 26:11 29:2        29:6,16 30:9,19        34:3 47:17           front 8:22 14:5
 Court's 49:16         department 46:12         30:23 31:7,18,21     exhibits 4:8 49:11        23:15 34:1 38:1
 cover 14:8              46:16 48:6             32:4,12,16 33:1      Expiration 50:19          51:16
 create 14:7           deposition 1:11          34:9 40:3 42:8       explain 25:25          further 48:18 50:10
 creating 8:19           4:11 5:2,8,25,25       45:8                                           50:13
 creation 34:18          6:1,16,17,25 7:9     disputing 21:7                   F            future 43:9
 crime 40:14 42:10       20:25 44:12 49:22      29:25 35:3,6,21      fact 13:13 21:20
 crimes 41:22 42:4       50:6 51:2,3,11,15      40:18                  22:1 40:16,20                 G
 criminal 7:11,18,19     51:23 52:2           District 1:1,1 5:5,6   familiar 10:2,6,10     general 3:1 19:21
   13:10 15:7,17,20    derive 20:2 29:15        6:14,15                10:13,14 12:10       generally 24:1
   16:7,16,17,18,19    description 4:9        document 13:21           14:17 16:1 17:3        33:15 44:5,8
   19:15 20:9,14,16      38:5                   14:5 18:14 19:3        22:21 24:1,18        generated 26:8,9
   22:3,16,22 25:5     designated 6:20          19:12 20:6 23:11       33:13                  26:16 29:17,22
   27:10 28:6,13,25      7:8 13:1               23:13,16,22 33:23    far 45:5                 34:23 38:3,11,22


                                                                                                        Page 55
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                355
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                Page 355 of 819 PageID 2261
                                            BECKY BOYST

   39:22            ID 4:15 23:18           2:24                learned 43:17           MAILMAN 2:4,8
 generically 10:13  identified 30:25      John 2:4 5:16 6:12    LeasingDesk 1:8         major 11:11
 Georgia 35:7 36:9  identifiers 40:22       25:14 37:12 49:1       4:12 13:22 14:9      making 51:7
 give 12:2 18:1     identify 6:18           49:16               left 23:18              manager 9:7,8,16
   23:23 27:23 34:5 in-detail 10:13       joined 9:13 11:24     legal 5:10               9:18,21 10:16
 given 8:10,14 21:5 inaudible 12:17       Jones 1:3 4:10,16     let's 8:25 11:1 13:2     19:21
   35:16 37:8 50:7    15:9 31:2 35:9        4:18 5:4,16 6:13       20:1 26:18 33:24     manner 8:12
   53:8               38:3 43:24            6:17 12:4,12           37:16,24             manual 13:14,18
 giving 8:12        included 7:19 44:16     24:24 25:6,12,19    letter 4:17 25:11,18     15:15 16:5,13
 go 20:21 24:9 46:19  44:25                 26:2,16 27:5,24        26:1,3,7,9,10        manually 39:22
   48:9 49:18       includes 16:5           28:6 30:2,10,15     life 8:15               March 19:17 20:1
 goes 13:23,24      including 8:2,4         33:19 34:22 36:1    limited 8:2,5           mark 7:2,5 13:18
 going 8:2 19:11    incorrectly 25:17       36:24 37:5 43:4     line 26:18 44:19         18:19 33:24 47:15
   23:12 26:11 28:19independent 33:1        45:6,13 46:9 47:7      52:4                 marked 7:6 13:25
   28:22 37:13,17,18INDEX 4:1               47:11 48:1 52:3     lingo 35:24              14:1,2 18:22,23
   40:1 42:14 45:25 indicate 23:8 41:5    Jones' 26:22 28:13    link 5:18                19:1 23:19,20
 good 37:12,14      indicates 21:21         28:18 30:19 31:8    list 24:12               34:3,4 37:25
 graduated 11:3,4,7   41:6                  38:16 45:16 46:4    lists 6:25 24:15         47:17,18 49:12
   11:9,10          indication 28:12      Jr 2:17               little 9:10 20:6 21:1   Market 2:5,9
 graduating 11:16     40:17,21            jsoumilas@cons...        29:5                 marking 49:7
 Greensboro 11:3    individual 7:12,18      2:7                 lived 35:7 36:9 47:8    Martin 3:1 5:21
   11:15,17           7:20 44:14,17       judge 8:22               47:12                martin.thornthwa...
 group 4:15 23:18   individually 1:3      judgment 36:15        LLP 2:12,17,21           3:3
 guess 27:2         inferring 20:13       July 9:13             locate 18:18 31:8       match 13:7 20:17
                    information 9:1,23    jury 8:23             lodge 34:12              21:9,16,21 28:3,6
          H           12:6,7 18:2,6                             log 4:15 17:18,19       matches 41:14,23
 Hammonton 1:24       19:22 25:3,22                K               17:21 18:3 20:3       42:3
 handbook 14:18,20    33:10,14 40:3       keep 37:18               23:17 24:2,4,12      matching 22:17,25
   14:22 15:2,5       41:11,14,23 47:7    know 13:25 18:24         24:16,22 27:3         40:21,22
 handle 46:13         48:6                  23:3,14 27:11,18       28:18 29:11,18,21    matter 5:3 52:3
 handling 15:21     instance 1:12 22:23     27:24 28:5,7 29:7      30:8                 mean 24:9 25:5,12
   36:12            instances 16:9 23:8     29:20 33:4,7 34:1   logic 22:25              26:21 41:3
 happen 36:15       INSTRUCTIONS            34:23 35:25 36:6    logical 21:14           means 20:15 26:1,3
 happened 22:7        51:1                  38:10 41:16,17      logs 24:19               26:25 41:10,21,22
 happens 24:13      interact 44:6,8         42:5,12,25 43:1     Lohr 2:21 5:20          meet 49:16
   42:22 43:1,6,11  interactions 8:1        44:22 46:2,9,11     long 9:8,11 14:14       mentioned 44:20
 head 18:10           12:3,12,15 45:6,7     47:6,10,13 49:7,8      22:16                met 6:11
 headquarters 11:22   46:5                  49:9                longer 20:7             minute 14:23 19:5
   11:24            interested 50:14      Kroub 2:12            look 19:16 20:7         minutes 37:16,25
 hear 19:6 21:2,4   internal 28:10        KW 2:8                   23:16 31:6,16        misspeaking 49:14
 heard 13:4 42:13     35:24                                        33:1 35:1 40:2,8     mistake 36:21
 Heights 47:8,12    Interrogatories                 L              42:14 45:2           MIZRAHI 2:12
   48:1               4:14 18:17          label 36:12           looking 20:3 23:24      moment 6:11 40:1
 held 5:5           interrogatory 31:16   labeled 26:13            28:17 31:15 34:25     48:10
 help 33:23 49:16   investigating 10:11   lack 40:25            looks 25:1 28:18        morning 48:19
 Hey 37:12          investigation 7:19    Lakeside 1:17 3:2        40:7                 mute 37:18
 high 11:2,3          10:14 44:15 46:3    landlord 25:8,22      Lord 11:8
 history 11:13,16   Irvine 2:19             26:6 28:22                                           N
   28:25            issues 37:11          landlords 24:9                 M              N 2:1
 hold 48:22,22                            language 35:2,21      ma'am 6:9 11:11,20      name 5:10 6:8,12
 Honestly 36:22               J             36:7 38:23           17:19 18:6 20:21         6:20 11:14 33:9
 hour 37:13         James 1:3 5:4         Lauren 2:8 5:16        31:16 34:2 35:2          33:15 43:22 44:10
 Huddleston 3:5       12:14               lawsuit 6:13          machine 1:16              51:10
   5:10             Jersey 1:24           lawyer 21:3           mail 46:10,23,24        nature 36:16,17
                    Jessica 2:21 5:19     lbrennan@consu...      47:1,11                  38:6
           I        jessica.lohr@tro...     2:11                mailed 47:6,25          need 37:7 49:9


                                                                                                   Page 56
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             356
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 356 of 819 PageID 2262
                                               BECKY BOYST

   51:17               offender 25:2,22       46:4 49:10,12         prepare 44:11          29:12 31:4,5
 neither 50:10         office 11:20         participating 5:18      prepared 7:13,23       35:14 37:8 38:8
 never 35:7 36:8       Oh 11:8              particular 24:22          8:7 49:18            38:17 39:8,9 44:1
   44:7                Ohio 1:1 5:6 6:15      30:19 34:22           preparing 12:2 18:1    45:11
 New 1:24 2:14           47:8,12 48:1       parties 50:11             23:23 27:23 34:5    questions 21:2
 non-match 7:11        Okay 12:14 14:21     Pennsylvania 1:23       prescribes 49:1        48:23 53:9
   10:8 13:3,4,9,15      14:24 17:9 18:11     2:6,10 8:19 50:20     present 3:4 14:15     quote 7:11,11 39:6
   16:2,10,18,18         18:14 19:2 21:5    people 10:15,19           14:22,25 19:18
   17:6,8,11,15,16       22:6 24:1 25:21      41:21 42:4              20:2                          R
   18:2,7 19:15,22       25:25 26:5,10      percent 22:7            presently 11:20       R 2:1,21
   20:9,16 21:22         27:2,9,20 28:2,8   percentage 42:7         presumably 31:6       Raether 2:17 5:19
   22:2,24 23:9          28:25 29:5,10      period 15:25 19:16      previously 8:10         5:19 20:18,22
   26:19,23 27:4,6       30:17,22 31:15,24    19:17 20:1,3          printed 25:11,19        21:11,18,24 22:9
   27:12,25 28:14        32:3,7 33:4,13,19  person 39:9 43:22         26:1,3                25:13 30:3 35:11
   29:6,16,25 30:7,9     34:8,17 35:1,20      44:8                  procedure 1:19          36:2 37:7,11,16
   30:19,20,22,23,25     36:10 37:10 38:3   person's 42:18            13:14 43:7,12         40:25 41:24 42:20
   31:7,9,12,18,21       39:2 40:16 41:19   personal 6:2 40:22        46:6 49:1,6           45:9 46:18 48:22
   32:12,15 35:6,22      42:6,17,22 43:11   Philadelphia 1:23       procedures 4:12         49:14,19
   36:1,13,17,24         43:17 44:9 46:12     2:6,10 5:17 50:20       7:10,16 10:3,11     read 24:19 48:23
   37:2 39:7,10,12       46:15,22 47:19,25  phone 2:6,10,14,19        12:11 13:2,22         51:2,3 53:6
   39:16,20 40:3,17      49:17                2:23 3:3 34:20,24       14:10,13,18 15:16   reading 25:17 48:3
   42:8,14,23 43:2     one-page 23:13         35:18,19 37:18          15:19,23 33:14      reads 8:1 13:21
   44:24 45:21         one-third 40:11      picks 13:24               44:13               Real 2:22
 non-matches 10:11       41:20              Pike 1:24               proceeding 8:17       really 20:16 30:16
   16:25 32:19 33:2    operating 46:6       place 5:8 14:14           50:12               RealPage 1:8,17
   33:6,9              operation 16:16        15:20,24 21:10        proceedings 7:3         3:1 4:12 5:4,9,20
 non-matching 22:3     operations 9:7,8,16    43:7 49:1             process 9:22 10:14      5:22 6:1,14,18 7:8
   23:5 45:17 46:1       9:18,20 10:16      plaintiff 4:10,14         24:7,10 45:25         7:17,17 8:12 9:2,9
 North 11:4,5,15         16:23 33:5           5:15 18:17              49:3                  9:11,15 10:3,8
 Northern 1:1 5:6      operator 35:20,24    plaintiffs 1:6,12 2:3   processed 45:17         11:21,24 12:4,11
   6:15                  36:7,12,16,20        8:1,3                 processing 34:9         12:15,21,22 13:4
 notary 51:18          oral 1:11 50:6       Plaza 2:13,18           produced 1:12           13:9,13,22 14:9
 note 16:14 25:2       order 34:12 48:25    please 5:13 6:8 7:4       16:14 18:15           14:19 16:2,25
 noted 51:8 53:10        49:3,5               11:6 13:24 14:16      promptly 49:8           17:11,22 18:7
 notes 24:15,16        original 51:20         18:18,24 20:7,23        51:21                 19:14 20:10,14
 notice 4:11 6:17,24   outcome 50:14          23:14 33:22,24        properly 36:24          21:6,8,20 22:1
   7:9,25 44:12        outlined 49:3          35:4 38:17 41:2       propounded 53:9         26:21 27:5 31:19
 number 16:14 17:4     overall 9:11 32:2      42:1 45:12 48:10      protective 48:25        32:11,14,21 34:9
   17:14 18:7,9 20:2   override 28:10         49:7                    49:3,4                35:20 38:15,20
   23:13 29:15 31:24                        point 5:23 27:21        provide 34:15 35:4      39:4,9,17,22 42:6
   32:11 33:1,8 40:3             P            37:12,14                46:16 49:6            42:19,23 43:2
   40:4 47:16          P 2:1,1              policies 7:10,16        provided 33:12          44:6,13 45:14,19
 numbered 1:14         P.C 2:4,8              10:2,10 12:10           51:12,17              45:25 46:5,10
 numbers 32:2          page 4:2,9 13:21,23    13:2,14,22 14:10      public 51:18            47:6,11,21 48:5
                         14:8 15:5 16:13      14:13,18 15:16,19     pull 32:1               52:3
          O              16:15 19:11 20:7     15:23 33:13 44:13     purposes 7:3 13:19    RealPage's 7:10,15
 oath 6:5 8:14,20        20:8 31:17,17      policy 4:12 22:1,11       18:19 23:12 47:15     8:1,3,5 40:21 45:6
 objection 20:18         35:1,16 38:5,12      22:13,14              pursuant 1:18 6:17    reason 21:8 51:5,9
   21:2,11,18,24         38:19,23 40:2      portal 34:14,19,24      put 14:5 24:16,17       52:4
   22:9 25:13 30:3       52:4 53:1            35:18 38:23,25          37:18 43:14         reasons 35:5
   36:2 40:25 41:24    pages 15:14 16:5,5     39:22                                       Rebecca 6:10
   42:20 45:9 46:18    Park 2:18            portion 13:17 41:6              Q             recall 34:25 36:22
 objections 4:13       part 5:25 16:4 17:24   41:8                  question 12:18          40:4 47:9
   18:16 19:14           18:15 24:6 26:5    position 19:21           14:16 15:10,11       receive 46:21 51:22
 occasion 16:24          27:7 41:10,22      positions 9:15           17:14 19:17 20:21    received 17:17 18:7
 October 28:21           42:2 45:7,22,24    possible 45:3            20:23,24 21:5          19:14


                                                                                                      Page 57
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                357
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 357 of 819 PageID 2263
                                                BECKY BOYST

 receives 17:11        report 7:12,17 9:25    revises 7:17 44:14      10:22,22 12:21        32:7
 Recess 37:21 48:14      10:1 13:11 15:7      Richardson 1:17         15:3,7,15 16:21     somebody 44:5,6
 recognize 14:4          16:20 31:22,24         3:2 5:9 11:21,23      19:18,19 20:11,12   sorry 9:5 15:12
 record 5:1,14 6:9       32:1 34:16 43:8      right 8:25 12:25,25     25:3,18 26:15,19      17:19 22:12 25:16
   6:11 7:3,11,18,19     44:14,25 45:1,14       13:13,17 15:1         27:3,16,20 28:9       29:12,20 35:15
   8:19 13:7,10,25       47:7                   16:4 18:9 19:25       28:10 29:11 30:1      37:10 43:21
   14:7 16:18,19       reported 1:16 10:23      21:15 22:15,21        30:9,14 33:23       Soumilas 2:4 4:5
   17:10,13 20:16      reporter 5:11 7:5        23:1,11 24:8,18       35:7,8 38:5,19,23     5:15,16,23 6:7,12
   21:15,21 22:3,17      12:18 13:20 14:2       25:1,10 26:14         39:20 45:2            13:20 14:3 15:12
   22:22 23:4 25:6       15:10 18:19,21,23      27:14 28:17 32:14   seen 6:24 19:3,8        18:18,24 19:2
   26:1 27:10 28:1,2     19:1 23:15,20          40:9 44:5 45:5        23:22 24:19 34:5      23:17,21 25:16
   28:6,13 30:12         31:3 34:4 35:10        46:4 48:8 51:3        34:7 44:7 47:20       33:24 35:15 37:14
   31:13,21 37:20,23     35:13 38:7 43:25     road 44:25            sent 39:11              37:17,24 44:2
   39:15 40:8,12,16      47:18 50:2           ron.raether@trou...   separate 8:18           47:19 48:9,17
   40:20,23 41:4,6,8   Reporters 1:22           2:20                September 4:17          49:4,17
   41:11,23 42:3,8     reporting 1:22         Ronald 2:17 5:19      Set 4:14 18:17        space 51:12,17
   42:10,15,17,24        10:15,19 50:19       rooms 8:18            seven 32:23           speak 44:3
   43:3,6,8,16 44:15   reports 7:20 10:22     Rule 5:24             sheet 51:6,9,10,14    speaking 43:17
   44:16,24 46:1         15:17,20 16:7        rules 1:18 20:25        51:20 52:1 53:10      44:9
   48:10,13,16,21        32:25,25 44:16         21:1 51:21          shorthand 1:16        specialist 5:11
   49:18,21 50:7       representative 8:11    run 31:22 43:15         50:2                  16:16
 records 16:16,17      representatives                              show 7:2 13:17        specific 35:4
   20:10,14 21:7,9,9     6:19                          S              15:1 17:17 18:14    specifically 10:6
   27:1 31:19 35:6     request 46:13,15       S 2:1                   23:11 30:1,25         21:3
   35:22 41:20 43:14     47:24 49:11          s/Christine 50:18       47:14               speculation 36:3
   45:20               requested 19:16,17     Salesforce 17:24      showing 13:10           41:1
 regarding 15:6,16       46:9                   20:4 29:9,14,15       16:19               spend 37:24
   15:17 16:6          requests 8:4 9:22        30:17,23 31:1,7     shows 24:16           spoke 43:22
 regular 46:23,24        10:4 12:6,21 46:8      31:11,23 32:4,9     side 33:17            standard 46:6
   47:1                require 51:21            33:11 39:5,21       sign 48:24 51:10,11   start 11:2 15:10
 regularly 44:19       required 33:15           44:23                 51:15,16            started 33:16
 related 8:3 13:2      requires 8:20          San 2:23              signature 50:9        state 1:16 5:13 6:8
   50:11               rescored 28:20         Sanders 2:17,21         51:19 53:1,17         50:1,3
 remaining 40:11       reserved 50:9            5:20                signing 51:13         statement 29:3
 remember 11:8         respect 12:20 27:24    saying 42:2,4         similarly 1:5           34:15
   18:9 41:18 43:23      33:8,19 38:9 46:8    says 15:3 16:15       Simons 1:15 5:12      statements 50:8
   44:10               responded 27:8           19:13 23:18 25:10     50:2,18,18          states 1:1 5:5 6:14
 removal 31:21         responses 4:13 8:5       26:18 27:10 30:8    simply 40:20            7:15 17:7 19:14
 removals 31:25          18:16                  34:15 35:3,6 36:8   sir 7:14 8:9,24 9:3   stating 35:6 36:8
   32:4,12 40:4        responsibilities         39:14                 9:17 10:5,24        statistical 40:2
 remove 7:18 21:16       9:19                 scenario 32:24          14:23 16:8 18:5     stay 41:21
   22:14 23:5 42:23    restate 20:23,24       scenarios 39:19         18:13 19:5,5 20:5   stays 42:18
   43:3 44:14 45:20      41:2 45:22           school 11:2,3           24:21 25:7 28:20    sticking 20:6
   46:1                resubmitted 28:19      schooling 11:18         33:7 40:19 45:18    Street 1:23 2:5,9
 removed 20:10         result 34:18 38:4,11   screening 1:8 4:12      46:7 47:13            50:20
   21:7,9 22:3,18        42:8                   9:25 10:1 13:22     situated 1:5          studied 11:7
   28:1,14 29:1        resulted 31:21           14:10 16:15 24:7    situation 13:10       studies 11:12
   30:13 31:13,19      retrieve 18:11         search 17:10,13         26:23 37:2          study 32:19 42:7,14
   40:8,12,16,20       Return 51:20             30:23               situations 10:12      subject 7:12 19:13
   41:4 42:9,15,18     reverse 30:14          searched 32:19          13:3,15 17:5 24:8     51:13
   43:14,16 44:24      reversed 28:9          searching 44:23         26:23 32:15 34:18   submit 33:20
 removing 20:14        review 12:3,15,21      second 35:1,16          36:10,19 42:9,15    submitted 24:23
   21:20                 16:16 18:2,5,25        38:5,12               42:22 43:1 44:23      26:25 27:7,9
 repeat 12:18 31:5       50:9                 section 15:2,6 16:9   six 25:1                30:21,24
   33:22 35:13 38:17   reviewed 12:6 19:6       27:8,10 35:5        software 24:6         subsequent 7:20
   43:25 45:12         revised 4:10 6:24      see 7:21,22 8:5,6       29:23,24 30:13        43:15 44:16


                                                                                                     Page 58
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                358
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                      Page 358 of 819 PageID 2264
                                                  BECKY BOYST

 substance 51:4,8           41:20 44:11         truth 8:21            Walnut 1:23 50:20             0
 Suite 1:23 2:5,9,18     testifying 29:5        try 15:12 36:5 38:9   want 9:25 15:1       08037 1:24
   2:22 50:20            testimony 8:11,12      trying 27:2 39:2       18:14 23:11 24:9
 summary 9:14               8:14 12:2 18:1      two 19:10 39:19        34:16 37:15 46:21             1
   10:25                    23:23 27:23 34:6      47:3,5               48:5                1 4:10 7:3,6 49:12
 Summit 1:22 50:19          41:25 44:12 50:7    two-thirds 40:7,7     wanted 18:12 19:25   1:19-cv-501-JG 1:7
 supervisor 9:17,20         51:12               type 10:7,12 16:24     33:9                  5:7
 supplemental            Texas 1:16,18 3:2        22:22 24:2,13       way 26:13 30:6,19    10:09 37:20,21
   19:12 20:8 31:17         5:9 8:19 11:23        25:5 27:12 32:18     30:24 44:22 45:12   10:25 37:21,23
 supposed 24:12             50:1,3,18             32:19 33:5,14        47:3                10:44 48:13,14
   30:1,8,13             Thank 14:3 19:2          35:25 36:11 42:6    ways 34:13 48:4      10:46 48:14,16
 sure 20:24 23:24           23:21 48:18 49:13     42:13 46:13 47:20   we'll 12:25 23:1     10:48 1:15 49:21,22
   30:4,16 43:5             49:17               typed 38:24            47:14 49:2,15       11 4:17 28:21
 survey 32:18            thing 42:3             types 10:3            we're 14:7 23:12     11,232 20:10 21:6
 swear 5:24              things 22:22 49:7      typical 45:8 48:4      37:11                 31:19
 sworn 1:13 6:4 50:5     think 21:8 25:13                             we've 26:23 37:13    11181 50:18
 system 17:22,24            35:11 48:10,25               U             37:25               11201 2:14
   20:4 23:9 24:10       third 8:7 41:3         UNC 11:17             web 34:14,23 35:18   11682 2:22
   26:6 27:11 29:9       thirty 51:22           underneath 35:5        38:22,24 39:11,21   12th 2:13 50:15
   29:10,14,15,17,17     Thornthwaite 3:1       understand 6:22       week 49:9,10         14 4:12 13:5
   29:21,23,24 30:6         5:21,21               8:23 39:2 43:14     went 29:1            1400 2:18
   30:13,17,18 31:7      thousand 32:25           45:11               West 2:13            15 7:15 24:23 44:11
   31:11 32:7,9,11       three 6:21             understanding 7:7     wish 10:22 35:4      1500 1:23 50:20
   33:11 39:6,10,11      time 5:3 13:3 14:17    United 1:1 5:5 6:14   wishes 26:6          1600 2:5,9
 systems 24:5               14:18 15:25 16:23   University 11:15      witness 1:12 4:2     1610 1:23 50:20
                            19:16,17 20:1,3       47:8,12 48:1         5:24 37:10 48:23    16C 7:25
            T               29:13 37:20,23      university-level       49:18 50:5,7 51:1   17,000 29:6
 table 14:8 15:2            48:13,16,19 49:21     11:18                51:16,16,17,18      17,000-plus 29:16
   43:15,15 44:20        timeframe 15:22        unusual 45:13,16      WITNESSED 53:21      17,104 19:15 20:9
 take 6:16 9:1 10:6      title 9:4,6              45:19,24            word 36:1              21:6 31:18
   23:1 26:6 42:17       today 5:11,17 6:16     use 27:6 29:23 32:1   words 27:6 38:24     18 4:13
 taken 1:13 8:20            6:21 7:8 8:12,22      34:9 36:1            39:1,3              19102 1:23 50:20
   37:21 48:14 50:13        12:2 13:19 14:21    uses 24:7             work 9:2 24:20       19103 2:6,10
   52:2                     18:1,6,20 23:12     usually 46:16          44:19,19 47:21
 talk 35:11                 23:23 26:24 27:23                          49:15                         2
 team 23:8                  34:6 40:13 41:19              V           worked 9:11 11:23    2 4:12 13:18,25
 telephone 2:12             47:15               v 1:7 52:3            works 30:6             14:1,5 38:19,23
   37:8 38:4,11          today's 7:3 8:17       vague 20:18 21:11     wouldn't 21:16       2012 9:13 11:25
   39:13,14              told 15:25               22:9 45:9           wrapped 27:19          14:15,20
 tell 8:21 9:14 11:1,6   top 18:9 19:13         version 14:22,25      written 35:2         2013 13:5 15:21
   11:9,10 17:10            23:18 35:3          versus 5:4 9:24       www.summitrep...       16:1
   19:20 20:25 24:22     topic 7:9,13,15,23     video 5:2,11,18        1:25                2014 15:21 16:1
   31:11,24 35:17           7:25 8:8            videoconference                              19:18
   43:11 45:5            topics 6:19,21,25        2:4,8                       X
                                                                                           2017 4:17 20:1
 telling 21:4            track 17:7 32:11       Videographer 3:5                             24:23 25:18 28:9
 tells 21:3              tracked 18:3 32:15       5:1 37:19,22                 Y
                                                                                             28:21 30:2,10
 ten 10:19 11:9          tracking 17:17,19        48:12,15,20 49:20   Yeah 30:4 33:23        31:8
 tenant 13:11 24:14         17:21 18:3 20:3     Videographers           36:5 39:19 42:2    2019 1:14 5:3 18:8
   33:10 40:13 41:12     tracks 17:4              1:22                year 9:10 17:10,10     50:15 52:2 53:7
 tenant's 24:10          transcript 49:13       VIDEOTAPED 1:11         17:15 18:8         21 25:11
 term 13:4                  50:6 53:6           viewed 25:3,8,22      years 11:9 18:4      215 1:24 2:6,10
 terms 33:15             transcription 53:8     VP 3:1                  32:23 36:20        215)985-2400 50:21
 testified 6:5 30:18     translates 39:5                              yesterday 44:4,10    21st 25:2,15,18
   32:8,9                Troutman 2:17,21                W            York 2:14            2201 1:17 3:2
 testify 6:19,21 7:8        5:20                wait 37:7                                  23 4:15
   7:13,23 8:7 13:1      true 50:6 53:7         waiving 19:14                  Z           2510 2:5,9


                                                                                                        Page 59
                                     SUMMIT COURT REPORTING, INC.
                   215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                  359
Case 3:19-cv-02087-B Document 129 Filed 05/29/20               Page 359 of 819 PageID 2265
                                              BECKY BOYST

 28th 25:15            735-8600 2:6,10
 29 30:10              75082 1:18 3:2
 29th 26:15 28:8
   30:2                         8
                       800 1:24
           3           82 15:15 16:6
 3 4:13 18:19,22       858 2:23
   29:7 31:15 32:10    877 3:3
   40:1
 30(b)(6) 5:24,25                9
 300 2:13              9 1:14 7:9 52:2 53:6
 325-7243 3:3          9:10 1:14 5:3
 34 4:16               92130 2:23
                       92614 2:19
          4            929 2:14
 4 4:15 23:12,19       949 2:19
   29:17 32:9          985-2400 1:24
 400 2:22              9th 5:3
 41 33:25
 42 33:25
 424 1:24
 447-8648 1:24
 46 47:16
 47 4:17
 49 47:16

           5
 5 2:18 4:16 19:11
   33:24 34:3,5 38:1
   38:10,19
 500 32:25
 509-6044 2:23
 538 13:23
 541 13:23
 56 23:13
 567-3315 1:24
 575-4175 2:14
 59 4:15 23:18

           6
 6 4:5,17 20:7 31:17
   40:2 47:15,17
   49:12
 609 1:24
 610 13:24
 614 16:14
 622-2722 2:19
 623 13:24
 65 22:7
 69 15:5,15 16:5
 6th 19:17

          7
 7 4:10
 7/31/2021 50:19
 73 16:13


                                                                                          Page 60
                                     SUMMIT COURT REPORTING, INC.
                   215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                360
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 360 of 819 PageID 2266




              Exhibit 13



                        361
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 361 of 819 PageID 2267




                                             DIANE_D_JONES_REALPAGE_00003
                        362
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 362 of 819 PageID 2268




              Exhibit 14



                        363
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 363 of 819 PageID 2269




1|Page

                                                            REALPAGE/JONES 000166
                            364
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 364 of 819 PageID 2270




2|Page

                                                            REALPAGE/JONES 000167
                            365
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 365 of 819 PageID 2271




3|Page

                                                            REALPAGE/JONES 000168
                            366
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 366 of 819 PageID 2272




4|Page

                                                            REALPAGE/JONES 000169
                            367
       Case 3:19-cv-02087-B Document 129 Filed 05/29/20                      Page 367 of 819 PageID 2273




Dispute Results for SF04314009:




Dear Diane D Jones,

Thank you for contacting us regarding your issue. We would appreciate your feedback by clicking this live link.

Thank you for notifying LeasingDesk Screening regarding the accuracy and/or completeness of certain information that is
contained in your consumer file. LeasingDesk does not change information contained in a consumer file if the disputed
information is accurate. If LeasingDesk Screening's investigation reveals that the disputed information is inaccurate,
incomplete, or cannot be verified, then LeasingDesk Screening will delete or correct the disputed information.

LeasingDesk Screening has investigated your dispute and has notified the sources of the disputed information. Our
investigation is now complete. The investigation performed by LeasingDesk Screening revealed that the disputed
information is inaccurate, incomplete, or cannot be verified. LeasingDesk Screening has reported the findings of
our investigation to the Marietta Road - 7302 community. The apartment community makes a decision based
5|Page

                                                                                    REALPAGE/JONES 000170
                                         368
       Case 3:19-cv-02087-B Document 129 Filed 05/29/20                       Page 368 of 819 PageID 2274

upon many factors. You may want to review the findings of the reinvestigation with Marietta Road - 7302 and we
encourage you to do so.

Here is a summary of the results of our investigation:

The criminal information included in the report provided to Marietta Road apartment community on 8/15/2017 was
derived from public records from the Georgia Dept of Corrections (SPL). Based upon our investigation, we have
determined that the records do not belong to you and the records will be removed from your file.

You have the right to file with LeasingDesk Screening a brief statement disputing any of the information contained in your
file. If you choose to do so, then LeasingDesk Screening will include the statement or a summary of it in future reports that
LeasingDesk Screening prepares.

Upon your request, LeasingDesk Screening will provide to you a description of the procedures used to determine the
completeness and accuracy of the information in your file, including the name, business address, and telephone number
of anyone who furnished information to LeasingDesk Screening. LeasingDesk Screening also will provide to individuals
who have received a copy of your consumer report within the past twelve months (1) a copy of your statement or a
summary of it, or (2) notice that certain information, if any, has been revised or deleted from our file.

Enclosed is a summary of your rights under the Fair Credit Reporting Act and certain other documents that may be
required if you are a resident of a state that may require LeasingDesk Screening to provide you with additional
information. Please feel free to contact us with any questions you may have regarding this matter at (866) 934-1124
during normal business hours. You also may contact us in writing at LeasingDesk Screening, Consumer Relations, 2201
Lakeside Blvd. Richardson, Texas 75082-4305.

Sincerely,

LeasingDesk Screening
Consumer Relations
2201 Lakeside Blvd.
Richardson, Texas 75082-4305
1-866-934-1124




Recently, LeasingDesk Screening received a Consumer Dispute from applicant Diane D Jones. Today we are emailing,
Marietta Road - 7302, to inform of the following reinvestigation results:

The criminal information included in the report provided on 8/15/2017 was derived from public records. Based
upon our investigation, we have determined that the records reported do not belong to your applicant and the
records will be removed from the applicants file.

6|Page

                                                                                      REALPAGE/JONES 000171
                                          369
       Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 369 of 819 PageID 2275


We have added an activity note in OneSite. PLEASE do not rerun the applicant's screening, instead please
contact your corporate office or regional manager for a further review of this application.

Thank you,

LeasingDesk Screening
Consumer Relations
2201 Lakeside Blvd.
Richardson, Texas 75082-4305
1-866-934-1124

*This information is for LeasingDesk Screening client use only. Please do not forward.




7|Page

                                                                                    REALPAGE/JONES 000172
                                         370
Case 3:19-cv-02087-B Document 129 Filed 05/29/20            Page 370 of 819 PageID 2276
                         Case Detail
                Case Number        SF04335198 [View                 Case     Consumer
                                                                  Record
                                   Hierarchy]                       Type     Screening [Change]
                   Contact         Diane D Jones                Saturday

                    Name
               Account Name        Consumer-Realpage             Sunday

                  Case Owner       Screening -                 Date/Time     9/10/2017 4:27
                                                                 Opened
                                   Consumer [Change]                         PM
               Contact Phone       (216) 640-5419              Date/Time     9/11/2017 1:12
                                                                  Closed
                                                                             PM
                Contact Email      facialcleanse13@gmail.com        Area     CON: Consumer
                   Time Zone       Eastern                      Sub-Area     CON: Dispute -
                                                                             Updated File
                                                                             Copy
               Defect Number                                       Status    Completed
                      Legacy

                   Subject         CON: Dispute - Updated         Priority   Medium
                                   File Copy
               Description         Consumer requested for           Case     Email
                                                                   Origin
                                   updated file copy
                   Screening       MARIETTA ROAD - 7302          Delivery    Email
                    Property                                   Preference
               Site Loc-Acct#-     ATLANTA GA 3521464             Closed
                         PMC                                       When
                                   MICHAELS                      Created
                                   MANAGEMENT-
                                   AFFORDABLE, LLC
                   Instruction                                  Business     1
                   Letter Sent                                      Days
               BBB Complaint                                    Business     485
                                                                    Days
                                                                  Worked
                                                                from Now
                    BBB Case                                      Action     9/8/2017
                     Number                                    Plan Start
                                                                    Date
                 Social Media                                       Days     1.00
                     Request                                        Open
                 Social Media                                     Action     3.00
                Received Date                                  Plan Days
                                                                   Open
                                                                   Case
                                                                   Cycle

                  Parent PMC                                        Alert

                Contact is VIP                                 Escalated
                                                                to Legal
                Special States                                    Days in    678
                                                                   Status
               Parent Account                                      FCRA      9/8/2017
                       Owner                                   Start Date
                  PROPERTY                                     Preferred
                     TYPES                                     Method of
                                                                Contact

                                                       1

                                                                    REALPAGE/JONES 000173
                                 371
     Case 3:19-cv-02087-B Document 129 Filed 05/29/20                                          Page 371 of 819 PageID 2277

                    Closed Date       9/11/2017                                         Existing
    Case                                                                                SF Case
                                                                                        Number
                    Parent Case                                                        Docusign
                                                                                       Envelope
                   Inquiry Dates



Case Comments[1] | CDT Case Note[0] | DocuSign Status[0] | Articles[0] | Action Plans[1] | Emails[1] | Open Activities[0] | Activity History[6] | Case

                                    History[8] | Attachments[0] | Related Cases[0] | Custom History Tracking[0]




                                                                          2

                                                                                                         REALPAGE/JONES 000174
                                                 372
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 372 of 819 PageID 2278




                                      3

                                                        REALPAGE/JONES 000175
                        373
       Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 373 of 819 PageID 2279




Dear Diane D Jones,

You recently applied to Marietta Road - 7302. A copy of the consumer file that LeasingDesk Screening maintains on you
is attached to this e-mail. You also will find attached to the letter the Federal Trade Commission’s “A Summary of Your
Rights under the Fair Credit Reporting Act” and other important information about your rights. The attached document is
password protected. The password is your last name (all lower case) and last 4 digits of your social security
number.
                                                           4

                                                                                  REALPAGE/JONES 000176
                                        374
       Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 374 of 819 PageID 2280


If you have any question concerning your consumer file, you can contact LeasingDesk Screening toll-free at (866) 934-
1124.

Sincerely,

Consumer Relations
LeasingDesk Screening
2201 Lakeside Boulevard
Richardson, Tx 75082-4305
(866) 934-1124


Attachments: Consumer File
FTC Summary of Rights
Summary of rights under state law
Statement Regarding Security Freeze




                                                           5

                                                                                   REALPAGE/JONES 000177
                                        375
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 375 of 819 PageID 2281




1|Page

                                                            REALPAGE/JONES 000178
                            376
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 376 of 819 PageID 2282




2|Page

                                                            REALPAGE/JONES 000179
                            377
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 377 of 819 PageID 2283




3|Page

                                                            REALPAGE/JONES 000180
                            378
    Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 378 of 819 PageID 2284




4|Page

                                                            REALPAGE/JONES 000181
                            379
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 379 of 819 PageID 2285




              Exhibit 15



                        380
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 380 of 819 PageID 2286



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 DIANE D. JONES, individually and on
 behalf of herself and all others similarly
 situated,

                        Plaintiff,                   Case No. 3:19-cv-02087-B

                                                     DEFENDANT’S FIRST
                                                     SUPPLEMENTAL OBJECTIONS AND
                                                     RESPONSES TO PLAINTIFF JONES’
                                                     SECOND SET OF INTERROGATORIES
        v.
                                                     District Court Judge Jane J. Boyle

                                                     Magistrate Judge Irma C. Ramirez
 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,

                        Defendant.


       Pursuant to Fed. R. Civ. P. 26 and 33, Defendant RealPage, Inc. d/b/a LeasingDesk

Screening, (“RealPage” or “Defendant”) supplements its objections and responses to Plaintiff

Diane D. Jones’ (“Plaintiff”) Second Set of Interrogatories as follows:

                                PRELIMINARY STATEMENT

       RealPage has not yet completed its investigation of the facts relating to this action, has not

yet completed its discovery, and has not yet completed its preparation for trial. Consequently, the

following responses are provided without prejudice to RealPage’s right to introduce, at the time of

trial or other proceedings, subsequently discovered information relating to the proof of presently

known material facts and to introduce all information, whenever discovered, relating to the proof

of subsequently discovered material facts. However, RealPage does not assume any duty of

ongoing amendment to these responses.



                                                 1

                               381
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 381 of 819 PageID 2287



                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       RealPage objects to the definition of “Defendant,” “You,” and “Your” insofar as it includes

any “agency, subsidiary(ies), parent corporation(s) and/or any of its branches, departments,

employees, agents, contractual affiliates, or others connected by legal relationship, in the broadest

sense.” This definition is vague, ambiguous, and woefully overly broad and unduly burdensome,

given that it would encompass third parties or entities, whose information and/or documents are

not within RealPage’s possession, custody, or control, or whose information has no relevance or

bearing on the claims or defenses at issue in this matter.

                           RESPONSES TO INTERROGATORIES

       12.     State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2017 and the

present which included one or more items for criminal record information, and from whom you

subsequently received a dispute or other communication stating that the criminal record

information did not pertain or belong to them, or which RealPage interpreted as a “nonmatch”

dispute.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous, including

with respect to the undefined terms “criminal record information,” “dispute,” “other

communication,” and “interpreted as a nonmatch.” RealPage objects to this Interrogatory on the

grounds that it is premature, overly broad, unduly burdensome, and irrelevant to the claims and

defenses as they currently exist. Plaintiff’s purported class has not been certified and, thus, the

requested information is overbroad and irrelevant. RealPage objects to this Interrogatory on the

basis that it calls for trade secret, confidential business, financial, commercial or proprietary

information.




                                                 2

                               382
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 382 of 819 PageID 2288



        The following response is designated as “Confidential.” REDACTED




        SUPPLEMENTAL            ANSWER:         The    following     response     is   designated     as

“Confidential.” REDACTED




        13.     Of the consumers who comprise your response to Interrogatory No. 1, state the total

number of consumers for whom you determined following a reinvestigation was a “nonmatch” on

the criminal record on the report.

        ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the whole

given its reference to Interrogatory No. 1, which states: “Identify all entities, public or private,

from which you have obtained any of the criminal record information that you sell about

consumers, from March 6, 2014 to the present.” For the purposes of providing a response,

RealPage assumes that this Interrogatory intended to reference Interrogatory No. 12 and

incorporates its objections to Interrogatory No. 12. RealPage objects to this Interrogatory as vague

and ambiguous, including with respect to the phrase “for whom you determined following a

reinvestigation was a ‘nonmatch’ on the criminal record.” RealPage objects to this Interrogatory

on the grounds that it is premature, overly broad, unduly burdensome, and irrelevant to the claims

and defenses as they currently exist. Plaintiff’s purported class has not been certified and, thus, the

requested information is overbroad and irrelevant. RealPage objects to this Interrogatory on the

basis that it calls for trade secret, confidential business, financial, or proprietary information.




                                                   3

                                383
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 383 of 819 PageID 2289



       The following response is designated as “Confidential.” REDACTED




       SUPPLEMENTAL            ANSWER:        The    following    response    is   designated    as

“Confidential.” REDACTED




       14.     Of the consumers who comprise your response to Interrogatory No. 1, state the total

number of consumers for whom you removed the criminal record information from the consumer’s

report following the consumer’s dispute or communication.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the whole

given its reference to Interrogatory No. 1, which states: “Identify all entities, public or private,

from which you have obtained any of the criminal record information that you sell about

consumers, from March 6, 2014 to the present.” For the purposes of providing a response,

RealPage assumes that this Interrogatory intended to reference Interrogatory No. 12 and

incorporates its objections to Interrogatory No. 12. RealPage objects to this Interrogatory as vague

and ambiguous, specifically with respect to the phrase “for whom you removed the criminal record

information from the consumer’s report following the consumer’s dispute or communication.”

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.




                                                 4

                               384
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 384 of 819 PageID 2290



RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.

       The following response is designated as “Confidential.” REDACTED




       SUPPLEMENTAL            ANSWER:        The      following    response   is   designated   as

“Confidential.” REDACTED




       15.     State the total number of consumers about whom you provided a consumer report

to a third party from March 6, 2017 to the present which included one or more items of criminal

record information for which the Name of the individual who was the subject of the report was not

a character for character match to neither the Name of the offender or any of the alias Names listed

on the criminal record.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the

whole. RealPage objects to this Interrogatory on the basis that it seeks information not tied to the

allegations in Plaintiff’s Second Amended Complaint, including the proposed class definitions.

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.

RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.




                                                   5

                               385
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 385 of 819 PageID 2291



       Subject to and without waiving its objections, RealPage responds as follows: none.

       16.     State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2017 and the

present which included one or more items of criminal record information, for which (i) the first

name of the offender as listed on the criminal record was not a character-for-character match to

the first name of the individual who was the subject of the report, and (ii) the criminal record you

placed on the report represented the offender’s date of birth as “1/1/XXXX – 12/31/XXXX.”

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the

whole. RealPage objects to this Interrogatory on the basis that it seeks information not tied to the

allegations in Plaintiff’s Second Amended Complaint, including the proposed class definitions.

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.

RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.

       17.     State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2017 and the

present which included one or more items of criminal record information, for which (i) three or

more characters, when taken in order, of the first name of the offender did not match the characters,

when taken in order, of the first name of the individual who was the subject of the report, and (ii)

the criminal record you placed on the report represented the offender’s date of birth as “1/1/XXXX

– 12/31/XXXX”.




                                                   6

                               386
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 386 of 819 PageID 2292



       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the

whole. RealPage objects to this Interrogatory on the basis that it seeks information not tied to the

allegations in Plaintiff’s Second Amended Complaint, including the proposed class definitions.

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.

RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.



 Dated:     January 10, 2019                       By:/s/ Timothy St. George
                                                       Ronald I. Raether, Jr. (pro hac vice)
                                                       Jessica R. Lohr (pro hac vice)
                                                       Troutman Sanders LLP
                                                       5 Park Plaza, Suite 1400
                                                       Irvine, CA 92614
                                                       Tel: (949) 622-2700
                                                       Fax: (949) 622-2739

                                                       Timothy St. George (pro hac vice)
                                                       TROUTMAN SANDERS LLP
                                                       1001 Haxall Point
                                                       Richmond, Virginia 23219
                                                       Telephone: (804) 697-1200
                                                       Facsimile: (804) 698-1339

                                                       Attorneys for Defendant
                                                       RealPage, Inc.




                                                   7

                               387
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 387 of 819 PageID 2293




                        388
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 388 of 819 PageID 2294



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by electronic mail and

U.S. first class mail on this the 10th day of January 2020:

 John Soumilas, Esq.                                 Daniel Cohen, Esq.
 James A. Francis, Esq.                              Edward Y. Kroub, Esq.
 Lauren KW Brennan, Esq.                             Cohen & Mizrahi LLP
 Francis & Mailman                                   300 Cadman Plaza West, 12th Floor
 Land Title Building, 19th Floor                     Brooklyn, NY 11201
 100 South Broad Street                              Email: dan@cml.legal
 Philadelphia, PA 19110                                     edward@cml.legal
 Email: jfrancis@consumerlawfirm.com
        jsoumilas@consumerlawfirm.com                Stephen M. Bosak, Esq.
        lbrennan@consumerlawfirm.com                 Matthew A. Dooley, Esq.
                                                     O'Toole McLaughlin Dooley & Pecora
 Michael A. Caddell                                  5455 Detroit Road
 Cynthia B. Chapman                                  Sheffield Village, OH 44054
 Amy E. Taylor                                       Email: sbosak@omdplaw.com
 Caddell & Chapman                                          mdooley@omdplaw.com
 628 East 9th Street
 Houston, TX 77007
 Email: mac@caddellchapman.com
        cbc@caddellchapman.com
        aet@caddellchapman.com


                                                      /s/ Jessica R. Lohr
                                                      Jessica R. Lohr

                                                      Attorney for Defendant, RealPage, Inc. d/b/a
                                                      Leasing Desk




                                                 9

                               389
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 389 of 819 PageID 2295




              Exhibit 16
                Proposed to Be Redacted Entirely




                        390
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 390 of 819 PageID 2296




              Exhibit 17



                        396
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 391 of 819 PageID 2297




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS

               DIANE D. JONES,                 :
               individually and on             :
               behalf of herself and           :
               all others similarly            :
               situated,                       :
                                               :
                     Plaintiff,                :   No.:
                                               :   3:19-cv-02087-B
                 vs.                           :
                                               :
               REALPAGE, INC., d/b/a           :
               LEASINGDESK SCREENING,          :
                                               :
                     Defendant.                :

                                     - CONFIDENTIAL -
                                         - - -
                                        VOLUME II
                                         - - -

                              Remote video conference deposition of
               MANJITSINGH SOHAL, taken on Friday, April 17, 2020,
               beginning at approximately 10:02 a.m., before Donna
               M. Ray, Certified Court Reporter and Notary Public.



                                           -   -   -
                           SUMMIT COURT REPORTING, INC.
                   Certified Court Reporters and Videographers
                         1500 Walnut Street, Suite 1610
                        Philadelphia, Pennsylvania 19102
                  424 Fleming Pike, Hammonton, New Jersey 08037
                 (215) 985-2400 * (609) 567-3315 * (800) 447-8648
                             www.summitreporting.com




                        397
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 392 of 819 PageID 2298
                                                                                Page 87
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1     APPEARANCES:
          2

          3     (VIA REMOTE VIDEO CONFERENCE)
                FRANCIS, MAILMAN & SOUMILAS, P.C.
          4     BY: JOHN SOUMILAS, ESQUIRE
                1600 Market Street, Suite 2510
          5     Philadelphia, Pennsylvania 19103
                (215) 735-8600
          6     Jsoumilas@consumerlawfirm.com
                -- Representing Plaintiff
          7

          8     (VIA REMOTE VIDEO CONFERENCE)
                TROUTMAN SANDERS, LLP
          9     BY: TIMOTHY J. ST. GEORGE, ESQUIRE
                1001 Haxall Point
         10     15th Floor
                Richmond, Virginia 23219
         11     (804) 697-1200
                Timothy.St.George@Troutman.Com
         12     -- Representing Defendant
         13

         14

         15    ALSO PRESENT:
         16    (VIA REMOTE VIDEO CONFERENCE)
               Jeff Kabacinski
         17

         18

         19

         20

         21

         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        398
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 393 of 819 PageID 2299
                                                                                Page 88
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1                                   INDEX
          2    WITNESS                                                       PAGE
          3    MANJITSINGH SOHAL
          4      EXAMINATION
          5           BY:      Mr. Soumilas                                    89
          6

          7

          8                                  EXHIBITS
          9                        (Retained By Counsel.)
         10
                                                                   FIRST PAGE
         11    NO.                   DESCRIPTION                   REFERENCED
         12    Exhibit 4       Defendant's Third Supplemental                  92
         13                    Objections and Responses
         14    Exhibit 5       Computer Query                                  97
         15    Exhibit 6       List of Hypothetical Names                    104
         16    Exhibit 7       Tenant Screening Report                       108
         17

         18

         19

         20

         21

         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         399
Case 3:19-cv-02087-B Document 129 Filed 05/29/20          Page 394 of 819 PageID 2300
                                                                                  Page 89
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1                               -    -      -
          2                      (Whereupon, Exhibits 4 through 7
          3               were marked for identification.)
          4                                -      -    -
          5                      MANJITSINGH SOHAL, after having been
          6               duly sworn, was examined and testified as
          7               follows:
          8                                   -    -      -
          9                               EXAMINATION
         10                                   -    -      -
         11    BY MR. SOUMILAS:
         12         Q.    Mr. Sohal, good morning.
         13         A.    Good morning.
         14         Q.    My name is John Soumilas.                 I'm one of the
         15    attorneys for Diane D. Jones who's brought a
         16    lawsuit against RealPage, Inc.
         17               Today in this case, through the agreement
         18    of all the lawyers, we are connected through a
         19    video link in order to take your deposition in that
         20    matter.    We would ordinarily do it in a different
         21    way where some of us would be together or certainly
         22    the court reporter would be with you, but under the
         23    circumstances of the pandemic going on in the world
         24    right now, we are all linked through a Zoom video
         25    feed.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         400
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 395 of 819 PageID 2301
                                                                                Page 90
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               Particularly for that reason, if you do
          2    not hear me or if a connection is interrupted in
          3    any way, would you do your best to just let me
          4    know?
          5         A.    Yes.
          6         Q.    Right now we seem to be seeing and hearing
          7    each other perfectly.          So I'm going to assume that
          8    unless you tell me that there's some problem, and
          9    then we'll try to correct it as soon as we can.
         10               Okay?
         11         A.    Yes.
         12         Q.    Also, you are under oath just as if we
         13    were in court in front of a judge and jury today.
         14    So, therefore, you are required to testify
         15    truthfully under penalty of perjury.
         16               Do you understand that?
         17         A.    Yes.
         18         Q.    Now, Mr. Sohal, do you recall giving a
         19    deposition previously in this case, Jones versus
         20    RealPage, back in February of this year?
         21         A.    Yes.
         22         Q.    And have you had occasion to review the
         23    transcript of that deposition which you gave on
         24    February 11, 2020?
         25         A.    Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         401
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 396 of 819 PageID 2302
                                                                                Page 91
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1         Q.    I will represent to you that since that
          2    deposition took place the parties in this case
          3    returned to court and the court directed RealPage
          4    to provide a revised answer to an interrogatory,
          5    number 15, about which you had testified about back
          6    in February.
          7               Do you remember giving an answer about
          8    that interrogatory?
          9         A.    Yes.
         10         Q.    In fact, you are the person that verified
         11    that interrogatory response, correct?
         12         A.    Yes.
         13         Q.    Okay.     Well, do I understand that since
         14    the court's order of March 19, 2020, I'll represent
         15    for the docket -- for the record, excuse me, that's
         16    docket 120 in the case, that RealPage has had an
         17    opportunity to recalculate the answer to
         18    interrogatory 15?
         19         A.    Yes.
         20         Q.    Okay.     And what I wish to do is to turn to
         21    that revised answer and talk about it a little bit
         22    to make sure that the recalculation was done in a
         23    manner as directed by the court.
         24               Okay?
         25         A.    Okay.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         402
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 397 of 819 PageID 2303
                                                                                Page 92
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1         Q.    Let me show you -- well, before I even do
          2    that, I will represent for the record that I am
          3    treating this deposition today as the second part
          4    of your deposition.         Since the first part had three
          5    exhibits, I will pick up today with Exhibit 4 as if
          6    we're continuing in the same sequence.                 That's just
          7    a clarification for the record.              It's not a
          8    question.
          9               Let me show you, Mr. Sohal, what I've
         10    marked for purposes of today as Exhibit Sohal 4,
         11    which is the defendant's third supplemental
         12    objections and responses to plaintiff Jones' second
         13    set of interrogatories.
         14               Do you have that available?
         15         A.    I can see it on my screen.
         16               Is that the one?
         17         Q.    Yes, sir.       It's the one projecting on your
         18    screen right now that says Exhibit 4 on the top
         19    right-hand side.
         20               Do you see that?
         21         A.    Yes.
         22         Q.    Let's scroll down within that exhibit,
         23    please, to the question that is what we have called
         24    interrogatory number 15.            I will read it for the
         25    record.    It requests for the defendant to "State



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         403
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 398 of 819 PageID 2304
                                                                                  Page 93
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    the total number of consumers about whom you
          2    provided a consumer report to a third party from
          3    March 6, 2017 to the present which included one or
          4    more items of criminal record information for which
          5    the Name of the individual who was the subject of
          6    the report was not a character-for-character match
          7    to either the Name of the offender or any of the
          8    alias names listed on the criminal record."
          9               Do you see that question?
         10         A.    Yes.
         11         Q.    I want to scroll down further in the
         12    document to not just the answer, but on the next
         13    page, there is a supplemental answer.
         14               Do you see that?
         15         A.    Yes.
         16         Q.    And if we can just scroll up just a little
         17    bit, please, above the supplemental answer.                   The
         18    paragraph immediately before that supplemental
         19    answer reads, "Notwithstanding these objections,"
         20    that the defendant RealPage has made, "pursuant to
         21    the court's order at docket number 120, RealPage
         22    provides the following response to this
         23    interrogatory, as clarified by that order.                   For
         24    these responses, 'Name' is defined as:                 'First and
         25    last name taken together.'"



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         404
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 399 of 819 PageID 2305
                                                                                Page 94
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               Do you see that?
          2         A.    Yes.
          3         Q.    Okay.     So just to connect the dots, this
          4    is the court order that directed RealPage to
          5    recalculate that response, and am I correct,
          6    Mr. Sohal, that the answer we see in the paragraph
          7    immediately after the supplemental answer heading
          8    is the correct response to interrogatory 15 as
          9    clarified by the court order?
         10               And will you scroll up a little bit so we
         11    can see the full paragraph there.               So not -- the
         12    supplemental answer, please.             I want to make sure
         13    that the witness is looking at the supplemental
         14    answer.    There we go.
         15               REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         405
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 400 of 819 PageID 2306
                                                                                Page 95
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1
                   REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                            406
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 401 of 819 PageID 2307
                                                                                Page 96
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        407
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 402 of 819 PageID 2308
                                                                                Page 97
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




         19         Q.    Okay.     So I want to go through a couple of
         20    examples that we had talked about during your
         21    deposition the first time around to make sure that
         22    I understand how this search works, but, actually,
         23    before we even get there, let me show you an
         24    exhibit that we marked as five for purposes of
         25    today.    I understand it to be the computer query



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         408
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 403 of 819 PageID 2309
                                                                                Page 98
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    that led to these results.
          2               Are you able to see Exhibit 5 on your
          3    screen, Mr. Sohal?
          4         A.    Yes.
          5         Q.    And will you please scroll through the
          6    entire exhibit, Mr. Sohal.            I will represent for
          7    the record that it's -- it was produced to us with
          8    Bates stamp numbers on it 814 through 847.
          9                      MR. ST. GEORGE:         John, I think he
         10               has a version on his computer.               Do you
         11               want him to just scroll through his
         12               version at his pace?           It's a little clunky
         13               with someone else operating the scroll
         14               bar.
         15                      MR. SOUMILAS:        Yes.     That's totally
         16               fine, counsel.
         17    BY MR. SOUMILAS:
         18         Q.    So, Mr. Sohal, if you have a copy of that
         19    computer query that you can scroll through
         20    yourself, I'd like you to do that and let me know
         21    when you're done looking at it.              I'm going to have
         22    some questions at the end.
         23         A.    Yes.
         24         Q.    Okay.     Sir, is that the computer query
         25    that someone at RealPage ran in order to derive the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         409
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 404 of 819 PageID 2310
                                                                                Page 99
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    supplemental answer to interrogatory 15 that we
          2    were just talking about a moment ago with reference
          3    to Exhibit 4?
          4         A.    Yes.     These are the queries that were used
          5    to extract the numbers that were part of the
          6    interrogatory 15.
          7         Q.    Okay.     Did someone at RealPage prepare
          8    these queries?
          9         A.    Yes.
         10         Q.    Who did it?
         11         A.    This was done by our DBA, database
         12    administrator.
         13         Q.    Are you yourself personally able to read
         14    these queries, Mr. Sohal?
         15         A.    Yes.
         16         Q.    Okay.     And did you have any input in
         17    creating the queries before they were run?
         18         A.    Yes.
         19         Q.    All right.       And are you satisfied that
         20    based on your understanding of how such queries
         21    work that they derive the correct answer for the
         22    total number of reports which met those two
         23    conditions, both of those conditions, in the
         24    supplemental answer to interrogatory 15?
         25         A.    Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         410
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 405 of 819 PageID 2311
                                                                               Page 100
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1         Q.    How long did the query take to run, sir?
          2         A.    I mean, the whole thing took several
          3    weeks.    So we go through an elaborate process of
          4    extracting data from the historical data.                  And then
          5    it goes through the queries, which take, you know,
          6    hours and some queries take minutes, but you can
          7    assume that it was at least a couple of weeks.                    I
          8    don't have an exact time it took, but from start to
          9    end definitely it took several weeks.
         10         Q.    Okay.     And in which -- against which
         11    database were the queries run?
         12         A.    This was run on our data warehouse where
         13    we keep all the historical data on screening
         14    reports.
         15         Q.    So the data warehouse would have
         16    historical data about screening reports for
         17    particular tenant applicants which were prepared
         18    over the course of this time period we're looking
         19    at from 2017 through 2020?
         20         A.    That's correct.
         21         Q.    Okay.     And approximately how much computer
         22    time did it take once the queries were prepared for
         23    the answer to be derived?
         24                      MR. ST. GEORGE:         Object to form.
         25                      THE WITNESS:        As I said earlier, I



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         411
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 406 of 819 PageID 2312
                                                                               Page 101
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1                  mean, the whole process took several
          2                  weeks, which was part of finding the
          3                  requirement, what needs to be queried, and
          4                  then actually writing the queries and then
          5                  executing the queries.         And some of this
          6                  is -- you have to do it creatively.               You
          7                  have to run it and then you find issues or
          8                  bugs and then you have to go back.              So
          9                  it's very hard to keep track of specific
         10                  computer time.
         11    BY MR. SOUMILAS:
         12         Q.       Okay.   Are you satisfied that any bugs or
         13    any problems were corrected before the final answer
         14    was derived?
         15         A.       Yes.    I'm satisfied.      I went through the
         16    QA of the final results.
         17
                   REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                            412
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 407 of 819 PageID 2313
                                                                               Page 102
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1
                   REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                            413
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 408 of 819 PageID 2314
                                                                               Page 103
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




         18         Q.    All right.       Am I correct that typically
         19    the historical reports, screening reports that
         20    RealPage prepares, would have some identifying
         21    information about the applicant over and above the
         22    name?
         23                      MR. ST. GEORGE:         Object to form.
         24                      THE WITNESS:        You mean what the
         25               applicant inputs themselves, or this is a



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         414
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 409 of 819 PageID 2315
                                                                               Page 104
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               system generated -- I'm not clear about
          2               the question.
          3    BY MR. SOUMILAS:
          4         Q.    Sure.     I'll try it again.
          5               Do you see how the answer to -- the
          6    supplemental answer to interrogatory 15 talks about
          7    the name input by the property for a particular
          8    tenant applicant?
          9         A.    Yes.
         10         Q.    Am I correct that in that process of
         11    inputting data, the property or property manager
         12    would typically also include an address, a social
         13    security number or a date of birth for the
         14    applicant?
         15         A.    Social security is not mandatory for all
         16    applicants.      We ask for an address and date of
         17    birth.
         18         Q.    Okay.     Let's -- since this question
         19    focuses on the name, I want to focus on that next.
         20    With reference to Exhibit 6, if we can please pull
         21    that up for the witness.
         22               Mr. Sohal, I'll represent to you that this
         23    was an exhibit that we used with your first
         24    deposition.      If you'll notice, it says Exhibit 3 on
         25    the very top right with a February 11, 2020 date.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         415
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 410 of 819 PageID 2316
                                                                               Page 105
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               Do you see that?
          2         A.    Yes.
          3         Q.    What I want to do for purposes of clarity
          4    is re-mark this exhibit as Exhibit 6, which I do
          5    with today's date, but I'm going to leave the old
          6    exhibit sticker on so there's no confusion.
          7               Okay?
          8         A.    Okay.
          9         Q.    And what I want to do is I want to go
         10    through this list of 10 names that we talked about
         11    with your previous deposition and see whether the
         12    revised answer to interrogatory 15 still has these
         13    names falling in within the response or outside of
         14    the response.
         15               Okay?
         16         A.    Okay.
         17         Q.    Specifically, we're talking about the
         18   REDACTED              What I'm trying to figure out is
         19    whether these hypothetical names that we have here
         20    in the demonstrative exhibit are within that total
         21    figure or they would fall outside of it.
         22               Okay?
         23         A.    Okay.
         24         Q.    So if the -- in example one the tenant
         25    applicant name is Geoffrey Smith and the criminal



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         416
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 411 of 819 PageID 2317
                                                                               Page 106
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    record name is George Smith and there are no
          2    aliases at all for that record, would that fall in
          3    within the revised response to interrogatory 15?
          4         A.    It would fall in the response.
          5         Q.    Okay.     And just so that our record is
          6    clear, sir, because we have used these names
          7    before, it would also fall within the revised
          8    response that you gave us following the court's
          9    order, right?
         10         A.    Yes.
         11         Q.    Okay.     And is that the case for all of the
         12    other names that we went through previously at 1
         13    through 10?      Would all of those scenarios fall
         14    within the revised response to interrogatory 15 as
         15    well?
         16                      MR. ST. GEORGE:         Object to form.
         17                      THE WITNESS:        Yes.     All of these
         18               would be in the revised response.
         19                      MR. SOUMILAS:        All right.       Counsel,
         20               was your objection that this was compound
         21               or do you have some other objection to the
         22               form?
         23                      MR. ST. GEORGE:         My objection is
         24               that your question lacks foundation
         25               because it assumes that -- it's ambiguous



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         417
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 412 of 819 PageID 2318
                                                                               Page 107
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               and it lacks foundation because your
          2               question assumes that these people -- that
          3               these names here would be matched by a
          4               leasing desk.        So I wanted to clarify and
          5               preserve the record that this is a purely
          6               hypothetical exercise based on a simple
          7               comparison of names.
          8                      So that was the basis for my
          9               objection.
         10                      MR. SOUMILAS:        Okay.     So thank you
         11               for that clarification.             I want to make
         12               sure that our record is clear on that.
         13    BY MR. SOUMILAS:
         14         Q.    So, Mr. Sohal, this list of 10 names is a
         15    hypothetical list of names because we don't know
         16    the actual names among that population REDACTED ,
         17    but what I'm trying to get at is whether with these
         18    hypothetical names if there was a tenant applicant
         19    whose name was Geoffrey Smith at number one and a
         20    criminal record for a George Smith with no alias,
         21    the way you run -- you ran the query to get the
         22    revised response to interrogatory 15 would put that
         23    name within the population REDACTED                    , correct?
         24         A.    That's correct.
         25         Q.    And that is the case for the other nine



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         418
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 413 of 819 PageID 2319
                                                                               Page 108
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    hypothetical names within Exhibit 6 as well, that
          2    if these were the actual names run and that -- the
          3    result would be the name?            They would all fall
          4    within the response to interrogatory 15?
          5         A.    That's correct.
          6
                                                                                 REDACTED
                    Q.    Now, with respect to the actual names,
                         did you run any type of analysis or an
          8    examination on those names?
          9         A.    I did some spot checks to make sure the
         10    data was complying with the initial requirements.
         11    I didn't check all REDACTED , but I checked
         12    probably a handful just to make sure.
         13         Q.    And did your spot checking result in a
         14    finding that the two requirements were being met?
         15         A.    Yes.
         16         Q.    Okay.     As they would be met for all 10 of
         17    these names if they had been in that population,
         18    correct?
         19         A.    Correct.
         20         Q.    Now, let's go to Exhibit 7, which is the
         21    tenant screening report that RealPage prepared for
         22    the plaintiff in this case, Diane D. Jones, back on
         23    August 28, 2017.        I'll represent to you, Mr. Sohal,
         24    that this was previously marked as Ramesh 3 in a
         25    deposition of another witness in this matter.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         419
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 414 of 819 PageID 2320
                                                                               Page 109
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               Have you seen this document before?
          2         A.    I saw it once the exhibits were sent
          3    yesterday.
          4         Q.    All right.       And it does appear to be in
          5    the form of a RealPage tenant screening report; is
          6    that correct?
          7         A.    Yes.
          8         Q.    Now, it identifies the applicant right up
          9    front, Diane D. Jones, with an address at
         10    University Heights in Ohio.
         11               Do you see that?
         12         A.    Yes.
         13         Q.    And for this particular applicant it
         14    appears that we have both a social security number,
         15    even though it's not required, and also a date of
         16    birth of August 13th and then the year is masked;
         17    is that correct?
         18         A.    Yes.
         19         Q.    Okay.     Let's, please, scroll down to the
         20    third page of that report, which includes the
         21    criminal record.
         22               What I want to do, Mr. Sohal, is just
         23    understand for sure how the revised answer to
         24    interrogatory 15 would work in a scenario exactly
         25    like this one where the applicant is Diane Jones



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         420
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 415 of 819 PageID 2321
                                                                               Page 110
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    and you see there that there is a criminal record
          2    found.    The offender information is Toni Taylor.
          3               Do you see that?
          4         A.    Yes.
          5         Q.    Then there is a second field called alias
          6    information, and it appears that Toni Taylor has --
          7    it looks to me like 13 different alias names that
          8    she has used at some point or another.
          9               Does that look correct?
         10         A.    Yes.
         11         Q.    Now, the way the answer -- the revised
         12    answer to interrogatory 15 operates is that the
         13    property input name would be Diane Jones?
         14         A.    Yes.
         15         Q.    Okay.     And then the offender name would be
         16    Toni Taylor, correct?
         17         A.    Yes.
         18         Q.    So the first condition in interrogatory 15
         19    is satisfied that we do not have a
         20    character-for-character name match between Diane
         21    Jones and Toni Taylor, correct?
         22         A.    Yes.
         23         Q.    And then the second condition in
         24    interrogatory 15 is also satisfied because Diane
         25    Jones does not match character-for-character to any



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         421
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 416 of 819 PageID 2322
                                                                               Page 111
                            MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    of these 13 alias names that we see listed on page
          2    three of the report, correct?
          3         A.      Yes.
          4         Q.      So in this case of the plaintiff Diane
          5    Jones, she would fall within that population of
          6   REDACTED ,   correct?
          7         A.      Correct.
          8         Q.      Okay.   I want to go back to Exhibit 4,
          9    please.      I want to look at the second paragraph of
         10    the supplemental answer.
         11                 If you could scroll up just a little bit
         12    so we can see the entire second paragraph.                   Thank
         13    you.
         14                 Now, Mr. Sohal, I'm focusing on the
         15    paragraph that begins, "In further response,
         16    RealPage states."
         17                 Do you see that?
         18         A.      Yes.
         19         Q.      Okay.   So I'll just note for the record
         20    right here that I don't know that we asked that
         21    question or that it's responsive to interrogatory
         22    15 or that the court ordered it.               So I don't know
         23    that it's an admissible answer, but in the event it
         24    is, I want to ask you some questions about it so
         25    that I understand.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                           422
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 417 of 819 PageID 2323
                                                                               Page 112
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        423
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 418 of 819 PageID 2324
                                                                               Page 113
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        424
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 419 of 819 PageID 2325
                                                                               Page 114
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1               REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        425
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 420 of 819 PageID 2326
                                                                               Page 115
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        426
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 421 of 819 PageID 2327
                                                                               Page 116
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        427
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 422 of 819 PageID 2328
                                                                               Page 117
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        428
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 423 of 819 PageID 2329
                                                                               Page 118
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1
                   REDACT




         18         Q.       Okay.   And would RealPage have any way of
         19    knowing whether Equifax may have completely mixed
         20    up the plaintiff, Diane Jones, with a total
         21    stranger named Tina Smith and that's the reason why
         22    there is a name variation there?
         23         A.       I'm sorry.    Could you repeat the question?
         24         Q.       Yes.
         25                  Have you ever heard that the national



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                            429
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 424 of 819 PageID 2330
                                                                               Page 119
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    bureaus on occasion just mix the files up of people
          2    who might have similar social security numbers or
          3    other characteristics?
          4                      MR. ST. GEORGE:         Object to form.
          5                      THE WITNESS:        I can't say one way or
          6               the other.
          7    BY MR. SOUMILAS:
          8         Q.    Okay.     Have you ever heard of that in your
          9    experience of working for RealPage, that on
         10    occasion that it has happened, the national bureaus
         11    mix up the identities of consumers?
         12                      MR. ST. GEORGE:         Object to form.
         13                      THE WITNESS:        I can't answer that
         14               question one way or the other.
         15    BY MR. SOUMILAS:
         16         Q.    In the hypothetical that I asked you about
         17    whether -- you know, what would happen in the
         18    scenario if Diane Jones had an additional name of
         19    Tina Jones, you would not be able to answer whether
         20    Tina -- I'm sorry.         Let me do that question again.
         21               In the scenario that I previously asked
         22    you where the plaintiff, Diane Jones, would have an
         23    additional name on her Equifax file of Tina Smith,
         24    would you agree with me that you would have no way
         25    of knowing one way or the other whether Diane Jones



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         430
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 425 of 819 PageID 2331
                                                                               Page 120
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    and Tina Smith are one in the same person?
          2         A.    I still don't understand the question.
          3    Sorry.
          4         Q.    So let me see if I can break it down.
          5               In the case of the plaintiff, Diane Jones,
          6    it appeared as if Equifax did not provide any
          7    additional names for her, although it provided some
          8    additional addresses, correct?
          9         A.    Correct.
         10         Q.    Okay.     I'm asking you hypothetically if
         11    Equifax had provided an additional name of Tina
         12    Smith for the plaintiff in this case, Diane Jones,
         13    would RealPage have any way of being able to tell
         14    based on that data whether Tina Smith and Diane
         15    Jones are the same person or whether Equifax has
         16    some error in its record?
         17                      MR. ST. GEORGE:         Object to form.
         18                      THE WITNESS:        We rely on the credit
         19               bureaus to provide information, and name
         20               changes are fairly common whether due to a
         21               life event or otherwise.             So there's no
         22               reason to not trust the data based on just
         23               the name.
         24    BY MR. SOUMILAS:
         25         Q.    So if in my example Equifax gave you the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         431
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 426 of 819 PageID 2332
                                                                               Page 121
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    name Tina Smith as an additional name, RealPage
          2    would just accept that at face value and assume
          3    that Diane Jones and Tina Smith are the same
          4    person?
          5                        MR. ST. GEORGE:       Object to the form.
          6                        THE WITNESS:      I mean, we do use the
          7                  credit names that are returned from the
          8                  credit bureaus.       So the answer is yes.
          9    BY MR. SOUMILAS:
         10
                   REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                            432
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 427 of 819 PageID 2333
                                                                               Page 122
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        433
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 428 of 819 PageID 2334
                                                                               Page 123
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        434
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 429 of 819 PageID 2335
                                                                               Page 124
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1                      MR. ST. GEORGE:         Object to form.
          2    BY MR. SOUMILAS:
          3         Q.    Are you aware of any type of an analysis
          4    or a study at RealPage as to whether the additional
          5    names, if any, provided by the consumer reporting
          6    agencies to RealPage as part of the screening
          7    process are actually correct additional names for
          8    the applicant, and by that I mean, a name that the
          9    applicant has actually used?
         10                      MR. ST. GEORGE:         Object to form.
         11                      THE WITNESS:        Could you repeat the
         12               question?       I'm sorry.       I didn't
         13               understand.
         14    BY MR. SOUMILAS:
         15         Q.    Okay.     I'm trying to figure out whether
         16    for the additional names that RealPage obtains from
         17    one or more of the credit agencies, whether you are
         18    aware of any type of a study or analysis at
         19    RealPage focusing in on those additional names in
         20    order to determine whether the applicant, in fact,
         21    had used the additional name provided by the credit
         22    agency?
         23         A.    I don't know of any study.              That doesn't
         24    mean it wasn't done, but I'm not aware.
         25         Q.    Okay.     So I think that answers all of my



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         435
Case 3:19-cv-02087-B Document 129 Filed 05/29/20       Page 430 of 819 PageID 2336
                                                                               Page 125
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1    questions on this supplemental response, sir.                    So
          2    with that, I'm going to close the record of your
          3    deposition.
          4                      MR. SOUMILAS:          Ideally, what I would
          5               like is a second volume of your deposition
          6               with today's date and attaching the
          7               additional Exhibits 4 through 7 which we
          8               also used in connection with your
          9               testimony.       With that, I rest.
         10                      MR. ST. GEORGE:            This is Tim St.
         11               George.      I don't have any further
         12               questions for the witness.              The witness
         13               will read and sign.
         14                      We'll make confidential designations
         15               consistent with the protective order.
         16                      MR. SOUMILAS:          That's very good.
         17               Thank you.       Let's go off the record.
         18                                  -    -    -
         19                      (Whereupon, the proceedings
         20               concluded at approximately 4:17 p.m.)
         21                                   -    -    -
         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        436
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 431 of 819 PageID 2337
                                                                               Page 126
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1                               CERTIFICATE
          2           I, Donna M. Ray, a Certified Court Reporter,
          3    hereby certify that the testimony and the
          4    proceedings in the foregoing matter taken on the
          5    date hereinbefore stated are contained fully and
          6    accurately in the stenographic notes taken by me
          7    and constitutes a true and correct transcript of
          8    the same.
          9

         10

         11                        ____________________
         12                        DONNA M. RAY,
         13                        Certified Court Reporter and
         14                        Registered Professional Reporter.
         15

         16           (The foregoing certification of this
         17    transcript does not apply to any reproduction of
         18    the same by any means unless under the direct
         19    control and/or direction of the certifying
         20    shorthand reporter.)
         21

         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        437
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 432 of 819 PageID 2338
                                                                               Page 127
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1

          2                      INSTRUCTIONS TO WITNESS
          3           Read your deposition over carefully.                  It is
          4    your right to read your deposition and make changes
          5    in form or substance.          You should assign a reason
          6    in the appropriate column on the errata sheet for
          7    any change made.
          8           After making any changes in form or substance
          9    which have been noted on the following errata sheet
         10    along with the reason for any change, sign your
         11    name on the errata sheet and date it.
         12           Then sign your deposition at the end of your
         13    testimony in the space provided.               You are signing
         14    it subject to the changes you have made in the
         15    errata sheet, which will be attached to the
         16    deposition before filing.            You must sign it in
         17    front of a witness.         Have the witness sign in the
         18    space provided.       The witness need not be a notary
         19    public.    Any competent adult may witness your
         20    signature.
         21           Return the original errata sheet to your
         22    counsel promptly.        Court rules require filing
         23    within 30 days after you receive the deposition.
         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         438
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 433 of 819 PageID 2339
                                                                               Page 128
                          MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


          1                               ERRATA SHEET
          2    Attach to Deposition of:            MANJITSINGH SOHAL
          3    Taken on:      Friday, April 17, 2020
          4    In the matter of:        Jones vs. RealPage
          5    PAGE   LINE NO. CHANGE                       REASON THEREFOR
          6    ___________________________________________________
          7    ___________________________________________________
          8    ___________________________________________________
          9    ___________________________________________________
         10    ___________________________________________________
         11    ___________________________________________________
         12    ___________________________________________________
         13    ___________________________________________________
         14    ___________________________________________________
         15    ___________________________________________________
         16    ___________________________________________________
         17    ___________________________________________________
         18    ___________________________________________________
         19    ___________________________________________________
         20    ___________________________________________________
         21    ___________________________________________________
         22    ___________________________________________________
         23    ___________________________________________________
         24    ___________________________________________________
         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        439
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 434 of 819 PageID 2340




                                 s/Bonnie Leigh




                       440
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 435 of 819 PageID 2341
                            MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL


           A             95:21,24 99:1,21    aware 124:3,18,24      certify 126:3            114:11 125:8
 a.m 86:16               99:24 100:23                               certifying 126:19      considered 122:12
 able 98:2 99:13         101:13,18 104:5,6             B            cetera 94:17 95:4      considering 112:21
   119:19 120:13         105:12 109:23       back 90:20 91:5        change 127:7,10        consistent 125:15
 accept 121:2            110:11,12 111:10      101:8,17 108:22        128:5                constitutes 126:7
   123:22                111:23 112:7,10       111:8 113:20,22      changes 120:20         consumer 93:2
 accurately 126:6        115:22,22 119:13      113:23 115:20          127:4,8,14 129:7       113:1,7,13,19
 acknowledge 129:3       119:19 121:8          121:10               character-for-cha...     115:25 116:14,25
 actual 107:16 108:2   answers 94:21         backup 114:24            93:6 95:16,18          123:20 124:5
   108:6                 124:25 129:6        bar 98:14                97:5,12 110:20,25    consumers 93:1
 additional 112:25     apartments 103:8      based 99:20 107:6        112:12,14 117:22       119:11
   115:24 116:1,13     appear 109:4            120:14,22            characteristics        contained 126:5
   116:24 117:16         115:12              basis 107:8              119:3                continuing 92:6
   118:15 119:18,23    APPEARANCES           Bates 98:8             check 103:6 108:11     control 126:19
   120:7,8,11 121:1      87:1                beginning 86:16        checked 108:11         copy 98:18
   123:3,13,19,22,23   appeared 97:7         begins 94:15,24        checking 108:13        correct 90:9 91:11
   124:4,7,16,19,21      120:6                 95:3 111:15          checks 108:9             94:5,8,17 95:5
   125:7               appears 109:14        behalf 86:4            chose 118:4              96:14,15,20 97:2
 address 104:12,16       110:6 118:5         best 90:3              circumstances            97:8,9,14,15,17
   109:9 115:6         applicant 96:3,22     birth 104:13,17          89:23                  97:18 99:21
 addresses 120:8         102:23 103:21,25      109:16 114:4         clarification 92:7       100:20 101:22
 administrator           104:8,14 105:25     bit 91:21 93:17          107:11                 103:18 104:10
   99:12                 107:18 109:8,13       94:10 111:11         clarified 93:23 94:9     107:23,24 108:5
 admissible 111:23       109:25 113:11         114:3 122:18           95:6                   108:18,19 109:6
 adult 127:19            116:5,17,18         bottom 112:10          clarify 107:4            109:17 110:9,16
 agencies 113:2,7,8      121:21 122:4        break 120:4            clarity 105:3            110:21 111:2,6,7
   113:13,19 114:16      123:24 124:8,9,20   breaking 122:1         clear 104:1 106:6        112:7,8,16,17,20
   115:25 116:5,14     applicants 100:17     broader 112:19           107:12                 115:4,5,9,10,19
   123:20 124:6,17       104:16              brought 89:15          client 114:23            117:24,25 118:16
 agency 113:10,21      applied 102:23        bugs 101:8,12          close 125:2              118:17 120:8,9
   114:10,13,17        apply 126:17          bureau 114:5,24        clunky 98:12             121:24 122:7,8,13
   116:25 123:4        appropriate 127:6       115:1 122:11         column 127:6             122:14 123:16,21
   124:22              approximately           123:14               common 103:7             123:23,24,25
 ago 99:2                86:16 100:21        bureaus 119:1,10         120:20                 124:7 126:7 129:5
 agree 119:24            122:21 123:1          120:19 121:8,20      comparison 107:7       corrected 101:13
   121:16 122:23         125:20                122:3                competent 127:19       correctly 95:21
 agreement 89:17       April 86:15 128:3     business 113:12        completely 118:19        115:14 123:2
 alias 93:8 95:19        129:4                                      complying 108:10       counsel 88:9 98:16
   97:12 107:20        arrive 112:19                   C            compound 106:20          106:19 127:22
   110:5,7 111:1       asked 111:20          call 114:20            computer 88:14         couple 97:19 100:7
   112:15 118:16         119:16,21           called 92:23 110:5       97:25 98:10,19,24    course 100:18
   121:16,23 122:6     asking 120:10         carefully 127:3          100:21 101:10        court 86:1,17,21,21
   122:13 123:5,15     assign 127:5          case 89:17 90:19       concluded 125:20         89:22 90:13 91:3
 aliases 106:2         assume 90:7 100:7       91:2,16 96:12        condition 97:10          91:3,23 94:4,9
   116:20 117:11,14      117:16 118:1          106:11 107:25          110:18,23              111:22 126:2,13
   117:23,24 118:6       121:2                 108:22 111:4         conditions 96:8          127:22
 ambiguous 106:25      assumes 106:25          114:18,25 115:2        97:4,16 99:23,23     court's 91:14 93:21
 analysis 108:7          107:2                 116:6,23 117:12        101:20,20 112:9        95:6 106:8
   124:3,18            assumption 123:10       118:9 120:5,12       conference 86:14       creating 99:17
 and/or 112:25         Attach 128:2          cases 114:22             87:3,8,16            creatively 101:6
   115:24 116:12,15    attached 127:15       certainly 89:21        confidential 86:11     credit 113:11,21
   126:19              attaching 125:6       CERTIFICATE              125:14                 114:4,10,21 115:1
 answer 91:4,7,17      attorneys 89:15         126:1                confusion 105:6          116:19 120:18
   91:21 93:12,13,17   August 108:23         certification 126:16   connect 94:3             121:7,8 123:3
   93:19 94:6,7,12       109:16              Certified 86:17,21     connected 89:18          124:17,21
   94:14,18 95:5,10    available 92:14         126:2,13             connection 90:2        criminal 93:4,8


                                                                                                     Page 130
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               441
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 436 of 819 PageID 2342
                            MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL

   95:13,17,20 97:6      118:11,20 119:18   examination 88:4       filing 127:16,22        119:4,12 120:17
   97:13 105:25          119:22,25 120:5      89:9 108:8           final 101:13,16         121:5 124:1,10
   107:20 109:21         120:12,14 121:3    examined 89:6          find 101:7              125:10,11
   110:1 112:13,15     difference 122:15    example 105:24         finding 101:2         give 96:18
   121:23 123:15         122:21,25            114:15 120:25           108:14             given 96:25 129:6
 customers 94:16       different 89:20      examples 97:20         fine 98:16            giving 90:18 91:7
   95:4,11,25 96:18      102:24 110:7       exclusively 123:19     first 88:10 92:4      go 94:14 97:19
                         118:3              excuse 91:15              93:24 94:15 95:3     100:3 101:8 105:9
           D           direct 126:18        executing 101:5           96:13,23 97:21       108:20 111:8
 D 86:3 89:15 108:22   directed 91:3,23     exercise 107:6            104:23 110:18        113:23 115:20
   109:9                 94:4                 116:16                  114:2 115:8          125:17
 d/b/a 86:8            direction 126:19     exhibit 88:12,14,15       122:19 123:7,12    goes 100:5 113:20
 data 100:4,4,12,13    displayed 115:17       88:16 92:5,10,18     five 97:24            going 89:23 90:7
   100:15,16 104:11    DISTRICT 86:1,1        92:22 97:24 98:2     Fleming 86:23           96:12 98:21
   108:10 120:14,22    docket 91:15,16        98:6 99:3 101:17     Floor 87:10             101:17 105:5
 database 99:11          93:21 95:7           104:20,23,24         focus 104:19            121:10 125:2
   100:11              document 93:12         105:4,4,6,20         focuses 104:19        good 89:12,13
 date 104:13,16,25       109:1                108:1,20 111:8       focusing 111:14         125:16
   105:5 109:15        dominant 114:21        113:23 115:21           124:19             guess 114:20
   114:4 125:6 126:5   Donna 86:16 126:2      117:13 118:5         following 93:22
   127:11 129:14         126:12               121:10                  106:8 127:9                 H
 dated 129:4           dots 94:3            exhibits 88:8 89:2     follows 89:7          Hammonton 86:23
 days 127:23           due 120:20             92:5 109:2 125:7     foregoing 126:4,16    handful 108:12
 DBA 99:11             duly 89:6            Experian 113:14           129:4              happen 96:21 116:9
 defendant 86:9        duplicate 103:12       114:15               form 100:24 103:23      119:17
   87:12 92:25 93:20   duplicates 102:18    experience 119:9          106:16,22 109:5    happened 119:10
 defendant's 88:12       103:3,15,16        extract 99:5              119:4,12 120:17    happens 116:9
   92:11                                    extracting 100:4          121:5 124:1,10     hard 101:9
 define 96:12                    E                                    127:5,8            Haxall 87:9
 defined 93:24         E 117:6                        F            found 110:2           heading 94:7
 defining 112:18       earlier 100:25       face 121:2 123:23      foundation 106:24     hear 90:2 102:4,6,7
 definitely 100:9      either 93:7 116:19   fact 91:10 96:24          107:1              heard 118:25 119:8
 demonstrative           117:22 121:22         124:20              FRANCIS 87:3          hearing 90:6
   105:20                122:5 123:4,14     fairly 120:20          frequently 116:4      Heights 109:10
 depends 113:10        elaborate 100:3      fall 105:21 106:2,4    Friday 86:15 128:3    hereinbefore 126:5
 deposition 86:14      entered 116:18          106:7,13 108:3         129:4              historical 100:4,13
   89:19 90:19,23      entire 98:6 111:12      111:5 117:1,3,8     front 90:13 109:9       100:16 103:19
   91:2 92:3,4 97:21   enumerated 112:9        118:11                 127:17             hours 100:6
   104:24 105:11       Equifax 113:14       fallback 114:25        frozen 102:3,13       hypothetical 88:15
   108:25 125:3,5        114:5,9,15,19,20   falling 105:13         full 94:11              105:19 107:6,15
   127:3,4,12,16,23      115:4,6 117:4,16   February 90:20,24      fully 126:5             107:18 108:1
   128:2                 118:2,10,16,19        91:6 95:12 96:9     further 93:11 94:24     117:15 119:16
 derive 98:25 99:21      119:23 120:6,11       101:21 104:25          111:15 116:11      hypothetically
 derived 100:23          120:15,25          feed 89:25                125:11               103:14 120:10
   101:14              errata 127:6,9,11    field 110:5 115:11
 DESCRIPTION             127:15,21 128:1       115:13,15,18                 G                       I
   88:11                 129:8                 118:2               generate 96:19        Ideally 125:4
 designations          error 120:16         figure 97:16 102:15    generated 94:16       identification 89:3
   125:14              ESQUIRE 87:4,9          102:21 103:4,11       95:4,11,25 101:19   identified 113:1
 desk 107:4            essentially 96:17       105:18,18,21          104:1 112:1,23         115:24 116:13
 determine 124:20      et 94:16 95:4           112:1,2,19 122:16   Geoffrey 105:25       identifies 109:8
 Diana 117:7,17,21     event 111:23            122:19,20 124:15      107:19              identifying 103:20
 Diane 86:3 89:15        120:21 121:19      figures 123:1          George 87:9 98:9      identities 119:11
   108:22 109:9,25       122:2,9            figuring 103:15          100:24 102:3,9      II 86:12
   110:13,20,24        exact 100:8          file 119:23              103:23 106:1,16     illustration 113:25
   111:4 117:6,21      exactly 109:24       files 119:1              106:23 107:20       immediately 93:18


                                                                                                    Page 131
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               442
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 437 of 819 PageID 2343
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL

    94:7                 113:24 114:11,18       94:10 98:12        met 97:4 99:22        need 97:17 127:18
 include 103:14          115:3,7,17 116:7       111:11 114:3        108:14,16            needs 101:3
    104:12               116:23 117:6,7,17      122:18             minutes 100:6         neither 116:18
 included 93:3 95:13     117:21,21 118:1      LLP 87:8             mix 119:1,11          New 86:23
    102:25 117:18        118:11,20 119:18     long 100:1           mixed 118:19          nine 107:25
 includes 103:12         119:19,22,25         look 110:9 111:9     moment 94:23 99:2     non-match 122:12
    109:20               120:5,12,15 121:3      117:10,14           101:18 113:24        NORTHERN 86:1
 INDEX 88:1              122:9 128:4          looked 102:12        morning 89:12,13      notary 86:17
 individual 93:5       Jones' 92:12           looking 94:13 97:3   moving 103:9            127:18
    95:15 115:23       Jsoumilas@cons...        98:21 100:18       multiple 102:24       note 111:19
    116:12               87:6                   115:23 118:5        103:1,8              noted 127:9 129:7
 individually 86:3     judge 90:13            looks 110:7 115:2                          notes 126:6
 information 93:4      jury 90:13             lost 102:1                    N            notice 104:24
    95:14 102:25                              lot 116:9            N 96:12               Notwithstanding
    103:21 110:2,6              K             lower 112:2          name 89:14 93:5,7       93:19
    113:11,18,22       Kabacinski 87:16                              93:25 95:14,16      number 91:5 92:24
    115:7 120:19       keep 100:13 101:9               M             96:11,13,16,17,23     93:1,21 95:15,18
 initial 108:10        kind 114:25 123:8      M 86:17 126:2,12       96:24,25 97:5,6       97:4 99:22 101:19
 input 95:15 96:16     know 90:4 98:20        MAILMAN 87:3           97:10 103:22          101:24 104:13
    96:24 97:1,11        100:5 103:10,13      making 96:2 127:8      104:7,19 105:25       107:19 109:14
    99:16 104:7          107:15 111:20,22     manager 96:2           106:1 107:19,23       112:10 114:4
    110:13 115:23        114:18 116:4          104:11 112:22         108:3 110:13,15       121:13
    116:12 121:13        117:10 119:17        mandatory 104:15       110:20 112:12,18    numbers 94:19
 inputs 103:25           121:13,19 124:23     Manjit 96:22           112:22,23 113:17      98:8 99:5 119:2
    113:17             knowing 118:19         MANJITSINGH            115:11,16,17,23
 inputting 104:11        119:25                86:15 88:3 89:5       116:1,5,11,18,20             O
 inquiry 96:2                                  128:2 129:12          116:24 117:5,5,16   oath 90:12
 INSTRUCTIONS                     L           manner 91:23           118:2,3,3,4,9,15    Object 100:24
    127:2              lacks 106:24 107:1     March 91:14 93:3       118:22 119:18,23      103:23 106:16
 interpreting 123:1    landlord 96:2           95:12 96:8 101:21     120:11,19,23          119:4,12 120:17
 interrogatories       language 113:3          112:5,6               121:1,1,14,15,20      121:5 124:1,10
    92:13              lawsuit 89:16          marked 89:3 92:10      121:21,22 122:3,4   objection 106:20
 interrogatory 91:4    lawyers 89:18           97:24 108:24          122:5,12,13 123:3     106:21,23 107:9
    91:8,11,18 92:24   leasing 107:4          Market 87:4            123:5,7,7,12,13     objections 88:13
    93:23 94:8,18      LEASINGDESK            masked 109:16          123:14,19,23,24       92:12 93:19
    95:6 99:1,6,24        86:8                match 93:6 95:16       124:8,21 127:11     obtains 124:16
    104:6 105:12       leave 105:5             95:19 97:5,12       Name' 93:24           obviously 102:25
    106:3,14 107:22    led 98:1                110:20,25 112:12    named 118:21          occasion 90:22
    108:4 109:24       let's 92:22 95:2,9      112:14 117:22       names 88:15 93:8        119:1,10
    110:12,18,24          95:23 104:18         118:15 121:15,22      95:19 97:13         offender 93:7 95:17
    111:21                108:20 109:19        122:5 123:4,6,8       105:10,13,19          97:6 110:2,15
 interrupted 90:2         113:23,24 114:2      123:13                106:6,12 107:3,7      112:13 116:20
 issue 115:1              115:20 116:21       matched 107:3          107:14,15,16,18       117:11,14 121:15
 issues 101:7             117:4,5,12 118:1     116:19                108:1,2,6,8,17        121:16,22 122:6
 items 93:4 95:13         118:3 125:17        math 122:23            110:7 111:1           122:12 123:5,14
                       life 120:21            matter 89:20           112:15,25 115:24    Ohio 109:10
           J           LINE 128:5              108:25 126:4          116:1,13,19         Okay 90:10 91:13
 J 87:9                link 89:19              128:4                 117:11,14 118:16      91:20,24,25 94:3
 Jeff 87:16            linked 89:24           mean 100:2 101:1       120:7 121:7,16,23     94:22 95:2 96:7
 Jersey 86:23          list 88:15 105:10       103:24 116:14,15      122:6 123:5,15        96:11,21 97:3,19
 John 87:4 89:14          107:14,15 112:13     121:6 123:6 124:8     124:5,7,16,19         98:24 99:7,16
   98:9 102:3             117:14               124:24              national 113:1,7,13     100:10,21 101:12
 Jones 86:3 89:15      listed 93:8 95:17,19   means 113:6            113:18 114:10,16      101:17 102:12,20
   90:19 108:22           97:6,13 111:1        116:16 126:18         115:25 116:13,25      103:3,10 104:18
   109:9,25 110:13        112:13,15 121:22    meet 96:8 101:19       118:25 119:10         105:7,8,15,16,22
   110:21,25 111:5     little 91:21 93:16     message 114:5          121:20 122:3          105:23 106:5,11


                                                                                                   Page 132
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                443
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 438 of 819 PageID 2344
                           MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL

   107:10 108:16      penalty 90:15           124:7               Ramesh 108:24           121:25 124:11
   109:19 110:15      Pennsylvania          produced 98:7         ran 98:25 107:21      report 88:16 93:2,6
   111:8,19 112:21      86:22 87:5          Professional          Ray 86:17 126:2,12      96:4 97:8 103:2
   113:16,23 115:2    people 102:15,19        126:14              re-mark 105:4           108:21 109:5,20
   115:20 116:10,21     102:20,22 103:8     profile 121:12        read 92:24 95:21        111:2 113:21,24
   117:4,12,20          107:2 119:1         projecting 92:17        99:13 125:13          114:2,11,14
   118:14,18 119:8    percentage 116:8      promptly 127:22         127:3,4 129:3         116:17 118:16
   120:10 121:10      perfectly 90:7        properties 102:24     reading 115:14        reporter 86:17
   122:15 123:18      period 100:18         property 95:15 96:1   reads 93:19             89:22 126:2,13,14
   124:15,25            112:5,7               96:17,24,25 97:11   really 103:6            126:20
 old 105:5            perjury 90:15           104:7,11,11         RealPage 86:8         Reporters 86:21
 once 100:22 109:2    person 91:10 96:5       110:13 112:22         89:16 90:20 91:3    reporting 86:21
 ones 103:16            96:13 102:17          113:17,17 115:24      91:16 93:20,21        113:2,7,13,19
 operates 110:12        103:12 120:1,15       116:12,19 121:14      94:4 95:11,25         114:10 115:25
 operating 98:13        121:4               propounded 129:7        96:3 98:25 99:7       116:14,25 123:4
 opportunity 91:17    person's 97:7         protective 125:15       103:20 108:21         123:20 124:5
 opposed 116:6        personally 99:13      provide 91:4 120:6      109:5 111:16        reports 94:16 95:4
 order 89:19 91:14    Philadelphia 86:22      120:19                113:6,12 114:13       95:12,25 96:7,19
   93:21,23 94:4,9      87:5                provided 93:2           115:3 118:18          99:22 100:14,16
   95:6 96:4,18       pick 92:5               94:19 113:21          119:9 120:13          101:19,24 102:16
   98:25 106:9        Pike 86:23              116:24 117:5,17       121:1,14 122:3        102:21 103:12,19
   124:20 125:15      place 91:2              120:7,11 121:14       123:3 124:4,6,16      103:19 112:1
 ordered 111:22       plaintiff 86:6 87:6     121:20 122:3,10       124:19 128:4          114:21,21 116:17
 ordinarily 89:20       92:12 108:22          123:3,14,20 124:5   RealPage's 94:16        122:22
 original 127:21        111:4 118:11,20       124:21 127:13,18      95:3 97:1           represent 91:1,14
 outside 105:13,21      119:22 120:5,12     provider 114:21       reason 90:1 117:20      92:2 98:6 104:22
   117:2 118:12,13    please 92:23 93:17    provides 93:22          118:21 120:22         108:23
   118:14               94:12 98:5 104:20   public 86:17 127:19     127:5,10 128:5      Representing 87:6
 overall 101:18         109:19 111:9        pull 104:20 117:13    recalculate 91:17       87:12
                        114:1 117:13        purely 107:5            94:5                reproduction
          P           plus 123:7            purposefully 118:4    recalculation 91:22     126:17
 P.C 87:3             point 87:9 110:8      purposes 92:10        recall 90:18          request 114:23
 p.m 125:20           population 107:16       97:24 105:3         receive 127:23        requests 92:25
 pace 98:12             107:23 108:17       pursuant 93:20        record 91:15 92:2,7   require 127:22
 page 88:2,10 93:13     111:5 117:1,8       put 107:22 112:22       92:25 93:4,8        required 90:14
   109:20 111:1         118:11 121:11,12                            95:14,17,20 97:7      109:15
   114:2 115:8          123:11,18                    Q              97:13 98:7 106:1    requirement 101:3
   117:15 128:5       predicated 123:19     QA 101:16               106:2,5 107:5,12    requirements
   129:1              prepare 99:7          queried 101:3           107:20 109:21         108:10,14
 pandemic 89:23       prepared 100:17,22    queries 99:4,8,14       110:1 111:19        respect 108:6
 paragraph 93:18        108:21               99:17,20 100:5,6       112:13,15 120:16    response 91:11
   94:6,11,15,17,23   prepares 103:20        100:11,22 101:4,5      121:23 123:15         93:22 94:5,8,24
   94:23 95:3 111:9   present 87:15 93:3    query 88:14 97:25       125:2,17              105:13,14 106:3,4
   111:12,15 115:21   preserve 107:5         98:19,24 100:1       reference 99:2          106:8,14,18
   122:19,20          previous 105:11        107:21                 104:20                107:22 108:4
 paragraphs 94:20     previously 90:19      question 92:8,23      REFERENCED              111:15 116:11
 part 92:3,4 99:5       106:12 108:24        93:9 102:2,13          88:11                 125:1
   101:2 116:15         119:21               104:2,18 106:24      referring 94:25       responses 88:13
   124:6              primary 115:1,3,3      107:2 111:21         Registered 126:14       92:12 93:24
 particular 96:3      probably 108:12        118:23 119:14,20     relate 102:16         responsive 111:21
   100:17 104:7       problem 90:8           120:2 124:12         relates 102:21        rest 125:9
   109:13 113:8       problems 101:13       questions 98:22       rely 114:22 120:18    result 108:3,13
 Particularly 90:1    proceedings            111:24 125:1,12      remember 91:7           122:11
 parties 91:2           125:19 126:4         129:6                Remote 86:14 87:3     results 98:1 101:16
 parts 95:24          process 100:3                                 87:8,16             Retained 88:9
 party 93:2             101:1 104:10                R             repeat 102:2 118:23   return 115:6 127:21


                                                                                                  Page 133
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                              444
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 439 of 819 PageID 2345
                            MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL

 returned 91:3           102:13 110:5,23     Sohal 86:15 88:3      suppose 122:15        Timothy.St.Geor...
   113:11 121:7          111:9,12 115:21       89:5,12 90:18       sure 91:22 94:12        87:11
 review 90:22            122:20 125:5          92:9,10 94:6          95:10,23 97:21      Tina 118:3,10,21
 revised 91:4,21       security 104:13,15      96:22 98:3,6,18       103:13 104:4          119:19,20,23
   105:12 106:3,7,14     109:14 114:4          99:14 104:22          107:12 108:9,12       120:1,11,14 121:1
   106:18 107:22         119:2                 107:14 108:23         109:23 112:24         121:3
   109:23 110:11       see 92:15,20 93:9       109:22 111:14         113:5 114:24        today 89:17 90:13
 Richmond 87:10          93:14 94:1,6,11       128:2 129:12          116:21                92:3,5,10 97:25
 right 89:24 90:6        98:2 104:5 105:1    soon 90:9             sworn 89:6              103:10
   92:18 94:20 95:9      105:11 109:11       sorry 102:12          system 96:3 97:1      today's 105:5 125:6
   99:19 103:18          110:1,3 111:1,12      118:23 119:20         103:1 104:1         together.' 93:25
   104:25 106:9,19       111:17 112:3          120:3 122:2,16                            Toni 110:2,6,16,21
   109:4,8 111:20        113:3,21 114:7        124:12                         T            117:23,23 118:6
   114:3 123:10          115:8 117:24        Soumilas 87:3,4       take 89:19 100:1,5    top 92:18 104:25
   127:4                 118:7 120:4           88:5 89:11,14         100:6,22              122:17
 right-hand 92:19        121:11 122:17         98:15,17 101:11     taken 86:15 93:25     total 93:1 99:22
 roughly 122:21        seeing 90:6             102:5,11 104:3        96:13,23 126:4,6      101:24 105:20
 rules 127:22          seen 109:1              106:19 107:10,13      128:3                 118:20
 run 99:17 100:1,11    sent 109:2              119:7,15 120:24     talk 91:21            totally 98:15 118:3
   100:12 101:7        separate 102:15,19      121:9 124:2,14      talked 97:20 105:10   track 101:9
   107:21 108:2,7        102:20,22 103:2       125:4,16            talking 96:1 99:2     transcript 90:23
   113:16              sequence 92:6         space 127:13,18         105:17 113:8          126:7,17 129:4
                       set 92:13             specific 101:9        talks 104:6           transcription 129:5
           S           sheet 127:6,9,11,15     116:8               Taylor 110:2,6,16     TransUnion 113:14
 safe 114:5              127:21 128:1        Specifically 105:17     110:21 117:23,23    treated 123:6
 SANDERS 87:8            129:8               spot 108:9,13           118:6               treating 92:3
 satisfied 97:17       shop 103:8            St 87:9 98:9 100:24   tell 90:8 114:9       TROUTMAN 87:8
   99:19 101:12,15     shorthand 126:20        102:3,9 103:23        120:13              true 126:7 129:5
   110:19,24           show 92:1,9 97:23       106:16,23 119:4     tenant 88:16 96:3,4   trust 120:22
 saw 109:2             side 92:19              119:12 120:17         96:19,21 97:7       truthfully 90:15
 saying 103:5          sign 125:13 127:10      121:5 124:1,10        100:17 104:8        try 90:9 102:13
 says 92:18 95:11        127:12,16,17          125:10,10             105:24 107:18         104:4
   95:24 97:4 104:24   signature 127:20      stamp 98:8              108:21 109:5        trying 105:18
   114:5 115:11,22       129:1,11            start 100:8           testified 89:6 91:5     107:17 124:15
   116:11              signing 127:13        State 92:25           testify 90:14         turn 91:20
 scan 114:6            similar 119:2         stated 126:5          testimony 125:9       two 94:19,20 95:18
 scenario 96:22        similarly 86:4        statement 121:25        126:3 127:13          96:8 97:3 99:22
   103:7 109:24        simple 107:6          states 86:1 111:16    TEXAS 86:1              101:19 108:14
   119:18,21 123:2     simplistic 123:8      stenographic 126:6    thank 107:10            112:9,10 122:25
 scenarios 106:13      single 114:14         stick 95:2              111:12 125:17       type 108:7 124:3,18
 screen 92:15,18       sir 92:17 98:24       sticker 105:6         THEREFOR 128:5        typically 103:18
   98:3                  100:1 102:15        stranger 118:21       thing 100:2 116:2       104:12
 screening 86:8          106:6 118:7         Street 86:22 87:4     think 98:9 114:2
   88:16 96:4,19         122:23 125:1        study 124:4,18,23       124:25                       U
   97:8 100:13,16      sit 103:10            subject 93:5 127:14   third 88:12 92:11     underneath 114:3
   103:19 108:21       situated 86:5         substance 127:5,8       93:2 109:20         understand 90:16
   109:5 113:20        situation 96:1        suggested 123:8       three 92:4 111:2       91:13 95:10,23
   124:6               slightly 112:18       Suite 86:22 87:4        113:12 114:15        97:22,25 109:23
 scroll 92:22 93:11    Smith 105:25 106:1    SUMMIT 86:21            117:15               111:25 112:24
   93:16 94:10 98:5      107:19,20 118:4     supplemental          Tim 125:10             113:5 116:10,21
   98:11,13,19           118:10,21 119:23      88:12 92:11 93:13   time 95:2 97:21        120:2 121:11
   109:19 111:11         120:1,12,14 121:1     93:17,18 94:7,12      100:8,18,22          124:13
   114:1,2 122:17        121:3                 94:13,17 95:5         101:10 112:5,6      understanding
 search 97:22          social 104:12,15        99:1,24 101:18        117:13               99:20
 second 92:3,12          109:14 114:3          104:6 111:10        times 102:24 103:1    UNITED 86:1
   94:22,23 97:10        119:2                 115:22 125:1        TIMOTHY 87:9          University 109:10


                                                                                                   Page 134
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               445
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 440 of 819 PageID 2346
                             MANJITSINGH SOHAL-VOLUME II-CONFIDENTIAL

 upper 96:12            120:18 121:6         19102 86:22            117:19 121:11
 use 113:25 114:14      124:11 125:12,12     19103 87:5             122:21
   114:23 121:6         127:2,17,17,18,19
 uses 114:13           WITNESSED                      2                     8
                        129:17               2017 93:3 95:12       800 86:23
           V           work 99:21 109:24       96:9 100:19         804 87:11
 value 121:2 123:23    working 119:9           101:21 108:23       814 98:8
 variation 115:12,16   works 97:22             112:6               847 98:8
   115:17 116:1,5,6    world 89:23           2020 86:15 90:24      89 88:5
   117:5,6 118:2,10    wouldn't 103:17         91:14 95:13 96:9
   118:22 121:20,21    writing 101:4           100:19 101:21                9
   122:4,4,10          www.summitrep...        104:25 112:6        92 88:12
 verified 91:10         86:24                  128:3 129:4         93 122:16
 version 98:10,12                            215 86:23 87:5        94,000 108:11
 versus 90:19                   X            23219 87:10           94,552 94:16 95:4
 video 86:14 87:3,8                          25 95:12 96:9           95:12,25 96:7
   87:16 89:19,24               Y              101:21 112:6          97:16 101:20
 Videographers         year 90:20 109:16     2510 87:4               102:15,21,22
   86:21               yesterday 109:3       28 108:23               103:4,11 105:18
 Virginia 87:10                                                      107:16,23 108:7
 volume 86:12 125:5            Z                      3              111:6 122:20
 vs 86:7 128:4         Zoom 89:24            3 104:24 108:24       97 88:14
                                             3:19-cv-02087-B       985-2400 86:23
           W                   0               86:6
 Walnut 86:22          08037 86:23           30 127:23
 want 93:11 94:12
  97:19 98:11                   1                     4
  104:19 105:3,9,9     1 106:12              4 88:12 89:2 92:5
  107:11 109:22        10 105:10 106:13        92:10,18 99:3
  111:8,9,24 113:5       107:14 108:16         101:17 111:8
  114:23 117:15        10:02 86:16             115:21 121:10
 wanted 107:4          1001 87:9               125:7
 warehouse 100:12      104 88:15             4:17 125:20
  100:15               108 88:16             424 86:23
 warning 114:5         11 90:24 104:25       447-8648 86:23
 wasn't 124:24         120 91:16 93:21
 way 89:21 90:3          95:7                         5
  103:11,15 107:21     13 110:7 111:1        5 88:14 98:2
  110:11 112:19          117:24              567-3315 86:23
  118:18 119:5,14      13th 109:16
  119:24,25 120:13     15 91:5,18 92:24               6
 we'll 90:9 94:22        94:8,18 95:6 99:1   6 88:15 93:3 95:12
  125:14                 99:6,24 104:6         96:8 101:21
 we're 92:6 96:12        105:12 106:3,14       104:20 105:4
  97:3 100:18            107:22 108:4          108:1 112:5
  105:17 112:18,21       109:24 110:12,18    609 86:23
  123:10                 110:24 111:22       697-1200 87:11
 weeks 100:3,7,9       1500 86:22
  101:2                15th 87:10                     7
 went 101:15 106:12    1600 87:4             7 88:16 89:2 108:20
  115:3                1610 86:22              113:23 117:13
 wish 91:20            17 86:15 128:3          118:5 125:7
 witness 88:2 94:13      129:4               735-8600 87:5
  100:25 103:24        18,000 122:22         76,000 118:12
  104:21 106:17          123:1,12,18         76,736 112:2,19
  108:25 119:5,13      19 91:14                116:17 117:1,3,9


                                                                                           Page 135
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                446
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 441 of 819 PageID 2347




              Exhibit 18
                Proposed to Be Redacted Entirely




                        447
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 442 of 819 PageID 2348




              Exhibit 19



                        453
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 443 of 819 PageID 2349




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
              DIANE D. JONES, individually         )
              and on behalf of herself             )
              and all others similarly             )
              situated,                            )
                                                   )
                              Plaintiff,           )
                                                   )
              v.                                   )   Civ. No. 1:19-cv-501-JG
                                                   )
              REALPAGE, INC. d/b/a                 )
              LEASINGDESK SCREENING,               )
                                                   )
                              Defendant.           )




                    ORAL DEPOSITION OF LAURA LEE CASTIGLIONE, produced
              as a witness at the instance of the Plaintiff, and duly
              sworn, was taken in the above-styled and -numbered cause
              on the 13th day of December, 2019, from 10:03 a.m. to
              1:27 p.m., before Ashley Trevino, CSR in and for the
              State of Texas, reported by machine shorthand, at
              RealPage, Inc., 2201 Lakeside Boulevard, Richardson,
              Texas, pursuant to the Federal Rules of Civil Procedure.


                                              - - -
                               SUMMIT COURT REPORTING, INC.
                       Certified Court Reporters and Videographers
                              1500 Walnut Street, Suite 1610
                             Philadelphia, Pennsylvania 19102
                      424 Fleming Pike, Hammonton, New Jersey 08037
                     (215) 985-2400 * (800) 447-8648 * (609) 567-3315
                                 www.summitreporting.com




                        454
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 444 of 819 PageID 2350
                                                                                 Page 2
                                     LAURA LEE CASTIGLIONE


          1                           A P P E A R A N C E S
          2

          3   FOR THE PLAINTIFFS:
          4          FRANCIS, MAILMAN, SOUMILAS, P.C.
                     By: John Soumilas, Esquire (Via videoconference)
          5          1600 Market Street
                     Suite 2510
          6          Philadelphia, Pennsylvania 19103
                     (215) 735-8600
          7          jsoumilas@consumerlawfirm.com
          8

          9   FOR THE DEFENDANT:
         10          TROUTMAN SANDERS, LLP
                     By: Ronald I. Raether, Jr., Esquire
         11          5 Park Plaza
                     Suite 1400
         12          Irvine, California 92614
                     (949) 622-2700
         13          ron.raether@troutman.com
         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        455
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 445 of 819 PageID 2351
                                                                                   Page 3
                                       LAURA LEE CASTIGLIONE


          1                                      INDEX
          2   WITNESS                                                               PAGE
          3   LAURA LEE CASTIGLIONE
          4   EXAMINATION
          5       By:   Mr. John Soumilas                                                4
          6

          7

          8
                                               EXHIBITS
          9
              NUMBER                   DESCRIPTION                                PAGE
         10
              1                 Policy Document Bate Stamped 790-794                 15
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25




                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                          456
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 446 of 819 PageID 2352
                                                                                 Page 4
                                     LAURA LEE CASTIGLIONE


          1                         LAURA LEE CASTIGLIONE,
          2   having been first duly sworn, testified as follows:
          3                                EXAMINATION
          4   BY MR. SOUMILAS:
          5         Q.   Please state your complete name for record,
          6   ma'am.
          7         A.   Laura Lee Castiglione.
          8         Q.   Ms. Castiglione, my name is John Soumilas.                I'm
          9   an attorney for Diane D. Jones who has brought a lawsuit
         10   against RealPage, Inc.         The case is presently pending in
         11   the Northern District of Texas and through the agreement
         12   of RealPage's lawyers, I am here today through a video
         13   link from my office in Philadelphia to take your
         14   deposition in that case.         I understand that you're in
         15   RealPage's offices today in Richardson, Texas; is that
         16   correct?
         17         A.   Yes.
         18         Q.   And, ma'am, have you ever given a deposition
         19   before or testimony under oath?
         20         A.   Yes.
         21         Q.   How many times?
         22         A.   Less than five.
         23         Q.   All right.      And what is the most recent time?
         24         A.   I believe -- I don't recall exactly, it would
         25   have been late -- late 2009 or '10.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         457
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 447 of 819 PageID 2353
                                                                                  Page 5
                                     LAURA LEE CASTIGLIONE


          1         Q.   All right.      Well, it's been a while.
          2         A.   Yes.
          3         Q.   So I'll give you a refresher of some of the
          4   important rules, and the most important rule is that you
          5   took an oath subject to the penalty of perjury to tell
          6   the whole truth today.         Do you understand?
          7         A.   Yes.
          8         Q.   And even though you're in an office in Texas
          9   and I'm in one in Pennsylvania, the proceeding today is
         10   a formal one on the record and you have to testify just
         11   as if we were in front of a judge and jury.                Do you
         12   understand that?
         13         A.   Yes.
         14         Q.   I will ask you a series of questions to find
         15   out why you've been identified as a potential witness in
         16   this case and what you know relevant to the case, and
         17   then I'll give you an opportunity after each question to
         18   state your complete answer and we'll proceed in that
         19   fashion, okay?
         20         A.   Okay.
         21         Q.   Especially because we have an audio and visual
         22   connection today, if you just don't hear my question,
         23   any question, or if a connection is not good or you just
         24   did hear me but you didn't understand what I was asking,
         25   will you please let me know?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         458
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 448 of 819 PageID 2354
                                                                                 Page 6
                                     LAURA LEE CASTIGLIONE


          1         A.   Yes.
          2         Q.   In those cases I'll do my best to rephrase the
          3   question or restate it in a fashion so that we're
          4   communicating clearly, okay?
          5         A.   Okay.
          6         Q.   Is there any reason, Ms. Castiglione, why you
          7   can't give your best testimony today?
          8         A.   No.    There's no reason.
          9         Q.   Okay.    You said you have given testimony maybe
         10   five or so times in the past.           Was that in relation with
         11   any job you held at RealPage?
         12         A.   No.    It was not.
         13         Q.   Was that in relation to a previous job or were
         14   these personal matters?
         15         A.   In previous employment.
         16         Q.   Okay.    Well, let's get a little bit into your
         17   professional background.         Do you presently work for
         18   RealPage?
         19         A.   Yes.
         20         Q.   Okay.    And where is your office located?
         21         A.   In Richardson, where we are today, 2201
         22   Lakeside Drive.
         23         Q.   How long overall have you worked for RealPage?
         24         A.   Two years and eight months.
         25         Q.   Has all that time been at the Richardson,



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         459
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 449 of 819 PageID 2355
                                                                                 Page 7
                                     LAURA LEE CASTIGLIONE


          1   Texas, location?
          2         A.   Yes.
          3         Q.   And, ma'am, do you presently have a title at
          4   RealPage?
          5         A.   Yes, manager of screening business operations.
          6         Q.   Have you held any other titles in your two and
          7   a half years or so at RealPage?
          8         A.   Yes, two others.
          9         Q.   So, let's do them in reverse chronological
         10   order.     What was the title immediately before the
         11   manager screening business operations position that
         12   you're presently holding?
         13         A.   Team lead for dispute investigations.
         14         Q.   Okay.    And then you had one prior title to that
         15   when you first joined the company?
         16         A.   Yes.    Dispute investigator.
         17         Q.   All right.      Would you please tell us in summary
         18   form what your basic duties and responsibilities are in
         19   the manager position that you're currently holding?
         20         A.   Yes.    I oversee the investigative team for
         21   consumer dispute investigations that relate to criminal
         22   and civil issues.
         23         Q.   How many people work on that team?
         24         A.   Overall, there are six employees that report to
         25   me.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         460
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 450 of 819 PageID 2356
                                                                                 Page 8
                                     LAURA LEE CASTIGLIONE


          1         Q.   All right.      And do those six employees handle
          2   investigations based on disputes made by consumers?
          3         A.   Yes, but not all.         So, two of them do.
          4         Q.   And what do the other four do on your team?
          5         A.   They are criminal researchers and civil
          6   researchers.
          7         Q.   And what does that mean to be a researcher at
          8   RealPage?
          9         A.   It's a different product that they work for,
         10   and they do screening research for records that are
         11   reported.
         12         Q.   I'm sorry, when you say, a different product,
         13   what do you mean?
         14         A.   It's a different product area that we work for,
         15   not -- it's a screening product but not the LeasingDesk
         16   screening product.
         17         Q.   Okay.    So LeasingDesk is the product that is
         18   related to background reports for tenant screening
         19   purposes?
         20         A.   Yes.
         21         Q.   Okay.    And some of the people who report to you
         22   also do research and work related to other products sold
         23   by RealPage, correct?
         24         A.   Correct.
         25         Q.   Is that -- the people who report to you, the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         461
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 451 of 819 PageID 2357
                                                                                  Page 9
                                     LAURA LEE CASTIGLIONE


          1   six of them, is that the sum total of employees at
          2   RealPage who are involved in the investigation process
          3   of consumer disputes or are there additional employees
          4   who also have those duties?
          5         A.   I'm sorry, could you say that one more time?
          6         Q.   Yes.    So I understood that the six people who
          7   report to you are on your team related to consumer
          8   disputes; is that correct?
          9         A.   Yes.
         10         Q.   And what I'm trying to understand is whether
         11   there's any other team or any other group of people who
         12   also deal with investigating consumer disputes or
         13   whether your team is the entire team at RealPage for
         14   that purpose?
         15         A.   So just to clarify, consumer disputes and
         16   investigations are separate entities.              I have the
         17   investigative portion of consumer disputes for
         18   LeasingDesk screening for criminal.
         19         Q.   And that's what I'm trying to understand.                In
         20   RealPage, what's the difference between the dispute team
         21   and the investigative team?
         22         A.   The dispute team is -- there's a consumer
         23   operations group that handles what are called disputes.
         24   Now, they don't necessarily investigate, they do the
         25   processing and the compilation of information.                The



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         462
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 452 of 819 PageID 2358
                                                                                Page 10
                                     LAURA LEE CASTIGLIONE


          1   investigative piece for criminal items falls to my team,
          2   the investigative team.
          3         Q.   Okay.    I think I understand.          So there is a
          4   separate team, but their role is statistical in nature
          5   or you said they process information, correct?
          6         A.   Right.     They receive it from a consumer and
          7   they compile it into a -- into documentation.                There are
          8   other types of disputes that happen at RealPage, but the
          9   criminal dispute investigation piece is my team's
         10   responsibility.       So what's compiled by a consumer
         11   dispute team, if it is criminal and requires
         12   investigation, comes to my team.
         13         Q.   That's helpful.       Thank you.
         14                     So how many people work at RealPage on the
         15   consumer dispute team?
         16         A.   I'm not certain the number.
         17         Q.   And am I correct that in certain instances
         18   where it's determined that it's a criminal record that
         19   is the subject of a dispute that requires an
         20   investigation, those types of disputes would be
         21   forwarded on to your team for investigation?
         22         A.   Yes.
         23         Q.   Then am I accurate that your team of six would
         24   handle all criminal dispute investigations at RealPage?
         25         A.   Not necessarily.        Those that are assigned to



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         463
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 453 of 819 PageID 2359
                                                                                Page 11
                                     LAURA LEE CASTIGLIONE


          1   us, yes.

          2         Q.   Are there additional teams or additional

          3   divisions that handle investigations into disputes by

          4   consumers about criminal records?

          5         A.   For LeasingDesk screening, no.

          6         Q.   Okay.    When you said that earlier in your

          7   career at RealPage as dispute investigator, were you one

          8   of those people who are currently on your team and who

          9   would investigate consumer disputes of criminal records?

         10         A.   Yes.

         11         Q.   So you have firsthand knowledge of that

         12   process, how that investigation is conducted, correct?

         13         A.   Yes.

         14         Q.   And then you also presently have a manager or

         15   supervisory role for those same type of investigations

         16   into consumer disputes of criminal records?

         17         A.   Yes.

         18         Q.   We're going to get back to that a little bit

         19   later today, but I want to get a little better

         20   understanding of your overall background.

         21                     So before you joined RealPage, what sort of

         22   work were you doing?

         23         A.   I was in law enforcement as a civilian

         24   employee.

         25         Q.   Who did you work for?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         464
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 454 of 819 PageID 2360
                                                                                Page 12
                                     LAURA LEE CASTIGLIONE


          1         A.   I worked originally for the Rowlett, Texas,
          2   police department for fifteen years, and after that I
          3   consulted with the North Texas Emergency Communications
          4   Center in Carrollton, Texas.
          5         Q.   And how long did you do that, the consulting?
          6         A.   For a year.
          7         Q.   And then immediately after the year of
          8   consulting you joined RealPage?
          9         A.   No, not immediately, it was the next job that I
         10   had, but I didn't transition immediately.
         11         Q.   Okay.    Will you just explain?
         12         A.   Yes, I took some time off.
         13         Q.   Okay.    You said you had a civil job with the
         14   police department for fifteen years, what was that?
         15         A.   I was a communications center manager.               So I
         16   managed police, fire, EMS dispatch, and the 911 center.
         17         Q.   Got it.     In your time in working in law
         18   enforcement, did you have any specific responsibilities
         19   related to criminal records?
         20         A.   Yes.
         21         Q.   And what is your experience with criminal
         22   records maintained by courts, for example?
         23         A.   Frequently was -- well, we housed and entered
         24   all warrants that were issued from our court.                We
         25   confirmed any warrant that was called in for and we



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         465
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 455 of 819 PageID 2361
                                                                                Page 13
                                     LAURA LEE CASTIGLIONE


          1   managed that whole process of warrant confirmation and
          2   clearance entry.
          3         Q.   Okay.    Any other type of arrests for police or
          4   court records related to crimes that you dealt with on a
          5   regular basis while you were in the law enforcement
          6   field?
          7         A.   Well, yes, we accessed them continuously,
          8   daily, as part of our -- as part of police dispatch, we
          9   were continually running individuals and confirming
         10   warrants.
         11         Q.   And you said this was on a daily basis?
         12         A.   When I originally started as a dispatcher, yes.
         13   I eventually managed the team, but my team did that on a
         14   continual basis.
         15         Q.   And when you say, running individuals, would
         16   you please explain for the record what you mean by that?
         17         A.   Sure.    So, as a result of an encounter with law
         18   enforcement, running their name and information through
         19   the state and national database, law enforcement
         20   databases for warrants and information.
         21         Q.   And when you say, running their name and
         22   information, what specifically do you mean?
         23         A.   Their name and date of birth.
         24         Q.   Ms. Castiglione, other than your experience
         25   with law enforcement and law enforcement consulting that



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         466
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 456 of 819 PageID 2362
                                                                                Page 14
                                     LAURA LEE CASTIGLIONE


          1   we've talked about, do you have any other type of work
          2   experience prior to joining RealPage?
          3         A.    No.
          4         Q.    What is your educational background, ma'am?
          5         A.    I graduated in December of 2014 with a
          6   bachelor's degree from the University of North Texas,
          7   and an associate's degree from Dallas County Community
          8   College in 2012.
          9         Q.    Thank you.     You said you gave some testimony
         10   for a prior employer years ago.            Who was that?
         11         A.    Rowlett Police Department.
         12         Q.    And in what context did you give testimony
         13   under oath, was it in court?
         14         A.    Yes.
         15         Q.    What type of proceeding was it that involved
         16   your testimony?
         17         A.    Trials.    So I would be as the --
         18         Q.    I'm sorry, go on.
         19         A.    I test- -- the last one I recall I was also
         20   involved in searching prisoners in the jail, female
         21   prisoners in the jail, and it was a fight, so it was a
         22   trial for that.
         23         Q.    Okay.    So on occasion when there were criminal
         24   proceedings brought by the prosecutor's office, they
         25   needed you as a witness in one of the cases?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         467
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 457 of 819 PageID 2363
                                                                                Page 15
                                     LAURA LEE CASTIGLIONE


          1         A.   Yes.
          2         Q.   Am I correct that you've never given testimony
          3   under oath on behalf of RealPage before?
          4         A.   That's correct.
          5         Q.   That would be trials, depositions, hearings,
          6   never?
          7         A.   Never.
          8         Q.   Okay.    And have you been asked by RealPage as
          9   part of your job to sign any documents under penalty of
         10   perjury, like legal documents in a lawsuit, for example,
         11   such as interrogatory responses or affidavits?
         12         A.   I don't -- I don't recall.           I don't recall.
         13   Not that I -- no, not that I recall.
         14         Q.   Okay.    Did you do anything to prepare to give
         15   testimony today in the Jones case?
         16         A.   I did, yes.
         17         Q.   What did you do?
         18         A.   I met yesterday with Mr. Raether to get an --
         19   some information on what -- the reason that I was called
         20   for and to look over some procedures and provide a
         21   procedure that I had written, just a brief explanation,
         22   and some discussion of what to expect.
         23                     (Exhibit No. 1 marked.)
         24         Q.   Okay.    And for the record, we have a document
         25   marked as Exhibit Castiglione 1 today.              It has Bates



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         468
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 458 of 819 PageID 2364
                                                                                Page 16
                                     LAURA LEE CASTIGLIONE


          1   stamp number 790 through 794 on the bottom right.                 Would
          2   you please take a look at that?
          3         A.   Yes.
          4                     THE WITNESS:       Thank you.
          5         A.   Okay.
          6         Q.   Ms. Castiglione, is this the policy document
          7   that you just referenced reviewing yesterday with
          8   RealPage's attorney, Mr. Raether?
          9         A.   Yes, I did provide this after our discussion.
         10         Q.   Okay.    And this one on the front page says,
         11   prepared by Lee Castiglione.           That's you?
         12         A.   Correct.
         13         Q.   Okay.    Other than this investigative methods
         14   policy document, did you review any other documents in
         15   preparing to give testimony today?
         16         A.   Yes.
         17         Q.   What else did you review?
         18         A.   I read the -- sorry, I don't recall the name of
         19   it.   The documentation from the court, the updated case
         20   information filing.        Briefly discussed and --
         21                     MR. RAETHER:       Let me just caution you, you
         22   don't disclose what you and I discussed, that's
         23   attorney-client privilege.
         24                     THE WITNESS:       Sorry.
         25                     MR. RAETHER:       You can identify the



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         469
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 459 of 819 PageID 2365
                                                                                Page 17
                                     LAURA LEE CASTIGLIONE


          1   documents.
          2                     THE WITNESS:       Okay.
          3         Q.   So that's right, Ms. Castiglione, I'm just
          4   trying to see what documents you looked at to prepare to
          5   give testimony.       So you said -- you said something from
          6   the court.       Are you talking about Ms. Jones' lawsuit,
          7   the complaint to get this lawsuit started?
          8         A.   No.
          9         Q.   Are you talking about criminal records that
         10   were on Ms. Jones' RealPage background report which she
         11   disputed with RealPage?
         12         A.   I looked at the -- yes.           The screening report.
         13         Q.   And the screening report is the RealPage report
         14   about the plaintiff in this case, Diane Jones?
         15         A.   Yes.
         16         Q.   Okay.    And did you look at any of the
         17   underlying criminal records or anything that was placed
         18   on Ms. Jones' screening report?
         19         A.   I looked at what was contained on the screening
         20   report, including the records that appeared on the
         21   screening report.
         22         Q.   So you would agree with me that there was a
         23   record that appeared on Ms. Jones' screening report that
         24   was a criminal record from Georgia; do you recall that?
         25         A.   Yes.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         470
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 460 of 819 PageID 2366
                                                                                Page 18
                                     LAURA LEE CASTIGLIONE


          1         Q.   I'm trying to get a sense of whether you
          2   reviewed any court documents from Georgia related to
          3   that crime or whether you were simply looking at the
          4   screening report on Ms. Jones prepared by RealPage?
          5         A.   So yesterday I looked at the screening report
          6   only.
          7         Q.   Okay.    Have you seen that before yesterday for
          8   Ms. Jones?
          9         A.   Yes.
         10         Q.   When?
         11         A.   I don't recall -- I don't recall when.               I don't
         12   recall.
         13         Q.   Did you personally, Ms. Castiglione, have
         14   anything to do with investigating any dispute made by
         15   Ms. Jones to RealPage?
         16         A.   No.
         17         Q.   Have you ever interacted directly with the
         18   plaintiff, Ms. Jones, in any way, over the phone, write
         19   to her, anything?
         20         A.   No.
         21         Q.   Did you have anything to do in the preparation
         22   of the screening report about her that was sold to a
         23   landlord in the Cleveland area?
         24         A.   No.
         25         Q.   Okay.    Am I correct, then, that you have no



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         471
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 461 of 819 PageID 2367
                                                                                Page 19
                                        LAURA LEE CASTIGLIONE


          1   firsthand interactions or knowledge concerning the
          2   plaintiff in this matter, Diane Jones?
          3         A.       As far as the screening and investigation, no.
          4         Q.       All right.    Did you have any other firsthand
          5   knowledge in processing any report or any information
          6   concerning the plaintiff, Ms. Jones?
          7         A.       No.
          8         Q.       Okay.   That's one thing I'm trying to figure
          9   out, whether you're an eyewitness, if you will, to
         10   something that happened directly with Ms. Jones, and it
         11   sounds to me like you're not, you are not aware that
         12   there was a report about her, or that she made a dispute
         13   or anything like that before this lawsuit was brought?
         14         A.       That is correct.
         15         Q.       Okay.   During your day-to-day operations of
         16   working at RealPage, you never came across Ms. Jones or
         17   her file, or her dispute, nothing like that?
         18         A.       Correct.
         19
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             472
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 462 of 819 PageID 2368
                                                                                Page 20
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        473
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 463 of 819 PageID 2369
                                                                                Page 21
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        474
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 464 of 819 PageID 2370
                                                                                Page 22
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             475
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 465 of 819 PageID 2371
                                                                                Page 23
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             476
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 466 of 819 PageID 2372
                                                                                Page 24
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        477
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 467 of 819 PageID 2373
                                                                                Page 25
                                     LAURA LEE CASTIGLIONE


          1         Q.   All right.      Ms. Castiglione, do you know a
          2   Becky Boyst?
          3         A.   Yes.
          4         Q.   How do you know her?
          5         A.   She is a colleague of mine in screening
          6   operations.
          7         Q.   And how long have you known Ms. Boyst?
          8         A.   I have known her since I started.             I met her
          9   when I started.
         10         Q.   How frequently do you work with her?
         11         A.   Today -- how frequently do I work with her?
         12         Q.   Yes.
         13         A.   We encounter each other daily.
         14         Q.   Okay.    And is she a part of your team?
         15         A.   No.
         16         Q.   Where does she work within screening operations
         17   relative to your team?
         18         A.   Courtney Grosse is the director of screening
         19   operations and in that umbrella is screening consumer
         20   operations which is Becky -- Becky manages that team,
         21   and screening business operations, which is the team
         22   that I manage.      So we're managers --
         23         Q.   Okay.
         24         A.   -- both managers in screening operations.
         25         Q.   Got it.     So you and Ms. Boyst have parallel



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         478
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 468 of 819 PageID 2374
                                                                                Page 26
                                     LAURA LEE CASTIGLIONE


          1   positions, if you will, but in different divisions?
          2         A.   Correct.
          3         Q.   Of screening operations.
          4         A.   Correct.
          5         Q.   All right.      I understand.
          6                     Now, I'm going to ask you a few questions
          7   that sounds to me are not within your area, but correct
          8   me if I'm wrong because I want to make sure I understand
          9   your background and what you do at RealPage.
         10                     Do you presently or did you ever in your
         11   time at RealPage have a job concerning the initial
         12   preparation of screening reports to be delivered to a
         13   potential landlord?
         14         A.   No.
         15         Q.   Do you now or did you ever in the past have
         16   anything to do with creating the matching logic used at
         17   RealPage to match a particular criminal record to a
         18   particular tenant applicant in the initial preparation
         19   of the screening report for a landlord?
         20         A.   No.
         21         Q.   So am I correct that the part of the business
         22   that you work in relates only to those situations where
         23   a consumer finds out that a screening report that was
         24   prepared about them had some information on it that the
         25   consumer believes is not correct and that they're going



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         479
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 469 of 819 PageID 2375
                                                                                Page 27
                                       LAURA LEE CASTIGLIONE


          1   to make a dispute to RealPage about that information?
          2                         MR. RAETHER:   Objection to form.
          3         A.       Can you state that one more time, please.
          4         Q.       Yes.    Is your experience with RealPage
          5   exclusively related to situations where consumers are
          6   going to make a dispute about a report, screening
          7   report, that has already been prepared and delivered to
          8   someone?
          9         A.       It is after a consumer has initiated a dispute
         10   for criminal records.
         11         Q.       Okay.   Is that typically done where there is a
         12   criminal record on a report that a consumer sees and
         13   they disagree with it, they think it shouldn't be there?
         14                         MR. RAETHER:   Objection, form.
         15         A.       I don't know if -- I don't know at what point
         16   they're making that decision.           I know that it is a
         17   consumer initiated dispute.
         18         Q.       Okay.   Do you know how many disputes overall
         19   from consumers RealPage receives in any given year?
         20         A.       No.
         21         Q.       Do you know the percentage of consumers who
         22   make a dispute in relation to the overall number of
         23   reports sold by RealPage?
         24         A.       No.
         25
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             480
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 470 of 819 PageID 2376
                                                                                Page 28
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        481
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 471 of 819 PageID 2377
                                                                                Page 29
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        482
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 472 of 819 PageID 2378
                                                                                Page 30
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             483
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 473 of 819 PageID 2379
                                                                                Page 31
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                                                                  ?



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             484
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 474 of 819 PageID 2380
                                                                                Page 32
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             485
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 475 of 819 PageID 2381
                                                                                Page 33
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             486
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 476 of 819 PageID 2382
                                                                                Page 34
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        487
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 477 of 819 PageID 2383
                                                                                Page 35
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        488
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 478 of 819 PageID 2384
                                                                                Page 36
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             489
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 479 of 819 PageID 2385
                                                                                Page 37
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        490
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 480 of 819 PageID 2386
                                                                                Page 38
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             491
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 481 of 819 PageID 2387
                                                                                Page 39
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         492
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 482 of 819 PageID 2388
                                                                                Page 40
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             493
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 483 of 819 PageID 2389
                                                                                Page 41
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        494
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 484 of 819 PageID 2390
                                                                                Page 42
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        495
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 485 of 819 PageID 2391
                                                                                Page 43
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        496
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 486 of 819 PageID 2392
                                                                                Page 44
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        497
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 487 of 819 PageID 2393
                                                                                Page 45
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        498
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 488 of 819 PageID 2394
                                                                                Page 46
                                       LAURA LEE CASTIGLIONE


          1   REDACTED




          9         Q.       Right.   That's what I'm trying to get at, okay.

         10   So we can go off the record and take a break now that we

         11   finished that thought.         How long do you need?

         12                        MR. RAETHER:    Let's take ten minutes.

         13                        MR. SOUMILAS:   Sure.    That's reasonable.

         14   I'll be back here in ten.

         15                        (Break taken at 11:20 a.m. to 11:39 a.m.)

         16                        MR. SOUMILAS:   Let's go back on the record.

         17
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             499
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 489 of 819 PageID 2395
                                                                                Page 47
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        500
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 490 of 819 PageID 2396
                                                                                Page 48
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        501
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 491 of 819 PageID 2397
                                                                                Page 49
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        502
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 492 of 819 PageID 2398
                                                                                Page 50
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        503
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 493 of 819 PageID 2399
                                                                                Page 51
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        504
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 494 of 819 PageID 2400
                                                                                Page 52
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        505
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 495 of 819 PageID 2401
                                                                                Page 53
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        506
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 496 of 819 PageID 2402
                                                                                Page 54
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        507
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 497 of 819 PageID 2403
                                                                                Page 55
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        508
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 498 of 819 PageID 2404
                                                                                Page 56
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             509
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 499 of 819 PageID 2405
                                                                                Page 57
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        510
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 500 of 819 PageID 2406
                                                                                Page 58
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        511
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 501 of 819 PageID 2407
                                                                                Page 59
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         512
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 502 of 819 PageID 2408
                                                                                Page 60
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        513
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 503 of 819 PageID 2409
                                                                                Page 61
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        514
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 504 of 819 PageID 2410
                                                                                Page 62
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             515
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 505 of 819 PageID 2411
                                                                                Page 63
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        516
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 506 of 819 PageID 2412
                                                                                Page 64
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        517
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 507 of 819 PageID 2413
                                                                                Page 65
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        518
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 508 of 819 PageID 2414
                                                                                Page 66
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             519
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 509 of 819 PageID 2415
                                                                                Page 67
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        520
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 510 of 819 PageID 2416
                                                                                Page 68
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             521
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 511 of 819 PageID 2417
                                                                                Page 69
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        522
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 512 of 819 PageID 2418
                                                                                Page 70
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             523
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 513 of 819 PageID 2419
                                                                                Page 71
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             524
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 514 of 819 PageID 2420
                                                                                Page 72
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             525
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 515 of 819 PageID 2421
                                                                                 Page 73
                                      LAURA LEE CASTIGLIONE


          1   REDACTED




                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         526
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 516 of 819 PageID 2422
                                                                                Page 74
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        527
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 517 of 819 PageID 2423
                                                                                Page 75
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             528
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 518 of 819 PageID 2424
                                                                                Page 76
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        529
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 519 of 819 PageID 2425
                                                                                Page 77
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             530
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 520 of 819 PageID 2426
                                                                                Page 78
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        531
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 521 of 819 PageID 2427
                                                                                Page 79
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             532
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 522 of 819 PageID 2428
                                                                                Page 80
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        533
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 523 of 819 PageID 2429
                                                                                Page 81
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             534
Case 3:19-cv-02087-B Document 129 Filed 05/29/20     Page 524 of 819 PageID 2430
                                                                                Page 82
                                       LAURA LEE CASTIGLIONE


          1
                    REDACT




          7                        MR. RAETHER:    John, when you get to a good

          8   place for a break, we've been going for over an hour.

          9                        MR. SOUMILAS:   Sure.    How long a break do

         10   you think you want?

         11                        MR. RAETHER:    Let's go off the record.

         12                        (Break taken from 12:38 p.m. to 12:51 p.m.)

         13
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             535
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 525 of 819 PageID 2431
                                                                                Page 83
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        536
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 526 of 819 PageID 2432
                                                                                Page 84
                                     LAURA LEE CASTIGLIONE


          1                    REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        537
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 527 of 819 PageID 2433
                                                                                Page 85
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        538
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 528 of 819 PageID 2434
                                                                                Page 86
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        539
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 529 of 819 PageID 2435
                                                                                Page 87
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        540
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 530 of 819 PageID 2436
                                                                                Page 88
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        541
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 531 of 819 PageID 2437
                                                                                Page 89
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        542
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 532 of 819 PageID 2438
                                                                                Page 90
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        543
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 533 of 819 PageID 2439
                                                                                Page 91
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        544
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 534 of 819 PageID 2440
                                                                                Page 92
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                    .



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        545
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 535 of 819 PageID 2441
                                                                                Page 93
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             546
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 536 of 819 PageID 2442
                                                                                Page 94
                                     LAURA LEE CASTIGLIONE


          1
                    REDACT




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                             547
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 537 of 819 PageID 2443
                                                                                Page 95
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        548
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 538 of 819 PageID 2444
                                                                                Page 96
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        549
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 539 of 819 PageID 2445
                                                                                Page 97
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        550
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 540 of 819 PageID 2446
                                                                                Page 98
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        551
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 541 of 819 PageID 2447
                                                                                Page 99
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        552
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 542 of 819 PageID 2448
                                                                               Page 100
                                     LAURA LEE CASTIGLIONE


          1   REDACTED




         10         Q.   All right.     So those are all the questions that

         11   I have for today, ma'am.         And I would just ask that

         12   Exhibit Castiglione 1 be attached to your transcript.

         13   And I'll turn you over to your counsel if he has any

         14   questions.

         15                    MR. RAETHER:      So I have no questions.          The

         16   witness would like to read and sign, and the transcript

         17   will be subject to the protective order and the process

         18   outlined in that order for review and designation of

         19   confidentiality.

         20                    MR. SOUMILAS:       Okay.    Let us know promptly,

         21   please, what you might think is confidential in this

         22   transcript and we'll treat it according to the order.

         23                    So with that said, we're off the record.

         24   Thank you, everybody.

         25                    THE REPORTER:       Wait one second, please.



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                         553
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 543 of 819 PageID 2449
                                                                               Page 101
                                     LAURA LEE CASTIGLIONE


          1                    MR. RAETHER:      Hey, John.      Hey, John.

          2                    MR. SOUMILAS:       Yeah?

          3                    THE REPORTER:       Can I get your orders on the

          4   record, please.

          5                    MR. RAETHER:      She wants your order.

          6                    MR. SOUMILAS:       So we have a standing order

          7   through Summit.      That's who you're there for today,

          8   right?

          9                    THE REPORTER:       Yes.    Okay.    That's all I

         10   needed.

         11                    MR. SOUMILAS:       The standard from Summit.

         12   They know exactly what that is.

         13                    MR. RAETHER:      We just want the mini.

         14   She'll read and sign.        You can communicate through me

         15   for that.

         16                                     - - -

         17                   (Wherupon, the proceedings

         18             concluded at approximately 1:27 p.m.)

         19

         20

         21

         22

         23

         24

         25




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        554
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 544 of 819 PageID 2450
                                                                               Page 102
                                     LAURA LEE CASTIGLIONE


          1   STATE OF TEXAS         )
          2         I, Ashley Trevino, Certified Shorthand Reporter in
          3   and for the State of Texas, hereby certify to the
          4   following:
          5         That the witness, LAURA LEE CASTIGLIONE, was duly
          6   sworn by me and that the transcript of the oral
          7   deposition is a true record of the testimony given by
          8   the witness and the statements of counsel;
          9         That review and signature was reserved;
         10         I further certify that I am neither counsel for,
         11   related to, nor employed by any of the parties or
         12   attorneys in the action in which this proceeding was
         13   taken, and further that I am not financially or
         14   otherwise interested in the outcome of the action.
         15         Certified to by me this 2nd day of January, 2020.
         16

         17

         18

         19

         20                                _________________________________
                                           Ashley Trevino, Texas CSR 9295
         21                                Expiration Date: 12/31/20
                                           Summit Court Reporting, Inc.
         22                                1500 Walnut Street
                                           Suite 1610
         23                                Philadelphia, Pennsylvania 19102
                                           Phone: 215.985.2400
         24

         25




                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        555
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 545 of 819 PageID 2451
                                                                               Page 103
                                     LAURA LEE CASTIGLIONE


          1                     INSTRUCTIONS TO THE WITNESS
          2                          Read your deposition over carefully
          3      It is your right to read your deposition and make
          4      changes in form or substance.              You should assign a
          5      reason in the appropriate column on the errata
          6      sheet for any change made.
          7                          After making any changes in form or
          8      substance which have been noted on the following
          9      errata sheet along with the reason for any change,
         10      sign your name on the errata sheet and date it.
         11                          Then sign your deposition at the
         12      end of your testimony in the space provided.                    You
         13      are signing it subject to the changes you have
         14      made in the errata sheet, which will be attached
         15      to the deposition before filing.               You must sign it
         16      in front of a witness.            Have the witness sign in
         17      the space provided.          The witness need not be a
         18      notary public.        Any competent adult may witness
         19      your signature.
         20                          Return the original errata sheet to
         21      your counsel promptly.            Court rules require filing
         22      within thirty days after you receive the
         23      deposition.
         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        556
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 546 of 819 PageID 2452
                                                                               Page 104
                                     LAURA LEE CASTIGLIONE


          1                                ERRATA SHEET
          2      Attach to Deposition of: Laura Lee Castiglione
                 Taken on: December 13, 2019
          3      In the matter of: Jones v. RealPage, Inc., et al.
          4      PAGE             LINE NO.             CHANGE                REASON
          5      ___________________________________________________
          6      ___________________________________________________
          7      ___________________________________________________
          8      ___________________________________________________
          9      ___________________________________________________
         10      ___________________________________________________
         11      ___________________________________________________
         12      ___________________________________________________
         13      ___________________________________________________
         14      ___________________________________________________
         15      ___________________________________________________
         16      ___________________________________________________
         17      ___________________________________________________
         18      ___________________________________________________
         19      ___________________________________________________
         20      ___________________________________________________
         21      ___________________________________________________
         22      ___________________________________________________
         23      ___________________________________________________
         24      ___________________________________________________
         25      ___________________________________________________



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        557
Case 3:19-cv-02087-B Document 129 Filed 05/29/20    Page 547 of 819 PageID 2453
                                                                               Page 105
                                     LAURA LEE CASTIGLIONE


          1                                SIGNATURE PAGE
          2

          3                                     - - -
          4

          5                             I hereby acknowledge that I have
          6       read the aforegoing transcript, dated December 13,
          7       2019, and the same is a true and correct
          8       transcription of the answers given by me to the
          9       questions propounded, except for the changes, if
         10       any, noted on the Errata Sheet.
         11

         12                                     - - -
         13

         14

         15

         16

         17       SIGNATURE:          _______________________
                                        Laura Lee Castiglione
         18

         19       DATE:               _______________________
         20

         21       WITNESSED BY:       _______________________
         22

         23

         24

         25



                                  SUMMIT COURT REPORTING, INC.
                215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                        558
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 548 of 819 PageID 2454
                                        LAURA LEE CASTIGLIONE


           A           alias 93:9 96:17      assume 44:4 95:12       59:15 61:23 77:14      62:14
 a.m 1:15 46:15,15     aliases 93:16         assumes 62:20           85:4,19 89:11,16     Boulevard 1:18
 able 38:21 39:3,10    alike 90:19,23 91:3   assurance 99:1          89:19,21,22 90:1     Boyst 25:2,7,25
   45:9,14 55:8 56:5     91:7                Attach 104:2            90:3,5 94:7 96:4,8   break 44:18,19
   56:7 62:2,6,24      altered 62:9          attached 100:12       basic 7:18               46:10,15 51:4
   63:6 66:7 77:5,9    and/or 92:14            103:14              basically 29:16          82:8,9,12
   77:14 80:6 86:4     answer 5:18 34:21     attempt 37:10           60:10 86:4           brief 15:21
   95:19 96:25 98:17     44:20 52:2 73:9       44:15 67:21 76:11   basis 13:5,11,14       Briefly 16:20
 above-styled 1:14       78:3 79:1 90:18       97:2 98:3,11          30:14 56:22 64:8     brought 4:9 14:24
 absolute 58:3           97:6                attempted 41:11         64:18 81:22            19:13
 access 72:25 79:19    answered 59:14        attorney 4:9 16:8     Bate 3:10              bucket 52:16
   80:18                 67:1                attorney-client       Bates 15:25            buckets 52:7
 accessed 13:7         answers 105:8           16:23               Becky 25:2,20,20       bulk 49:25
 accomplish 54:1       anybody 24:17 31:4    attorneys 19:24       behalf 1:3 15:3        business 7:5,11
 accuracy 35:10,18     anyway 39:23            102:12              belief 56:20,21,23       25:21 26:21 32:9
   36:4,20,21 37:5       40:24               audio 5:21              57:6                   36:14 73:15
   39:3 73:10 76:24    apartment 44:5        author 24:9,11        beliefs 56:13
 accurate 10:23        apologize 72:15         51:18,20            believe 4:24 32:7                C
   32:16 39:17 40:14   appear 64:19          authored 23:25          55:7 56:7,13         C 2:1
   40:15,23,25 46:20   appearance 78:9         49:18 50:19 53:14     57:10 61:9 64:24     California 2:12
   47:2,5,21 58:12     appeared 17:20,23       53:16 66:4            64:24                call 42:1 72:10,16
   62:4,15 74:19       applicable 89:4       authority 69:1        believes 26:25           72:20 75:2 89:21
   78:13,14 80:10,11   applicant 26:18       availability 58:14    belong 32:14 34:16       89:22,24
   81:2 83:2,9 98:24     55:8 71:20            76:13 79:13,19        35:2 39:6 40:20      called 9:23 12:25
 accusations 64:13     applied 44:5          available 38:2,7        41:1,6 45:2,10,13      15:19 49:1 51:22
 acknowledge 105:5     applies 86:8,9          41:13,16 44:16,16     45:24 55:4,10,13     calling 72:19 76:4
 action 102:12,14      apply 65:13 77:1        56:9 58:2,7,24        55:16,18 57:17       calls 74:13
 actual 36:21 48:25      88:19                 60:14 63:17 70:7      63:14,22 65:6        career 11:7
   67:14               appropriate 37:15       70:10,24 74:18        68:4 80:6 86:17      carefully 103:2
 add 49:25 73:25         64:12 70:16 71:12     77:15,16 93:17        87:5                 Carrollton 12:4
 additional 9:3 11:2     71:24 72:4,19         94:22 95:9 98:4,8   belonged 63:1          case 4:10,14 5:16
   11:2 72:11            74:9,16 76:3          98:25               belonging 40:22          5:16 15:15 16:19
 additionally 96:16      103:5               avenues 75:10           81:9                   17:14 19:20 27:25
 address 69:14 93:8    approval 24:20,23     avoid 86:13           belongs 32:16 37:6       30:7 36:22 37:6
   96:1,8 99:18        approximately 31:3    aware 19:11 81:1        38:23 39:21 41:7       40:5,13,15 42:5
 addresses 69:21         101:18                81:13 83:10           41:20 55:7,17,23       48:11 49:13,17
   70:20 91:20 93:16   area 8:14 18:23                               56:6,8 64:25           59:12,16 60:11
   94:21                 26:7                         B              65:24 77:6,10          64:1 65:22 66:9
 administration 51:1   arrest 68:25          bachelor's 14:6         86:18                  68:2,10 69:2
 administrative        arrested 93:6         back 11:18 36:8       best 6:2,7 58:24         71:21 74:4,10,10
   50:25               arrests 13:3            39:11 42:19,24        81:6                   75:8 77:24 85:2
 adult 103:18          Ashley 1:16 102:2       46:14,16 49:18      better 11:19 77:19       87:15,17,18,20
 affidavits 15:11        102:20                65:3 70:6 73:18     BGC 72:25 73:6,13        88:1 89:7,11,16
 aforegoing 105:6      aside 53:4              75:2,8,13 82:25       74:13 76:5 89:12     cases 6:2 14:25
 ago 14:10 21:21       asked 15:8 20:18        83:7                  89:17                  44:13 47:20 52:3
   28:8                  59:13 66:25         background 6:17       birth 13:23 65:18        55:16,19,20,24
 agree 17:22 43:19     asking 5:24 58:20       8:18 11:20 14:4       69:14 70:21 91:20      56:4 64:20 71:5
   46:18,24 50:18        58:21,22 89:9         17:10 23:2,4 26:9     93:17 94:20 95:12      80:21
   54:19 56:2 59:7       96:9 99:23,25         81:17                 95:13,15 96:10,11    Castiglione 1:12
   68:22 71:10 80:21   assessment 100:1      Backgroundchec...       96:11 97:25 98:2       3:3 4:1,7,8 6:6
   93:13,23 94:1,9     assign 103:4            73:14                 98:4,5,13,13,15        13:24 15:25 16:6
   94:12 95:7          assigned 10:25        badgering 64:11         99:7,7,17,17,20        16:11 17:3 18:13
 agreement 4:11          41:10 48:4,22       base 61:7             bit 6:16 11:18 37:12     20:11 21:18,23
 ahead 50:10 62:19     assignment 51:2       based 8:2 24:14       born 95:25               22:16 24:1,9 25:1
   64:17               associate's 14:7        38:3 45:13 48:23    boss 20:25               28:8 29:8,11
 al 104:3              associated 96:17        52:8 56:8 58:13     bottom 16:1 62:3,5       31:14,20,24 35:20


                                                                                                    Page 106
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               559
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 549 of 819 PageID 2455
                                         LAURA LEE CASTIGLIONE

   37:24 46:17 49:20      50:25 51:5 52:17    concerned 57:3          27:9,12,17,25         16:12 18:25 19:14
   64:18 75:15 82:13      66:18               concerning 19:1,6       29:24 30:13,18        19:18 20:5,6,8,9
   82:14 100:12         classified 19:23        21:13,16 22:9         31:9,12 32:4,12       20:12,13 22:12
   102:5 104:2            42:2,6 48:12          26:11                 32:17,24 33:14,19     23:8 26:2,4,7,21
   105:17                 51:11 52:6,25       concerns 77:13          33:24 34:2,11,22      26:25 28:16 30:3
 categorization           53:1                  78:5                  35:1,16 37:7          30:8 32:9,10,24
   49:15                classifies 43:16      conclude 98:18          38:11 40:19 41:5      33:17,23 34:8,9
 category 48:4,6          65:22 66:9          concluded 101:18        41:6 42:24,25         34:14 35:6,7,11
   49:1,25 99:9,11      classify 43:5 52:3    concludes 43:20         43:1,4,7,14,16,22     35:21 38:15,16
   100:2,4                52:12 66:1 77:18      45:1                  44:4,12 45:13         39:14,15,18 45:11
 cause 1:14               78:1                conclusion 45:3         48:4,12,19,23         46:1 47:11 50:5
 caution 16:21          clear 77:25 80:17       46:18,25 47:8         49:9,16 50:14         53:15 56:1,18
 center 12:4,15,16      clearance 13:2          65:23 66:10 67:2      51:22 52:6,9          57:23 62:23 68:14
 certain 10:16,17       clearly 6:4 61:22       83:6,18               53:13,22 54:22        68:16,19 69:3
   23:5 39:19 57:18     clerk 70:5 72:10,16   conduct 22:14           55:4,13,16,23         70:22 71:9,14
   61:23 78:14 80:9       72:19,20 74:13        23:15 29:24 32:22     56:6,8,16 57:2,8      72:19,22 73:19
   82:4                   75:2 76:5 77:21       35:5 74:18            57:17,19 58:14,17     74:14 76:19 87:10
 certainty 57:16          84:5,11,17 85:7     conducted 11:12         59:10,11 61:2,22      91:17,21 94:23
   58:3                   88:6,10,23,24       conducting 31:25        61:24 62:10,13        105:7
 Certified 1:22 102:2     89:3,6,21,22,24       36:3                  63:1,7,13,22        corrections 69:2
   102:15               Cleveland 18:23       conducts 31:5           64:22,23,25 65:9      93:7
 certify 102:3,10       close 83:24 98:20     confidence 79:7,9       65:16,25 67:20      correctly 36:2
 cetera 50:2 69:3       collaborate 24:17       98:20 99:4 100:3      69:18 74:6,23       counsel 100:13
   70:5                 colleague 25:5        confident 79:2,18       75:7 77:6,10          102:8,10 103:21
 change 24:22 28:23     College 14:8            98:22 99:9            78:24 79:17,20      count 63:23
   29:10,12 39:17       column 103:5          confidential 100:21     86:2 87:18 88:1,8   county 14:7 69:2
   40:17 54:16,17       come 20:14 62:2       confidentiality         88:13,16 90:24      couple 92:17
   84:3,15,20 85:13       94:25                 100:19                91:16 92:7 94:8     course 38:17
   87:9,13 88:3,9,17    comes 10:12 48:11     confirm 37:20           95:6,9,18,23 96:4   court 1:1,22,22
   89:15,20,25 90:3       49:13 51:11,14        39:10 41:16 45:9      98:10,19 99:2,6       12:24 13:4 14:13
   90:5 103:6,9           56:14 86:2            74:1 79:14            100:4,5               16:19 17:6 18:2
   104:4                commit 33:21          confirmation 13:1     consumer's 32:20        40:5,11,12 44:16
 changed 89:10            34:17 38:13 40:20   confirmed 12:25         34:5 40:24 43:23      53:6 55:9 56:15
 changes 49:25            44:7 86:18            37:21 79:17           46:21 47:3 48:21      58:2 61:19,21
   103:4,7,13 105:9     committed 39:5        confirming 13:9         50:22 54:7 82:25      62:10,11,20 63:16
 chronological 7:9      communicate             57:13 65:15           83:8                  65:1 66:15 68:24
 circumstance 62:8        101:14              confirms 88:24        consumers 8:2           69:24 70:19,23
   63:9 80:19 92:1      communicating 6:4     confuse 50:23           11:4 27:5,19,21       71:7 72:10,20
 circumstances          communications        connection 5:22,23      34:14 60:12,19,22     74:11 75:3,4 76:4
   23:18 39:19,20         12:3,15 89:11         76:2 97:8             61:8,16 68:5 72:1     79:14,15,18 80:18
   62:23 70:17 81:1     Community 14:7        consider 48:9 56:3      85:23 86:9 88:21      80:23 84:2,3,7,9
   97:10                company 7:15            61:2 74:10 92:1,2     98:1                  85:5,8,11,21,25
 city 96:2 99:18          73:16                 92:8 93:14,23       contacts 32:12 70:5     86:2,3,8,20 87:18
 Civ 1:6                compare 69:7            94:15 95:15 97:12   contain 69:18           88:2,5,23,25 89:2
 civil 1:19 7:22 8:5    competent 103:18      considered 56:17      contained 17:19         89:24,24 93:4,17
   12:13 69:2           compilation 9:25        57:3,14 86:12         73:11                 102:21 103:21
 civilian 11:23         compile 10:7 74:2       98:23               contending 35:1       Courtney 20:20
 claim 55:10 86:17      compiled 10:10        considering 86:14     context 14:12 37:13     24:21 25:18
 claiming 85:5            33:25               consulted 12:3          71:17 94:18         courts 12:22 56:9
 clarification 72:11    complaint 17:7        consulting 12:5,8     continual 13:14         98:12
 clarify 9:15 31:21     complete 4:5 5:18       13:25               continually 13:9      created 51:5
   36:11 84:19            31:22 42:20,23      consumer 7:21 9:3     continuously 13:7     creates 49:10
 class 52:11              98:1,3                9:7,12,15,17,22     conviction 81:4       creating 26:16
 classification 42:8    completion 66:6         10:6,10,15 11:9     correct 4:16 8:23     credit 69:20 83:8
   42:14,16 43:12       computer-based          11:16 19:21,23        8:24 9:8 10:5,17    crime 18:3 33:21
   48:2,18 49:12          90:21                 25:19 26:23,25        11:12 15:2,4          34:17 38:13 39:6


                                                                                                    Page 107
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                560
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 550 of 819 PageID 2456
                                         LAURA LEE CASTIGLIONE

   40:20 44:7 86:19      49:25 50:16 51:11      67:11,17 69:1,2      20:23 34:22 60:14     27:18 29:25 30:2
 crimes 13:4             54:16 58:24 77:14      82:20 83:18 93:7     67:21 96:24           30:13 32:23 33:8
 criminal 7:21 8:5       77:16,19 78:5,11       93:7               director 20:22          33:22 35:1 52:25
   9:18 10:1,9,11,18     79:10,23,24 89:16    deposition 1:12        25:18               disputing 34:11
   10:24 11:4,9,16       89:19                  4:14,18 20:12      disagree 27:13          41:5 44:25 50:22
   12:19,21 14:23      database 13:19           102:7 103:2,3,11   disclose 16:22          54:7 65:25 68:5
   17:9,17,24 22:2     databases 13:20          103:15,23 104:2    discussed 16:20,22      90:23
   22:10,14,20 23:3    date 13:23 21:4        depositions 15:5       29:1                District 1:1,1 4:11
   23:6,21 26:17         65:18 69:14 95:12    described 54:6       discussion 15:22      DIVISION 1:2
   27:10,12 28:1,10      95:13,15 96:11         88:21                16:9                divisions 11:3 26:1
   28:20 29:3,25         98:1,2,3,13 99:17    describing 89:1      discussions 42:5      document 3:10
   30:2,2,19,23 31:6     102:21 103:10        description 3:9      dismissal 85:17         15:24 16:6,14
   31:12,18,25 32:13     105:19                 21:1                 87:20,21 88:4         20:11,15,16 21:1
   33:1,20 34:15,23    dated 105:6            designation 100:18 dismissed 88:1            21:5,12,16,23
   35:2,10 36:22       dates 70:20 91:20      despite 63:7         dispatch 12:16 13:8     22:16,21 23:13,22
   37:5 38:5,12,22       93:16 94:20 95:17    details 82:4         dispatcher 13:12        24:1,10,18 28:22
   39:6,16,21 42:9     David 91:11            determination 51:2 disposition 84:4,15       29:19 31:13,20
   43:20 44:6,10,24    day 1:15 30:11           66:5                 84:20 85:13,20        32:8,18,24 33:1
   45:10 46:19,20        85:15 102:15         determine 35:15        87:9,13,15,15,20      35:20 36:2,12,21
   47:1,9,20 48:8      day-to-day 19:15         43:6 44:24 45:23     88:3,17 89:7,11       37:3 49:18 61:19
   49:1 50:1,4,11,20   days 103:22              51:10 59:16,23       89:16,21 90:3,5       61:21,21,22,24
   51:22 52:10,10,19   deal 9:12 49:12          60:2 62:6,25 64:2 disprove 32:4,16         62:9,10 68:22
   52:20,20,25 53:1    deals 30:5 33:7          64:3 65:11 67:3,5    35:9 36:3,16,21       75:15 82:14 85:5
   53:9,17,19 54:4,6   dealt 13:4               67:18 74:4 79:9      37:5,11,25            86:14 87:19 88:19
   54:21 55:15,19,23   December 1:15            91:3 93:3 94:4     disproven 38:8          88:20,22,25 89:2
   56:4 57:1,11          14:5 21:5 23:14        95:19 96:3 98:8    disproving 35:18      documentation
   58:25 59:9,10         28:14 95:11,13,14    determined 10:18       36:19                 10:7 16:19 71:21
   63:12,22 64:21        95:16 104:2 105:6      23:19 42:9 45:5    dispute 7:13,16,21      72:2
   65:9,24 66:4,5,10   decide 66:23             53:24 55:3,12        9:20,22 10:9,11     documented 71:20
   66:22,23 67:6,12    decision 27:16 46:3      62:14 63:21 64:20    10:15,19,24 11:7    documents 15:9,10
   68:3,18 72:22         66:13,17 92:12         83:1                 18:14 19:12,17,23     16:14 17:1,4 18:2
   73:6,15 74:19         98:23                determines 44:8        21:22 24:7,8 27:1     61:10,11 79:21
   75:3 76:10 78:9     Defendant 1:9 2:9        54:21                27:6,9,17,22,25       86:8,10 88:2
   78:10,12,24 81:2    defendant's 91:24      determining 83:21      31:9,12,18 32:17    doing 11:22 58:18
   81:9,23 82:16,20    deferral 85:17           91:4                 33:17 34:5,12,15      90:12 94:14
   82:24 83:5,19         87:17 88:4           Diane 1:3 4:9 17:14    34:23 35:6,12,13    door 83:25
   86:16 87:5,7        define 68:21,24          19:2 95:20,23        37:6 38:11,23       Double 90:8,10,15
   89:16 90:8,24         90:9,17 99:23          96:12 97:13,17,18    39:2,5,22 40:23     double-check
   91:16,23,24 92:8    defined 84:2           difference 9:20        41:18,25 42:10        73:19
   95:6,12,24 96:3     definitely 74:20         87:4                 43:8,22 44:5 48:9   draft 22:15
   96:17 97:25 98:9    definition 69:4        different 8:9,12,14    48:21 49:10 60:17   drafted 20:10 21:18
   99:5 100:3            85:22 86:8             26:1 33:10 37:13     60:23 61:2 64:23      24:19
 criteria 51:18,20     definitions 84:1         41:7,20 54:18        66:21 67:3 70:14    Drive 6:22
 CSR 1:16 102:20         86:24,25               56:9 61:23 62:10     72:3 73:6 76:10     due 37:9 82:19
 current 81:11 87:17   definitive 65:2 72:7     76:13 83:16 87:12    76:14 84:4,15       duly 1:13 4:2 102:5
 currently 7:19 11:8     78:17 96:23            92:15,16 93:25       85:13,24 86:11,16   duplication 40:9
   29:24               definitively 58:16       94:6,10,12,13        87:9,14 89:4        duplicatively 40:7
                         79:22 80:1             95:17 97:4,19,21     91:17 92:10 94:7    duties 7:18 9:4
         D             degree 14:6,7 79:6       97:23 99:16        disputed 17:11
 D 1:3 4:9               79:8 98:20 99:3      differentiate 84:13    31:6 35:18 41:24              E
 d/b/a 1:7               100:3                  88:14 89:7           42:9 43:21 45:24    E 2:1,1
 daily 13:8,11 25:13   delivered 26:12        differs 37:25          47:20 62:25         e-mail 72:24 73:5
 Dallas 1:2 14:7         27:7                 diligence 37:9       disputes 8:2 9:3,8    ear 91:3
 data 34:3 45:7,17     department 12:2,14     direct 70:4            9:12,15,17,23       earlier 11:6 48:7
   45:18,20,25 46:4      14:11 42:15 53:7     directive 20:17        10:8,20 11:3,9,16     54:6 77:18
   47:13,14,17,19,23     53:10 56:18 57:3     directly 18:17 19:10   19:21,23 24:6       educational 14:4


                                                                                                   Page 108
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                561
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 551 of 819 PageID 2457
                                         LAURA LEE CASTIGLIONE

 effective 21:4          15:10 24:13 38:11       48:14 61:18 79:10     36:7 41:9,22          95:21
 eight 6:24 28:4         40:2,12 45:25        file 19:17 39:23         42:11 43:9,24       given 4:18 6:9 15:2
 either 36:3 51:25       61:20 69:7 70:19        40:24 43:23 44:10     44:11 45:4 46:2       27:19 30:20 43:16
   59:6                  75:9 84:14,23,25        45:3 46:1,6,21        51:13 54:18,24        57:1,2 82:20
 eliminate 50:15         85:10,15 86:15          47:3,6,10,10          57:5 59:19 60:6       91:16 94:7 102:7
 Emergency 12:3          87:16,25 91:4           50:22 53:13,22        62:17 64:5 66:12      105:8
 employed 102:11         92:6 98:4,12            54:22 55:25 72:3      68:6 72:13 74:25    gives 99:1
 employee 11:24        excluded 98:14            74:6,23 75:7 77:8     76:7 79:12 85:1     giving 64:19 86:5
   29:22 76:9          exclusively 27:5          77:11 78:13 82:25     86:23 87:11 88:12   go 14:18 21:11 32:6
 employees 7:24 8:1    exhaust 76:1              84:5,11 88:6,10       88:16 89:18 90:16     36:5,8 37:10
   9:1,3 30:1,9        exhausted 53:13,21     filed 84:14,16,17,18     92:11 94:17 96:5      41:11 46:10,16
 employer 14:10          74:5,23 75:2,7,16       85:7 89:3             96:13 99:13,21        49:18 50:10,15
 employment 6:15         75:18,24             filing 16:20 60:17       100:7 103:4,7         52:7 54:3 57:9
 EMS 12:16             Exhibit 15:23,25          103:15,21           formal 5:10             62:19 64:17 67:21
 encounter 13:17         100:12               filings 69:3           former 95:3             68:18 70:6,21
   25:13               EXHIBITS 3:8           filled 85:1,3          forth 23:16 31:13       71:7 73:18,24
 enforcement 11:23     expect 15:22 65:13     final 24:20,20,23        31:19 76:21           75:2,13 77:4
   12:18 13:5,18,19    expectation 46:5       financially 102:13     forthright 57:25        79:14 82:11,25
   13:25,25            experience 12:21       find 5:14 22:1 56:25   forwarded 10:21         88:4,23 89:1 93:4
 entered 12:23           13:24 14:2 20:3         59:9 60:15 63:11    four 8:4 65:18          93:4,6,22 97:1
 entire 9:13 28:3        23:5 24:14 27:4         86:20 91:23 92:18   FRANCIS 2:4           goes 75:8 87:6
   90:12                 60:21 61:5              93:11,11 96:16      fraudulent 61:10      going 11:18 26:6,25
 entirely 41:20        experienced 83:12         97:8 98:17          frequently 12:23        27:6 28:23 38:24
 entities 9:16         Expiration 102:21      finding 49:5,6 68:3      25:10,11 38:17        39:7,17,18,20,22
 entries 40:6          explain 12:11 13:16       83:21 88:20           60:12 65:22 81:22     41:8,21 43:1,5
 entry 13:2 40:16        55:6                 findings 36:15         front 5:11 16:10        47:18 60:14 62:3
   78:9,10,12 85:19    explanation 15:21         58:23 74:3            49:19 57:7 67:16      64:15 70:21 76:12
 equal 48:5            explore 79:5           finds 26:23 40:21        78:8 94:24 103:16     76:22,24,25 77:7
 equivocating 59:22    extraneous 40:16          87:6                fulfilling 35:17        77:12 82:8 87:8
 errata 103:5,9,10     eyewitness 19:9        finish 34:21 42:18     full 98:12              87:23 88:17 93:1
   103:14,20 104:1                               44:20 54:2 73:9     fully 44:4              94:25 97:17
   105:10                         F           finished 46:11         further 82:14 93:22   good 5:23 82:7
 Especially 5:21       face 97:15,16          fire 12:16               102:10,13           Gorton 30:10,15,20
 Esquire 2:4,10        fact 39:5 40:23 45:1   first 4:2 7:15 20:5                            30:23 31:17
 essentially 20:25        63:22 64:21 68:4       21:11,12,15 32:7             G            gotten 61:19
 establishing 71:20       85:12                  48:18 84:7 91:25    G-E-O-R-G-E 91:25     government 69:1
 et 50:2 69:3 70:5     fact-based 36:15          92:9,16 99:16       G-I-N-A 91:5          graduated 14:5
   104:3               factors 74:3,14        firsthand 11:11        gain 71:19            Grosse 20:20,21
 event 43:19              92:2 94:3,19 95:4      19:1,4              gap 58:23 59:2,4,6      23:19 24:21,22
 eventually 13:13         98:17,25            five 4:22 6:10 31:3    generalized 86:24       25:18
 everybody 100:24      fair 21:1              Fleming 1:24           generally 20:1        group 9:11,23
 eviction 33:2,8,14    fall 100:1             flesh 44:3             genuine 62:7            23:24 24:2
   33:16 35:10 36:22   falls 10:1             focus 53:6 82:15       George 91:25 92:7     guess 87:9
   37:6 72:21 81:23    false 79:21            focusing 38:20           92:14,20 93:2,14    guessing 63:18
 evictions 73:23       familiarity 23:6       folks 20:7               93:24 94:1          guide 32:1 71:11
   74:1                far 19:3 29:5,18       follow 31:22,23        Georgia 17:24 18:2    guidelines 32:7
 evidence 65:21           50:24 52:21 57:2    follow-up 92:17          96:1 99:8             48:23
   67:14 68:2,9        fashion 5:19 6:3       followed 31:11         getting 40:18,19      guides 74:21
 evident 65:24         Federal 1:19              35:20                 59:18,20,22 63:25
 exact 80:8            feel 36:24 64:1        following 24:19          86:5                          H
 exactly 4:24 39:4     female 14:20              67:11 102:4 103:8   Gina 91:4,7           half 7:7 21:21 61:1
   45:19 52:2 55:1     field 13:6             follows 4:2            give 5:3,17 6:7       Hammonton 1:24
   101:12              fifteen 12:2,14        force 35:16              14:12 15:14 16:15   hand 42:19,24
 EXAMINATION 3:4       fight 14:21            forgot 83:24             17:5 34:7 35:16     handle 8:1 10:24
   4:3                 figure 19:8 22:18      form 7:18 21:14          61:8 75:11 83:24      11:3 28:10 30:12
 example 12:22            23:10 28:18 31:16      22:25 27:2,14         84:23 85:10 88:2      30:15 33:8 97:4


                                                                                                      Page 109
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                562
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 552 of 819 PageID 2458
                                          LAURA LEE CASTIGLIONE

 handles 9:23 30:20       12:7,9,10 35:23        89:25 91:21 93:9       68:14 71:25 72:5    items 10:1 29:4
   33:10                  92:13                  95:8 98:5,8            72:9,18 73:4 74:9
 happen 10:8 38:24      important 5:4,4        informed 22:3            74:17,18,21 75:3               J
   81:16,19 82:6          32:3                 initial 26:11,18         76:2,10,18 77:5     J-A-N-E 91:6
 happened 19:10         in-depth 92:23         initiated 27:9,17        78:22 79:22 80:2    jail 14:20,21
   29:5                 inability 38:3 80:18   insight 71:19            80:7 81:5,25        Jamal 94:11,16
 happening 82:2,4       inaccurate 60:24       instance 1:13 38:24      83:18 86:1,11         95:1
 happens 33:13,17         63:6 80:12           instances 10:17          90:7,13,22 91:9     James 94:10,15,24
   38:15 43:11 51:2     include 34:10 84:4       38:1 45:12 54:12       91:13,14 92:9,23      95:1
   79:24 81:14,19         84:11                  54:13 55:15 60:25      93:24 94:14 95:5    Jane 91:6,7
   82:5 92:16           includes 68:24           61:16 62:2 63:20       95:9,19 96:2,6,14   January 102:15
 head 85:2              including 17:20          71:24 72:4,18          96:19,20,24 97:3    Jeffrey 92:1,8,14,21
 hear 5:22,24             19:22 71:20          instructing 66:21        97:11 98:7,16,18      93:2,14,25 94:2
 heard 82:2 83:13,14    incomplete 47:5        INSTRUCTIONS             99:15               Jersey 1:24
   83:17                  60:7 61:2,17,18        103:1               investigations 7:13    job 6:11,13 12:9,13
 hearings 15:5            77:22                interacted 18:17         7:21 8:2 9:16         15:9 22:22 23:6
 held 6:11 7:6          incorrect 60:13        interactions 19:1        10:24 11:3,15         23:12 26:11 59:8
 help 48:15 72:6          83:22                interested 102:14        20:4,8 21:13          60:3 93:19
 helpful 10:13 30:22    incredibly 100:2       internally 79:2          22:14,20 23:2,21    John 2:4 3:5 4:8
 helps 72:6             INDEX 3:1              Internet 86:6            24:2,7,8 28:10,23     72:14 82:7 101:1
 Hey 101:1,1            indicate 51:21         interrogatory 15:11      29:9,10,12,24         101:1
 high 33:6 65:13,14     indicating 65:8        investigate 9:24         30:12,19,23 31:5    join 23:11
   67:18 68:16 76:8     indication 64:24         11:9 28:2,19 30:1      31:25 33:4 42:8     joined 7:15 11:21
   77:2 79:6 99:3       indicative 48:25         30:2 32:5 34:24        43:6 46:19,25         12:8 21:20
   100:2                  57:16                  42:5,21 44:14          53:7 69:6 70:14     joining 14:2
 hired 20:5 23:1,3      individual 37:21         49:13 56:14 58:13      83:6 90:13          Jones 1:3 4:9 15:15
   29:22                  41:1,25 44:14          78:10,12 92:13,18   investigative 7:20       17:14 18:4,8,15
 history 69:20            49:14 54:15 57:8       92:20 94:8             9:17,21 10:1,2        18:18 19:2,6,10
 hold 58:10               60:11 79:15 80:6     investigated 39:8        16:13 21:17 24:12     19:16 30:7 91:5,6
 holding 7:12,19          80:10,12,20            41:10,23 43:7          32:2,18,19 35:24      95:20,24 96:12,18
 hope 41:3              individually 1:3         46:22 50:13 55:3       36:11,12,16,20        99:7,16 104:3
 hour 82:8                58:13                  56:4 66:15 78:16       49:6,11 53:20       Jones' 17:6,10,18
 housed 12:23           individuals 13:9,15      98:23                  57:24 58:23 64:20     17:23 19:20
 Huh 37:14              industry 81:18         investigating 9:12       67:24 74:2 77:1     Jr 2:10
 human 91:3             info 70:3 71:21          18:14 22:2 31:11       91:1 97:1,24        jsoumilas@cons...
 hung 36:19 63:24       information 9:25         34:4 42:21 94:20    investigator 7:16        2:7
   63:25                  10:5 13:18,20,22     investigation 9:2        11:7 21:22 29:2,3   judge 5:11 84:21
 hypothetical 60:8        15:19 16:20 19:5       10:9,12,20,21          35:13 37:6 38:21      85:6,16 88:6,15
   95:22                  26:24 27:1 34:10       11:12 19:3,22          39:2 66:13,21         88:18
                          35:15,16 37:10,20      21:24 22:9,19          67:3,5 76:9,15      judicial 84:4,11
            I             37:21 38:2,4,7,9       23:15,20 31:9,17       87:6 89:4 93:19       86:21 88:9
 IA 50:2,15 54:4          39:11,11 41:12,13      31:19 32:23 33:25      100:1               jurisdiction 69:24
 ID 69:7,10,13 76:3       41:13,16,19,19         34:1,8 35:5,14      investigators 29:5     jury 5:11
   91:15,19               44:1,15 45:7 51:3      36:3,6 37:9 39:7       35:13 68:13 86:20   justice 23:3
 identifiable 39:11       58:1,8 60:12,14        40:21 41:4 42:18       88:11,20 89:10,15
   67:22 79:16            60:20,22,23 61:8       42:20,22 43:2,20       89:20 90:3                   K
 identified 5:15          62:21,22 63:17         43:25 44:8,13       involved 9:2 14:15     keep 64:12 77:7,10
   19:19                  65:15,16 67:22         45:1,3,5,14,23         14:20 21:2            87:22
 identifier 65:3          69:11,14,18 71:6       47:8 48:8 49:14     involving 28:1         kept 63:7
 identify 16:25           73:5,11,16,19,25       49:19,22 50:5       irrational 56:23       kind 91:2
 identifying 65:17        74:1,3,11,18 75:5      53:8,24 54:20          57:6                know 5:16,25 23:18
   69:11,13 71:6          75:9 76:11,13          55:12 56:24,25      irrespective 77:2        25:1,4 27:15,15
   98:5                   77:10 78:8 79:15       57:19,20 58:9,11    Irvine 2:12              27:16,18,21 29:18
 identity 54:15 71:14     79:17,20,25 80:18      58:19 59:7,25       issue 87:7               30:18 33:24,25
   71:19 87:24            80:20,23 81:11,12      62:14 65:23 66:6    issued 12:24             34:23 38:17 42:13
 immediately 7:10         81:18,20,21 82:1       66:11,17 67:2,11    issues 7:22              43:11 44:12 45:19


                                                                                                      Page 110
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 563
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 553 of 819 PageID 2459
                                        LAURA LEE CASTIGLIONE

   49:8,10 51:5,9,25  level 33:6,6 62:21      75:22 79:5 100:11    77:16 79:13 80:2      85:1,3,16 86:5,14
   52:1,2,14,21,22       63:16 73:4 76:8     machine 1:17          80:4,5,19 84:7,9      89:8
   52:23,24 53:9         77:2                MAILMAN 2:4           84:23 87:14 90:17    moving 76:3
   56:23 58:20,24     LexisNexis 72:25       maintain 36:14       meaning 38:5 71:22    multiple 40:1,8
   59:4,17,18 61:8       73:22,25 74:13      maintained 12:22     means 50:20 51:25
   61:14 63:20 64:6      76:5                making 27:16 32:17    52:1,3,4 53:10                N
   64:9 67:13 68:1    limitations 31:8        38:23 39:5,22        54:13 58:6 59:10     N 2:1
   73:8 77:20 79:23      78:6                 40:23 41:18,25       63:13 87:15          name 4:5,8 13:18
   82:19,23 89:1,3,5  limited 30:14 58:8      42:10,16 43:7,22    meant 47:14 72:14       13:21,23 16:18
   90:10 93:2 100:20     77:13                48:9 64:13 91:17    media 70:4,22 71:8      44:9 69:14,21
   101:12             LINE 104:4              103:7               member 65:14            87:7 91:11,11,25
 knowledge 11:11      link 4:13 37:20 38:4   manage 25:22         memorialize 29:9        92:1,4,7,7,9,16,16
   19:1,5,21,25 23:1     45:14 54:15 56:10   managed 12:16        met 15:18 25:8          92:21 93:15,21,22
   81:6,15 82:3          57:9,12,24 58:1      13:1,13             Metaphone 90:8,10       93:24,25,25 94:1
 known 25:7,8            58:16,25 60:16      manager 7:5,11,19     90:15                  94:2,10,10,10,15
                         63:11,13 65:17       11:14 12:15 22:3    method 29:12            94:16,24,25 95:20
           L             66:7 72:8 73:25      22:5,23 24:2         50:17 54:3,8 65:4      95:21,23,24 96:12
 lack 41:18              78:18,24 79:3,14     28:15 29:21          67:24                  97:12,12,12 99:6
 lacking 77:23 81:11     79:22 80:2 93:10    managers 25:22,24    methodology 76:17       99:7,16,16,20
 laid 23:14 24:23        94:4 95:6 96:1,15   manages 25:20         76:21,23 78:3,23       103:10
 Lakeside 1:18 6:22      96:18,24 97:2,2,7   manipulated 61:11     79:11 80:9 90:7      named 91:5
 landlord 18:23          99:1,8,10,12,18     marked 15:23,25      methods 16:13         names 30:9 70:20
   26:13,19 38:13     linked 92:21 95:2      Market 2:5            21:17 29:15 53:12      90:19,23 91:3,10
 language 47:25       linking 99:5           match 26:17 41:25     53:22 54:9 74:5        91:19 92:25 93:9
 late 4:25,25         links 65:3 71:20        42:10 43:7,22        74:22 75:1,7,15        94:12,13
 Laura 1:12 3:3 4:1,7    93:20                48:5,9 50:4,14       75:23 76:1 77:1      narrow 72:6
   102:5 104:2        list 76:6               53:24,25 54:21      mid 33:6              national 13:19
   105:17             little 6:16 11:18,19    56:16 57:1,1,19     middle 44:20          nature 10:4 34:4,11
 law 11:23 12:17         44:3 82:13           58:4 59:9,11 60:2   mind 53:5 56:14       necessarily 9:24
   13:5,17,19,25,25   LLP 2:10                60:11 61:20 64:4     62:2                   10:25 31:21 69:16
 lawsuit 4:9 15:10    located 6:20            65:8,11,11 66:7     mine 25:5 44:9 87:8     69:17
   17:6,7 19:13       location 7:1            67:19,22 77:20      mini 101:13           necessary 31:22
 lawyers 4:12         locations 72:7          79:3,7,18 91:16     minutes 46:12           70:3,13 72:11
 lay 24:12 38:25      logic 26:16 90:8,10     92:1,9 93:14        mischaracterize       need 20:25 21:24
 lead 7:13 24:4,5        90:15,22 91:2        94:22 96:3 97:25     64:16                  23:5 44:19 46:11
 leadership 20:17     long 6:23 12:5 25:7     98:9,19 99:16,17    mischaracterizes        52:1 70:21 71:7
 leads 53:13             46:11 82:9           99:24 100:3,5        60:7                   86:3,20 88:4,24
 learned 22:19,22     look 15:20 16:2        matches 38:22 57:8   mislead 62:13           93:15 94:3 103:17
   28:15                 17:16 23:16 49:24    60:5,5 64:21        misleading 60:13      needed 14:25
 LeasingDesk 1:8         58:15 59:8,25        65:16 67:12,15       60:20 61:8 63:8        101:10
   8:15,17 9:18 11:5     69:6 71:24 92:12     79:16               misspoke 72:15        neither 102:10
   30:3,4,19 31:6        93:1,12,15,21       matching 26:16       mistake 33:16,22      neutral 36:14
   73:6                  94:3,19,20,20        87:24 93:21          34:17 38:14 41:6     never 15:2,6,7
 leave 39:18 40:13    looked 17:4,12,19      matter 19:2 104:3    mistaken 81:10,25       19:16 81:6,14,16
   78:13,16              18:5 60:3           matters 6:14         modified 61:20,24       82:2 83:11,12,13
 Lee 1:12 3:3 4:1,7   looking 18:3 56:15     McCoy 22:6,8,10       61:25                  86:19 93:20,21
   16:11 102:5 104:2     59:16 62:11 95:4     23:11,17 28:15      modify 85:4,17,18     nevertheless 65:23
   105:17                97:15,16,18          29:1                modifying 54:18       New 1:24
 legal 15:10 36:17    looks 39:2 91:15       mean 8:7,13 13:16    moment 28:8 38:21     news 70:4,22 71:7
 let's 6:16 7:9 32:6  lot 92:2                13:22 21:11 37:7     67:16 83:24 84:2     nine-step 69:6
   36:25 38:10 44:3   loud 97:20,22           43:13 48:3 49:2,3   month 38:18 43:17     non 50:8 55:2
   44:4 46:12,16                              49:5,7,11 50:11      82:21 98:2           nonmatch 42:1,4
   51:4 53:4,6 82:11             M            52:21 53:16 56:12   monthly 30:21,22        42:14,16 43:10
   82:15 86:15 87:25 ma'am 4:6,18 7:3         58:3,5 60:17 62:5    30:24 31:2             47:25 48:3,3,10
   91:23 95:11,14        14:4 20:14 21:4      65:5,6 67:25        months 6:24 28:4        48:11,12,18,21,21
   99:7                  30:11 59:15 64:9     72:15 75:11,20      motion 84:13,16,19      49:2,6,10 50:12


                                                                                                   Page 111
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               564
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                      Page 554 of 819 PageID 2460
                                           LAURA LEE CASTIGLIONE

  50:20,23,24 51:5      objective 36:14           100:20 101:9        page 3:2,9 16:10        81:19 82:6
  51:12,19,21 52:7      objectives 32:9         older 95:14             24:13 68:22 82:15   perspective 36:12
  52:12,18,25 53:17     obtain 65:1,19 75:9     once 23:10 42:8,22      85:21 104:4 105:1   pertain 80:12
  57:15 58:3 59:24        86:10 89:5              42:22 46:22         paragraph 32:8        pertains 80:10
  60:9,10 63:15,21      occasion 14:23          ones 42:21            parallel 25:25        Philadelphia 1:23
  63:24 64:3,21,23        33:19 34:14 45:9      OneSite 50:2,15       Park 2:11               2:6 4:13 102:23
  65:22 66:1,5,10         72:22 73:18             54:4                part 13:8,8 15:9      phone 18:18 77:21
  66:16,19,22,23        occasions 60:22         online 77:22            23:22 25:14 26:21     102:23
  67:7 76:25 77:19      occur 81:7              open 58:8,15 70:3       32:3 33:12 59:20    photographs 93:8
  78:1 79:9 80:17       office 4:13 5:8 6:20      70:24 71:22 93:5      60:23 72:5 73:5       94:21
  80:19 83:19             14:24 51:1            operations 7:5,11       74:20 75:6 78:7     photos 93:16
 nonmatched 19:23       offices 4:15              9:23 19:15 20:22      86:10 90:7 91:13    phrase 83:14
  48:25                 official 37:22 38:4,6     23:24 25:6,16,19      92:9 93:24 95:9     piece 10:1,9 49:12
 nonmatches 42:8          56:10,15,25 57:9        25:20,21,24 26:3      95:18 97:5 98:17      65:17,19 78:8
  43:5,16 50:1 52:3       57:21 58:6,17           34:2,7 42:24 43:1   particular 26:17,18   Pike 1:24
  53:9,19 54:23           59:8 60:1,3 63:12       43:5,14,16 47:8       58:25 67:19,20      place 21:17 23:1
  56:3,17 57:4 60:4       63:13 65:15 68:18       48:4,12,20,24         71:13                 29:13 82:5,8
  60:5 66:4 67:12         68:21 70:19 71:7        49:9,16 52:6        particularly 62:25      88:10
  68:3 77:14,17           71:23 74:11 75:11     opinion 63:8          parties 102:11        placed 17:17 31:8
  82:16,20,24             76:3,12,12 84:3,7     opportunity 5:17      party 66:22           placing 48:24
 nonmatching 93:21        85:5,11 88:5            22:15               pausing 28:6          plainly 32:2
 North 12:3 14:6          92:24 93:5,20         opposite 63:11        penalty 5:5 15:9      plaintiff 1:5,13
 Northern 1:1 4:11      officially 62:9         options 52:17         pending 4:10            17:14 18:18 19:2
 notary 103:18          oh 33:14                oral 1:12 22:22       Pennsylvania 1:23       19:6
 note 21:4              okay 5:19,20 6:4,5        28:15 102:6           2:6 5:9 102:23      PLAINTIFFS 2:3
 noted 103:8 105:10       6:9,16,20 7:14        orally 22:10 23:12    people 7:23 8:21,25   play 38:10
 notifies 47:8,22         8:17,21 10:3 11:6       23:17                 9:6,11 10:14 11:8   Plaza 2:11
 notify 43:1 45:20,25     12:11,13 13:3         order 7:10 66:23        22:19,23 29:23      please 4:5 5:25
  46:4,8 47:13,17         14:23 15:8,14,24        67:18 86:21 88:3      33:10 55:5 92:24      7:17 13:16 16:2
  47:19 50:16             16:5,10,13 17:2         100:17,18,22          94:5,6                27:3 28:5 31:15
 number 3:9 10:16         17:16 18:7,25           101:5,6             percent 80:9,11         34:21 39:1 44:22
  16:1 27:22 35:19        19:8,15 20:1,2,18     orders 101:3            98:20                 54:2 56:19 59:21
  61:10 69:15 99:19       21:16,20 23:5,9       original 60:1         percentage 27:21        73:9,13 78:2 90:9
 numbered 1:14            23:18,25 24:8,17        103:20                52:24 53:1 61:12      100:21,25 101:4
 numbers 70:20            24:22 25:14,23        originally 12:1         67:10               point 27:15 32:11
  91:21 94:21             27:11,18 29:23          13:12               performed 29:13         36:13 37:18 58:10
                          30:4,11,18 31:1,8     originated 51:7       period 22:21 28:21      59:25 83:1,7
          O               31:24 32:6,22         originating 69:24       43:17               points 99:24
 oath 4:19 5:5 14:13      33:11,11 34:3         outcome 49:17         perjury 5:5 15:10     police 12:2,14,16
   15:3 64:9              36:23 37:2 38:10        77:3 102:14         person 23:3 38:23       13:3,8 14:11
 object 64:15             39:20 40:7 41:3       outline 31:22 32:1      39:5,22 40:21,22      68:25 69:1
 Objection 21:14          41:15 43:13 44:3      outlined 100:18         41:7,17,20 42:10    policy 3:10 16:6,14
   22:25 27:2,14          45:9,16,22 46:9       outside 76:14 80:2      45:10 48:9 55:8       20:10,15,16 21:12
   36:7 41:9,22           47:20 48:14,17          80:7                  57:11,11 59:1         21:16,23 22:15,21
   42:11 43:9,24          49:3,7 50:18 51:4     overall 6:23 7:24       60:17,18 65:3         24:18 28:9,13
   44:11 45:4 46:2        52:12,16 53:5           11:20 23:22 27:18     67:25 79:3 91:5,5     31:13,20 35:8,20
   51:13 53:18 54:24      54:5,9,12,25 56:2       27:22                 92:15,19 93:3         35:24 37:3 50:19
   57:5 59:13,19          66:3,9 67:9 68:23     oversee 7:20            94:5 96:11            53:6 54:20,23
   60:6 62:17 64:5        69:19,23 70:9         overview 77:2         person's 39:14          56:3 57:4 66:4,20
   66:12,25 68:6          71:9 75:13,22                                 44:14 71:14 96:12     68:13,21 69:20
   72:13 74:25 76:7       78:21 80:16 81:8               P            personal 6:14 65:2      74:24 75:14,15,22
   79:12 86:23 87:11      83:24 84:10 87:22     P 2:1,1                 69:11,13 71:6         82:14 85:22 89:15
   88:12 89:18 90:16      87:25 88:8 89:20      P.C 2:4                 81:15 82:3          portal 72:25 73:22
   92:11 94:17 96:5       90:2,20 91:22,23      p.m 1:16 82:12,12     personally 18:13        74:13
   96:13 99:13,21         92:17 93:13 94:9        101:18                30:12 39:11 45:8    portion 9:17 36:16
   100:7                  96:25 97:10           package 34:7,10         65:17 67:22 79:16   position 7:11,19


                                                                                                      Page 112
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 565
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 555 of 819 PageID 2461
                                        LAURA LEE CASTIGLIONE

   36:15 75:17         processes 19:22       question 5:17,22        10:24 11:7,21         48:5,8,25 50:14
 positions 26:1          20:1                 5:23 6:3 28:5          12:8 14:2 15:3,8      50:21 51:21 52:10
 positive 41:19        processing 9:25        44:21,23 52:2          17:10,11,13 18:4      52:25 54:6,17,21
 possibility 67:8        19:5 34:25           56:19 65:7 66:9        18:15 19:16 20:1      55:3,7,10,12,15
 possibly 58:18        produced 1:12          69:12 71:5 74:15       20:5,21 21:17,20      55:19,23 56:4,5,8
 potential 5:15        product 8:9,12,14      74:16 75:14,21         23:11,13 24:15        56:16 57:2,12,16
   19:20 26:13 75:10     8:15,16,17 30:5      78:2,3 87:2 89:13      26:9,11,17 27:1,4     57:19 58:4,12,25
 practice 75:25          31:6                 89:14 90:20 97:14      27:19,23 28:2         59:9,11,17 60:18
 preparation 18:21     products 8:22          99:14,22               29:23 32:12,14        62:7,25 63:9,12
   26:12,18            professional 6:17     questions 5:14          33:14 35:9 36:5       63:14,22 64:21,25
 prepare 15:14 17:4      64:13,14             19:25 26:6 64:14       38:12,21,21 41:8      65:6,9,24 66:14
   20:18               project 23:22          92:17 100:10,14        42:1 46:18,25         67:19 71:7,14
 prepared 16:11        promotional 29:4       100:15 105:9           61:1 62:13 73:16      73:11,12 74:11,19
   18:4 20:14,16       promptly 100:20       quickly 36:8            75:25 81:14,22        76:18,24 77:6,7
   22:21 23:14 26:24     103:21              quite 37:18             85:24 86:9,10         77:22 78:22,24
   27:7 37:3           proper 99:1           quote 57:14             87:4 88:3 90:13       80:5,10 81:2,2,3,9
 preparing 16:15       properly 23:12                                104:3                 81:23,23 82:11
 presented 76:11       propounded 105:9                R           RealPage's 4:12,15      83:5,15,16,19
 presently 4:10 6:17   prosecutor's 14:24    R 2:1                   16:8 19:21,24         85:4,8,11 86:2,8
   7:3,12 11:14        protective 100:17     Raether 2:10 15:18      32:11,15 57:18        86:16,20,22 87:4
   26:10 31:4,16       prove 32:4,15,21        16:8,21,25 21:14      74:24 75:14,17        87:5,7 88:5 90:14
 presumably 46:7         35:9 36:3,15,21       22:25 27:2,14         87:6                  90:24 91:4,16,24
 presume 94:22           37:5,11,24 55:8,9     36:7 41:9,22        reason 6:6,8 15:19      92:8 95:6,12,24
 pretty 44:23            93:19                 42:11 43:9,24         58:7 95:1 103:5,9     96:4,17 97:9 98:9
 prevent 45:18         proven 38:8             44:11 45:4 46:2       104:4                 98:19,24 99:2,6
 previous 6:13,15      provide 15:20 16:9      46:12 51:13 53:18   reasonable 46:13        100:4,5,8,23
 previously 42:13        60:12,19 72:1         54:24 57:5 59:13    reasoning 49:9          101:4 102:7
   92:4                provided 21:22          59:19 60:6 62:17    recall 4:24 14:19     records 8:10 11:4,9
 primarily 72:11         23:17 24:20 34:1      64:5,10 66:12,25      15:12,12,13 16:18     11:16 12:19,22
 primary 39:9 71:23      34:18 45:17 58:15     68:6 72:13 74:25      17:24 18:11,11,12     13:4 17:9,17,20
 printed 86:6            61:24 65:16 69:7      76:7 79:12 82:7       24:25 28:11 83:23     22:10,14,20 23:6
 prior 7:14 14:2,10      103:12,17             82:11 86:23 87:11     90:14                 23:16 27:10 28:10
   60:7                provides 62:20          88:12 89:18 90:16   receive 10:6 103:22     29:25 30:19,23
 prisoners 14:20,21      73:15 89:25           92:11 94:17 96:5    received 60:21          33:2,2,5 39:6
 private 89:12         providing 79:20         96:13 99:13,21      receives 27:19          44:16 45:12,15
 privilege 16:23       proving 35:18           100:7,15 101:1,5      89:17                 51:23 56:9,25
 probably 37:11,13       36:19                 101:13              recollection 28:25      58:15 67:10 68:4
   82:4 84:13          public 33:5 74:12     randomly 94:25        record 4:5 5:10         68:4,19,24,25
 procedure 1:19          76:4 103:18         rational 56:13          10:18 13:16 15:24     69:7,10,13,24
   15:21 24:1,23       publicly 44:16 56:9   re-ask 90:20            17:23,24 22:2         70:19,23 72:21,22
   28:9 35:24 90:21      60:14 63:17 70:24   reach 63:11             26:17 27:12 28:1      73:16 74:12 76:4
 procedures 15:20      purely 93:15          read 16:18 36:2         28:2,20 30:2 31:6     76:4 77:24 82:23
   23:23 33:4 49:19    purpose 9:14 29:7       52:5 100:16           31:12,18,25 32:13     84:2,3,8,9 85:21
 proceed 5:18            32:8,19 36:13         101:14 103:2,3        32:16 33:15,20        85:23,25 90:8
 proceeding 5:9          73:3 97:1             105:6                 34:15 35:2,10,19      91:15,19 93:4,5
   14:15 102:12        purposes 8:19         readily 70:10           36:4,20 38:3,5,12     93:17 97:25 99:10
 proceedings 14:24       20:11 37:8          reads 49:25             38:22 39:4,12,16    reference 32:7 33:1
   101:17              pursuant 1:19         reality 63:21 65:11     39:21 40:2,17,19      73:21
 process 9:2 10:5      put 21:1 23:19        really 36:8 64:3        40:22,23,25 41:5    referenced 16:7
   11:12 13:1 28:1       28:21 29:15 53:4      65:11 77:25 79:2      41:17,20,24 42:9    references 72:16
   29:10 30:24 31:1      53:5 56:10,21         87:8 89:8 94:4        43:6,21,23 44:2,6   referring 78:1
   31:25 45:19 54:5      73:7 99:9             99:22                 44:10,24 45:6,10      85:21,23
   69:6 70:12 72:9     putting 29:8          RealPage 1:7,18         45:17,19,21,24,24   reflect 85:19
   90:22 91:1 96:19                            4:10 6:11,18,23       46:1,3,10,16,19     reflection 79:23
   96:20 97:11,24              Q               7:4,7 8:8,23 9:2      46:20 47:1,1,4,9    reflects 28:25
   98:7,16 100:17      query 69:23             9:13,20 10:8,14       47:12,16,18,21      refresher 5:3


                                                                                                    Page 113
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               566
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                    Page 556 of 819 PageID 2462
                                        LAURA LEE CASTIGLIONE

 regard 37:1             37:8 38:13 39:9       8:1 10:6 16:1 17:3     38:25 41:8,21       series 5:14
 regarding 19:21,25      39:14 43:21 45:11     19:4 24:6 25:1         46:6 55:22 86:15    serves 32:1
 regardless 76:23        45:12,21 46:1,4       26:5 28:18 30:7        87:2,3              set 31:13,19 76:21
   78:6                  47:12,17 54:7,18      33:13 34:25 36:18    scope 35:23 70:13     She'll 101:14
 regular 13:5            59:8 77:11 81:24      44:21 46:9 49:19     screening 1:8 7:5     sheet 50:1 71:21
 reinserted 83:7         83:8 86:17,22         51:24 52:24 53:4       7:11 8:10,15,16       103:6,9,10,14,20
 reinsertion 83:14       87:21                 55:14 56:12,21         8:18 9:18 11:5        104:1 105:10
   83:16               reported 1:17 8:11      62:15 63:5,8,10        17:12,13,18,19,21   sheriff 69:2
 relate 7:21 41:17       35:10 37:5 40:1,4     65:7 67:5,20           17:23 18:4,5,22     sheriff's 93:6
   45:2                  40:8 57:16 68:25      68:12,21 69:5          19:3 20:22 23:23    shorthand 1:17
 related 8:18,22 9:7   Reporter 100:25         70:8,11,17 71:12       25:5,16,18,19,21      102:2
   12:19 13:4 18:2       101:3,9 102:2         74:7 77:4,15           25:24 26:3,12,19    show 80:1,6 87:21
   27:5 87:2,24        Reporters 1:22          83:13,25 87:8          26:23 27:6 30:5       88:9,16
   102:11              reporting 1:22 39:9     88:11 93:18 95:4       32:13 33:15,20      showing 87:17
 relates 26:22 53:11     57:11 80:20 87:16     98:21 99:5 100:8       34:15 37:8 39:14    shows 41:19
 relating 44:25          102:21                100:10 101:8           81:17 85:19 87:21   sic 28:14 66:3
 relation 6:10,13      reports 8:18 26:12      103:3                seal 84:5,12 85:12      72:10
   27:22                 27:23 38:5 68:25    right-hand 21:6          86:21 88:6,10       side 21:6 47:9 52:6
 relative 25:17        represent 29:11       role 10:4 11:15        search 93:8,8,9,10    sign 15:9 100:16
 releasable 60:16      require 72:1 103:21     31:24 42:21          searching 14:20         101:14 103:10,11
 release 65:2 67:23    requirement 84:10     Ron 64:7               second 24:13 37:4       103:15,16
   75:4 76:14 79:16      88:8,11,13,15,19    ron.raether@trou...      58:10 82:15         signature 84:5,11
   98:12               requires 10:11,19       2:13                   100:25                85:6,11 86:21
 relevant 5:16           54:16,17            Ronald 2:10            secondary 70:3          88:5,9 102:9
 relied 90:14          research 8:10,22      Rowlett 12:1 14:11       71:8,13,15,22,22      103:19 105:1,17
 remain 39:12,13,13    researcher 8:7        rule 5:4                 71:25 72:5 74:12    signed 84:22
   47:16,18 97:9       researchers 8:5,6     ruled 84:17,19           76:5 77:22 90:4,6   signifies 28:23
 remained 63:9         reserved 102:9          85:16 88:14,18       section 54:20 57:4    signing 103:13
 remains 98:24         residence 96:9,10     rules 1:19 5:4           66:3,20 82:15       similar 23:13 44:9
 remove 40:2,6,8,11    resort 72:24            103:21                 85:22                 87:7
   40:16,24 41:23      respect 19:22 23:9    running 13:9,15,18     Security 69:15        similarly 1:4
   44:10 45:2,16         77:13                 13:21                  70:20 91:21 94:21   simple 44:23
   46:5 47:5,23        responses 15:11                              see 17:4 20:11 21:5   simply 18:3 28:21
   50:21 53:13,22      responsibilities               S               21:7,9 22:16 28:6     29:8 49:1 55:17
   54:8,9,13 57:13       7:18 12:18          S 2:1                    33:2 34:19 35:25      84:25 85:3,7
   74:5,23 75:7,12     responsibility        Sales- 52:4              48:15 49:22 50:2      86:13,25 89:7
   76:19 86:21 97:3      10:10 32:4,5,15     Salesforce 48:5          52:9,9,16 57:7        96:8 98:14
   97:8 99:4 100:8       32:20,20 35:9,12      49:1,10,15 50:24       58:23 59:2,4,6      single 40:25 57:7
 removed 41:2,14         35:14,17 37:4         50:25 51:6,10,19       69:8,9,21,22,24     site 73:23
   43:23 44:2 45:6,7   responsible 66:21       51:25 52:3,13          70:1,5 72:12,16     sites 74:12 76:4
   45:15 47:2,9,12     restate 6:3 56:19       53:2,4 66:2,18         72:17,25 73:2       situated 1:4
   47:22 55:1 57:15    result 13:17 29:4     SANDERS 2:10             75:13 76:21 82:17   situation 52:14
   65:4,5,20 99:11       34:1 56:24 63:11    saying 23:7 40:7,9       84:5,6 91:6,15,18     62:12 63:3,3
 removing 38:3 54:6      76:23 78:6            49:3 55:14 59:23       93:2,5 95:5 99:12     78:21 81:8 83:5
   83:20               results 43:2 76:17      59:24 60:10 63:2     seek 98:1,3             85:10 87:10 88:25
 repeat 22:17 28:5     retrieval 85:25         65:9,12 80:8,25      seen 18:7 21:19       situations 26:22
   31:15 35:22 59:21   Return 103:20           83:17 85:8 97:20       52:15 61:1,10,16      27:5
   68:8                reverse 7:9             97:22                  68:10 83:4,11,15    six 7:24 8:1 9:1,6
 rephrase 6:2          review 16:14,17       says 16:10 21:8          84:21 85:16           10:23 33:11
 report 7:24 8:21,25     57:20 69:20 70:25     32:12 33:14,19       sees 27:12            social 65:18 69:14
   9:7 17:10,12,13       100:18 102:9          38:12 40:19 44:5     send 85:24              69:17 70:4,20,21
   17:13,18,20,21,23   reviewed 18:2 51:3      70:7,13 72:24        sense 18:1 89:6         71:8 91:20 94:21
   18:4,5,22 19:5,12   reviewing 16:7          74:2,6,8,22 87:19    sent 34:23 43:10      sold 8:22 18:22
   20:23 26:19,23      Richardson 1:18         88:1                 sentence 37:4           27:23
   27:6,7,12 32:13       4:15 6:21,25        scale 78:14,17,25      separate 9:16 10:4    somebody 42:19
   33:15,20 34:15      right 4:23 5:1 7:17   scenario 38:14,20        48:15 49:14           44:9 48:1 86:18


                                                                                                    Page 114
                                   SUMMIT COURT REPORTING, INC.
                 215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                               567
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                     Page 557 of 819 PageID 2463
                                          LAURA LEE CASTIGLIONE

 somebody's 81:23       Stamped 3:10           submits 87:19         take 4:13 16:2            64:7,15,19 80:14
 sorry 8:12 9:5         Stan 22:6,8,8          submitted 61:11         28:19 39:23 44:19       80:15 102:7
   14:18 16:18,24       stand 94:13            submitting 61:17        46:10,12 53:23          103:12
   22:8,17 33:25        standard 36:17           88:21                 79:3 87:1            Texas 1:1,17,19
   34:6,21 40:3           57:12,24 59:5        subsequent 81:3       taken 1:14 37:12          4:11,15 5:8 7:1
   42:12 44:17 46:23      65:13,14 101:11        82:24 83:1            46:15 82:12             12:1,3,4 14:6 44:6
   47:14 55:6 61:21     standards 67:18        substance 103:4,8       102:13 104:2            44:25 86:17,19
   62:18 68:7 73:8        68:16                sued 81:22            talked 14:1 28:8          102:1,3,20
   73:24 76:20 80:25    standing 101:6         sufficient 96:15      talking 17:6,9 56:12   Thank 10:13 14:9
   87:22 95:21 97:5     standpoint 32:2        Suite 1:23 2:5,11       56:14 61:12 69:10       16:4 100:24
   99:14                start 34:3 93:10         102:22                77:17                they'd 93:6
 sort 11:21 58:22       started 13:12 17:7     sum 9:1               Tast 91:11             thing 19:8 52:9 57:7
   72:2 77:2 97:7         25:8,9 28:17 29:6    summary 7:17          Taylor 95:24 96:12        65:19 97:17
 Soumilas 2:4,4 3:5     starting 76:2          Summit 1:22 101:7       96:17                things 48:15 61:23
   4:4,8 46:13,16,17    state 1:17 4:5 5:18      101:11 102:21       team 7:13,20,23 8:4       76:6 87:12 93:10
   64:7 82:9 100:20       13:19 27:3 96:1,1    supervise 20:7          9:7,11,13,13,20         93:16 98:11,22
   101:2,6,11             96:9,10 99:8,18      supervisor 29:20        9:21,22 10:1,2,4     think 10:3 27:13
 sound 90:19,23           99:19,20 102:1,3     supervisory 11:15       10:11,12,15,21,23       32:12 33:4 34:16
   91:3,6,7             stated 99:24           support 72:25           11:8 13:13,13           37:12,14,24 56:22
 sounds 19:11 20:3      statement 36:17        supporting 71:21        20:7 22:19,24           57:6,7 60:25 62:1
   26:7 62:6,23,24        46:24 58:14 89:13      74:3                  24:4,5 25:14,17         62:12 64:10,12,14
   63:5 91:11             94:8 95:10           supposed 22:1           25:20,21 29:20          72:14 82:10 85:2
 source 37:22,22        statements 102:8         31:19 32:22 50:21     30:20 31:5 32:19        86:12 95:1 100:21
   38:5,6,9 39:9,9,10   states 1:1 32:2          75:25                 33:7,8,10,11 34:2    thinking 37:15
   40:4,10 41:1 44:1      33:24 44:12 52:9     suppress 50:1,4,11      34:7 41:11 44:8      thinks 32:15
   46:23 55:9 56:10       60:9                   50:16,21 53:9,17      44:24 45:7,17,18     third-party 79:25
   57:9,21 58:2,6,8     statistical 10:4         53:19 54:3,12         45:20,25 46:4        thirty 103:22
   58:15,17 60:1,1,4      65:21 68:2,9           58:2 66:4,17,22       47:7,13,14,17,19     thorough 32:23
   60:15 63:12 65:15      81:21                  66:24 76:18,25        47:22,23,25 48:13       35:5,14 68:14
   66:16 67:21,23       status 74:4 87:17        77:7 100:6            48:19,24 49:9           86:11
   68:18,21 70:3,24     stay 46:21 47:10       suppressed 54:23        50:5,16 54:21        thought 46:11 48:7
   71:15,22,22,23,23      55:25 82:13 87:25      55:11,19,20,24        64:20 65:14,22       Tim 22:7
   71:25 72:5 74:11     step 49:24,24 53:8       56:11 66:8,14         66:1,17 74:17        time 4:23 6:25 9:5
   75:12 76:3,12,12       53:20 69:19,23         67:4,6,10,12,25     team's 10:9               12:12,17 22:3,17
   77:23 79:25 89:2       70:2,14 71:17          78:21 82:17,24      teams 11:2                22:20 23:3,19,25
   93:5,10 96:25          72:9                   83:5                tell 5:5 7:17 21:23       24:3 26:11 27:3
   97:1                 step-by-step 70:10     suppressing 68:4        52:4,15 60:4 61:4       28:3,21 31:8 34:6
 sourced 96:24            70:12,15 71:11         83:19                 61:14 64:2 77:21        38:25 42:12 43:17
 sources 40:1,8         step-by-step-by-...    suppression 50:17       82:3                    44:22 51:4 53:5
   56:15 70:4,4,22        31:23                  53:25 54:1,2,10     telling 23:11 68:12       54:20 58:16 61:13
   71:8,8,13 74:10      steps 23:15,20           54:14,16 55:2,4       77:18                   76:20 80:25 81:5
   74:12,17 76:5          24:12,13 28:19         57:14 65:4,5,20     template 24:19            83:3,7 90:12
   80:9 90:4,6 92:24      31:11,12,18,19         67:8 75:8 80:1      ten 46:12,14              99:14
 space 103:12,17          35:19,24 36:4          82:25 83:20,21      tenant 8:18 26:18      times 4:21 6:10
 speak 34:22 45:20        49:22 50:5 76:22     suppressions 78:4       30:5 32:13 33:15        35:4 84:18
   78:7,11 81:15          82:15 87:1             82:19                 33:20                Tina 96:18 97:12,17
   88:23                sticking 84:1          sure 13:17 26:8       term 42:3 66:2            97:18
 speaking 22:23         straightforward          30:22 36:10,25      terminology 43:11      title 7:3,10,14
 specific 12:18 87:2      74:4                   46:13 78:23 82:9    terms 24:23            titles 7:6
 specifically 13:22     street 1:23 2:5 96:2     86:4                test- 14:19            today 4:12,15 5:6,9
   20:18 33:7 82:5        99:19 102:22         sworn 1:14 4:2        testified 4:2             5:22 6:7,21 11:19
   85:23                subject 5:5 10:19        102:6               testify 5:10              15:15,25 16:15
 spelling 91:24           45:11 100:17         system 40:6           testimony 4:19 6:7        25:11 48:7 54:6
 stamp 16:1 84:5,11       103:13                                       6:9 14:9,12,16          87:19 95:11
   85:12 86:20 88:6     submit 45:6 85:18               T              15:2,15 16:15           100:11 101:7
   88:10                  86:9 87:4 88:16      T-A-S-T 91:12           17:5 37:1,24 60:7    token 63:10


                                                                                                       Page 115
                                    SUMMIT COURT REPORTING, INC.
                  215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 568
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 558 of 819 PageID 2464
                                          LAURA LEE CASTIGLIONE

 told 19:24 22:11          23:16 33:16,21,22    70:3,14 76:10        82:10,13 85:4         26:22 51:1 85:14
    28:13 29:1 38:14       35:6 37:14 58:19     84:14                88:9 101:13          worked 6:23 12:1
    47:7 58:11 67:17     types 10:8,20 33:5                         wanted 36:22          working 12:17
    77:4 91:19 98:19     typical 36:4                    V          wants 64:23 101:5      19:16 21:21 81:17
 tone 64:11              typically 27:11       v 1:6 104:3          warrant 12:25 13:1    wouldn't 71:15
 Toni 95:24 96:11,16       35:19 52:8          vacated 81:4          57:13                write 18:18
 top 21:6 85:2                                 validate 95:8        warrants 12:24        writing 23:20 28:13
 total 9:1 29:23                   U           value 48:22           13:10,20              28:14,22 29:8,15
 totally 41:7            umbrella 25:19        variables 96:4       wasn't 28:14 58:7      86:13
 tracking 49:17          un- 60:24             various 74:10 94:19 way 18:18 22:13,18     written 15:21 21:15
 training 22:9,13        unable 38:6,8 41:12     95:4                42:6 47:22 51:15      22:21 28:9 29:19
    23:11,17 29:18         44:1 50:14 53:12    vendor 89:12,17       55:2,11 57:15,25      32:18 50:24 91:18
 transcript 100:12         53:21 54:14 55:1    verification 37:19    58:1 63:8 64:11      wrong 26:8 62:24
    100:16,22 102:6        66:15 67:23 74:5      76:1 77:12 78:4     64:15 79:1,22         67:25 81:24
    105:6                  74:22 75:1,6,9,10     80:22               97:4                 wrote 29:4 37:4
 transcription 105:8       75:23 97:7          verifications 69:21 ways 64:2               75:22
 transition 12:10        underlying 17:17      verified 37:16 40:22 we'll 5:18 100:22     www.summitrep...
 transitioned 85:17      underneath 21:8         41:1 46:20,23      we're 6:3 11:18        1:25
    87:19                  35:23                 47:2,4,21 67:19     25:22 63:25 67:23
 traveled 40:5,10        understand 4:14         80:24 81:2,9 86:3   69:10 97:7 100:23            X
 traveling 40:15           5:6,12,24 9:10,19   verify 37:10,25 38:6 we've 14:1 41:11,12
 treat 79:25 100:22        10:3 23:9 26:5,8      38:8,22 39:3,4,16   41:23 45:14 46:3              Y
 Trevino 1:16 102:2        32:14 33:13 34:4      39:21 41:11,12      46:22,22 66:7        yeah 37:11 44:23
    102:20                 34:25 36:25 37:23     44:1 53:12,21       77:9 82:8              50:7 51:8,16
 trial 14:22               58:21 61:7 64:8       54:15 55:1,15,17   week 30:20              56:20 59:3 71:5
 trials 14:17 15:5         75:20,24 86:7         55:23 56:5,7,16    Weekly 50:1             73:11 78:20 81:1
 trigger 50:16             87:22 89:8 97:14      57:1,9 58:11,12    weigh 74:3 98:8,11      87:3 89:23 95:11
 TROUTMAN 2:10           understanding           60:13 63:6 66:7     98:17                  97:16 101:2
 true 79:21 102:7          11:20 29:7 42:25      66:15 71:13,15     weighed 98:6          year 12:6,7 27:19
    105:7                  43:3,4,15 99:22       73:10 74:5,22      weighing 98:25          38:18 43:17 82:21
 truly 80:20             understood 9:6          75:1,6,23 76:11    went 85:15 87:18        95:25 96:10,11
 truth 5:6               undertaking 73:4        76:18,24 77:5,9    weren't 73:8            97:25 98:2,5,13
 truthful 62:15          unique 63:4 69:18       77:14,24 78:9,13   Wherupon 101:17         98:14 99:6,7,17
 try 78:2 91:15 94:22    UNITED 1:1              79:24 97:7         willing 59:7 79:8       99:20
    98:1,7               University 14:6       verifying 81:22      willingness 76:14     years 6:24 7:7 12:2
 trying 9:10,19 17:4     unquote 57:14         version 21:9,12      wish 50:14              12:14 14:10 21:21
    18:1 19:8 22:18      unsigned 86:14        versus 53:1 88:15    witness 1:13 3:2        28:4 61:1
    23:10 28:7,18        untrue 61:17,18         89:7                5:15 14:25 16:4      yesterday 15:18
    29:14 31:16 37:23    untruthful 60:24      video 4:12            16:24 17:2 19:20       16:7 18:5,7 87:18
    45:22 46:9 48:14       61:3                videoconference       62:18 64:11,14
    51:24 62:13 63:7     unverifiable 53:25      2:4                 100:16 102:5,8               Z
    75:24 79:5,10        update 23:23 50:1     Videographers         103:1,16,16,17,18    Zach 30:10,15
    86:7 95:5,8            54:17 87:20           1:22               WITNESSED
 turn 100:13             updated 16:19         view 32:11            105:21                        0
 turned 81:24 83:8         81:11 89:25         visual 5:21          women 95:25           08037 1:24
    99:15                use 37:9 42:2,4       voice 77:13          wondering 42:14
 turns 41:4 81:3,10        47:25 56:20 68:16                         83:4                           1
 two 6:24 7:6,8 8:3        70:16 71:12,15                W          word 56:20            1 3:10 15:23,25
    21:21 28:3 29:23       72:5 75:3 76:16     Wait 100:25          wording 37:13,14        20:11 21:18,23
    30:1,9,25 48:15        76:20 84:14,20      Walnut 1:23 102:22    37:17                  22:16 24:1,9 28:8
    52:7,17 60:22,25       85:12 88:17 90:8    want 11:19 19:24     words 39:3 67:18        29:8,11 31:14,20
    60:25 61:4,15          90:22,25 91:2,2       26:8 36:17 42:13    95:3 97:18             31:24 35:21 49:20
    62:1,2,8 94:5,5,13     92:24 97:24 99:24     45:20 50:23 56:20 work 6:17 7:23 8:9       75:15 78:14,17,25
    99:10                uses 48:1 67:17         56:23 61:6 63:20    8:14,22 10:14          100:12
 type 11:15 13:3           92:15                 63:23 64:1,2,6,8    11:22,25 14:1        1.0 21:9 35:24
    14:1,15 21:12,22     utilize 44:15 58:6      75:4 77:25 80:17    24:17 25:10,11,16    1.1 76:22


                                                                                                      Page 116
                                     SUMMIT COURT REPORTING, INC.
                   215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                 569
Case 3:19-cv-02087-B Document 129 Filed 05/29/20               Page 559 of 819 PageID 2465
                                        LAURA LEE CASTIGLIONE

 1.2 69:6                         4
 1.3 70:6              4 3:5
 1.4 71:17             424 1:24
 1.6 72:14,15 75:2     447-8648 1:24
 1.7 72:24
 1.8 53:11 74:2,22                5
 1.9 49:24 50:6,7      5 2:11
   53:8 54:20 57:4     567-3315 1:24
   76:22 82:15
 1:19-cv-501-JG 1:6              6
 1:27 1:16 101:18      6.1 72:10
 10 4:25               609 1:24
 10:03 1:15            622-2700 2:12
 100 78:15,17,19,25
   79:7 80:9,11                 7
   98:20               735-8600 2:6
 11:20 46:15           790 16:1
 11:39 46:15           790-794 3:10
 12/31/20 102:21       794 16:1
 12:38 82:12
 12:51 82:12                      8
 13 104:2 105:6        800 1:24
 13th 1:15 95:11,13
   95:14                         9
 1400 2:11             9.1 66:3,20
 15 3:10               911 12:16
 1500 1:23 102:22      92614 2:12
 1600 2:5              9295 102:20
 1610 1:23 102:22      949 2:12
 19102 1:23 102:23     985-2400 1:24
 19103 2:6
 1963 95:25 99:8
 1980 95:14,16

          2
 2 68:22 85:22
 2009 4:25
 2012 14:8 28:14
 2014 14:5
 2017 28:17
 2018 21:5 23:14
   28:22,22
 2019 1:15 95:11
   104:2 105:7
 2020 102:15
 215 1:24 2:6
 215.985.2400
   102:23
 2201 1:18 6:21
 2510 2:5
 25th 95:16
 2nd 102:15

          3
 300 30:25
 31 21:5


                                                                                          Page 117
                                     SUMMIT COURT REPORTING, INC.
                   215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

                                  570
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 560 of 819 PageID 2466




              Exhibit 20



                        571
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 561 of 819 PageID 2467

1               IN THE UNITED STATES DISTRICT COURT
2                       NORTHERN DISTRICT OF TEXAS
3
4                             ~~~~~~~~~~~~~~~~~~~~
5      DIANE D. JONES,
6
7                        Plaintiff,
8
9               vs.                                  No. 3:19-cv-02087-B
10
11
12     REALPAGE, INC., d/b/a LEASINGDESK SCREENING,
13
14                       Defendant.
15                            ~~~~~~~~~~~~~~~~~~~~
16                       Videotape deposition of
17                              DIANE D. JONES
18                      Tuesday, January 14, 2020
                                   10:02 a.m.
19
                                    Taken at:
20                            Veritext- Cleveland
                              1100 Superior Avenue
21                              Cleveland, Ohio
22                            Wendy L. Klauss, RPR
23
24     JOB NO. 3822766
25     PAGES 1 - 207

                                                                      Page 1

                                Veritext Legal Solutions
                                     866 299-5127

                        572
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 562 of 819 PageID 2468

1       APPEARANCES:
2
3                On behalf of the Plaintiffs:
4                         Francis Mailman Soumilas P.C.
5                         LAUREN KW BRENNAN, ESQ.
6                         1600 Market Street, Suite 2510
7                         Philadelphia, PA                  19103
8                         (215) 735-8600
9                         Lbrennan@consumerlawfirm.com
10
11               On behalf of the Defendant:
12                        Troutman Sanders
13                        TIMOTHY J. ST. GEORGE, ESQ.
14                        1001 Haxall Point
15                        Richmond, VA                23219
16                        (804) 697-1200
17                        Tim.st.george@troutman.com
18
19                                    ~ ~ ~ ~ ~
20      ALSO PRESENT:
21                        Kurt Henschel, Videographer
22                        Martin Thornthwaite, Esq.,
23                        In-house counsel, RealPage, Inc.
24                                    ~ ~ ~ ~ ~
25

                                                                      Page 2

                                Veritext Legal Solutions
                                     866 299-5127

                        573
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 563 of 819 PageID 2469

1                              TRANSCRIPT INDEX
2
3      APPEARANCES:..............................                              2
4
5      INDEX OF EXHIBITS ........................                              4
6
7      EXAMINATION OF DIANE D. JONES
8      By Mr. St. George.........................                              7
9
10     REPORTER'S CERTIFICATE....................                           205
11
12     EXHIBIT CUSTODY
13     EXHIBITS RETAINED BY COURT REPORTER
14
15
16
17
18
19
20
21
22
23
24
25

                                                                      Page 3

                                Veritext Legal Solutions
                                     866 299-5127

                        574
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 564 of 819 PageID 2470

1                           INDEX OF EXHIBITS
2      NUMBER                  DESCRIPTION            MARKED
3     Exhibit 1          Copy of Envelope with June ... 83
                         24, 2016 Letter Attached,
4                        Beginning with Bates Label
                         Diane D. Jones RealPage
5                        00001
6     Exhibit 2          Denial Notice, Bates Label ... 88
                         Diane D. Jones RealPage
7                        00003
8     Exhibit 3          Screen Shot, Bates Label ..... 99
                         Diane D. Jones RealPage
 9                       00004
10    Exhibit 4          Credit Report, Beginning ..... 100
                         with Bates Label Diane D.
11                       Jones RealPage 00005
12    Exhibit 5          8/21/2017 Letter, Bates ...... 108
                         Label Diane D. Jones
13                       RealPage 000164
14    Exhibit 6          Fax Transmission Page with ... 110
                         Attachment, Beginning with
15                       Bates Label Diane D. Jones
                         RealPage 00015
16
      Exhibit 7          Form: Consumer Dispute, ...... 118
17                       Beginning with Bates Label
                         RealPage/Jones 000041
18
      Exhibit 8          Dispute Results for Diane D. . 125
19                       Jones, Beginning with Bates
                         Label Diane D. Jones
20                       RealPage 00009
21    Exhibit 9          Document Reflecting Internal . 133
                         Notes of RealPage, Beginning
22                       with Bates Label
                         RealPage/Jones 000166
23
      Exhibit 10         Document Reflecting Internal . 140
24                       Notes of RealPage, Beginning
                         with Bates Label
25                       RealPage/Jones 000053

                                                                      Page 4

                                Veritext Legal Solutions
                                     866 299-5127

                        575
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 565 of 819 PageID 2471

1     Exhibit 11         Letter Dated September 11, ... 146
                         2017, Beginning with Bates
2                        Label RealPage/Jones 000046
3     Exhibit 12         September 5, 2017 Email, ..... 153
                         RealPage/Jones 000050
4
      Exhibit 13         Plaintiff's Objections and ... 164
5                        Responses to Defendant's
                         First Set of Interrogatories
6                        to Plaintiff Diane D. Jones
7     Exhibit 14         Plaintiff Diane D. Jones's ... 173
                         Responses to Defendant's
8                        First Set of Requests for
                         Admissions
9
      Exhibit 15         October 11, 2019 Email with .. 184
10                       Second Amended Class Action
                         Complaint Attached to
11                       Defendant's First Set of
                         Requests for Admissions
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                      Page 5

                                Veritext Legal Solutions
                                     866 299-5127

                        576
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 566 of 819 PageID 2472

1                        INDEX OF VIDEO OBJECTION
2      OBJECT                                                            PAGE
3      objection.................................                              44
4      objection.................................                              56
5      objection.................................                              79
6      objection.................................                           177
7      objection.................................                           177
8      objection.................................                           178
9      objection.................................                           179
10     objection.................................                           180
11     objection.................................                           181
12     objection.................................                           182
13     objection.................................                           183
14     objection.................................                           183
15     objection.................................                           186
16     objection.................................                           187
17     objection.................................                           187
18     objection.................................                           191
19     objection.................................                           193
20     objection.................................                           195
21     objection.................................                           196
22     objection.................................                           201
23     objection.................................                           202
24
25

                                                                      Page 6

                                Veritext Legal Solutions
                                     866 299-5127

                        577
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 567 of 819 PageID 2473

1                        THE VIDEOGRAPHER:                 We are on the
2      record at 10:02.            Today's date January 14,
3      2020.      This is the matter of Diane Jones versus
4      RealPage.        This deposition is taking place in
5      Cleveland, Ohio.
6                        Would counsel please identify
7      themselves for the record.
8                        MR. ST. GEORGE:               Timothy St.
9      George, counsel for RealPage, Inc., and I have
10     on the line as well, attending by telephone,
11     Martin Thornthwaite, in-house counsel for
12     RealPage, Inc.
13                       MS. BRENNAN:            Lauren Brennan, on
14     behalf of the plaintiff.
15                       THE VIDEOGRAPHER:                 Would the court
16     reporter please swear in the witness.
17                       DIANE D. JONES, of lawful age,
18     called for examination, as provided by the
19     Statute, being by me first duly sworn, as
20     hereinafter certified, deposed and said as
21     follows:
22                   EXAMINATION OF DIANE D. JONES
23     BY MR. ST. GEORGE:
24              Q.       All right.           Good morning, Ms.
25     Jones.

                                                                      Page 7

                                Veritext Legal Solutions
                                     866 299-5127

                        578
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 568 of 819 PageID 2474

1               A.       Good morning.
2               Q.       Thanks for being us with today.                       I
3      appreciate it.
4                        Ms. Jones, you understand that you
5      have just been placed under oath, just as you
6      would be if you were in a court?
7               A.       Yes, I do.
8               Q.       Do you understand that that
9      obligates you to tell the truth with respect to
10     your testimony today?
11              A.       Yes.
12              Q.       We have a court reporter sitting
13     here today who is taking down your testimony.
14     She is taking it down in writing, and so for
15     that reason it is important that when I ask you
16     a question, you give me a verbal response, and
17     by that I mean, shaking your head one way or
18     the other or using hand gestures don't
19     translate to a transcript.
20                       So if I ask you a question, it
21     would be natural for you to shake your head one
22     way or the other perhaps, but we do need a
23     verbal response; does that make sense?
24              A.       Yes.
25              Q.       Sometimes during this deposition,

                                                                      Page 8

                                Veritext Legal Solutions
                                     866 299-5127

                        579
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 569 of 819 PageID 2475

1      Ms. Brennan, your counsel, may put an objection
2      on the record.           She is just doing her job.                  If
3      she says an objection, the protocol is for you
4      to still go ahead and answer the question,
5      unless she instructs you not to answer.
6                        So it's a little bit of an unusual
7      process, but I want to make sure that you are
8      aware of.        So even if she objects to form, you
9      will probably look over at her, but the
10     protocol, as I mentioned, is for you to still
11     go ahead and answer, unless she tells you
12     otherwise, okay?
13              A.       Okay.
14              Q.       Let me know if you don't understand
15     a question that I ask you today.                      I'm sure at
16     some point I'll make some statement that you
17     don't find to be particularly clear.                        My only
18     goal for today is to ask clear questions and to
19     get clear answers.
20                       So again, if you don't understand
21     something, please ask me to rephrase, but if I
22     ask you a question and you don't ask me to
23     rephrase, is it fair for me to assume that you
24     have understood the question that I have asked?
25              A.       Yes.

                                                                      Page 9

                                Veritext Legal Solutions
                                     866 299-5127

                        580
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 570 of 819 PageID 2476

1               Q.       Let me know if at any point today
2      you need a break.            This deposition will span
3      multiple hours, and it's not an endurance
4      contest.       I want you to be comfortable.                     The
5      only thing I'll ask is if we are in the middle
6      of a question-and-answer series, that we simply
7      go ahead and close out that question-and-answer
8      sequence before we take a break, okay?
9               A.       Okay.
10              Q.       Is there any reason why your
11     ability to testify today would be impaired,
12     either through any medical conditions or any
13     substances that you might have taken?
14              A.       No.
15              Q.       All right.           Have you ever been
16     deposed before, Ms. Jones?
17              A.       Yes.
18              Q.       Tell me briefly, how many times?
19              A.       Once.
20              Q.       And what was that case, do you
21     recall?
22              A.       Yes.      I was involved in an
23     accident.
24              Q.       Was this an automobile accident?
25              A.       Yes.

                                                                    Page 10

                                Veritext Legal Solutions
                                     866 299-5127

                        581
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 571 of 819 PageID 2477

1               Q.       And when was that?
2               A.       I believe 1988.
3               Q.       Okay.      All right.             So it's been a
4      while.
5               A.       Yes.
6               Q.       Were you the plaintiff or the
7      defendant in that case?
8               A.       The defendant.
9               Q.       Okay.      And that's your only
10     deposition?
11              A.       Yes.
12              Q.       Have you ever testified in court?
13              A.       No.
14              Q.       All right.           Can you please give me
15     your full name, Ms. Jones, for the record?
16              A.       Diane Denise Jones.
17              Q.       And how old are you, Ms. Jones?
18              A.       58.
19              Q.       And are you still living in Ohio?
20              A.       I am, yes.
21              Q.       Okay.      What's your current address?
22              A.       My address is 24350 Lake Shore
23     Boulevard, suite 102, Euclid, Ohio, 44123.
24              Q.       You gave a suite name.                 I assume,
25     is that an apartment complex?

                                                                    Page 11

                                Veritext Legal Solutions
                                     866 299-5127

                        582
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 572 of 819 PageID 2478

1               A.       Yes.
2               Q.       Okay.      And how long have you
3      been -- can I just call that the Euclid
4      address?
5               A.       Yes.
6               Q.       How long have you been living in
7      Euclid at that address?
8               A.       At this address, I've been there
9      for two years.
10              Q.       So we are sitting here today in
11     January of 2020.            It's fair to say you moved in
12     in January of 2018?
13              A.       Well, actually, it will be two
14     years in April.
15              Q.       Okay.      Understood.            So you moved in
16     in April of 2018?
17              A.       Yes.
18              Q.       Are you on a one-term lease -- or
19     one-year lease, excuse me?
20              A.       I'm not on a lease.
21              Q.       Okay.      Do you own?
22              A.       No.     It's month to month.
23              Q.       Month to month, got it.
24                       And what is your monthly rent?
25              A.       $575.

                                                                    Page 12

                                Veritext Legal Solutions
                                     866 299-5127

                        583
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 573 of 819 PageID 2479

1               Q.       And what type of apartment is it,
2      is it a one bedroom?
3               A.       Yes.
4               Q.       That $575 a month, do you know if
5      that is at all subsidized in any way?
6               A.       No, it isn't.
7               Q.       So this would be a market-rate
8      apartment, to use that term?
9               A.       Yes.
10              Q.       And where were you living
11     immediately prior to April of 2018?
12              A.       I lived down the street on Lake
13     Shore at a different apartment, and I was there
14     for one year.
15              Q.       So you lived down the street on
16     Lake Shore for one year, so you were there from
17     April 2017 through April 2018?
18              A.       Correct.
19              Q.       Is that also an apartment?
20              A.       Yes.
21              Q.       Was that month-a-month apartment as
22     well?
23              A.       No.
24              Q.       Did you have a lease?
25              A.       Yes.

                                                                    Page 13

                                Veritext Legal Solutions
                                     866 299-5127

                        584
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 574 of 819 PageID 2480

1               Q.       What was the term of that lease?
2               A.       One year.
3               Q.       And what was the rate -- what was
4      the monthly rate?
5               A.       $610.
6               Q.       And was that a subsidized apartment
7      or was that market rate?
8               A.       Market rate.
9               Q.       One bedroom?
10              A.       Yes.
11              Q.       Why did you move in April of 2018?
12              A.       The rent was lower.
13              Q.       Any other reason?
14              A.       No.
15              Q.       And you mentioned it's right down
16     the street?
17              A.       Yes.
18              Q.       All right.           How about before April
19     of 2017, where were you living?
20              A.       Before I lived in University
21     Heights.       I shared a home with my daughter and
22     my granddaughter.
23              Q.       Was University Heights also in
24     Euclid?
25              A.       No.     It's University Heights, Ohio.

                                                                    Page 14

                                Veritext Legal Solutions
                                     866 299-5127

                        585
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 575 of 819 PageID 2481

1               Q.       Oh, that's the name of the city?
2               A.       Yes.      It's a suburb of Cleveland.
3               Q.       And who did you live there with
4      again; you said your daughter?
5               A.       My daughter, Tiffany Jones, and my
6      granddaughter, Ashley Richardson.
7               Q.       And how long did you live at the
8      University Heights?
9               A.       Two years.
10              Q.       And was that an apartment as well?
11              A.       It was a house.
12              Q.       Was that house being rented, or did
13     someone own it?
14              A.       It was rented.
15              Q.       Whose name was on the lease, do you
16     know?
17              A.       My daughter and mine.
18              Q.       And how many bedrooms did that
19     house have?
20              A.       Four bedrooms.
21              Q.       And so just doing the math, you
22     would have lived there from approximately April
23     of 2015 through April of 2017?
24              A.       Actually, I was there from
25     September of 2016 to April of 2018.                        Yes,

                                                                    Page 15

                                Veritext Legal Solutions
                                     866 299-5127

                        586
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 576 of 819 PageID 2482

1      18 -- no, 17, I'm sorry.
2               Q.       So you were there September 2015
3      through April of 2017?
4               A.       Yes.
5               Q.       What was the monthly rent there, do
6      you recall?
7               A.       $1,025.
8               Q.       And did you split that with your
9      daughter?
10              A.       Yes.
11              Q.       How old is your daughter?
12              A.       She is 38.
13              Q.       Why did you move from the
14     University Heights address to the Lake Street
15     address?
16              A.       She got engaged, and so I moved on
17     my own.
18              Q.       How far away is the Lake Street
19     address and the University Heights address?
20              A.       The Lake Shore, where I'm at?
21              Q.       Lake Shore.           I'm sorry.
22              A.       I want to say around ten miles.
23              Q.       You mean to tell me your daughter
24     didn't want you living there with your her as
25     well?

                                                                    Page 16

                                Veritext Legal Solutions
                                     866 299-5127

                        587
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 577 of 819 PageID 2483

1               A.       Well, I kind of didn't want to.
2               Q.       Fair either way.
3                        And the last one I'll just ask you
4      about, is what about prior to the University
5      Heights location, where were you living then?
6               A.       I lived in Bedford Heights.
7               Q.       Is that also a suburb of Cleveland?
8               A.       Yes.
9               Q.       And how long did you live at the
10     Bedford Heights address?
11              A.       I lived there two years.
12              Q.       Was that an apartment?
13              A.       Yes.
14              Q.       Did you rent it?
15              A.       Yes.
16              Q.       Do you recall the monthly rent
17     there?
18              A.       That was -- I believe that was
19     around $600.
20              Q.       One bedroom?
21              A.       Yes.
22              Q.       Now, you mentioned you had
23     previously testified in a deposition in one
24     proceeding before, and then you have not
25     previously testified in court before, correct?

                                                                    Page 17

                                Veritext Legal Solutions
                                     866 299-5127

                        588
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 578 of 819 PageID 2484

1               A.       Yes.
2               Q.       So apart from that car accident
3      case that you identified, do you know if you
4      have ever served as a plaintiff or a defendant
5      in any other lawsuit, apart from this one?
6               A.       No, no lawsuit.
7               Q.       Do you recall whether you were sued
8      by the City of Cleveland in 1997?
9               A.       City of Cleveland, I don't recall.
10     1997.
11              Q.       Okay.      How about being sued by FNCL
12     Credit Corporation in 2012, are you familiar
13     with that?
14              A.       I'm not.         Do you mean Cleveland
15     Heights maybe in 97?
16              Q.       City of Cleveland Heights.
17              A.       Cleveland Heights?
18              Q.       Yes.
19              A.       Was that -- I know that I had
20     bought a house, and I had to pay a fine for
21     some violations.            When you move in a house, you
22     have point-of-sale violations, if I can recall.
23              Q.       So that would have been the
24     Cleveland Heights lawsuit, if you recall?
25              A.       I think -- I'm thinking that's what

                                                                    Page 18

                                Veritext Legal Solutions
                                     866 299-5127

                        589
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 579 of 819 PageID 2485

1      it is.        I can't really recall.
2               Q.       And you don't have a recollection
3      of the lawsuit filed by FNCL Credit
4      Corporation?
5               A.       No.
6               Q.       How about Rivers Edge Investment, a
7      lawsuit in 2003?
8               A.       I remember that.
9               Q.       Okay.      What was that?
10              A.       That was for a truck I had
11     financed.
12              Q.       And did you fall behind on
13     payments?
14              A.       Yes.
15              Q.       Was the truck repossessed, do you
16     know?
17              A.       Yes, it was.
18              Q.       Do you recall whether you paid any
19     other money to Rivers Edge Investment, apart
20     from the truck being repossessed?
21              A.       I'm sure I paid some moneys to
22     them.
23              Q.       You just don't recall the amount?
24              A.       No.
25              Q.       Do you recall a lawsuit filed by

                                                                    Page 19

                                Veritext Legal Solutions
                                     866 299-5127

                        590
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 580 of 819 PageID 2486

1      Household Realty Corporation?
2               A.       No.
3               Q.       How about a lawsuit filed by
4      Skyline Management in 2005?
5               A.       That was an apartment.
6               Q.       Okay.      What do you recall about
7      that lawsuit?
8               A.       I became ill, and I wasn't working,
9      and I fell behind on that.                    It was dismissed.
10     That's all I recall.
11              Q.       So you say it was dismissed.                    Are
12     you aware that the public docket shows a
13     judgment was entered against you?
14              A.       Well, you know, I know that I moved
15     away, so I'm aware of that though.
16              Q.       Was that -- it was by the
17     management company for an apartment that you
18     were living in?
19              A.       Yes.
20              Q.       So is it fair to say it was an
21     eviction action?
22              A.       Yes, for one payment, and then some
23     interest accrued.
24              Q.       And you moved out of the apartment
25     complex?

                                                                    Page 20

                                Veritext Legal Solutions
                                     866 299-5127

                        591
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 581 of 819 PageID 2487

1               A.       Yes.
2               Q.       Do you recall a lawsuit of the KD
3      Group versus Jones in 2010?
4               A.       I recall that.
5               Q.       And what was that lawsuit?
6               A.       I had fallen behind on that as
7      well.      I had some health issues.
8               Q.       So it was another eviction action?
9               A.       Yes.
10              Q.       Do you know what the outcome of
11     that case was, do you recall?
12              A.       I think that one was dismissed.
13              Q.       So the public docket again shows
14     judgment being entered against you in that
15     case.      When you say "dismissed," what do you
16     mean by that?
17              A.       Well, because I couldn't afford to
18     pay it.       I had been off ill.                   I have some
19     health issues.
20              Q.       Okay.      How about another lawsuit
21     filed by Security First Capital in 2011?
22              A.       I don't know about that one.
23              Q.       How about another lawsuit filed by
24     Capital One Bank in 2009?
25              A.       I don't know about that one either.

                                                                    Page 21

                                Veritext Legal Solutions
                                     866 299-5127

                        592
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 582 of 819 PageID 2488

1               Q.       How about another lawsuit filed by
2      a company called Midland Funding in 2008?
3               A.       No.
4               Q.       How about a lawsuit filed by the
5      State of Ohio Department of Taxation in 2011?
6               A.       I don't recall that, but it's
7      possible.
8               Q.       Do you know of any other lawsuit
9      that's currently pending against you?
10              A.       No.
11              Q.       So we have identified, I believe,
12     at least two prior eviction proceedings that
13     you recall.
14                       Any other eviction proceedings that
15     you can recall in your past?
16              A.       No.
17              Q.       Are you current on your rent at
18     your address presently?
19              A.       Yes.
20              Q.       Have you ever previously been
21     arrested?
22              A.       No.
23              Q.       And because you haven't been
24     arrested, I take it you have never had any
25     criminal charges filed against you?

                                                                    Page 22

                                Veritext Legal Solutions
                                     866 299-5127

                        593
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 583 of 819 PageID 2489

1               A.       No.
2               Q.       How about bankruptcy filings, have
3      you ever filed for bankruptcy?
4               A.       No.
5               Q.       When you described your housing
6      history to me from at least 2015, I think -- or
7      2014, that's about as far back as we went, it
8      didn't appear to me that there were any gaps in
9      housing.
10                       So is it fair to say that you
11     always had housing up until the point where you
12     moved into the next complex?
13              A.       Yes.
14              Q.       Switching gears, what did you do to
15     prepare for this deposition?                        And I don't want
16     to know about any conversations that you had
17     with Ms. Brennan or any other of your
18     attorneys.
19                       I'm just trying to get a sense of
20     the process, in terms of when you might have
21     met to prepare or what you yourself might have
22     looked at in order to prepare for this
23     deposition?
24              A.       Well, I have some notes, also the
25     information that I received from

                                                                    Page 23

                                Veritext Legal Solutions
                                     866 299-5127

                        594
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 584 of 819 PageID 2490

1      RealPage -- well, from RealPage and from
2      Marietta.
3               Q.       Okay.      So you looked at some
4      documents that you received from RealPage and
5      from Marietta?
6               A.       Yes.
7               Q.       Any other documents that you recall
8      looking at?
9               A.       No.
10              Q.       And how about meeting with your
11     attorneys, did you meet with them in advance of
12     this deposition?
13              A.       Yes.
14              Q.       And who did you meet with?
15              A.       With attorney Lauren Brennan.
16              Q.       Okay.      And when did you meet with
17     her?
18              A.       Yesterday.
19              Q.       And how long, approximately, did
20     you meet for?
21              A.       I want to say maybe two hours and
22     15 minutes to three hours.
23              Q.       Who are your attorneys, apart from
24     Ms. Brennan?           Can you tell me any of their
25     names?

                                                                    Page 24

                                Veritext Legal Solutions
                                     866 299-5127

                        595
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 585 of 819 PageID 2491

1               A.       Pertaining to this case?
2               Q.       Yes, ma'am.
3               A.       Francis & Mailman, John Soumilas.
4      I think that's how you pronounce his name.
5               Q.       Okay.      Anyone else besides John?
6               A.       No.
7               Q.       Have you ever heard of -- ever
8      heard of an attorney named Jim Francis?
9               A.       I imagine he's affiliated with
10     Francis & Mailman, but I haven't met him.
11              Q.       You haven't spoken with
12     Mr. Francis, to your knowledge?
13              A.       No.
14              Q.       How about an attorney named Michael
15     Caddell, have you ever heard of him?
16              A.       No.
17              Q.       How about an attorney named Amy
18     Tabar, have you ever heard of her?
19              A.       No.
20              Q.       How about Daniel Cohen?
21              A.       No.
22              Q.       Edward Kroub?
23              A.       No.
24              Q.       Matthew Dooley?
25              A.       No.

                                                                    Page 25

                                Veritext Legal Solutions
                                     866 299-5127

                        596
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 586 of 819 PageID 2492

1               Q.       Anthony Pecora?
2               A.       No.
3               Q.       So your only interactions with your
4      attorneys in this case have been with either
5      Mr. Brennan -- Ms. Brennan or Mr. Soumilas?
6               A.       Yes.
7               Q.       I have trouble with his last name
8      as well, so don't worry about it.
9                        MR. ST. GEORGE:               I think it's
10     Soumilas; is that right?
11                       MS. BRENNAN:            It is Soumilas.
12              Q.       Okay.
13              A.       Sorry.
14              Q.       No, that's not your fault.
15                       MS. BRENNAN:            He wouldn't be
16     offended.
17              Q.       Okay.      Apart from the time when you
18     met with Ms. Brennan yesterday, so before your
19     deposition, when was the last time before that
20     that you can recall speaking with either
21     Ms. Brennan or Mr. Soumilas?
22              A.       Maybe in December.
23              Q.       Okay.      And how long was that
24     conversation, do you recall?                        I say
25     conversation.           Do you know if it was on the

                                                                    Page 26

                                Veritext Legal Solutions
                                     866 299-5127

                        597
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 587 of 819 PageID 2493

1      phone or if it was by email?
2               A.       Email and, let's see, I
3      think -- last March I may have spoken with
4      Mr. Soumilas, and I know I spoke with
5      Ms. Brennan sometime before December.                         I can't
6      recall exactly what month that was.
7               Q.       Okay.      So conversation,
8      approximately last March, with Mr. Soumilas, a
9      conversation with Ms. Brennan sometime before
10     December, an email exchange --
11              A.       And in December.
12              Q.       And in December?
13              A.       Yeah.      Via email.
14              Q.       And then deposition preparation
15     yesterday?
16              A.       Yes.
17              Q.       The conversation in December, you
18     mentioned that was an email; is that right?
19              A.       Yes.
20              Q.       How about the conversation before
21     December with Ms. Brennan, was that an email or
22     was that on the phone?
23              A.       That was on the phone.
24              Q.       How long did that conversation
25     last, approximately, do you know?

                                                                    Page 27

                                Veritext Legal Solutions
                                     866 299-5127

                        598
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 588 of 819 PageID 2494

1               A.       Maybe around 15, 20 minutes.
2               Q.       And then the conversation with Mr.
3      Soumilas, approximately last March, was that an
4      email or was that a telephone call?
5               A.       Telephone call.
6               Q.       And do you recall approximately how
7      long that call lasted?
8               A.       I'd say about 20 minutes.
9               Q.       Any other conversations you can
10     think of, sitting here today?
11              A.       I may have spoken with
12     Mr. Soumilas, let's see, I may have spoken with
13     him maybe October of 2019.
14              Q.       Do you recall if that was a
15     telephone call or --
16              A.       That was a telephone call.
17              Q.       Do you have any sense of
18     approximately how long that call may have
19     lasted?
20              A.       About 20 minutes, 20 to 30 minutes.
21              Q.       Anything else you can think of,
22     besides those communications?
23              A.       No.
24                       Excuse me.           There is one thing.
25     The apartment -- the house that I moved in in

                                                                    Page 28

                                Veritext Legal Solutions
                                     866 299-5127

                        599
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 589 of 819 PageID 2495

1      University Heights.
2               Q.       Yes.
3               A.       We moved in there in 2015.                   I think
4      I may have said 2016.
5               Q.       You did say 2016.                 Okay.   So that
6      you moved in in 2015?
7               A.       Yes.
8               Q.       And you were there until April of
9      2017?
10              A.       Yes.
11              Q.       So then when you were talking about
12     the Bedford Heights location, you had mentioned
13     that you were there for approximately two
14     years?
15              A.       Yes.      I moved in there --
16              Q.       That would have been 2013?
17              A.       Yes.
18              Q.       Thank you for that clarification.
19                       Did you graduate from high school?
20              A.       Yes.
21              Q.       And what year did you graduate?
22              A.       1980.
23              Q.       And what high school did you
24     attend?
25              A.       South High School.

                                                                    Page 29

                                Veritext Legal Solutions
                                     866 299-5127

                        600
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 590 of 819 PageID 2496

1               Q.       Where is that located?
2               A.       In Cleveland, Ohio.
3               Q.       After high school, did you attend
4      college or any other type of postsecondary
5      education?
6               A.       Not directly after.
7               Q.       Okay.
8               A.       But I did in 1987.
9               Q.       Let's take 1980 to 1987, what were
10     you generally doing during that timeframe?
11              A.       Well, I had my daughter in 1981,
12     and then, of course, I worked.
13              Q.       1987, where did you attend?
14              A.       Cuyahoga Community College.
15              Q.       And did you get any type of
16     associate degree or certificate from the
17     community college?
18              A.       No.
19              Q.       How long were you there?
20              A.       About a year.
21              Q.       What were you studying?
22              A.       I studied English, math, music.                      I
23     think that's general studies.
24              Q.       So a variety of courses?
25              A.       Yes.

                                                                    Page 30

                                Veritext Legal Solutions
                                     866 299-5127

                        601
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 591 of 819 PageID 2497

1               Q.       Apart from that one year in
2      community college, any other type of
3      educational certificates, attendance?
4               A.       Well, I became an insurance agent
5      in 19- -- well, I worked for an agent, but you
6      had to get licensed, of course.                      So I worked
7      within the insurance industry for probably
8      around 20 years after that.
9               Q.       You got licensed as an insurance
10     broker?
11              A.       Yes, insurance agent.
12              Q.       Insurance agent?
13              A.       Uh-huh.
14              Q.       And when did you get licensed, do
15     you recall?
16              A.       I obtained my property and casualty
17     license, I want to say, in the early 90s, and
18     then my life and health in 2000.
19              Q.       And who were you working for, any
20     particular agency?
21              A.       I worked for State Farm Insurance.
22              Q.       And you mentioned 20 years.                    Were
23     you employed with State Farm that whole time?
24              A.       No.     I have also worked for
25     Allstate Insurance.

                                                                    Page 31

                                Veritext Legal Solutions
                                     866 299-5127

                        602
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 592 of 819 PageID 2498

1               Q.       Give me a breakdown, just
2      generally, as to time periods for the two
3      companies?
4               A.       Well, I worked for -- after
5      Allstate, I ended up having my own agency at
6      Farmers Insurance as well, but starting out in
7      1987 as a sales secretary for State Farm
8      Insurance.
9               Q.       And when did you move to Allstate?
10              A.       I moved to Allstate in, let's see,
11     I want to say 1995.
12              Q.       Okay.      And how long were you with
13     Allstate?
14              A.       Maybe four years, and I left
15     Allstate for a while, and then I went back to
16     Allstate.
17              Q.       What did you do during that gap
18     period when you left Allstate?
19              A.       I know I stayed within the
20     insurance industry.              I'm trying to think which
21     company I was with.              In 92, I worked back with
22     State Farm, but my employer passed away.
23              Q.       So you were still in the insurance
24     industry after you left Allstate in
25     approximately 1999?

                                                                    Page 32

                                Veritext Legal Solutions
                                     866 299-5127

                        603
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 593 of 819 PageID 2499

1               A.       Yes.      99 is when I obtained my own
2      agency with Farmers Insurance.
3               Q.       And how long did you have your own
4      agency?
5               A.       For three years.
6               Q.       And did you return to Allstate
7      after that?
8               A.       I did.
9               Q.       So returning to Allstate
10     approximately 2002?
11              A.       Yes.      And I'm trying to think.                 It
12     was so long ago.            I believe so though, because
13     I was there in 2004 as well.
14              Q.       Okay.      And how about from 2002
15     onward, just give me a general sense of your
16     employment?
17              A.       Well, like I said, I was in the
18     insurance industry for a long time.
19              Q.       So what were you doing after 2002?
20              A.       Working for Allstate Insurance.
21              Q.       Okay.      And how long did that last?
22              A.       I want to say until around 2005 or
23     6.
24              Q.       What did you do then?
25              A.       After that I had some health

                                                                    Page 33

                                Veritext Legal Solutions
                                     866 299-5127

                        604
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 594 of 819 PageID 2500

1      issues.       I don't know if with the HIPAA law, if
2      I should disclose that.
3               Q.       I don't need to know about your
4      health issues.           But you had some health issues
5      in 2005 and 2006.            Did you stop working at that
6      time?
7               A.       Yes.
8               Q.       And has that been the case to the
9      present date, you have not worked since 2006?
10              A.       Well, no.          I went back to work for
11     a while, and then I -- something else happened,
12     and I ended up in the hospital again, and
13     that's been kind of ongoing.
14              Q.       Okay.      So you have worked on and
15     off since 2006?
16              A.       Yes.
17              Q.       Has that been in the insurance
18     city?
19              A.       Yes.
20              Q.       And how many years -- let's take
21     2006 to the present.               So that's 14 years.
22                       Of that 14-year period, how much
23     time have you spent working versus time off?
24              A.       Up until what date?
25              Q.       Until the present.

                                                                    Page 34

                                Veritext Legal Solutions
                                     866 299-5127

                        605
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 595 of 819 PageID 2501

1               A.       I know I did some mortgage work
2      before.       I'm just trying to --
3               Q.       Take your time.
4               A.       -- think back.
5                        I spent some time in Nevada with my
6      daughter, she had baby, and she ended up having
7      a cardiac arrest, so I spent some time trying
8      to help her, you know, just staying there with
9      her and the children.
10                       Then I came home, because something
11     happened with my health again.                      Let's see.       So
12     I can't -- it's been off and on, but I spent a
13     lot of time in the hospital.
14              Q.       Okay.      How about presently, are you
15     employed?
16              A.       No.
17              Q.       When was the last time that you
18     worked?
19              A.       Let's see.           I had -- did some
20     catering in 2018, and then my daughter was
21     killed in an accident, so I -- so I kind
22     of -- I just -- so after she had her accident,
23     I just -- I just was kind of out of it, sort
24     of.
25              Q.       Sure.      I'm sorry to hear that.

                                                                    Page 35

                                Veritext Legal Solutions
                                     866 299-5127

                        606
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 596 of 819 PageID 2502

1                        So 2018 you had that personal
2      tragedy and stopped working generally after
3      that?
4                        MS. BRENNAN:            Do you need a break
5      for a minute?
6               Q.       Let me just focus on 2017 for a
7      minute, because I know that that is the year
8      that you applied to the complex at Marietta
9      Road in Georgia.            So let me just take 2017,
10     that year.
11                       Were you working during that year;
12     do you know?
13              A.       No.
14              Q.       In 2016, so the year immediately
15     before, do you know if you were working in
16     2016?
17              A.       No.
18              Q.       When you say no, you mean you were
19     not working?
20              A.       No, I wasn't working.
21              Q.       Are you on any form of disability?
22              A.       Yes.
23              Q.       Is it Social Security?
24              A.       Yes.
25              Q.       Is that your sole source of income?

                                                                    Page 36

                                Veritext Legal Solutions
                                     866 299-5127

                        607
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 597 of 819 PageID 2503

1               A.       Yes.
2               Q.       So that would have been your sole
3      source of income in 2016 and 2017?
4               A.       Yes.
5               Q.       What are your monthly benefits; how
6      much do you receive?
7               A.       It's 970.
8               Q.       Do you have any plans to return to
9      work, or do you know if that won't be possible?
10              A.       Well, I want to.                  Some of my tests
11     were okay, so I want to return to work.
12              Q.       You mentioned you get $970 a month
13     in benefits?
14              A.       Uh-huh.
15              Q.       And you testified your present rent
16     is $575 a month, correct?
17              A.       Correct.
18              Q.       Is that your largest monthly
19     expense?
20              A.       Yes.
21              Q.       Have you been married?
22              A.       No.
23              Q.       And you mentioned one daughter who
24     passed away?
25              A.       A granddaughter.

                                                                    Page 37

                                Veritext Legal Solutions
                                     866 299-5127

                        608
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 598 of 819 PageID 2504

1               Q.       Your granddaughter passed away.
2      I'm sorry.
3                        And then you mentioned a daughter?
4               A.       Yes.
5               Q.       Do you have any other children?
6               A.       No.
7               Q.       Okay.      Let's switch gears a little
8      bit, move into this case itself.
9                        In your own words, can you tell me
10     what your understanding of this lawsuit is?
11              A.       Yes.      I understand that I had
12     applied for an apartment in Atlanta at
13     Marietta, and they do a background check, and
14     they -- I was told it was LeasingDesk, they did
15     the background check, and they came back and
16     said that I had a criminal record and that I
17     had been involved with some drug activity, but
18     I hadn't, and because of that, I was denied the
19     apartment in Atlanta, because they have a
20     criteria.
21                       I think they have about eight
22     criteria, and that's the one that they checked
23     off, that I had been involved -- I had been
24     incarcerated and involved with drugs.
25              Q.       And so your understanding, it

                                                                    Page 38

                                Veritext Legal Solutions
                                     866 299-5127

                        609
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 599 of 819 PageID 2505

1      relates to a background check for an apartment
2      in Marietta, Georgia?
3               A.       Yes.
4               Q.       And that was in 2017; is that
5      right?
6               A.       Yes.
7               Q.       So that would have been while you
8      were living at the Lake Street address?
9               A.       Lake Shore.
10              Q.       Lake Shore, I'm sorry.                 I keep
11     saying that wrong.             The Lake Shore address?
12              A.       Yes.
13              Q.       And you're represented in this
14     case, you mentioned, by two attorneys that you
15     are aware of, you have John Soumilas and Lauren
16     Brennan?
17              A.       Yes.
18              Q.       And you mentioned they are with the
19     firm of Francis & Mailman.
20                       How did you come to find them and
21     retain them as an attorney?
22              A.       Well, after I lost my
23     granddaughter, I just wasn't focussing on
24     anything.        I just wasn't -- you know, and then
25     once I started to feel better, I hadn't heard

                                                                    Page 39

                                Veritext Legal Solutions
                                     866 299-5127

                        610
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 600 of 819 PageID 2506

1      back from Marietta one way or the other, and so
2      I went online to follow up with the FTC,
3      because I had filed a claim with them, and I
4      saw Francis & Mailman online, so I contacted
5      them to see if they could help me.
6               Q.       So just you were doing internet
7      research about a claim that you had filed with
8      the FTC, and you came across the website for
9      Francis & Mailman?
10              A.       Yes.
11              Q.       What was that claim that you had
12     filed with the FTC; when did you file it?
13              A.       In August of 2017.
14              Q.       What did you say and how did you
15     submit it?
16              A.       Well, I had submitted it, the fact
17     that I was denied an apartment because I was
18     accused of having a criminal activity and being
19     incarcerated, and that I was denied an
20     apartment because of that.
21              Q.       Okay.      And did you submit that
22     online?
23              A.       I did.
24              Q.       Did you ever hear back from the
25     FTC?

                                                                    Page 40

                                Veritext Legal Solutions
                                     866 299-5127

                        611
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 601 of 819 PageID 2507

1               A.       Well, I had received an email just
2      acknowledging confirmation that I had filed a
3      claim, but I hadn't received any other
4      correspondence thereafter.
5               Q.       Is that true to this day, you never
6      received anything back?
7               A.       That's true.
8               Q.       Did you ever follow back up with
9      the FTC?
10              A.       No.
11              Q.       Have you heard of the phrase "class
12     action lawsuit" before?
13              A.       Yes.
14              Q.       And what is your understanding of
15     that phrase, when I say "class action"?
16              A.       Well, it's, I would say, it's some
17     type of suit where people have been harmed and
18     they need representation.
19              Q.       And when you say "people," who do
20     you mean?
21              A.       Well, more than one person.
22              Q.       When did you first hear the phrase
23     class action or become aware of that concept?
24              A.       Probably over, I don't know, a span
25     of ten or 15 years.

                                                                    Page 41

                                Veritext Legal Solutions
                                     866 299-5127

                        612
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 602 of 819 PageID 2508

1               Q.       Okay.      So prior to this case?
2               A.       Yes.
3               Q.       Do you know if this lawsuit is a
4      class action or if it's not a class action?
5               A.       Well, I think that it is.
6               Q.       And do you have an understanding of
7      who was included in the class?
8               A.       I don't know anyone personally.                      I
9      just know that it's other people that have been
10     denied an apartment because of a false
11     background check.
12              Q.       You don't know, personally know any
13     of the proposed class members?
14              A.       I don't.
15              Q.       If I say the name James Arnold, do
16     you know who that is?
17              A.       Yes, that gentleman was there at
18     the last meeting where you were there downtown.
19              Q.       At the courthouse, the status
20     conference we attended?
21              A.       Yes.
22              Q.       Was that the first time you met
23     Mr. Arnold?
24              A.       It was.
25              Q.       Was that the only time you had

                                                                    Page 42

                                Veritext Legal Solutions
                                     866 299-5127

                        613
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 603 of 819 PageID 2509

1      spoken with Mr. Arnold?
2               A.       Yes.
3               Q.       Do you know where this case is
4      pending, what court?
5               A.       I understand it is in Texas.
6               Q.       Do you know the name of the judge
7      that's overseeing the case?
8               A.       It may be Judge Boyle, if I can
9      remember.
10              Q.       And we previously attended a status
11     conference in Ohio, correct?
12              A.       Yes.
13              Q.       And do you know approximately when
14     this court case got moved to Texas?
15              A.       I believe it was September of
16     2018 -- no, I'm sorry -- yeah, 2018 -- 2019, I
17     think.
18              Q.       Do you have any idea why it got
19     moved?
20              A.       I believe because of the
21     jurisdiction.
22              Q.       What do you mean by that, if you
23     know?
24              A.       From my understanding, it's because
25     the company, RealPage, is in Texas.

                                                                    Page 43

                                Veritext Legal Solutions
                                     866 299-5127

                        614
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 604 of 819 PageID 2510

1               Q.       Prior to your interactions with
2      RealPage in 2017 in connection with the
3      Marietta Road apartment, or the Marietta
4      apartment, I should say, had you ever heard of
5      RealPage before that?
6               A.       No.
7               Q.       So you understand that this case is
8      a class action; is that right?
9               A.       Yes.
10              Q.       And who decided to make this case a
11     class action?
12                       MS. BRENNAN:            Objection.        Go ahead,
13     you can answer, if you can without revealing
14     attorney-client communication.
15              A.       Well, once I -- when I went online
16     to find -- look for the FTC, to talk to them
17     about it, I saw that there were other people
18     that had been harmed, that they were
19     complaining that they were not -- they were
20     turned down for an apartment because of some of
21     the same reasons that I was, and I just
22     thought, you know, that it just wasn't right,
23     and if I could work towards some type of
24     resolution for not just myself, but for the
25     other people that were harmed, and that's why I

                                                                    Page 44

                                Veritext Legal Solutions
                                     866 299-5127

                        615
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 605 of 819 PageID 2511

1      decided to just try and do that.
2               Q.       You mentioned that you heard the
3      phrase "LeasingDesk" before?
4               A.       That's what I was told.                  That's
5      when I contacted Marietta, once I received a
6      letter that they were denying me, they said
7      LeasingDesk.
8                        So once I went online to try and
9      find information where I could contact
10     LeasingDesk, then the name RealPage came up.
11              Q.       And that would have been the first
12     time you heard of RealPage?
13              A.       Yes.
14              Q.       Do you have an understanding of
15     what LeasingDesk does or what RealPage does as
16     a business?
17              A.       Yes.
18              Q.       What's your understanding?
19              A.       My understanding is that they
20     verify information, they do background checks
21     for various management companies to -- it's a
22     screening, to say if you are worthy of
23     obtaining an apartment.
24              Q.       And that background check that you
25     described, you mentioned a criminal record that

                                                                    Page 45

                                Veritext Legal Solutions
                                     866 299-5127

                        616
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 606 of 819 PageID 2512

1      was reported for you.                So it's your
2      understanding then that the background checks
3      have a criminal history report, essentially?
4               A.       Yes.
5               Q.       And are you also familiar with the
6      background checks having what I'll call sort of
7      a credit component?
8               A.       Yes.
9               Q.       There is a credit score and there
10     is a list of delinquencies or credit accounts;
11     is that fair?
12              A.       I'm sorry?
13              Q.       Is that fair, is that consistent
14     with your understanding?
15              A.       Yes.
16              Q.       The apartments that you have
17     described, the Lake Shore --
18              A.       Yes.
19              Q.       -- finally got that right.                   The
20     Lake Shore apartment, and then there is the
21     Euclid apartment that you are currently living
22     in.     Do you recall whether you had to undergo a
23     background process to get those apartments?
24              A.       I did.
25              Q.       You did?

                                                                    Page 46

                                Veritext Legal Solutions
                                     866 299-5127

                        617
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 607 of 819 PageID 2513

1               A.       Yes.
2               Q.       Okay.      And you agreed to that as
3      part of the application process?
4               A.       Yes.
5               Q.       And did you have any issues with
6      any of those background checks?
7               A.       No.     I was accepted at all of
8      those.
9               Q.       Did you ever see any copies of any
10     background checks, or were you just informed
11     that you were accepted?
12              A.       I was just informed.
13              Q.       And remind me again, you moved into
14     the Euclid apartment in April of 2018; is that
15     right?
16              A.       The one I'm in now?
17              Q.       Yes.
18              A.       Yes.
19              Q.       And that -- so that was after you
20     had applied to Marietta?
21              A.       Yes.
22              Q.       So we talked about the places where
23     you lived -- or where you lived over the last
24     five or so years.            Did you apply for any other
25     apartment during that period where you were

                                                                    Page 47

                                Veritext Legal Solutions
                                     866 299-5127

                        618
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 608 of 819 PageID 2514

1      turned down?
2               A.       I can't remember.                 You mean like
3      before, way before I moved?
4               Q.       No.     Let's just stay within the,
5      sort of, five-year period.
6                        I guess what I'm asking is do you
7      recall any situations where you applied for
8      tenancy at an apartment but you were told that
9      you weren't able to rent the apartment?
10              A.       I can't --
11              Q.       Putting aside Marietta?
12              A.       I can't remember, because all of
13     these I was accepted.
14              Q.       So you are not aware of anywhere
15     else where you have been rejected?
16              A.       No.
17              Q.       Apart from Marietta?
18              A.       Right.
19              Q.       Have you ever heard of the Fair
20     Credit Reporting Act?
21              A.       Yes.
22              Q.       When did you first hear of that?
23              A.       I heard of that several years ago.
24              Q.       Do you recall how you first came to
25     hear of it?

                                                                    Page 48

                                Veritext Legal Solutions
                                     866 299-5127

                        619
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 609 of 819 PageID 2515

1               A.       It's just one of those things that
2      you -- I mean, when you apply for anything or
3      buy anything, there is always some type of
4      disclosures with regard to your rights.
5               Q.       Do you have an understanding of
6      what the Fair Credit Reporting Act does or what
7      it requires?
8               A.       Yes.
9               Q.       And what is your understanding?
10              A.       My understanding is that, you know,
11     if someone abuses your credit or puts out
12     information about you or things like that, that
13     you have some protection through them.
14              Q.       In this lawsuit, do you know what
15     laws you are claiming that RealPage violated or
16     the claims that you are asserting against
17     RealPage?
18              A.       Yes.
19              Q.       And what are those, in your
20     opinion?
21              A.       Well, again, with my applying for
22     an apartment and then being turned down because
23     of a false report about me, it prevented me
24     from being able to obtain an apartment.                          It
25     wasn't true.

                                                                    Page 49

                                Veritext Legal Solutions
                                     866 299-5127

                        620
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 610 of 819 PageID 2516

1               Q.       Right.       So I guess what I'm asking
2      is, the actual claims that you are asserting
3      against RealPage or the laws that you say that
4      RealPage has violated, what are those; do you
5      know?
6               A.       Well, I'm thinking that when they
7      did their background check, they didn't verify
8      information about me.                All the information was
9      about someone else, but it was still used
10     against me, and it prevented me from renting an
11     apartment.
12              Q.       Right.       I understand that.
13                       I guess what I'm asking is
14     something just more technical, which is do you
15     know what laws you are claiming that RealPage
16     violated?
17              A.       Well, my assumption is, is that
18     they didn't thoroughly do a background check.
19     They didn't ensure that the information about
20     me was true.           They used information that, to my
21     understanding, when I spoke with RealPage, that
22     they said that my birthday was a match to this
23     other young lady.
24                       They said that their computer or
25     the software picked up this information.                          The

                                                                    Page 50

                                Veritext Legal Solutions
                                     866 299-5127

                        621
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 611 of 819 PageID 2517

1      information that they obtained wasn't in the
2      State of Ohio at all.                It was everything was
3      for Atlanta.
4               Q.       Right.       So let me just stop you
5      there, I guess.
6                        So do you know whether or not you
7      are claiming RealPage had violated a specific
8      law?
9               A.       Yes, they had.
10              Q.       Okay.      And what is the name of that
11     law, do you know?
12              A.       Well, it's just -- I don't know
13     exactly what the name of the law would be, but
14     I know that it is pertaining to putting out
15     information that wasn't mine.
16              Q.       So coming back to this case being a
17     class action, have you ever heard the phrase
18     "class representative" before; have you heard
19     that phrase?
20              A.       Yes.
21              Q.       And what is your understanding of
22     that phrase?
23              A.       A class representative would be
24     someone who would gather information and assist
25     in helping other people that has, in turn, been

                                                                    Page 51

                                Veritext Legal Solutions
                                     866 299-5127

                        622
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 612 of 819 PageID 2518

1      violated the same way that I have been.
2               Q.       And do you know, are you a class
3      representative in this case?
4               A.       I am.
5               Q.       You say violated in the same way
6      that you have, correct?
7               A.       Yes.
8               Q.       Okay.      So what is your
9      understanding, just tell me your understanding
10     of who was included in the class or classes in
11     this case; who are you representing?
12              A.       Well, again, I don't know anyone
13     personally.
14              Q.       Right.
15              A.       But I'm representing people that
16     have been denied apartments because of false
17     information.
18              Q.       So it would have to have been
19     someone who had false information and someone
20     who was denied an apartment?
21              A.       Yes.      Their background check was
22     inaccurate.
23              Q.       Inaccurate in what way?
24              A.       Well, just like myself, I have
25     never sold any drugs, I'm allergic to opioids,

                                                                    Page 52

                                Veritext Legal Solutions
                                     866 299-5127

                        623
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 613 of 819 PageID 2519

1      I have never been incarcerated, and my name is
2      Diane Jones, the summary that I received from
3      RealPage that said that the young lady's name
4      was Toni Taylor.            It said her name was seven
5      different people.
6                        And I just feel that they didn't --
7      they didn't investigate enough to see who I
8      was.     Everything was built around Toni Taylor.
9      They said she had some aliases, and I
10     just -- that just -- it was just kind of
11     offensive, and it just didn't feel right that I
12     would be accused of criminal activity when I
13     had not been.
14              Q.       Okay.      You used the term "alias."
15     What do you understand that to mean?
16              A.       It means that her name -- well, not
17     her in specific, but when someone, their name
18     is one thing, but they are actually assuming
19     another name.          They are saying that they are
20     different people other than the person that
21     they are.
22              Q.       Right.       So in this case, it would
23     have been a criminal offender who was using
24     other names, apart from their her legal name?
25              A.       Yes.

                                                                    Page 53

                                Veritext Legal Solutions
                                     866 299-5127

                        624
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 614 of 819 PageID 2520

1               Q.       Do you know if you are representing
2      one class or if you are representing two
3      classes or three classes; do you have any
4      understanding of how many classes you are
5      representing in this case?
6               A.       I don't know exactly how many
7      people, but I know that there is several
8      people.
9               Q.       All right.           Do you know how someone
10     comes to be a class member in this case?
11     That's not really a clear question.                        Let me
12     rephrase.
13                       I guess what I'm asking is, if we
14     are looking out of the universe of people that
15     have been screened by LeasingDesk, do you know
16     how one of those people comes to be someone who
17     you are representing in this case?                       Do you know
18     what criteria they would have to satisfy?
19              A.       I know that there would have to be
20     over 40 people.
21              Q.       Okay.      So putting aside just
22     numbers, what I'm asking is, of all the people
23     who have been screened by LeasingDesk, what
24     would make them a class member in this case,
25     what would, sort of, bring a person into this

                                                                    Page 54

                                Veritext Legal Solutions
                                     866 299-5127

                        625
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 615 of 819 PageID 2521

1      lawsuit, your understanding of that?
2               A.       Well, that I understand that they
3      would have had to have been harmed by a company
4      or someone, and I understand that since it's
5      not just one individual, the same thing has
6      happened to a lot of people over and over.
7               Q.       When you say, "They would have to
8      be harmed," what do you mean by that?
9               A.       Well, again, just like myself, I
10     have never been a criminal, but false reports
11     put out that they had done something
12     that -- because the screening is about criminal
13     activity.        That's one of the criteria with
14     particular management companies.
15                       So when a background check comes
16     back and says that they have committed a crime,
17     that automatically makes you ineligible.
18              Q.       So when you say has to be harmed
19     and made them ineligible for the apartment
20     complex?
21              A.       Yes.      Fortunately, I was able to
22     just go rent another apartment.                      Some people
23     may not have had that -- been able to do that.
24     Some people actually may have been homeless or
25     had a lapse in between being able to have a

                                                                    Page 55

                                Veritext Legal Solutions
                                     866 299-5127

                        626
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 616 of 819 PageID 2522

1      roof over their heads.
2               Q.       So you have mentioned that your
3      understanding of your claim is that RealPage
4      reported information about you relating to a
5      criminal offender in Georgia, and that was not
6      you, correct?
7               A.       Correct.
8               Q.       And you said you didn't feel
9      that -- I believe I'm using your words, correct
10     me if I'm wrong -- they didn't adequately
11     investigate that it was you; is that right?
12              A.       Yes.
13              Q.       What do you think RealPage should
14     have done in this case?
15                       MS. BRENNAN:            Objection to the
16     form.      Go ahead and answer, if you can.
17              A.       Well, I think that they should
18     have -- I had given my Social Security Number,
19     date of birth and driver's license number, and
20     I think they should have gone on my
21     information, because with my driver's license
22     number and everything, it's just so easy to do
23     a background check, and nowadays you can go
24     right online to a court docket and it will give
25     you information about someone.

                                                                    Page 56

                                Veritext Legal Solutions
                                     866 299-5127

                        627
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 617 of 819 PageID 2523

1                        I think that instead of just
2      going -- I don't know.                 I know one
3      representative told me that they went by my
4      birth date, but my birth date is not the same
5      as this young lady's, and I just think they
6      should -- and then even once they obtained some
7      negative information, then maybe they should,
8      you know, try and contact the applicant and
9      say, "Well, you know, is this you, did you do
10     this, we pulled up this information," before
11     they just go and sell the information to their
12     client.
13                       And that would, you know, kind of
14     give an applicant the chance to, you know,
15     clear up things prior to just getting the
16     information, before it's totally verified where
17     you would just be turned down.
18              Q.       Okay.      So just breaking down your
19     response a little bit, you say that one of your
20     contentions is that RealPage should have used
21     your SSN, your date of birth, and your driver's
22     license number to check that against the
23     criminal record?
24              A.       Yes.
25              Q.       And then you also say that RealPage

                                                                    Page 57

                                Veritext Legal Solutions
                                     866 299-5127

                        628
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 618 of 819 PageID 2524

1      should have contacted you in advance of sending
2      along this record to the Marietta complex; is
3      that right?
4               A.       Yes.
5               Q.       Anything else that you can think
6      of?
7               A.       I think that they shouldn't just go
8      solely on a date of birth.
9               Q.       What should they go by then?                    If
10     not just date of birth, what else?
11              A.       Well, again, your driver's license
12     number and your Social Security Number.
13                       MS. BRENNAN:            We have been going
14     about an hour.           Is this is a good time to take
15     a break?
16                       MR. ST. GEORGE:               Maybe five more
17     minutes; is that okay?
18                       MS. BRENNAN:            That's okay.
19                       MR. ST. GEORGE:               Five more minutes,
20     and we will take a break.
21              Q.       Have you seen any of the criminal
22     records for -- let me back up.                      You mentioned
23     it was a Toni Taylor was the offender of this
24     drug offense; is that what you have seen?
25              A.       Yes.

                                                                    Page 58

                                Veritext Legal Solutions
                                     866 299-5127

                        629
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 619 of 819 PageID 2525

1               Q.       And where did you see that, was
2      that on the information you received from
3      RealPage?
4               A.       Yes.      They sent a summary.               I asked
5      them, you know, why did they send a report that
6      said I was a criminal, and they told me that
7      there were some things on a background check,
8      and I asked them if they could send me a copy
9      so I could see exactly what I was being accused
10     of, and I received an email summary, and it
11     just showed all the things that this young lady
12     had done and the aliases that she had used.
13              Q.       Okay.      So you saw the Toni Taylor
14     based on some documents you were sent from
15     RealPage, correct?
16              A.       Yes.
17              Q.       Have you ever seen any of the
18     underlying court documents for the charge that
19     was filed against Toni Taylor?
20              A.       I haven't seen any court documents,
21     just the summary.            Now, the summary did show
22     that she had been incarcerated, and it also
23     listed a case number.
24              Q.       You didn't take that case number
25     and try and go pull any of the documents or

                                                                    Page 59

                                Veritext Legal Solutions
                                     866 299-5127

                        630
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 620 of 819 PageID 2526

1      anything like that?
2               A.       I didn't pull anything, but I did
3      contact the Atlanta Police Department and the
4      Cleveland Police Department, because that's
5      what I was told to do.
6                        When I contacted Marietta and
7      complained that it wasn't me, they said, "Well,
8      you are going to have to, you know, straighten
9      it out, because we can't rent you an apartment
10     with this type of file."                  So immediately I
11     started just trying to clear my name.
12              Q.       So let's take the Atlanta Police
13     Department.         You say you contacted them?
14              A.       I did.
15              Q.       Did you call them or did you write
16     to them?
17              A.       I called them.
18              Q.       Okay.      And what did you talk about;
19     what was that conversation?
20              A.       I called them, and I told them that
21     I had rented -- tried to rent an apartment, and
22     that was I denied because of a background
23     check, and that I hadn't committed any crimes,
24     and I gave them the case number, and they
25     pulled it up, and they didn't share

                                                                    Page 60

                                Veritext Legal Solutions
                                     866 299-5127

                        631
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 621 of 819 PageID 2527

1      information, but they said, "We can tell you
2      that we don't have anything for Diane Denise
3      Jones."
4               Q.       Did you get anything from them in
5      writing?
6               A.       No.
7               Q.       What did you do with that
8      information; did you call Marietta back?
9               A.       I did, and I also called Cleveland
10     Police Department and asked them if they saw
11     anything like this.              They didn't see anything.
12              Q.       Okay.      So did you call Marietta
13     back after you had talked to both the Atlanta
14     Police Department and the Cleveland Police
15     Department?
16              A.       I called them, yes.
17              Q.       Okay.      And what did you say?
18              A.       Well, I told them that I had made
19     those calls, but they still needed something in
20     writing, and then I went right back to RealPage
21     to try to get something cleared up with them.
22              Q.       So you never got anything in
23     writing from the Cleveland Police Department or
24     the Atlanta Police Department?
25              A.       No.

                                                                    Page 61

                                Veritext Legal Solutions
                                     866 299-5127

                        632
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 622 of 819 PageID 2528

1               Q.       And Marietta said they would need
2      something in writing from those departments,
3      from the police departments?
4               A.       They said -- they didn't say
5      specifically.          They just said we need something
6      in writing showing that you didn't do this.                            So
7      at that point I went back to the initial
8      source, where they had gotten the bad reports.
9               Q.       And that's RealPage?
10              A.       Yes.
11              Q.       Okay.      We will talk about that in a
12     little more detail later on, but let's go ahead
13     and just take a five-minute break.
14                       THE VIDEOGRAPHER:                 Off the record
15     at 11:07.
16                       (Recess taken.)
17                       THE VIDEOGRAPHER:                 On the record.
18     11:21.
19                       MR. ST. GEORGE:               Back on the
20     record.
21              Q.       Ms. Jones, I'll just remind you
22     that you remain under oath.
23              A.       Yes.
24              Q.       So I want to ask you about your
25     understanding of what you are seeking to have

                                                                    Page 62

                                Veritext Legal Solutions
                                     866 299-5127

                        633
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 623 of 819 PageID 2529

1      happen in connection with this case, and by
2      that I mean, what damages you are claiming,
3      what outcomes you want as a result of this
4      litigation.
5                        So what is your understanding of
6      what you are seeking from RealPage in this
7      case?
8               A.       One of the main things is that they
9      maybe make some adjustments to their software
10     so that every year people just aren't turned
11     down for those reasons, and because when you
12     know that you haven't done anything, and you
13     read a report, and it says that you are a
14     criminal and you have done all these heinous
15     things, not only is it offensive, but it's, I
16     don't know, it's -- it's just startling.                          It's
17     like, oh, my God.            It's upsetting.
18              Q.       Okay.      The changes to their
19     software, do you have anything specific?
20              A.       Well, I don't know exactly how they
21     do it, but maybe if they could use more of a
22     criteria than just the birth date.                       There is a
23     lot of people that have the same birthday, but
24     in my case, we didn't have the same birthday.
25                       So I just think they should do a

                                                                    Page 63

                                Veritext Legal Solutions
                                     866 299-5127

                        634
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 624 of 819 PageID 2530

1      better job of screening somehow.                      I don't know
2      what they could do with their computers or
3      exactly how they go about screening.                        Just
4      maybe they -- I thought, because here in Ohio,
5      they do use your Social Security Number, and I
6      don't know if they do that now, but I think
7      even the driver's license number, that picks up
8      a lot of information about you.
9               Q.       How would they use an Ohio driver's
10     license number on the screening for criminal
11     records in Georgia, for instance?                       How would
12     that work?
13              A.       Well, because when you apply -- I
14     mean, I've never lived Georgia, so people who
15     haven't been there, how do you verify a person
16     in Georgia and they have never lived there.
17                       So when you look at, you know, my
18     history, it just shows you down the line each
19     year where I lived, and year that you have been
20     there, where you have worked, the years that
21     you have worked at a certain city or state.                            So
22     maybe if they could just be a little
23     more -- just a little more accurate.                        A Social
24     Security Number and a driver's license number
25     have a lot of information.

                                                                    Page 64

                                Veritext Legal Solutions
                                     866 299-5127

                        635
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 625 of 819 PageID 2531

1               Q.       Would you agree with me that people
2      can commit crimes in states where they don't
3      live?
4               A.       I agree with you.
5               Q.       So we can't just use residence
6      history as a basis for excluding a record,
7      right?
8               A.       That's correct.
9               Q.       So you mentioned changes to the
10     software.        Anything else that you are seeking
11     to get out of this case from RealPage?
12              A.       Well, I just want the judge to be
13     fair.
14              Q.       What do you mean by that?
15              A.       Well, in my case, and I'm assuming
16     other people, this apartment that I had applied
17     for was subsidized.              So when things turned
18     down, I ended up paying more for rent than I
19     probably would have had I been accepted at that
20     particular apartment.
21              Q.       So one of the things that you are
22     seeking from RealPage in this case then is
23     perhaps the difference in the rent that you
24     have had to pay versus the subsidized
25     apartment?

                                                                    Page 65

                                Veritext Legal Solutions
                                     866 299-5127

                        636
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 626 of 819 PageID 2532

1               A.       Well, not just me.                I'm not a
2      selfish person.           I mean, I'm here to represent
3      other people.          So just across the board.
4               Q.       Is that something you feel like the
5      people who you are representing, is that
6      something that they should be getting from
7      RealPage in this case, is that different?
8               A.       I think so.
9               Q.       Being called an offender, you
10     mentioned it was startling to you.                       Are you
11     claiming that it caused you stress or that you
12     suffered emotional distress?
13              A.       It did.        When I opened that letter
14     and they said I was turned down because of a
15     criminal offense, it's like I lost my breath,
16     because, you know, nobody is perfect, but I
17     have lived out my life to stay out of trouble,
18     and then once I got that summary, that kind of
19     hit home, because here in Ohio, the opioid
20     epidemic is terrible, people are dying, women
21     are just passing out with their babies in the
22     car.
23                       I have a sister that was in a
24     terrible accident, and she -- her doctor just
25     kept prescribing opioids, kept prescribing

                                                                    Page 66

                                Veritext Legal Solutions
                                     866 299-5127

                        637
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 627 of 819 PageID 2533

1      them.      And now she is in a nursing home.
2                        So it was just -- it was hurtful,
3      it was offensive, and it was breathtaking.
4               Q.       Is that something you feel like
5      RealPage should pay you compensation for, those
6      damages?
7               A.       Well, it's not their fault about my
8      sister.
9               Q.       Oh, I understand.                 I'm putting
10     aside your sister and everything.
11                       I'm just talking about your
12     experience and the distress that you described,
13     is that something that you feel RealPage should
14     compensate you for?
15              A.       Yes.
16              Q.       How about the other people that you
17     are representing?
18              A.       Of course.           I wouldn't want to
19     accept anything without these people.                         It's
20     like, how fair am I being?
21              Q.       Any other -- any other money that
22     you think that you are owed from RealPage or
23     the reasons why, any other types of relief that
24     you think you are entitled to?
25              A.       Well --

                                                                    Page 67

                                Veritext Legal Solutions
                                     866 299-5127

                        638
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 628 of 819 PageID 2534

1               Q.       You mentioned the distress and you
2      mentioned the rent.              I'm just trying to figure
3      out, is there anything else that you feel you
4      are owed compensation for in this case?
5               A.       At this point, I guess I'll just
6      have to leave that up to the judge.
7               Q.       What if you -- despite this
8      criminal record, the Toni Taylor, what if you
9      had been accepted at the apartment, the
10     Marietta Road apartment, in that situation,
11     would you claim that you had been harmed at all
12     by RealPage's reporting?
13              A.       Yes.
14              Q.       Okay.      How?
15              A.       Because I have no criminal record.
16              Q.       Okay.
17              A.       I have never been in jail, and to
18     be accused of, you know, criminal activity,
19     drugs, being locked up, it's just -- I just
20     can't describe how it feels to be accused of
21     some things that you know that you didn't do,
22     that you have lived out your -- I'm 58 years
23     old now, but I guess I was around 55 or
24     whatever when that came out, and I've
25     kind -- I'm kind of proud of myself.

                                                                    Page 68

                                Veritext Legal Solutions
                                     866 299-5127

                        639
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 629 of 819 PageID 2535

1                        You know, a lot of people do bad
2      things, for whatever reason, but I haven't done
3      anything.
4               Q.       So it is particularly distressing
5      to you, am I describing this correctly, it is
6      particularly distressing to you because you
7      didn't have any criminal background at all?
8               A.       That was just as distressing as
9      being turned down.
10              Q.       So there are two components of your
11     distress:        One is being called an offender?
12              A.       Yes.
13              Q.       The other was being turned down?
14              A.       Yes.
15              Q.       In your mind, they are both equally
16     distressing?
17              A.       Yes.      I lost several family members
18     prior to my granddaughter, and I just chose
19     Atlanta.       I just wanted to get away from here.
20     There was just so many bad memories here in
21     town.      I mean, good memories with my family,
22     but losing them, and I just wanted to try and
23     get a fresh start and just right away, you
24     know, I wasn't able to move in the apartment
25     and be accepted because of that.

                                                                    Page 69

                                Veritext Legal Solutions
                                     866 299-5127

                        640
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 630 of 819 PageID 2536

1               Q.       All right.           Let's start talking a
2      little bit about the application that you
3      submitted to Marietta.                 We will call it the
4      Marietta complex, but it was the apartment
5      complex that you were seeking to rent on
6      Marietta Road in Georgia, correct?
7               A.       Yes.
8               Q.       So you were starting to describe,
9      kind of, the reasons for wanting to move.                          So
10     give me an explanation, because at that point
11     in time, you were in the Lake Shore complex; is
12     that right?
13              A.       Yes.
14              Q.       So why did you want to move and how
15     did you pick Georgia?
16              A.       Well, I had applied prior to my
17     moving to the Lake Shore apartment.
18              Q.       Okay.
19              A.       But --
20              Q.       You applied to the Marietta
21     complex?
22              A.       Yes.
23              Q.       When did you first apply?
24              A.       While I was over in University
25     Heights.

                                                                    Page 70

                                Veritext Legal Solutions
                                     866 299-5127

                        641
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 631 of 819 PageID 2537

1               Q.       I mean, do you know the particular
2      month?
3               A.       I can't remember.                 I know it was
4      warm, kind of, but I had lost my mom, my
5      auntie, my brother, my sister, some just real
6      close people, and I just felt like I needed to
7      get away from Cleveland.                  I love Cleveland, but
8      there was just so many memories.
9                        So while doing that, I was online
10     looking for apartments, and then I found
11     Marietta, and then it said that they had a
12     subsidized apartment, so I thought that would
13     be a little easier for me, starting out with
14     the lower rent.           But it didn't work out that
15     way.
16              Q.       Okay.      So you were interested in
17     moving out for personal reasons, going to
18     Georgia.       How did you pick Georgia?
19              A.       It's warmer, not really snowing.
20              Q.       Yeah.      I guess, let me step back.
21     I don't mean to interrupt.
22                       Were you focussed on Georgia, or
23     you were just doing an internet search and came
24     across the Marietta complex in Georgia, which
25     came first?

                                                                    Page 71

                                Veritext Legal Solutions
                                     866 299-5127

                        642
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 632 of 819 PageID 2538

1               A.       I was focused on Georgia.
2               Q.       Okay.      You were focused on Georgia.
3      The climate, any other reasons?                      I didn't mean
4      to cut you off.
5               A.       The climate, just getting away.                      I
6      was born in Alabama, so I am southern girl,
7      sort of.
8               Q.       And how about the Marietta -- was
9      the Marietta complex, was that actually in
10     Atlanta, or was that in Marietta, Georgia?
11              A.       It's in Atlanta, Georgia.
12              Q.       So were you focused on Atlanta,
13     were you looking at various cities in Georgia?
14              A.       Focused on Atlanta.
15              Q.       So that led you to do an internet
16     search of some properties in Atlanta?
17              A.       Yes.
18              Q.       And that's how you came across
19     Marietta?
20              A.       Yes.
21              Q.       Did you ever visit the complex?
22              A.       I've never been to Atlanta.
23              Q.       And you saw that it was -- they had
24     a subsidized community?
25              A.       Yes.

                                                                    Page 72

                                Veritext Legal Solutions
                                     866 299-5127

                        643
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 633 of 819 PageID 2539

1               Q.       Do you know what rent you would
2      have paid at Marietta?
3               A.       I believe they told me it would
4      have been about $235 per month.
5               Q.       And at that point, you were in a
6      lease -- oh, I'm sorry.                 Let me back up,
7      because you testified you had applied earlier.
8                        So you had applied while you were
9      at the University Heights --
10              A.       Yes.
11              Q.       -- location, right?
12                       And you moved into the Lake Shore
13     in April of 2017?
14              A.       Yes.
15              Q.       You said it was warm when you had
16     applied to Marietta.               I mean, was it sometime
17     in 2017 or was it even as far back as 2016?
18              A.       It was 2016.
19              Q.       2016, the summer of 2016?
20              A.       It may have been fall, but it was
21     warm out.        I didn't have -- you know, I
22     remember not wearing a coat at that particular
23     period.
24              Q.       And both the University Heights and
25     the Lake Shore complex, you were in a one-year

                                                                    Page 73

                                Veritext Legal Solutions
                                     866 299-5127

                        644
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 634 of 819 PageID 2540

1      lease, correct?
2               A.       Yes.
3               Q.       So you are obligated to pay for
4      that full year?
5               A.       Uh-huh.
6               Q.       You have to respond yes or no.
7               A.       Oh, I'm sorry.              Yes.
8               Q.       So you find the Marietta complex
9      online, and you apply when it is warm out,
10     summer or fall of 2016, and did you just hear
11     nothing back at that time?
12              A.       I didn't hear anything -- well, I
13     did receive a letter stating that they -- I
14     can't verbatim.
15                       They said they received my
16     application and that they would be sending me
17     some information about the apartment, and, you
18     know, various documents had to be sent to them
19     to go through a process.
20              Q.       Okay.      Did you apply online?
21              A.       Yes.
22              Q.       Do you remember consenting to a
23     background check as part of that process?
24              A.       Yes.      Actually they sent paperwork.
25     They sent it via the mail, and I signed the

                                                                    Page 74

                                Veritext Legal Solutions
                                     866 299-5127

                        645
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 635 of 819 PageID 2541

1      document for that.
2               Q.       Okay.      So you apply, you got
3      confirmation of an application, and then did
4      nothing happen for a period of months, at
5      least?
6               A.       Correct.
7               Q.       In fact, you even had to move in
8      the interim, you went from University Heights
9      to the Lake Shore complex?
10              A.       Correct.
11              Q.       That's just because you hadn't
12     heard anything from Marietta?
13              A.       That's correct.
14              Q.       So then you sign a -- you move into
15     the Lake Shore in April of 2017, sign a
16     one-year lease for Lake Shore, right?
17              A.       Yes.
18              Q.       When was the next time that you
19     heard back from Marietta?
20              A.       Around, I want to say, August 29,
21     2017, I received a letter from them, and they
22     said that I was denied.
23              Q.       So the next time you heard back was
24     the denial letter that you received?
25              A.       Correct.

                                                                    Page 75

                                Veritext Legal Solutions
                                     866 299-5127

                        646
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 636 of 819 PageID 2542

1               Q.       So no communications in the
2      interim?
3               A.       No.
4               Q.       Because of the subsidized
5      community, you were seeking a subsidized
6      apartment, correct?
7               A.       Yes.
8               Q.       Were you also applying for any
9      market-rate apartments or was it only the
10     subsidized apartment?
11              A.       I hadn't applied for any other
12     apartments for the marketplace, no.
13              Q.       Within the Atlanta community, did
14     you explore any other subsidized apartments
15     that might have been available?
16              A.       No.
17              Q.       So you only looked at Marietta?
18              A.       Yes.
19              Q.       And that was true even after --
20              A.       I saw some other ones on there, but
21     I just chose this one.
22              Q.       Okay.      So you didn't ever make any
23     applications at any of those other communities?
24              A.       No.
25              Q.       And even after you were denied at

                                                                    Page 76

                                Veritext Legal Solutions
                                     866 299-5127

                        647
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 637 of 819 PageID 2543

1      Marietta, you didn't make any other
2      application?
3               A.       No.
4               Q.       Do you know what income
5      requirements existed at the Marietta complex in
6      order to qualify for the subsidized apartment?
7               A.       I know that there was a criteria.
8      I can't exactly -- I think you had to make
9      maybe less than, for one person, maybe it was
10     less than 25,000, if I can remember.
11              Q.       Okay.      You don't recall
12     specifically?
13              A.       No.
14              Q.       What did the application consist of
15     when you applied online?                  Do you remember what
16     you filled out?           Did you have to provide any
17     documentation?
18              A.       I did.       I had to submit my driver's
19     license, my birth certificate, and proof of
20     income.
21              Q.       And your income at the time, was
22     that only the Social Security disability?
23              A.       Yes.
24              Q.       Any other documents that you
25     provided that you can recall?

                                                                    Page 77

                                Veritext Legal Solutions
                                     866 299-5127

                        648
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 638 of 819 PageID 2544

1               A.       I had to complete the application
2      along with the background requests and sign
3      that and send it back.
4               Q.       And so you actually mailed that in?
5               A.       I did.
6               Q.       Did you ever have any -- during
7      this application process, did you have any
8      conversations with anyone at Marietta, or was
9      this all done by printing forms off online and
10     mailing them back?
11              A.       It was all printing off forms and
12     sending them back.
13              Q.       So is it fair to say you hadn't had
14     any communications with anyone personally at
15     Marietta, even until the point where you got
16     the denial letter in August of 2017?
17              A.       Correct.
18              Q.       Were you informed when you applied
19     that there was a wait list or anything like
20     that?
21              A.       Yes.
22              Q.       Okay.      How were you informed of
23     that?
24              A.       Via the letter.
25              Q.       So the letter confirming your

                                                                    Page 78

                                Veritext Legal Solutions
                                     866 299-5127

                        649
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 639 of 819 PageID 2545

1      application mentioned that there was a wait
2      list?
3               A.       Yes.
4               Q.       And you were being placed on the
5      wait list?
6               A.       Yes.
7               Q.       I believe the documents I've seen
8      put your application somewhere around the June
9      of 2016 timeframe; does that sound about right?
10              A.       That sounds about right.
11              Q.       I know we mentioned it was warm,
12     but if I said June of 2016, that sounds
13     correct?
14              A.       That would be correct.
15              Q.       So basically you were on the wait
16     list and you would just have to wait to hear
17     further?
18              A.       Yes.
19              Q.       What would have happened had you
20     gotten admitted to the Marietta complex, would
21     you have just moved immediately, or would you
22     have stayed for the duration of your lease at
23     the Lake Shore complex?
24                       MS. BRENNAN:            Objection to the
25     form.      Go ahead and answer.

                                                                    Page 79

                                Veritext Legal Solutions
                                     866 299-5127

                        650
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 640 of 819 PageID 2546

1                        MR. ST. GEORGE:               Did I mess
2      something up in the question?
3                        MS. BRENNAN:            Incomplete
4      hypothetical.          Go ahead and answer.
5                        MR. ST. GEORGE:               Sorry.     Just
6      making sure I hadn't gotten some names wrong.
7               Q.       So what was your intention if you
8      had gotten admitted to the Marietta complex,
9      would you have stayed for the duration of your
10     lease at Lake Shore, or would you have moved to
11     Marietta?
12              A.       Well, I probably would have moved.
13     I didn't know exactly what month, you know,
14     that they would have provided me with an
15     apartment, so I wouldn't have just jumped up
16     and said, hey, I'm out of here.
17                       I would have tried to make some
18     type of arrangement with my current landlord at
19     the time.        If they said, you know, well, you
20     have to move or -- I wouldn't have just jumped
21     shipped and moved out.                 I would have accepted
22     the apartment, I'll just put it that way.
23              Q.       Because, let's say, you were
24     accepted into Marietta, and you were intending
25     to move into Marietta.                 You testified that that

                                                                    Page 80

                                Veritext Legal Solutions
                                     866 299-5127

                        651
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 641 of 819 PageID 2547

1      was approximately -- was it 225 a month, what
2      was the specific figure, do you recall?
3               A.       235.
4               Q.       Okay.      So 235, and the Lake Shore
5      complex, you were paying 610 a month in rent,
6      right?
7               A.       Uh-huh.
8               Q.       So if you had somehow had to carry
9      the Lake Shore lease payment when you moved
10     down to Marietta, the combined rent would have
11     been $845 a month?
12              A.       Well, what they could have done
13     here in Ohio, you know, you can break your
14     lease, but they would make an arrangement.                           So
15     arrangements could have been made.
16              Q.       How do you know that?
17              A.       Well, I had a good relationship
18     with my landlord at the time.
19              Q.       Had you had any discussions or
20     gotten any confirmation in writing --
21              A.       No.
22              Q.       -- that you could have broken your
23     lease?
24              A.       No.
25              Q.       Would you agree with me that you

                                                                    Page 81

                                Veritext Legal Solutions
                                     866 299-5127

                        652
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 642 of 819 PageID 2548

1      would not have been able to pay, based on the
2      Social Security payments you were receiving,
3      you wouldn't have been able to pay a combined
4      rent payment of $845 a month?
5               A.       Well, not necessarily, because
6      arrangements would have been made.                       I would
7      have -- you know, I would have made
8      arrangements, paying what was affordable.
9                        I'm sure that they wouldn't have
10     said, well, you are breaking the lease, so
11     we're going to make you pay $610 every month,
12     in addition to what you are paying down there.
13                       I would have attempted to make an
14     arrangement, where it would be comfortable to
15     continue to pay the old -- pay something on the
16     old lease and then pay 235 in Atlanta.
17              Q.       Could you afford an apartment,
18     based on your current Social Security
19     Disability income of, I believe you said, it
20     was around $900, a little more than that a
21     month; is that right?
22                       What you received in Social
23     Security Disability income, is that $900, is it
24     slightly more?
25              A.       970, yeah.

                                                                    Page 82

                                Veritext Legal Solutions
                                     866 299-5127

                        653
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 643 of 819 PageID 2549

1               Q.       970, and what was it in 2017?
2               A.       943.
3               Q.       943.        So in 2017, with the Social
4      Security disability income of 943, if an
5      apartment was available for $845 a month, is
6      that something that you could have afforded?
7               A.       No.
8               Q.       Okay.        So you get the denial
9      letter, and that was the first time that you
10     had learned that your application was being
11     turned down, correct?
12              A.       Yes.
13              Q.       Let's take a look at that letter.
14              A.       Okay.
15                       MR. ST. GEORGE:               Can I have this
16     marked please as Exhibit 1.
17                               -     -    -    -     -
18                       (Thereupon, Deposition Exhibit 1,
19                       Copy of Envelope with June 24, 2016
20                       Letter Attached, Beginning with
21                       Bates Label Diane D. Jones RealPage
22                       00001, was marked for purposes of
23                       identification.)
24                               -     -    -    -     -
25              Q.       Ms. Jones, do you have in front of

                                                                    Page 83

                                Veritext Legal Solutions
                                     866 299-5127

                        654
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 644 of 819 PageID 2550

1      you what has been marked as Exhibit 1?
2               A.       Yes.
3               Q.       And do you recognize this document?
4               A.       Yes, I do.
5               Q.       I'll represent to you this is a
6      document that was produced to my client in this
7      case by your attorneys.
8               A.       Yes.
9               Q.       And what do you understand this
10     document to be?
11              A.       Which, the second page or --
12              Q.       Just the whole thing.
13              A.       Well, it's, on the top, it's
14     information where I received a letter from
15     Marietta, and then the second page here is the
16     actual letter that --
17              Q.       That was in this envelope?
18              A.       Yes.      This is the waiting list
19     letter.
20              Q.       Okay.      I think I may have shown a
21     little confusion here, so I apologize.                         This is
22     not the denial letter?
23              A.       No.
24              Q.       This is the letter that you
25     received in connection with the application?

                                                                    Page 84

                                Veritext Legal Solutions
                                     866 299-5127

                        655
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 645 of 819 PageID 2551

1               A.       Yes.
2               Q.       Okay.      I apologize.            I got ahead of
3      myself with the exhibit.
4                        So this letter is dated June 24,
5      2016 at the top?
6               A.       Yes.
7               Q.       So again, does that confirm that
8      the application was made in June of 2016?
9               A.       Yes.
10              Q.       The letter says on the first
11     paragraph, looking at the second page of the
12     document, Ms. Jones, that you were being placed
13     on our waiting list; do you see that?
14              A.       I do.
15              Q.       So you understood as of June 24,
16     2016, you were on the wait list?
17              A.       Yes.
18              Q.       And then it says, two paragraphs
19     down, "Once your name nears the top of either
20     waiting list, we will contact you to begin the
21     interview process.             During the interview, final
22     eligibility and suitability screening will be
23     conducted"; do you see that?
24              A.       Yes.
25              Q.       And your testimony is that you

                                                                    Page 85

                                Veritext Legal Solutions
                                     866 299-5127

                        656
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 646 of 819 PageID 2552

1      never had any actual interview with anyone at
2      Marietta before you received the denial letter,
3      correct?
4               A.       Well, not a face-to-face.
5               Q.       Right.
6               A.       I guess when they send you the
7      document, maybe that's their interview.
8               Q.       That's fair.            You didn't have any
9      further communications with anyone at Marietta?
10              A.       No.     Once you are on the waiting
11     list, you just wait.
12              Q.       Right.       Okay.        If you look at the
13     first page of this document, it's an actual
14     envelope.        It is addressed to the University
15     Heights, Ohio address, right?
16              A.       Yes.
17              Q.       And that's where you were living as
18     of June of 2016?
19              A.       Yes.
20              Q.       And then it looks like it is
21     forwarded to your new address, the Lake Shore
22     apartment complex, right; do you see that that?
23              A.       Yes.
24              Q.       It says, "Notify sender of new
25     address."

                                                                    Page 86

                                Veritext Legal Solutions
                                     866 299-5127

                        657
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 647 of 819 PageID 2553

1                        Why -- oh, why would this have been
2      forwarded to your new address?                      I thought you
3      didn't move into the Lake Shore complex until
4      April of 2017.
5               A.       Well, if the date says August 2017.
6               Q.       Right.       So I'm just trying to
7      understand something really basic.
8                        Why is this letter dated June 24 of
9      2016, but it appears that it's being forwarded
10     to your Lake Shore address when you didn't live
11     there until April of 2017?
12              A.       I don't know.
13              Q.       Okay.      Do you know how long the
14     waiting list was; did you get any information
15     about it?
16              A.       They initially tell you it's
17     anywhere between a year and two years.
18              Q.       How did you hear that?                 When you
19     say they initially told you, where did you hear
20     that from?
21              A.       Online.
22              Q.       Do you have any understanding of
23     what the process is once you are accepted off
24     the wait list?
25                       Do you know how quickly you would

                                                                    Page 87

                                Veritext Legal Solutions
                                     866 299-5127

                        658
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 648 of 819 PageID 2554

1      have to move down to Marietta or how quickly
2      you would have to commit?
3               A.       Well, they go through a screening
4      process once you are accepted, so I didn't know
5      exactly the time span of when you could move.
6               Q.       Okay.       So you were never told, if
7      your application was accepted, how quickly you
8      would have to move down there or how quickly
9      you would have to accept?
10              A.       No.
11              Q.       All right.
12              A.       Because you go through a screening
13     process, and I didn't know how long.                       They
14     never mentioned how long that would take.
15              Q.       Let's look at the next exhibit.
16     I'll mark this as Exhibit 2, please.
17                               -    -    -    -    -
18                       (Thereupon, Deposition Exhibit 2,
19                       Denial Notice, Bates Label Diane D.
20                       Jones RealPage 00003, was marked for
21                       purposes of identification.)
22                               -    -    -    -    -
23              Q.       Ms. Jones, you have in front you
24     what has been marked as Exhibit 2.
25              A.       Yes.

                                                                    Page 88

                                Veritext Legal Solutions
                                     866 299-5127

                        659
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 649 of 819 PageID 2555

1               Q.       Take a second to just leaf through
2      the document.          I just want to ask you what you
3      understand this to be?
4               A.       A denial notice.
5               Q.       Okay.      Is this the denial notice
6      you received from the Marietta complex?
7               A.       Yes.
8               Q.       And so this would have been, I
9      believe you said it was late August of 2017?
10              A.       Yes.
11              Q.       Did you say a specific date as to
12     when you received it, do you recall?
13              A.       I recall around the 28th or the
14     29th of August.
15              Q.       All right.           Was it just this
16     letter, or was there anything behind enclosed
17     with the letter?
18              A.       It was just this letter.
19              Q.       Okay.      All right.             And what did you
20     do after you received this letter?
21              A.       I contacted Marietta Road
22     Apartments.
23              Q.       And who did you speak to?
24              A.       I spoke with Ayesha.
25              Q.       Okay.      And what did you talk about?

                                                                    Page 89

                                Veritext Legal Solutions
                                     866 299-5127

                        660
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 650 of 819 PageID 2556

1               A.       Well, I asked her why was I being
2      denied, why would they deny me, why are they
3      saying that I had a criminal record, because I
4      didn't know about RealPage, and at that point,
5      she said, we didn't do it, and I said, well,
6      who did, and she said LeasingDesk.
7               Q.       And if you look at the front
8      letter, it says, "We have attached the criminal
9      history record which includes the offense on
10     which this decision is based.                       Specifically,
11     the denial is based on the following offenses.
12     See attached."
13                       So if you look through the next
14     pages, was there actually an attachment to this
15     letter, was there an enclosure?
16              A.       The criteria, yes.                 There was
17     no -- I thought you were talking about the
18     summary or something requested from RealPage,
19     but, yeah, they did attach this.
20              Q.       So they attached --
21              A.       A screening decision.
22              Q.       Okay.      All right.             So if you look
23     at the bottom, there is just some numbers that
24     have been affixed.             It says Diane D. Jones
25     RealPage 4.         Do you see that at the very bottom

                                                                    Page 90

                                Veritext Legal Solutions
                                     866 299-5127

                        661
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 651 of 819 PageID 2557

1      of this page, the second page, Ms. Jones?
2               A.       Okay.
3               Q.       The screen shot.                  Do you see at the
4      bottom, it says, Diane D. Jones RealPage, and
5      then 4?
6               A.       This wasn't on here.
7               Q.       Right, right.             So I just want you
8      to look at this.            Do you see that --
9               A.       I see it.
10              Q.       -- that label.
11                       So it is your testimony that what
12     is reflected on Diane D. Jones RealPage 4, this
13     document was attached with this letter; is that
14     right?
15              A.       This stuff that's attached here,
16     I'm not sure that this was attached.
17              Q.       Okay.      Do you know what was
18     attached?
19              A.       I'm looking at this.                  This is the
20     information that I requested from RealPage.
21              Q.       Okay.
22              A.       This didn't come from Marietta.
23              Q.       Okay.      So it was something else
24     that was enclosed in the Marietta letter?
25     Because it says there was an attachment.                          So

                                                                    Page 91

                                Veritext Legal Solutions
                                     866 299-5127

                        662
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 652 of 819 PageID 2558

1      I'm just trying to figure out what was
2      attached.
3               A.       Yeah.
4               Q.       Because this is how we got the
5      document, so I'm just trying to figure out.
6               A.       No.     I had to just think here, and
7      I'm looking at this.               Everything here is what I
8      requested from RealPage.
9               Q.       Okay.      So when you move --
10              A.       The only thing I received was a
11     denial letter.           There was no attachment.
12              Q.       Okay.      So then the rest of Exhibit
13     2, this is information that you requested from
14     RealPage?
15              A.       Yes.
16              Q.       Okay.      And then you received from
17     RealPage?
18              A.       And there is something missing that
19     was also attached.             Oh, no, here it is.               Okay.
20     The screening detail about Toni Taylor.
21                       So, yeah, these are all the
22     documents that I requested from RealPage.                          It
23     didn't come from Marietta.
24              Q.       Okay.      So why don't we do this
25     then.      Why don't you just take off the first

                                                                    Page 92

                                Veritext Legal Solutions
                                     866 299-5127

                        663
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 653 of 819 PageID 2559

1      page of that document.                 Let's make that as
2      Exhibit 2, that first page.
3               A.       Yeah.      That was kind of confusing.
4               Q.       Yeah.      We can talk about the rest
5      of it as we move forward.
6                        So the first page will be the
7      entirety of Exhibit 2.
8                        Let's go back to the conversation
9      that you had with Ayesha at Marietta.
10                       You mentioned that you spoke about
11     a criminal record.             You told her you didn't
12     have a criminal history; is that right?
13              A.       Yes.
14              Q.       What did she say?
15              A.       She said, well, you're going to
16     have to contact Atlanta, either come out there
17     and go to the police department and go to my
18     own police department here in Cleveland, Ohio.
19     I couldn't afford to fly out to Atlanta, so I
20     called them.
21              Q.       All right.           So that was what
22     prompted you to reach out to the Cleveland
23     Police Department --
24              A.       Yes.
25              Q.       -- and the Atlanta Police

                                                                    Page 93

                                Veritext Legal Solutions
                                     866 299-5127

                        664
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 654 of 819 PageID 2560

1      Department?
2                        THE NOTARY:           Let him finish the
3      question, please.
4                        THE WITNESS:            I'm sorry.
5               Q.       So then you testified that after
6      you contacted those two police departments, you
7      then called Marietta back; is that right?
8               A.       Yes.
9               Q.       And did you speak to Ayesha again?
10              A.       I spoke with Ayesha, and then, when
11     she said the same thing, I wasn't satisfied, so
12     I asked to speak with someone with some
13     authority.
14              Q.       Okay.      And did someone else get on
15     the line?
16              A.       Someone else got on the line, and
17     they, you know, agreed with what she told me.
18     They said the same thing she said, "You have to
19     straighten this out."
20                       So Ayesha got back on the phone,
21     and I asked her for contact information for
22     LeasingDesk, and she didn't provide me with
23     that, so at that point I got online and found
24     them on my own.
25              Q.       Okay.      And that's when you

                                                                    Page 94

                                Veritext Legal Solutions
                                     866 299-5127

                        665
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 655 of 819 PageID 2561

1      contacted LeasingDesk for the first time?
2               A.       Yes.
3               Q.       So looking back at Exhibit 2, this
4      letter, this denial letter, you see in the
5      second paragraph there is some bolded text that
6      says, "You have ten days from the date of
7      receipt of this letter," in a parenthetical,
8      "to request review in writing"; do you see
9      that?
10              A.       Yes.
11              Q.       Did you request a review in writing
12     from Marietta?
13              A.       Yes.      I actually had to contact
14     them to get information or documentation on how
15     I would go through and inform a review request.
16     And so she said she would mail out a form that
17     I could complete.
18              Q.       Okay.
19              A.       And then that would start an appeal
20     process.       But I couldn't start the appeal
21     process until it was verified from LeasingDesk
22     that this stuff wasn't mine.
23              Q.       Okay.      So your testimony is that
24     there was an appeal process, but that you were
25     informed that you couldn't start the appeal

                                                                    Page 95

                                Veritext Legal Solutions
                                     866 299-5127

                        666
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 656 of 819 PageID 2562

1      process until you contacted LeasingDesk?
2               A.       Right.       So I kept calling them.
3      Finally I got ahold of someone, and they said,
4      well, you can -- there is a process, I think a
5      complaint process that you could go through,
6      and I did that via email.
7               Q.       Okay.      All right.             So you mentioned
8      a conversation you had with Ayesha before you
9      contacted the police departments, a
10     conversation you had with Ayesha after you
11     contacted the police departments, a
12     conversation with a supervisor when it was
13     elevated above Ayesha, and then you contacted
14     RealPage after that, correct?
15              A.       Yes.
16              Q.       Did you have any other
17     conversations with anyone at Marietta?
18              A.       No.
19              Q.       If you look at the -- if you look
20     at this letter, Exhibit 2, it says, towards the
21     bottom, there is a one-sentence paragraph that
22     says, "If you did not commit the criminal
23     offense and you have been cleared of criminal
24     charges, you must bring to the hearing
25     documents showing the final disposition of the

                                                                    Page 96

                                Veritext Legal Solutions
                                     866 299-5127

                        667
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 657 of 819 PageID 2563

1      charges"; do you see that?
2               A.       Yes.
3               Q.       But again, you did not make an
4      attempt to get the criminal file of Toni
5      Taylor?
6               A.       Well, I wasn't allowed to have
7      that.
8               Q.       Why not?
9               A.       Well, when I called the police
10     department in Atlanta, they can't -- they can't
11     share that.
12              Q.       Did you ask for it?
13              A.       Yes.
14              Q.       And they --
15              A.       And they wouldn't -- I'm sorry.
16              Q.       No.     So you said you asked for it.
17     So what did they say?
18              A.       They said, well, we can't submit
19     anything, but we can tell you that your name is
20     not attached to this.                There was a case number
21     for her.
22              Q.       I take it, based on the fact that
23     you live in complexes where you have been
24     screened for criminal history, that you don't
25     have any objection to a criminal background

                                                                    Page 97

                                Veritext Legal Solutions
                                     866 299-5127

                        668
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 658 of 819 PageID 2564

1      screening process, right?
2               A.       No.
3               Q.       In fact, is it fair to say that you
4      would prefer to live in a community where
5      people are screened?
6               A.       Yes.
7               Q.       That would help to ensure that the
8      residents of that community are safe, correct?
9               A.       Yes.
10              Q.       All right.           So you described all of
11     the conversations that you had with Marietta,
12     correct?
13              A.       Yes.
14              Q.       So let's -- let me have the next
15     page of this document -- let's tear this off as
16     well.      If you can take -- so put Exhibit 2
17     aside, Ms. Jones, so the cover page, so put
18     that first page aside.
19                       And let's take the next page and
20     just tear that one off specifically, the screen
21     shot that's marked as Diane Jones RealPage 4.
22     Let's mark this marked as Exhibit 3.                        So if you
23     could just hand that back to the court
24     reporter.        Yes, that piece of paper right
25     there.

                                                                    Page 98

                                Veritext Legal Solutions
                                     866 299-5127

                        669
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 659 of 819 PageID 2565

1                                -    -    -    -    -
2                        (Thereupon, Deposition Exhibit 3,
3                        Screen Shot, Bates Label Diane D.
4                        Jones RealPage 00004, was marked for
5                        purposes of identification.)
6                                     -    -    -    -     -
7               Q.       Ms. Jones, do you have Exhibit 3 in
8      front of you?
9               A.       Yes.
10              Q.       And do you recognize this document?
11              A.       Yes.
12              Q.       And what is it?
13              A.       It is a screening decision.
14              Q.       Okay.       Is this a document that was
15     provided to you?
16              A.       Yes.
17              Q.       And how did you get it?
18              A.       I requested it from RealPage.
19              Q.       And was this in the conversation
20     that you had with -- was that request made in
21     the conversation that you had with RealPage
22     after you had talked to Ayesha and the
23     supervisor at Marietta?
24              A.       Yes.
25              Q.       And what do you understand this

                                                                    Page 99

                                Veritext Legal Solutions
                                     866 299-5127

                        670
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 660 of 819 PageID 2566

1      document to show?
2               A.       It shows that they have a certain
3      criteria, from your income to your credit,
4      employment history, criminal record, if I had
5      an incomplete application, and I understand it
6      too that the criminal public records were
7      unsatisfactory, because that was the box that
8      they had checked.
9               Q.       Okay.       I understand.          Let's put
10     that aside, that page.                  Then if you can take
11     the remainder of the documents, it should be
12     right there, yes, the one you have your hands
13     on, let's have that marked as Exhibit 4.                        If
14     you could hand that back to the court reporter,
15     please.
16                               -    -    -     -   -
17                       (Thereupon, Deposition Exhibit 4,
18                       Credit Report, Beginning with Bates
19                       Label Diane D. Jones RealPage 00005,
20                       was marked for purposes of
21                       identification.)
22                               -    -    -     -   -
23              Q.       Ms. Jones, you have in front of you
24     what has been marked as Exhibit 4?
25              A.       Yes.

                                                                   Page 100

                                Veritext Legal Solutions
                                     866 299-5127

                        671
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 661 of 819 PageID 2567

1               Q.       What is this document?
2               A.       A credit report.
3               Q.       Okay.      And this is a document that
4      you produced in this case.                    So how did you get
5      it?
6               A.       I got it from RealPage.
7               Q.       Okay.      So this was a document that
8      you requested from RealPage?
9               A.       Yes.
10              Q.       And if I look at the very top of
11     the document, there is a date on it.                        Do you
12     see the top left-hand corner, it says August 8
13     of 2017; do you see that?
14                       It's kind of in small print.                    It is
15     probably by your paperclip.
16              A.       Oh, yes, yes.
17              Q.       Does that refresh your
18     recollection, is that the date that you
19     contacted RealPage?
20              A.       Yes.
21              Q.       Okay.      So this document and the
22     pages that follow, what do you understand this
23     to be?        And these are documents that you
24     produced to us in this case.
25              A.       The credit report and the summary

                                                                   Page 101

                                Veritext Legal Solutions
                                     866 299-5127

                        672
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 662 of 819 PageID 2568

1      of the criminal report for Toni Taylor.
2               Q.       Okay.      So is it your understanding
3      that this was a copy of the information that
4      went to Marietta?
5               A.       Yes.
6               Q.       Okay.      All right.             Looking at just
7      this front page, there is some various
8      accounts.        These are all for credit-related
9      accounts, I take it?
10              A.       Yes.
11              Q.       You are not disputing anything
12     about the accuracy of any of these accounts,
13     right?        I'm just asking about the first page
14     for right now.
15              A.       No.
16              Q.       Okay.      So let's go to the second
17     page of Exhibit 4.
18              A.       Yes.
19              Q.       It looks like this is a screening
20     detail report, and you were sent a copy of this
21     by RealPage, correct?
22              A.       Yes.
23              Q.       All right.           So up at the top, it's
24     got some information about you.                       It's got the
25     last four of your social as 9799; do you see

                                                                   Page 102

                                Veritext Legal Solutions
                                     866 299-5127

                        673
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 663 of 819 PageID 2569

1      that?
2               A.       Yes.
3               Q.       What is your full Social Security
4      Number?
5               A.       XXX-XX-XXXX.
6               Q.       And then it has go a birth date of
7      August 13, and the year is X'd out for privacy.
8      What's your full birth date?
9               A.       August 13, 1961.
10              Q.       And it looks like there is a credit
11     score that was provided here by Equifax, and
12     that credit score is 556; do you see that?
13              A.       Yes.
14              Q.       Does that sound approximately
15     correct?
16              A.       Yes.
17              Q.       There is address history that is
18     below that personal identifying information,
19     it's got a number of prior addresses, and it
20     states that your current address at the time
21     that you had submitted was the University
22     Heights address.
23                       Are all these prior addresses
24     correct, any issues with those?
25              A.       Where's the address on here?

                                                                   Page 103

                                Veritext Legal Solutions
                                     866 299-5127

                        674
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 664 of 819 PageID 2570

1               Q.       It's in the box that says Previous
2      Addresses.
3                        MS. BRENNAN:            Next page.
4               Q.       I'm sorry.           We moved on to page 2,
5      yes.
6                        So the previous addresses box, you
7      see that there is a number of addresses,
8      starting with the current address in University
9      Heights?
10              A.       They are all correct.
11              Q.       Okay.      And then if you go with me
12     to the very last page of the document, you see
13     that there is a criminal record identified; do
14     you see that?
15              A.       Yes.
16              Q.       And this has a criminal record for
17     Toni Taylor?
18              A.       Yes.
19              Q.       And it's got some information about
20     her, a female, black woman, black hair and
21     brown eyes; do you see that?
22              A.       I do.
23              Q.       And then there is a number of
24     aliases that were used by Toni Taylor; do you
25     see that?

                                                                   Page 104

                                Veritext Legal Solutions
                                     866 299-5127

                        675
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 665 of 819 PageID 2571

1               A.       Yes.
2               Q.       And you would agree with me that
3      this reflects that she had previously used two
4      aliases with the last name of Jones?
5               A.       Yes.
6               Q.       Would you agree with me that it is
7      important to screen for aliases of offenders to
8      make sure that you're capturing an offense for
9      someone who might be using an alias, as opposed
10     to their real name?
11              A.       No.
12              Q.       You think aliases should not be
13     used in the screening process at all?
14              A.       Well, I think they should be used,
15     but Diane Jones is not one of them.
16              Q.       Okay.      So it is your opinion then
17     that an alias would have to match your name
18     exactly to be useful; is that right?
19              A.       Well, I would assume so.
20              Q.       All right.           So if one of aliases
21     had been Diane Jones, you would agree with me
22     that that would perhaps be useful to know, but
23     a Tina Jones or a Pamela Jones, because the
24     first names wouldn't match, you wouldn't find
25     that to be useful; is that right?

                                                                   Page 105

                                Veritext Legal Solutions
                                     866 299-5127

                        676
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 666 of 819 PageID 2572

1               A.       I don't -- no.              I mean, Pamela
2      Jones, Tina Jones, Diane Jones, I imagine in
3      the screening process, but I would think that
4      they would be more accurate, because they have
5      all of my information.
6               Q.       So I guess what I'm asking is, if
7      someone has an alias name, and let's say that
8      alias is Diane Jones, is that something that
9      you think that the screening process should
10     account for?
11              A.       If the alias is exactly my name,
12     then, yes.
13              Q.       Okay.      But if the alias is not
14     exactly your name, then you think that that's
15     something that should be disregarded?
16              A.       I don't know if I would say
17     disregarded, but I would think -- I would say
18     they should screen further.
19              Q.       Okay.      All right.             And when you saw
20     this, this was the first time that you had seen
21     a reference to Toni Taylor, right?
22              A.       Yes.
23              Q.       You say that Toni Taylor doesn't
24     have your same birth date.                    You've mentioned
25     that before in your testimony.                       What is her

                                                                   Page 106

                                Veritext Legal Solutions
                                     866 299-5127

                        677
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 667 of 819 PageID 2573

1      birth date?
2               A.       Well, according to this document,
3      it has January 1, and it also has December 31.
4      It doesn't have the year, so I don't know what
5      year here birthday is.
6               Q.       So you don't know if her year
7      actually is -- her birth year is actually the
8      same as yours?
9               A.       I don't know.
10              Q.       All right.           Do you know whether
11     there is a version of this report that you have
12     seen in this case that actually has those years
13     populated, so not with Xs; have you seen that
14     version of the report?
15              A.       No, I have not.
16              Q.       Have you seen any documents that
17     RealPage has produced in this case?
18                       So apart from the ones that you got
19     specifically, have you seen any other documents
20     that my client has produced as part of this
21     litigation?
22              A.       No.     I've only seen what they sent.
23              Q.       All right.           Let me show you another
24     document.
25                       MR. ST. GEORGE:               Can I have that

                                                                   Page 107

                                Veritext Legal Solutions
                                     866 299-5127

                        678
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 668 of 819 PageID 2574

1      marked as Exhibit 5.
2                                -    -    -    -    -
3                        (Thereupon, Deposition Exhibit 5,
4                        8/21/2017 Letter, Bates Label Diane
5                        D. Jones RealPage 000164, was marked
6                        for purposes of identification.)
7                                -    -    -    -    -
8               Q.       I know we are going into the lunch
9      hour, so if you need a break or -- we will at
10     some point take a lunch break, but I just want
11     to be respectful of anything that you have, if
12     your stomach is growling.
13              A.       Okay.
14              Q.       Ms. Jones, you can put aside that
15     other exhibit.
16                       You have in front of you what has
17     been marked as Exhibit 5.
18              A.       Yes.
19              Q.       Okay.       And do you recognize this
20     document at all?
21              A.       It looks like the denial letter
22     from Marietta.
23              Q.       Okay.       So just one basic question:
24     Do you recall ever receiving this document?
25              A.       Yes.

                                                                   Page 108

                                Veritext Legal Solutions
                                     866 299-5127

                        679
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 669 of 819 PageID 2575

1               Q.       Okay.      It's dated -- so let me ask
2      you a question.           So you received the document,
3      if you look back at Exhibit 2, that was another
4      denial letter that we looked at from Marietta.
5      If you can have Exhibit 2 in front of you.
6               A.       Wait a minute.              I didn't read the
7      bottom in its entirety, but this letter, I
8      don't remember seeing this letter.
9               Q.       Okay.      All right.             Fair enough.
10                       I'll represent to you this is a
11     document that my client produced from its
12     system.       So I wanted to see if you had ever
13     recalled seeing a copy of this.
14              A.       No.     This is the first time I've
15     seen this letter.            I though this was the same
16     as that was.
17              Q.       So you did receive Exhibit 2, which
18     is the denial letter we looked at from
19     Marietta?
20              A.       Yes.
21              Q.       And your testimony is you have not
22     previously seen Exhibit 5?
23              A.       No.
24              Q.       You can put that aside.
25                       MR. ST. GEORGE:               Let's have this

                                                                   Page 109

                                Veritext Legal Solutions
                                     866 299-5127

                        680
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 670 of 819 PageID 2576

1      marked as Exhibit 6, please.
2                                -    -    -    -    -
3                        (Thereupon, Deposition Exhibit 6,
4                        Fax Transmission Page with
5                        Attachment, Beginning with Bates
6                        Label Diane D. Jones RealPage 00015,
7                        was marked for purposes of
8                        identification.)
9                                -    -    -    -    -
10              Q.       Do you have Exhibit 6 in front of
11     you, Ms. Jones?
12              A.       Yes.
13              Q.       And do you recognize this document?
14              A.       Yes.
15              Q.       What is it?
16              A.       This is a fax that I sent to
17     Marietta, requesting an informal hearing.
18              Q.       Okay.       So was this in response to
19     Exhibit 2, which says you could request a
20     review in writing?
21              A.       Yes.
22              Q.       Is that what this is?
23              A.       It is.
24              Q.       And how did you get this
25     documentation; was it sent to you by the

                                                                   Page 110

                                Veritext Legal Solutions
                                     866 299-5127

                        681
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 671 of 819 PageID 2577

1      Marietta complex?
2               A.       Yes.
3               Q.       Did it arrive in the mail?
4               A.       Yes.
5               Q.       And you filled it out and sent it
6      back?
7               A.       Yes.
8               Q.       And it looks like the only thing
9      you enclosed with this was a copy of your
10     driver's license; is that right?
11              A.       Well, along with --
12              Q.       Yeah, so I'm not trying to be
13     tricky here.           This document that we are looking
14     at, Exhibit 6, is this the complete fax that
15     you sent back?
16              A.       Yes.
17              Q.       Okay.      And after you faxed this
18     back, did you hear anything further from
19     Marietta?
20              A.       Oh, it was a while --
21              Q.       Okay.
22              A.       -- that I heard something.
23              Q.       What did you -- when did you hear
24     back?
25              A.       I want to say sometime in October.

                                                                   Page 111

                                Veritext Legal Solutions
                                     866 299-5127

                        682
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 672 of 819 PageID 2578

1               Q.       All right.           What did you hear?
2               A.       They contacted me and said that
3      they would be having something come up, and
4      that they would get back with me when something
5      came up, but they didn't.
6                        So I contacted them to see if I
7      would still be able to have an apartment and
8      had RealPage straightened things out.
9               Q.       So let me back up and make sure
10     I've got everything straight.
11                       So you faxed this in.                 The fax
12     transmission date on this is October 3, 2017;
13     do you see that?
14              A.       Yes.
15              Q.       Okay.      So that was, you know,
16     approximately a month after you had gotten the
17     denial letter, right?
18              A.       Well, I received the denial letter
19     in August.
20              Q.       Right.       So the very end of August
21     though, right, like August 28?
22              A.       Yes.
23              Q.       So this was October 3 you faxed
24     this in?
25              A.       Yes.

                                                                   Page 112

                                Veritext Legal Solutions
                                     866 299-5127

                        683
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 673 of 819 PageID 2579

1               Q.       A little more than a month elapsed,
2      September, right?
3               A.       Yes.
4               Q.       So you sent this fax back in on
5      October 3, 2017.            You said that you heard back
6      from Marietta, and it took them a while.                          Was
7      it in October that they contacted you?
8               A.       Yes.      Well, actually I contacted
9      them, because I hadn't gotten my appeal
10     process.
11              Q.       I see.       Okay.        So you contacted
12     Marietta again before you sent this fax?
13              A.       Yes.
14              Q.       And then they sent you the
15     paperwork, and then you faxed it back?
16              A.       Right.
17              Q.       So after you faxed this back from
18     Marietta, what happened after that?
19              A.       Well, after that, I didn't hear
20     anything with regard to the appeal process.                             So
21     I thought, okay, well, they are not going to
22     rent an apartment.
23                       So I reached out to them again to
24     see why I hadn't been allowed my appeal process
25     and to see if I was still in line for an

                                                                   Page 113

                                Veritext Legal Solutions
                                     866 299-5127

                        684
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 674 of 819 PageID 2580

1      apartment, and they didn't have an apartment
2      for me.
3               Q.       Okay.
4               A.       They said that the apartment that
5      was set up for me prior to my being denied had
6      been rented.
7               Q.       Okay.      When did you -- so you
8      mentioned you reached back out because you
9      hadn't heard anything about your appeal.                          When
10     did you reach back out, how long after you sent
11     the fax?
12              A.       That had to be in October as well.
13              Q.       Was it a week, two weeks after you
14     sent the fax, do you have any recollection?
15              A.       Maybe two weeks.
16              Q.       Okay.      So you reached back out, and
17     you said that you were informed at that time
18     that there was not an apartment available?
19              A.       They had rented it.
20              Q.       Did you talk to Ayesha again?
21              A.       Yes.
22              Q.       Did she say anything about the
23     appeal process, anything further?
24              A.       No.     In fact, I won't say -- I
25     can't say what her demeanor was, because I

                                                                   Page 114

                                Veritext Legal Solutions
                                     866 299-5127

                        685
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 675 of 819 PageID 2581

1      wasn't in front of her physically, but there
2      was some hurriedness and reluctance.                        It was
3      like -- it was like she was a different person.
4                        I had this report out here, and I
5      don't know if she believed it or she felt that
6      I wasn't -- that it was me, but there was
7      nothing to really truly say that it wasn't me.
8                        So I just -- it seems as though
9      this whole process kind of changed their mind
10     about it, because they had rented the apartment
11     to someone else.            So I didn't get my appeal
12     process, so I just didn't understand what was
13     going on.
14              Q.       Okay.      And after you had that
15     follow-up with Ayesha in, say, mid-October, mid
16     to late October, any further conversations with
17     Marietta after that?
18              A.       No further conversation.
19              Q.       Did you ever ask them if they could
20     hold an apartment while you looked into --
21     while you are talking to RealPage or make any
22     requests of them in that regard?
23              A.       Well, they don't hold apartments.
24              Q.       Did you ever ask?
25              A.       I don't remember asking if they

                                                                   Page 115

                                Veritext Legal Solutions
                                     866 299-5127

                        686
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 676 of 819 PageID 2582

1      could hold an apartment.
2               Q.       Did you ever bring up the fact that
3      the record related to a Toni Taylor, and that
4      wasn't your name?
5               A.       I didn't mention her name at all.
6      I just said that the person on this report is
7      not me.
8               Q.       Okay.
9               A.       And at that point, they hadn't
10     received anything from -- I don't know that
11     they had or not, but she didn't mention that
12     RealPage had satisfied them to say it wasn't
13     me.
14              Q.       They needed RealPage to say it
15     wasn't you, potentially?
16              A.       Well, they needed something from
17     RealPage as well as the police department.
18              Q.       All right.           So it's your testimony
19     they told you they needed something from both
20     the police department and RealPage?
21              A.       Yes.
22              Q.       And you weren't able to get
23     anything from the police department?
24              A.       No.     And I did speak of the
25     conversations that I had with both police

                                                                   Page 116

                                Veritext Legal Solutions
                                     866 299-5127

                        687
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 677 of 819 PageID 2583

1      departments.
2               Q.       Okay.      So it's your testimony they
3      told you you couldn't be approved for an
4      apartment until you had something from both
5      RealPage and the police department?
6               A.       Yes.      They needed to know that I
7      hadn't been an offender.
8               Q.       And who told you that, was that
9      Ayesha?
10              A.       Yes.
11              Q.       Okay.      Let's talk -- let's switch
12     gears and talk about communications you had
13     with RealPage.
14              A.       Okay.
15              Q.       So we are going to move away for a
16     minute from the conversations you had with
17     Marietta.
18                       So you mentioned that after you had
19     contacted the police departments of Cleveland
20     and Atlanta, you had followed back up with
21     Ayesha, and she told you that you would need
22     something from RealPage.                  So then that was the
23     first time that you contacted RealPage, right?
24              A.       Yes.
25              Q.       Okay.      And that was around, I

                                                                   Page 117

                                Veritext Legal Solutions
                                     866 299-5127

                        688
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 678 of 819 PageID 2584

1      think, was it August 28, 2017; is that the
2      date?
3               A.       28, 29, in that area, yes.
4               Q.       We previously looked at an exhibit
5      that was printed off that you said you got from
6      RealPage that showed August 28 of 2017.                          So is
7      that the date then most likely?
8               A.       Yes.
9               Q.       So let's have another exhibit
10     introduced.         I think we are on 7.                Yeah.
11                               -    -     -    -     -
12                       (Thereupon, Deposition Exhibit 7,
13                       Form: Consumer Dispute, Beginning
14                       with Bates Label RealPage/Jones
15                       000041, was marked for purposes of
16                       identification.)
17                               -    -     -    -     -
18              Q.       So you mentioned that you had
19     contacted RealPage.                Did you call them on the
20     phone?
21              A.       I called them on the phone, and we
22     emailed as well.
23              Q.       Okay.       How did you get the number,
24     just off the internet?
25              A.       Yes.

                                                                   Page 118

                                Veritext Legal Solutions
                                     866 299-5127

                        689
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 679 of 819 PageID 2585

1               Q.       So you called, like, their customer
2      service department?
3               A.       I did.
4               Q.       Who did you speak to, do you
5      remember?
6               A.       There were quite a few people.                     I
7      know I spoke with someone, they said their name
8      was Terry, because I jotted that down in my
9      notes.        I spoke with a gentleman who had a
10     foreign accent.           I can't remember his name.
11              Q.       Okay.
12              A.       And that was my initial call, and
13     he wasn't really helpful, and I was really
14     upset, because he told me that the criteria
15     was, "We go by your date of birth," and I'm
16     trying to explain to him that, you know, that's
17     just not good enough of an explanation, because
18     I had been accused of being a criminal.
19                       And he said, well -- I asked to
20     speak with a supervisor, and he said that they
21     didn't have supervisors there.
22                       So I was really upset.                 I can't
23     even remember exactly.                 I was really, really
24     upset about it.           And he apologized that I was
25     upset, and then he said he would have someone

                                                                   Page 119

                                Veritext Legal Solutions
                                     866 299-5127

                        690
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 680 of 819 PageID 2586

1      contact me.
2                        No one called me, so I called
3      again, and was really upset, and I said, well,
4      maybe I should have my attorney contact you
5      guys, and that's when he said, well, we will
6      give you our email address, and we will send
7      you some information, and then you can dispute,
8      but I did request, I said, well, I need to know
9      where did you get this information and I need
10     to know what's on the report, and they sent
11     this information here.
12              Q.       The report copy that you are
13     mentioning, I believe you are pointing at
14     Exhibit 4, did they send that to you by email?
15              A.       Yes.
16              Q.       Okay.      So you had it -- all these
17     conversations that you described, did these all
18     occur on the same day?
19              A.       Well, there were various
20     conversations because, after I received the
21     summary, I had a conversation that I want this
22     removed from my background.
23              Q.       Let me just back up and take it one
24     step at a time.
25                       So you testified you called in, you

                                                                   Page 120

                                Veritext Legal Solutions
                                     866 299-5127

                        691
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 681 of 819 PageID 2587

1      spoke to someone named Terry, you spoke to
2      someone with a foreign accent, you asked for a
3      call back, you didn't receive a call back from
4      a supervisor, so you called back to RealPage,
5      right?
6               A.       Yes.
7               Q.       Did all of that happen on the same
8      day?
9               A.       No.
10              Q.       How long did it take -- you said
11     you were going -- you requested a call back,
12     you didn't get one.              How long did it take for
13     you to call RealPage back?
14              A.       Well, I have had calls with them
15     requesting information to show that they had
16     removed this from my report up until like -- in
17     September, September 6, September 7.
18              Q.       Okay.
19              A.       But I didn't receive anything to
20     show that this was removed.
21              Q.       Okay.      So on the 28th, the first
22     day that you contacted, that's the date that
23     you received a copy of the report by email; is
24     that right?
25              A.       Yes.

                                                                   Page 121

                                Veritext Legal Solutions
                                     866 299-5127

                        692
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 682 of 819 PageID 2588

1               Q.       And did you submit documentation to
2      RealPage that same day to initiate the dispute
3      process?
4               A.       Well, I believe so.
5               Q.       Okay.      So let's take a look at what
6      you have in front of you as Exhibit 7.                         This is
7      a document, I'll represent to you, that my
8      client produced in this case.                       So this is not a
9      document that you sent.                 It is a document that
10     we had in our systems, and it is dated August
11     28 of 2017 on the first page; do you see that?
12              A.       Yes.
13              Q.       And it has an email address,
14     facialcleanse13@gmail.com --
15              A.       Yes.
16              Q.       -- is that your email?
17              A.       I'm sorry.
18              Q.       Is that your email?
19              A.       Yes.
20              Q.       And it looks -- this document
21     appears to represent that the dispute is being
22     opened up in response to communications from
23     you on August 28 of 2017; is that accurate?
24              A.       Yes.
25              Q.       So there was a dispute that was

                                                                   Page 122

                                Veritext Legal Solutions
                                     866 299-5127

                        693
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 683 of 819 PageID 2589

1      initiated that day; is that right?
2               A.       Yes.
3               Q.       And was that the same day that you
4      had found out about the denial from Marietta,
5      or was it the day after?
6                        Because you mentioned that you had
7      gotten a denial letter from Marietta, you know,
8      around the 28th of August.                    So this all
9      happened on the same day?
10              A.       Yes.
11              Q.       Okay.      So you initiate the dispute.
12     So all these conversations you had with
13     Marietta and the police departments and
14     RealPage, all of these happened on the same
15     day, correct?
16              A.       Yes.
17              Q.       All right.           And then if you look at
18     the second page, there is a sentence towards
19     the top, it says, "Consumer is disputing
20     non-match records, stating that she has never
21     lived in Georgia"; do you see that?
22              A.       Yes.
23              Q.       Is that what you told RealPage?
24              A.       Yes.
25              Q.       Did you hear back from RealPage

                                                                   Page 123

                                Veritext Legal Solutions
                                     866 299-5127

                        694
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 684 of 819 PageID 2590

1      about the dispute that you had opened up?
2               A.       They sent an email stating that
3      they were going to correct it, and that -- I
4      can't remember exactly.                 They said that they
5      were going to make the corrections and they
6      would contact Marietta, and they said but I
7      need to call them as well, because -- I can't
8      remember the letter verbatim, but it mentioned
9      that it will be up to them, and the letter also
10     said -- in a way it said that it wasn't -- it
11     could or it could not be me.
12                       It didn't say that in verbatim, but
13     it was worded a different way, that something
14     to the effect that it may or may not be me, and
15     that I would need follow-up with Marietta, and
16     it was their decision if they would want to
17     rent to me or not.
18              Q.       Okay.      And can you understand that
19     RealPage -- you understand that RealPage
20     doesn't decide whether or not someone can move
21     into an apartment complex?
22              A.       I understand.
23              Q.       Okay.      So let's take a look at
24     another exhibit.
25                       MR. ST. GEORGE:               Let's have this

                                                                   Page 124

                                Veritext Legal Solutions
                                     866 299-5127

                        695
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 685 of 819 PageID 2591

1      marked as Exhibit 8.
2                                -    -    -    -    -
3                        (Thereupon, Deposition Exhibit 8,
4                        Dispute Results for Diane D. Jones,
5                        Beginning with Bates Label Diane D.
6                        Jones RealPage 00009, was marked for
7                        purposes of identification.)
8                                -    -    -    -    -
9               Q.       This might relate to what you were
10     just describing.
11                       Ms. Jones, you have Exhibit 8 in
12     front of you?
13              A.       Yes.
14              Q.       So I'll represent this is a
15     document that you produced to us in this
16     litigation.        And do you recognize this
17     document?
18              A.       Yes.
19              Q.       Okay.       What is it?
20              A.       It's a dispute results for Diane
21     Jones.
22              Q.       Okay.       And it is from
23     consumer.relations@leasingdesk.com, and it is
24     to facialcleanse13@gmail.com.                       That's your
25     email address, right?

                                                                   Page 125

                                Veritext Legal Solutions
                                     866 299-5127

                        696
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 686 of 819 PageID 2592

1               A.       Yes.
2               Q.       So this is an email that you
3      received from LeasingDesk?
4               A.       Yes.
5               Q.       And it is dated August 29, 2017 at
6      10:24 in the morning?
7               A.       Yes.
8               Q.       And that's when you received it?
9               A.       Yes.
10              Q.       So summarizing, it says, you know,
11     "Dear Ms. Jones, Thank you for contacting us
12     regarding your issue," and, "Regarding the
13     accuracy and/or completeness of certain
14     information in your consumer file."
15                       And then if you go down to the
16     second full paragraph, it say, "LeasingDesk
17     Screening has investigated your dispute and has
18     notified the sources of the disputed
19     information.           Our investigation is now
20     complete.        The investigation performed by
21     LeasingDesk Screening revealed that the
22     disputed information is inaccurate, incomplete,
23     or cannot be verified.                 LeasingDesk Screening
24     has reported the findings of our investigation
25     to the Marietta Road 7302 community.                        The

                                                                   Page 126

                                Veritext Legal Solutions
                                     866 299-5127

                        697
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 687 of 819 PageID 2593

1      apartment community makes a decision based upon
2      many factors.          You may want to review the
3      findings of the reinvestigation with Marietta
4      Road 7032, and we encourage you to do so"; do
5      you see that?
6               A.       Yes.
7               Q.       And did you read this when this
8      email came in?
9               A.       Yes.
10              Q.       Okay.      And based on this, did you
11     understand that LeasingDesk had determined that
12     the disputed criminal record for Toni Taylor
13     was not accurate and that it had reported that
14     to the Marietta Road community?
15              A.       Yes.
16              Q.       Okay.      And then the next paragraph
17     down, it says, "Based upon our investigation,
18     we have determined that the records do not
19     belong to you and the records will be removed
20     from your file"; did you see that?
21              A.       Yes.
22              Q.       So again, you understood that the
23     records were being removed from your screening
24     file based on the determination that they did
25     not belong to you?

                                                                   Page 127

                                Veritext Legal Solutions
                                     866 299-5127

                        698
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 688 of 819 PageID 2594

1               A.       Yes.
2               Q.       And this was a day after -- well,
3      the morning after you had contacted LeasingDesk
4      to dispute the information, correct?
5               A.       Correct.
6               Q.       So the disputed information was
7      corrected and reported, and the correction was
8      reported back to Marietta less than 24 hours
9      after you contacted LeasingDesk, correct?
10              A.       Yes, according to their document.
11              Q.       Right.       If you look at the next
12     page of the document, there is another email
13     that was produced by you in this case, and this
14     is from the facial cleanse address to consumer
15     relations dated August 31, 2017; do you see
16     that?
17              A.       Yes.
18              Q.       So you sent an email to the
19     consumer relations department a couple days
20     after you received the notification that the
21     record had been removed from your file, right?
22              A.       Yes.
23              Q.       Why were you sending this?                   What
24     was the point of this additional email?
25              A.       Because I wanted to see in writing

                                                                   Page 128

                                Veritext Legal Solutions
                                     866 299-5127

                        699
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 689 of 819 PageID 2595

1      that they had indeed removed the information.
2               Q.       Okay.      Did you get any response to
3      this email?
4               A.       I didn't get anything to show that
5      they had actually removed it.
6               Q.       Okay.      And what were you looking
7      for to show that they had removed it?
8               A.       Well, because I felt that if some
9      day I applied for an apartment again and they
10     would submit that information again.
11              Q.       Okay.      But they had told you it had
12     been removed from your file at that point,
13     right, so you were just looking for some sort
14     of confirmation of that?
15              A.       Yes.
16              Q.       So is it fair to say that you
17     wanted to see a screening report or something
18     like it that omitted -- that did not have that
19     criminal record on it?
20              A.       Yes.
21              Q.       All right.           It says towards the
22     bottom of this email, "Your errors have created
23     an economic problem for me;" do you see that?
24              A.       Yes.
25              Q.       What did you mean by that?

                                                                   Page 129

                                Veritext Legal Solutions
                                     866 299-5127

                        700
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 690 of 819 PageID 2596

1               A.       I meant that because of that
2      report, I was denied an apartment, and I have
3      out here this criminal information that didn't
4      belong to me.
5               Q.       The last line says, "A copy of this
6      and all correspondence has been forwarded to my
7      family attorney."            Who that is?
8               A.       Well, I have a family attorney that
9      we have had for a long, long time, and nothing
10     became of it, but just in case the report was
11     still out there about me, then I wanted them to
12     know that I had representation if my name
13     couldn't be cleared.
14              Q.       Okay.      That family attorney was not
15     Francis & Mailman?
16              A.       It wasn't.
17              Q.       Have you ever encountered this Toni
18     Taylor record being reported in connection with
19     any application that you have submitted after
20     August of 2017?           That's a terrible question.
21     Let me rephrase it.
22                       Have you ever encountered the Toni
23     Taylor record being reported on any -- in
24     connection with any screening that has been
25     conducted for you after August of 2017?

                                                                   Page 130

                                Veritext Legal Solutions
                                     866 299-5127

                        701
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 691 of 819 PageID 2597

1               A.       No, because I don't believe they
2      used RealPage.
3               Q.       Okay.      Why do you say that?                How do
4      you know that these other complexes haven't
5      used RealPage?
6               A.       Well, some of them have -- you
7      know, they will document various ways that they
8      obtained your information.
9               Q.       Okay.      And you have never seen
10     RealPage?
11              A.       No.
12              Q.       So to your knowledge, this record
13     has not been reported by RealPage again after
14     August of 2017 to anyone else?
15              A.       Not to my knowledge.
16              Q.       The Toni Taylor record?
17              A.       Not to my knowledge.
18              Q.       So RealPage, in Exhibit 8, is
19     representing to you that they had provided the
20     results of their dispute to the Marietta Road
21     complex, right?
22              A.       According to the document, yes.
23              Q.       And did you ever hear from anyone
24     at Marietta Road, after August 29 of 2017, that
25     they had received those revised results?

                                                                   Page 131

                                Veritext Legal Solutions
                                     866 299-5127

                        702
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 692 of 819 PageID 2598

1               A.       No.
2               Q.       Did you ever ask whether they had
3      received them?
4               A.       No.
5               Q.       Okay.      This documentation, this
6      letter that you received from RealPage that
7      says, "We have determined that the records do
8      not belong to you and the records will be
9      removed from your file," did you ever provide
10     this to anyone at Marietta Road, this letter?
11              A.       No, I didn't, because they said
12     that they were going to submit the information
13     to Marietta themselves.
14              Q.       Well, why wouldn't you have just
15     send this to Marietta too, if you were having
16     follow-up conversations with Marietta?
17              A.       I don't know.
18              Q.       I mean, we looked at the fax that
19     you sent in, Exhibit 6.                 It did not enclose the
20     letter that you received in Exhibit 8 in
21     connection with that fax that you sent to
22     Marietta, right?
23              A.       Well, to be honest, I was exhausted
24     doing all of this, and I felt that it was
25     RealPage's responsibility to say that they made

                                                                   Page 132

                                Veritext Legal Solutions
                                     866 299-5127

                        703
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 693 of 819 PageID 2599

1      an error.
2               Q.       Do you dispute that RealPage did
3      send the results of their investigation to
4      Marietta?
5               A.       I don't dispute, no.
6                        MR. ST. GEORGE:               Do you want to
7      take -- let's go off the record for a second.
8                        THE VIDEOGRAPHER:                 Off the record.
9                        (Recess taken.)
10                       THE VIDEOGRAPHER:                 On the record.
11     1:07.
12              Q.       Back on the record.                 Ms. Jones,
13     I'll just remind you that you remain under
14     oath.
15              A.       Yes.
16              Q.       I want to hand you what I'll have
17     marked as Exhibit 9.
18                               -    -     -    -     -
19                       (Thereupon, Deposition Exhibit 9,
20                       Document Reflecting Internal Notes
21                       of RealPage, Beginning with Bates
22                       Label RealPage/Jones 000166, was
23                       marked for purposes of
24                       identification.)
25                               -    -     -    -     -

                                                                   Page 133

                                Veritext Legal Solutions
                                     866 299-5127

                        704
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 694 of 819 PageID 2600

1               Q.       Ms. Jones, you have Exhibit 9 in
2      front of you?
3               A.       Yes.
4               Q.       Okay.      I'll represent to you this
5      is not a document that you would have seen
6      before.       This is a document that is
7      produced -- that was produced by my client in
8      connection with this lawsuit.                       It reflects some
9      internal notes.
10                       So I'm not asking you to, sort of,
11     confirm what this document is.                       I just want to
12     talk about some of the notes in here and ask
13     you if this is consistent with your
14     recollection.
15                       So this document memorializes the
16     contacts that RealPage had with you and with
17     Marietta Road in connection with your dispute,
18     and so can you please turn to the third page of
19     the document.
20                       The third page of the document has
21     some names and, towards the top, you will see
22     that there are various notes being created by
23     RealPage employees.              There is a Terry
24     Heronime -- that's probably terrible -- but you
25     mentioned that you had spoken with someone

                                                                   Page 134

                                Veritext Legal Solutions
                                     866 299-5127

                        705
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 695 of 819 PageID 2601

1      named Terry, right?
2               A.       Yes.
3               Q.       Okay.      And this seems to reflect
4      that there is another conversation that you had
5      with someone named Marco Angelo Losantas,
6      "Customers wants to speak with supervisor."
7                        Do you know if Marco Angelo, is
8      that the person that you initially spoke to,
9      does that ring any bells?
10              A.       The name doesn't ring a bell, but
11     it looks like his name is -- that he may have
12     had an accent, so it's possibly, but then I see
13     up here that Raymond has -- may have had an
14     accent as well.
15              Q.       Okay.      Let's look at the next page,
16     RealPage/Jones 169 at the bottom.                       There is an
17     activity history, certain notes that are
18     reflected here, and it starts off on, actually,
19     the next page, that sort of case history,
20     activity history.
21                       There is two notations here in the
22     activity history section where Raymond John --
23     again, I won't attempt to pronounce the last
24     name -- says, "Spoke to Ayesha, leasing agent,
25     and provided the results on consumer's

                                                                   Page 135

                                Veritext Legal Solutions
                                     866 299-5127

                        706
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 696 of 819 PageID 2602

1      dispute"; do you see that?
2               A.       Yes.
3               Q.       Did Ayesha ever mention to you that
4      she had actually been contacted directly by
5      RealPage?
6               A.       No.
7               Q.       Do you have any basis to dispute
8      that she was?
9               A.       No.
10              Q.       The next entry up is also Raymond
11     John.      It says, "Left detailed voicemail to
12     consumer informing the result on his" -- it
13     should say, "Her dispute.                   Mentioned that email
14     will be sent shortly."                 And this is at 9:18.
15                       One of the things to realize, of
16     course, is that RealPage is in Texas, so they
17     are an hour behind you.                 So we looked at your
18     email earlier where it showed, I think, a 10:24
19     or something.           So that should be 9:24 for
20     RealPage?
21              A.       Yes.
22              Q.       Do you recall getting a voicemail
23     from anyone at RealPage?
24              A.       No, I don't recall.
25              Q.       All right.           Let's look towards the

                                                                   Page 136

                                Veritext Legal Solutions
                                     866 299-5127

                        707
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 697 of 819 PageID 2603

1      back of this document, second to the last page.
2                        You see towards the bottom there is
3      an email from
4      consumer.relations@Leasingdesk.com, and it's to
5      mariettaroad@tmo.com.                Do you see that towards
6      the bottom?
7               A.       Yes.
8               Q.       Did you ever email anything to
9      Marietta Road, did you communicate to them at
10     all by email?
11              A.       I don't remember communicating by
12     email.
13              Q.       Do you if this is Marietta Road's
14     email address?           I mean, is that an email that
15     you have used before at all?
16              A.       I don't know.             I couldn't say that
17     it's not.
18              Q.       Okay.      That's fine.            You just don't
19     know one way or the other.
20                       Does this appear to you to be an
21     email from LeasingDesk to Marietta Road?
22              A.       Yes.
23              Q.       And it is saying that, "Based on
24     our investigation, we have determined that the
25     records reported do not belong to your

                                                                   Page 137

                                Veritext Legal Solutions
                                     866 299-5127

                        708
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 698 of 819 PageID 2604

1      applicant and the records will be removed from
2      the applicant's file"?
3               A.       Yes.
4               Q.       And if you look, flip back to the
5      page immediately before this, you see that
6      there is an email from
7      consumer.relations@leasingdesk.com to
8      facialcleanse13@gmail.com, dated August 29,
9      2017, at 9:24 a.m., and then there is an email
10     exchange below.           That's the same email exchange
11     that you printed off from your own email,
12     correct?
13              A.       Where?       What?
14              Q.       Look at the bottom of the page.                      Do
15     you see that there is an email from
16     consumer.relations@leasingdesk.com to
17     facialcleanse13@gmail.com, dated August 29,
18     2017 --
19              A.       Yes.
20              Q.       -- at 9:24 a.m.
21                       And this is the same as the email
22     that we looked at that you pulled from your own
23     email inbox at the exact same time that you
24     received from LeasingDesk, correct?
25              A.       Well, I have to see the one that

                                                                   Page 138

                                Veritext Legal Solutions
                                     866 299-5127

                        709
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 699 of 819 PageID 2605

1      I --
2               Q.       Sure.      You can pull it.              It was
3      previously the exhibit.                 I think it would have
4      been --
5               A.       Oh, okay.
6               Q.       Yeah, right there.
7               A.       Yes.
8               Q.       Exhibit 9, I believe.                 Or is that
9      Exhibit 8?
10              A.       It's Exhibit 8.
11              Q.       Okay.      So compare Exhibit 8 and the
12     page we are looking at right now on Exhibit 9,
13     and just confirm that those emails are
14     identical in terms of the content and the time
15     that they were sent?
16              A.       They are the same.
17              Q.       So it looks like RealPage is
18     keeping correspondence of communications with
19     you and Marietta Road in connection with your
20     dispute, correct?
21              A.       Yes.
22              Q.       Do you agree with me that after
23     this reinvestigation was completed by RealPage,
24     that you were actually approved for housing at
25     Marietta Road?

                                                                   Page 139

                                Veritext Legal Solutions
                                     866 299-5127

                        710
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 700 of 819 PageID 2606

1               A.       No, because I was told that I
2      needed to go through the appeal process.
3               Q.       All right.             Let's look at another
4      document.        Have this marked as Exhibit 10,
5      please.
6                                -    -     -     -    -
7                        (Thereupon, Deposition Exhibit 10,
8                        Document Reflecting Internal Notes
9                        of RealPage, Beginning with Bates
10                       Label RealPage/Jones 000053, was
11                       marked for purposes of
12                       identification.)
13                                    -     -     -    -   -
14              Q.       Ms. Jones, you have in front of you
15     Exhibit 10, just what has been marked as
16     Exhibit 10, Ms. Jones?
17              A.       Yes.
18              Q.       You have it in front of you.
19                       Now, I'll represent to you again
20     that this is not a document that I would expect
21     you to be familiar with.                   It's a document that
22     was produced by my client in connection with
23     this case.        So I want to just ask you about
24     some of the contents, to see whether you would
25     agree or not.

                                                                   Page 140

                                Veritext Legal Solutions
                                     866 299-5127

                        711
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 701 of 819 PageID 2607

1                        One thing I want you to look at is
2      at the very first page, do you see where it has
3      the primary applicant and your address?
4               A.       Yes.
5               Q.       So it has the University Heights
6      address, correct?
7               A.       Correct.
8               Q.       But at the time that you were
9      lodging your dispute and received the denial
10     letter, that was actually at the Lake Shore
11     address, correct?
12              A.       Correct.
13              Q.       Okay.      So did you ever update your
14     address with Marietta Road?
15              A.       Yes.
16              Q.       When did you do that?
17              A.       Let's see.           I don't know the exact
18     date, but it had to have been after I moved to
19     the new address.
20              Q.       Okay.      Because it looks to me like
21     from this document, there is internal record
22     logging a decision by Marietta Road with a
23     decision date of 10-11-2017, but it still has
24     your address listed as the University Heights
25     address at that point in time.

                                                                   Page 141

                                Veritext Legal Solutions
                                     866 299-5127

                        712
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 702 of 819 PageID 2608

1                        Do you have any understanding as to
2      whether they were still mailing you
3      correspondence at the University Heights
4      address?
5               A.       No.     And if I could say, if they
6      were, then it should have been forwarded.
7               Q.       Okay.      You see at the -- staying on
8      this front page, it says that there is a
9      creation date, looking at the far right-hand
10     column, of 8-15-2017, a modification of August
11     29, 2017, and a decision of October 11, 2017;
12     do you see that column?
13              A.       Yes.
14              Q.       Do you understand that Marietta
15     Road actually approved your application for
16     admission on October 11, 2017?
17              A.       No.     I have never seen the letter.
18              Q.       Okay.      Let's look at the next page.
19     You see at the top, it says the final decision
20     is approved; do you see that?
21              A.       I see that.
22              Q.       And then towards the bottom, it
23     says decision by Ayesha Beasley; do you see
24     that?
25              A.       Yes.

                                                                   Page 142

                                Veritext Legal Solutions
                                     866 299-5127

                        713
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 703 of 819 PageID 2609

1               Q.       So Ayesha here is actually spelled
2      A-Y-E-S-H-A.
3               A.       Okay.
4               Q.       Do you see that?                  I know we have
5      been saying, I think, A-I-S-H-A.
6               A.       Yes.
7               Q.       Do you know if her name is actually
8      spelled this way, or were you just doing it
9      phonetically?
10              A.       I didn't know exactly how her name
11     was spelled.
12              Q.       No worries.           But do you know if
13     Ayesha that you were speaking to, was that
14     Ayesha Beasley; did you know her last name?
15              A.       I didn't know her last name, but
16     I'm sure that it's the same person.
17              Q.       And you see this document appears
18     to reflect a decision by Ayesha Beasley on
19     October 10, 2017 approving the application; do
20     you see that?
21              A.       I see that.
22              Q.       But your testimony is that you
23     weren't informed of this approval or didn't
24     know -- if it happened, you weren't aware of
25     it?

                                                                   Page 143

                                Veritext Legal Solutions
                                     866 299-5127

                        714
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 704 of 819 PageID 2610

1               A.       I have never seen anything in
2      writing.
3               Q.       Okay.      If you look at the next
4      page, it's got an archive of some letters that
5      were being sent out.               And one at the top, it
6      says approval letter dated October 10, 2017,
7      with a user of Ayesha Beasley; do you see that?
8               A.       I see that.
9               Q.       But you don't recall ever receiving
10     an approval letter?
11              A.       I never received an approval
12     letter.
13              Q.       Is it possible the approval letter
14     went to the University Heights, Ohio address?
15              A.       Well, again, if it did, it would
16     have been forwarded.
17              Q.       Okay.
18              A.       And she had my new address.
19              Q.       All right.           If you look at the next
20     page, the last page of this document, you see
21     it's got a series of notes here reflecting an
22     application being submitted, an application
23     being denied on August 21, 2017, a consumer
24     dispute being filed with -- it looks like it's
25     cut off, but the dispute results.

                                                                   Page 144

                                Veritext Legal Solutions
                                     866 299-5127

                        715
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 705 of 819 PageID 2611

1                        There is a reversal of a final
2      decision on August 29, an application being
3      approved as of October 10 -- or excuse me,
4      October 11, 2017; do you see that?
5               A.       Yes.
6               Q.       Okay.      And it's your testimony that
7      you weren't aware of the results of the dispute
8      being submitted to Marietta or the approval of
9      your application by Marietta?
10              A.       My testimony is that I didn't
11     receive any of this, and I did say that they
12     should have been the ones to submit the
13     information that showed that I did not commit
14     those crimes.
15              Q.       When you say "they," are you
16     talking about RealPage?
17              A.       Yes.
18              Q.       But you don't have a basis to
19     dispute that RealPage did not do that in this
20     case?
21              A.       No.
22              Q.       Okay.      Let's put that aside.
23                       Apart from the communication we
24     have seen where RealPage responded to you on
25     August 29 of 2017, we looked at another email

                                                                   Page 145

                                Veritext Legal Solutions
                                     866 299-5127

                        716
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 706 of 819 PageID 2612

1      from you a couple days later seeking to confirm
2      that the records had been removed.
3                        Did you have any other
4      correspondence with RealPage specifically about
5      the dispute that you recall?
6               A.       No.     Once I requested that
7      information to show that it had been
8      removed -- now, what they did do, I think they
9      sent me a copy of my credit record from
10     Cleveland, Ohio.              They didn't send anything
11     from Atlanta.
12              Q.       Okay.        Let's take a look at another
13     document.
14                       MR. ST. GEORGE:               Let's mark it as
15     Exhibit 11, please.
16                               -     -    -    -     -
17                       (Thereupon, Deposition Exhibit 11,
18                       Letter Dated September 11, 2017,
19                       Beginning with Bates Label
20                       RealPage/Jones 000046, was marked
21                       for purposes of identification.)
22                                     -    -    -     -   -
23              Q.       Ms. Jones, do you have Exhibit 11
24     in front of you?
25              A.       Yes.

                                                                   Page 146

                                Veritext Legal Solutions
                                     866 299-5127

                        717
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 707 of 819 PageID 2613

1               Q.       And this is a document that my
2      client produced in this case, but do you
3      recognize it?
4               A.       Yes.
5               Q.       And what is it?
6               A.       The entire?
7               Q.       Yes, the entire document.
8               A.       There is a letter from RealPage
9      telling me that -- regarding to my consumer
10     file, and there is information with regard to
11     inquiries and disclosures, summaries of the
12     Fair Credit Reporting Act, and the third page
13     shows the different consumer files that they
14     use, which is Experian, Equifax, and
15     TransUnion, and then the last page is a copy
16     with regard to the incident for me in Ohio.
17              Q.       Okay.      Looking at the very first
18     page of the document, is this a letter then
19     that you would have received from RealPage in
20     response to your request to see a copy of your
21     file?
22              A.       Well, this isn't what I requested.
23     This is just something that is on the Cuyahoga
24     County docket, where I could pull this up
25     myself.

                                                                   Page 147

                                Veritext Legal Solutions
                                     866 299-5127

                        718
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 708 of 819 PageID 2614

1                        What I was requesting was something
2      to show that the derogatory information
3      pertaining to a criminal report was no longer.
4               Q.       Okay.      So square one, is this a
5      letter that you received from RealPage?
6               A.       Yes.
7               Q.       And looking at the front, it looks
8      like they were sending it to your University
9      Heights, Ohio address.                 You weren't living at
10     that address at that point in time?
11              A.       No.
12              Q.       All right.           Let's look at the third
13     page of this document -- excuse me, the last
14     page of the document, RealPage/Jones 49.
15              A.       Yes.
16              Q.       It says it's a file copy.
17     Essentially, a copy of your file; is that what
18     you understood?
19              A.       Yes.
20              Q.       And if you look, there is some
21     criminal information reflected here in your
22     file, and it's got some criminal information
23     for offenses from Ohio, Cuyahoga.                       It looks
24     like one is a stop sign, one is tinted windows,
25     one is a housing offense, and the other one is

                                                                   Page 148

                                Veritext Legal Solutions
                                     866 299-5127

                        719
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 709 of 819 PageID 2615

1      for a fender and backup light; do you see
2      those?
3               A.       Yes.
4               Q.       Do you recall those offenses?
5               A.       Yes.
6               Q.       And all of those offenses are
7      attributable to you; is that right?
8               A.       Yes.
9               Q.       And they look like things like
10     traffic violations, and there is that one
11     housing offense that we mentioned earlier,
12     right?
13              A.       Yeah.      The tinted window, I bought
14     a vehicle, a little get-around car, and the
15     windows were tinted when I purchased the
16     vehicle.       So, of course, I got the tint off of
17     there.
18                       And then the housing, I bought a
19     house, and there were some point-of-sale
20     violations.         I had some of the violations done,
21     but some I hadn't completed those.                       So in
22     Cleveland Heights, you know, you have to go to
23     court if you hadn't completed them in the
24     allotted amount of time.
25                       So I had to pay $100 fine, and then

                                                                   Page 149

                                Veritext Legal Solutions
                                     866 299-5127

                        720
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 710 of 819 PageID 2616

1      I had to get a contractor out there
2      immediately, and he fixed everything, and then
3      they sent the inspector out, and everything was
4      completed.
5               Q.       Okay.
6               A.       On the third one, where it says
7      cowl fender and backup lights, there was an
8      electrical problem with my vehicle, and I was
9      coming from work, and the back lights were out,
10     and I didn't know.
11                       And then the police pulled me over
12     on the highway and said, did you know your
13     rear -- your backup lights, or whatever, was
14     not working.           So I had to go right away the
15     next day and get the car repaired and take the
16     receipt to them, to city hall.
17              Q.       Okay.      You would agree with me that
18     the drug offense from Georgia does not show up
19     in your file as of September 4, 2017; do you
20     see that?
21              A.       I agree.
22              Q.       And did you understand that that
23     offense had been removed from your file as of
24     this date when you received this letter from
25     RealPage?

                                                                   Page 150

                                Veritext Legal Solutions
                                     866 299-5127

                        721
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 711 of 819 PageID 2617

1               A.       No.
2               Q.       Why not?
3               A.       Because, again, this is something
4      that I could access even prior to the incident
5      with RealPage.          So this is already -- this was
6      already here, this information.                      This is not
7      something that -- something new that they
8      generated.
9               Q.       Right.       So this is the information
10     that RealPage is saying that it has about you
11     in their file, right?
12              A.       In the State of Ohio, yes.
13              Q.       Oh, so you understood that this was
14     limited to the State of Ohio; is that what you
15     are saying?
16              A.       This is, yeah.              It didn't show
17     anything that was cleared up in the State of
18     Georgia.
19              Q.       I see.       Okay.        So I understand
20     that.
21                       So you believe at the time you got
22     this letter, this was simply RealPage telling
23     you what they had --               the information they had
24     on you in Ohio, but you didn't read it as the
25     fact that the Georgia record had been cleared

                                                                   Page 151

                                Veritext Legal Solutions
                                     866 299-5127

                        722
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 712 of 819 PageID 2618

1      off your record?
2               A.       Correct.
3               Q.       All right.           Even though, if you
4      look at the first page of the document, the
5      cover letter, it say, "Enclosed is a copy of
6      the consumer file in response to your request
7      for all information in the LeasingDesk
8      Screening file associated with you."
9                        So even with that, you didn't
10     understand that this reflected that as of this
11     point in time, the Georgia record was no longer
12     in your file?
13              A.       No, because I actually have this
14     myself.
15              Q.       What do you mean, you have this
16     yourself?
17              A.       Well, I did a bureau on myself, and
18     this is what I received years ago.
19              Q.       What do you mean, you did a bureau?
20     Are you talking about like you did a free
21     credit report or something like that?
22              A.       Yeah.      And this has been here, this
23     exact same information, for some time.
24                       So what I'm saying is that this is
25     just something that they accessed that's

                                                                   Page 152

                                Veritext Legal Solutions
                                     866 299-5127

                        723
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 713 of 819 PageID 2619

1      already there pertaining to Ohio.                       It
2      doesn't -- in my mind, it doesn't satisfy that
3      if I were to try and attempt to move to
4      Georgia, that that same information is not
5      still out there.
6               Q.       Okay.       All right.            Let me show you
7      another document.
8                        MR. ST. GEORGE:               Mark this as
9      Exhibit 12, please.
10                               -    -     -    -     -
11                       (Thereupon, Deposition Exhibit 12,
12                       September 5, 2017 Email,
13                       RealPage/Jones 000050, was marked
14                       for purposes of identification.)
15                               -    -     -    -     -
16              Q.       Ms. Jones, you have in front of you
17     what has been marked as Exhibit 12.                          You have
18     the document in front of you, Ms. Jones?
19              A.       Yes.
20              Q.       Do you recognize this document?                       Do
21     you recognize this document?
22              A.       Yes.
23              Q.       What do you understand it to be?
24              A.       I understand it to be
25     correspondence between me and RealPage via

                                                                    Page 153

                                Veritext Legal Solutions
                                     866 299-5127

                        724
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 714 of 819 PageID 2620

1      email.
2               Q.       Okay.      So the first email is dated
3      September 4, 2017, and it is saying, "A copy of
4      the consumer file that LeasingDesk maintains on
5      you is attached to this email," and there is an
6      attachment.         And we previously looked at a
7      letter dated September 4, 2017 from LeasingDesk
8      in Exhibit 11, right?
9               A.       Yes.
10              Q.       So is that what was attached to
11     this email to you on September 4, 2017?
12              A.       Well, no.          What had happened, I
13     have what you call -- well, Experian, where
14     someone does a credit report of anything, I'll
15     get an email alert.
16              Q.       You have credit monitoring?
17              A.       Yeah.      So I have credit monitoring.
18     So that's how I knew that they had did this
19     again.        I was upset, because that would be the
20     third time that they pulled a credit.
21              Q.       So I think there is a little bit of
22     a misunderstanding here.                  I want to ask a basic
23     question.
24                       So the first email -- so put aside
25     your email of September 5.                    The first email

                                                                   Page 154

                                Veritext Legal Solutions
                                     866 299-5127

                        725
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 715 of 819 PageID 2621

1      reflected on this document is on September 4,
2      2017 from Consumer Relations to you, correct?
3               A.       Yes.
4               Q.       And then you ultimately replied to
5      that email on September 5; do you see that?
6               A.       Yes.
7               Q.       So just looking at the September 4
8      email, they are saying that they are attaching
9      a copy of the consumer file that LeasingDesk
10     Screening maintains on you; do you see that?
11              A.       Yes.
12              Q.       So the only question I'm asking
13     right now is, is what we looked at in Exhibit
14     11, is that what was attached to this email
15     that's reflected on Exhibit 12?
16              A.       Yes.
17              Q.       All right.           So then you respond and
18     you say, "So let me get this straight, you guys
19     pulled another credit report?                       If so, I will
20     get an alert any day now.                   If you did, why did
21     you, as you just pulled it in August"; do you
22     see that?
23              A.       Yes.
24              Q.       So did you ever get any alert that
25     there had actually been any credit pulled?

                                                                   Page 155

                                Veritext Legal Solutions
                                     866 299-5127

                        726
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 716 of 819 PageID 2622

1               A.       Yes.
2               Q.       When did you get that alert?
3               A.       I think it was sometime in -- well,
4      there were three, actually.                     There was one by a
5      company called Onsite, which is affiliated with
6      RealPage; and then LeasingDesk; and then this
7      one here.
8               Q.       Okay.      And when were those, do you
9      recall?
10              A.       I know two of them were in August,
11     and this may be in August or September, but
12     there were a total of three.
13              Q.       And you say you got that from
14     Experian?
15              A.       Yes.
16              Q.       This email that I'm looking at
17     dated September 5 of 2017, I'll represent to
18     you that RealPage doesn't have in its archives
19     any further communications with you after this
20     date, the September 5 date.
21                       Did you contact RealPage at any
22     time after September 5, 2017?
23              A.       I did, around between September 5
24     and September 6, asking them for documentation
25     that they removed the information from my file

                                                                   Page 156

                                Veritext Legal Solutions
                                     866 299-5127

                        727
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 717 of 819 PageID 2623

1      in Atlanta.
2               Q.       Was that the email we looked at
3      earlier that you are referencing?
4               A.       Well, I contacted them by phone a
5      couple of times too.
6               Q.       Okay.      So I guess what I'm asking,
7      is there anything further in writing that you
8      ever sent to RealPage after September 5, 2017?
9               A.       No.     I don't recall sending them
10     anything else.
11              Q.       And you didn't have any further
12     communications with anyone at Marietta Road
13     after October of 2017, correct?
14              A.       No.
15              Q.       And you mentioned that you found
16     Francis & Mailman online when you were checking
17     on the FTC complaint that you had filed?
18              A.       Yes.
19              Q.       Okay.      And do you recall when that
20     was, what month and year you were checking on
21     the FTC complaint and you found Francis &
22     Mailman?
23              A.       I want to say October of 2018,
24     because the accident was in June, and I was
25     just out of it for a few months with

                                                                   Page 157

                                Veritext Legal Solutions
                                     866 299-5127

                        728
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 718 of 819 PageID 2624

1      everything.         I had missed doctors appointments.
2                        And so at that point, I was still
3      in bed, and I just started taking care of my
4      business at that point, and I hadn't heard from
5      Marietta, so I said, okay, they're not going to
6      rent the apartment.              So I was going to reach
7      out to the FTC to see what they were doing on
8      my behalf, and that's how I found Francis &
9      Mailman.
10              Q.       And why didn't you reach back out
11     to Marietta during that period?
12              A.       Well, time had gone by, so I just
13     assumed at that point they weren't interested
14     in me being a tenant.                I had a lot on my mind
15     at the time.           I had moved into the other
16     apartment.        There was just a lot going on.
17                       And I just didn't want to fight
18     with them anymore.             I didn't want to argue.                 I
19     didn't want to debate with RealPage or
20     Marietta, because I had just gone through
21     something traumatic, and I just didn't want to
22     debate with them anymore.
23              Q.       Are you still looking to rent an
24     apartment in Georgia?
25              A.       Well, to be honest, they are kind

                                                                   Page 158

                                Veritext Legal Solutions
                                     866 299-5127

                        729
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 719 of 819 PageID 2625

1      of mean acting.           I don't know that if I moved
2      there, that there would be a cordial
3      relationship.
4               Q.       When you say "they," you are
5      talking about Marietta Road?
6               A.       Yes.      I'm not sure that, at this
7      point, that -- because I know that I was upset
8      and Ayesha, she didn't appreciate me following
9      through with this whole thing.                      So it's just, I
10     won't say bad blood, but I don't think that
11     there would be a good relationship.
12              Q.       So you are not interested in living
13     in the Marietta Road complex?
14              A.       No.
15              Q.       And was that bad blood, did that
16     leave a bad taste in your mouth, or however you
17     want to characterize it, was that because you
18     had that, sort of, contentious phone call that
19     you described with Ayesha in October of 2017;
20     is that where you got that impression?
21              A.       Once the letter came out, it just
22     felt like I was hurried off the phone.                         I
23     was -- I felt that they just didn't believe me,
24     and they just didn't want me as a tenant.
25              Q.       And so --

                                                                   Page 159

                                Veritext Legal Solutions
                                     866 299-5127

                        730
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 720 of 819 PageID 2626

1               A.       It just didn't -- when I first did
2      this, started the process, they were nice and
3      kind.      But, you know, it just felt like, you
4      know, maybe she felt I was taking it too far or
5      something, and she didn't appreciate that, and
6      that's the impression that I get.
7               Q.       So the impression that you got that
8      they didn't want you there, that was, in your
9      opinion, formed when you were having the
10     conversations in the end of August of 2017; is
11     that right?
12              A.       Yes.
13              Q.       And at that point, you essentially
14     decided that if they -- you felt like they
15     didn't want you to live there, so you wouldn't
16     want to live there either?
17              A.       No.     I still wanted to live there
18     back in August.           That's why I went through all
19     of this too.
20              Q.       Okay.      So when did you decide
21     then -- when did it reach a point in your mind
22     where you felt like you didn't want to live
23     there, based on how you felt like you were
24     being treated by Marietta?
25              A.       In 2018, after the accident.

                                                                   Page 160

                                Veritext Legal Solutions
                                     866 299-5127

                        731
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 721 of 819 PageID 2627

1               Q.       What month is that, 2018 after the
2      accident?
3               A.       The accident was in June.
4               Q.       Why did you reach that point in
5      2018 after the accident if you hadn't had
6      communications with them since October of 2017?
7               A.       Well, I had it in my mind that she
8      was offensive, but I went through something
9      traumatic, and I just didn't want to argue
10     about it anymore.
11              Q.       Okay.
12              A.       They didn't follow up with me,
13     another year had gone by, I didn't hear
14     anything, and then the accident happened, and I
15     just was out of it.              It just -- I just didn't
16     want to deal with anything, more drama or
17     anything traumatic.
18              Q.       Okay.
19              A.       Because I felt if they -- I mean,
20     if I'm still -- if they are still going to do
21     that, then they would send me a letter.
22              Q.       Has your desire to move to Georgia
23     changed; do you now want to be in Ohio?
24              A.       I still want to move to Georgia,
25     but I don't think that that particular

                                                                   Page 161

                                Veritext Legal Solutions
                                     866 299-5127

                        732
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 722 of 819 PageID 2628

1      situation would be best for me right now.
2               Q.       So you still want to move to
3      Georgia, but you don't feel like moving to the
4      Marietta complex would be your preference at
5      this point?
6               A.       Correct.
7               Q.       So what efforts have you taken then
8      to find anywhere else in Georgia, have you done
9      anything?
10              A.       Well, I've been online looking
11     around.       It's not anything like that, but I've
12     just been clicking around looking, because I
13     still want to get away -- get away from some of
14     the memories.
15              Q.       Okay.      So you have done some
16     internet research, but you haven't actually
17     applied anywhere else, correct?
18              A.       Correct.
19              Q.       And you are currently on a
20     month-to-month lease, correct?
21              A.       Correct.
22              Q.       So if you found somewhere in
23     Georgia, you would be able to move there
24     without incurring additional rent --
25              A.       Yes.

                                                                   Page 162

                                Veritext Legal Solutions
                                     866 299-5127

                        733
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 723 of 819 PageID 2629

1               Q.       -- beyond a particular month,
2      right?
3               A.       Yes.
4               Q.       Are you only interested in looking
5      at subsidized apartments, or would you be
6      interested in a market-rate apartment in
7      Georgia?
8               A.       I would be interested in a
9      market-rate apartment.
10              Q.       Apart from the documents that you
11     looked at today, are there any other
12     communications in writing that you have had
13     with either RealPage or Marietta?
14              A.       No.
15              Q.       Any other communications?                   Put
16     aside anything you sent to your lawyers, I'm
17     not interested in that.                 Any communications you
18     have had with anyone else, friends or family or
19     anything like that, about the denial of
20     Marietta?
21              A.       Well, immediately when I got the
22     original letter, I called my daughter.                         She was
23     at work, and she couldn't talk right away, but
24     she knows that something -- she felt something
25     was wrong, because I wouldn't bother her when I

                                                                   Page 163

                                Veritext Legal Solutions
                                     866 299-5127

                        734
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 724 of 819 PageID 2630

1      knew she was at work.
2                        So when she had the opportunity to
3      call me back, I did tell her that they said
4      that I had a criminal record, and I was upset
5      about it.
6               Q.       Okay.       Anyone else you have spoken
7      to about this case, besides your daughter?
8               A.       No.
9                        MR. ST. GEORGE:             Let's look at
10     another document.
11                               -    -    -     -   -
12                       (Thereupon, Deposition Exhibit 13,
13                       Plaintiff's Objections and Responses
14                       to Defendant's First Set of
15                       Interrogatories to Plaintiff Diane
16                       D. Jones, was marked for purposes of
17                       identification.)
18                               -    -    -     -   -
19              Q.       All right.            Ms. Jones, do you have
20     in front of you what has been marked as Exhibit
21     13?
22              A.       Yes.
23              Q.       And do you recognize this document?
24              A.       Yes.
25              Q.       What do you understand it to be?

                                                                   Page 164

                                Veritext Legal Solutions
                                     866 299-5127

                        735
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 725 of 819 PageID 2631

1               A.       Objections and interrogatories.
2               Q.       Okay.      And what are those; do you
3      know?
4               A.       Well, it's just a list of questions
5      that you may or may not ask.
6               Q.       Okay.      So I'll represent to you
7      that these are some questions that we served on
8      your attorneys, and these are the responses
9      that we got back.
10              A.       Okay.
11              Q.       Can I just have you look at the
12     very last page of the document -- well,
13     actually, it's probably the second to the last
14     page.      Do you see where it says Verification.
15     Sorry.        Maybe go to the last page.                 I think
16     this is maybe a double-sided document.
17              A.       Yeah.
18              Q.       Do you see where it says
19     Verification?
20              A.       Yes.
21              Q.       And you say, "I declare under the
22     penalty of perjury that the foregoing is true
23     and correct"?
24              A.       Yes.
25              Q.       Sorry.       "The foregoing is true and

                                                                   Page 165

                                Veritext Legal Solutions
                                     866 299-5127

                        736
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 726 of 819 PageID 2632

1      correct."        Is that your signature?
2               A.       Yes.
3               Q.       So I want to ask you about some
4      questions, some of the responses to a few of
5      these questions.
6               A.       Okay.
7               Q.       And you see it says, if you look,
8      for instance, at the -- go to the third page.
9      It says Specific Objections and Responses.                           Do
10     you see where it says interrogatory number 1 at
11     the top, in bold, interrogatory number 1?
12              A.       Yes.
13              Q.       So these are in numerical order, so
14     I want to ask you just about a couple of these.
15                       If I could have you turn to
16     interrogatory number 3, which is on the very
17     next page.        And it say, "Describe specifically
18     any communications between plaintiff or
19     plaintiff's representative or agent and
20     Marietta relating to plaintiff's application
21     for housing."          Do you see that at the top?
22                       Sorry.       It's on the back or -- it's
23     got page 4 at the bottom.                   Excuse me, page
24     number 4.        Sorry for this being double sided.
25     It makes it a little more complicated.

                                                                   Page 166

                                Veritext Legal Solutions
                                     866 299-5127

                        737
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 727 of 819 PageID 2633

1                        So let me just ask that again.                     You
2      are now at the right page.                    It says,
3      interrogatory number 3, "Describe specifically
4      any communications between plaintiff or
5      plaintiff's representative or agent and
6      Marietta related to plaintiff's application for
7      housing"; do you see that?
8               A.       Yes.
9               Q.       And then there is a series of
10     communications that you list here describing
11     your communications with Marietta; do you see
12     that?
13              A.       Yes.
14              Q.       The very last one, if you look at
15     the very last communication on page 6, so go
16     forward to page 6, please.
17                       So it says, "In April 2018,
18     plaintiff called Marietta because she had not
19     heard anything further.                 Plaintiff was informed
20     that there were still no units available"; do
21     you see that?
22              A.       Yes.
23              Q.       So you testified earlier that you
24     didn't have any communications with Marietta
25     after October of 2017.                 So is this correct, or

                                                                   Page 167

                                Veritext Legal Solutions
                                     866 299-5127

                        738
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 728 of 819 PageID 2634

1      was your testimony today correct?
2               A.       This is correct.
3               Q.       Okay.      So you are now saying that
4      you did have a further conversation with
5      Marietta in April of 2018?
6               A.       It was just a brief -- I had
7      forgotten about this.
8               Q.       It's okay.           I'm not trying to call
9      you a liar.
10              A.       No, no.        I'm sorry.
11              Q.       No, it's fine.              I'm just asking to
12     clarify the testimony, make sure I understand
13     it.
14                       So tell me about that conversation?
15              A.       It was real brief.                I called and
16     asked if there was an apartment available, and
17     she said that there wasn't.
18                       I had just forgotten about that,
19     because again, after June, things were a little
20     fuzzy, but I did inquire.                   They didn't contact
21     me, so I did, yes.             I did contact them before
22     June, before the accident.
23              Q.       And when you say "she," are you
24     speaking of Ayesha?
25              A.       I'm speaking of Ayesha.                  I'm sorry.

                                                                   Page 168

                                Veritext Legal Solutions
                                     866 299-5127

                        739
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 729 of 819 PageID 2635

1      I just forgot about that.
2               Q.       That's okay.            All right.
3                        Let's look at -- well, let me ask
4      you about one more thing.                   If you can go back
5      to page 5.
6               A.       Yes.
7               Q.       You reference an appeal request in
8      the last bullet point.                 Do you see where it
9      says, "In late October 2017, plaintiff called
10     Marietta back because she had not received any
11     further response to her appeal request"; do you
12     see that?
13                       It's toward the very bottom.                    It's
14     the last bullet point.                 It says, "In late
15     October 2017, plaintiff called Marietta back
16     because she had not received any further
17     response to her appeal request."
18                       When you say "appeal request," are
19     you referring to the fax that you sent in?
20              A.       Yes.      She said that there would be
21     a procedure.           She sent me that -- she sent that
22     via mail, I completed it and faxed it back, and
23     I was waiting on the appeal process to be
24     completed, but I never got the process.
25              Q.       Okay.      I just want to make sure we

                                                                   Page 169

                                Veritext Legal Solutions
                                     866 299-5127

                        740
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 730 of 819 PageID 2636

1      are talking about the same document.
2                        Let's go to interrogatory number
3      11.     So if you can go to page 10 of this
4      document.        Are you there, Ms. Jones?
5               A.       Yes.
6               Q.       The interrogatory 11 says, "State
7      specifically all actions that plaintiff or
8      plaintiff's representative or agent took to
9      investigate or correct any allegedly inaccurate
10     information in the consumer report generated by
11     RealPage, as well as the outcome of those
12     actions"; do you see that?
13              A.       Can you tell me where that is
14     again?
15              Q.       Sure.      On page 10.
16              A.       Oh, I'm on 11.
17              Q.       Go back to interrogatory 11.
18              A.       Yes.
19              Q.       It says, "State specifically all
20     actions that plaintiff or plaintiff's
21     representative or agent took to investigate or
22     correct any allegedly inaccurate information in
23     the consumer report generated by RealPage, as
24     well as the outcome of those actions"; do you
25     see that?

                                                                   Page 170

                                Veritext Legal Solutions
                                     866 299-5127

                        741
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 731 of 819 PageID 2637

1               A.       Yes.
2               Q.       I want to ask you about just a
3      couple of entries on this.                    Can you look on
4      page 11.       It say, "On August 28, 2017," this is
5      towards the middle of the page, "plaintiff
6      submitted a complaint regarding defendant's
7      inaccurate reporting to the Consumer Financial
8      Protection Bureau"; do you see that?
9               A.       Yes.
10              Q.       Now, you've mentioned the FTC.                     Is
11     that the same thing, are you talking about the
12     same complaint, or did you file a separate
13     complaint with the Consumer Financial
14     Protection Bureau?
15              A.       I just filed one complaint.
16              Q.       Okay.      All right.             Were there ever
17     any occasions where you contacted RealPage and
18     RealPage did not respond back to you?
19              A.       Well, they didn't respond with
20     information showing that they had removed that
21     information.
22              Q.       Okay.      And is that because when we
23     were looking at that document that was your
24     consumer file that they sent to you, that is
25     because you understood that was only relating

                                                                   Page 171

                                Veritext Legal Solutions
                                     866 299-5127

                        742
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 732 of 819 PageID 2638

1      to Ohio; is that right?
2               A.       That's correct.
3               Q.       Okay.
4               A.       Because I had that same document.
5               Q.       Okay.      So any other times when they
6      didn't -- RealPage did not respond to you,
7      apart from that request?
8               A.       Well, they didn't allow me to speak
9      with a supervisor.
10              Q.       Okay.      Anything else?
11              A.       Not that I recall right now.
12              Q.       If I could have you look at
13     interrogatory 14.            It is actually on the top of
14     page 14.
15                       Interrogatory 14 says, "Describe
16     specifically all of plaintiff's housing
17     applications made in the last three years"; do
18     you see that?
19              A.       Yes.
20              Q.       So we have gone through your
21     housing history from the last three years.                           It
22     included where you were renting with your
23     daughter and granddaughter --
24              A.       Yes.
25              Q.       -- in the house.

                                                                   Page 172

                                Veritext Legal Solutions
                                     866 299-5127

                        743
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 733 of 819 PageID 2639

1                        There was the University Heights
2      apartment by yourself, correct?
3               A.       No.
4               Q.       Or that was with your daughter?
5               A.       Yes.
6               Q.       I apologize.
7               A.       It was a house.
8               Q.       So you had the house with your
9      daughter at University Heights, you had the
10     Lake Shore apartment, and then you have your
11     current address in Euclid, Ohio?
12              A.       Yes.
13              Q.       And did you apply to any other
14     complexes within that period?
15              A.       I don't recall applying to anything
16     else.
17              Q.       And given that you were living in
18     all these places, you were accepted?
19              A.       Yes.
20              Q.       All right.            You can put that
21     exhibit aside.
22                              -    -     -     -   -
23                       (Thereupon, Deposition Exhibit 14,
24                       Plaintiff Diane D. Jones's Responses
25                       to Defendant's First Set of Requests

                                                                   Page 173

                                Veritext Legal Solutions
                                     866 299-5127

                        744
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 734 of 819 PageID 2640

1                        for Admissions, was marked for
2                        purposes of identification.)
3                                -    -     -    -     -
4               Q.       All right, Ms. Jones.                 You have
5      Exhibit 14 in front of you.
6               A.       Yes.
7               Q.       Okay.       Can you hand that back to me
8      for just one second.                I want to make sure you
9      don't have my copy.                If so, we will just switch
10     the exhibit numbers.                Yeah.       Sorry about that.
11     I handed you a copy with some highlighting on
12     it.     I'll remove the exhibit sticker.                      I'll
13     hand you that back.
14                       I apologize.            I don't remember if
15     you answered.          Do you recognize this document?
16              A.       Yes.
17              Q.       What do you understand it to be?
18              A.       A request for admissions.
19              Q.       Okay.       Well, I'll just represent to
20     you that this is some questions, requests for
21     admissions, that we served on your attorneys,
22     and these are the responses that we got back.
23                       So I want to ask you about some of
24     the responses that we received and get your
25     understanding of them, okay?

                                                                   Page 174

                                Veritext Legal Solutions
                                     866 299-5127

                        745
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 735 of 819 PageID 2641

1               A.       Yes.
2               Q.       All right.           Let's look at request
3      for admission number 6, which is on page 4.
4      And you see where it says, it starts, "Admit
5      that plaintiff did not incur any out-of-pocket
6      expenses as a result of any alleged inaccurate
7      information that RealPage included in a tenant
8      screening report for housing in Marietta"; do
9      you see that?
10              A.       Yes.
11              Q.       And then it says, "Plaintiff was
12     forced to pay substantially more in rent as a
13     result of defendant's inaccurate reporting.
14     Plaintiff was paying $610 per month in rent in
15     August of 2017, and expected her rent at
16     Marietta to be approximately $280 per month";
17     do you see that?
18              A.       Yes.
19              Q.       What was the basis for your
20     expectation that the rent would have been $280
21     per month?
22              A.       Well, they have -- they send a
23     document, and they go by your income.
24              Q.       Okay.
25              A.       So it's a 30 percent percentage of

                                                                   Page 175

                                Veritext Legal Solutions
                                     866 299-5127

                        746
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 736 of 819 PageID 2642

1      your income.
2               Q.       Okay.      So it was based on the
3      amount of income that you had at the moment,
4      you understood that there would be a formula,
5      and that would make your rent $280,
6      approximately, per month?
7               A.       Yes.
8               Q.       Let's look at -- well, let me ask
9      you another question.
10                       Did you ever have anyone at
11     Marietta confirm that it would be $280, or was
12     that just your own calculation?
13              A.       No.     That was -- they would do that
14     in writing.
15              Q.       Did they do that in writing?
16              A.       Yes.      And actually when you go
17     online and apply for the application, it's all
18     on there.
19              Q.       Okay.      You would agree with me
20     that, based on the documents that we have seen
21     today, it appears that RealPage processed your
22     dispute and sent corrected information to
23     Marietta within approximately one day, correct?
24              A.       According to this document, yes.
25              Q.       Right.       So this -- in this case,

                                                                   Page 176

                                Veritext Legal Solutions
                                     866 299-5127

                        747
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 737 of 819 PageID 2643

1      you claim essentially that RealPage's
2      procedures for reporting information are not
3      reasonable and not adequate; is that fair?
4                        MS. BRENNAN:            Objection to the
5      form.      Go ahead and answer.
6               A.       That's fair.
7               Q.       Okay.      So but you would also agree
8      with me that you and others have an interest in
9      living in communities where complexes do
10     criminal record background screening to keep
11     people safe, correct?
12              A.       Correct.
13              Q.       So what balance should a company
14     like RealPage strike when doing screening, and
15     by that I mean, what level of certainty should
16     they have before they report a record for
17     someone?       Would you require, for instance, a
18     matching Social Security Number or driver's
19     license number?
20                       MS. BRENNAN:            Objection to the
21     form.      Go ahead and answer.
22              A.       Yes.
23              Q.       Other than that, you would regard
24     there simply being too much possibility for
25     error?

                                                                   Page 177

                                Veritext Legal Solutions
                                     866 299-5127

                        748
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 738 of 819 PageID 2644

1               A.       Yes.
2               Q.       If you required something like a
3      Social Security Number or a driver's license
4      number, wouldn't you be concerned that perhaps
5      some people would be missed, and by that we
6      wouldn't locate criminal records for people
7      that have them?
8                        MS. BRENNAN:            Objection to the
9      form.      You can answer.
10              A.       No.
11              Q.       Why not?
12              A.       Well, in my experience, your Social
13     Security Number just gives so much information.
14     Once they run your bureau, they could -- I
15     mean, once they run a background check on you,
16     specifically you, then they should have all the
17     information that they need.
18              Q.       So do you know, for instance,
19     whether the Social Security Number of criminal
20     record offenders is made available by court
21     systems in Georgia; do you know?
22              A.       I don't know.
23              Q.       You don't know if you could go and
24     pull someone's file and see a Social Security
25     Number in that file or not?

                                                                   Page 178

                                Veritext Legal Solutions
                                     866 299-5127

                        749
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 739 of 819 PageID 2645

1               A.       Well, in the State of Ohio, you
2      can, but I don't know in Georgia.
3               Q.       And what's your basis for saying
4      that in the State of Ohio you can do that?
5               A.       Well, one apartment that I moved
6      in, they had my date of birth, Social Security
7      Number, and driver's license number and did a
8      background check, and they saw I wasn't a
9      criminal, so I was accepted.
10              Q.       Right.       So I guess what I'm asking
11     is, if you are going to find -- if you are
12     going to find out whether someone has a
13     criminal record in their past, you need to
14     conduct a search of court jurisdictions, right,
15     to see if there are any criminal records for
16     that person?
17                       MS. BRENNAN:            Objection to the
18     form.      Go ahead and answer, if you know.
19              Q.       Is that right?
20              A.       Yes.
21              Q.       So it's your testimony that in
22     order to determine whether or not -- I mean, a
23     Diane Jones, there are probably other Diane
24     Jones criminal offenders out there somewhere in
25     this nation of 330 million people, right?

                                                                   Page 179

                                Veritext Legal Solutions
                                     866 299-5127

                        750
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 740 of 819 PageID 2646

1                        So is it your testimony that if I
2      came across a criminal case in Georgia with a
3      Diane Jones and your date of birth, that I
4      would need a Social Security Number on that
5      criminal report that I could then compare to
6      your Social Security Number?
7                        MS. BRENNAN:            Objection to the
8      form.      Go ahead and answer, if you understand.
9               A.       Yes.      If I could add to that?
10              Q.       Sure.
11              A.       Diane Jones is a common name, but
12     Social Security Number is just you, related to
13     you.
14              Q.       Right.
15              A.       So if their software did pick up
16     another Diane Jones and she was a criminal,
17     maybe, just maybe they could maybe
18     contact -- even if they don't want to contact
19     me directly, contact a management company they
20     are selling the information to and say, hey,
21     look, we have this information on this young
22     lady, we need to -- we need more information to
23     verify if this is her.                 Diane Jones is a common
24     name, but we need to make sure if this is her
25     or not.       And they did have my Social Security

                                                                   Page 180

                                Veritext Legal Solutions
                                     866 299-5127

                        751
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 741 of 819 PageID 2647

1      Number.
2               Q.       So they should have used the Social
3      Security Number to compare it to the Social
4      Security Number in the Court record?
5               A.       Yes, and I wouldn't mind that,
6      because they used it three times anyway.
7               Q.       So as a practical matter, wouldn't
8      you agree that either doing that on the front
9      end or resolving a dispute within a day
10     essentially gets you to the same place?
11                       MS. BRENNAN:            Objection to the
12     form.      Go ahead and answer.
13              A.       No, because even if they did that
14     and cleared it up, it just doesn't take away
15     the fact that there is a bad report out here.
16     I shouldn't have to get all upset and losing my
17     breath because they made a mistake.
18                       And it's not just me.                 They are
19     making the same mistake over and over and over
20     again and for years.               Like maybe from 2012 to
21     right now, to this day, it is just not
22     corrected, and it's just not a fair process.
23     Not just to me, but for a lot of people.
24              Q.       What percentage of RealPage's
25     reports do you claim are inaccurate?

                                                                   Page 181

                                Veritext Legal Solutions
                                     866 299-5127

                        752
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 742 of 819 PageID 2648

1                        MS. BRENNAN:            Objection.        Lack of
2      foundation.         Go ahead and answer, if you know.
3               A.       Well, I don't know exactly how
4      many, but I know that when I had a problem and
5      when I tried to get information about RealPage,
6      there were people on there complaining that
7      they had been made homeless because of this and
8      maybe even lost a job because of it.
9                        So it's just -- it's just kind of
10     disheartening that they -- it just feels like
11     they are telling us, like, well, oh, well, this
12     is our procedure, you have to live with this.
13     We may correct it later, you may not have that
14     apartment, we're sorry, but we thought it was
15     you, we made a mistake.
16                       And they say that, but then next
17     year or next month or even the next day, it is
18     happening to someone else.
19              Q.       Okay.      So we provided information
20     in discovery in this case that RealPage did
21     about 12 million criminal screenings, more than
22     that even, between 2016 and 2019.
23                       How many instances on the internet
24     did you see where people were complaining that
25     RealPage had gotten it wrong?

                                                                   Page 182

                                Veritext Legal Solutions
                                     866 299-5127

                        753
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 743 of 819 PageID 2649

1                        MS. BRENNAN:            Objection.        Lack of
2      foundation.         Go ahead and answer.
3               A.       I didn't see 1200.
4               Q.       Well, I said 12 million.
5               A.       12 million, I didn't see 12
6      million.
7               Q.       Did you see a handful?
8               A.       Several.         I didn't just make it a
9      point to just keep looking for -- to see how
10     many there were.            They just, when you go
11     online, it just pops up.                  So I just can't
12     say -- give you an exact number.
13              Q.       How many times, if you know, has
14     RealPage successfully identified someone with a
15     criminal history that would have represented a
16     danger to an apartment complex?
17                       MS. BRENNAN:            Objection.        Lack of
18     foundation.
19              A.       I don't know.
20              Q.       If you look at -- going back to
21     this exhibit, if you look for request for
22     admission number 11, page 6.
23              A.       Yes.
24              Q.       It says, "Plaintiff admits that" --
25     if you look at the response, "Plaintiff admits

                                                                   Page 183

                                Veritext Legal Solutions
                                     866 299-5127

                        754
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 744 of 819 PageID 2650

1      that she has no personal knowledge of
2      defendant's procedures"; do you see that?
3               A.       Yes.
4               Q.       And that's true?
5               A.       That's true, except for one thing.
6      The last time when you were here, you mentioned
7      something about an algorithm.                       That's what I
8      know about that.
9               Q.       Okay.       And that's the extent of
10     your knowledge?
11              A.       Yes.
12              Q.       And that's not really personal
13     knowledge, I guess; that's something you heard
14     from me, right?
15              A.       Yes.
16              Q.       I'm going to hand you the last
17     exhibit.
18                       MR. ST. GEORGE:             We are up to 15.
19                               -    -    -    -    -
20                       (Thereupon, Deposition Exhibit 15,
21                       October 11, 2019 Email with Second
22                       Amended Class Action Complaint
23                       Attached to Defendant's First Set of
24                       Requests for Admissions, was marked
25                       for purposes of identification.)

                                                                   Page 184

                                Veritext Legal Solutions
                                     866 299-5127

                        755
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 745 of 819 PageID 2651

1                                -    -     -    -     -
2               Q.       Ms. Jones, do you have Exhibit 15
3      in front of you?
4               A.       Yes.
5               Q.       And it's got a number of pages.
6      I'd ask you to just sort of briefly look
7      through the document and tell me if you are
8      familiar with it?
9                        I would note that the document
10     really starts on page 3.                  The first is a
11     notification we get from a Court, the first two
12     pages.
13                       So just take a second, and then I
14     just want to ask you if you are familiar with
15     this document?
16              A.       No.
17              Q.       Okay.       Have you not seen it before?
18              A.       No, I don't recall seeing this.
19              Q.       Okay.       Well, I'll represent to you
20     that this is a copy of what is called the
21     complaint.        So this is the lawsuit that was
22     filed against RealPage and the current
23     allegations that are made against RealPage by
24     you.     And I want to just ask you about a couple
25     allegations in the complaint.

                                                                   Page 185

                                Veritext Legal Solutions
                                     866 299-5127

                        756
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 746 of 819 PageID 2652

1                        Do you see that there are numbered
2      paragraphs in this document?
3               A.       Yes.
4               Q.       Okay.      So that's how I will refer
5      to this document.
6                        So can I have you look at page 4.
7      You see the very top there is paragraph 18?
8               A.       Yes.
9               Q.       It say, "Defendant employs policies
10     and procedures that do not include the use of a
11     number of reasonable identifiers, or even a
12     precise first and last name, and it frequently
13     allowed the information belonging to one
14     consumer to appear in the consumer file of
15     another"; do you see that?
16              A.       Yes.
17              Q.       Do you have an understanding of
18     what is being said in this paragraph?
19                       MS. BRENNAN:            I'm just going to
20     make an objection.             The witness testified that
21     she hasn't seen this document before.
22              Q.       So I'm just asking you, it's in
23     English, I mean, I'm asking you if you have an
24     understanding of what is being alleged in
25     paragraph 18?

                                                                   Page 186

                                Veritext Legal Solutions
                                     866 299-5127

                        757
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 747 of 819 PageID 2653

1                        MS. BRENNAN:            Objection.        Lack of
2      foundation.         Go ahead and answer, if you
3      understand.
4               A.       It appears that RealPage may be
5      saying that they shouldn't be held accountable,
6      because of the way their procedures are, that
7      they don't have to have an exact match.
8               Q.       Okay.      So this is -- just to
9      clarify, these are the allegations that you are
10     making against RealPage.                  So it's not what
11     RealPage is saying here.
12                       Let me just ask about one point
13     here.      It says that RealPage's procedures
14     frequently allow information belonging to one
15     consumer to appear in the consumer file of
16     another; do you see that in paragraph 18?                          It
17     is still at the very top.
18              A.       Yes.
19              Q.       Okay.      Do you have any
20     understanding or knowledge about the frequency
21     with which your situation has occurred?
22                       MS. BRENNAN:            Objection.        Lack of
23     foundation.         Go ahead and answer, if you can.
24              A.       Well, yes, because, like I said,
25     there are a lot of complaints online where

                                                                   Page 187

                                Veritext Legal Solutions
                                     866 299-5127

                        758
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 748 of 819 PageID 2654

1      people have said they were homeless because
2      they couldn't get an apartment or various
3      reasons, and it wasn't -- the criminal report
4      wasn't theirs.
5               Q.       Okay.      So your understanding was
6      based on some of the things you saw on the
7      internet; is that right?
8               A.       Well, and then my own situation.
9               Q.       So that's the basis for your
10     understanding of the concept of frequency?
11              A.       Yes.
12              Q.       The next -- look at paragraph 20.
13     It says that, I'm looking at the very last
14     phrase, that "Defendant purposefully," I'll say
15     "prioritizes," even though it says
16     prioritizing.          "The defendant purposefully
17     prioritizes quantity over accuracy of matches";
18     do you see that?
19              A.       Yes.
20              Q.       Do you have an understanding of
21     what is being alleged in paragraph 20?
22              A.       Yes.
23              Q.       What is your understanding?
24              A.       I understand that when they do
25     their background checks, they do, like you

                                                                   Page 188

                                Veritext Legal Solutions
                                     866 299-5127

                        759
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 749 of 819 PageID 2655

1      said, there is 12 million that you guys -- that
2      they do, but they are not accurate.
3                        You are doing a lot of them but --
4      and I understand the reason why they are being
5      done, but a lot of people are being
6      disqualified because of inaccurate matches.
7               Q.       Would you agree that it is a
8      legitimate concern -- it would be concerning if
9      RealPage had an applicant with a criminal
10     history but it didn't report any criminal
11     records for that applicant, it just missed the
12     records; would you agree that that would be a
13     concern?
14              A.       I won't agree, because if they used
15     the correct procedure, then they could match it
16     up with the correct people.
17              Q.       Right.       So what I'm saying is,
18     let's take an applicant who has a criminal
19     history.
20              A.       Yes.
21              Q.       So there is no dispute that this
22     person is a drug offender or whatever, you
23     know, they have a criminal history, and
24     RealPage, in responding to the apartment
25     complex's request for a background screening,

                                                                   Page 189

                                Veritext Legal Solutions
                                     866 299-5127

                        760
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 750 of 819 PageID 2656

1      misses the existence of a criminal record in
2      that person's background and doesn't report it,
3      so that person moves in.
4                        Would you agree that that would be
5      a cause for concern?
6               A.       It would be a concern on the part
7      of RealPage, because it was their inaccuracy.
8      They should have a procedure where they could
9      be more -- what's the word I'm looking for --
10     it would be more accurate.
11                       Again, the Social Security Numbers
12     should tell.           They shouldn't just use a year of
13     birth.        It seems as though that procedure is a
14     problem, because a lot of people are born in
15     1952 or 1961.
16                       So if you are matching a date of
17     birth alone, they could still -- it could go
18     either way.         They could miss something or they
19     could make accusations against someone else.
20              Q.       Right.       So are you saying then, or
21     would you agree that the concept of accuracy
22     includes making sure that people have a
23     criminal -- who do have a criminal past are
24     identified as having a criminal past?
25              A.       People who actually have a criminal

                                                                   Page 190

                                Veritext Legal Solutions
                                     866 299-5127

                        761
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 751 of 819 PageID 2657

1      past should be identified, because everyone
2      deserves to be safe where they live.
3               Q.       Okay.      Can I have you turn to the
4      next page of the complaint.
5               A.       Yes.
6               Q.       Paragraph 32, it says, "But by then
7      it a was" -- typographical area.
8                        Then it says, "But by then it was
9      too late.        Ms. Jones had already lost the
10     rental opportunity with Interstate Realty"; do
11     you see that?
12              A.       I see that.
13              Q.       Would you agree with me if the
14     documents that we looked at showing that you
15     had actually been approved to rent at Marietta
16     Road are accurate, that this statement in the
17     complaint would be false?
18                       MS. BRENNAN:            Objection.        Lack of
19     foundation.         Go ahead and answer, if you can.
20              A.       I would agree with that, if they
21     would -- if I would have had those documents to
22     say that.        I never received that.
23              Q.       Understood.           We would have to find
24     that out from the apartment complex, correct?
25              A.       Yes, and they will tell you they

                                                                   Page 191

                                Veritext Legal Solutions
                                     866 299-5127

                        762
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 752 of 819 PageID 2658

1      never sent me anything to say that.                        I never
2      saw that.
3               Q.       I'm not so sure about that, but we
4      can ask them.
5               A.       Yes.
6               Q.       You can put that aside for now.
7                        You testified earlier that it
8      caused you distress when you learned that you
9      had been identified as having a criminal
10     history, correct?
11              A.       Yes.
12              Q.       Was that distress significant to
13     you, were you -- it's tough to quantify, but
14     would you regard that distress as something
15     that affected your life?
16              A.       Yes.      No one wants to be accused of
17     being a criminal and drugs and all of that,
18     being turned down for something that you didn't
19     do.     I was very upset.
20              Q.       Okay.      So let's take that distress,
21     and what I just want to find out is did you
22     ever see any medical professionals to address
23     that distress?
24              A.       No.     I didn't go to an emergency
25     room or anything.

                                                                   Page 192

                                Veritext Legal Solutions
                                     866 299-5127

                        763
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 753 of 819 PageID 2659

1               Q.       Did you take any medications, over
2      the counter or prescriptions?
3               A.       I had a migraine headache, and I
4      did take something for that.
5               Q.       When did you have that migraine?
6               A.       Immediately.
7               Q.       Okay.      So what did you take, just
8      some Ibuprofen or something like that?
9               A.       Yes.
10              Q.       And apart from that, the migraine
11     in the immediate aftermath of finding out, did
12     you ever take any other medications or anything
13     that you are aware of?
14              A.       No.     I wasn't taking any -- going
15     to keep taking pills, because I was upset and
16     in disarray.           You know, I don't think they
17     prescribe anything for an anxiety attack.
18              Q.       Why would you have been so upset if
19     RealPage told you within less than 24 hours
20     that the situation had been corrected and the
21     record had been removed?
22                       MS. BRENNAN:            Objection to form.
23     Go ahead.
24              A.       When I initially got letter and saw
25     that I was being turned down because of a

                                                                   Page 193

                                Veritext Legal Solutions
                                     866 299-5127

                        764
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 754 of 819 PageID 2660

1      criminal report, and then I received a document
2      with a young lady who has committed crimes, and
3      my name is nowhere on that, anyone would be
4      upset.
5               Q.       Right.       But I guess what I'm asking
6      you, I mean, were you -- did your distress
7      cease, you know, within 24 hours, when RealPage
8      addressed your dispute and told the apartment
9      complex that the record wasn't yours?
10              A.       No, I was still upset.
11              Q.       Why?
12              A.       Because, just the whole ordeal.
13     Even though it's an algorithm or they have to
14     check people out, had I done those things, I
15     wouldn't have been upset, but I have lived my
16     life without doing any of that.                      And someone
17     would have to -- you know, I would have the
18     right to be upset and furious.
19                       And then when the initial call to
20     RealPage, for them to say, oh, well, you know,
21     we go by your date of birth, as if they are
22     telling me, "Yes, this is you."
23              Q.       Did anyone from RealPage say, "No,
24     we know this is you"?
25              A.       They didn't say, "We know this is

                                                                   Page 194

                                Veritext Legal Solutions
                                     866 299-5127

                        765
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 755 of 819 PageID 2661

1      you," or they didn't say that "It's not you."
2               Q.       But then they did say it wasn't you
3      within less than 24 hours, right?
4               A.       But the damage was already done.
5               Q.       Well, what damage?
6               A.       I was furious, I had an anxiety
7      attack, I was turned down for the apartment.
8               Q.       And that's assuming that you
9      weren't actually accepted for the apartment,
10     like the documents show?
11                       MS. BRENNAN:            Objection to the
12     form.      Go ahead.
13              A.       Well, right at that point, all I
14     was looking at was that I was turned down and
15     that you were out here in Atlanta, you have
16     been incarcerated for drug activity.
17              Q.       You would agree that it is
18     important for apartment complexes to screen for
19     drug offenders, to make sure they don't have
20     drug activity going on at the complexes,
21     correct?
22              A.       I agree, but they should do that to
23     the people that actually committed those
24     offenses.
25              Q.       Understood.           Are you able to

                                                                   Page 195

                                Veritext Legal Solutions
                                     866 299-5127

                        766
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 756 of 819 PageID 2662

1      travel?       I know you have got some medical
2      conditions, but are you able to travel?
3               A.       If I have to, yes.
4               Q.       Okay.      Would you be able to travel
5      to Dallas if needed for this trial?
6               A.       Yes.
7               Q.       The trial in this case could last
8      for a couple weeks.              Would you be able to sit
9      through a trial lasting a couple of weeks?
10                       MS. BRENNAN:            Objection to the
11     form.      Go ahead and answer.
12              A.       Yes.
13              Q.       Okay.      I'm probably almost done.
14     Let me just take five or ten minutes, look
15     through my notes, and then maybe I'll have a
16     couple more questions for you, Ms. Jones.
17                       MR. ST. GEORGE:               Why don't we go
18     off the record, take a ten-minute break, and we
19     will be done shortly after that.
20                       THE VIDEOGRAPHER:                 Off the record.
21                       (Recess taken.)
22                       THE VIDEOGRAPHER:                 We are on the
23     record.       2:35.
24              Q.       Ms. Jones, I just remind you you
25     remain under oath.             Just a couple of questions

                                                                   Page 196

                                Veritext Legal Solutions
                                     866 299-5127

                        767
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 757 of 819 PageID 2663

1      for you as we close out here, Ms. Jones.
2                        You don't have any allegation that
3      RealPage communicated the criminal record, the
4      Toni Taylor criminal record to anyone other
5      than Marietta Road, correct?
6               A.       I don't know.
7               Q.       You don't have any allegation or
8      knowledge of them reporting it to anyone else,
9      right?
10              A.       No.
11              Q.       The stress that you were
12     describing, you mentioned the migraine and that
13     it was distressing to you, did you change your
14     lifestyle in any way, like did you become less
15     social or anything that you are claiming in
16     that regard in terms of the effects of the
17     stress that you have identified?
18              A.       I wouldn't say I became less
19     social.
20              Q.       Anything else, any lifestyle
21     changes?
22              A.       Less trusting, but I haven't
23     changed my life.
24              Q.       In fact, you still applied to some
25     other apartment complexes and you have gone

                                                                   Page 197

                                Veritext Legal Solutions
                                     866 299-5127

                        768
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 758 of 819 PageID 2664

1      through background screening?
2               A.       I did.
3               Q.       Marietta Road, the complex, do you
4      have knowledge of the specific criteria that
5      they used to evaluate applications for housing?
6               A.       Well, they attached -- there is a
7      checklist, and credit, criminal background, a
8      lot of various things, and the only criteria
9      that they checked for me was the criminal
10     background.
11              Q.       Okay.      So within that criminal
12     background category, do you know, for instance,
13     whether Marietta has certain types of crimes
14     that they will still allow the person to move
15     in, versus those that they would deem
16     disqualifying?
17              A.       No.
18              Q.       So you don't know whether it's
19     possible that someone with an identified
20     criminal history of a certain type might still
21     be able to get an apartment at Marietta Road?
22              A.       I don't know.
23              Q.       Do you have any idea if the
24     apartment would currently be available, what is
25     the status of the wait list at Marietta at this

                                                                   Page 198

                                Veritext Legal Solutions
                                     866 299-5127

                        769
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 759 of 819 PageID 2665

1      point in time?
2               A.       They contacted me and said that
3      they may have something coming up.
4               Q.       When did they contact you?
5               A.       January, it was before the
6      holidays, before Thanksgiving.
7               Q.       So did they reach out to you again
8      in November, approximately, to say they might
9      have something coming up?
10              A.       But they said in order for -- first
11     they had something in November, and then they
12     said -- called back and said they had something
13     in October, and I'd have to move within seven
14     days.
15              Q.       And you weren't willing to do that?
16              A.       I wasn't prepared to just pick up.
17     Even though I'm not on a lease, I just wasn't
18     prepared to pack up within a week.
19              Q.       And you testified you are not
20     really interested in living there at this point
21     in time anyway?
22              A.       No.
23              Q.       Okay.      So just to make sure that
24     closes the loop on all these communications,
25     you just identified a new communication with

                                                                   Page 199

                                Veritext Legal Solutions
                                     866 299-5127

                        770
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 760 of 819 PageID 2666

1      Marietta Road in October or November of this
2      past year, correct?
3               A.       Yes.
4               Q.       Any other communications that we
5      have talked about that -- other than the ones
6      that we have talked about that you had with
7      Marietta Road?
8               A.       No.     You had asked me about 2018.
9               Q.       Okay.      Well, let's take 2019 or
10     2020.      Anything other than what you just
11     describe?
12              A.       No.     It's over.
13              Q.       Do you know if you have to move
14     within -- if their policy is that you have to
15     move in within seven days of being accepted; is
16     that their policy?
17              A.       I don't think that's their policy.
18     That's Ayesha's policy.
19              Q.       It was Ayesha that contacted you?
20              A.       Yes.
21              Q.       Did you talk by phone or by letter?
22              A.       By phone.
23              Q.       And how long did that conversation
24     last?
25              A.       I want to say about 15 minutes,

                                                                   Page 200

                                Veritext Legal Solutions
                                     866 299-5127

                        771
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 761 of 819 PageID 2667

1      because she was getting upset.                      She brought up
2      the fact that I -- how upset I was initially
3      when I was turned down.                 She just started
4      asking me questions about that incident, and
5      the conversation didn't go very well.
6               Q.       All right.           If Marietta Road is
7      contacting you still at the end of 2019 and
8      asking you if you are able to come and move in,
9      doesn't that indicate to you that they
10     ultimately accepted your application?
11                       MS. BRENNAN:            Objection to the
12     form.      Go ahead and answer.
13              A.       Two years later -- or a year and a
14     half later.
15              Q.       But it indicates to you that you
16     would be accepted now in Marietta Road?
17              A.       Yeah.
18              Q.       You testified earlier that you
19     understand this is a class action that's been
20     filed?
21              A.       Yes.
22              Q.       There is other people that are
23     being represented in this lawsuit.                       And this
24     case, of course, implicates the background
25     screening reports that are generated by

                                                                   Page 201

                                Veritext Legal Solutions
                                     866 299-5127

                        772
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 762 of 819 PageID 2668

1      RealPage, right?
2               A.       Yes.
3               Q.       So do you have a sense of what
4      period of time is implicated by this case, and
5      by that I mean, if someone had a background
6      screening report, you know, two years ago, are
7      they in this class, versus if someone had a
8      background screening report five years, are
9      they in this class; do you know what period of
10     time, in terms of screening reports, this class
11     action covers?
12              A.       No.     And I wanted to add --
13              Q.       Yes.
14              A.       -- I would have had to go through
15     the same procedure with Marietta now, and again
16     with you guys again.               So she made an offer, but
17     I wasn't accepted.
18              Q.       All right.           Why do you say that;
19     did they tell you you would have to be
20     rescreened?
21              A.       Yes.
22              Q.       But you understand now, based on
23     the documents you have seen, that RealPage has
24     removed that record from your file, correct?
25                       MS. BRENNAN:            Objection.

                                                                   Page 202

                                Veritext Legal Solutions
                                     866 299-5127

                        773
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 763 of 819 PageID 2669

1      Foundation.         Go ahead.
2               A.       No.
3               Q.       You don't know?
4               A.       No, it doesn't appear that they
5      have, because again, the document that they
6      sent me is exactly what I have that I pulled on
7      my own a while ago.
8               Q.       At the very least, you understand,
9      based on some documents that you have seen,
10     that RealPage has informed Marietta that you
11     are not associated with the Georgia criminal
12     record?
13              A.       Yes.
14                       MR. ST. GEORGE:               Okay.    I don't
15     have anything further for you.
16                       Lauren, any questions?
17                       MS. BRENNAN:            Nothing for me.
18                       MR. ST. GEORGE:               Well, thank you
19     very much for your time, Ms. Jones.                        I
20     appreciate it.
21                       THE WITNESS:            Thank you.
22                       THE VIDEOGRAPHER:                 Off the record
23     at 2:43.
24                       MS. BRENNAN:            She will read.
25              (Deposition concluded at 2:44 p.m.)

                                                                   Page 203

                                Veritext Legal Solutions
                                     866 299-5127

                        774
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 764 of 819 PageID 2670

1      Whereupon, counsel was requested to give
2      instruction regarding the witness's review of
3      the transcript pursuant to the Civil Rules.
4
5                                   SIGNATURE:
6      Transcript review was requested pursuant to the
7      applicable Rules of Civil Procedure.
8
9                             TRANSCRIPT DELIVERY:
10     Counsel was requested to give instruction
11     regarding delivery date of transcript.
12                       MR. ST. GEORGE:               Original
13     Transcript.
14                       MS. BRENNAN:            Certified Transcript.
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 204

                                Veritext Legal Solutions
                                     866 299-5127

                        775
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 765 of 819 PageID 2671

1

2

3

4

5

6

7

8                 I, DIANE D. JONES, do hereby declare

9      under penalty of perjury that I have read the foregoing

10     transcript of my deposition; that I have made such

11     corrections as noted herein, in ink, initialed by me, or

12     attached hereto; that my testimony as contained herein,

13     as corrected, is true and correct.

14                EXECUTED this _____ day of ___________________,

15     ______, at ________________________, __________________.

16                            (City)                         (State)

17

18

19

20

21                _____________________________________

22                            DIANE D. JONES

23

24

25

                                                                    Page 205

                                Veritext Legal Solutions
                                     866 299-5127

                        776
Case 3:19-cv-02087-B Document 129 Filed 05/29/20      Page 766 of 819 PageID 2672

1                          REPORTER'S CERTIFICATE
2      The State of Ohio,               )
3                                                      SS:
4      County of Cuyahoga.              )
5
6                        I, Wendy L. Klauss, a Notary Public
7      within and for the State of Ohio, duly
8      commissioned and qualified, do hereby certify
9      that the within named witness, DIANE D. JONES,
10     was by me first duly sworn to testify the
11     truth, the whole truth and nothing but the
12     truth in the cause aforesaid; that the
13     testimony then given by the above-referenced
14     witness was by me reduced to stenotypy in the
15     presence of said witness; afterwards
16     transcribed, and that the foregoing is a true
17     and correct transcription of the testimony so
18     given by the above-referenced witness.
19                       I do further certify that this
20     deposition was taken at the time and place in
21     the foregoing caption specified and was
22     completed without adjournment.
23
24
25

                                                                   Page 206

                                Veritext Legal Solutions
                                     866 299-5127

                        777
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 767 of 819 PageID 2673
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 768 of 819 PageID 2674
  [& - 2018]

            &              170:3,6,16,17       184 5:9               2012 18:12 181:20
   & 25:3,10 39:19         171:4 183:22        186 6:15              2013 29:16
     40:4,9 130:15         184:21              187 6:16,17           2014 23:7
     157:16,21 158:8     110 4:14              19 31:5               2015 15:23 16:2
                         1100 1:20             191 6:18                23:6 29:3,6
             0
                         118 4:16              19103 2:7             2016 4:3 15:25
   00001 4:5 83:22       11:07 62:15           193 6:19                29:4,5 36:14,16
   00003 4:7 88:20       11:21 62:18           195 6:20                37:3 73:17,18,19
   00004 4:9 99:4        12 5:3 153:9,11,17    1952 190:15             73:19 74:10 79:9
   000041 4:17             155:15 182:21       196 6:21                79:12 83:19 85:5
     118:15                183:4,5,5 189:1     1961 103:9 190:15       85:8,16 86:18
   000046 5:2 146:20     1200 183:3            1980 29:22 30:9         87:9 182:22
   00005 4:11 100:19     125 4:18              1981 30:11            2017 5:1,3 13:17
   000050 5:3 153:13     13 5:4 103:7,9        1987 30:8,9,13          14:19 15:23 16:3
   000053 4:25             164:12,21 207:15      32:7                  29:9 36:6,9 37:3
     140:10              133 4:21              1988 11:2               39:4 40:13 44:2
   00009 4:20 125:6      14 1:18 5:7 7:2       1995 32:11              73:13,17 75:15,21
   00015 4:15 110:6        34:21,22 172:13     1997 18:8,10            78:16 83:1,3 87:4
   000164 4:13 108:5       172:14,15 173:23    1999 32:25              87:5,11 89:9
   000166 4:22             174:5               1:07 133:11             101:13 112:12
     133:22              140 4:23                       2              113:5 118:1,6
   02087 1:9             146 5:1                                       122:11,23 126:5
                                               2 3:3 4:6 88:16,18
             1           15 5:9 24:22 28:1                             128:15 130:20,25
                                                 88:24 92:13 93:2
   1 1:25 4:3 83:16        41:25 184:18,20                             131:14,24 138:9
                                                 93:7 95:3 96:20
     83:18 84:1 107:3      185:2 200:25                                138:18 142:11,11
                                                 98:16 104:4 109:3
     166:10,11           153 5:3                                       142:16 143:19
                                                 109:5,17 110:19
   1,025 16:7            1600 2:6                                      144:6,23 145:4,25
                                               20 28:1,8,20,20
   10 4:23 140:4,7,15    164 5:4                                       146:18 150:19
                                                 31:8,22 188:12,21
     140:16 143:19       169 135:16                                    153:12 154:3,7,11
                                               2000 31:18
     144:6 145:3 170:3   17 16:1                                       155:2 156:17,22
                                               2002 33:10,14,19
     170:15              173 5:7                                       157:8,13 159:19
                                               2003 19:7
   10-11-2017 141:23     177 6:6,7                                     160:10 161:6
                                               2004 33:13
   100 4:10 149:25       178 6:8                                       167:25 169:9,15
                                               2005 20:4 33:22
   1001 2:14             179 6:9                                       171:4 175:15
                                                 34:5
   102 11:23             18 16:1 186:7,25                            2018 12:12,16
                                               2006 34:5,9,15,21
   108 4:12                187:16                                      13:11,17 14:11
                                               2008 22:2
   10:02 1:18 7:2        180 6:10                                      15:25 35:20 36:1
                                               2009 21:24
   11 5:1,1,9 142:11     181 6:11                                      43:16,16 47:14
                                               201 6:22
     142:16 145:4        182 6:12                                      157:23 160:25
                                               2010 21:3
     146:15,17,18,23     183 6:13,14                                   161:1,5 167:17
                                               2011 21:21 22:5
     154:8 155:14                                                      168:5 200:8

                                                                                  Page 1
                                  Veritext Legal Solutions
                                       866 299-5127
                          779
Case 3:19-cv-02087-B Document 129 Filed 05/29/20       Page 769 of 819 PageID 2675
  [2019 - accuracy]

   2019 5:9 28:13       2:43 203:23                    6            970 37:7,12 82:25
     43:16 182:22       2:44 203:25           6 4:14 33:23 110:1      83:1
     184:21 200:9                3              110:3,10 111:14     9799 102:25
     201:7                                      121:17 132:19       99 4:8 33:1
                        3 4:8 98:22 99:2,7
   202 6:23                                     156:24 167:15,16    9:18 136:14
                          112:12,23 113:5
   2020 1:18 7:3                                175:3 183:22        9:24 136:19 138:9
                          166:16 167:3
     12:11 200:10                             600 17:19               138:20
                          185:10
     207:8                                    610 14:5 81:5                   a
                        30 28:20 175:25
   2024 207:15                                  82:11 175:14
                        31 107:3 128:15                             a.m. 1:18 138:9,20
   205 3:10                                   697-1200 2:16
                        32 191:6                                    ability 10:11
   207 1:25
                        330 179:25                     7            able 48:9 49:24
   21 144:23
                        38 16:12              7 3:8 4:16 118:10       55:21,23,25 69:24
   215 2:8
                        3822766 1:24            118:12 121:17         82:1,3 112:7
   21st 207:7
                        3:19 1:9                122:6                 116:22 162:23
   2222 207:11
                                 4            7032 127:4              195:25 196:2,4,8
   225 81:1
                                              7302 126:25             198:21 201:8
   23219 2:15           4 3:5 4:10 90:25
                                              735-8600 2:8          abuses 49:11
   235 73:4 81:3,4        91:5,12 98:21
                                              79 6:5                accent 119:10
     82:16                100:13,17,24
                                                                      121:2 135:12,14
   24 4:3 83:19 85:4      102:17 120:14                8
                                                                    accept 67:19 88:9
     85:15 87:8 128:8     150:19 154:3,7,11   8 4:18 101:12         accepted 47:7,11
     193:19 194:7         155:1,7 166:23,24     125:1,3,11 131:18     48:13 65:19 68:9
     195:3                175:3 186:6           132:20 139:9,10       69:25 80:21,24
   24350 11:22          40 54:20                139:11                87:23 88:4,7
   25,000 77:10         44 6:3                8-15-2017 142:10        173:18 179:9
   2510 2:6             44123 11:23           8/21/2017 4:12          195:9 200:15
   XXX-XX-XXXX 103:5    49 148:14               108:4                 201:10,16 202:17
   28 112:21 118:1,3             5            804 2:16              access 151:4
     118:6 122:11,23    5 4:12 5:3 108:1,3    83 4:3                accessed 152:25
     171:4                108:17 109:22       845 81:11 82:4        accident 10:23,24
   280 175:16,20          153:12 154:25         83:5                  18:2 35:21,22
     176:5,11             155:5 156:17,20     88 4:6                  66:24 157:24
   28th 89:13 121:21      156:22,23 157:8              9              160:25 161:2,3,5
     123:8                169:5               9 4:21 133:17,19        161:14 168:22
   29 75:20 118:3       55 68:23                134:1 139:8,12      account 106:10
     126:5 131:24       556 103:12            900 82:20,23          accountable 187:5
     138:8,17 142:11    56 6:4                90s 31:17             accounts 46:10
     145:2,25           575 12:25 13:4        92 32:21                102:8,9,12
   29th 89:14             37:16               943 83:2,3,4          accrued 20:23
   2:35 196:23          58 11:18 68:22        97 18:15              accuracy 102:12
                                                                      126:13 188:17

                                                                                 Page 2
                                 Veritext Legal Solutions
                                      866 299-5127
                         780
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 770 of 819 PageID 2676
  [accuracy - apart]

     190:21                120:6 122:13        agent 31:4,5,11,12    allegedly 170:9,22
   accurate 64:23          125:25 128:14         135:24 166:19       allergic 52:25
     106:4 122:23          137:14 141:3,6,11     167:5 170:8,21      allotted 149:24
     127:13 189:2          141:14,19,24,25     ago 33:12 48:23       allow 172:8
     190:10 191:16         142:4 144:14,18       152:18 202:6          187:14 198:14
   accusations             148:9,10 173:11       203:7               allowed 97:6
     190:19                192:22              agree 65:1,4 81:25      113:24 186:13
   accused 40:18         addressed 86:14         105:2,6,21 139:22   allstate 31:25 32:5
     53:12 59:9 68:18      194:8                 140:25 150:17,21      32:9,10,13,15,16
     68:20 119:18        addresses 103:19        176:19 177:7          32:18,24 33:6,9,20
     192:16                103:23 104:2,6,7      181:8 189:7,12,14   amended 5:10
   acknowledging         adequate 177:3          190:4,21 191:13       184:22
     41:2                adequately 56:10        191:20 195:17,22    amount 19:23
   act 48:20 49:6        adjournment           agreed 47:2 94:17       149:24 176:3
     147:12                206:22              ahead 9:4,11 10:7     amy 25:17
   acting 159:1          adjustments 63:9        44:12 56:16 62:12   angelo 135:5,7
   action 5:10 20:21     admission 142:16        79:25 80:4 85:2     answer 9:4,5,11
     21:8 41:12,15,23      175:3 183:22          177:5,21 179:18       10:6,7 44:13
     42:4,4 44:8,11      admissions 5:8,11       180:8 181:12          56:16 79:25 80:4
     51:17 184:22          174:1,18,21           182:2 183:2 187:2     177:5,21 178:9
     201:19 202:11         184:24                187:23 191:19         179:18 180:8
     207:4               admit 175:4             193:23 195:12         181:12 182:2
   actions 170:7,12      admits 183:24,25        196:11 201:12         183:2 187:2,23
     170:20,24           admitted 79:20          203:1                 191:19 196:11
   activity 38:17          80:8                ahold 96:3              201:12
     40:18 53:12 55:13   advance 24:11         alabama 72:6          answered 174:15
     68:18 135:17,20       58:1                alert 154:15          answers 9:19
     135:22 195:16,20    affiliated 25:9         155:20,24 156:2     anthony 26:1
   actual 50:2 84:16       156:5               algorithm 184:7       anxiety 193:17
     86:1,13             affixed 90:24           194:13                195:6
   add 180:9 202:12        207:6               alias 53:14 105:9     anymore 158:18
   addition 82:12        afford 21:17 82:17      105:17 106:7,8,11     158:22 161:10
   additional 128:24       93:19                 106:13              anyway 181:6
     162:24              affordable 82:8       aliases 53:9 59:12      199:21
   address 11:21,22      afforded 83:6           104:24 105:4,7,12   apart 18:2,5 19:19
     12:4,7,8 16:14,15   aforesaid 206:12        105:20                24:23 26:17 31:1
     16:19,19 17:10      aftermath 193:11      allegation 197:2,7      48:17 53:24
     22:18 39:8,11       age 7:17              allegations 185:23      107:18 145:23
     86:15,21,25 87:2    agency 31:20 32:5       185:25 187:9          163:10 172:7
     87:10 103:17,20       33:2,4              alleged 175:6           193:10
     103:22,25 104:8                             186:24 188:21

                                                                                  Page 3
                                  Veritext Legal Solutions
                                       866 299-5127
                          781
Case 3:19-cv-02087-B Document 129 Filed 05/29/20           Page 771 of 819 PageID 2677
  [apartment - attached]

   apartment 11:25         appear 23:8              203:20                154:24 163:16
     13:1,8,13,19,21         137:20 186:14        approval 143:23         173:21 192:6
     14:6 15:10 17:12        187:15 203:4           144:6,10,11,13      asked 9:24 59:4,8
     20:5,17,24 28:25      appearances 2:1          145:8                 61:10 90:1 94:12
     38:12,19 39:1           3:3                  approved 117:3          94:21 97:16
     40:17,20 42:10        appears 87:9             139:24 142:15,20      119:19 121:2
     44:3,4,20 45:23         122:21 143:17          145:3 191:15          168:16 200:8
     46:20,21 47:14,25       176:21 187:4         approving 143:19      asking 48:6 50:1
     48:8,9 49:22,24       applicable 204:7       approximately           50:13 54:13,22
     50:11 52:20 55:19     applicant 57:8,14        15:22 24:19 27:8      102:13 106:6
     55:22 60:9,21           138:1 141:3 189:9      27:25 28:3,6,18       115:25 134:10
     65:16,20,25 68:9        189:11,18              29:13 32:25 33:10     155:12 156:24
     68:10 69:24 70:4      applicant's 138:2        43:13 81:1 103:14     157:6 168:11
     70:17 71:12 74:17     application 47:3         112:16 175:16         179:10 186:22,23
     76:6,10 77:6            70:2 74:16 75:3        176:6,23 199:8        194:5 201:4,8
     80:15,22 82:17          77:2,14 78:1,7       april 12:14,16        asserting 49:16
     83:5 86:22 112:7        79:1,8 83:10           13:11,17,17 14:11     50:2
     113:22 114:1,1,4        84:25 85:8 88:7        14:18 15:22,23,25   assist 51:24
     114:18 115:10,20        100:5 130:19           16:3 29:8 47:14     associate 30:16
     116:1 117:4             142:15 143:19          73:13 75:15 87:4    associated 152:8
     124:21 127:1            144:22,22 145:2,9      87:11 167:17          203:11
     129:9 130:2 158:6       166:20 167:6           168:5               assume 9:23 11:24
     158:16,24 163:6,9       176:17 201:10        archive 144:4           105:19
     168:16 173:2,10       applications 76:23     archives 156:18       assumed 158:13
     179:5 182:14            172:17 198:5         area 118:3 191:7      assuming 53:18
     183:16 188:2          applied 36:8 38:12     argue 158:18            65:15 195:8
     189:24 191:24           47:20 48:7 65:16       161:9               assumption 50:17
     194:8 195:7,9,18        70:16,20 73:7,8,16   arnold 42:15,23       atlanta 38:12,19
     197:25 198:21,24        76:11 77:15 78:18      43:1                  51:3 60:3,12
   apartments 46:16          129:9 162:17         arrangement             61:13,24 69:19
     46:23 52:16 71:10       197:24                 80:18 81:14 82:14     72:10,11,12,14,16
     76:9,12,14 89:22      apply 47:24 49:2       arrangements            72:22 76:13 82:16
     115:23 163:5            64:13 70:23 74:9       81:15 82:6,8          93:16,19,25 97:10
   apologize 84:21           74:20 75:2 173:13    arrest 35:7             117:20 146:11
     85:2 173:6 174:14       176:17               arrested 22:21,24       157:1 195:15
   apologized 119:24       applying 49:21         arrive 111:3          attach 90:19
   appeal 95:19,20           76:8 173:15          ashley 15:6           attached 4:3 5:10
     95:24,25 113:9,20     appointments           aside 48:11 54:21       83:20 90:8,12,20
     113:24 114:9,23         158:1                  67:10 98:17,18        91:13,15,16,18
     115:11 140:2          appreciate 8:3           100:10 108:14         92:2,19 97:20
     169:7,11,17,18,23       159:8 160:5            109:24 145:22         154:5,10 155:14

                                                                                     Page 4
                                     Veritext Legal Solutions
                                          866 299-5127
                            782
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 772 of 819 PageID 2678
  [attached - bell]

     184:23 198:6        auntie 71:5             113:4,5,15,17          203:9
     205:12              authority 94:13         114:8,10,16          basic 87:7 108:23
   attaching 155:8       automatically           117:20 120:23          154:22
   attachment 4:14         55:17                 121:3,3,4,11,13      basically 79:15
     90:14 91:25 92:11   automobile 10:24        123:25 128:8         basis 65:6 136:7
     110:5 154:6         available 76:15         133:12 137:1           145:18 175:19
   attack 193:17           83:5 114:18           138:4 150:9            179:3 188:9
     195:7                 167:20 168:16         158:10 160:18        bates 4:4,6,8,10,12
   attempt 97:4            178:20 198:24         164:3 165:9            4:15,17,19,22,24
     135:23 153:3        avenue 1:20             166:22 169:4,10        5:1 83:21 88:19
   attempted 82:13       aware 9:8 20:12         169:15,22 170:17       99:3 100:18 108:4
   attend 29:24 30:3       20:15 39:15 41:23     171:18 174:7,13        110:5 118:14
     30:13                 48:14 143:24          174:22 183:20          125:5 133:21
   attendance 31:3         145:7 193:13          199:12                 140:9 146:19
   attended 42:20        ayesha 89:24 93:9      background 38:13      beasley 142:23
     43:10                 94:9,10,20 96:8,10    38:15 39:1 42:11       143:14,18 144:7
   attending 7:10          96:13 99:22           45:20,24 46:2,6,23   bed 158:3
   attorney 24:15          114:20 115:15         47:6,10 50:7,18      bedford 17:6,10
     25:8,14,17 39:21      117:9,21 135:24       52:21 55:15 56:23      29:12
     44:14 120:4 130:7     136:3 142:23          59:7 60:22 69:7      bedroom 13:2
     130:8,14 207:2        143:1,13,14,18        74:23 78:2 97:25       14:9 17:20
   attorneys 23:18         144:7 159:8,19        120:22 177:10        bedrooms 15:18
     24:11,23 26:4         168:24,25 200:19      178:15 179:8           15:20
     39:14 84:7 165:8    ayesha's 200:18         188:25 189:25        beginning 4:4,10
     174:21                        b             190:2 198:1,7,10       4:14,17,19,21,24
   attributable 149:7                            198:12 201:24          5:1 83:20 100:18
                         b 1:9,12
   august 40:13                                  202:5,8                110:5 118:13
                         babies 66:21
     75:20 78:16 87:5                           backup 149:1            125:5 133:21
                         baby 35:6
     89:9,14 101:12                              150:7,13               140:9 146:19
                         back 23:7 32:15
     103:7,9 112:19,20                          bad 62:8 69:1,20      behalf 2:3,11 7:14
                           32:21 34:10 35:4
     112:21 118:1,6                              159:10,15,16           158:8
                           38:15 40:1,24
     122:10,23 123:8                             181:15               believe 11:2 17:18
                           41:6,8 51:16
     126:5 128:15                               balance 177:13          22:11 33:12 43:15
                           55:16 58:22 61:8
     130:20,25 131:14                           bank 21:24              43:20 56:9 73:3
                           61:13,20 62:7,19
     131:24 138:8,17                            bankruptcy 23:2,3       79:7 82:19 89:9
                           71:20 73:6,17
     142:10 144:23                              based 59:14 82:1        120:13 122:4
                           74:11 75:19,23
     145:2,25 155:21                             82:18 90:10,11         131:1 139:8
                           78:3,10,12 93:8
     156:10,11 160:10                            97:22 127:1,10,17      151:21 159:23
                           94:7,20 95:3
     160:18 171:4                                127:24 137:23        believed 115:5
                           98:23 100:14
     175:15                                      160:23 176:2,20      bell 135:10
                           109:3 111:6,15,18
                                                 188:6 202:22
                           111:24 112:4,9

                                                                                  Page 5
                                   Veritext Legal Solutions
                                        866 299-5127
                          783
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 773 of 819 PageID 2679
  [bells - charges]

   bells 135:9             81:13 108:9,10       buy 49:3                63:7,24 65:11,15
   belong 127:19,25        196:18                         c             65:22 66:7 68:4
     130:4 132:8         breakdown 32:1                                 84:7 97:20 101:4
                                                caddell 25:15
     137:25              breaking 57:18                                 101:24 107:12,17
                                                calculation 176:12
   belonging 186:13        82:10                                        122:8 128:13
                                                call 12:3 28:4,5,7
     187:14              breath 66:15                                   130:10 135:19
                                                  28:15,16,18 46:6
   benefits 37:5,13        181:17                                       140:23 145:20
                                                  60:15 61:8,12
   best 162:1            breathtaking 67:3                              147:2 164:7
                                                  70:3 118:19
   better 39:25 64:1     brennan 2:5 7:13                               176:25 180:2
                                                  119:12 121:3,3,11
   beyond 163:1            7:13 9:1 23:17                               182:20 196:7
                                                  121:13 124:7
   birth 56:19 57:4,4      24:15,24 26:5,5,11                           201:24 202:4
                                                  154:13 159:18
     57:21 58:8,10         26:15,18,21 27:5,9                         casualty 31:16
                                                  164:3 168:8
     63:22 77:19 103:6     27:21 36:4 39:16                           category 198:12
                                                  194:19
     103:8 106:24          44:12 56:15 58:13                          catering 35:20
                                                called 7:18 22:2
     107:1,7 119:15        58:18 79:24 80:3                           cause 190:5
                                                  60:17,20 61:9,16
     179:6 180:3           104:3 177:4,20                               206:12
                                                  66:9 69:11 93:20
     190:13,17 194:21      178:8 179:17                               caused 66:11
                                                  94:7 97:9 118:21
   birthday 50:22          180:7 181:11                                 192:8
                                                  119:1 120:2,2,25
     63:23,24 107:5        182:1 183:1,17                             cease 194:7
                                                  121:4 156:5
   bit 9:6 38:8 57:19      186:19 187:1,22                            certain 64:21
                                                  163:22 167:18
     70:2 154:21           191:18 193:22                                100:2 126:13
                                                  168:15 169:9,15
   black 104:20,20         195:11 196:10                                135:17 198:13,20
                                                  185:20 199:12
   blood 159:10,15         201:11 202:25                              certainty 177:15
                                                calling 96:2
   board 66:3              203:17,24 204:14                           certificate 3:10
                                                calls 61:19 121:14
   bold 166:11           brief 168:6,15                                 30:16 77:19 206:1
                                                capital 21:21,24
   bolded 95:5           briefly 10:18                                certificates 31:3
                                                caption 206:21
   born 72:6 190:14        185:6                                      certified 7:20
                                                capturing 105:8
   bother 163:25         bring 54:25 96:24                              204:14
                                                car 18:2 66:22
   bottom 90:23,25         116:2                                      certify 206:8,19
                                                  149:14 150:15
     91:4 96:21 109:7    broken 81:22                                   207:1
                                                cardiac 35:7
     129:22 135:16       broker 31:10                                 chance 57:14
                                                care 158:3
     137:2,6 138:14      brother 71:5                                 change 197:13
                                                carry 81:8
     142:22 166:23       brought 201:1                                changed 115:9
                                                case 10:20 11:7
     169:13              brown 104:21                                   161:23 197:23
                                                  18:3 21:11,15
   bought 18:20          built 53:8                                   changes 63:18
                                                  25:1 26:4 34:8
     149:13,18           bullet 169:8,14                                65:9 197:21
                                                  38:8 39:14 42:1
   boulevard 11:23       bureau 152:17,19                             characterize
                                                  43:3,7,14 44:7,10
   box 100:7 104:1,6       171:8,14 178:14                              159:17
                                                  51:16 52:3,11
   boyle 43:8            business 45:16                               charge 59:18
                                                  53:22 54:5,10,17
   break 10:2,8 36:4       158:4                                      charges 22:25
                                                  54:24 56:14 59:23
     58:15,20 62:13                                                     96:24 97:1
                                                  59:24 60:24 63:1

                                                                                   Page 6
                                   Veritext Legal Solutions
                                        866 299-5127
                          784
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 774 of 819 PageID 2680
  [check - complexes]

   check 38:13,15        cleanse 128:14         commission            compare 139:11
     39:1 42:11 45:24    clear 9:17,18,19         207:15                180:5 181:3
     50:7,18 52:21         54:11 57:15 60:11    commissioned          compensate 67:14
     55:15 56:23 57:22   cleared 61:21            206:8               compensation
     59:7 60:23 74:23      96:23 130:13         commit 65:2 88:2        67:5 68:4
     178:15 179:8          151:17,25 181:14       96:22 145:13        complained 60:7
     194:14              cleveland 1:20,21      committed 55:16       complaining 44:19
   checked 38:22           7:5 15:2 17:7 18:8     60:23 194:2           182:6,24
     100:8 198:9           18:9,14,16,17,24       195:23              complaint 5:10
   checking 157:16         30:2 60:4 61:9,14    common 180:11           96:5 157:17,21
     157:20                61:23 71:7,7           180:23                171:6,12,13,15
   checklist 198:7         93:18,22 117:19      communicate             184:22 185:21,25
   checks 45:20 46:2       146:10 149:22          137:9                 191:4,17
     46:6 47:6,10          207:7                communicated          complaints 187:25
     188:25              clicking 162:12          197:3               complete 78:1
   children 35:9 38:5    client 44:14 57:12     communicating           95:17 111:14
   chose 69:18 76:21       84:6 107:20            137:11                126:20
   cities 72:13            109:11 122:8         communication         completed 139:23
   city 15:1 18:8,9,16     134:7 140:22           44:14 145:23          149:21,23 150:4
     34:18 64:21           147:2                  167:15 199:25         169:22,24 206:22
     150:16 205:16       climate 72:3,5         communications        completeness
   civil 204:3,7         close 10:7 71:6          28:22 76:1 78:14      126:13
   claim 40:3,7,11         197:1                  86:9 117:12         complex 11:25
     41:3 56:3 68:11     closes 199:24            122:22 139:18         20:25 23:12 36:8
     177:1 181:25        coat 73:22               156:19 157:12         55:20 58:2 70:4,5
   claiming 49:15        cohen 25:20              161:6 163:12,15       70:11,21 71:24
     50:15 51:7 63:2     college 30:4,14,17       163:17 166:18         72:9,21 73:25
     66:11 197:15          31:2                   167:4,10,11,24        74:8 75:9 77:5
   claims 49:16 50:2     column 142:10,12         199:24 200:4          79:20,23 80:8
   clarification 29:18   combined 81:10         communities             81:5 86:22 87:3
   clarify 168:12          82:3                   76:23 177:9           89:6 111:1 124:21
     187:9               come 39:20 91:22       community 30:14         131:21 159:13
   class 5:10 41:11,15     92:23 93:16 112:3      30:17 31:2 72:24      162:4 183:16
     41:23 42:4,4,7,13     201:8                  76:5,13 98:4,8        191:24 194:9
     44:8,11 51:17,18    comes 54:10,16           126:25 127:1,14       198:3
     51:23 52:2,10         55:15                companies 32:3        complex's 189:25
     54:2,10,24 184:22   comfortable 10:4         45:21 55:14         complexes 97:23
     201:19 202:7,9,10     82:14                company 20:17           131:4 173:14
   classes 52:10 54:3    coming 51:16             22:2 32:21 43:25      177:9 195:18,20
     54:3,4                150:9 199:3,9          55:3 156:5 177:13     197:25
                                                  180:19

                                                                                  Page 7
                                   Veritext Legal Solutions
                                        866 299-5127
                          785
Case 3:19-cv-02087-B Document 129 Filed 05/29/20          Page 775 of 819 PageID 2681
  [complicated - course]

   complicated               147:9,13 152:6      continue 82:15           123:15 124:3
     166:25                  154:4 155:2,9       contractor 150:1         128:4,5,9 138:12
   component 46:7            170:10,23 171:7     conversation             138:24 139:20
   components 69:10          171:13,24 186:14      26:24,25 27:7,9,17     141:6,7,11,12
   computer 50:24            186:14 187:15,15      27:20,24 28:2          152:2 155:2
   computers 64:2          consumer's              60:19 93:8 96:8        157:13 162:6,17
   concept 41:23             135:25                96:10,12 99:19,21      162:18,20,21
     188:10 190:21         consumer.relatio...     115:18 120:21          165:23 166:1
   concern 189:8,13          125:23 137:4          135:4 168:4,14         167:25 168:1,2
     190:5,6                 138:7,16              200:23 201:5           170:9,22 172:2
   concerned 178:4         consumerlawfir...     conversations            173:2 176:23
   concerning 189:8          2:9                   23:16 28:9 78:8        177:11,12 182:13
   concluded 203:25        contact 45:9 57:8       96:17 98:11            189:15,16 191:24
   conditions 10:12          60:3 85:20 93:16      115:16 116:25          192:10 195:21
     196:2                   94:21 95:13 120:1     117:16 120:17,20       197:5 200:2
   conduct 179:14            120:4 124:6           123:12 132:16          202:24 205:13
   conducted 85:23           156:21 168:20,21      160:10                 206:17
     130:25                  180:18,18,19        copies 47:9            corrected 128:7
   conference 42:20          199:4               copy 4:3 59:8            176:22 181:22
     43:11                 contacted 40:4          83:19 102:3,20         193:20 205:13
   confirm 85:7              45:5 58:1 60:6,13     109:13 111:9         correction 128:7
     134:11 139:13           89:21 94:6 95:1       120:12 121:23        corrections 124:5
     146:1 176:11            96:1,9,11,13          130:5 146:9            205:11
   confirmation 41:2         101:19 112:2,6        147:15,20 148:16     correctly 69:5
     75:3 81:20 129:14       113:7,8,11 117:19     148:17 152:5         correspondence
   confirming 78:25          117:23 118:19         154:3 155:9 174:9      41:4 130:6 139:18
   confusing 93:3            121:22 128:3,9        174:11 185:20          142:3 146:4
   confusion 84:21           136:4 157:4         cordial 159:2            153:25
   connection 44:2           171:17 199:2        corner 101:12          counsel 2:23 7:6,9
     63:1 84:25 130:18       200:19              corporation 18:12        7:11 9:1 204:1,10
     130:24 132:21         contacting 126:11       19:4 20:1              207:2
     134:8,17 139:19         201:7               correct 13:18          counter 193:2
     140:22                contacts 134:16         17:25 37:16,17       county 147:24
   consenting 74:22        contained 205:12        43:11 52:6 56:6,7      206:4
   consist 77:14           content 139:14          56:9 59:15 65:8      couple 128:19
   consistent 46:13        contentions 57:20       70:6 74:1 75:6,10      146:1 157:5
     134:13                contentious             75:13,25 76:6          166:14 171:3
   consumer 4:16             159:18                78:17 79:13,14         185:24 196:8,9,16
     118:13 123:19         contents 140:24         83:11 86:3 96:14       196:25
     126:14 128:14,19      contest 10:4            98:8,12 102:21       course 30:12 31:6
     136:12 144:23                                 103:15,24 104:10       67:18 136:16

                                                                                     Page 8
                                    Veritext Legal Solutions
                                         866 299-5127
                            786
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 776 of 819 PageID 2682
  [course - denied]

     149:16 201:24         119:18 127:12        dallas 196:5         deal 161:16
   courses 30:24           129:19 130:3         damage 195:4,5       dear 126:11
   court 1:1 3:13          148:3,21,22 164:4    damages 63:2 67:6    debate 158:19,22
     7:15 8:6,12 11:12     177:10 178:6,19      danger 183:16        december 26:22
     17:25 43:4,14         179:9,13,15,24       daniel 25:20           27:5,10,11,12,17
     56:24 59:18,20        180:2,5,16 182:21    date 7:2 34:9,24       27:21 107:3
     98:23 100:14          183:15 188:3          56:19 57:4,4,21     decide 124:20
     149:23 178:20         189:9,10,18,23        58:8,10 63:22         160:20
     179:14 181:4          190:1,23,23,24,25     87:5 89:11 95:6     decided 44:10
     185:11                192:9,17 194:1        101:11,18 103:6,8     45:1 160:14
   courthouse 42:19        197:3,4 198:7,9,11    106:24 107:1        decision 90:10,21
   cover 98:17 152:5       198:20 203:11         112:12 118:2,7        99:13 124:16
   covers 202:11         criteria 38:20,22       119:15 121:22         127:1 141:22,23
   cowl 150:7              54:18 55:13 63:22     141:18,23 142:9       142:11,19,23
   created 129:22          77:7 90:16 100:3      150:24 156:20,20      143:18 145:2
     134:22                119:14 198:4,8        179:6 180:3         declare 165:21
   creation 142:9        current 11:21           190:16 194:21         205:8
   credit 4:10 18:12       22:17 80:18 82:18     204:11              deem 198:15
     19:3 46:7,9,10        103:20 104:8         dated 5:1 85:4       defendant 1:14
     48:20 49:6,11         173:11 185:22         87:8 109:1 122:10     2:11 11:7,8 18:4
     100:3,18 101:2,25   currently 22:9          126:5 128:15          186:9 188:14,16
     102:8 103:10,12       46:21 162:19          138:8,17 144:6      defendant's 5:5,7
     146:9 147:12          198:24                146:18 154:2,7        5:11 164:14 171:6
     152:21 154:14,16    custody 3:12            156:17                173:25 175:13
     154:17,20 155:19    customer 119:1         daughter 14:21         184:2,23
     155:25 198:7        customers 135:6         15:4,5,17 16:9,11   degree 30:16
   crime 55:16           cut 72:4 144:25         16:23 30:11 35:6    delinquencies
   crimes 60:23 65:2     cuyahoga 30:14          35:20 37:23 38:3      46:10
     145:14 194:2          147:23 148:23         163:22 164:7        delivery 204:9,11
     198:13                206:4                 172:23 173:4,9      demeanor 114:25
   criminal 22:25        cv 1:9                 day 41:5 120:18      denial 4:6 75:24
     38:16 40:18 45:25             d             121:8,22 122:2        78:16 83:8 84:22
     46:3 53:12,23                               123:1,3,5,9,15        86:2 88:19 89:4,5
                         d 1:5,12,17 3:7 4:4
     55:10,12 56:5                               128:2 129:9           90:11 92:11 95:4
                           4:6,8,10,12,15,18
     57:23 58:21 59:6                            150:15 155:20         108:21 109:4,18
                           4:19 5:6,7 7:17,22
     63:14 64:10 66:15                           176:23 181:9,21       112:17,18 123:4,7
                           83:21 88:19 90:24
     68:8,15,18 69:7                             182:17 205:14         141:9 163:19
                           91:4,12 99:3
     90:3,8 93:11,12                             207:7               denied 38:18
                           100:19 108:5
     96:22,23 97:4,24                           days 95:6 128:19       40:17,19 42:10
                           110:6 125:4,5
     97:25 100:4,6                               146:1 199:14          52:16,20 60:22
                           164:16 173:24
     102:1 104:13,16                             200:15                75:22 76:25 90:2
                           205:8,22 206:9

                                                                                  Page 9
                                   Veritext Legal Solutions
                                        866 299-5127
                          787
Case 3:19-cv-02087-B Document 129 Filed 05/29/20          Page 777 of 819 PageID 2683
  [denied - documents]

     114:5 130:2          description 4:2        discovery 182:20      doctors 158:1
     144:23               deserves 191:2         discussions 81:19     document 4:21,23
   denise 11:16 61:2      desire 161:22          disheartening          75:1 84:3,6,10
   deny 90:2              despite 68:7             182:10               85:12 86:7,13
   denying 45:6           detail 62:12 92:20     dismissed 20:9,11      89:2 91:13 92:5
   department 22:5          102:20                 21:12,15             93:1 98:15 99:10
     60:3,4,13 61:10,14   detailed 136:11        disposition 96:25      99:14 100:1 101:1
     61:15,23,24 93:17    determination          dispute 4:16,18        101:3,7,11,21
     93:18,23 94:1          127:24                 118:13 120:7         104:12 107:2,24
     97:10 116:17,20      determine 179:22         122:2,21,25          108:20,24 109:2
     116:23 117:5         determined               123:11 124:1         109:11 110:13
     119:2 128:19           127:11,18 132:7        125:4,20 126:17      111:13 122:7,9,9
   departments 62:2         137:24                 128:4 131:20         122:20 125:15,17
     62:3 94:6 96:9,11    diane 1:5,17 3:7         133:2,5 134:17       128:10,12 131:7
     117:1,19 123:13        4:4,6,8,10,12,15       136:1,7,13 139:20    131:22 133:20
   deposed 7:20             4:18,19 5:6,7 7:3      141:9 144:24,25      134:5,6,11,15,19
     10:16                  7:17,22 11:16          145:7,19 146:5       134:20 137:1
   deposition 1:16          53:2 61:2 83:21        176:22 181:9         140:4,8,20,21
     7:4 8:25 10:2          88:19 90:24 91:4       189:21 194:8         141:21 143:17
     11:10 17:23 23:15      91:12 98:21 99:3     disputed 126:18        144:20 146:13
     23:23 24:12 26:19      100:19 105:15,21       126:22 127:12        147:1,7,18 148:13
     27:14 83:18 88:18      106:2,8 108:4          128:6                148:14 152:4
     99:2 100:17 108:3      110:6 125:4,5,20     disputing 102:11       153:7,18,20,21
     110:3 118:12           164:15 173:24          123:19               155:1 164:10,23
     125:3 133:19           179:23,23 180:3      disqualified 189:6     165:12,16 170:1,4
     140:7 146:17           180:11,16,23         disqualifying          171:23 172:4
     153:11 164:12          205:8,22 206:9         198:16               174:15 175:23
     173:23 184:20        difference 65:23       disregarded            176:24 185:7,9,15
     203:25 205:10        different 13:13          106:15,17            186:2,5,21 194:1
     206:20                 53:5,20 66:7         distress 66:12         203:5
   derogatory 148:2         115:3 124:13           67:12 68:1 69:11    documentation
   describe 68:20           147:13                 192:8,12,14,20,23    77:17 95:14
     70:8 166:17 167:3    directly 30:6            194:6                110:25 122:1
     172:15 200:11          136:4 180:19         distressing 69:4,6     132:5 156:24
   described 23:5         disability 36:21         69:8,16 197:13      documents 24:4,7
     45:25 46:17 67:12      77:22 82:19,23       district 1:1,2         59:14,18,20,25
     98:10 120:17           83:4                 docket 20:12           74:18 77:24 79:7
     159:19               disarray 193:16          21:13 56:24          92:22 96:25
   describing 69:5        disclose 34:2            147:24               100:11 101:23
     125:10 167:10        disclosures 49:4       doctor 66:24           107:16,19 163:10
     197:12                 147:11                                      176:20 191:14,21

                                                                                  Page 10
                                    Veritext Legal Solutions
                                         866 299-5127
                           788
Case 3:19-cv-02087-B Document 129 Filed 05/29/20          Page 778 of 819 PageID 2684
  [documents - exhibit]

     195:10 202:23        edward 25:22           employer 32:22          47:14 173:11
     203:9                effect 124:14          employment 33:16      evaluate 198:5
   doing 9:2 15:21        effects 197:16           100:4               event 207:3
     30:10 33:19 40:6     efforts 162:7          employs 186:9         eviction 20:21
     71:9,23 132:24       eight 38:21            enclose 132:19          21:8 22:12,14
     143:8 158:7          either 10:12 17:2      enclosed 89:16        exact 138:23
     177:14 181:8           21:25 26:4,20          91:24 111:9 152:5     141:17 152:23
     189:3 194:16           85:19 93:16          enclosure 90:15         183:12 187:7
   dooley 25:24             160:16 163:13        encountered           exactly 27:6 51:13
   double 165:16            181:8 190:18           130:17,22             54:6 59:9 63:20
     166:24                 207:2                encourage 127:4         64:3 77:8 80:13
   downtown 42:18         elapsed 113:1          ended 32:5 34:12        88:5 105:18
   drama 161:16           electrical 150:8         35:6 65:18            106:11,14 119:23
   driver's 56:19,21      elevated 96:13         endurance 10:3          124:4 143:10
     57:21 58:11 64:7     eligibility 85:22      engaged 16:16           182:3 203:6
     64:9,24 77:18        email 5:3,9 27:1,2     english 30:22         examination 3:7
     111:10 177:18          27:10,13,18,21         186:23                7:18,22
     178:3 179:7            28:4 41:1 59:10      ensure 50:19 98:7     exchange 27:10
   drug 38:17 58:24         96:6 120:6,14        entered 20:13           138:10,10
     150:18 189:22          121:23 122:13,16       21:14               excluding 65:6
     195:16,19,20           122:18 124:2         entire 147:6,7        excuse 12:19
   drugs 38:24 52:25        125:25 126:2         entirety 93:7           28:24 145:3
     68:19 192:17           127:8 128:12,18        109:7                 148:13 166:23
   duly 7:19 206:7,10       128:24 129:3,22      entitled 67:24        executed 205:14
   duration 79:22           136:13,18 137:3,8    entries 171:3         exhausted 132:23
     80:9                   137:10,12,14,14      entry 136:10          exhibit 3:12 4:3,6
   dying 66:20              137:21 138:6,9,10    envelope 4:3 83:19      4:8,10,12,14,16,18
             e              138:11,15,21,23        84:17 86:14           4:21,23 5:1,3,4,7,9
                            145:25 153:12        epidemic 66:20          83:16,18 84:1
   e 143:2
                            154:1,2,5,11,15,24   equally 69:15           85:3 88:15,16,18
   earlier 73:7
                            154:25,25 155:5,8    equifax 103:11          88:24 92:12 93:2
     136:18 149:11
                            155:14 156:16          147:14                93:7 95:3 96:20
     157:3 167:23
                            157:2 184:21         error 133:1             98:16,22 99:2,7
     192:7 201:18
                          emailed 118:22           177:25                100:13,17,24
   early 31:17
                          emails 139:13          errors 129:22           102:17 108:1,3,15
   easier 71:13
                          emergency 192:24       esq 2:5,13,22           108:17 109:3,5,17
   easy 56:22
                          emotional 66:12        essentially 46:3        109:22 110:1,3,10
   economic 129:23
                          employed 31:23           148:17 160:13         110:19 111:14
   edge 19:6,19
                            35:15                  177:1 181:10          118:4,9,12 120:14
   education 30:5
                          employees 134:23       euclid 11:23 12:3       122:6 124:24
   educational 31:3
                                                   12:7 14:24 46:21      125:1,3,11 131:18

                                                                                   Page 11
                                    Veritext Legal Solutions
                                         866 299-5127
                           789
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 779 of 819 PageID 2685
  [exhibit - follow]

     132:19,20 133:17       201:2               felt 71:6 115:5            192:21
     133:19 134:1         factors 127:2            129:8 132:24         finding 193:11
     139:3,8,9,10,11,12   fair 9:23 12:11          159:22,23 160:3,4    findings 126:24
     140:4,7,15,16          17:2 20:20 23:10       160:14,22,23            127:3
     146:15,17,23           46:11,13 48:19         161:19 163:24        fine 18:20 137:18
     153:9,11,17 154:8      49:6 65:13 67:20    female 104:20              149:25 168:11
     155:13,15 164:12       78:13 86:8 98:3     fender 149:1            finish 94:2
     164:20 173:21,23       109:9 129:16           150:7                firm 39:19
     174:5,10,12            147:12 177:3,6      fight 158:17            first 5:5,8,11 7:19
     183:21 184:17,20       181:22              figure 68:2 81:2           21:21 41:22 42:22
     185:2                fall 19:12 73:20         92:1,5                  45:11 48:22,24
   exhibits 3:5,13 4:1      74:10               file 40:12 60:10           70:23 71:25 83:9
   existed 77:5           fallen 21:6              97:4 126:14             85:10 86:13 92:25
   existence 190:1        false 42:10 49:23        127:20,24 128:21        93:2,6 95:1 98:18
   expect 140:20            52:16,19 55:10         129:12 132:9            102:13 105:24
   expectation              191:17                 138:2 147:10,21         106:20 109:14
     175:20               familiar 18:12           148:16,17,22            117:23 121:21
   expected 175:15          46:5 140:21 185:8      150:19,23 151:11        122:11 141:2
   expense 37:19            185:14                 152:6,8,12 154:4        147:17 152:4
   expenses 175:6         family 69:17,21          155:9 156:25            154:2,24,25 160:1
   experian 147:14          130:7,8,14 163:18      171:12,24 178:24        164:14 173:25
     154:13 156:14        far 16:18 23:7           178:25 186:14           184:23 185:10,11
   experience 67:12         73:17 142:9 160:4      187:15 202:24           186:12 199:10
     178:12               farm 31:21,23         filed 19:3,25 20:3         206:10
   expires 207:15           32:7,22                21:21,23 22:1,4,25   five 47:24 48:5
   explain 119:16         farmers 32:6 33:2        23:3 40:3,7,12          58:16,19 62:13
   explanation 70:10      fault 26:14 67:7         41:2 59:19 144:24       196:14 202:8
     119:17               fax 4:14 110:4,16        157:17 171:15        fixed 150:2
   explore 76:14            111:14 112:11          185:22 201:20        flip 138:4
   extent 184:9             113:4,12 114:11     files 147:13            fly 93:19
   eyes 104:21              114:14 132:18,21    filings 23:2            fncl 18:11 19:3
             f              169:19              filled 77:16 111:5      focus 36:6
                          faxed 111:17          final 85:21 96:25       focused 72:1,2,12
   face 86:4,4
                            112:11,23 113:15       142:19 145:1            72:14
   facial 128:14
                            113:17 169:22       finally 46:19 96:3      focussed 71:22
   facialcleanse13
                          feel 39:25 53:6,11    financed 19:11          focussing 39:23
     122:14 125:24
                            56:8 66:4 67:4,13   financial 171:7,13      follow 40:2 41:8
     138:8,17
                            68:3 162:3          find 9:17 39:20            101:22 115:15
   fact 40:16 75:7
                          feels 68:20 182:10       44:16 45:9 74:8         124:15 132:16
     97:22 98:3 114:24
                          fell 20:9                105:24 162:8            161:12
     116:2 151:25
                                                   179:11,12 191:23
     181:15 197:24

                                                                                    Page 12
                                   Veritext Legal Solutions
                                        866 299-5127
                           790
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 780 of 819 PageID 2686
  [followed - going]

   followed 117:20       free 152:20           general 30:23          gmail.com 122:14
   following 90:11       frequency 187:20        33:15                  138:8,17
     159:8                 188:10              generally 30:10        gmail.com. 125:24
   follows 7:21          frequently 186:12       32:2 36:2            go 9:4,11 10:7
   forced 175:12           187:14              generated 151:8          44:12 55:22 56:16
   foregoing 165:22      fresh 69:23             170:10,23 201:25       56:23 57:11 58:7
     165:25 205:9        friends 163:18        gentleman 42:17          58:9 59:25 62:12
     206:16,21           front 83:25 88:23       119:9                  64:3 74:19 79:25
   foreign 119:10          90:7 99:8 100:23    george 2:13 3:8          80:4 88:3,12 93:8
     121:2                 102:7 108:16          7:8,9,23 26:9          93:17,17 95:15
   forgot 169:1            109:5 110:10          58:16,19 62:19         96:5 102:16 103:6
   forgotten 168:7,18      115:1 122:6           80:1,5 83:15           104:11 119:15
   form 4:16 9:8           125:12 134:2          107:25 109:25          126:15 133:7
     36:21 56:16 79:25     140:14,18 142:8       124:25 133:6           140:2 149:22
     95:16 118:13          146:24 148:7          146:14 153:8           150:14 165:15
     177:5,21 178:9        153:16,18 164:20      164:9 184:18           166:8 167:15
     179:18 180:8          174:5 181:8 185:3     196:17 203:14,18       169:4 170:2,3,17
     181:12 193:22       ftc 40:2,8,12,25        204:12                 175:23 176:16
     195:12 196:11         41:9 44:16 157:17   georgia 36:9 39:2        177:5,21 178:23
     201:12                157:21 158:7          56:5 64:11,14,16       179:18 180:8
   formed 160:9            171:10                70:6,15 71:18,18       181:12 182:2
   forms 78:9,11         full 11:15 74:4         71:22,24 72:1,2,10     183:2,10 187:2,23
   formula 176:4           103:3,8 126:16        72:11,13 123:21        190:17 191:19
   fortunately 55:21     funding 22:2            150:18 151:18,25       192:24 193:23
   forward 93:5          furious 194:18          152:11 153:4           194:21 195:12
     167:16                195:6                 158:24 161:22,24       196:11,17 201:5
   forwarded 86:21       further 79:17 86:9      162:3,8,23 163:7       201:12 202:14
     87:2,9 130:6          106:18 111:18         178:21 179:2           203:1
     142:6 144:16          114:23 115:16,18      180:2 203:11         goal 9:18
   found 71:10 94:23       156:19 157:7,11     gestures 8:18          god 63:17
     123:4 157:15,21       167:19 168:4        getting 57:15 66:6     going 57:2 58:13
     158:8 162:22          169:11,16 203:15      72:5 136:22 201:1      60:8 71:17 82:11
   foundation 182:2        206:19 207:1        girl 72:6                93:15 108:8
     183:2,18 187:2,23   fuzzy 168:20          give 8:16 11:14          113:21 115:13
     191:19 203:1                 g              32:1 33:15 56:24       117:15 121:11
   four 15:20 32:14                              57:14 70:10 120:6      124:3,5 132:12
                         gap 32:17
     102:25                                      183:12 204:1,10        158:5,6,16 161:20
                         gaps 23:8
   francis 2:4 25:3,8                          given 56:18              179:11,12 183:20
                         gather 51:24
     25:10,12 39:19                              173:17 206:13,18       184:16 186:19
                         gears 23:14 38:7
     40:4,9 130:15                             gives 178:13             193:14 195:20
                           117:12
     157:16,21 158:8

                                                                                 Page 13
                                  Veritext Legal Solutions
                                       866 299-5127
                          791
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 781 of 819 PageID 2687
  [good - identifying]

   good 7:24 8:1           161:14               held 187:5              193:19 194:7
     58:14 69:21 81:17   happening 182:18       help 35:8 40:5          195:3
     119:17 159:11       harmed 41:17             98:7                house 2:23 7:11
   gotten 62:8 79:20       44:18,25 55:3,8,18   helpful 119:13          15:11,12,19 18:20
     80:6,8 81:20          68:11                helping 51:25           18:21 28:25
     112:16 113:9        haxall 2:14            henschel 2:21           149:19 172:25
     123:7 182:25        head 8:17,21           hereinafter 7:20        173:7,8
   graduate 29:19,21     headache 193:3         hereto 205:12         household 20:1
   granddaughter         heads 56:1             hereunto 207:5        housing 23:5,9,11
     14:22 15:6 37:25    health 21:7,19         heronime 134:24         139:24 148:25
     38:1 39:23 69:18      31:18 33:25 34:4     hey 80:16 180:20        149:11,18 166:21
     172:23                34:4 35:11           high 29:19,23,25        167:7 172:16,21
   group 21:3            hear 35:25 40:24         30:3                  175:8 198:5
   growling 108:12         41:22 48:22,25       highlighting          huh 31:13 37:14
   guess 48:6 50:1,13      74:10,12 79:16         174:11                74:5 81:7
     51:5 54:13 68:5       87:18,19 111:18      highway 150:12        hurried 159:22
     68:23 71:20 86:6      111:23 112:1         hipaa 34:1            hurriedness 115:2
     106:6 157:6           113:19 123:25        history 23:6 46:3     hurtful 67:2
     179:10 184:13         131:23 161:13          64:18 65:6 90:9     hypothetical 80:4
     194:5               heard 25:7,8,15,18       93:12 97:24 100:4             i
   guys 120:5 155:18       39:25 41:11 44:4       103:17 135:17,19
                                                                      ibuprofen 193:8
     189:1 202:16          45:2,12 48:19,23       135:20,22 172:21
                                                                      idea 43:18 198:23
             h             51:17,18 75:12,19      183:15 189:10,19
                                                                      identical 139:14
                           75:23 111:22           189:23 192:10
   h 143:2,5                                                          identification
                           113:5 114:9 158:4      198:20
   hair 104:20                                                          83:23 88:21 99:5
                           167:19 184:13        hit 66:19
   half 201:14                                                          100:21 108:6
                         hearing 96:24          hold 115:20,23
   hall 150:16                                                          110:8 118:16
                           110:17                 116:1
   hand 8:18 98:23                                                      125:7 133:24
                         heights 14:21,23       holidays 199:6
     100:14 101:12                                                      140:12 146:21
                           14:25 15:8 16:14     home 14:21 35:10
     133:16 142:9                                                       153:14 164:17
                           16:19 17:5,6,10        66:19 67:1
     174:7,13 184:16                                                    174:2 184:25
                           18:15,16,17,24       homeless 55:24
     207:6                                                            identified 18:3
                           29:1,12 70:25          182:7 188:1
   handed 174:11                                                        22:11 104:13
                           73:9,24 75:8         honest 132:23
   handful 183:7                                                        183:14 190:24
                           86:15 103:22           158:25
   hands 100:12                                                         191:1 192:9
                           104:9 141:5,24       hospital 34:12
   happen 63:1 75:4                                                     197:17 198:19
                           142:3 144:14           35:13
     121:7                                                              199:25
                           148:9 149:22         hour 58:14 108:9
   happened 34:11                                                     identifiers 186:11
                           173:1,9                136:17
     35:11 55:6 79:19                                                 identify 7:6
                         heinous 63:14          hours 10:3 24:21
     113:18 123:9,14                                                  identifying 103:18
                                                  24:22 128:8
     143:24 154:12

                                                                                 Page 14
                                   Veritext Legal Solutions
                                        866 299-5127
                          792
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 782 of 819 PageID 2688
  [imagine - john]

   imagine 25:9          index 3:1,5 4:1 6:1    informing 136:12        118:24 162:16
     106:2               indicate 201:9         initial 62:7 119:12     182:23 188:7
   immediate 193:11      indicates 201:15         194:19              interrogatories
   immediately 13:11     individual 55:5        initialed 205:11        5:5 164:15 165:1
     36:14 60:10 79:21   industry 31:7          initially 87:16,19    interrogatory
     138:5 150:2           32:20,24 33:18         135:8 193:24          166:10,11,16
     163:21 193:6        ineligible 55:17,19      201:2                 167:3 170:2,6,17
   impaired 10:11        inform 95:15           initiate 122:2          172:13,15
   implicated 202:4      informal 110:17          123:11              interrupt 71:21
   implicates 201:24     information 23:25      initiated 123:1       interstate 191:10
   important 8:15          45:9,20 49:12        ink 205:11            interview 85:21,21
     105:7 195:18          50:8,8,19,20,25      inquire 168:20          86:1,7
   impression 159:20       51:1,15,24 52:17     inquiries 147:11      introduced 118:10
     160:6,7               52:19 56:4,21,25     inspector 150:3       investigate 53:7
   inaccuracy 190:7        57:7,10,11,16 59:2   instance 64:11          56:11 170:9,21
   inaccurate 52:22        61:1,8 64:8,25         166:8 177:17        investigated
     52:23 126:22          74:17 84:14 87:14      178:18 198:12         126:17
     170:9,22 171:7        91:20 92:13 94:21    instances 182:23      investigation
     175:6,13 181:25       95:14 102:3,24       instruction 204:2       126:19,20,24
     189:6                 103:18 104:19          204:10                127:17 133:3
   inbox 138:23            106:5 120:7,9,11     instructs 9:5           137:24
   incarcerated            121:15 126:14,19     insurance 31:4,7,9    investment 19:6
     38:24 40:19 53:1      126:22 128:4,6         31:11,12,21,25        19:19
     59:22 195:16          129:1,10 130:3         32:6,8,20,23 33:2   involved 10:22
   incident 147:16         131:8 132:12           33:18,20 34:17        38:17,23,24
     151:4 201:4           145:13 146:7         intending 80:24       issue 126:12
   include 186:10          147:10 148:2,21      intention 80:7        issues 21:7,19 34:1
   included 42:7           148:22 151:6,9,23    interactions 26:3       34:4,4 47:5
     52:10 172:22          152:7,23 153:4         44:1                  103:24
     175:7                 156:25 170:10,22     interest 20:23                  j
   includes 90:9           171:20,21 175:7        177:8
                                                                      j 2:13
     190:22                176:22 177:2         interested 71:16
                                                                      jail 68:17
   income 36:25 37:3       178:13,17 180:20       158:13 159:12
                                                                      james 42:15
     77:4,20,21 82:19      180:21,22 182:5        163:4,6,8,17
                                                                      january 1:18 7:2
     82:23 83:4 100:3      182:19 186:13          199:20 207:3
                                                                        12:11,12 107:3
     175:23 176:1,3        187:14               interim 75:8 76:2
                                                                        199:5 207:7
   incomplete 80:3       informed 47:10,12      internal 4:21,23
                                                                      jim 25:8
     100:5 126:22          78:18,22 95:25         133:20 134:9
                                                                      job 1:24 9:2 64:1
   incur 175:5             114:17 143:23          140:8 141:21
                                                                        182:8
   incurring 162:24        167:19 203:10        internet 40:6
                                                                      john 25:3,5 39:15
                                                  71:23 72:15
                                                                        135:22 136:11

                                                                                 Page 15
                                   Veritext Legal Solutions
                                        866 299-5127
                          793
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 783 of 819 PageID 2689
  [jones - lawful]

   jones 1:5,17 3:7      jurisdiction 43:21       74:18 77:4,7                  l
     4:4,6,8,11,12,15    jurisdictions            79:11 80:13,13,19   l 1:22 206:6
     4:17,19,19,22,25      179:14                 81:13,16 82:7         207:12
     5:2,3,6 7:3,17,22             k              87:12,13,25 88:4    label 4:4,6,8,10,12
     7:25 8:4 10:16                               88:13 90:4 91:17      4:15,17,19,22,24
                         kd 21:2
     11:15,16,17 15:5                             94:17 105:22          5:2 83:21 88:19
                         keep 39:10 177:10
     21:3 53:2 61:3                               106:16 107:4,6,9      91:10 99:3 100:19
                           183:9 193:15
     62:21 83:21,25                               107:10 108:8          108:4 110:6
                         keeping 139:18
     85:12 88:20,23                               112:15 115:5          118:14 125:5
                         kept 66:25,25 96:2
     90:24 91:1,4,12                              116:10 117:6          133:22 140:10
                         killed 35:21
     98:17,21 99:4,7                              119:7,16 120:8,10     146:19
                         kind 17:1 34:13
     100:19,23 105:4                              123:7 126:10        lack 182:1 183:1
                           35:21,23 53:10
     105:15,21,23,23                              130:12 131:4,7        183:17 187:1,22
                           57:13 66:18 68:25
     106:2,2,2,8 108:5                            132:17 135:7          191:18
                           68:25 70:9 71:4
     108:14 110:6,11                              137:16,19 141:17    lady 50:23 59:11
                           93:3 101:14 115:9
     118:14 125:4,6,11                            143:4,7,10,12,14      180:22 194:2
                           158:25 160:3
     125:21 126:11                                143:15,24 149:22    lady's 53:3 57:5
                           182:9
     133:12,22 134:1                              150:10,12 156:10    lake 11:22 13:12
                         klauss 1:22 206:6
     135:16 140:10,14                             159:1,7 160:3,4       13:16 16:14,18,20
                           207:12
     140:16 146:20,23                             165:3 178:18,21       16:21 39:8,9,10,11
                         knew 154:18
     148:14 153:13,16                             178:22,23 179:2       46:17,20 70:11,17
                           164:1
     153:18 164:16,19                             179:18 182:2,3,4      73:12,25 75:9,15
                         know 9:14 10:1
     170:4 174:4                                  183:13,19 184:8       75:16 79:23 80:10
                           13:4 15:16 18:3
     179:23,24 180:3                              189:23 193:16         81:4,9 86:21 87:3
                           18:19 19:16 20:14
     180:11,16,23                                 194:7,17,20,24,25     87:10 141:10
                           20:14 21:10,22,25
     185:2 191:9                                  196:1 197:6           173:10
                           22:8 23:16 26:25
     196:16,24 197:1                              198:12,18,22        landlord 80:18
                           27:4,25 32:19
     203:19 205:8,22                              200:13 202:6,9        81:18
                           34:1,3 35:1,8 36:7
     206:9                                        203:3               lapse 55:25
                           36:12,15 37:9
   jones's 5:7 173:24                           knowledge 25:12       largest 37:18
                           39:24 41:24 42:3
   jotted 119:8                                   131:12,15,17        lasted 28:7,19
                           42:8,9,12,12,16
   judge 43:6,8 65:12                             184:1,10,13         lasting 196:9
                           43:3,6,13,23 44:22
     68:6                                         187:20 197:8        late 89:9 115:16
                           49:10,14 50:5,15
   judgment 20:13                                 198:4                 169:9,14 191:9
                           51:6,11,12,14 52:2
     21:14                                      knows 163:24          lauren 2:5 7:13
                           52:12 54:1,6,7,9
   july 207:15                                  kroub 25:22             24:15 39:15
                           54:15,17,19 57:2,2
   jumped 80:15,20                              kurt 2:21               203:16
                           57:8,9,13,14 59:5
   june 4:3 79:8,12                             kw 2:5                law 34:1 51:8,11
                           60:8 63:12,16,20
     83:19 85:4,8,15                                                    51:13
                           64:1,6,17 66:16
     86:18 87:8 157:24                                                lawful 7:17
                           68:18,21 69:1,24
     161:3 168:19,22
                           71:1,3 73:1,21

                                                                                  Page 16
                                   Veritext Legal Solutions
                                        866 299-5127
                          794
Case 3:19-cv-02087-B Document 129 Filed 05/29/20          Page 784 of 819 PageID 2690
  [laws - looking]

   laws 49:15 50:3,15        75:21,24 78:16,24   list 46:10 78:19         27:24 28:7,18
   lawsuit 18:5,6,24         78:25 83:9,13,20       79:2,5,16 84:18       30:19 32:12 33:3
     19:3,7,25 20:3,7        84:14,16,19,22,24      85:13,16,20 86:11     33:12,18,21 87:13
     21:2,5,20,23 22:1       85:4,10 86:2 87:8      87:14,24 165:4        88:13,14 114:10
     22:4,8 38:10            89:16,17,18,20         167:10 198:25         121:10,12 130:9,9
     41:12 42:3 49:14        90:8,15 91:13,24    listed 59:23             200:23
     55:1 134:8 185:21       92:11 95:4,4,7         141:24              longer 148:3
     201:23                  96:20 108:4,21      litigation 63:4          152:11
   lawyers 163:16            109:4,7,8,15,18        107:21 125:16       look 9:9 44:16
   lbrennan 2:9              112:17,18 123:7     little 9:6 38:7          64:17 83:13 86:12
   leaf 89:1                 124:8,9 132:6,10       57:19 62:12 64:22     88:15 90:7,13,22
   learned 83:10             132:20 141:10          64:23 70:2 71:13      91:8 96:19,19
     192:8                   142:17 144:6,10        82:20 84:21 113:1     101:10 109:3
   lease 12:18,19,20         144:12,13 146:18       149:14 154:21         122:5 123:17
     13:24 14:1 15:15        147:8,18 148:5         166:25 168:19         124:23 128:11
     73:6 74:1 75:16         150:24 151:22       live 15:3,7 17:9         135:15 136:25
     79:22 80:10 81:9        152:5 154:7            65:3 87:10 97:23      138:4,14 140:3
     81:14,23 82:10,16       159:21 161:21          98:4 160:15,16,17     141:1 142:18
     162:20 199:17           163:22 193:24          160:22 182:12         144:3,19 146:12
   leasing 135:24            200:21                 191:2                 148:12,20 149:9
   leasingdesk 1:12       letters 144:4          lived 13:12,15           152:4 164:9
     38:14 45:3,7,10,15   level 177:15              14:20 15:22 17:6      165:11 166:7
     54:15,23 90:6        liar 168:9                17:11 47:23,23        167:14 169:3
     94:22 95:1,21        license 31:17             64:14,16,19 66:17     171:3 172:12
     96:1 126:3,16,21        56:19,21 57:22         68:22 123:21          175:2 176:8
     126:23 127:11           58:11 64:7,10,24       194:15                180:21 183:20,21
     128:3,9 137:21          77:19 111:10        living 11:19 12:6        183:25 185:6
     138:24 152:7            177:19 178:3           13:10 14:19 16:24     186:6 188:12
     154:4,7 155:9           179:7                  17:5 20:18 39:8       196:14
     156:6                licensed 31:6,9,14        46:21 86:17 148:9   looked 23:22 24:3
   leasingdesk.com        life 31:18 66:17          159:12 173:17         76:17 109:4,18
     125:23 137:4            192:15 194:16          177:9 199:20          115:20 118:4
     138:7,16                197:23              locate 178:6             132:18 136:17
   leave 68:6 159:16      lifestyle 197:14,20    located 30:1             138:22 145:25
   led 72:15              light 149:1            location 17:5            154:6 155:13
   left 32:14,18,24       lights 150:7,9,13         29:12 73:11           157:2 163:11
     101:12 136:11        limited 151:14         locked 68:19             191:14
   legal 53:24            line 7:10 64:18        lodging 141:9          looking 24:8 54:14
   legitimate 189:8          94:15,16 113:25     logging 141:22           71:10 72:13 85:11
   letter 4:3,12 5:1         130:5               long 12:2,6 15:7         91:19 92:7 95:3
     45:6 66:13 74:13                               17:9 24:19 26:23      102:6 111:13

                                                                                   Page 17
                                    Veritext Legal Solutions
                                         866 299-5127
                           795
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 785 of 819 PageID 2691
  [looking - mentioned]

     129:6,13 139:12      main 63:8              141:22 142:14        matching 177:18
     142:9 147:17         maintains 154:4        145:8,9 157:12        190:16
     148:7 155:7           155:10                158:5,11,20 159:5    math 15:21 30:22
     156:16 158:23        making 80:6            159:13 160:24        matter 7:3 181:7
     162:10,12 163:4       181:19 187:10         162:4 163:13,20      matthew 25:24
     171:23 183:9          190:22                166:20 167:6,11      mean 8:17 16:23
     188:13 190:9         management 20:4        167:18,24 168:5       18:14 21:16 36:18
     195:14                20:17 45:21 55:14     169:10,15 175:8       41:20 43:22 48:2
   looks 86:20 102:19      180:19                175:16 176:11,23      49:2 53:15 55:8
     103:10 108:21        march 27:3,8 28:3      191:15 197:5          63:2 64:14 65:14
     111:8 122:20         marco 135:5,7          198:3,13,21,25        66:2 69:21 71:1
     135:11 139:17        marietta 24:2,5        200:1,7 201:6,16      71:21 72:3 73:16
     141:20 144:24         36:8 38:13 39:2       202:15 203:10         106:1 129:25
     148:7,23              40:1 44:3,3 45:5     mariettaroad           132:18 137:14
   loop 199:24             47:20 48:11,17        137:5                 152:15,19 159:1
   losantas 135:5          58:2 60:6 61:8,12    mark 88:16 98:22       161:19 177:15
   losing 69:22            62:1 68:10 70:3,4     146:14 153:8          178:15 179:22
     181:16                70:6,20 71:11,24     marked 4:2 83:16       186:23 194:6
   lost 39:22 66:15        72:8,9,10,19 73:2     83:22 84:1 88:20      202:5
     69:17 71:4 182:8      73:16 74:8 75:12      88:24 98:21,22       means 53:16
     191:9                 75:19 76:17 77:1      99:4 100:13,20,24    meant 130:1
   lot 35:13 55:6          77:5 78:8,15          108:1,5,17 110:1,7   medical 10:12
     63:23 64:8,25         79:20 80:8,11,24      118:15 125:1,6        192:22 196:1
     69:1 158:14,16        80:25 81:10 84:15     133:17,23 140:4      medications 193:1
     181:23 187:25         86:2,9 88:1 89:6      140:11,15 146:20      193:12
     189:3,5 190:14        89:21 91:22,24        153:13,17 164:16     meet 24:11,14,16
     198:8                 92:23 93:9 94:7       164:20 174:1          24:20
   love 71:7               95:12 96:17 98:11     184:24               meeting 24:10
   lower 14:12 71:14       99:23 102:4          market 2:6 13:7        42:18
   lunch 108:8,10          108:22 109:4,19       14:7,8 76:9 163:6    member 54:10,24
            m              110:17 111:1,19       163:9                members 42:13
                           113:6,12,18          marketplace            69:17
   ma'am 25:2
                           115:17 117:17         76:12                memorializes
   mail 74:25 95:16
                           123:4,7,13 124:6     married 37:21          134:15
     111:3 169:22
                           124:15 126:25        martin 2:22 7:11      memories 69:20
   mailed 78:4
                           127:3,14 128:8       match 50:22            69:21 71:8 162:14
   mailing 78:10
                           131:20,24 132:10      105:17,24 123:20     mention 116:5,11
     142:2
                           132:13,15,16,22       187:7 189:15          136:3
   mailman 2:4 25:3
                           133:4 134:17         matches 188:17        mentioned 9:10
     25:10 39:19 40:4
                           137:9,13,21           189:6                 14:15 17:22 27:18
     40:9 130:15
                           139:19,25 141:14                            29:12 31:22 37:12
     157:16,22 158:9

                                                                                 Page 18
                                   Veritext Legal Solutions
                                        866 299-5127
                           796
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 786 of 819 PageID 2692
  [mentioned - notes]

    37:23 38:3 39:14     missed 158:1           87:3 88:1,5,8 92:9     134:21
    39:18 45:2,25         178:5 189:11          93:5 117:15          nation 179:25
    56:2 58:22 65:9      misses 190:1           124:20 153:3         natural 8:21
    66:10 68:1,2 79:1    missing 92:18          161:22,24 162:2      nears 85:19
    79:11 88:14 93:10    mistake 181:17,19      162:23 198:14        necessarily 82:5
    96:7 106:24 114:8     182:15                199:13 200:13,15     need 8:22 10:2
    117:18 118:18        misunderstanding       201:8                  34:3 36:4 41:18
    123:6 124:8           154:22               moved 12:11,15          62:1,5 108:9
    134:25 136:13        modification           16:16 20:14,24         117:21 120:8,9
    149:11 157:15         142:10                23:12 28:25 29:3       124:7,15 178:17
    171:10 184:6         mom 71:4               29:6,15 32:10          179:13 180:4,22
    197:12               moment 176:3           43:14,19 47:13         180:22,24
   mentioning            money 19:19            48:3 73:12 79:21     needed 61:19 71:6
    120:13                67:21                 80:10,12,21 81:9       116:14,16,19
   mess 80:1             moneys 19:21           104:4 141:18           117:6 140:2 196:5
   met 23:21 25:10       monitoring 154:16      158:15 159:1         negative 57:7
    26:18 42:22           154:17                179:5                nevada 35:5
   michael 25:14         month 12:22,22,23     moves 190:3           never 22:24 41:5
   mid 115:15,15          12:23 13:4,21,21     moving 70:17            52:25 53:1 55:10
   middle 10:5 171:5      27:6 37:12,16         71:17 162:3            61:22 64:14,16
   midland 22:2           71:2 73:4 80:13      multiple 10:3           68:17 72:22 86:1
   migraine 193:3,5       81:1,5,11 82:4,11    music 30:22             88:6,14 123:20
    193:10 197:12         82:21 83:5 112:16            n               131:9 142:17
   miles 16:22            113:1 157:20                                 144:1,11 169:24
                                               name 11:15,24
   million 179:25         161:1 162:20,20                              191:22 192:1,1
                                                15:1,15 25:4 26:7
    182:21 183:4,5,6      163:1 175:14,16                            new 86:21,24 87:2
                                                42:15 43:6 45:10
    189:1                 175:21 176:6                                 141:19 144:18
                                                51:10,13 53:1,3,4
   mind 69:15 115:9       182:17                                       151:7 199:25
                                                53:16,17,19,24
    153:2 158:14         monthly 12:24                               nice 160:2
                                                60:11 85:19 97:19
    160:21 161:7          14:4 16:5 17:16                            non 123:20
                                                105:4,10,17 106:7
    181:5                 37:5,18                                    northern 1:2
                                                106:11,14 116:4,5
   mine 15:17 51:15      months 75:4                                 notary 94:2 206:6
                                                119:7,10 130:12
    95:22                 157:25                                       207:12
                                                135:10,11,24
   minute 36:5,7         morning 7:24 8:1                            notations 135:21
                                                143:7,10,14,15
    62:13 109:6           126:6 128:3                                note 185:9
                                                180:11,24 186:12
    117:16 196:18        mortgage 35:1                               noted 205:11
                                                194:3
   minutes 24:22         mouth 159:16                                notes 4:21,24
                                               named 25:8,14,17
    28:1,8,20,20 58:17   move 14:11 16:13                              23:24 119:9
                                                121:1 135:1,5
    58:19 196:14          18:21 32:9 38:8                              133:20 134:9,12
                                                206:9
    200:25                69:24 70:9,14                                134:22 135:17
                                               names 24:25 53:24
                          75:7,14 80:20,25                             140:8 144:21
                                                80:6 105:24

                                                                                 Page 19
                                  Veritext Legal Solutions
                                       866 299-5127
                          797
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 787 of 819 PageID 2693
  [notes - okay]

     196:15                 177:4,20 178:8      offense 58:24         58:18 59:13 60:18
   notice 4:6 88:19         179:17 180:7          66:15 90:9 96:23    61:12,17 62:11
     89:4,5                 181:11 182:1          105:8 148:25        63:18 68:14,16
   notification             183:1,17 186:20       149:11 150:18,23    70:18 71:16 72:2
     128:20 185:11          187:1,22 191:18     offenses 90:11        74:20 75:2 76:22
   notified 126:18          193:22 195:11         148:23 149:4,6      77:11 78:22 81:4
   notify 86:24             196:10 201:11         195:24              83:8,14 84:20
   november 199:8           202:25              offensive 53:11       85:2 86:12 87:13
     199:11 200:1         objections 5:4          63:15 67:3 161:8    88:6 89:5,19,25
   nowadays 56:23           164:13 165:1        offer 202:16          90:22 91:2,17,21
   number 4:2 56:18         166:9               office 207:6          91:23 92:9,12,16
     56:19,22 57:22       objects 9:8           oh 15:1 63:17 67:9    92:19,24 94:14,25
     58:12,12 59:23,24    obligated 74:3          73:6 74:7 87:1      95:18,23 96:7
     60:24 64:5,7,10,24   obligates 8:9           92:19 101:16        99:14 100:9 101:3
     64:24 97:20 103:4    obtain 49:24            111:20 139:5        101:7,21 102:2,6
     103:19 104:7,23      obtained 31:16          151:13 170:16       102:16 104:11
     118:23 166:10,11       33:1 51:1 57:6        182:11 194:20       105:16 106:13,19
     166:16,24 167:3        131:8               ohio 1:21 7:5         108:13,19,23
     170:2 175:3          obtaining 45:23         11:19,23 14:25      109:1,9 110:18
     177:18,19 178:3,4    occasions 171:17        22:5 30:2 43:11     111:17,21 112:15
     178:13,19,25         occur 120:18            51:2 64:4,9 66:19   113:11,21 114:3,7
     179:7,7 180:4,6,12   occurred 187:21         81:13 86:15 93:18   114:16 115:14
     181:1,3,4 183:12     october 5:9 28:13       144:14 146:10       116:8 117:2,11,14
     183:22 185:5           111:25 112:12,23      147:16 148:9,23     117:25 118:23
     186:11                 113:5,7 114:12        151:12,14,24        119:11 120:16
   numbered 186:1           115:15,16 142:11      153:1 161:23        121:18,21 122:5
   numbers 54:22            142:16 143:19         172:1 173:11        123:11 124:18,23
     90:23 174:10           144:6 145:3,4         179:1,4 206:2,7     125:19,22 127:10
     190:11                 157:13,23 159:19      207:7,13            127:16 129:2,6,11
   numerical 166:13         161:6 167:25        okay 9:12,13 10:8     130:14 131:3,9
   nursing 67:1             169:9,15 184:21       10:9 11:3,9,21      132:5 134:4 135:3
             o              199:13 200:1          12:2,15,21 18:11    135:15 137:18
                          offended 26:16          19:9 20:6 21:20     139:5,11 141:13
   oath 8:5 62:22
                          offender 53:23          24:3,16 25:5        141:20 142:7,18
     133:14 196:25
                            56:5 58:23 66:9       26:12,17,23 27:7    143:3 144:3,17
   object 6:2
                            69:11 117:7           29:5 30:7 32:12     145:6,22 146:12
   objection 6:1,3,4,5
                            189:22                33:14,21 34:14      147:17 148:4
     6:6,7,8,9,10,11,12
                          offenders 105:7         35:14 37:11 38:7    150:5,17 151:19
     6:13,14,15,16,17
                            178:20 179:24         40:21 42:1 47:2     153:6 154:2 156:8
     6:18,19,20,21,22
                            195:19                51:10 52:8 53:14    157:6,19 158:5
     6:23 9:1,3 44:12
                                                  54:21 57:18 58:17   160:20 161:11,18
     56:15 79:24 97:25

                                                                                Page 20
                                   Veritext Legal Solutions
                                        866 299-5127
                           798
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 788 of 819 PageID 2694
  [okay - personal]

     162:15 164:6        opportunity 164:2      pages 1:25 90:14       penalty 165:22
     165:2,6,10 166:6      191:10                 101:22 185:5,12        205:9
     168:3,8 169:2,25    opposed 105:9          paid 19:18,21 73:2     pending 22:9 43:4
     171:16,22 172:3,5   ordeal 194:12          pamela 105:23          people 41:17,19
     172:10 174:7,19     order 23:22 77:6         106:1                  42:9 44:17,25
     174:25 175:24         166:13 179:22        paper 98:24              51:25 52:15 53:5
     176:2,19 177:7        199:10               paperclip 101:15         53:20 54:7,8,14,16
     182:19 184:9        original 163:22        paperwork 74:24          54:20,22 55:6,22
     185:17,19 186:4       204:12                 113:15                 55:24 63:10,23
     187:8,19 188:5      outcome 21:10          paragraph 85:11          64:14 65:1,16
     191:3 192:20          170:11,24              95:5 96:21 126:16      66:3,5,20 67:16,19
     193:7 196:4,13      outcomes 63:3            127:16 186:7,18        69:1 71:6 98:5
     198:11 199:23       overseeing 43:7          186:25 187:16          119:6 177:11
     200:9 203:14        owed 67:22 68:4          188:12,21 191:6        178:5,6 179:25
   old 11:17 16:11                 p            paragraphs 85:18         181:23 182:6,24
     68:23 82:15,16                               186:2                  188:1 189:5,16
                         p.c. 2:4
   omitted 129:18                               parenthetical 95:7       190:14,22,25
                         p.m. 203:25
   once 10:19 39:25                             part 47:3 74:23          194:14 195:23
                         pa 2:7
     44:15 45:5,8 57:6                            107:20 190:6           201:22
                         pack 199:18
     66:18 85:19 86:10                          particular 31:20       percent 175:25
                         page 4:14 6:2
     87:23 88:4 146:6                             55:14 65:20 71:1     percentage 175:25
                           84:11,15 85:11
     159:21 178:14,15                             73:22 161:25           181:24
                           86:13 91:1,1 93:1
   ones 76:20 107:18                              163:1                perfect 66:16
                           93:2,6 98:15,17,18
     145:12 200:5                               particularly 9:17      performed 126:20
                           98:19 100:10
   ongoing 34:13                                  69:4,6               period 32:18
                           102:7,13,17 104:3
   online 40:2,4,22                             party 207:3              34:22 47:25 48:5
                           104:4,12 110:4
     44:15 45:8 56:24                           passed 32:22             73:23 75:4 158:11
                           122:11 123:18
     71:9 74:9,20                                 37:24 38:1             173:14 202:4,9
                           128:12 134:18,20
     77:15 78:9 87:21                           passing 66:21          periods 32:2
                           135:15,19 137:1
     94:23 157:16                               pay 18:20 21:18        perjury 165:22
                           138:5,14 139:12
     162:10 176:17                                65:24 67:5 74:3        205:9
                           141:2 142:8,18
     183:11 187:25                                82:1,3,11,15,15,16   person 41:21
                           144:4,20,20
   onsite 156:5                                   149:25 175:12          53:20 54:25 64:15
                           147:12,15,18
   onward 33:15                                 paying 65:18 81:5        66:2 77:9 115:3
                           148:13,14 152:4
   opened 66:13                                   82:8,12 175:14         116:6 135:8
                           165:12,14,15
     122:22 124:1                               payment 20:22            143:16 179:16
                           166:8,17,23,23
   opinion 49:20                                  81:9 82:4              189:22 190:3
                           167:2,15,16 169:5
     105:16 160:9                               payments 19:13           198:14
                           170:3,15 171:4,5
   opioid 66:19                                   82:2                 person's 190:2
                           172:14 175:3
   opioids 52:25                                pecora 26:1            personal 36:1
                           183:22 185:10
     66:25                                                               71:17 103:18
                           186:6 191:4

                                                                                   Page 21
                                   Veritext Legal Solutions
                                        866 299-5127
                          799
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 789 of 819 PageID 2695
  [personal - professionals]

     184:1,12            plans 37:8            postsecondary         prioritizing
   personally 42:8,12    please 7:6,16 9:21      30:4                  188:16
     52:13 78:14           11:14 83:16 88:16   potentially 116:15    privacy 103:7
   pertaining 25:1         94:3 100:15 110:1   practical 181:7       probably 9:9 31:7
     51:14 148:3 153:1     134:18 140:5        precise 186:12          41:24 65:19 80:12
   philadelphia 2:7        146:15 153:9        prefer 98:4             101:15 134:24
   phone 27:1,22,23        167:16              preference 162:4        165:13 179:23
     94:20 118:20,21     pocket 175:5          preparation 27:14       196:13
     157:4 159:18,22     point 2:14 9:16       prepare 23:15,21      problem 129:23
     200:21,22             10:1 18:22 23:11      23:22                 150:8 182:4
   phonetically 143:9      62:7 68:5 70:10     prepared 199:16         190:14
   phrase 41:11,15         73:5 78:15 90:4       199:18              procedure 169:21
     41:22 45:3 51:17      94:23 108:10        prescribe 193:17        182:12 189:15
     51:19,22 188:14       116:9 128:24        prescribing 66:25       190:8,13 202:15
   physically 115:1        129:12 141:25         66:25                 204:7
   pick 70:15 71:18        148:10 149:19       prescriptions         procedures 177:2
     180:15 199:16         152:11 158:2,4,13     193:2                 184:2 186:10
   picked 50:25            159:7 160:13,21     presence 206:15         187:6,13
   picks 64:7              161:4 162:5 169:8   present 2:20 34:9     proceeding 17:24
   piece 98:24             169:14 183:9          34:21,25 37:15      proceedings 22:12
   pills 193:15            187:12 195:13       presently 22:18         22:14
   place 7:4 181:10        199:1,20              35:14               process 9:7 23:20
     206:20              pointing 120:13       prevented 49:23         46:23 47:3 74:19
   placed 8:5 79:4       police 60:3,4,12        50:10                 74:23 78:7 85:21
     85:12                 61:10,14,14,23,24   previous 104:1,6        87:23 88:4,13
   places 47:22            62:3 93:17,18,23    previously 17:23        95:20,21,24 96:1,4
     173:18                93:25 94:6 96:9       17:25 22:20 43:10     96:5 98:1 105:13
   plaintiff 1:7 5:6,7     96:11 97:9 116:17     105:3 109:22          106:3,9 113:10,20
     7:14 11:6 18:4        116:20,23,25          118:4 139:3 154:6     113:24 114:23
     164:15 166:18         117:5,19 123:13     primary 141:3           115:9,12 122:3
     167:4,18,19 169:9     150:11              print 101:14            140:2 160:2
     169:15 170:7,20     policies 186:9        printed 118:5           169:23,24 181:22
     171:5 173:24        policy 200:14,16        138:11              processed 176:21
     175:5,11,14           200:17,18           printing 78:9,11      produced 84:6
     183:24,25           pops 183:11           prior 13:11 17:4        101:4,24 107:17
   plaintiff's 5:4       populated 107:13        22:12 42:1 44:1       107:20 109:11
     164:13 166:19,20    possibility 177:24      57:15 69:18 70:16     122:8 125:15
     167:5,6 170:8,20    possible 22:7 37:9      103:19,23 114:5       128:13 134:7,7
     172:16                144:13 198:19         151:4                 140:22 147:2
   plaintiffs 2:3        possibly 135:12       prioritizes 188:15    professionals
                                                 188:17                192:22

                                                                                 Page 22
                                  Veritext Legal Solutions
                                       866 299-5127
                           800
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 790 of 819 PageID 2696
  [prompted - recall]

   prompted 93:22          100:9 108:14        real 71:5 105:10         140:10 145:16,19
   pronounce 25:4          109:24 145:22         168:15                 145:24 146:4,20
     135:23                154:24 163:15       realize 136:15           147:8,19 148:5,14
   proof 77:19             173:20 192:6        really 19:1 54:11        150:25 151:5,10
   properties 72:16      puts 49:11              71:19 87:7 115:7       151:22 153:13,25
   property 31:16        putting 48:11           119:13,13,22,23        156:6,18,21 157:8
   proposed 42:13          51:14 54:21 67:9      119:23 120:3           158:19 163:13
   protection 49:13                q             184:12 185:10          170:11,23 171:17
     171:8,14                                    199:20                 171:18 172:6
                         qualified 206:8
   protocol 9:3,10                             realpage 1:12 2:23       175:7 176:21
                         qualify 77:6
   proud 68:25                                   4:4,6,8,11,13,15       177:14 182:5,20
                         quantify 192:13
   provide 77:16                                 4:17,20,21,22,24       182:25 183:14
                         quantity 188:17
     94:22 132:9                                 4:25 5:2,3 7:4,9       185:22,23 187:4
                         question 8:16,20
   provided 7:18                                 7:12 24:1,1,4          187:10,11 189:9
                           9:4,15,22,24 10:6
     77:25 80:14 99:15                           43:25 44:2,5           189:24 190:7
                           10:7 54:11 80:2
     103:11 131:19                               45:10,12,15 49:15      193:19 194:7,20
                           94:3 108:23 109:2
     135:25 182:19                               49:17 50:3,4,15,21     194:23 197:3
                           130:20 154:23
   public 20:12 21:13                            51:7 53:3 56:3,13      202:1,23 203:10
                           155:12 176:9
     100:6 206:6                                 57:20,25 59:3,15     realpage's 68:12
                         questions 9:18
     207:12                                      61:20 62:9 63:6        132:25 177:1
                           165:4,7 166:4,5
   pull 59:25 60:2                               65:11,22 66:7          181:24 187:13
                           174:20 196:16,25
     139:2 147:24                                67:5,13,22 83:21     realty 20:1 191:10
                           201:4 203:16
     178:24                                      88:20 90:4,18,25     rear 150:13
                         quickly 87:25 88:1
   pulled 57:10 60:25                            91:4,12,20 92:8,14   reason 8:15 10:10
                           88:7,8
     138:22 150:11                               92:17,22 96:14         14:13 69:2 189:4
                         quite 119:6
     154:20 155:19,21                            98:21 99:4,18,21     reasonable 177:3
     155:25 203:6                  r             100:19 101:6,8,19      186:11
   purchased 149:15      rate 13:7 14:3,4,7      102:21 107:17        reasons 44:21
   purposefully            14:8 76:9 163:6,9     108:5 110:6 112:8      63:11 67:23 70:9
     188:14,16           raymond 135:13          115:21 116:12,14       71:17 72:3 188:3
   purposes 83:22          135:22 136:10         116:17,20 117:5      recall 10:21 16:6
     88:21 99:5 100:20   reach 93:22             117:13,22,23           17:16 18:7,9,22,24
     108:6 110:7           114:10 158:6,10       118:6,14,19 121:4      19:1,18,23,25 20:6
     118:15 125:7          160:21 161:4          121:13 122:2           20:10 21:2,4,11
     133:23 140:11         199:7                 123:14,23,25           22:6,13,15 24:7
     146:21 153:14       reached 113:23          124:19,19 125:6        26:20,24 27:6
     164:16 174:2          114:8,16              131:2,5,10,13,18       28:6,14 31:15
     184:25              read 63:13 109:6        132:6 133:2,21,22      46:22 48:7,24
   pursuant 204:3,6        127:7 151:24          134:16,23 135:16       77:11,25 81:2
   put 9:1 55:11 79:8      203:24 205:9          136:5,16,20,23         89:12,13 108:24
     80:22 98:16,17                              139:17,23 140:9        136:22,24 144:9

                                                                                  Page 23
                                  Veritext Legal Solutions
                                       866 299-5127
                          801
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 791 of 819 PageID 2697
  [recall - report]

     146:5 149:4 156:9      62:17,20 65:6       refresh 101:17          127:23 128:21
     157:9,19 172:11        68:8,15 90:3,9      regard 49:4             129:1,5,7,12 132:9
     173:15 185:18          93:11 100:4           113:20 115:22         138:1 146:2,8
   recalled 109:13          104:13,16 116:3       147:10,16 177:23      150:23 156:25
   receipt 95:7             127:12 128:21         192:14 197:16         171:20 193:21
     150:16                 129:19 130:18,23    regarding 126:12        202:24
   receive 37:6 74:13       131:12,16 133:7,8     126:12 147:9        rent 12:24 14:12
     109:17 121:3,19        133:10,12 141:21      171:6 204:2,11        16:5 17:14,16
     145:11                 146:9 151:25        reinvestigation         22:17 37:15 48:9
   received 23:25           152:1,11 164:4        127:3 139:23          55:22 60:9,21
     24:4 41:1,3,6 45:5     177:10,16 178:20    rejected 48:15          65:18,23 68:2
     53:2 59:2,10           179:13 181:4        relate 125:9            70:5 71:14 73:1
     74:15 75:21,24         190:1 193:21        related 102:8           81:5,10 82:4
     82:22 84:14,25         194:9 196:18,20       116:3 167:6           113:22 124:17
     86:2 89:6,12,20        196:23 197:3,4        180:12                158:6,23 162:24
     92:10,16 109:2         202:24 203:12,22    relates 39:1            175:12,14,15,20
     112:18 116:10        records 58:22         relating 56:4           176:5 191:15
     120:20 121:23          64:11 100:6           166:20 171:25       rental 191:10
     126:3,8 128:20         123:20 127:18,19    relations 128:15      rented 15:12,14
     131:25 132:3,6,20      127:23 132:7,8        128:19 155:2          60:21 114:6,19
     138:24 141:9           137:25 138:1        relationship 81:17      115:10
     144:11 147:19          146:2 178:6           159:3,11            renting 50:10
     148:5 150:24           179:15 189:11,12    relative 207:2          172:22
     152:18 169:10,16     reduced 206:14        relief 67:23          repaired 150:15
     174:24 191:22        refer 186:4           reluctance 115:2      rephrase 9:21,23
     194:1                reference 106:21      remain 62:22            54:12 130:21
   receiving 82:2           169:7                 133:13 196:25       replied 155:4
     108:24 144:9         referenced 206:13     remainder 100:11      report 4:10 46:3
   recess 62:16 133:9       206:18              remember 19:8           49:23 59:5 63:13
     196:21               referencing 157:3       43:9 48:2,12 71:3     100:18 101:2,25
   recognize 84:3         referring 169:19        73:22 74:22 77:10     102:1,20 107:11
     99:10 108:19         reflect 135:3           77:15 109:8           107:14 115:4
     110:13 125:16          143:18                115:25 119:5,10       116:6 120:10,12
     147:3 153:20,21      reflected 91:12         119:23 124:4,8        121:16,23 129:17
     164:23 174:15          135:18 148:21         137:11 174:14         130:2,10 148:3
   recollection 19:2        152:10 155:1,15     remind 47:13            152:21 154:14
     101:18 114:14        reflecting 4:21,23      62:21 133:13          155:19 170:10,23
     134:14                 133:20 140:8          196:24                175:8 177:16
   record 7:2,7 9:2         144:21              remove 174:12           180:5 181:15
     11:15 38:16 45:25    reflects 105:3        removed 120:22          188:3 189:10
     57:23 58:2 62:14       134:8                 121:16,20 127:19      190:2 194:1 202:6

                                                                                  Page 24
                                   Veritext Legal Solutions
                                        866 299-5127
                           802
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 792 of 819 PageID 2698
  [report - road]

     202:8                 174:18 175:2        responsibility          102:14,23 105:18
   reported 46:1 56:4      183:21 189:25         132:25                105:20,25 106:19
     126:24 127:13       requested 90:18       rest 92:12 93:4         106:21 107:10,23
     128:7,8 130:18,23     91:20 92:8,13,22    result 63:3 136:12      109:9 111:10
     131:13 137:25         99:18 101:8           175:6,13              112:1,17,20,21
   reporter 3:13 7:16      121:11 146:6        results 4:18 125:4      113:2,16 116:18
     8:12 98:24 100:14     147:22 204:1,6,10     125:20 131:20,25      117:23 121:5,24
   reporter's 3:10       requesting 110:17       133:3 135:25          123:1,17 125:25
     206:1                 121:15 148:1          144:25 145:7          128:11,21 129:13
   reporting 48:20       requests 5:8,11       retain 39:21            129:21 131:21
     49:6 68:12 147:12     78:2 115:22         retained 3:13           132:22 135:1
     171:7 175:13          173:25 174:20       return 33:6 37:8        136:25 139:6,12
     177:2 197:8           184:24                37:11                 140:3 142:9
   reports 55:10 62:8    require 177:17        returning 33:9          144:19 148:12
     181:25 201:25       required 178:2        revealed 126:21         149:7,12 150:14
     202:10              requirements 77:5     revealing 44:13         151:9,11 152:3
   repossessed 19:15     requires 49:7         reversal 145:1          153:6 154:8
     19:20               rescreened 202:20     review 95:8,11,15       155:13,17 160:11
   represent 66:2        research 40:7           110:20 127:2          162:1 163:2,23
     84:5 109:10 122:7     162:16                204:2,6               164:19 167:2
     122:21 125:14       residence 65:5        revised 131:25          169:2 171:16
     134:4 140:19        residents 98:8        richardson 15:6         172:1,11 173:20
     156:17 165:6        resolution 44:24      richmond 2:15           174:4 175:2
     174:19 185:19       resolving 181:9       right 7:24 10:15        176:25 179:10,14
   representation        respect 8:9             11:3,14 14:15,18      179:19,25 180:14
     41:18 130:12        respectful 108:11       26:10 27:18 39:5      181:21 184:14
   representative        respond 74:6            44:8,22 46:19         188:7 189:17
     51:18,23 52:3         155:17 171:18,19      47:15 48:18 50:1      190:20 194:5,18
     57:3 166:19 167:5     172:6                 50:12 51:4 52:14      195:3,13 197:9
     170:8,21            responded 145:24        53:11,22 54:9         201:6 202:1,18
   represented 39:13     responding 189:24       56:11,24 58:3       rights 49:4
     183:15 201:23       response 8:16,23        61:20 65:7 69:23    ring 135:9,10
   representing            57:19 110:18          70:1,12 73:11       rivers 19:6,19
     52:11,15 54:1,2,5     122:22 129:2          75:16 79:9,10       road 36:9 44:3
     54:17 66:5 67:17      147:20 152:6          81:6 82:21 86:5       68:10 70:6 89:21
     131:19                169:11,17 183:25      86:12,15,22 87:6      126:25 127:4,14
   request 95:8,11,15    responses 5:5,7         88:11 89:15,19        131:20,24 132:10
     99:20 110:19          164:13 165:8          90:22 91:7,7,14       134:17 137:9,21
     120:8 147:20          166:4,9 173:24        93:12,21 94:7         139:19,25 141:14
     152:6 169:7,11,17     174:22,24             96:2,7 98:1,10,24     141:22 142:15
     169:18 172:7                                100:12 102:6,13       157:12 159:5,13

                                                                                Page 25
                                  Veritext Legal Solutions
                                       866 299-5127
                          803
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 793 of 819 PageID 2699
  [road - sent]

     191:16 197:5          142:23 144:6        secretary 32:7          171:8 172:18
     198:3,21 200:1,7      148:16 150:6        section 135:22          175:4,9,17 178:24
     201:6,16              165:14,18 166:7,9   security 21:21          179:15 182:24
   road's 137:13           166:10 167:2,17       36:23 56:18 58:12     183:3,5,7,9 184:2
   roof 56:1               169:9,14 170:6,19     64:5,24 77:22         186:1,7,15 187:16
   room 192:25             172:15 175:4,11       82:2,18,23 83:4       188:18 191:11,12
   rpr 1:22                183:24 187:13         103:3 177:18          192:22
   rules 204:3,7           188:13,15 191:6,8     178:3,13,19,24      seeing 109:8,13
   run 178:14,15         school 29:19,23,25      179:6 180:4,6,12      185:18
             s             30:3                  180:25 181:3,4      seeking 62:25 63:6
                         score 46:9 103:11       190:11                65:10,22 70:5
   s 143:2,5
                           103:12              see 27:2 28:12          76:5 146:1
   safe 98:8 177:11
                         screen 4:8 91:3         32:10 35:11,19      seen 58:21,24
     191:2
                           98:20 99:3 105:7      40:5 47:9 53:7        59:17,20 79:7
   sale 18:22 149:19
                           106:18 195:18         59:1,9 61:11          106:20 107:12,13
   sales 32:7
                         screened 54:15,23       85:13,23 86:22        107:16,19,22
   sanders 2:12
                           97:24 98:5            90:12,25 91:3,8,9     109:15,22 131:9
   satisfied 94:11
                         screening 1:12          95:4,8 97:1           134:5 142:17
     116:12
                           45:22 55:12 64:1      101:12,13 102:25      144:1 145:24
   satisfy 54:18 153:2
                           64:3,10 85:22         103:12 104:7,12       176:20 185:17
   saw 40:4 44:17
                           88:3,12 90:21         104:14,21,25          186:21 202:23
     59:13 61:10 72:23
                           92:20 98:1 99:13      109:12 112:6,13       203:9
     76:20 106:19
                           102:19 105:13         113:11,24,25        selfish 66:2
     179:8 188:6 192:2
                           106:3,9 126:17,21     122:11 123:21       sell 57:11
     193:24
                           126:23 127:23         127:5,20 128:15     selling 180:20
   saying 39:11 53:19
                           129:17 130:24         128:25 129:17,23    send 59:5,8 78:3
     90:3 137:23 143:5
                           152:8 155:10          134:21 135:12         86:6 120:6,14
     151:10,15 152:24
                           175:8 177:10,14       136:1 137:2,5         132:15 133:3
     154:3 155:8 168:3
                           189:25 198:1          138:5,15,25           146:10 161:21
     179:3 187:5,11
                           201:25 202:6,8,10     140:24 141:2,17       175:22
     189:17 190:20
                         screenings 182:21       142:7,12,19,20,21   sender 86:24
   says 9:3 55:16
                         seal 207:6              142:23 143:4,17     sending 58:1
     63:13 85:10,18
                         search 71:23            143:20,21 144:7,8     74:16 78:12
     86:24 87:5 90:8
                           72:16 179:14          144:20 145:4          128:23 148:8
     90:24 91:4,25
                         second 5:10 84:11       147:20 149:1          157:9
     95:6 96:20,22
                           84:15 85:11 89:1      150:20 151:19       sense 8:23 23:19
     101:12 104:1
                           91:1 95:5 102:16      155:5,10,22 158:7     28:17 33:15 202:3
     110:19 123:19
                           123:18 126:16         165:14,18 166:7     sent 59:4,14 74:18
     126:10 127:17
                           133:7 137:1           166:10,21 167:7       74:24,25 102:20
     129:21 130:5
                           165:13 174:8          167:11,21 169:8       107:22 110:16,25
     132:7 135:24
                           184:21 185:13         169:12 170:12,25      111:5,15 113:4,12
     136:11 142:8,19

                                                                                Page 26
                                  Veritext Legal Solutions
                                       866 299-5127
                          804
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 794 of 819 PageID 2700
  [sent - ssn]

     113:14 114:10,14      46:20 70:11,17      situation 68:10          39:15
     120:10 122:9          73:12,25 75:9,15      162:1 187:21         sound 79:9 103:14
     124:2 128:18          75:16 79:23 80:10     188:8 193:20         sounds 79:10,12
     132:19,21 136:14      81:4,9 86:21 87:3   situations 48:7        source 36:25 37:3
     139:15 144:5          87:10 141:10        skyline 20:4             62:8
     146:9 150:3 157:8     173:10              slightly 82:24         sources 126:18
     163:16 169:19,21    shortly 136:14        small 101:14           south 29:25
     169:21 171:24         196:19              snowing 71:19          southern 72:6
     176:22 192:1        shot 4:8 91:3         social 36:23 56:18     span 10:2 41:24
     203:6                 98:21 99:3            58:12 64:5,23          88:5
   sentence 96:21        show 59:21 100:1        77:22 82:2,18,22     speak 89:23 94:9
     123:18                107:23 121:15,20      83:3 102:25 103:3      94:12 116:24
   separate 171:12         129:4,7 146:7         177:18 178:3,12        119:4,20 135:6
   september 5:1,3         148:2 150:18          178:19,24 179:6        172:8
     15:25 16:2 43:15      151:16 153:6          180:4,6,12,25        speaking 26:20
     113:2 121:17,17       195:10                181:2,3 190:11         143:13 168:24,25
     121:17 146:18       showed 59:11            197:15,19            specific 51:7 53:17
     150:19 153:12         118:6 136:18        software 50:25           63:19 81:2 89:11
     154:3,7,11,25         145:13                63:9,19 65:10          166:9 198:4
     155:1,5,7 156:11    showing 62:6            180:15               specifically 62:5
     156:17,20,22,23       96:25 171:20        sold 52:25               77:12 90:10 98:20
     156:24 157:8          191:14              sole 36:25 37:2          107:19 146:4
   sequence 10:8         shown 84:20           solely 58:8              166:17 167:3
   series 10:6 144:21    shows 20:12 21:13     someone's 178:24         170:7,19 172:16
     167:9                 64:18 100:2         sorry 16:1,21            178:16
   served 18:4 165:7       147:13                26:13 35:25 38:2     specified 206:21
     174:21              sided 165:16            39:10 43:16 46:12    spelled 143:1,8,11
   service 119:2           166:24                73:6 74:7 80:5       spent 34:23 35:5,7
   set 5:5,8,11 114:5    sign 75:14,15 78:2      94:4 97:15 104:4       35:12
     164:14 173:25         148:24                122:17 165:15,25     split 16:8
     184:23 207:6        signature 166:1         166:22,24 168:10     spoke 27:4 50:21
   seven 53:4 199:13       204:5 207:11          168:25 174:10          89:24 93:10 94:10
     200:15              signed 74:25            182:14                 119:7,9 121:1,1
   shake 8:21            significant 192:12    sort 35:23 46:6          135:8,24
   shaking 8:17          simply 10:6             48:5 54:25 72:7      spoken 25:11 27:3
   share 60:25 97:11       151:22 177:24         129:13 134:10          28:11,12 43:1
   shared 14:21          sister 66:23 67:8       135:19 159:18          134:25 164:6
   shipped 80:21           67:10 71:5            185:6                square 148:4
   shore 11:22 13:13     sit 196:8             soumilas 2:4 25:3      ss 206:3
     13:16 16:20,21      sitting 8:12 12:10      26:5,10,11,21 27:4   ssn 57:21
     39:9,10,11 46:17      28:10                 27:8 28:3,12

                                                                                 Page 27
                                  Veritext Legal Solutions
                                       866 299-5127
                          805
Case 3:19-cv-02087-B Document 129 Filed 05/29/20         Page 795 of 819 PageID 2701
  [st - technical]

   st 2:13 3:8 7:8,8,23   step 71:20 120:24     sued 18:7,11            36:9 58:14,20
     26:9 58:16,19        sticker 174:12        suffered 66:12          59:24 60:12 62:13
     62:19 80:1,5         stomach 108:12        suit 41:17              83:13 88:14 89:1
     83:15 107:25         stop 34:5 51:4        suitability 85:22       92:25 97:22 98:16
     109:25 124:25          148:24              suite 2:6 11:23,24      98:19 100:10
     133:6 146:14         stopped 36:2          summaries 147:11        102:9 108:10
     153:8 164:9          straight 112:10       summarizing             120:23 121:10,12
     184:18 196:17          155:18                126:10                122:5 124:23
     203:14,18 204:12     straighten 60:8       summary 53:2            133:7 146:12
   start 69:23 70:1         94:19                 59:4,10,21,21         150:15 181:14
     95:19,20,25          straightened            66:18 90:18           185:13 189:18
   started 39:25            112:8                 101:25 120:21         192:20 193:1,4,7
     60:11 158:3 160:2    street 2:6 13:12,15   summer 73:19            193:12 196:14,18
     201:3                  14:16 16:14,18        74:10                 200:9
   starting 32:6 70:8       39:8                superior 1:20         taken 1:19 10:13
     71:13 104:8          stress 66:11          supervisor 96:12        62:16 133:9 162:7
   startling 63:16          197:11,17             99:23 119:20          196:21 206:20
     66:10                strike 177:14           121:4 135:6 172:9   talk 44:16 60:18
   starts 135:18          studied 30:22         supervisors             62:11 89:25 93:4
     175:4 185:10         studies 30:23           119:21                114:20 117:11,12
   state 22:5 31:21,23    studying 30:21        sure 9:7,15 19:21       134:12 163:23
     32:7,22 51:2         stuff 91:15 95:22       35:25 80:6 82:9       200:21
     64:21 151:12,14      submit 40:15,21         91:16 105:8 112:9   talked 47:22 61:13
     151:17 170:6,19        77:18 97:18 122:1     139:2 143:16          99:22 200:5,6
     179:1,4 205:16         129:10 132:12         159:6 168:12        talking 29:11
     206:2,7 207:13         145:12                169:25 170:15         67:11 70:1 90:17
   statement 9:16         submitted 40:16         174:8 180:10,24       115:21 145:16
     191:16                 70:3 103:21           190:22 192:3          152:20 159:5
   states 1:1 65:2          130:19 144:22         195:19 199:23         170:1 171:11
     103:20                 145:8 171:6         swear 7:16            taste 159:16
   stating 74:13          subsidized 13:5       switch 38:7 117:11    taxation 22:5
     123:20 124:2           14:6 65:17,24         174:9               taylor 53:4,8
   status 42:19 43:10       71:12 72:24 76:4    switching 23:14         58:23 59:13,19
     198:25                 76:5,10,14 77:6     sworn 7:19 206:10       68:8 92:20 97:5
   statute 7:19             163:5               system 109:12           102:1 104:17,24
   stay 48:4 66:17        substances 10:13      systems 122:10          106:21,23 116:3
   stayed 32:19 79:22     substantially           178:21                127:12 130:18,23
     80:9                   175:12                        t             131:16 197:4
   staying 35:8 142:7     suburb 15:2 17:7                            tear 98:15,20
                                                tabar 25:18
   stenotypy 206:14       successfully                                technical 50:14
                                                take 10:8 22:24
                            183:14
                                                  30:9 34:20 35:3

                                                                                 Page 28
                                   Veritext Legal Solutions
                                        866 299-5127
                           806
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 796 of 819 PageID 2702
  [telephone - total]

   telephone 7:10          180:1 205:12           165:15 193:16       timeframe 30:10
     28:4,5,15,16          206:13,17              200:17                79:9
   tell 8:9 10:18        tests 37:10           thinking 18:25         times 10:18 157:5
     16:23 24:24 38:9    texas 1:2 43:5,14        50:6                  172:5 181:6
     52:9 61:1 87:16       43:25 136:16        third 134:18,20          183:13
     97:19 164:3         text 95:5                147:12 148:12       timothy 2:13 7:8
     168:14 170:13       thank 29:18              150:6 154:20        tina 105:23 106:2
     185:7 190:12          126:11 203:18,21       166:8               tint 149:16
     191:25 202:19       thanks 8:2            thornthwaite 2:22      tinted 148:24
   telling 147:9         thanksgiving             7:11                  149:13,15
     151:22 182:11         199:6               thoroughly 50:18       tmo.com. 137:5
     194:22              theirs 188:4          thought 44:22          today 8:2,10,13
   tells 9:11            thing 10:5 28:24         64:4 71:12 87:2       9:15,18 10:1,11
   ten 16:22 41:25         53:18 55:5 84:12       90:17 113:21          12:10 28:10
     95:6 196:14,18        92:10 94:11,18         182:14                163:11 168:1
   tenancy 48:8            111:8 141:1 159:9   three 24:22 33:5         176:21
   tenant 158:14           169:4 171:11           54:3 156:4,12       today's 7:2
     159:24 175:7          184:5                  172:17,21 181:6     told 38:14 45:4
   term 12:18 13:8       things 49:1,12        tiffany 15:5             48:8 57:3 59:6
     14:1 53:14            57:15 59:7,11       tim.st.george 2:17       60:5,20 61:18
   terms 23:20             63:8,15 65:17,21    time 26:17,19            73:3 87:19 88:6
     139:14 197:16         68:21 69:2 112:8       31:23 32:2 33:18      93:11 94:17
     202:10                136:15 149:9           34:6,23,23 35:3,5     116:19 117:3,8,21
   terrible 66:20,24       168:19 188:6           35:7,13,17 42:22      119:14 123:23
     130:20 134:24         194:14 198:8           42:25 45:12 58:14     129:11 140:1
   terry 119:8 121:1     think 18:25 21:12        70:11 74:11 75:18     193:19 194:8
     134:23 135:1          23:6 25:4 26:9         75:23 77:21 80:19   toni 53:4,8 58:23
   testified 11:12         27:3 28:10,21          81:18 83:9 88:5       59:13,19 68:8
     17:23,25 37:15        29:3 30:23 32:20       95:1 103:20           92:20 97:4 102:1
     73:7 80:25 94:5       33:11 35:4 38:21       106:20 109:14         104:17,24 106:21
     120:25 167:23         42:5 43:17 56:13       114:17 117:23         106:23 116:3
     186:20 192:7          56:17,20 57:1,5        120:24 130:9          127:12 130:17,22
     199:19 201:18         58:5,7 63:25 64:6      138:23 139:14         131:16 197:4
   testify 10:11           66:8 67:22,24          141:8,25 148:10     top 84:13 85:5,19
     206:10                77:8 84:20 92:6        149:24 151:21         101:10,12 102:23
   testimony 8:10,13       96:4 105:12,14         152:11,23 154:20      123:19 134:21
     85:25 91:11 95:23     106:3,9,14,17          156:22 158:12,15      142:19 144:5
     106:25 109:21         118:1,10 136:18        184:6 199:1,21        166:11,21 172:13
     116:18 117:2          139:3 143:5 146:8      202:4,10 203:19       186:7 187:17
     143:22 145:6,10       154:21 156:3           206:20              total 156:12
     168:1,12 179:21       159:10 161:25

                                                                                  Page 29
                                  Veritext Legal Solutions
                                       866 299-5127
                          807
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 797 of 819 PageID 2703
  [totally - version]

   totally 57:16         trying 23:19 32:20     99:25 100:5,9       unsatisfactory
   tough 192:13            33:11 35:2,7         101:22 115:12         100:7
   town 69:21              60:11 68:2 87:6      124:18,19,22        unusual 9:6
   traffic 149:10          92:1,5 111:12        127:11 142:14       update 141:13
   tragedy 36:2            119:16 168:8         150:22 151:19       upset 119:14,22,24
   transcribed           tuesday 1:18           152:10 153:23,24      119:25 120:3
     206:16              turn 51:25 134:18      164:25 168:12         154:19 159:7
   transcript 3:1          166:15 191:3         174:17 180:8          164:4 181:16
     8:19 204:3,6,9,11   turned 44:20 48:1      187:3 188:24          192:19 193:15,18
     204:13,14 205:10      49:22 57:17 63:10    189:4 201:19          194:4,10,15,18
   transcription           65:17 66:14 69:9     202:22 203:8          201:1,2
     206:17                69:13 83:11         understanding        upsetting 63:17
   translate 8:19          192:18 193:25        38:10,25 41:14      use 13:8 63:21
   transmission 4:14       195:7,14 201:3       42:6 43:24 45:14      64:5,9 65:5
     110:4 112:12        two 12:9,13 15:9       45:18,19 46:2,14      147:14 186:10
   transunion 147:15       17:11 22:12 24:21    49:5,9,10 50:21       190:12
   traumatic 158:21        29:13 32:2 39:14     51:21 52:9,9 54:4   useful 105:18,22
     161:9,17              54:2 69:10 85:18     55:1 56:3 62:25       105:25
   travel 196:1,2,4        87:17 94:6 105:3     63:5 87:22 102:2    user 144:7
   treated 160:24          114:13,15 135:21     142:1 174:25                  v
   trial 196:5,7,9         156:10 185:11        186:17,24 187:20
                                                                    va 2:15
   tricky 111:13           201:13 202:6         188:5,10,20,23
                                                                    variety 30:24
   tried 60:21 80:17     type 13:1 30:4,15     understood 9:24
                                                                    various 45:21
     182:5                 31:2 41:17 44:23     12:15 85:15
                                                                      72:13 74:18 102:7
   trouble 26:7 66:17      49:3 60:10 80:18     127:22 148:18
                                                                      120:19 131:7
   troutman 2:12           198:20               151:13 171:25
                                                                      134:22 188:2
   troutman.com          types 67:23 198:13     176:4 191:23
                                                                      198:8
     2:17                typographical          195:25
                                                                    vehicle 149:14,16
   truck 19:10,15,20       191:7               united 1:1
                                                                      150:8
   true 41:5,7 49:25               u           units 167:20
                                                                    verbal 8:16,23
     50:20 76:19                               universe 54:14
                         uh 31:13 37:14                             verbatim 74:14
     165:22,25 184:4,5                         university 14:20
                           74:5 81:7                                  124:8,12
     205:13 206:16                              14:23,25 15:8
                         ultimately 155:4                           verification
   truly 115:7                                  16:14,19 17:4
                           201:10                                     165:14,19
   trusting 197:22                              29:1 70:24 73:9
                         undergo 46:22                              verified 57:16
   truth 8:9 206:11                             73:24 75:8 86:14
                         underlying 59:18                             95:21 126:23
     206:11,12                                  103:21 104:8
                         understand 8:4,8                           verify 45:20 50:7
   try 45:1,8 57:8                              141:5,24 142:3
                           9:14,20 38:11                              64:15 180:23
     59:25 61:21 69:22                          144:14 148:8
                           43:5 44:7 50:12                          veritext 1:20
     153:3                                      173:1,9
                           53:15 55:2,4 67:9                        version 107:11,14
                           84:9 87:7 89:3

                                                                               Page 30
                                  Veritext Legal Solutions
                                       866 299-5127
                          808
Case 3:19-cv-02087-B Document 129 Filed 05/29/20        Page 798 of 819 PageID 2704
  [versus - young]

   versus 7:3 21:3        159:24 160:8,15      whereof 207:5                  x
     34:23 65:24          160:16,22 161:9      willing 199:15        x'd 103:7
     198:15 202:7         161:16,23,24         window 149:13         xs 107:13
   video 6:1              162:2,13 166:3,14    windows 148:24
                                                                              y
   videographer 2:21      169:25 171:2          149:15
     7:1,15 62:14,17      174:8,23 180:18      witness 7:16 94:4     y 143:2
     133:8,10 196:20      185:14,24 192:21      186:20 203:21        yeah 27:13 43:16
     196:22 203:22        200:25                206:9,14,15,18         71:20 82:25 90:19
   videotape 1:16        wanted 69:19,22        207:5                  92:3,21 93:3,4
   violated 49:15         109:12 128:25        witness's 204:2         111:12 118:10
     50:4,16 51:7 52:1    129:17 130:11        woman 104:20            139:6 149:13
     52:5                 160:17 202:12        women 66:20             151:16 152:22
   violations 18:21      wanting 70:9          word 190:9              154:17 165:17
     18:22 149:10,20     wants 135:6           worded 124:13           174:10 201:17
     149:20               192:16               words 38:9 56:9       year 12:19 13:14
   visit 72:21           warm 71:4 73:15       work 34:10 35:1         13:16 14:2 29:21
   voicemail 136:11       73:21 74:9 79:11      37:9,11 44:23          30:20 31:1 34:22
     136:22              warmer 71:19           64:12 71:14 150:9      36:7,10,11,14 48:5
   vs 1:9                way 8:17,22 13:5       163:23 164:1           63:10 64:19,19
            w             17:2 40:1 48:3       worked 30:12 31:5       73:25 74:4 75:16
                          52:1,5,23 71:15       31:6,21,24 32:4,21     87:17 103:7 107:4
   wait 78:19 79:1,5                                                   107:5,6,7 157:20
                          80:22 124:10,13       34:9,14 35:18
     79:15,16 85:16                                                    161:13 182:17
                          137:19 143:8          64:20,21
     86:11 87:24 109:6                                                 190:12 200:2
                          187:6 190:18         working 20:8
     198:25                                                            201:13
                          197:14                31:19 33:20 34:5
   waiting 84:18                                                     years 12:9,14 15:9
                         ways 131:7             34:23 36:2,11,15
     85:13,20 86:10                                                    17:11 29:14 31:8
                         wearing 73:22          36:19,20 150:14
     87:14 169:23                                                      31:22 32:14 33:5
                         website 40:8          worries 143:12
   want 9:7 10:4                                                       34:20,21 41:25
                         week 114:13           worry 26:8
     16:22,24 17:1                                                     47:24 48:23 64:20
                          199:18               worthy 45:22
     23:15 24:21 31:17                                                 68:22 87:17
                         weeks 114:13,15       write 60:15
     32:11 33:22 37:10                                                 107:12 152:18
                          196:8,9              writing 8:14 61:5
     37:11 62:24 63:3                                                  172:17,21 181:20
                         wendy 1:22 206:6       61:20,23 62:2,6
     65:12 67:18 70:14                                                 201:13 202:6,8
                          207:12                81:20 95:8,11
     75:20 89:2 91:7                                                 yesterday 24:18
                         went 23:7 32:15        110:20 128:25
     108:10 111:25                                                     26:18 27:15
                          34:10 40:2 44:15      144:2 157:7
     120:21 124:16                                                   young 50:23 53:3
                          45:8 57:3 61:20       163:12 176:14,15
     127:2 133:6,16                                                    57:5 59:11 180:21
                          62:7 75:8 102:4      wrong 39:11 56:10
     134:11 140:23                                                     194:2
                          144:14 160:18         80:6 163:25
     141:1 154:22
                          161:8                 182:25
     157:23 158:17,18
     158:19,21 159:17

                                                                                 Page 31
                                  Veritext Legal Solutions
                                       866 299-5127
                          809
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 799 of 819 PageID 2705


                      Federal Rules of Civil Procedure

                                       Rule 30



         (e) Review By the Witness; Changes.

         (1) Review; Statement of Changes. On request by the

         deponent or a party before the deposition is

         completed, the deponent must be allowed 30 days

         after being notified by the officer that the

         transcript or recording is available in which:

         (A) to review the transcript or recording; and

         (B) if there are changes in form or substance, to

         sign a statement listing the changes and the

         reasons for making them.

         (2) Changes Indicated in the Officer's Certificate.

         The officer must note in the certificate prescribed

         by Rule 30(f)(1) whether a review was requested

         and, if so, must attach any changes the deponent

         makes during the 30-day period.




         DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

         ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

         THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

         2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

         OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.




                        810
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 800 of 819 PageID 2706
                    VERITEXT LEGAL SOLUTIONS
          COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

     Veritext Legal Solutions represents that the
     foregoing transcript is a true, correct and complete
     transcript of the colloquies, questions and answers
     as submitted by the court reporter. Veritext Legal
     Solutions further represents that the attached
     exhibits, if any, are true, correct and complete
     documents as submitted by the court reporter and/or
     attorneys in relation to this deposition and that
     the documents were processed in accordance with
     our litigation support and production standards.

     Veritext Legal Solutions is committed to maintaining
     the confidentiality of client and witness information,
     in accordance with the regulations promulgated under
     the Health Insurance Portability and Accountability
     Act (HIPAA), as amended with respect to protected
     health information and the Gramm-Leach-Bliley Act, as
     amended, with respect to Personally Identifiable
     Information (PII). Physical transcripts and exhibits
     are managed under strict facility and personnel access
     controls. Electronic files of documents are stored
     in encrypted form and are transmitted in an encrypted
     fashion to authenticated parties who are permitted to
     access the material. Our data is hosted in a Tier 4
     SSAE 16 certified facility.

     Veritext Legal Solutions complies with all federal and
     State regulations with respect to the provision of
     court reporting services, and maintains its neutrality
     and independence regardless of relationship or the
     financial outcome of any litigation. Veritext requires
     adherence to the foregoing professional and ethical
     standards from all of its subcontractors in their
     independent contractor agreements.

     Inquiries about Veritext Legal Solutions'
     confidentiality and security policies and practices
     should be directed to Veritext's Client Services
     Associates indicated on the cover of this document or
     at www.veritext.com.




                        811
Case 3:19-cv-02087-B Document 129 Filed 05/29/20   Page 801 of 819 PageID 2707




              Exhibit 21



                        812
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 802 of 819 PageID 2708




        FRANCIS MAILMAN SOUMILAS, P.C. is a law firm located in center city
Philadelphia, Pennsylvania that concentrates in consumer protection litigation. Founded in 1998,
the firm’s goal is to provide exceptional advocacy to consumers subjected to unfair business,
industry and trade practices. The firm represents consumers in individual actions, as well as
through class action lawsuits, in the areas of unlawful consumer credit reporting, employment
background screening, fair debt collection, unlawful robo calls, unfair and deceptive trade
practices litigation, and other consumer matters.

         FMS is one of the preeminent consumer litigation firms in the country. In June of 2017,
the firm obtained a record $60 million dollar jury verdict in a class action brought under the Fair
Credit Reporting Act. The firm has been certified to serve as class counsel in over 50 class actions
nationally, and has helped obtain groundbreaking legal rulings and decisions at both the trial court
and appellate court levels. The firm has also served as counsel in some of the largest class action
settlements in history. Due to the quality of its trial and appellate advocacy, FMS has been
recognized by courts throughout the country for the high caliber of its work and its expertise.
White v. Experian Info. Solutions, No. 05-01070, 2014 WL 1716154, at *13, 19, 22 (C.D. Cal.
May 1, 2014) (finding Francis Mailman Soumilas “FCRA specialists” and appointing firm and its
team as interim class counsel over objections from competing national law firm because their
team’s “credentials and experience [we]re significantly stronger in class action and FCRA
litigation.”); Barel v. Bank of America, 255 F.R.D. 393, 398-99 (E.D. Pa. 2009) (finding firm
“competent, experienced and well-qualified to prosecute class actions” and noting that class
counsel “have done an excellent job in representing the class in the instant litigation.”)


                                   JAMES A. FRANCIS
         JIM FRANCIS has been admitted to practice before the United States Court of Appeals for
the Third, Fourth and Ninth Circuits, the United States District Court for the Eastern District of
Pennsylvania, the United States District Court for the District of New Jersey, as well as the
Pennsylvania and New Jersey state courts. He is a 1992 graduate of Muhlenberg College (B.A.,
cum laude) and a 1995 graduate of the Temple University Beasley School of Law. In law school,
he won the 1995 Wapner, Newman & Wigrizer, P.C. award for excellence in civil trial advocacy,
was awarded outstanding oral advocacy and served as President of the Student Bar Association.
Following law school, Mr. Francis was associated with Kolsby, Gordon, Robin, Shore &
Rothweiler in Philadelphia. Since 1998, he has focused his practice in consumer protection
litigation, with a particular concentration in fair credit reporting, fair debt collection practices and
consumer class actions.

       In 2004, Mr. Francis was the youngest lawyer to be ranked in the Top 100 Superlawyers
in the Commonwealth of Pennsylvania in Philadelphia Magazine and Pennsylvania Super
Lawyers magazine. He was subsequently ranked a Top 100 Pennsylvania Superlawyer in 2008,
2012, and 2014, and has been regularly ranked one of the Top 100 Superlawyers in Philadelphia
since 2004.

       In 2017, Mr. Francis served as trial counsel in a $60 million dollar class action jury verdict,
which is the largest verdict in history for a case brought under the Fair Credit Reporting Act. In



                                813
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 803 of 819 PageID 2709


2009, Mr. Francis argued the seminal FCRA case of Cortez v. Trans Union before the Third Circuit
Court of Appeals. He lectures and speaks extensively on the FCRA for continuing legal education
seminars, law schools and community groups, and has published articles on the FCRA. He has
appeared on various news programs including the Today Show and PBS NewsHour to discuss
consumer-related issues, and was featured in The Philadelphia Inquirer’s biographical “Question
& Answer” segment in February of 2009. He has been certified to serve as class counsel in over
50 consumer class actions, has been trial counsel in three class actions to successful plaintiff’s
verdicts, and has served as counsel in some of the largest FCRA settlements in history.

       In May of 2014, Mr. Francis was awarded the Community Legal Services of Philadelphia's
Equal Justice Award at its annual Breakfast of Champions. He was also selected as one of a small
national group of plaintiffs' lawyers to be featured in Law 360's Titans of the Plaintiff's Bar series
in October of 2014. He currently serves on the Board of Directors of the National Association of
Consumer Advocates (NACA).

CLASS COUNSEL CERTIFICATIONS

Leo v. APPFOLIO, Inc., No.3:17-cv-05771-RJB (W.D. Wash. 2019)
Thomas v. Equifax Info. Services, LLC, No. 18-cv-684 (E.D. Va. 2020)).
Clark v. Experian Info. Sols., Inc., No. 16-cv-32 (E.D. Va. 2019).
Clark/Anderson v. Trans Union, LLC, No. 15-cv-391 & No. 16-cv-558 (E.D. Va. 2018).
Kelly v. Business Information Group, C.A. 15-6668, 2019 WL 414915 (E.D. Pa. 2019)
Carter v. McDonald’s Restaurants, 15-01531-MWF (March 15, 2015)
Ridenour v. Multi-Color Corporation, C.A. No. 2:15-cv-00041, (E.D. Va., Jan. 13, 2017)
Flores v. Express Personnel, C.A. No. 14-cv-03298, (E.D. Pa. Oct. 21, 2016)
Larson v. Trans Union, LLC, C.A. No. 12-cv-05726, (N.D. CA, Aug. 11, 2016)
Miller v. Trans Union, LLC, C.A. No. 12-cv-1715, (M.D. PA, Dec. 26, 2016)
Henderson v. Trans Union, LLC, C.A. No. 14-cv-00679, E.D. Va., May 3, 2016)
Pawlowski v. United Tranzactions, LLC, C.A. no. 15-cv-2330, (E.D. PA, April 18, 2016)
Rodriguez v. Calvin Klein, Inc., C.A. 1:15-cv-02590 (S.D. N.Y. 2015)
Giddiens v. Infinity Staffing, C.A. No. 13-cv-07115, (E.D. Pa., Jan. 12, 2016)
Giddiens v. First Advantage, C.A. No. 14-cv-5105, (E.D. Pa., July 11, 2015)
Jones v. Halstead Management Corporation, C.A. No. 14-cv-03125 (S.D. N.Y., May 5, 2016)
Berry v. LexisNexis Risk & Info. Analytics Group, Inc., No. 3:11-cv-754, 2014 WL 4403524 (E.D.
           Va. Sept. 5, 2014)
Thomas v. BackgroundChecks.com, C.A. No. 13-029 2015 WL 11004870 (E.D. Va. Aug. 5, 2015)
Henderson v. Acxiom Risk Mitigation, Inc., C.A. No. 12-589 (E.D. Va., Aug. 7, 2015)
Magallon v. Robert Half International, Inc. WL 8778398 (D. Or. Nov. 10, 2015)
Patel v. Trans Union, LLC, 308 F.R.D. 292 (N.D. Cal, 2014)
                                                  2

                                814
Case 3:19-cv-02087-B Document 129 Filed 05/29/20               Page 804 of 819 PageID 2710


Goode v. First Advantage LNS Screening Solutions, Inc., C.A. No. 11-cv-02950 (E.D. Pa. Dec. 29,
          2014)
Blandina v. Midland Funding, LLC, 2014 WL 7338744 (E.D. Pa. Dec. 23, 2014)
King v. General Information Services, Inc., C.A. No. 11-06850 (E.D. Pa. Nov. 4, 2014)
Robinson v. General Information Services, Inc., C.A. No. 11-07782 (E.D. Pa. Nov. 4, 2014)
Ramirez v. Trans Union, LLC, 2014 WL 3734525 (N.D. Cal. July 24, 2014)
White v. Experian Information Solutions, 993 F. Supp. 2d 1154, 1172 (C.D. Ca. 2014)
Sapp v. Experian Information Solutions, Inc., 2:10-04312 (E.D. Pa. Jan. 29, 2013)
LaRocque v. TRS Recovery Services, Inc., 2012 WL 291191 (D. Me. July 17, 2012)
Ryals et al. v. Hireright Solutions, Inc., C.A. No. 3:09-625 (E.D. Va. July 7, 2011)
Serrano v. Sterling Testing Systems, Inc., 711 F. Supp. 2d 402 (E.D. Pa. 2010)
Summerfield v. Equifax Information Services, LCC, 264 F.R.D. 133 (D. N.J. 2009)
Chakejian v. Equifax Information Services, LLC, 256 F.R.D. 492 (E.D. Pa. 2009)
Jones v. Midland Funding, LLC, C.A. No. 3:08-802 (RNC) (D. Conn. October 13, 2009)
Barel v. Bank of America, 255 F.R.D. 393 (E.D. Pa. 2009)
Mann v. Verizon, C.A. No. 06-5370 (E.D. Pa. Sept. 26, 2008)
Smith v. Grayling Corp., 2008 WL 3861286, C.A. No. 07-1905 (E.D. Pa. 2008)
Strausser v. ACB Receivables Management, Inc., 2008 WL 859224 (E.D. Pa. March 28, 2008)
Nienaber v. Citibank (South Dakota), N.A., 2007 WL 2003761 (D.S.D. July 5, 2007)
Jordan v. Commonwealth Financial Systems, Inc., 237 F.R.D. 132, (E.D. Pa. 2006)
Marino v. UDR, 2006 WL 1687026, C.A. No. 05-2268 (E.D. Pa. June 14, 2006)
Seawell v. Universal Fidelity Corp, 235 F.R.D. 64 (E.D. Pa. 2006)
Perry v. FleetBoston Financial Corp., 229 F.R.D.105 (E.D. Pa. 2005)
Beck v. Maximus, Inc., 2005 WL 589749 (E.D. Pa. 2005)
Beck v. Maximus, 457 F. 3d 291, 2006 WL 2193603 (3d Cir. Aug. 4, 2006)
Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005)
Bittner v. Trans Union, LLC, C.A. No. 04-2562 (E.D. Pa. January 4, 2005)
Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004)
Petrolito v. Arrow Financial Services, LLC, 221 F.R.D. 303 (D. Conn. 2004)
Orloff v. Syndicated Office Systems, Inc., 2004 WL 870691 (E.D. Pa 2004)
Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003)
Gaumer v. The Bon-Ton Stores, C.A. No. 02-8611 (E.D. Pa. Dec. 30, 2003)
Street v. Portfolio Recovery Associates, C.A. No. 01-3684 (E.D. Pa. July 30, 2003)
Samuel-Bassett v. Kia Motors America, Inc., 212 F.R.D. 271 (E.D. Pa. 2000)
                                                3

                              815
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                Page 805 of 819 PageID 2711


Oslan v. Law Offices of Mitchell N. Kay, 232 F. Supp. 2d 436 (E.D. Pa. 2002)
Oslan v. Collection Bureau of Hudson Valley, 206 F.R.D. 109 (E.D. Pa. 2002)
Saunders v. Berks Credit & Collections, 2002 WL 1497374 (E.D. Pa. 2002)
Schilling v. Let’s Talk Cellular and Wireless, 2002 U.S. Dist. LEXIS 3352 (E.D. Pa. 2002)
Fry v. Hayt, Hayt and Landau, 198 F.R.D. 461 (E.D. Pa. 2000)
Smith v. First Union Mortgage Corporation, 1999 WL 509967 (E.D. Pa. 1999)
Miller v. Inovision, December Term, 1999, No. 3504 (C.P. Phila. County).

NOTABLE CASES
   Ramirez v. Trans Union, LLC—served as trial counsel in record $60 million jury verdict,
    highest verdict in FCRA history.

   Thomas v. Equifax Info. Services, LLC, No. 18-cv-684 (E.D. Va.). FCRA class action,
    alleging violations by credit bureau, providing nationwide resolution of class action claims
    asserted across multiple jurisdictions, including injunctive relief, and an uncapped mediation
    program for millions of consumers.

   Clark v. Experian Info. Sols., Inc., No. 16-cv-32 (E.D. Va.). FCRA class action, alleging
    violations by credit bureau, providing a nationwide resolution of class action claims asserted
    by 32 plaintiffs in 16 jurisdictions, including injunctive relief and an uncapped mediation
    program, for millions of consumers.

   Clark/Anderson v. Trans Union, LLC, No. 15-cv-391 & No. 16-cv-558 (E.D. Va.). FCRA
    consolidated class action, alleging violations by credit bureau, providing groundbreaking
    injunctive relief, and an opportunity to recover monetary relief, for millions of consumers.

   In Re: TRS Recovery Services, Inc. And Telecheck Services, Inc., Fair Debt Collection
    Practices Act (FDCPA Litigation)- Served as Class Counsel in a national FDCPA class
    action and obtained a 3.4-million-dollar settlement against one of the nation's largest check
    history consumer reporting agencies.

   Berry v. LexisNexis Risk & Info. Analytics Group, Inc., No. 3:11-cv-754, 2014 WL 4403524,
    at *11 (E.D. Va. Sept. 5, 2014) -- Appointed class counsel in national FCRA class action that
    obtained a $13.5-million-dollar settlement against Lexis/Nexis, one of the largest information
    providers in the world, along with a groundbreaking injunctive relief settlement on behalf of
    200 million Americans in which LexisNexis agreed to bring its Accurint product into FCRA
    compliance.

   Thomas v. BackgroundChecks.com, C.A. No. 13-029 (E.D. Va. Aug. 11, 2015) –Appointed
    class counsel in an FCRA national class action which obtained $18 million against another of
    the largest background screening companies in the world, and also obtained significant
    injunctive and remedial relief.

   Henderson v. Acxiom Risk Mitigation, Inc., C.A. No. 12-589 (E.D. Va., Aug. 7, 2015)-
    Appointed class counsel in a national FCRA class action which obtained a $20.8 million
                                               4

                               816
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 806 of 819 PageID 2712


    settlement against one of the largest data sellers and background screening companies in the
    world.

   Ryals et al. v. Hireright Solutions, Inc., C.A. No. 3:09cv625 (E.D. Va. Dec. 22, 2011) –
    $28.3 million national settlement achieved for class of consumers subjected to employment
    background checks in case brought under Fair Credit Reporting Act (FCRA); believed to be
    the third largest FCRA settlement in history.

   Cortez v. Trans Union, LLC, 617 F.3d 688 (3d. Cir. 2010) – argued precedential case of first
    impression before the U.S. Court of Appeals for the Third Circuit which outlines the liability,
    causation and damages standards for FCRA cases against credit reporting agencies; $800,000
    jury verdict against Trans Union in fair credit reporting case (remitted to $150,000).

   Little v. Kia Motors America, Inc., 2003 WL 25568765 (N.J. Super. L. 2003) – $6 million
    (approximate) verdict for class of New Jersey car purchasers.

   Samuel-Bassett v. Kia Motors America, Inc., __ A.3d __, 2011 WL 60559098 (Pa. 2011),
    C.P. Phila. County, January Term, 2001, No. 2199 – $5.6 million verdict for class of
    Pennsylvania car purchasers, plus award of attorney’s fees.

   Serrano v. Sterling Testing Systems, Inc., __ F. Supp. 2d __, 2008 WL 2223007 (E.D. Pa.
    May 30, 2008) – federal court finding as a matter of first impression what defines a record of
    arrest under the FCRA.

   Ziegenfuse v. Apex Asset Management, LLC, 239 F.R.D. 400 (E.D. Pa. 2006) – obtained
    court decision holding that offers of judgment under Rule 68 of the Federal Rules of Civil
    Procedure cannot be used in class actions.

   Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005) – obtained
    $772,500 settlement for class of consumers who disputed errors in their credit reports.

   Richburg v. Palisades Collection, LLC, 247 F.R.D. 457 (E.D. Pa. 2008); federal court ruled
    that actions to collect delinquent credit card debt in Pennsylvania subject to 4 year statute of
    limitations (not 6 as the defendant collection agency had argued).

   Perry v. FleetBoston Financial Corp., 2004 WL 1508518 (E.D. Pa. 2004) – defeated motion
    to compel arbitration in class action brought under Fair Credit Reporting Act.

   Crane v. Trans Union, LLC, 282 F. Supp. 2d 311 (E.D. Pa. 2003) – federal court held that
    credit reporting agencies that merely parrot information from credit furnishers and fail to
    forward dispute documentation face claims for punitive damages under the Fair Credit
    Reporting Act; violation of the Fair Credit Reporting Act presents a violation of
    Pennsylvania’s Consumer Protection Law).

   Lawrence v. Trans Union, LLC, 296 F. Supp. 2d 582 (E.D. Pa. 2003) (same).

   Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004) – obtained class
    certification in Fair Debt Collection Practices action in which a Pennsylvania federal court

                                                  5

                                817
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                   Page 807 of 819 PageID 2713


    held for the first time that statutory net worth limitation is not limited to balance sheet net
    worth, and includes equity, capital stock and goodwill.

   Evantash v. G.E. Capital Mortgage Services, Inc., 2003 WL 22844198 (E.D. Pa. 2003) –
    federal court held that technical accuracy defense was not available to defendants under the
    Fair Credit Reporting Act.

   Sheffer v. Experian Information Solutions, Inc., 2003 WL 21710573 (E.D. Pa. 2003) –
    federal court held that Fair Credit Reporting Act permits as recoverable damage emotional
    distress in trying to correct errors in a consumer’s credit file, even where no pecuniary or out-
    of-pocket losses.

   Sheffer v. Experian Information Solutions Inc., 249 F. Supp. 2d 560 (E.D. Pa. 2003) – federal
    court held that FCRA provides a private right of action against furnishers of information.

   Sullivan v. Equifax, Inc. et al., 2002 U.S. Dist. LEXIS 7884 (E.D. Pa. 2002) – federal court
    held that reporting a debt to a credit reporting agency is a communication covered by the Fair
    Debt Collection Practices Act.

   Wenrich v. Cole, 2000 U.S. Dist. LEXIS 18687 (E.D. Pa. 2000) – federal court held that
    FDCPA provides protection for all persons, not just consumers.

   Jaramillo v. Experian Information Solutions, Inc., 155 F. Supp. 2d 356 (E.D. Pa. 2001) –
    federal court held that single publication rule does not apply to actions brought for violation
    of the Fair Credit Reporting Act.

LECTURES/PRESENTATIONS BY INVITATION
Faculty, 21st Annual Consumer Financial Services Litigation Institute (CLE-accredited), "Fair
Credit Reporting and Debt Collection Litigation", March and April 2016, NYC and Chicago;
Speaker, The Conference on Consumer Finance Law, Annual Consumer Financial Services
Conference, Loyola University School of Law, Chicago, Illinois, September 16, 2016
Speaker, "New Frontiers: FCRA Litigation Against Lesser Known CRAs", Consumer Rights
Litigation Conference, National Consumer Law Center, Anaheim, California, October 2016
Faculty, "Pursuing and Defending FDCPA, FCRA and TCPA Claims", Consumer Finance Class
Actions, Strafford Publications, June 2, 2016
Speaker, "Stump the Champs", Consumer Rights Litigation Conference, National Consumer
Law Center, San Antonio, Texas, October 2015
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Las Vegas, NV May 1–3, 2015.
Co-Chair and Speaker, NACA 2013 FCRA Conference, National Association of Consumer
Advocates, May 29 – June 1, 2013;


                                                   6

                                818
Case 3:19-cv-02087-B Document 129 Filed 05/29/20              Page 808 of 819 PageID 2714


Presenter, Beyond E-Oscar: Litigating “Non-Credit” FCRA Cases, Webinar, National
Association of Consumer Advocates, February 27, 2013;
Faculty, FDCPA Class Actions: Latest Litigation Developments, Strafford Webinars and
Publications, November 8, 2012;
Speaker, Consumer Finance Class Actions: FCRA and FACTA: Leveraging New Developments
in Certification, Damages and Preemption, Strafford Webinars and Publications, March 21,
2012;
Speaker, FCRA Developments, Consumer Rights Litigation Conference, National Consumer Law
Center, Seattle, Washington, October 2012;
Speaker, 11th Consumer Class Action Symposium, National Consumer Law Center, Chicago,
Illinois, November 6, 2011;
Speaker, Tenant, Employment and Chexsystems Reports, Consumer Rights Litigation
Conference, National Consumer Law Center, Chicago, Illinois, November 3 – 6, 2011;
Speaker, Specialty Consumer Reports and the FCRA, FCRA Conference on Consumer Credit,
National Association of Consumer Advocates, Memphis, Tennessee, May 20 – 22, 2011;
Panelist, Taking on the Challenges Facing Workers with Criminal Records: Advancing the Legal
and Policy Advocacy Agenda, National Employment Law Project, Washington, D.C., April 5,
2011;
Faculty, 16th Annual Consumer Financial Services Litigation Institute (CLE-accredited),
Collection Issues Including The TCPA & Hot Topics, Practicing Law Institute, New York, NY
and Chicago, IL, March 2011,
Speaker, ABCs of Fair Credit Reporting, Tips on FCRA Depositions, Evolution of Credit
Reporting Industries, Consumer Rights Litigation Conference, National Consumer Law Center,
Boston, Massachusetts, November 11 – 14, 2010;
Faculty, Banking and Consumer Financial Services Law Update, Litigation and Arbitration
Update, Pennsylvania Bar Institute, April 14, 2010;
Faculty, Deposit-Side Litigation Developments & Credit Card Developments, 14th Annual
Consumer Financial Services Litigation Institute, New York, NY and Chicago, IL, March and
April 2009;
Faculty, 13th Annual Consumer Financial Services Litigation Institute (CLE-accredited),
Practicing Law Institute, New York, NY and Chicago, IL, January 2008, March 2008;
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Chicago, IL May 8 – 10, 2009;
Faculty, 12th Annual Consumer Financial Services Litigation Institute (CLE-accredited),
Practicing Law Institute, New York, NY, March 2007;




                                               7

                              819
Case 3:19-cv-02087-B Document 129 Filed 05/29/20              Page 809 of 819 PageID 2715


Faculty, Fair Credit Reporting Litigation, Consumer Protection Law (CLE-accredited),
Pennsylvania Bar Institute, Philadelphia, PA and Mechanicsburg, PA, December 2004, March
2007;
Speaker, Litigating Accuracy Issues with Furnishers of Credit Data, National Association of
Consumer Advocates, New Orleans, LA, June 2 – 5, 2005;
Speaker, Philadelphia Housing Expo, Homeownership Counseling Association of the Delaware
Valley, 2005 and 2006;
Speaker, Understanding Credit Scoring, Consumer Rights Litigation Conference, National
Consumer Law Center, Boston, MA, November 7, 2004;
Speaker, Litigating Accuracy Issues With Credit Reporting Agencies, National Association of
Consumer Advocates, Chicago, Ill., May 14 – 16, 2004;
Speaker, Protecting Privacy, Ensuring Accuracy, National Association of Consumer Advocates,
Albuquerque, NM, June 1, 2002;
Faculty/Speaker, Credit Reporting and Debt Collection Litigation, Municipal Court Judicial
Conference (CLE), Pennsylvania, PA, May 6, 1999;
Speaker, The People’s Law School, Philadelphia Bar Association, Philadelphia, PA, October
2004;
Guest Lecturer, Consumer Protection Law, Temple Law School, 2003 – 2012;
Guest Lecturer, Consumer Protection Law, Widener Law School, 2004 – 2009.

PUBLICATIONS

The FCRA: A Double-Edged Sword for Consumer Data Sellers,
       GP SOLO Magazine, American Bar Association, Volume 29, Number 6,
       November/December 2012
Credit Rating Damage: Compensable, Yet Overlooked Damage in Tort Cases,
       The Verdict, Philadelphia Trial Lawyers Association, Volume 2008-2009, Issue 6 (2009).

COMMITTEE APPOINTMENTS AND POSITIONS

       Mr. Francis currently serves as co-chair on the National Association of Consumer
Advocates Fair Debt Collection and Credit Reporting Legislative Issue Committee. He has served
on the Editorial Board of the Consumer Financial Services Law Report, the Philadelphia Bar
Association’s Lawyer Referral and Information Service Committee (where he served as chair or
co-chair for 3 years), and has served on the Philadelphia Bar Association’s Federal Court’s
Committee. He has served as an arbitrator for the Court of Common Pleas of Philadelphia County
and is on the Judge Pro Tem panel. He is a member of the Philadelphia Bar Association,
Pennsylvania Trial Lawyers Association, Philadelphia Trial Lawyers Association, and National
Association of Consumer Advocates.


                                               8

                              820
Case 3:19-cv-02087-B Document 129 Filed 05/29/20               Page 810 of 819 PageID 2716


                                MARK D. MAILMAN
        MARK MAILMAN is admitted to practice before the United States for the Eastern District
of Pennsylvania and District of New Jersey as well as the state courts of Pennsylvania and New
Jersey. He is a graduate of Muhlenberg College (B.A. magna cum laude, 1991) when he was also
inducted into Phi Beta Kappa. Mr. Mailman received his law degree from the Temple University
School of Law (J.D. 1995). While at Temple Law School, he achieved the highest grade in his
Trial Advocacy clinic.

        Throughout law school, Mr. Mailman interned at the Philadelphia District Attorney’s
Office where he tried cases and argued motions in the areas of domestic violence and sexual
assault. Following graduation from law school, Mr. Mailman was an attorney with the law firm of
Hwang & Associates where his practice focused on Lemon Law litigation. In 1996, Mr. Mailman
was associated with the law firm of Fellheimer, Eichen, Bravermen & Kaskey where his practice
focused on complex commercial litigation including creditor’s rights. He has been certified to
serve as class counsel by state and federal courts in both contested and settlement class actions.

       In October 2018, Mr. Mailman was awarded the 2018 Consumer Attorney of the Year
award from the National Association of Consumer Advocates (NACA). NACA is a nationwide
organization of more than 1,500 consumer attorneys and advocates who represent the victims of
abusive and fraudulent business practices.

CLASS COUNSEL CERTIFICATIONS
Serrano v. Sterling Testing Systems, Inc., 711 F. Supp. 2d 402 (E.D. Pa. 2010)
Summerfield v. Equifax Information Services, LCC, 2009 WL 3234191 (D.N.J. Sept. 30, 2009)
Chakejian v. Equifax Information Services, LLC, 256 F.R.D. 492, 2009 WL 764656 (E.D. Pa.
            2009)
Barel v. Bank of America, __F.R.D.__, 2009 WL 122805 (E.D. Pa. 2009)
Mann v. Verizon, C.A. No. 06-5370 (E.D. Pa. Sept. 26, 2008)
Smith v. Grayling Corp., 2008 WL 3861286, C.A. No. 07-1905 (E.D. Pa. 2008)
Strausser v. ACB Receivables Management, Inc., 2008 WL 859224 (E.D. Pa., March 28, 2008)
Nienaber v. Citibank (South Dakota), N.A., 2007 WL 2003761 (D.S.D., July 5, 2007)
Jordan v. Commonwealth Financial Systems, Inc., 237 F.R.D. 132, 2006 WL 2294855 (E.D. Pa.
            2006);
Seawell v. Universal Fidelity Corp, 235 F.R.D. 64 (E.D. Pa. 2006);
Perry v. FleetBoston Financial Corp., 299 F.R.D. 105, 2005 WL 1527694 (E.D. Pa. 2005);
Beck v. Maximus, Inc., 2005 WL 589749 (E.D. Pa. 2005);
Beck v. Maximus, 457 F. 3d 291, 2006 WL 2193603 (3d Cir. Aug. 4, 2006)
Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005)
Bittner v. Trans Union, LLC, C.A. No. 04-2562 (E.D. Pa. January 4, 2005)
Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004)
Petrolito v. Arrow Financial Services, LLC, 221 F.R.D. 303 (D. Conn. 2004)
                                                 9

                              821
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 811 of 819 PageID 2717


Orloff v. Syndicated Office Systems, Inc., 2004 WL 870691 (E.D. Pa 2004)
Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003)
Gaumer v. The Bon-Ton Stores, C.A. No. 02-8611 (E.D. Pa. Dec. 30, 2003)
Street v. Portfolio Recovery Associates, C.A. No. 01-3684 (E.D. Pa. July 30, 2003)
Samuel-Bassett v. Kia Motors America, Inc., 212 F.R.D. 271 (E.D. Pa. 2000),
Oslan v. Law Offices of Mitchell N. Kay, 232 F. Supp. 2d 436 (E.D. Pa. 2002)
Oslan v. Collection Bureau of Hudson Valley, 206 F.R.D. 109 (E.D. Pa. 2002)
Saunders v. Berks Credit & Collections, 2002 WL 1497374 (E.D. Pa. 2002)
Schilling v. Let’s Talk Cellular and Wireless, 2002 U.S. Dist. LEXIS 3352 (E.D. Pa. 2002)
Fry v. Hayt, Hayt and Landau, 198 F.R.D. 461 (E.D. Pa. 2000);
Smith v. First Union Mortgage Corporation, 1999 WL 509967 (E.D. Pa. 1999)
Miller v. Inovision, C.P. Phila. County, December Term, 1999, No. 3504.


NOTABLE CASES
   Schwartz v. Aracor Search & Abstract, Inc., 2014 WL 4493662 (E.D. Pa. Sept. 11, 2014)
    (upholding compensatory and punitive damages judgment against title company that
    misappropriated certain funds at real estate closing)
   Ferguson v. Wells Fargo Bank, NA, 538 Fed. Appx. 782 (9th Cir. 2013) (reversing summary
    judgment for bank that failed to properly remove bankruptcy notation
   King v. General Info. Servs., Inc., 903 F. Supp. 2d 303 (E.D. Pa. 2012) (first court to uphold
    constitutionality of FCRA’s obsolescence provision
   Seamans v. Temple University, Civil No. 11-6774 (E.D. Pa., Oct. 28, 2011) – precedential
    case of first impression before U.S. Court of Appeals for the Third Circuit addressing duties
    of furnishers and interplay between the FCRA and HCA.
   Dixon-Rollins v. Trans Union, LLC, Civil No. 09-646 (E.D. Pa., April 10, 2010) – $530,000
    jury verdict against a credit reporting agency that falsely reported an old landlord collection
    claim for rent (remitted to $300,000).
   Adams v. LexisNexis Risk & Info. Analytics Group, Inc., 2010 WL 1931135 (D.N.J. May 12,
    2010) (first court to find that consumers may sue under FRCA over information in specialty
    Accurint report used by debt collectors)
   Shames-Yeakel v. Citizens Financial Bank, 677 F. Supp. 2d 994 (N.D. Ill. 2009) (first court
    to rule that consumer may proceed to jury trial on claim that bank breached its duty to
    sufficiently secure its online banking system).
   Cortez v. Trans Union, LLC, Civil No. 05-5684 (E.D. Pa., April 26, 2007) – $800,000 jury
    verdict against Trans Union in fair credit reporting case (remitted to $150,000).
   Samuel-Bassett v. Kia Motors America, Inc., C.P. Phila. County, January Term, 2001, No.
    2199 – $5.6 million verdict for class of Pennsylvania car purchasers;
   Little v. Kia Motors America, Inc., 2003 WL 25568765 (N.J. Super. L. 2003) – $6 million
    (approximate) verdict for class of New Jersey car purchasers, damages later decertified.
                                                 10

                               822
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 812 of 819 PageID 2718


   Serrano v. Sterling Testing Systems, Inc., __F.Supp.2d__, 2008 WL 2223007 (E.D. Pa. May
    30, 2008) – federal court finding as a matter of first impression what defines a record of
    arrest under the FCRA.
   Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005) – obtained
    $772,500 settlement for class of consumers who disputed errors in their credit reports.
   Perry v. FleetBoston Financial Corp., 2004 WL 1508518 (E.D. Pa. 2004) – defeated motion
    to compel arbitration in class action brought under Fair Credit Reporting Act.
   Crane v. Trans Union, LLC, 282 F. Supp. 2d 311 (E.D. Pa. 2003) – federal court held that
    credit reporting agencies that merely parrot information from credit furnishers and fail to
    forward dispute documentation face claims for punitive damages under the Fair Credit
    Reporting Act; violation of the Fair Credit Reporting Act presents a violation of
    Pennsylvania’s Consumer Protection Law);
   Lawrence v. Trans Union, LLC, 296 F. Supp. 2d 582 (E.D. Pa. 2003) – same.
   Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004) – in fair debt class
    action, Pennsylvania federal court held for the first time that statutory net worth limitation is
    not limited to balance sheet net worth, and includes equity, capital stock and goodwill.
   Evantash v. G.E. Capital Mortgage Services, Inc., 2003 WL 22844198 (E.D. Pa. 2003) – in
    fair credit reporting case, court held that technical accuracy is not a defense.
   Sheffer v. Experian Information Solutions, Inc., 2003 WL 21710573 (E.D. Pa. 2003) –
    federal court held that Fair Credit Reporting Act permits as recoverable damage emotional
    distress in trying to correct errors in a consumer’s credit file, even where no pecuniary or out-
    of-pocket losses.
   Sheffer v. Experian Information Solutions Inc., 249 F. Supp. 2d 560 (E.D. Pa. 2003) – federal
    court held that FCRA provides a private right of action against furnishers of information.
   Sullivan v. Equifax, Inc. et al., 2002 U.S. Dist. LEXIS 7884 (E.D. Pa. 2002) – federal court
    held that reporting a debt to a credit reporting agency is a communication covered by the Fair
    Debt Collection Practices Act;
   Wenrich v. Cole, 2000 U.S. Dist. LEXIS 18687 (E.D. Pa. 2000) – federal court held that
    FDCPA provides protection for all persons, not just consumers; and
   Jaramillo v. Experian Information Solutions, Inc., 155 F. Supp. 2d 356 (E.D. Pa. 2001); 2001
    U.S. Dist. LEXIS 10221 (E.D. Pa. 2001) – federal court held that single publication rule does
    not apply to actions brought for violation of the Fair Credit Reporting Act.

PRESENTATIONS/LECTURES BY INVITATION
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Las Vegas, NV May 1–3, 2015.
Speaker, Fair Debt Collection Experienced Training Conference, National Association of
Consumer Advocates, Baltimore, MD, March 7–8, 2013
Speaker, Fair Debt Collection Experienced Training Conference, National Association of
Consumer Advocates, New Orleans, LA, February 23–24, 2012.

                                                 11

                                823
Case 3:19-cv-02087-B Document 129 Filed 05/29/20              Page 813 of 819 PageID 2719


Speaker, Negotiating 101, National Association of Consumer Advocates, Memphis, TN, May
20–22, 2011
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Chicago, IL May 8–10, 2009.
Speaker, Fair Debt Collection Experienced Training Conference, National Association of
Consumer Advocates, Nashville, TN, March 27–29, 2008.
Speaker, Litigation Trends: “Getting to Know the Other Team”, 11th Annual DBA International
World Championship of Debt Buying, Las Vegas, NV, February 5–7, 2008.
Speaker, Protecting Vulnerable Consumers and Promoting Marketplace Justice, Consumer
Rights Litigation Conference, National Consumer Law Center, Miami, FL, November 10–13,
2006.
Speaker, FCRA: Playing to Win, National Association of Consumer Advocates, Las Vegas, NV,
May 5–7, 2006.
Speaker, Litigating Accuracy Issues With Furnishers of Credit Data, National Association of
Consumer Advocates, New Orleans, LA, June 2–5, 2005.
Speaker, Understanding Credit Scoring, Consumer Rights Litigation Conference, National
Consumer Law Center, Boston, MA, November 7, 2004.
Speaker, Litigating Accuracy Issues With Credit Reporting Agencies, National Association of
Consumer Advocates, Chicago, Ill., May 14–16, 2004.
Speaker, FCRA/Building On Our Success, National Association of Consumer Advocates,
Orlando, FL, March 7–9, 2003.
Speaker, Protecting Privacy, Ensuring Accuracy, National Association of Consumer Advocates,
Albuquerque, NM, June 1, 2002.
Faculty/Speaker, Credit Reporting and Debt Collection Litigation, Municipal Court Judicial
Conference (CLE), Pennsylvania, PA, May 6, 1999.


       Mr. Mailman has been consistently voted and named one of Pennsylvania’s Super Lawyers
by Law and Politics published by Philadelphia Magazine and Pennsylvania Super for the years
2004-2016. Mr. Mailman has lectured before judges, lawyers and various professional
organizations on the topics of Fair Debt Collection and Fair Credit Reporting litigation. He has
also appeared on various news programs to discuss consumer relevant issues.

       Mr. Mailman has litigated cases on behalf of victimized consumers throughout
Pennsylvania. He concentrates his practice in the areas of Fair Debt Collection, Fair Credit
Reporting, unwanted auto calls and texts, Credit Repair Litigation and consumer class actions. He
serves as a certified arbitration panelist with the Federal Arbitration Panel and serves on the
Editorial Board of the Consumer Financial Services Law Report. Additionally, he is a member of
the Pennsylvania Trial Lawyers Association, Philadelphia Trial Lawyers Association, Philadelphia
Bar Association, and National Association of Consumer Advocates, and regularly serves on the
Philadelphia Bar Association’s Federal Courts Committee.



                                               12

                              824
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 814 of 819 PageID 2720


                                     JOHN SOUMILAS
        JOHN SOUMILAS concentrates his practice in consumer protection law, including fair
credit reporting, fair debt collection, and consumer class actions. John litigates individual and
class action cases primarily in federal court on behalf of victims of identity theft, persons defamed
and otherwise harmed by credit errors, individuals harassed and deceived by debt collectors, and
many others who are subjected to unwelcome invasions of their privacy, fraud, overcharging and
other unfair business or employment practices.
        John has been repeatedly recognized by Philadelphia Magazine as a “SuperLawyer,” a
recognition received by only 5% of attorneys in Pennsylvania. Through settlements and verdicts,
John has recovered tens of millions of dollars on behalf of victimized consumers and has forced
banks, credit bureaus and other businesses to make pro-consumer changes to their records and
practices. He was lead class counsel and lead trial counsel in the June 2017 record-breaking $60
million dollar class action jury verdict, the largest verdict in history for a case brought under the
Fair Credit Reporting Act.
       John is a 1994 cum laude graduate of Rutgers University, where he was inducted into Phi
Beta Kappa. He also holds a master’s degree in American history from the State University of
New York at Stony Brook. John received his law degree cum laude from the Temple University
Beasley School of Law in 1999, where he was a member of the Jessup Moot Court and Temple
Law Review. He began his legal career by clerking for Justice Russell M. Nigro of the Supreme
Court of Pennsylvania.
        John is admitted to practice before the United States Courts of Appeals for the Third,
Fourth, Sixth, Seventh, Ninth and Eleventh Circuits, the United States District Courts for the
District of Colorado, Eastern District of Michigan, Eastern District of Pennsylvania, and the
District of New Jersey, as well as the state courts of Pennsylvania and New Jersey. He has also
successfully litigated cases on a pro hac vice basis throughout the country.

JURY TRIALS
Tried several cases and obtained among the highest jury verdicts in cases brought under the Fair
Credit Reporting Act (FRCA), including the highest known FCRA jury verdicts in California,
Pennsylvania and Michigan.

   Cortez v. Trans Union, LLC, Civ. No. 05-5684 (E.D. Pa. Apr. 26, 2007)
   Dixon-Rollins v. Trans Union, LLC, Civ. No. 09-0646 (E.D. Pa. March 9, 2010)
   Smith v. LexisNexis Screening Solutions, Inc., Civ. No. 13-10774 (E.D. Mich. Oct. 24, 2014).
   Ramirez v. Trans Union, LLC, No. 12-cv-00632-JSC, 2017 WL 5153280 (N.D. Cal. Nov. 7,
    2017).


APPEALS
Successfully handled several appeals and obtained some of the most favorable appellate decisions
for consumers under the FCRA.

   Seamans v. Temple University, 744 F.3d 853 (3d Cir. 2014)
   Cortez v. Trans Union, LLC, 617 F.3d 688 (3d Cir. 2010).
                                                 13

                               825
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                 Page 815 of 819 PageID 2721



CLASS ACTIONS
Has served as class counsel in over two dozen cases, including some of the largest FCRA
settlements and verdicts.
   Flores v. Express Personnel, C.A. No. 14-cv-03298, (E.D. Pa. Oct. 21, 2016) (several improper
    background screening practices);
   Magallon v. Robert Half International, Inc. WL 8778398 (D. Or. Nov. 10, 2015) (employment
    candidate notices to late);
   Ramirez v. Trans Union, LLC, 301 F.R.D. 408 (N.D. Cal. 2014) (false terrorist alerts on credit
    reports);
   LaRocque v. TRS Recovery Services Inc., 285 F.R.D. 139 (D. Maine 2012) (deceptive
    collection letter for returned check and other fees);
   Summerfield v. Equifax Info. Servs., LLC, 264 F.R.D. 133 (D.N.J. 2010) (misrepresenting
    reinvestigation results of disputed bankruptcies, tax liens and civil judgments listed on credit
    reports).

NOTABLE CASES
   Dennis v. Trans Union, LLC, 2014 WL 5325231 (E.D. Pa. Oct. 20, 2014) (first court to rule
    that consumer may sue credit reporting agency for failing to identify private vendors of public
    records information placed on consumer’s credit file);
   Schwartz v. Aracor Search & Abstract, Inc., 2014 WL 4493662 (E.D. Pa. Sept. 11, 2014)
    (upholding compensatory and punitive damages judgment against title company that
    misappropriated certain funds at real estate closing);
   Ferguson v. Wells Fargo Bank, NA, 538 Fed. Appx. 782 (9th Cir. 2013) (reversing summary
    judgment for bank that failed to properly remove bankruptcy notation);
   King v. General Info. Servs., Inc., 903 F. Supp. 2d 303 (E.D. Pa. 2012) (first court to uphold
    constitutionality of FCRA’s obsolescence provision);
   Howley v. Experian Info. Solutions, Inc., 813 F. Supp. 2d 629 (D.N.J. 2011) (first court to find
    that consumer may sue credit reporting agency that improperly disclosed his information to an
    identity thief);
   Adams v. LexisNexis Risk & Info. Analytics Group, Inc., 2010 WL 1931135 (D.N.J. May 12,
    2010) (first court to find that consumers may sue under FRCA over information in specialty
    Accurint report used by debt collectors); and
   Shames-Yeakel v. Citizens Financial Bank, 677 F. Supp. 2d 994 (N.D. Ill. 2009) (first court to
    rule that consumer may proceed to jury trial on claim that bank breached its duty to sufficiently
    secure its online banking system).

LECTURES / PUBLICATIONS
John is a regular lecturer on consumer matters, including for the National Business Institute,
National Consumer Law Center, Practicing Law Institute, National Association of Consumer
Advocates, and other organizations. John has been interviewed and quoted concerning many legal
issues affecting consumers by a wide range of media outlets, from the Wall Street Journal and
                                                 14

                               826
Case 3:19-cv-02087-B Document 129 Filed 05/29/20               Page 816 of 819 PageID 2722


Forbes Magazine to Consumer Reports and Free Speech Radio. He has authored several popular
and scholarly articles, including Predatory Lending, the FCRA and the FDCPA (NBI 2009) and
How Can I Combat Identity Theft (Philadelphia Magazine, Dec. 2008).


                                 DAVID A. SEARLES
        DAVID A. SEARLES, of counsel to the firm, is admitted to practice before the Supreme
Court of the United States, the United States Courts of Appeals for the Third, Fourth and Sixth
Circuits, and the United States District Courts for the District of Maryland, the District of
Colorado, the Northern District of Oklahoma, and Eastern and Middle Districts of Pennsylvania,
as well as the state courts of Pennsylvania. He is a graduate of the American University School of
Law, Washington, D.C., where he served on law review.

       Following graduation from law school, Mr. Searles was an attorney for Community Legal
Services of Philadelphia, where he specialized in consumer and bankruptcy law. In 1990, he
successfully argued the first consumer reorganization bankruptcy case considered by the U.S.
Supreme Court, Pennsylvania v. Davenport, 495 U.S. 552 (1990), and has served as lead counsel
and presented argument in numerous consumer law cases before the United States Court of
Appeals for the Third Circuit. From 1992 through 1997, Mr. Searles was associated with the
Philadelphia law firm of Drinker Biddle & Reath LLP, where his practice focused on Chapter 11
bankruptcy and creditors’ rights. Thereafter, he was a member of Donovan Searles, LLC until
2011, specializing in consumer class action litigation.

        In 2005, Mr. Searles was awarded the Equal Justice Award at the Community Legal
Services Breakfast of Champions for his role in directing funding for legal assistance for low-
income residents of Philadelphia. Mr. Searles has served as the Pennsylvania contributor to
SURVEY OF STATE CLASS ACTION LAW (ABA Section of Litigation – 2010), and as a contributing
author of PENNSYLVANIA CONSUMER LAW (2010). He has taught advanced bankruptcy law at the
Rutgers University School of Law – Camden, business law at Widener University and bankruptcy
law at Pierce Junior College, Philadelphia. He is a past co-chairperson of the Education Committee
of the Eastern District of Pennsylvania Bankruptcy Conference. Mr. Searles has been named a
Pennsylvania Super Lawyer for many years.


CLASS ACTIONS
Patel v. Trans Union, LLC, 2018 WL 1258194 (N.D. Ca. March 11, 2018);
Carter v. Shalhoub Management Company, Inc., 2017 WL 5634300 (C.D. Ca. March 15, 2017);
Flores v. Express Services, Inc., 2017 WL 1177098 (E.D. Pa. March 30, 2017);
Miller v. Trans Union, LLC, 2017 WL 412641 (M.D. Pa. Jan. 18, 2017);
Larson v. Trans Union, LLC, No. 12-5726 (N.D. Ca. June 26, 2015);
Blandina v. Midland Funding, LLC, 2014 WL 7338744 (E.D. Pa. Dec. 23, 2014);
King v. General Information Services, Inc., C.A. No. 2:11-cv-06850 (E.D. Pa. Nov. 4, 2014);
Robinson v. General Information Services, Inc., C.A. No. 2:11-cv-07782 (E.D. Pa. Nov. 4, 2014);
Jones v. Midland Funding, LLC, 2013 WL 12286081 (D. Conn. Dec. 3, 2013);
                                               15

                              827
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 817 of 819 PageID 2723


Sapp v. Experian Information Solutions, Inc., 2:10-cv-04312 (E.D. Pa. Jan. 29, 2013);
Reibstein v. Rite Aid Corporation, 2011 WL 192512 (E.D. Pa. Jan. 18, 2011);
McCall v. Drive Financial, January Term 2006, No. 0005 (C.P. Phila. July 20, 2010);
Serrano v. Sterling Testing Systems, Inc., 711 F.Supp.2d 402 (E.D. Pa. 2010);
Summerfield v. Equifax Information Services, LLC, 264 F.R.D. 133 (D.N.J. 2009);
Chakejian v. Equifax Information Services, LLC, 256 F.R.D. 492 (E.D. Pa. 2009);
Barel v. Bank of America, 255 F.R.D. 393 (E.D. Pa. 2009);
Markocki v. Old Republic National Title Ins. Co., 254 F.R.D. 242 (E.D. Pa. 2008);
Strausser v. ACB Receivables Management, Inc., 2008 WL 859224 (E.D. Pa. Mar. 28, 2008);
Allen v. Holiday Universal, Inc., 249 F.R.D. 166 (E.D. Pa. 2008);
Cohen v. Chicago Title Insurance Company, 242 F.R.D. 295 (E.D. Pa. 2007);
Jordan v. Commonwealth Financial Systems, Inc., 237 F.R.D. 132 (E.D. Pa. 2006);
Braun v. Wal-Mart Stores, Inc., 2005 WL 3623389 (C.P. Phila. Dec. 27, 2005);
Perry v. FleetBoston Financial Corp., 229 F.R.D. 105 (E.D. Pa. 2005);
Beck v. Maximus, Inc., 2005 WL 589749 (E.D. Pa. March 11, 2005);
Stoner v. CBA Information Services, 352 F.Supp.2d 549 (E.D. Pa. 2005);
Orloff v. Syndicated Office Systems, Inc., 2004 WL 870691 (E.D. Pa. April 22, 2004);
Petrolito v. Arrow Financial Services, LLC, 221 F.R.D. 303 (D. Conn. 2004);
Piper v. Portnoff Law Associates, Ltd., 216 F.R.D. 325 (E.D. Pa. 2003);
Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003).


                          GEOFFREY H. BASKERVILLE
        GEOFF BASKERVILLE is admitted to practice before the United States District Court for
the Eastern District of Pennsylvania, the United States District Court for the District of New Jersey,
as well as the Pennsylvania and New Jersey state courts. He is a 1982 graduate of Gettysburg
College and a 1992 graduate of the Dickinson School of Law. During law school, Mr. Baskerville
published an article entitled Human Gene Therapy: Application, Ethics and Regulation in the
Dickinson Law Review, Vol. 96, No. 4.

        Since graduating from law school, Mr. Baskerville has worked for both plaintiff and
defense litigation firms practicing in the areas of medical malpractice, architect’s and engineer’s
malpractice, the Federal Employer’s Liability Act, and trucking litigation. In 2007, Mr.
Baskerville began to practice in the area of consumer protection litigation, including fair credit
reporting and fair debt collection.

        Mr. Baskerville is an active member of his community and volunteers his time by serving
on his local Land Use Board and Historic Preservation Commission.


                                                 16

                                828
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                  Page 818 of 819 PageID 2724



                               LAUREN KW BRENNAN
       LAUREN BRENNAN joined Francis Mailman Soumilas, P.C. in 2013, and concentrates
her practice on class action litigation on behalf of consumers harmed by credit reporting errors,
inaccurate employment background screening, abusive debt collection practices, and other unfair
and fraudulent trade practices.

        Ms. Brennan is a 2008 graduate of Swarthmore College where she majored in political
science and English literature. Ms. Brennan received her J.D. cum laude from Temple University's
Beasley School of Law, where she was a Beasley Scholar and a member of the Temple Political
& Civil Rights Law Review. While in law school, Ms. Brennan worked as a law clerk at the Federal
Trade Commission Bureau of Consumer Protection, and served as a judicial intern for Chief Judge
Eric L. Frank of the U.S. Bankruptcy Court for the Eastern District of Pennsylvania.

        Ms. Brennan is admitted to practice in the U.S. Courts of Appeal for the Third, Seventh,
Ninth, and Eleventh Circuits, in the state courts of Pennsylvania and New Jersey, as well as before
the United States District Court for the Eastern District of Pennsylvania and the United States
District Court for the District of New Jersey.


                                JORDAN M. SARTELL

       Jordan M. Sartell joined Francis Mailman Soumilas, P.C. in 2017 and litigates on behalf
of consumers damaged by erroneous credit reports, inaccurate employment background checks,
abusive debt collection practices, and other deceptive and unfair business practices.

        A summa cum laude graduate of the DePaul University College of Law and member of
the DePaul Law Review, Jordan began his legal career protecting vulnerable senior citizens from
financial exploitation with Prairie State Legal Services in Wheaton, Illinois. His consumer
protection practice with the Zamparo Law Group focused on debt collection abuses and credit
reporting litigation. Jordan is admitted to practice in Illinois and before the United States District
Court for the Northern District of Illinois.

        Jordan lives in suburban Chicagoland with his wife and children where he volunteers
regularly with the Willow Creek Community Church Legal Aid Ministry. He is a member of the
National Association of Consumer Advocates, the DuPage County Bar Journal Editorial Board,
and the DuPage County Volunteer Money Management Program Advisory Board.


                                 ALEXIS I. LEHMANN

       Alexis I. Lehmann, joined Francis Mailman Soumilas, P.C. in 2016 and represents
individual consumers’ rights under the Fair Debt Collections Practices Act and the Fair Credit
Reporting Act, in addition to various other consumer protection laws. Prior to joining FMS, Alexis
worked as a civil litigator for local and state law enforcement officers handling cases under

                                                 17

                                829
Case 3:19-cv-02087-B Document 129 Filed 05/29/20                Page 819 of 819 PageID 2725


Title VII, The Americans With Disabilities Act, The Age Discrimination in Employment Act and
the First Amendment Free Speech and Petition Clause. She has won several jury trials, most
notably a $1.97 million-dollar verdict against the Pennsylvania State Police in 2014 for
discrimination in employment, and violations of the First Amendment and Equal Protection
clause.

        Alexis received her J.D. in 2009 from the University of Detroit Mercy School of
Law. While attending law school, she received a Book Award for achieving excellence in
Employment Discrimination and was an active member in the Women’s Law Caucus. In 2007 she
clerked for The Honorable Nicholas Tsoucalas in the New York Federal Court of International
Trade, assisting in drafting opinions regarding trade adjustment benefits, countervailing duties and
classifications of imported goods. Alexis obtained her Bachelor of Arts degree from Temple
University where she was an NCAA scholarship athlete and four time All-American.

       Alexis is admitted to practice in the Supreme Court of Pennsylvania, the Pennsylvania
Eastern District Court, and the Court of Appeals for the Third Circuit.



                               JOSEPH GENTILCORE

        Joseph Gentilcore focuses his practice on Fair Credit Reporting Act cases and other
consumer protection matters under both state and federal law. He currently represents consumers
in cases against credit card companies, banks, debt collectors, mortgage servicers and background
check companies. Prior to joining FMS, Joseph worked with a New Jersey law firm helping to
expand their consumer protection practice, and successfully litigated cases against numerous large
financial institutions.

       Joseph graduated Ursinus College in 2008, and Temple University School of Law in 2011.
While still a student at Temple, he was certified to formally participate in legal proceedings and
represented Pennsylvania in criminal misdemeanor trials in Philadelphia. Joseph was also on the
executive board of Temple’s Moot Court Honors Society. Every year since 2013, Joseph has been
named a Rising Star by Pennsylvania Super Lawyers.

        Joseph is licensed to practice in Pennsylvania and New Jersey, and is admitted in numerous
federal districts throughout the country.


                                       The Firm’s Staff
      The firm employs a highly qualified staff of paralegals, legal assistants and secretaries to
advance its objectives.




                                                18

                               830
